EXHIBIT B
                     PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019



JONES DAY
Jane Rue Wittstein
Thomas E. Lynch
Michael T. Ferruggia
250 Vesey Street
New York, NY 10281
Tel: (212) 326-3939
Fax: (212) 755-7306

Attorneys for Reorganized Debtor
NIU HOLDINGS LLC

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------    x
 In the matter of:                                             :    Chapter 11
                                                               :
 NIU Holdings LLC,                                             :    Case No. 15-10155 (SCC)
                                                               :
                   Reorganized Debtor.                         :
 ----------------------------------------------------------    :x
  NIU Holdings LLC,                                            :
                                                               :
                            Plaintiff,                         :
          v.                                                   :
                                                               :    Adv. Proc. No. _____________
 AT&T Mobility Holdings, B.V.; New Cingular                    :
 Wireless Services, Inc.; Nextel International                 :
 (Uruguay) LLC; and Communicaciones Nextel                     :
 de México S.A. DE C.V.,                                       :
                            Defendants.                        :
                                                               :
 -----------------------------------------------------------
                                                               :
                                                               :x



                       [PROPOSED] ADVERSARY COMPLAINT FOR
                  DECLARATORY JUDGMENT AND BREACH OF CONTRACT
                      PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

                                                 TABLE OF CONTENTS

                                                                                                                                     Page


I.     NATURE OF THE ACTION ................................................................................................. 1
II.    JURISDICTION AND VENUE ............................................................................................. 9
III.   THE PARTIES........................................................................................................................ 9
       A.        PLAINTIFF................................................................................................................. 9
                 1.         NIU Holdings .................................................................................................. 9
       B.        DEFENDANTS .......................................................................................................... 9
                 1.         AT&T Mobility ............................................................................................... 9
                 2.         New Cingular .................................................................................................. 9
                 3.         Nextel Uruguay ............................................................................................... 9
                 4.         Com Nextel ..................................................................................................... 9
IV.    FACTUAL BACKGROUND ............................................................................................... 10
       A.        NII’s Bankruptcy Case.............................................................................................. 10
       B.        The Agreements ........................................................................................................ 10
                 1.         The Purchase and Sale Agreement ............................................................... 10
                 2.         The Escrow Agreement................................................................................. 11
       C.        AT&T’s April 2017 Escrow Claim Notice ............................................................... 13
                 1.         AT&T’s First Revision to Its Claimed Amounts .......................................... 15
                 2.         NIU’s Objection ............................................................................................ 16
                 3.         AT&T’s Second Revision to Its Claimed Amounts ..................................... 16
                 4.         AT&T’s Claimed Amounts as of July 2017 ................................................. 17
       D.        The Recent Resolution of Defendant Com Nextel’s 2010 and 2011 Audits ............ 18
       E.        AT&T’s Assertion of New Claims Against the Escrow Account After the
                 Final Release Date .................................................................................................... 20
V.     CLAIMS FOR RELIEF ........................................................................................................ 21
       A.        Declaratory Judgment Pursuant to 28 U.S.C. § 2201(a) ........................................... 21
       B.        Breach of Contract .................................................................................................... 23
VI.    PRAYER FOR RELIEF ....................................................................................................... 24




                                                                   i
                     PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

       Plaintiff NIU Holdings LLC1 (“NIU” or “Plaintiff”), by and through its undersigned counsel,

brings this adversary proceeding against defendants AT&T Mobility Holdings B.V. (“AT&T”),

New Cingular Wireless Services, Inc. (“New Cingular”), Nextel International (Uruguay) LLC

(“Nextel Uruguay”), and Communicaciones Nextel de México S.A. DE C.V. (“Defendant Com

Nextel,” and collectively with AT&T Mobility, New Cingular and Nextel Uruguay, the

“Defendants”; together with Plaintiff, the “Parties”), and alleges as follows:

I.     NATURE OF THE ACTION

       1.         This adversary proceeding arises out of Defendants’ efforts to frustrate Plaintiff’s

receipt of funds from an Escrow Account (defined below) to which Plaintiff is entitled under the

agreements entered into by the Parties and approved by this Court. Plaintiff seeks a judgment:

(1) declaring that Defendants are in breach of the relevant agreements and (2) directing

the disbursement to NIU of $68,325,951 from the Escrow Account in which the disputed funds are

currently held.

       2.         This dispute arises from a Purchase and Sale Agreement (the “Purchase Agreement”),

dated January 26, 2015, that was approved by this Court as part of the chapter 11 bankruptcy

proceedings of NII Holdings and its affiliates, including NIU. (See In re: NII Holdings, Inc., Case

No. 14-12611 (the “NII Bankruptcy Proceedings”), ECF No. 575.)

       3.         A significant event in the NII Bankruptcy Proceedings was the sale of the debtors’

Mexican business operations to Defendant New Cingular (an affiliate of AT&T) for $1.875 billion in

1
 NIU Holdings LLC filed its petition on January 25, 2015 in the above-captioned case (Dkt No. 1).
At the time, NIU’s proceedings were jointly administered (see Dkt No. 9) as part of the chapter 11
cases of NII Holdings, Inc. (“NII Holdings”) and its affiliated debtors under NII Holdings’ case
number 14-12611. Filings in the jointly administered proceedings will be cited as “ECF No. __”. On
October 18, 2016, the Court entered the Final Decree Pursuant to Section 350(a) of the Bankruptcy
Code and Bankruptcy Rule 3022 Closing the Debtors’ Jointly Administered Chapter 11 Cases, Dkt
No. 10; ECF No. 988. On February 11, 2019, NIU Holdings filed a motion to reopen its bankruptcy
case in order to commence this adversary proceeding (Dkt No. 11).



                                                      1
                      PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

accordance with the terms of the agreed and approved Purchase Agreement and its ancillary

documents. This sale was the cornerstone of the Debtors’ First Amended Joint Plan of

Reorganization,2 and the sale proceeds were recognized as the key source for funding the Plan.

(See Plan at II.E.)

        4.      The Purchase Agreement provided that $187.5 million—ten percent of the total

purchase price—would be held in a designated escrow account (the “Escrow Account”)3 following

the closing of the sale to satisfy indemnification claims AT&T was entitled to make within specified

times based on pre-closing liabilities for which NII remained responsible. (Ex. 2, Purchase

Agreement at 11.4(a), 11.5(a); Ex. 3, Escrow Agreement at 3(e)(i)(2).) Among expected

indemnification claims were tax liabilities related to years before the sale closed and for which final

liabilities had not been fixed.




2
  The First Amended Joint Plan of Reorganization (Plan and Disclosure Statement Solicitation
Version, April 20, 2015, ECF No. 664) was approved by this Court on June 19, 2015 in the Findings
of Fact, Conclusions of Law and Order Confirming Pursuant to Section 1129(a) and (b) of the
Bankruptcy Code The First Amended Joint Plan of Reorganization Proposed by the Debtors and
Debtors in Possession and The Official Committee of Unsecured Creditors (the “Confirmation
Order”) (ECF No. 831), which attached the First Amended Joint Plan of Reorganization as modified
by certain ministerial and immaterial changes as Appendix I to the Confirmation Order (the “Plan”)
(ECF No. 831, Appx I). The Mexico Sale Order as defined in the Plan (hereinafter “Sale Order”)
refers to the Order: (I) Approving Purchase and Sale Agreement; (II) Authorizing the Sale of All of
the Membership Interests of Nextel International (Uruguay) LLC Free and Clear of Interests; (III)
Approving the Transfer and Novation of the Liabilities of Nextel International (Uruguay) LLC,
Enjoining the Enforcement of Such Liabilities and Dismissing Its Chapter 11 Case and (IV) Granting
Certain Related Relief, entered on March 23, 2015 (ECF No. 575) (attached hereto as Exhibit 1). The
successful consummation of the Mexico sale was a condition precedent to the Effective Date of the
Plan. (See Plan at VII.B.3.)
3
 Operation of the Escrow Account is governed by an Escrow Agreement (the “Escrow Agreement”)
which accompanied the Purchase Agreement and was one of the ancillary documents specifically
governed by the Sale Order. (See Ex. 2, Purchase Agreement at Prelim. Stat. E; Ex. 3, Escrow
Agreement; Sale Order at 2.)



                                                   2
                   PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

       5.      The sale of NII’s Mexican business operations closed on April 30, 2015, and

$187.5 million of the sale price was deposited into the Escrow Account in accordance with

the Purchase Agreement and its accompanying Escrow Agreement.

       6.      Under the terms of the Escrow Agreement, the “Final Release Date” for the Escrow

Account was April 30, 2017. (See Ex. 3, Escrow Agreement at 3(e)(iii)(1) (setting the date as “after

the second anniversary of the Closing Date.”) Defendants were obligated to deliver “Claim Notices”

identifying all “Claimed Amounts” subject to the Escrow Account on or before that Final Release

Date. (Id. at 3(e)(i)(2) (defining Claim Notice and Claimed Amount) and 3(e)(iii)(1)(setting Final

Release Date).) Specifically, with respect to any individual claims that the Purchaser might assert

against the Escrow Account, Section 3(e)(i)(2) of the Escrow Agreement required a specific “Claim

Notice” describing the claim in reasonable detail and providing the estimated amount to be held in

reserve, all to be prepared in good faith:

               If the Purchaser intends to assert a claim against the Escrow Fund for
               Damages pursuant to Article 9 or Article 11 of the Purchase and Sale
               Agreement (each a “Claim”), then Purchaser shall deliver a written
               notice to Escrow Agent (with a copy to Seller) (each a “Claim Notice”)
               describing such claim in reasonable detail and stating the estimate of
               the amount of the Escrow Fund to be reserved with respect to such
               Claim prepared in good faith based on information then available (the
               amount set forth in the applicable Claim Notice, the “Claimed
               Amount”) (emphasis added).

       7.      After the April 30, 2017 Final Release Date, the Parties were obligated to

execute a “Joint Release Notice” directing the release of remaining funds in the Escrow Account to

NIU, except to the extent Claimed Amounts subject to Claim Notices remained in dispute or

the “Objection Period” had not yet run as to a noticed “Claim.” (Id. at 2(e)(i) (defining Joint Release

Notice), 3(e)(i)(3) (defining Objection Period), 3(e)(i)(2) (defining Claim), and 3(e)(iii)(1) (providing

for execution of Joint Release Notice).)




                                                    3
                  PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

        8.     On April 27, 2017, Defendant AT&T delivered to the Escrow Agent an Escrow

Claim Notice (the “April 2017 Escrow Claim Notice”) pursuant to the Escrow Agreement purporting

to assert a right to disbursement of $117.9 million relating to certain “Taxes and Damages” (as

defined in the Purchase Agreement) for fiscal years 2010-2014 and for which AT&T purported to

claim a right to immediate payment from the escrowed funds. (Ex. 4, AT&T’s April 2017 Escrow

Claim Notice.) AT&T’s April 2017 Escrow Claim Notice declared that the $117.9 million was an

“aggregate amount of such Taxes and Damages” to which AT&T claimed a right to payment from

Escrow Account funds. AT&T’s April 2017 Escrow Claim Notice divided the $117.9 million into

two categories of estimated Taxes and Damages, with $80,600,000 relating to alleged liabilities for

Defendant Com Nextel and $37,300,000 relating to alleged liabilities for certain affiliated Other

Entities.4

        9.     AT&T’s delivery of the April 2017 Escrow Claim Notice served to immediately

encumber $117.9 million in funds in the Escrow Account on the eve of the Final Release Date,

effectively blocking NIU’s timely access to funds to which it was otherwise entitled simply by

providing what has now proven to be this grossly inflated April 2017 Escrow Claim Notice, as

discussed below (and which may well have been unsupported by the “good faith” required under

section 3(e)(i)(2) of the Escrow Agreement).

        10.    On April 28, 2017 and in response to a demand from NIU, AT&T supplied NIU with

detail regarding the $117.9 million in estimated Taxes and Damages that were the subject of its

April 2017 Escrow Claim Notice. (Ex. 5, 4/28/2017 Email from David Welsch to Shana Smith.)




4
  The affiliated “Other Entities” are Inversiones Nextel de Mexico, S. de R.L. de C.V. (“Inv.
Mexico”), NII Telecom S. de R.L. de C.V. (“NII Telecom”) and NII Digital, S. de R.L. de C.V.
(“NII Digital”).



                                                  4
                   PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

AT&T described its specific, individual estimates for Taxes and Damages claimed for each entity, for

each year, and for each type of Mexican regulatory audit, as shown in Table 1:




                                                TABLE 1

       11.     The Claim Amounts provided by AT&T, while ascribed to specific entities and

specific tax years, were not all predicated on issues that had actually been raised in audits associated

with those entities for the tax year being “estimated”; rather, AT&T appeared to take tax issues raised

for one year and extrapolate potential liability to other years, creating inflated estimates as the basis

for asserting the $117.9 million demand on the eve of the Final Release Date. See, e.g., ¶ 45 infra

(revising downward the aggregate amount of the Disputed Claim Amounts because AT&T had not

actually received written notice of a 2012 income tax audit for Com Nextel).




                                                     5
                    PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

        12.     Under the terms of the Escrow Agreement, NIU had thirty (30) days to object to the

April 2017 Escrow Claim Notice, as clarified by AT&T’s April 28 correspondence. (Ex. 3, Escrow

Agreement at 3(e)(i)(3).) NIU timely disputed AT&T’s April 2017 Escrow Claim Notice by

delivering an Objection Notice to the Escrow Agent on May 25, 2017. While NIU’s Objection

Notice effectively preserved the status quo by preventing disbursement of the $117.9 million AT&T

demanded from the Escrow Account based on its inflated estimates of potential future claims, all

funds that were subject to AT&T’s Claim Amounts were required to be frozen pending an agreement

between the Parties or a court order. (See Ex. 6, 5/25/2017 Objection Letter; Ex. 7, 5/25/2017 Letter

from Shana Smith to AT&T.)

        13.     Specifically, under the Escrow Agreement, the funds that are the subject of AT&T’s

April 2017 Escrow Claim Notice and NIU’s Objection Notice are “Disputed Claim Amounts” and

thus are required by the terms of the Escrow Agreement to remain in the Escrow Account until the

Escrow Agent receives the earlier of a Joint Release Notice from the Parties or a Final Judgment

authorizing disbursement. (Ex. 3, Escrow Agreement at 3(e)(ii).)

        14.     The Parties need not resolve each and every disputed tax claim that is the subject of

AT&T’s April 2017 Escrow Claim Notice before any funds in the Escrow Account are to be released.

Instead, the Escrow Agreement provides that “upon resolution of any dispute that was the subject of

an Objection Notice giving rise to a Disputed Claim Amount, Seller and Purchaser shall deliver a

Joint Release Notice . . . to release . . . to Purchaser, the applicable amount . . . that is payable . . . and

. . . to Seller, an amount equal to the excess of the entire balance then available in the Escrow

Account (if any) over the aggregate Disputed Claim Amounts still pending or disputed . . . .” (Ex. 3,

Escrow Agreement at 3(e)(iii)(2) (emphasis added).) Accordingly, as timely asserted individual

claims are resolved, NIU is entitled to funds in the Escrow Account that are no longer Disputed




                                                       6
                   PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

Claim Amounts, and the Parties are obligated to deliver a Joint Release Notice to the Escrow Agent

to release the excess funds to Purchaser. (Id.)

               15. In fact, following NIU’s identification of two errors in the April 2017 Escrow

Claim Notice, AT&T agreed to correct the total aggregate amount of its estimated claims, resulting in

a reduction in its total claims to $109,941,971 from its original total of $117.9 million, and the release

of the related amounts from escrow to NIU. (See Ex. 8, 5/18/2017 Adjustment to Claimed Amount

and Joint Release Notice; Ex. 9, 7/18/2017 Joint Release Notice.) One of these errors resulted from

AT&T’s inclusion of a specific individual claim that did not qualify for indemnification, while the

other resulted from the incorrect calculation of interest payments. (See infra ¶¶ 43, 45-49.) This

demonstrates that, as required by the Escrow Agreement, as specific individual claims are resolved,

the related amounts are to be disbursed to NIU and AT&T respectively, according to the Parties’

resolution of that specific claim.

       16.     The dispute giving rise to this action arises from AT&T’s unwillingness to deliver

a Joint Release Notice releasing funds from the Escrow Account to which NIU is entitled as a result

of Defendant Com Nextel’s 2010 and 2011 audits being resolved with the Mexican tax authorities.

In its April 2017 Escrow Claim Notice, AT&T estimated that those Mexican tax audit matters

justified its demand for more than $70 million from the Escrow Account, and that inflated estimate

was the basis for holding up these funds when amounts not subject to a Claim Notice were released in

2017. The final liability for those 2010 and 2011 audits of Defendant Com Nextel has now been

finally resolved: the amended tax returns were filed, the amounts determined to be owed have been

satisfied, and the relevant government authorities have provided confirmation that the audits are

completed. For 2011, there is an additional administrative document that is pending signature and is

expected to be completed in mid-February. But given the filing of the amended return and payment of




                                                    7
                   PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

the agreed additional amount due, the audit is closed and the liability for 2011 is fixed. The

approximately $3.9 million—less than 5.6% of the amount originally demanded in the April 2017

Escrow Claim Notice—required to indemnify AT&T for those matters has been disbursed to AT&T

from the Escrow Account with NIU’s consent in a Joint Release Notice. AT&T, however, refuses to

execute a Joint Release Notice authorizing disbursement to NIU of $68,325,951, the excess funds

originally estimated by AT&T but never needed for those potential claims.

       17.     Rather than release excess funds in compliance with the Parties’ agreements, AT&T is

withholding its consent to an appropriate Joint Release Notice and demanding that the Escrow

Account funds be applied to entirely new demands for potential indemnity never included in its

April 2017 Escrow Claim Notice or otherwise identified before the Final Release Date. (See, e.g.,

Ex. 10, 4/5/2018 Letter from David Welsch to Shana Smith (suggesting an increase of $70 million to

AT&T’s original claim).) To the extent AT&T may ultimately be entitled to demand indemnification

from NIU for additional rights under the Purchase Agreement, its ability to assert those as “Claims”

against funds in the Escrow Account expired on the Final Release Date, April 30, 2017. (Ex. 3,

Escrow Agreement at 3(e)(iii)(1).) In other words, AT&T may have continuing indemnification

rights against NIU under the Purchase Agreement, but it has no right to encumber Escrow Account

funds based on either newly asserted demands or upwardly revised Claims for which estimates were

provided prior to the Final Release Date.

       18.     Accordingly, NIU seeks an order and judgment finding and determining that

(1) AT&T is in breach of the Purchase Agreement and the Escrow Agreement; and (2) there is no

longer any dispute with respect to Defendant Com Nextel’s 2010 and 2011 audits and the excess

$68,325,951 should be released from the Escrow Account to NIU.




                                                   8
                    PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019


II.    JURISDICTION AND VENUE

       19.     This Court has jurisdiction to consider this matter under 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. 157(b).

       20.     Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

III.   THE PARTIES

       A.      PLAINTIFF

               1.      NIU Holdings

       21.     NIU Holdings is a Delaware limited liability company based in Reston, Virginia.

       B.      DEFENDANTS

               1.      AT&T Mobility

       22.     Upon information and belief, Defendant AT&T Mobility is a Netherlands company

based in Dallas, Texas. As noted below, AT&T Mobility is a permitted assignee of New Cingular’s

rights and interests in the agreements in issue in this adversary proceeding.

               2.      New Cingular

       23.     Upon information and belief, Defendant New Cingular is a Delaware corporation

based in Redmond, Washington.

               3.      Nextel Uruguay

       24.     Upon information and belief, Defendant Nextel Uruguay is a Delaware limited

liability company based in Reston, Virginia.

               4.      Com Nextel

       25.     Upon information and belief, Defendant Com Nextel is a Mexican corporation based

in Mexico City, Mexico.




                                                   9
                    PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019


IV.    FACTUAL BACKGROUND

       A.      NII’s Bankruptcy Case

       26.     On September 15, 2014, NII Holdings and several of its affiliates filed for bankruptcy

under chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 101, et seq., in proceedings jointly

administered by this Court under Case No. 14-12611. In connection with the bankruptcy, the debtors

sought to sell off, among other assets, the entirety of the debtors’ Mexican business operations.

       27.     To that end, on January 24, 2015, NIHD Telecom Holdings, B.V. (“NIHD”)—

formerly the legal and beneficial owner of NIU Holdings—engaged in a transaction pursuant to

which it transferred 100% of the outstanding membership interests of Nextel Uruguay to NIU

Holdings. At the time, Nextel Uruguay owned 7,575,738,489 shares, the vast majority, of the capital

stock of Defendant Com Nextel. The 3,595 remaining outstanding shares of Defendant Com Nextel

were already owned by a wholly owned subsidiary of Defendant Com Nextel. Thus, this transaction

involved the transfer of all of NII Holdings’ interests in Defendant Com Nextel to NIU Holdings.

       28.     Thereafter, on January 26, 2015, NIU Holdings entered into the Purchase Agreement

pursuant to which, as explained in greater detail below, it agreed to sell all of its interests in Nextel

Uruguay, and therefore also all of its interests in Defendant Com Nextel, to New Cingular. On

March 23, 2015, this Court approved the proposed sale transaction and Purchase Agreement,

pursuant to Sections 105 and 363 of the Bankruptcy Code. (ECF No. 575.) As is explained below,

that sale transaction ultimately closed on April 30, 2015, and ownership of Defendant Com Nextel

thereby transferred to New Cingular.

       B.      The Agreements

               1.      The Purchase and Sale Agreement

       29.     The sale of the debtors’ Mexican business was memorialized in the Purchase

Agreement pursuant to which NIU (the “Seller”) agreed to sell all of its “right, title and interest in


                                                    10
                    PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

and to [Nextel Uruguay’s] Interests, free and clear of all 363 Interests [as defined in the Purchase

Agreement].” (Ex. 2, Purchase Agreement at 23(2.2).) The Final Purchase Price for this sale was

approximately $1.875 billion, minus certain adjustments. The Purchase Agreement was executed

on January 26, 2015 and the closing took place on April 30, 2015.

       30.     The Purchase Agreement includes a provision for tax indemnification,5 which states

that NIU is “responsible for, and will indemnify and hold harmless [AT&T] . . . for all Taxes and

Damages relating to . . . any taxes imposed on the Entities that are attributable to any PreClosing

Period . . . .” (Ex. 2, Purchase Agreement at 83(11.4(a)).) Payments for such indemnification

obligations may be made from the Escrow Account, in accordance with its terms, or from NIU

directly. (Ex. 2, Purchase Agreement at 83(11.4(b)).)

       31.     AT&T may seek indemnification for tax matters “[i]f a written notice of deficiency,

proposed adjustment, adjustment, assessment, audit, examination or other administrative or court

proceeding, suit, dispute or other claim (a ‘Tax Claim’) is delivered or sent to or commenced or

initiated against any of the Entities by any Government Authority with respect to Taxes or Tax

Returns . . . .” (Ex. 2, Purchase Agreement at 84(11.5(a)) (emphasis added).) In the event that

AT&T receives such written notice, it must “promptly notify [NIU] in writing of the Tax Claim . . . .”

(Ex. 2, Purchase Agreement at 84(11.5(a)) (emphasis added).)

               2.      The Escrow Agreement

       32.     In conjunction with the Purchase Agreement (see Ex. 2, Purchase Agreement at Prelim

Stat. E), NIU, New Cingular and Citibank N.A. executed the Escrow Agreement, dated as of January

26, 2015 to establish a fund that could be available, among other purposes, to satisfy claims arising

after the closing of the Purchase Agreement. Under that agreement, upon closing of the Purchase

5
 Notably, tax indemnification is separate from other forms of indemnification under the agreement.
(Ex. 2, Purchase Agreement at 86(11.7(a)).)



                                                   11
                   PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

Agreement, NIU deposited the “Escrow Amount” of $187.5 million into the Escrow Account. (Ex. 2,

Purchase Agreement at 7.) Citibank was appointed as the Escrow Agent charged with administering

this Escrow Account. (Ex. 2, Purchase Agreement at 7.)

       33.     Among other things, the Escrow Agreement sets forth the requirements for any

distribution funds from the Escrow Account. For example, if there is no dispute as to the distribution

of money, the Purchaser and Seller may jointly execute and deliver to the Escrow Agent a Joint

Release Notice instructing the Escrow Agent how and to whom to distribute the funds.

       34.     The procedure for disbursements is different when, as is relevant to this action, there

is a dispute between the Parties as to entitlement to funds in the Escrow Account. With respect to

demands that the Purchaser might assert against the Escrow Account for alleged “Damages” it claims

to have suffered under the Purchase Agreement, Section 3(e)(i)(2) of the Escrow Agreement

provides:

               If the Purchaser intends to assert a claim against the Escrow Fund for
               Damages pursuant to Article 9 or Article 11 of the Purchase and Sale
               Agreement (each a “Claim”), then Purchaser shall deliver a written
               notice to Escrow Agent (with a copy to Seller) (each a “Claim Notice”)
               describing such claim in reasonable detail and stating the estimate of
               the amount of the Escrow Fund to be reserved with respect to such
               Claim prepared in good faith based on information then available (the
               amount set forth in the applicable Claim Notice, the “Claimed
               Amount”) (emphasis added).

       35.     After the Purchaser files a Claim Notice, describing the claim in “reasonable detail”

and providing an “estimate of the amount . . . to be reserved with respect to such Claim” which is to

be “prepared in good faith based on information then available” pursuant to Section 3(e)(i)(2) of the

Escrow Agreement, the Seller has thirty (30) days to file an “Objection Notice” setting forth any

objection it may have to the Purchaser’s Claim Notice. (See Ex. 3, Escrow Agreement at 3(e)(i)(3).)

Upon the Seller’s objection, the distribution procedures set forth in section 3(e)(ii) of the Escrow

Agreement apply.


                                                   12
                    PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

        36.     Section 3(e)(ii) of the Escrow Agreement requires the Escrow Agent to distribute only

undisputed amounts and to “continue to hold in the Escrow Account the amount in dispute (each such

amount, a “Disputed Claim Amount”) . . . .” The Escrow Agent is then required to hold the Disputed

Claim Amount until either (i) it receives from the Parties a Joint Release Notice directing the

disposition of “all or part of” the Disputed Claim Amount, or (ii) a written notice by either the

Purchaser or Seller (with copy to the other party) of a legally binding settlement agreement or a final

and nonappealable order or judgment of a court or arbitral tribunal. (Ex. 3, Escrow Agreement at

3(e)(ii).)

        37.     The “Final Release Date” for the Escrow Account is defined in the Escrow Agreement

as “after the second anniversary of the Closing Date.” (See Ex. 3, Escrow Agreement at 3(e)(iii)(1).)

In this case, the Final Release Date was April 30, 2017.

        38.     After that Final Release Date, the Escrow Agreement provides that all funds remaining

in the Escrow Account are to be returned to NIU, except to the extent there are still disputes as to

Claimed Amounts or the Objection Period has not yet run as to a noticed Claim. (See Ex. 3, Escrow

Agreement at 3(e)(iii).) The Escrow Agreement further provides that “upon resolution of any dispute

that was the subject of an Objection Notice giving rise to a Disputed Claim Amount, Seller and

Purchaser shall deliver a Joint Release Notice . . . to release . . . to Purchaser, the applicable amount .

. . that is payable . . . and . . . to Seller, an amount equal to the excess of the entire balance then

available in the Escrow Account (if any) over the aggregate disputed Claim Amounts still pending or

disputed . . . .” (Ex. 3, Escrow Agreement at 3(e)(iii)(2).)

        C.      AT&T’s April 2017 Escrow Claim Notice

                39. On April 27, 2017, three days before the Escrow Agreement’s Final Release Date,

AT&T delivered to the Escrow Agent the April 2017 Escrow Claim Notice seeking disbursement of




                                                      13
                   PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

an “aggregate amount of such Taxes and Damages” totaling $117.9 million for fiscal years 2010–

2014. (Ex. 4, April 2017 Escrow Claim Notice.)6

               40. While AT&T’s April 2017 Escrow Claim Notice indicated aggregate estimated

taxes and damages of $80,600,000 related to Defendant Com Nextel and $37,300,000 related to the

affiliated Other Entities, more specificity was required under the Parties’ agreements.7 (See, e.g., Ex.

2, Purchase Agreement at 11.5(a) (defining each Tax Claim singularly as written notice of, among

other things, an audit); Ex. 3, Escrow Agreement at 3(e)(i)(2) (requiring that each Claim Notice must

state “a reasonable estimate of the amount of the Escrow Fund to be reserved with respect to such

[Tax] Claim”).)




6
 The April 2017 Escrow Claim Notice of $117.9 million represented more than 70% of the $163.5
million remaining in the Escrow Account as of the Final Release Date.
7
  The April 2017 Escrow Claim Notice, even as clarified by the April 28, 2017 correspondence,
arguably failed to provide the “reasonable estimate(s) … prepared in good faith” for each asserted
claim, since certain amounts were “Damages” that bore no reasonable relationship to the actual
anticipated liability and thus arguably violated Section 3(e)(i)(2) of the Escrow Agreement. NIU
does not waive any of the bases on which it has objected to the April 2017 Escrow Claim, but is
focused here on Defendants’ refusal to adhere to the requirement that excess funds reserved for a
Disputed Claim be released once the claim for a specific tax year that was the subject of a Disputed
Claim Amount has been resolved. (Ex. 3, Escrow Agreement at 3(e)(iii)(2) (“upon resolution of any
dispute that was the subject of an Objection Notice giving rise to a Disputed Claim Amount, Seller
and Purchaser shall deliver a Joint Release Notice . . . to release . . . to Purchaser an amount equal to
the excess of the entire balance then available in the Escrow Account (if any) over the aggregate
Disputed Claim Amounts still pending or disputed . . . .”)(emphasis added).)



                                                   14
                   PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

       41.     On April 28, 2017, in response to NIU’s initial requests for a breakdown of the claims

       included in the April 2017 Escrow Claim Notice, AT&T provided the following table:

                                    TABLE 1 (as of April 2017)




       42.    Except for the claims in Table 1, AT&T made no other claims against the Escrow

Account for tax indemnities under Article 11 of the Purchase Agreement (or otherwise) prior to the

Final Release Date. Accordingly, on May 4, 2017, the Parties delivered to the Escrow Agent a Joint

Release Notice releasing to NIU $45,562,279.58 – the entire balance remaining in the Escrow

Account less the Disputed Claim Amounts set forth in Table 1. (Ex. 11, 5/4/2017 Joint Release

Notice.)

              1.      AT&T’s First Revision to Its Claimed Amounts

       43.    On May 18, 2017, following correspondence with NIU regarding the April 2017

Escrow Claim Notice, AT&T revised the estimated aggregate amount of its claims from $117.9

million downward to $113.8 million “based on calculations of certain interest payments.” (Ex. 8,


                                                 15
                    PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

5/18/2017 Adjustment to Claimed Amount and Joint Release Notice.) The Parties therefore delivered

to the Escrow Agent a Joint Release Notice directing the release of the $4.1 million back to NIU.

(Id.)

               2.        NIU’s Objection

        44.    On May 25, 2017, NIU timely objected to the April 2017 Escrow Claim Notice. (Ex.

6, 5/25/2017 Objection Letter; Ex. 7, 5/25/2017 Letter from Shana Smith to AT&T.) NIU set forth in

that objection specific responses to each of AT&T’s individual claims based on AT&T’s April 28,

2017 breakdown. (Id.) As is described above, the Escrow Agreement provides that the Disputed

Claim Amount remains in escrow “until the earlier to occur of the Escrow Agent’s receipt of (1) a

Joint Release Notice executed and delivered by Purchase and Seller directing the disposition of all or

part of such Disputed Claim Amount in respect of which a dispute between Purchaser and Seller has

been resolved or (2) written notice executed and delivered by Purchaser and Seller (with a copy to the

other party) accompanied by a copy of (i) a legally binding agreement entered into by the Parties with

respect to the dispute, (ii) a final and nonappealable order or judgment of a court of competent

jurisdiction with respect to the dispute, or (iii) a final and nonappealable determination of an

arbitration or like panel to which the Parties have agreed to submit with respect to the dispute.” (Ex.

3, Escrow Agreement at 3(e)(ii).)

               3.        AT&T’s Second Revision to Its Claimed Amounts

        45.    On July 18, 2017, AT&T conceded that its claims in relation to 2012 income taxes

for Defendant Com Nextel were not based on any “written notice” as is required by the Purchase

Agreement. (Ex. 2, Purchase Agreement at 11.5(a).) Accordingly, the Parties delivered to the

Escrow Agent a Joint Release Notice calling for the release of $3,816,390 to NIU. (Ex. 9, 7/18/2017

Joint Release Notice.)




                                                   16
                    PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

       46.     The Parties’ July 18, 2017 joint release of $3,816,390 to NIU from the Escrow

Account to NIU reduced the aggregate amount of the Disputed Claim Amounts from $113.8 million

to $109,941,971.

               4.      AT&T’s Claimed Amounts as of July 2017

       47.     Based on the information AT&T has provided to NIU, the $109,941,971 aggregate

amount of AT&T’s remaining claims on the Escrow Account following the Parties’ July 2017 joint

release was comprised of $73,373,864 in claims related to Defendant Com Nextel and $36,568,107 in

claims related to affiliated Other Entities.

         48.     The changes to AT&T’s claimed amounts from the April 2017 Escrow Claim Notice

    through its May 2017 revision and the July 2017 joint release are set forth in the table below:

                                       TABLE 2 (as of July 2017)




       49.     The original April 2017 Escrow Claim Notice amounts are listed in the column titled

“Estimated Taxes and Damages (USD).” The reductions to claims from May 2017 and July 2017




                                                  17
                   PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

are shown in the “Adjustments” column. The new aggregate amount of AT&T’s claims subject to

its April 2017 Escrow Claim Notice is shown in the column titled “Updated Amount.”

       D.      The Recent Resolution of Defendant Com Nextel’s 2010 and 2011 Audits

       50.     Upon information and belief, AT&T satisfied 100% of its obligations with respect to

Defendant Com Nextel’s 2010 tax audit without any outlay of cash, and accordingly, no escrow funds

were disbursed to AT&T.

       51.     On July 9, 2018, the Parties executed a Joint Release Notice that provided for the

disbursement of $3,994,720.20 to AT&T from the Escrow Account related to resolution of Defendant

Com Nextel’s 2011 tax audit. (Ex. 12, 7/9/2018 Letter Agreement and Joint Release Notice.)

       52.     Following the July 9, 2018 disbursement of funds from the Escrow Agreement related

to Defendant Com Nextel’s 2011 tax audit, the funds in the Escrow Account subject to Disputed

Claims was reduced from $109,941,971 to $105,947,250.80.

       53.     As demonstrated in Table 2, above, AT&T estimated claims of $35,462,965 and

$36,857,706, respectively, for Defendant Com Nextel’s 2010 and 2011 audits within AT&T’s

aggregate claim amounts.

       54.     Defendant Com Nextel’s 2010 and 2011 audits have now been resolved. The

amended returns have been filed, all amounts determined to be due have been satisfied, and the

relevant governmental authorities have provided confirmation that the audits at issue are resolved and

closed. As a result, there is no longer any basis for AT&T to maintain its claims to funds in the

Escrow Account related to those formerly potential liabilities.

       55.     Notwithstanding resolution of Defendant Com Nextel’s 2010 audit, AT&T has not

agreed to jointly release to NIU $35,462,965 in accordance with the Escrow Agreement, as that

amount is the remaining Disputed Claim Amount related to Defendant Com Nextel’s 2010 audit,

which is no longer a potential liability and should not be disputed.


                                                   18
                              PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

         56.           Similarly, notwithstanding resolution of Defendant Com Nextel’s 2011 audit, AT&T

has not agreed to jointly release to NIU $32,862,986 in accordance with the Escrow Agreement, as

that amount is the remaining Disputed Claim Amount related to Defendant Com Nextel’s 2011 audit,

which is no longer a potential liability and should not be disputed.

         57.           The adjustments to reflect the actual liability that has now been resolved for Defendant

Com Nextel’s 2010 and 2011 audits versus the estimated amounts on Table 2 for the tax years that

were the subject of the April 2017 Escrow Claim Notice (through its May 2017 revision and the July

2017 Joint Release Notice) are set forth in the table below:

                               TABLE 3 (reflecting resolved 2010 and 2011 audits)

                    Audit                                   Entity             As of July 2017         Adjustments for           Updated Amount
                                                                                  (Table 2)             Closed Audits           After Closed Audits
      Fiscal Year 2010 – Mexican income        Comunicaciones Nextel de                  35,462,965             (0) to AT&T                 35,462,965
      tax, VAT and flat tax audit              Mexico S.A. de C.V.                                                                         owed to NIU
      Fiscal Year 2011 – Mexican income        Comunicaciones Nextel de                  36,857,706            (3,994,720.20)               32,862,986
      tax, VAT and flat tax audit              Mexico S.A. de C.V.                                                  to AT&T                owed to NIU
                                                                                               Total Due NIU                            $68,325,951

     Fiscal Year 2012 – Mexican flat tax     Comunicaciones Nextel de                            -
     audit                                   Mexico S.A. de C.V.
     Fiscal Year 2013 – Mexican income       Comunicaciones Nextel de                   1,053,193
     tax, VAT, flat tax and IEPS audit       Mexico S.A. de C.V.
     Fiscal Year 2011 – Mexican impuesto     Inversiones Nextel de Mexico, S            9,160,071
     especial sobre producción y servicios   de R.L. de C.V.
     (“IEPS”) audit and related
     administrative appeal filed October
     26, 2015
     Fiscal Year 2012 – Mexican IEPS         NII Telecom S. de R.L. de C.V.             3,005,111
     audit and related administrative
     appeal filed January 28, 2016
     Fiscal Year 2013 – Mexican income       Inversiones Nextel de Mexico, S           12,859,836
     tax, VAT and IEPS audit                 de R.L. de C.V.
     Fiscal Year 2013 – Mexican income       NII Digital, S de R.L. de C.V.             7,706,870
     tax, VAT and IEPS audit
     Fiscal Year 2014 – Mexican income       Inversiones Nextel de Mexico, S            3,836,219
     tax, Vat and IEPS audit                 de R.L. de C.V.
                                                           Total
                                                           Remaining              37,621,300
                                                           Claims
                    Total Funds still in escrow                                                         $105,947,250.80




         58.           In total, AT&T has not agreed to jointly release to NIU the total sum of $68,325,951,

which is the excess of amounts AT&T originally estimated in April 2017 for Defendant Com




                                                                                 19
                  PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

Nextel’s 2010 and 2011 audits. Those potential tax liabilities have now been resolved, and AT&T

has no basis to maintain those claims against the escrow funds.

         E.    AT&T’s Assertion of New Claims Against the Escrow Account After the Final
               Release Date

         59.   On April 5, 2018, AT&T responded to an initial request from NIU that a Joint Release

Notice be executed to disburse excess funds related to Defendant Com Nextel’s 2010 and 2011

audits. AT&T declined, arguing that (1) the April 2017 Escrow Claim Notice comprised one

Disputed Claim that need not be disbursed until every element was resolved, and (2) even if the 2010

and 2011 audits were resolved, AT&T’s estimates for tax liability had purportedly “increased by

almost $70,000,000.” (Ex. 10, 4/5/2018 Letter from David Welsch to Shana Smith.)

         60.   Effectively, despite previously executing a Joint Release Notice for Disputed Claim

Amounts that were resolved (see ¶¶ 45-46 supra), AT&T has now taken the position that, even as

individual claims that were the subject of its April 2017 Escrow Claim Notice have been resolved,

excess escrow funds that were the subject of those claims are somehow transferrable to new demands

that AT&T contends arose after the Final Release Date or to demands which were detailed in the

April 2017 Escrow Claim Notice for which AT&T contends its timely submitted estimates were too

low. Not coincidentally, the amount of these newly asserted demands is slightly higher than the

amount of excess funds reserved for previously Disputed Claim Amounts which have now been

resolved. Therefore, Defendants are refusing to execute a Joint Release Notice in order to withhold

funds in the Escrow Account due to NIU, even though these amounts admittedly are no longer

needed to satisfy Defendants’ previous inflated indemnification demands for the 2010 and 2011 tax

years.

         61.   NIU responded promptly to AT&T’s refusal to execute a Joint Release Notice related

to excess Escrow Account funds related to Defendant Com Nextel’s 2010 and 2011 audits, pointing



                                                 20
                   PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

out that (1) AT&T’s April 2017 Escrow Claim Notice was comprised of multiple individual claims,

and (2) nothing in the operative agreements gives AT&T rights to assert new demands against the

Escrow Account after the Final Release Date or to revise upward estimates for claims timely made

prior to the Final Release Date. (Ex. 13, 4/24/2018 Letter from John Kane to David Welsch.)

       62.     On July 18, 2018, NIU sent to AT&T a draft Joint Release Notice requesting

disbursement to NIU of $68,325,951—an amount equal to the funds in the Escrow Account

exceeding the actual claims related to Defendant Com Nextel’s 2010 and 2011 audits.

       63.     On August 3, 2018, counsel for AT&T responded to NIU’s draft Joint Release Notice

and reiterated AT&T’s position that the April 2017 Escrow Claim Notice constituted a single claim,

that AT&T is entitled to revise claim amounts after the Final Release Date, and that NIU is not

entitled to any disbursements of Escrow Account funds. (Ex. 14, 8/3/2018 Letter from Werner F.

Ahlers to John Kane.) As such, Defendants have made clear their refusal to execute a Joint Release

Notice authorizing the release of the excess funds admittedly no longer needed to satisfy the claims

related to Defendant Com Nextel’s 2010 and 2011 audits, leaving NIU with no choice but to

commence this Adversary Proceeding to obtain a judgment authorizing the Escrow Agent to release

the funds which should be returned to NIU under the plain terms of the Purchase Agreement and

Escrow Agreement.

V.     CLAIMS FOR RELIEF

       A.      Declaratory Judgment Pursuant to 28 U.S.C. § 2201(a) (Against All Defendants)

       64.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 63

inclusive, as though fully set forth herein.

       65.     Pursuant to 28 U.S.C. § 2201, made applicable in Bankruptcy Court by Fed. R. Bankr.

Proc. 7001, NIU seeks a declaratory judgment that: (1) AT&T is in breach of the Purchase

Agreement and the Escrow Agreement; (2) there is no longer any dispute with respect to Defendant


                                                  21
                   PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

Com Nextel’s 2010 and 2011 audits, and $68,325,951 in Escrow Account funds previously related to

those audits should be disbursed to NIU.

       66.     There is an actual controversy between interested parties related to the April 2017

Escrow Claim Notice delivered by AT&T related to Defendant Com Nextel and affiliated Other

Entities and seeking disbursement of an “aggregate amount of such Taxes and Damages” originally

totaling $117.9 million and now totaling $105,947,250.80 for fiscal years 2010-2014 (see Tables 2

and 3). These funds remain in the Escrow Account (under the custody of Citibank) pending

resolution of these claims either through a Joint Release Notice or a final judgment.

       67.     Under the Purchase Agreement, any claims for indemnity made against the Escrow

Account were to be delivered prior to the Final Release Date. AT&T was to provide “a reasonable

estimate of the amount of the Escrow Fund to be reserved with respect to such [Tax] Claim prepared

in good faith based on information then available.” The Claims could not be based on theoretical tax

liability; rather, they must be based on “written notice” of, among other things, an audit. As each

claim is resolved, the Parties may execute a Joint Release Notice for release of “all or part of” the

Disputed Claim Amount.

       68.     Nowhere in the Parties’ agreements is AT&T authorized to encumber funds other

than those identified in an Claim Notice delivered before the Final Release Date, based on estimated

liabilities identified before the Final Release Date.

       69.     AT&T provided to NIU the basis for its April 2017 Escrow Claim Notice on

April 28, 2017. The individual claims constituting AT&T’s claims against the Escrow Account and

the estimated amounts for those individual claims were all identified before the Final Release Date

(see Table 1, supra). AT&T has no right under the Parties’ agreements to assert new individual

demands against funds in the Escrow Account, or to revise estimates it provided in April 2017 to




                                                    22
                   PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

increase existing claims for other tax years or other entities against funds in the Escrow Account.

Any new or revised demands must be asserted separately against NIU under the Purchase Agreement.

       70.     Accordingly, Plaintiff seeks a declaratory judgment from the Court setting forth the

Parties’ rights and obligations as to the Disputed Claim Amounts currently held in escrow, NIU’s

entitlement to the return of excess funds being held in the Escrow Account given the resolution of

Defendant Com Nextel’s 2010 and 2011 audits, and AT&T’s revised and/or newly-asserted claims

post-Final Release Date.

       B.      Breach of Contract (Against All Defendants)

       71.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 70

inclusive, as though fully set forth herein.

       72.     The Purchase Agreement and the Escrow Agreement are valid and enforceable

contracts, freely entered into by the parties thereto all of whom are sophisticated business entities

represented at all times by experienced and well-respected legal counsel and other professionals.

       73.     Pursuant to those agreements, Defendants purchased the entirety of the business,

including all of the associated assets and liabilities, of Defendant Com Nextel. The agreements

contemplated indemnification of AT&T for certain tax claims via an Escrow Account, provided that

AT&T received written notice of the tax claim and, in turn, requested disbursement of an estimated

amount based on then-available information.

       74.     Plaintiff has duly performed its obligations under these contracts. Plaintiff provided

the consideration called for under the Purchase Agreement, and all associated agreements, including

transferring the entirety of Defendant Com Nextel’s business to Defendants. Even when the present

dispute under the agreements arose, Plaintiff has acted in good faith to release undisputed amounts

from the Escrow Account and to try to reach a consensual and fair resolution of AT&T’s claims.




                                                   23
                     PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

       75.       As explained herein, Defendants have breached the Purchase Agreement and the

Escrow Agreement by (1) failing to provide a reasonable estimate of the amount of the Escrow Fund

to be reserved with respect to its tax claims “in good faith based on information then available;” and

(2) failing to execute and deliver a Joint Release Notice calling for the disbursement of part of the

Disputed Claim Amount following the resolution of certain claims included in AT&T’s April 2017

Escrow Claim Notice.

       76.       Defendants seek to withhold in the Escrow Account funds to which NIU is rightfully

entitled. Following resolution of AT&T’s claims for indemnification for certain tax liability, the

funds in the Escrow Account should have been released to NIU promptly. Defendants’ failure to

comply with the plain language of the Escrow Agreement constitutes a breach of the “good faith”

provision of section 3(e)(i)(2) of the Escrow Agreement, which states that AT&T must only assert

claims against the Escrow Account that can be stated in “good faith.” AT&T’s refusal to authorize

disbursement to NIU of the excess claim amounts predicated on AT&T’s purportedly new or revised

claims of $70 million—asserted almost one year after the Final Release Date—is not proceeding in

good faith.

       77.       Plaintiff will incur substantial harm as a result of Defendants’ breaches of contract and

bad faith assertion of its entitlement to the entire Disputed Claim Amount currently held in escrow.

If Defendants’ tactics go uncorrected Plaintiff will suffer financial harm in an amount to

be determined at trial.

VI.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter an order and judgment:

              1. Declaring that:

                     a. AT&T is in breach of the Purchase Agreement and the Escrow Agreement;




                                                    24
       PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

       b. there is no longer any dispute with respect to Defendant Com Nextel’s 2010

           and 2011 audits and the excess $68,325,951 should be released from the

           Escrow Account back to NIU; and

       c. any claims asserted against the escrow account by AT&T after the Final

           Release Date are invalid and must be separately claimed under the Purchase

           Agreement.

2. Awarding damages to Plaintiff in an amount to be determined at trial;

3. Awarding interest, costs, expenses and attorneys’ fees to Plaintiff, in an amount to

   be determined at trial; and

4. Awarding such further relief as the Court deems just and proper.




                                      25
               PROPOSED ADVERSARY COMPLAINT AS OF 2/11/2019

                                   Respectfully submitted,
Dated: ____________, 2019
       New York, New York           [DRAFT]             ________________
                                   Jane Rue Wittstein
                                   Thomas E. Lynch
                                   Michael T. Ferruggia
                                   JONES DAY
                                   250 Vesey St.
                                   New York, NY 10281-1047
                                   Tel: 212-326-3939
                                   Fax: 212-755-7306
                                   Email: jruewittstein@jonesday.com
                                          telynch@jonesday.com
                                          mferruggia@jonesday.com

                                   Attorneys for Reorganized Debtor
                                   NIU HOLDINGS LLC




                                    26
EXHIBIT 1
14-12611-scc       Doc 575        Filed 03/23/15 Entered 03/23/15 14:42:52                      Main Document
                                               Pg 1 of 139


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
NII Holdings, Inc., et al.,1                                   :   Case No. 14-12611 (SCC)
                                                               :
                                  Debtors.
                                                               :   (Jointly Administered)
                                                               :
---------------------------------------------------------------x


          ORDER: (I) APPROVING PURCHASE AND SALE AGREEMENT;
          (II) AUTHORIZING THE SALE OF ALL OF THE MEMBERSHIP
      INTERESTS OF NEXTEL INTERNATIONAL (URUGUAY) LLC FREE AND
    CLEAR OF INTERESTS; (III) APPROVING THE TRANSFER AND NOVATION
       OF THE LIABILITIES OF NEXTEL INTERNATIONAL (URUGUAY) LLC,
    ENJOINING THE ENFORCEMENT OF SUCH LIABILITIES AND DISMISSING
     ITS CHAPTER 11 CASE AND (IV) GRANTING CERTAIN RELATED RELIEF

        Upon consideration of the motion [Docket No. 406] (the “Sale Motion”)2 of the above-

captioned debtors and debtors in possession (collectively, the “Debtors”), pursuant to sections

105, 363, and 365 of title 11 of the United States Code (the “Bankruptcy Code”), rules 2002,

6004, 6006 and 9007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

and rules 6004-1 and 6006-1 of the Local Rules for the United States Bankruptcy Court for the

Southern District of New York (the “Local Rules”), seeking the entry of an order (the “Sale

Order”) (i) approving that certain Purchase and Sale Agreement (collectively with all exhibits



1
    The Debtors in the jointly administered bankruptcy cases are comprised of the following fourteen entities (the
    last four digits of their respective U.S. taxpayer identification numbers follow in parentheses): NII Holdings,
    Inc. (1412); Nextel International (Services), Ltd. (6566); NII Capital Corp. (6843); NII Aviation, Inc. (6551);
    NII Funding Corp. (6265); NII Global Holdings, Inc. (1283); NII International Telecom S.C.A. (7498); NII
    International Holdings S.à r.l. (N/A); NII International Services S.à r.l. (6081); Airfone Holdings, LLC (1746);
    Nextel International (Uruguay), LLC (5939); McCaw International (Brazil), LLC (1850); NII Mercosur, LLC
    (4079); and NIU Holdings LLC (5902). The location of the Debtors' corporate headquarters and the Debtors'
    service address is: 1875 Explorer Street, Suite 800, Reston, VA 20190.
2
    Unless otherwise stated, all capitalized terms not defined herein shall have the same meanings ascribed to such
    terms in the Sale Motion or the Purchase Agreement, as applicable.



NYI-524646567v3
14-12611-scc       Doc 575        Filed 03/23/15 Entered 03/23/15 14:42:52                     Main Document
                                               Pg 2 of 139


and schedules thereto and all ancillary documents and agreements (including the Transition

Services Agreement and Escrow Agreement), and as any may be further amended, modified or

supplemented in accordance with the terms hereof and thereof, the “Purchase Agreement”),

dated as of January 26, 2015, by and among NIHD Telecom Holdings B.V. (“Seller Parent”),

NIU Holdings LLC (“Seller”), Nextel International (Uruguay) LLC (“Company Parent”),

Comunicaciones Nextel de México, S.A. de C.V., NII International Telecom S.C.A., NII

International Holdings S.à.r.l., NII Global Holdings, Inc., NII Capital Corp. and NII Holdings,

Inc. (collectively, “Seller Guarantor”) and New Cingular Wireless Services, Inc. (together with

all successors and assigns permitted under section 12.9 of the Purchase Agreement,

the “Purchaser”), a copy of which is attached hereto as Exhibit 1; (ii) authorizing all of the

transactions contemplated by the Purchase Agreement, including the sale by Seller of the

membership interests in Company Parent (the “Company Parent Membership Interests”) free and

clear of all 363 Interests3 (the “Sale”) pursuant to and in accordance with the Purchase

Agreement; (iii) approving the assumption by Seller and novation by Company Parent of all

Company Parent 363 Interests4 and enjoining the enforcement of Company Parent 363 Interests

against Company Parent; (iv) subject to the occurrence of the Closing, authorizing and directing

the dismissal of the Chapter 11 Case of Company Parent pursuant to section 1112(b) of the

Bankruptcy Code; and (v) granting certain related relief; and the Court having entered the Order


3
    The term “363 Interests” means interests, as such term is used in section 363(f) of the Bankruptcy Code, and
    which includes all Encumbrances and Liabilities (each as defined in the Purchase Agreement), whether direct or
    indirect, absolute, contingent, choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or
    unnoticed, recorded or unrecorded, perfected or unperfected, material or non-material, disputed or undisputed,
    known or unknown, matured or unmatured, liquidated or unliquidated, arising or imposed by agreement,
    understanding, law, equity, statute, or otherwise, and whether arising prior to, on or after the commencement of
    any Chapter 11 Cases, which 363 Interests include, without limitations, any claims arising from or in
    connection with the Funded Debt.
4
    The term “Company Parent 363 Interests” means all 363 Interests that have been or at any time could be
    asserted against Company Parent or its assets, including the Company Shares.



NYI-524646567v3                                          2
14-12611-scc      Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52              Main Document
                                           Pg 3 of 139


(a) Authorizing and Approving the Bidding Procedures, Break-Up Fee and Expense

Reimbursement, (b) Authorizing and Approving the Debtors Entry Into the Stalking Horse

Purchase Agreement, (c) Approving the Notice Procedures, and (d) Scheduling a Sale Hearing

on February 17, 2015 [Docket No. 472] (the “Bid Procedures Order”); and no Qualified Bids

having been received and, accordingly, pursuant to the Bid Procedures, the Debtors having

canceled the Auction, and having determined, after an extensive marketing process and upon

consultation with the Official Committee of Unsecured Creditors (the “Committee”), that

Purchaser submitted the highest or otherwise best offer for the Company Parent Membership

Interests; and upon adequate and sufficient notice of the Auction, Sale Motion, the hearing

before the Court on March 23, 2015 (the “Sale Hearing”), and all related transactions having

been given in the manner directed by the Court pursuant to the Bid Procedures Order; and the

Court having reviewed and considered (x) the Sale Motion and all relief related thereto, (y) the

objections thereto, if any, and (z) the statements of counsel and evidence presented in support of

the relief requested by the Debtors at the Sale Hearing; and the Court having considered the

Supplemental Declaration of J. Nicholas Melton, dated March 19, 2015 [Docket No. 557], the

Declaration of J. Nicholas Melton, dated January 27, 2015 [Docket No. 407] and the Declaration

of Daniel E. Freiman, dated January 27, 2015 [Docket No. 408]; and it appearing that the Court

has jurisdiction over this matter; and it further appearing that the legal and factual bases set forth

in the Sale Motion and at the Sale Hearing establish just cause for the relief granted herein; and it

appearing that the relief requested in the Sale Motion is in the best interests of the Debtors, their

estates, creditors, and other parties in interest; and upon the record of the Sale Hearing and all

other pleadings and proceedings in these Chapter 11 Cases, including the Sale Motion; and after

due deliberation thereon and good and sufficient cause appearing therefor, it is hereby




NYI-524646567v3                                   3
14-12611-scc        Doc 575        Filed 03/23/15 Entered 03/23/15 14:42:52                      Main Document
                                                Pg 4 of 139


         FOUND AND DETERMINED THAT:5

                                            Jurisdiction and Venue

         A.       This Court has jurisdiction to hear and determine the Sale Motion pursuant to 28

U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is

proper in this District and this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                 Statutory Bases

         B.       The statutory and other bases for the relief requested in the Sale Motion and entry

of this Sale Order are sections 105, 305, 350, 363, 365, and 1112 of the Bankruptcy Code,

Bankruptcy Rules 2002, 4001, 6004 , 6006 and 9007 and Local Rules 4001-1, 6004-1 and 6006-

1.

                                                   Final Order

         C.       This Sale Order constitutes a final order within the meaning of 28 U.S.C.

§ 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent necessary

under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure, as made

applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just reason for

delay in the implementation of this Sale Order, and expressly directs entry of judgment as set

forth herein.

                                 Compliance with Bid Procedures Order

         D.       As demonstrated by (i) the testimony and other evidence proffered or introduced

at the Sale Hearing and (ii) the representations of counsel on the record at the Sale Hearing, the


5
     The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
     pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. All
     findings of fact and conclusions of law announced by the Court at the Sale Hearing in relation to the Sale
     Motion and the Sale are hereby incorporated herein to the extent not inconsistent herewith. To the extent that
     any of the following findings of fact constitute conclusions of law, they are adopted as such. To the extent any
     of the following conclusions of law constitute findings of fact, they are adopted as such.



NYI-524646567v3                                            4
14-12611-scc       Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52             Main Document
                                            Pg 5 of 139


Debtors have thoroughly and fairly marketed the Company and conducted the related sale

process in good faith and in compliance in all respects with the Bid Procedures Order.

        E.        The Bid Procedures set forth in the Bid Procedures Order were non-collusive and

substantively and procedurally fair to all parties. Moreover, the Bid Procedures enabled the

Debtors to obtain the highest or otherwise best offer for the Company Parent Membership

Interests and, indirectly, the Company. All interested persons and entities have been afforded a

full, fair and reasonable opportunity to (i) conduct due diligence investigations, (ii) prior to the

entry of the Bid Procedures Order, submit higher or otherwise better bids to purchase the

Company, (iii) following the entry of the Bid Procedures Order, submit higher or otherwise

better bids to purchase the Company Parent Membership Interests, and (iv) object and be heard

in connection with the Sale Motion and the relief granted by this Sale Order.

        F.        Purchaser is the Successful Bidder (as defined in the Bid Procedures) for the

Company Parent Membership Interests. The consideration provided by Purchaser under the

Purchase Agreement constitutes the highest or otherwise best offer for the Company Parent

Membership Interests and, indirectly, the Company, and provides fair and reasonable

consideration to the Debtors for the sale of the Company Parent Membership Interests and,

indirectly, the Company. Purchaser has complied in all respects with the Bid Procedures Order

and any other applicable order of this Court in negotiating and entering into the Purchase

Agreement. The Sale and Purchase Agreement likewise comply with the Bid Procedures Order

and all other applicable orders of this Court.

                                                 Notices

        G.        As evidenced by the affidavits of service and publication previously filed with the

Court [Docket Nos. 490, 494, 496], proper, timely, adequate and sufficient notice of the Auction,




NYI-524646567v3                                    5
14-12611-scc       Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52            Main Document
                                             Pg 6 of 139


Sale Motion, Sale Hearing, Sale, Injunction, Seller Liability Assumption and Company Parent

Novation (as defined below) and the Company Parent Dismissal was provided in accordance

with the Bid Procedures Order, sections 363 and 365 of the Bankruptcy Code, Bankruptcy Rules

2002, 4001, 6004, 6006 and 9007 and Local Rules 4001-1, 6004-1, 6006-1 and 9006-1(b). Such

notice was good, sufficient and appropriate under the circumstances, and no other or further

notice of any of the foregoing is or shall be required.

        H.        Actual written notice of the Auction, Sale Motion, Sale Hearing, Sale, Injunction,

Seller Liability Assumption and Company Parent Novation and the Company Parent Dismissal,

and a fair and reasonable opportunity to object or otherwise be heard with respect thereto, has

been afforded to all known interested individuals and entities, including the following parties:

        (a)       the Office of the United States Trustee for the Southern District of New York

(the “U.S. Trustee”);

        (b)       Kramer Levin Naftalis & Frankel, LLP, as counsel to the Committee;

        (c)       Paul, Weiss, Rifkind, Wharton & Garrison, on behalf of certain noteholders;

        (d)       Akin, Gump, Strauss, Hauer & Feld LLP, on behalf of certain noteholders;

        (e)       Kirkland & Ellis LLP, on behalf of certain noteholders;

        (f)       U.S. Bank National Association, solely in its capacity as the trustee under the

indenture governing those certain 8.875% senior unsecured notes due in 2019;

        (g)       Wilmington Savings Fund Society, FSB, solely in its capacity as the trustee under

the indenture governing those certain 10% senior unsecured notes due in 2016;

        (h)       Wilmington Trust, National Association, solely in its capacities as the trustee

under the indentures governing those certain 11.375% senior unsecured notes due in 2019 and

those certain 7.875% senior unsecured notes due in 2019




NYI-524646567v3                                    6
14-12611-scc       Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52             Main Document
                                             Pg 7 of 139


        (i)       all other parties known to hold, or have asserted, any Company Parent 363

Interest;

        (j)       all other parties known to hold, or have asserted, any 363 Interest in Company

Parent Members Interests;

        (k)       all non-Debtor counter-parties to the Debtors' contracts and leases;

        (l)       all entities reasonably known to have expressed, since January 1, 2014, an interest

in the acquisition, directly or indirectly, of Company Parent, the Shares, the Company or a

material portion of the Company’s assets;

        (m)       federal, state, and local regulatory or taxing authorities or recording offices or any

other governmental authorities that (i) as a result of the Sale, may have claims, contingent or

otherwise, in connection with the Seller’s ownership of the Company Parent Membership

Interests or (ii) may have any claim against Company Parent or other reasonably known interest

in the relief requested by the Sale Motion; and

        (n)       all parties who have requested notice pursuant to Bankruptcy Rule 2002 as of the

date hereof.

        I.        The Debtors also published a notice of the Auction, the deadline to submit bids

for the Company Parent Membership Interests, the time and place of the Auction, the time and

place of the Sale Hearing and the time for filing an objection to the relief requested in the Sale

Motion (x) in the global edition of The Wall Street Journal on February 23, 2015 [Docket

No. 494], (y) in Reforma on February 23, 2015 [Docket No. 494] and (z) on the Debtors’ website

hosted by Prime Clerk at https://cases.primeclerk.com/nii [Docket No. 494]. Such publication

notice was good, sufficient and proper notice to any interested parties whose identities are




NYI-524646567v3                                     7
14-12611-scc       Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52           Main Document
                                            Pg 8 of 139


unknown to the Debtors, and reasonably calculated under the circumstances to reach such

parties.

           J.     On March 17, 2015, the Debtors caused the Notice of Cancellation of Auction

[Docket No. 539] to be filed with the Court identifying Purchaser as the Successful Bidder in

accordance with the Bid Procedures.

                                  Highest or Otherwise Best Offer

           K.     The Debtors conducted a sale process in accordance with, and have otherwise

complied in all respects with, the Bid Procedures Order. The Bid Procedures afforded a full, fair

and reasonable opportunity for any person or entity to make a higher or otherwise better offer to

purchase the Company Parent Membership Interests.

           L.     The Debtors have concluded, upon consultation with the Committee, that the offer

of Purchaser, upon the terms and conditions set forth in the Purchase Agreement, constitutes the

highest or otherwise best offer for the Company Parent Membership Interests and, indirectly, the

Company, and provides a greater certainty of recovery than would be provided by any other

available alternative. The Debtors’ determination that (i) the Purchase Agreement constitutes the

highest or otherwise best offer for the Company Parent Membership Interests and, indirectly, the

Company and (ii) the structure of the Sale, including the terms of the Injunction (defined below),

Company Parent Dismissal and Bid Procedures, maximizes the total consideration to be realized

by the Debtors in connection with a direct or indirect sale of the Company, in each case,

constitutes a reasonable exercise of the Debtors’ sound business judgment.

           M.     The Purchase Agreement represents a fair and reasonable offer to purchase the

Company Parent Membership Interests under the circumstances of these Chapter 11 Cases. Prior

to the entry of the Bid Procedures Order, no other entity or group of entities has offered to




NYI-524646567v3                                   8
14-12611-scc       Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                            Pg 9 of 139


directly or indirectly purchase the Company for greater overall value to the Debtors’ estates than

Purchaser, and following the entry of the Bid Procedures Order, no other entity or group of

entities has offered to purchase the Company Parent Membership Interests for greater overall

value to the Debtors’ estates than Purchaser.

        N.        Approval of the Sale, Sale Motion, Injunction, Company Parent Dismissal, Seller

Liability Assumption and Company Parent Novation and the Purchase Agreement and the

consummation of the transactions contemplated thereby is in the best interests of the Debtors’

estates, creditors and other parties in interest.

                                         Arm’s Length Sale

        O.        The Purchase Agreement was negotiated, proposed by the Debtors and Purchaser

and entered into by the Seller, Seller Parent, Seller Guarantor, Company Parent and Purchaser

without collusion, in good faith and from arm’s length bargaining positions. Neither the Debtors

nor Purchaser has engaged in any conduct that would cause or permit the Purchase Agreement to

be avoided under section 363(n) of the Bankruptcy Code. Specifically, Purchaser has not acted

in a collusive manner with any person and the Final Purchase Price was not controlled by any

agreement among the bidders. In addition, Purchaser is not an “insider” of any of the Debtors, as

that term is defined in section 101(31) of the Bankruptcy Code.

        P.        The disclosures made by the Debtors concerning the Purchase Agreement,

Auction, Sale, Sale Hearing, Injunction, Seller Liability Assumption and Company Parent

Novation and the Company Parent Dismissal were good, complete and adequate, and no further

disclosures are warranted or required.




NYI-524646567v3                                     9
14-12611-scc       Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52              Main Document
                                             Pg 10 of 139


                                       Good Faith of Purchaser

        Q.        Purchaser is a good faith purchaser for value and, as such, is entitled to all of the

protections afforded by section 363(m) of the Bankruptcy Code and any other applicable or

similar bankruptcy and non-bankruptcy law. Purchaser has at all times proceeded in good faith

in all respects in connection with the Debtors’ Chapter 11 Cases in that, among other things:

(i) Purchaser recognized that the Debtors were free to deal with any other party interested in

acquiring, directly or indirectly, the Company, including by acquiring the Company Parent

Membership Interests subject to the requirements of the Bid Procedures; (ii) Purchaser in no way

induced or caused the chapter 11 filings by the Debtors; and (iii) all payments to be made by

Purchaser in connection with the Sale have been disclosed. Purchaser will continue to act in

good faith within the meaning of section 363(m) of the Bankruptcy Code in closing the Sale as

contemplated by the Purchase Agreement.

                                 No Fraudulent Transfer or Merger

        R.        The consideration provided by Purchaser pursuant to the Purchase Agreement

(i) is fair and reasonable, (ii) is the highest and otherwise best offer for the Company Parent

Membership Interests, (iii) will provide a greater recovery for the Debtors’ estates and creditors

than would be provided by any other practical available alternatives, and (iv) constitutes

reasonably equivalent value, fair consideration and fair value (as those terms are defined in each

of the Uniform Voidable Transactions Act, Uniform Fraudulent Transfer Act, Uniform

Fraudulent Conveyance Act and section 548 of the Bankruptcy Code) under the laws of the

United States, any state, territory, possession or the District of Columbia. No other person, entity

or group of entities has offered to purchase the Company, directly or indirectly, for greater

overall value to the Debtors’ estates than Purchaser.




NYI-524646567v3                                     10
14-12611-scc       Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52           Main Document
                                            Pg 11 of 139


        S.        The Purchase Agreement was not entered into for the purpose of hindering,

delaying, preferring or defrauding creditors under the Bankruptcy Code or under the laws of the

United States, any state, territory, possession and the District of Columbia. Neither the Seller,

Seller Parent, Seller Guarantor nor Purchaser entered into the transactions contemplated by the

Purchase Agreement fraudulently, thereby negating the possibility of any liability of Purchaser

for any statutory or common law fraudulent conveyance or fraudulent transfer claims.

                                         Validity of Transfer

        T.        The consummation of the Purchase Agreement and the Sale is legal, valid and

properly authorized under all applicable provisions of the Bankruptcy Code, and all of the

applicable requirements of such sections have been complied with in respect of the transactions

contemplated under the Purchase Agreement.

        U.        Each Party to the Purchase Agreement has (i) full corporate power and authority

to execute and deliver the Purchase Agreement and all other documents contemplated thereby,

(ii) all corporate authority necessary to consummate the transactions contemplated by the

Purchase Agreement, and (iii) taken all corporate action necessary to authorize and approve the

Purchase Agreement and the consummation of the transactions contemplated thereby. Each

other Debtor has, to the extent necessary and applicable, (i) all corporate authority necessary to

consummate the transactions contemplated by the Purchase Agreement, and (ii) taken all

corporate action necessary to authorize and approve the consummation of the transactions

contemplated by the Purchase Agreement.

        V.        The Service Provider has (i) full corporate power and authority to execute and

deliver the Transition Services Agreement and all other documents contemplated thereby, (ii) all

corporate authority necessary to consummate the transactions contemplated by the Transition




NYI-524646567v3                                   11
14-12611-scc       Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52              Main Document
                                            Pg 12 of 139


Services Agreement, and (iii) taken all corporate action necessary to authorize and approve the

Transition Services Agreement and the consummation of the transactions contemplated thereby.

No consents or approvals, other than those expressly provided for in the Purchase Agreement,

are required for the Debtors to consummate the Sale, the Purchase Agreement and the other

transactions contemplated thereby.

        W.        The transfer of the Company Parent Membership Interests to Purchaser under the

Purchase Agreement will (a) vest Purchaser with good and marketable title in and to the

Company Parent Membership Interests and (b) be a legal, valid and effective transfer of all of the

legal, equitable and beneficial right, title and interest in and to the Company Parent Membership

Interests, in each case, free and clear of all 363 Interests.

        X.        The appointment of a consumer privacy ombudsman pursuant to section 363(b)(1)

or section 332 of the Bankruptcy Code is not required with respect to the Sale.

                    Seller Liability Assumption and Company Parent Novation

        Y.        The Shares comprise 100% of the equity interests of the Company, and no other

equity interests are outstanding or issuable by the Company. The Company is not obligated,

contractually or otherwise, to issue, directly or indirectly, any other equity interests or rights to

acquire equity interests in the Company. The Company Shares are the property of Company

Parent’s estate and legal and beneficial title thereto is vested in Company Parent’s estate within

the meaning of section 541(a) of the Bankruptcy Code, which Company Shares are encumbered

by the CDB 363 Interests (as defined below). Following the Seller Liability Assumption and

Company Parent Novation, (a) Company Parent’s estate will have no other assets other than the

Company Shares and will be free and clear of all 363 Interests other than in respect of its




NYI-524646567v3                                    12
14-12611-scc         Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52           Main Document
                                            Pg 13 of 139


obligations under the Purchase Agreement and (b) the Company Shares will be free and clear of

all 363 Interests.

        Z.        The Seller Liability Assumption and Company Parent Novation will not result in

any undue burden or prejudice to any holders of any Company Parent 363 Interests because all

such Company Parent 363 Interests shall attach to the net proceeds of the Sale when received by

the Seller, in the order of their priority, with the same validity, force and effect which they now

have against Company Parent and subject to any claims and defenses the Debtors, their estates or

other parties may possess with respect to such Company Parent 363 Interests; provided that the

Company Parent 363 Interests shall rank senior in right of payment to the Seller 363 Interests (as

defined below).

        AA.       All holders of Company Parent 363 Interests who did not object or who withdrew

their objections to the Sale, the Seller Liability Assumption and Company Parent Novation or the

Sale Motion are deemed to have consented to the Sale, the Seller Liability Assumption and

Company Parent Novation and the other relief requested in the Sale Motion. All other holders of

Company Parent 363 Interests, including those who maintained and did not withdraw objections

to the Sale, Seller Liability Assumption and Company Parent Novation or Sale Motion, if any,

are adequately protected by having their Company Parent 363 Interests, if any, attach to the net

proceeds of the Sale, in the same order of priority, with the same validity, force and effect that

such holders had prior to the Sale, subject to any claims and defenses the Debtors, their estates or

other parties may possess with respect to such Company Parent 363 Interests; provided that the

Company Parent 363 Interests shall rank senior in right of payment to any Seller 363 Interests.

        BB.       Purchaser would not have entered into the Purchase Agreement and will not

consummate the transactions contemplated thereby, thus adversely affecting the Debtors, their




NYI-524646567v3                                  13
14-12611-scc       Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52            Main Document
                                            Pg 14 of 139


estates, creditors and other parties in interest, if (a) the Seller Liability Assumption and Company

Parent Novation were not approved in all respects or (b) Company Parent and the Company

Parent Shares were not free and clear of all 363 Interests.

        CC.       Without the Seller Liability Assumption and Company Parent Novation, it would

be impossible for the Debtors to maximize the value of their estates given the unique

circumstances of these Chapter 11 Cases.

        DD.       The Seller Liability Assumption and Company Parent Novation are essential to

the successful reorganization of the Debtors and necessary to permit the Sale of the Company for

fair and reasonable consideration.

        EE.       The Seller Liability Assumption and Company Parent Novation are necessary and

appropriate to carry out the provisions of the Bankruptcy Code and preserve the value of the

Debtors’ estates and the rights of the Debtors and their creditors and other parties in interest, and

such relief does not conflict with the provisions of the Bankruptcy Code.

                       Transfer of Company Parent Membership Interests

        FF.       The Company Parent Membership Interests comprise 100% of the equity interests

of Company Parent, and no other equity interests are outstanding or issuable by Company Parent.

Neither Seller nor Company Parent is obligated, contractually or otherwise, to issue, directly or

indirectly, any other equity interests or rights to acquire equity interests in Company Parent. The

Company Parent Membership Interests are the property of Seller’s estate and legal and beneficial

title thereto is vested in the Seller's estate within the meaning of section 541(a) of the Bankruptcy

Code. Subject to the receipt of the consideration for the Sale, Seller’s estate has no assets other

than the Company Parent Membership Interests.




NYI-524646567v3                                  14
14-12611-scc       Doc 575        Filed 03/23/15 Entered 03/23/15 14:42:52                      Main Document
                                               Pg 15 of 139


        GG.       The transfer of the Company Parent Membership Interests to Purchaser free and

clear of all 363 Interests will not result in any undue burden or prejudice to any holders of any

Seller 363 Interests, if any, because all Seller 363 Interests,6 if any, shall attach to the net

proceeds of the Sale when received by the Seller, in the order of their priority, with the same

validity, force and effect which they now have against the Company Parent Membership

Interests and subject to any claims and defenses the Debtors, their estates or other parties may

possess with respect to such Seller 363 Interests; provided that the Seller 363 Interests, if any,

shall be subject to and rank junior in right of payment to the Company Parent 363 Interests.

        HH.       All holders of Seller 363 Interests who did not object or who withdrew their

objections to the Sale or the Sale Motion are deemed to have consented to the Sale and the relief

requested in the Sale Motion. All other holders of Seller 363 Interests, including those who

maintained and did not withdraw objections to the Sale or the Sale Motion, if any, are adequately

protected by having their Seller 363 Interests, if any, attach to the net proceeds of the Sale, in the

same order of priority, with the same validity, force and effect that such holders had prior to the

Sale, subject to any claims and defenses the Debtors, their estates or other parties may possess

with respect to such Seller 363 Interests; provided that the Seller 363 Interests shall be subject to

and rank junior in right of payment to the Company Parent 363 Interests.

        II.       Purchaser would not have entered into the Purchase Agreement and will not

consummate the transactions contemplated thereby, thus adversely affecting the Debtors, their

estates, creditors and other parties in interest, if the Company Parent Membership Interests were

not free and clear of all 363 Interests.




6
    The term “Seller 363 Interests” means all 363 Interests that have been or at any time could be asserted against
    Seller or its assets, including the Company Parent Membership Interests.



NYI-524646567v3                                          15
14-12611-scc       Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52              Main Document
                                            Pg 16 of 139


        JJ.       Not selling the Company Parent Membership Interests free and clear of all 363

Interests would make it impossible for the Debtors to maximize the value of their estates, and the

sale of the Company Parent Membership Interests other than required by the Purchase

Agreement would be of substantially less benefit to the Debtors’ estates.

                                              Injunction

        KK.       The Injunction will not result in any undue burden or prejudice to any holders of

any Company Parent 363 Interest or Seller 363 Interest (collectively, a “Specified 363 Interest”)

as all holders of such Specified 363 Interests are adequately protected by having their Specified

363 Interests attach to the net proceeds of the Sale when received by the Seller, in the order of

their priority, with the same validity, force and effect which they now have against the Company

Parent or the Company Parent Membership Interests, as applicable, and subject to any claims and

defenses the Debtors, their estates or other parties may possess with respect to such Interests;

provided that the Seller 363 Interests shall be subject to and rank junior in right of payment to the

Company Parent 363 Interests.

        LL.       Purchaser would not have entered into the Purchase Agreement and will not

consummate the transactions contemplated thereby, thus adversely affecting the Debtors, their

estates, their creditors and other parties in interest, if the Injunction was not approved in all

respects or if Purchaser, its affiliates, or their respective officers, directors, managers, members

or shareholders would, or in the future could, be liable for any Specified 363 Interests, or would

have any liability whatsoever with respect to, or be required to satisfy in any manner, whether at

law or equity, or by payment, setoff or otherwise, directly or indirectly, any Specified 363

Interests.




NYI-524646567v3                                   16
14-12611-scc       Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52            Main Document
                                             Pg 17 of 139


        MM. Without the Injunction, it would be impossible for the Debtors to maximize the

value of their estates given the unique circumstances of these Chapter 11 Cases.

        NN.       The Injunction is essential to the successful reorganization of the Debtors and

necessary to permit the Sale of the Company for fair and reasonable consideration.

        OO.       The Injunction is necessary and appropriate to carry out the provisions of the

Bankruptcy Code and preserve the value of the Debtors’ estates and the rights of the Debtors and

their creditors and other parties in interest, and such relief does not conflict with the provisions

of the Bankruptcy Code.

                                     Compelling Circumstances

        PP.       The Debtors have demonstrated both (a) good, sufficient and sound business

purposes and justifications and (b) compelling circumstances for (i) the Sale other than in the

ordinary course of business, before, and outside of a plan of reorganization, (ii) the Injunction,

(iii) the Seller Liability Assumption and Company Parent Novation and (iv) the Company Parent

Dismissal in that, among other things, the immediate implementation of this Sale Order, the

consummation of the Sale and the Seller Liability Assumption and Company Parent Novation,

the implementation of the Injunction and the Company Parent Dismissal are each necessary both

to preserve and maximize the value of the Debtors’ assets for the benefit of the Debtors, their

estates, their creditors and all other parties in interest, and to provide the means for the Debtors

to maximize creditor recoveries.

        QQ.       The transactions contemplated by the Purchase Agreement and this Sale Order

neither impermissibly restructure the rights of any Debtor’s creditors or equity holders nor

impermissibly dictate the terms of a chapter 11 plan for any Debtor, and therefore, do not

constitute a sub rosa chapter 11 plan.




NYI-524646567v3                                    17
14-12611-scc       Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52             Main Document
                                             Pg 18 of 139


        RR.       To maximize the value of the Company Parent Membership Interests, preserve the

viability of the Company and avoid deterioration, erosion of value and uncertainty with respect

to the future operations of the Company, it is essential that the Sale occur within the time

constraints set forth in the Purchase Agreement.

        SS.       Nothing in the Purchase Agreement creates any third party beneficiary rights in

any person or entity not a party to the Purchase Agreement.

                         Dismissal of Company Parent’s Bankruptcy Case

        TT.       Cause exists under section 1112(b) of the Bankruptcy Code to dismiss the Chapter

11 Case of Company Parent.

        UU.       Purchaser would not have entered into the Purchase Agreement and will not

consummate the transactions contemplated thereby, thus adversely affecting the Debtors, their

estates, creditors and other parties in interest, if the Chapter 11 Case of Company Parent were not

dismissed.



        NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                                          General Provisions

        1.        The relief requested in the Sale Motion with respect to this Sale Order is

GRANTED to the extent set forth herein.

        2.        The Sale is authorized as set forth herein and in the Purchase Agreement.

        3.        All objections and responses, if any, to the Sale, Injunction, Seller Liability

Assumption and Company Parent Novation, Company Parent Dismissal or Sale Motion that have

not been withdrawn, waived or settled by announcement to the Court during the Sale Hearing or

by stipulation filed with the Court, including any and all reservations of rights included in such

objections or otherwise, are overruled on the merits and denied with prejudice. All persons and


NYI-524646567v3                                     18
14-12611-scc       Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52           Main Document
                                             Pg 19 of 139


entities given notice of the Sale Motion that failed to timely object thereto are deemed to have

consented to the relief sought therein.

        4.        The Court’s findings of fact and conclusions of law set forth in the Bid

Procedures Order are incorporated herein by reference.

        5.        All of the provisions of this Sale Order are non-severable and mutually

dependent.

                                Approval of the Purchase Agreement

        6.        The Purchase Agreement and all of the terms and conditions thereof are hereby

authorized and approved in all respects. The Debtors are authorized and directed to perform all

of their respective obligations under the Purchase Agreement, and such obligations shall be

enforceable by Purchaser in accordance with the terms hereof and thereof.

        7.        The Debtors are authorized and directed (i) to take any and all actions necessary

or appropriate to execute and deliver, perform under, consummate, implement and effectuate the

Purchase Agreement (including, for the avoidance of doubt, the Transition Services Agreement

and Escrow Agreement), together with any and all instruments and documents that may be

reasonably necessary or desirable to implement and effectuate the terms of the Purchase

Agreement, this Sale Order, the Sale, the Seller Liability Assumption and Company Parent

Novation, the Company Parent Dismissal and the Injunction, and to take all further actions as

may be reasonably requested by Purchaser for the purposes of assigning, transferring, granting,

conveying and conferring to Purchaser, or reducing to possession, the Company Parent

Membership Interests, free and clear of all 363 Interests; (ii) to pay to Purchaser, from time to

time, amounts (if any) owing to Purchaser pursuant to the Purchase Agreement; and (iii) to take

any and all actions as may be necessary or appropriate to the performance of the Debtors’




NYI-524646567v3                                    19
14-12611-scc       Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52            Main Document
                                             Pg 20 of 139


obligations as contemplated by the Purchase Agreement and this Sale Order, without any further

corporate action or order of this Court. The Debtors and their officers, employees and agents are

hereby authorized to execute and deliver the Purchase Agreement and any and all documents

necessary, required or contemplated by the Purchase Agreement. The Debtors’ obligations to

pay to Purchaser, from time to time, amounts (if any) owing to Purchaser pursuant to the

Purchase Agreement (including, for the avoidance of doubt, the Break-Up Fee and Expense

Reimbursement) constitute administrative expense claims under sections 503(b) and 507(a)(2) of

the Bankruptcy Code, and the Break-Up Fee and Expense Reimbursement shall be senior to all

other administrative expense claims that may be approved in the Chapter 11 Cases.

        8.        The Purchase Agreement and any related agreements, documents or other

instruments may be modified, amended or supplemented by the parties thereto strictly in

accordance with, and subject to all limitations on amendments that are set forth in, the terms of

the Purchase Agreement without further order of the Court, provided that any such modification,

amendment or supplement does not have a material adverse effect on the Debtors’ estates.

        9.        Purchaser has no obligation to proceed with the Closing unless and until all

conditions precedent to its obligations to do so, as set forth in the Purchase Agreement, have

been met, satisfied or waived in accordance with the terms of the Purchase Agreement.

        10.       The failure specifically to include any particular provision of the Purchase

Agreement in this Sale Order shall not diminish or impair the effectiveness of such provision, it

being the intent of the Court that the Purchase Agreement be authorized and approved in its

entirety.

        11.       The Debtors are hereby authorized and directed, after consultation with the

Committee, to (i) instruct the Escrow Agent to hold the Deposit Amount, and, upon the




NYI-524646567v3                                    20
14-12611-scc       Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52            Main Document
                                            Pg 21 of 139


consummation of the transactions contemplated by the Purchase Agreement, the Indemnification

Escrow Amount and the Tax Withholding Amount, in each case, in accordance with the Escrow

Agreement and (ii) release and deliver the Deposit Amount, the Indemnification Escrow Amount

and the Tax Withholding Amount, in each case, pursuant to the terms of the Purchase Agreement

and Escrow Agreement.

          12.     If the Seller determines to reject the release of the Deposit Amount, in accordance

with section 4.6(c) of the Purchase Agreement, the Seller must obtain the consent (not to be

unreasonably withheld) of the Committee or further order of the Court prior to taking such

action.

                    Seller Liability Assumption and Company Parent Novation

          13.     Pursuant to sections 105(a) and 363 of the Bankruptcy Code, upon the

consummation of the transactions set forth in the Purchase Agreement, Seller shall assume from

Company Parent, and Company Parent shall have been deemed to novate, all Company Parent

363 Interests to Seller, and following such assumption and novation, Company Parent shall have

no liability therefor (the “Seller Liability Assumption and Company Parent Novation”).

          14.     The Seller Liability Assumption and Company Parent Novation shall constitute a

legal, valid, binding and effective assumption and novation of all Company Parent 363 Interests.

          15.     All Company Parent 363 Interests shall attach to the net proceeds of the Sale

when received by the Seller, in the order of their priority, with the same validity, force and effect

which they now have as against Company Parent and subject to any claims or defenses the

Debtors, their estates or other parties may possess with respect to such Interests; provided that

the Company Parent 363 Interests shall rank senior in right of payment to the Seller 363

Interests.




NYI-524646567v3                                   21
14-12611-scc       Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52            Main Document
                                            Pg 22 of 139


        16.       Following the Seller Liability Assumption and Company Parent Novation,

Company Parent will be free and clear of all Company Parent 363 Interests and the Company

Shares shall be free and clear of all 363 Interests, other than in respect of Company Parent’s pre-

closing obligations under the Purchase Agreement.

                      Transfer of the Company Parent Membership Interests

        17.       Pursuant to sections 105(a) and 363 of the Bankruptcy Code, the Seller is

authorized to transfer the Company Parent Membership Interests to Purchaser on the Closing

Date pursuant to the terms and conditions of the Purchase Agreement, free and clear of all Seller

363 Interests, with all Seller 363 Interests to attach to the net proceeds of the Sale when received

by the Seller, in the order of their priority, with the same validity, force and effect which they

now have as against the Company Parent Membership Interests and subject to any claims or

defenses the Debtors, their estates or other parties may possess with respect to such Interests;

provided that the Seller 363 Interests shall be subject to and rank junior in right of payment to the

Company Parent 363 Interests.

        18.       The transfer of the Company Parent Membership Interests to Purchaser shall

constitute a legal, valid, binding and effective transfer of all such Company Parent Membership

Interests and shall vest Purchaser with all right, title and interest of the Seller in the Company

Parent Membership Interests free and clear of all Seller 363 Interests.

                                              Injunction

        19.       Following the Closing Date, all persons and entities (as defined in section 101(15)

of the Bankruptcy Code) and their respective successors and assigns holding or asserting

Specified 363 Interests (i) arising prior to or on the Closing Date or, directly or indirectly, from

the transfer of the Company Parent Membership Interests to Purchaser or (ii) relating in any way




NYI-524646567v3                                   22
14-12611-scc       Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52             Main Document
                                            Pg 23 of 139


to the Debtors are hereby forever barred, estopped and permanently enjoined from (x) asserting

such Specified 363 Interests against Purchaser and Purchaser’s Affiliates, its and their successors

and assigns, and its and their property, including the Company Parent Membership Interests and

the Shares and (y) commencing or continuing in any matter any action or other proceeding, in

any jurisdiction, whether in law or equity, in any judicial, administrative, arbitral or other

proceeding against Purchaser, Purchaser’s Affiliates, its and their successors and assigns, or its

and their respective assets (including the Company Parent Membership Interests and the Shares)

in connection with such Specified 363 Interests, including the following actions: (i) any action or

other proceeding pending or threatened; (ii) enforcing, attaching, collecting or recovering in any

manner any judgment, award, decree or order; (iii) creating, perfecting or enforcing such

Interests; (iv) asserting any setoff, right of subrogation or recoupment of any kind in respect of

such Interests; (v) commencing or continuing any action, in any manner, place or jurisdiction,

that does not comply with, or is inconsistent with, the provisions of this Sale Order or other

orders of this Court, or the agreements or actions contemplated or taken in respect hereof; or

(vi) revoking, terminating or failing or refusing to renew any license, permit or authorization to

operate any of the assets of the Company ((x) and (y), collectively, the “Enjoined Actions”).

        20.       Following the Closing Date, no holder of any Specified 363 Interest shall interfere

with Purchaser’s title to or use and enjoyment of the Company Parent Membership Interests,

Company Parent, the Shares and/or the Company based on or related to such Specified 363

Interests, or based on any action the Debtors may take in their Chapter 11 Cases.

        21.       All persons and entities are hereby forever prohibited and enjoined from taking

any action that would adversely affect or interfere with the ability of the (i) Seller to sell and

transfer the Company Parent Membership Interests to Purchaser in accordance with the terms of




NYI-524646567v3                                   23
14-12611-scc       Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52            Main Document
                                            Pg 24 of 139


the Purchase Agreement and this Sale Order and (ii) other Debtors to take any and all actions

necessary or appropriate to execute and deliver, perform under, consummate, implement and

effectuate the Purchase Agreement (including, for the avoidance of doubt, the Transition

Services Agreement and Escrow Agreement) and this Sale Order.

        22.       All persons and entities that are in possession of some or all of the Company

Parent Membership Interests on the Closing Date are directed to surrender possession of such

Company Parent Membership Interests to Purchaser on the Closing Date.

        23.       Upon consummation of the transactions contemplated in the Purchase Agreement,

Purchaser shall be authorized to file termination statements or lien terminations in any required

jurisdiction to remove any record, notice filing or financing statement recorded to attach, perfect

or otherwise notice any Specified 363 Interest.

        24.       A certified copy of this Sale Order may be filed with any appropriate clerk and/or

recorded with any appropriate recorder to act to cancel any of the Specified 363 Interests and to

resolve any title issue with respect to the Company Parent Membership Interests, Company

Parent or the Company Shares.

        25.       If any person or entity which has filed statements or other documents or

agreements evidencing Specified 363 Interests shall not have delivered to the Debtors prior to the

Closing Date, in proper form for filing and executed by the appropriate parties, termination

statements, instruments of satisfaction, releases of liens and easements and any other documents

necessary or desirable to Purchaser for the purpose of documenting the release of all Specified

363 Interests that the person or entity has or may assert with respect to all or any portion of the

Company Parent Membership Interests, Company Parent or the Company Shares, the Debtors

and Purchaser are hereby authorized to execute and file such statements, instruments, releases




NYI-524646567v3                                   24
14-12611-scc       Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52               Main Document
                                            Pg 25 of 139


and other documents on behalf of such person or entity with respect to the Company Parent

Membership Interests or Company Shares, as applicable.

        26.       This Sale Order is and shall be binding upon and govern the acts of all persons

and entities, including all filing agents, filing officers, title agents, title companies, recorders of

mortgages, recorders of deeds, registrars of deeds, registrars of patents, trademarks or other

intellectual property, administrative agencies, governmental departments (including departments

of foreign governments), secretaries of state, federal, foreign and local officials, and all other

persons and entities who may be required by operation of law, the duties of their office, or

contract, to accept, file, register or otherwise record or release any documents or instruments, or

who may be required to report or insure any title or state of title in or to any lease, and each of

the foregoing is hereby directed to accept for filing any and all documents and instruments

necessary and appropriate to consummate the transactions contemplated by the Purchase

Agreement.

        27.       No foreign or domestic governmental unit may revoke or suspend any permit or

licenses relating to the operation of the Company on account of the filing or pendency of these

Chapter 11 Cases or the consummation of the Sale. To the extent available under applicable law,

the Company shall be authorized, as of the Closing Date, to operate under any license, permit,

registration and any other foreign or domestic governmental authorization or approval of the

Debtors with respect to the Business, and all such licenses, permits, registrations and

governmental authorizations and approvals are deemed to have been, and hereby are, directed to

be transferred with the Company as of the Closing Date.

        28.       Following the Closing Date, the Company and the Company’s direct and indirect

assets, including the Shares, will be free and clear of all 363 Interests (x) arising from, related to




NYI-524646567v3                                    25
14-12611-scc       Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52            Main Document
                                             Pg 26 of 139


or incurred in connection with (i) the 10% senior unsecured notes issued by NII Capital, due in

2016, (ii) 8.875% senior unsecured notes issued by NII Capital Corp. due in 2019, (iii) 7.625%

senior unsecured notes issued by NII Capital Corp. due in 2021, (iv) 11.375% senior unsecured

notes issued by NII International Telecom S.C.A., due in 2019, and (v) 7.875% senior unsecured

notes issued by NII International Telecom S.C.A., due in 2019 ((i)-(v), collectively, the “Funded

Debt”) and (y) that have been, are or could be asserted by the Debtors or any of their Affiliates.

Except as expressly permitted by the Purchase Agreement or this Sale Order, all persons and

entities (as defined in section 101(15) of the Bankruptcy Code), are hereby forever barred,

estopped and permanently enjoined from the Enjoined Actions with respect to such 363 Interests

(paragraphs 19 through 28, collectively, the “Injunction”).

                            No Successor, Transferee or Other Liability

        29.       Purchaser shall not assume any liability or other obligation of the Debtors arising

under or related to the Company Parent Membership Interests, Company Parent or the Company

or its subsidiaries. Without limiting the generality of the foregoing, Purchaser shall not be liable

for any 363 Interests against the Debtors or any of their predecessors or affiliates, and Purchaser

shall not have any successor, transferee or vicarious liabilities of any kind or character

(“Successor Liability”) in connection with, or in any way relating to, the Company Parent

Membership Interests, Company Parent or the Company or its subsidiaries prior to and including

the Closing Date.

        30.       Purchaser has given substantial consideration under the Purchase Agreement for

the benefit of the holders of any 363 Interest. The consideration given by Purchaser shall

constitute valid and valuable consideration for the releases of any potential claims of Successor




NYI-524646567v3                                    26
14-12611-scc       Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52           Main Document
                                             Pg 27 of 139


Liability of Purchaser, which releases shall be deemed to have been given in favor of Purchaser

by all holders of any 363 Interests.

          31.     Upon the Closing Date, all persons and entities are hereby forever prohibited and

permanently enjoined from commencing or continuing in any manner any action or other

proceeding, whether in law or equity, in any judicial, administrative, arbitral or other proceeding

against Purchaser, its successors and assigns, or Company Parent, the Company or its

subsidiaries, with respect to any Successor Liability, including the Enjoined Actions.

                                       Good Faith of Purchaser

          32.     The transactions contemplated by the Purchase Agreement are undertaken by the

Debtors and Purchaser without collusion and in good faith, as that term is defined in section

363(m) of the Bankruptcy Code, and, accordingly, the reversal or modification on appeal of the

authorization provided in this Sale Order to consummate the Sale shall not affect the validity of

the Sale, unless such authorization and consummation of such Sale are duly stayed pending such

appeal.

          33.     Neither the Debtors nor Purchaser has engaged in any action or inaction that

would cause or permit the Sale to be avoided or costs, damages or other remedy to be imposed

under section 363(n) of the Bankruptcy Code. The consideration provided by Purchaser for the

Company Parent Membership Interests under the Purchase Agreement is fair and reasonable, and

the Sale may not be avoided under section 363(n) of the Bankruptcy Code.

                       Dismissal of the Chapter 11 Case of Company Parent

          34.     Immediately prior to the Closing, the Debtors are authorized and directed to file a

notice (the “Dismissal Notice”) of dismissal of the Chapter 11 Case of Company Parent

(the “Company Parent Case”) with this Court, in form and substance reasonably acceptable to




NYI-524646567v3                                    27
14-12611-scc       Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52            Main Document
                                             Pg 28 of 139


the Committee and Purchaser. Upon the filing of the Dismissal Notice, the Company Parent

Case shall be dismissed.

        35.       Upon the dismissal of the Bankruptcy Case, the Clerk of the Court is authorized

and directed to promptly take all actions to close the Company Parent Case.

        36.       Notwithstanding section 349 of the Bankruptcy Code or otherwise, all orders

entered in the Company Parent Case shall survive the dismissal and closing of the Company

Parent Case.

        37.       The dismissal of the Company Parent Case shall have no effect on the other

Chapter 11 Cases with which it is jointly administered.

        38.       In respect of the Company Parent Case, all fees of the U.S. Trustee shall be paid

in full and no amounts shall be due and owing to the U.S. Trustee following the Closing, and all

required reports shall be filed with this Court.

        39.       Professional fee administrative claims related to the Company Parent Case may

continue to be sought through the filing of appropriate applications in the Debtors’ jointly

administered cases; provided such claims shall be asserted only against Seller or its other

affiliated debtors, and not Company Parent.

                                     Relief from Automatic Stay

        40.       Purchaser shall not be required to seek or obtain relief from the automatic stay

under section 362 of the Bankruptcy Code to enforce any of its remedies under the Purchase

Agreement or any other Sale-related document or deliver any notice provided for in this Sale

Order or the Purchase Agreement. The automatic stay imposed by section 362 of the Bankruptcy

Code is modified to the extent necessary to implement the preceding sentence or any other




NYI-524646567v3                                    28
14-12611-scc       Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52            Main Document
                                             Pg 29 of 139


provisions of this Sale Order. The requirements of Local Rule 4001-1 have been satisfied with

respect to this Sale Order.

                                           Other Provisions

        41.       Upon the Closing, all Intercompany Obligations shall be netted against each other

and the balance (if any) will be, as applicable, contributed to the capital of the Company (if the

net balance is an amount payable to Seller or its Affiliates) or deemed to have been distributed to

Seller (if net balance is an amount payable to the Entities), in each case, without any cash

payment being made. Notwithstanding the netting of Intercompany Obligations as set forth

herein and in the Purchase Agreement, which shall be enforceable by the Purchaser, Company

Parent, the Company and their respective Affiliates, the netting of such Intercompany

Obligations shall be disregarded solely for purposes of allocating the net proceeds of the Sale

following the Closing among the Debtors which shall be allocated pursuant to a chapter 11 plan

in the Debtors’ Chapter 11 Cases. For the avoidance of doubt, such allocation shall not have any

impact on the Purchaser, Company Parent, the Company or their respective Affiliates.

        42.       Notwithstanding the possible applicability of Bankruptcy Rules 6004, 6006, 7062,

9014 or otherwise, this Sale Order shall be immediately effective and enforceable upon entry,

and the Debtors and Purchaser are authorized to close the Sale immediately upon entry of this

Sale Order. Time is of the essence in closing the Sale, and the Debtors and Purchaser intend to

close the Sale as soon as practicable. This Sale Order constitutes a final and appealable order

within the meaning of 28 U.S.C. § 158(a). Any party objecting to this Sale Order must exercise

due diligence in filing an appeal and pursuing a stay, or risk its appeal being dismissed as moot.

        43.       This Sale Order shall be binding in all respects upon (i) the Debtors and their non-

Debtor Affiliates (including, for the avoidance of doubt, Seller, Seller Parent, Seller Guarantor,




NYI-524646567v3                                    29
14-12611-scc      Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52              Main Document
                                           Pg 30 of 139


Company Parent and Service Provider) and their estates, (ii) all creditors of, and holders of

equity interests in, any Debtor (including all creditors, whether known or unknown, of Company

Parent), (iii) any holders of 363 Interests (whether known or unknown) in or against or on all or

any portion of the Company Parent Membership Interests, Company Parent or the Company

Shares, (iv) Purchaser and its successors and assigns, (v) other parties in interest, (vi) trustees,

examiners and other representatives or fiduciaries, if any, subsequently appointed in any of the

Debtors’ Chapter 11 Cases or upon a conversion to chapter 7 under the Bankruptcy Code of any

of the Debtors’ Chapter 11 Cases or upon the dismissal of any of the Debtors’ Chapter 11 Cases,

(vii) any successors or assigns of any Debtor, (viii) any reorganized Debtor and (ix) any Person

succeeding directly or indirectly to all or substantially all of the Debtors’ business in Brazil (as

existing on the date hereof) (the “Brazil Business”) in connection with (A) any restructuring

transaction under or prior to the consummation of any chapter 11 plan in these Chapter 11 Cases

with respect to the Debtors, or (B) a sale of all or substantially all of the Brazil Business, which

sale is consummated under or prior to the consummation of a chapter 11 plan in these Chapter 11

Cases with respect to the Debtors ((vi) through (ix), collectively, “Debtor Successors”). For the

avoidance of doubt, CDB, HSBC México, S.A., NII International Mobile S.á.r.l. and its direct or

indirect subsidiaries that currently own the Brazil Business shall not be Debtor Successors;

provided in the cases of NII International Mobile S.á.r.l. and its direct or indirect subsidiaries

that currently own the Brazil Business, that the reorganized Debtors continue to indirectly own

(and they or their Affiliates have not executed a definitive agreement to sell) the Brazil Business

upon consummation of any chapter 11 plan in the Chapter 11 Cases (the “Controlled Brazil

Owners”).




NYI-524646567v3                                   30
14-12611-scc       Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52            Main Document
                                            Pg 31 of 139


        44.       Notwithstanding any other provision herein, until Repayment (defined below)

occurs, nothing in this Order shall release any Specified 363 Interests arising from or related to

the CDB Credit Facilities (as defined in the Purchase Agreement) (the “CDB 363 Interests”).

Upon Repayment, (x) Company Parent and its respective assets (including the Company Shares)

shall be free and clear of such CDB 363 Interests and (y) the Injunction shall apply.

“Repayment” means the satisfaction in full and in cash of all obligations (other than contingent

obligations not yet due and payable) under the CDB Credit Facilities in accordance with the Pay-

Off Letters (as defined in the Purchase Agreement).

        45.       The Purchase Agreement (including, for the avoidance of doubt, the Transition

Services Agreement and Escrow Agreement) and all ancillary documents shall be binding upon

(x) the Debtors and their non-Debtor Affiliates (including, for the avoidance of doubt, Seller,

Seller Parent, Seller Guarantor, Company Parent and Service Provider, but excluding the

Controlled Brazil Owners) and their estates, (y) any Debtor Successor and (z) Purchaser and its

successors and assigns.

        46.       In addition, any Debtor Successor specified in clause (x) of paragraph 43 shall

have to provide to Purchaser adequate assurance of future performance as if the Purchase

Agreement (including, for the avoidance of doubt, the Transition Services Agreement and

Escrow Agreement) and all ancillary documents were being assumed and assigned to such entity

or entities pursuant to section 365 of the Bankruptcy Code. Any such assumption shall not

relieve the Debtors of their respective obligations under the Purchase Agreement (including, for

the avoidance of doubt, the Transition Services Agreement and Escrow Agreement) and all

ancillary documents. This Sale Order and the Purchase Agreement shall inure to the benefit of




NYI-524646567v3                                   31
14-12611-scc        Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52           Main Document
                                             Pg 32 of 139


the Debtors, their estates, creditors, Purchaser, and the respective successors and assigns of each

of the foregoing.

          47.     Notwithstanding anything to the contrary in this Order, any other order of this

Court or any plan of reorganization or liquidation of any Debtor, Purchaser shall not be required

to file or serve a proof of claim with respect to claims arising under or in connection with the

Stalking Horse Purchase Agreement, and no bar date shall be imposed with respect to such

claims.

          48.     Nothing contained in any plan of reorganization or liquidation, or order of any

type or kind in these Chapter 11 Cases, any subsequent chapter 7 cases in which these

Chapter 11 Cases may be converted or any related proceedings subsequent to the entry of this

Sale Order, shall alter or affect the terms and conditions of the Sale, the Purchase Agreement

(including, for the avoidance of doubt, the Transition Services Agreement and the Escrow

Agreement) or the terms or implementation of this Sale Order.

          49.     Notwithstanding the dismissal of the Company Parent Case, this Court shall retain

jurisdiction and power to, among other things, interpret, implement and enforce the terms and

provisions of this Sale Order and the Purchase Agreement, all amendments thereto and any

waivers and consents thereunder, and to adjudicate, if necessary, any and all disputes concerning

or relating in any way to the Sale, including retaining jurisdiction to (i) compel delivery of the

Company Parent Membership Interests to Purchaser in accordance with the Purchase Agreement,

(ii) interpret, implement and enforce the provisions of this Sale Order, (iii) protect Purchaser

against any 363 Interests in or against the Debtors, Company Parent, the Company Parent

Membership Interests or the Company Shares of any kind or nature whatsoever, (iv) compel

Debtor Successors, as applicable, to perform under the Purchase Agreement (including, for the




NYI-524646567v3                                   32
14-12611-scc       Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52             Main Document
                                             Pg 33 of 139


avoidance of the doubt, the Transition Services Agreement and Escrow Agreement) and (v) enter

any orders under sections 363 or 365 of the Bankruptcy Code with respect to the Company

Parent Membership Interests, the Seller Liability Assumption and Company Parent Novation and

(vi) notwithstanding the possible applicability of section 530(b) of the Bankruptcy Code or

Bankruptcy Rule 5010, reopen the Chapter 11 Case of any Debtor in order to effect each of

subsections (i) – (vi) in this paragraph.

        50.       Purchaser has standing to seek to enforce the terms of this Order.

        51.       The Debtors are authorized to take all actions necessary or appropriate to

effectuate the relief granted pursuant to this Sale Order.

        52.       To the extent this Sale Order is inconsistent with the Purchase Agreement or any

prior order or pleading with respect to the Sale Motion in these Chapter 11 Cases, the terms of

this Sale Order shall govern.

        53.       Upon receipt of or provision by any of the Debtors or any Seller Successor of a

document destruction notice in accordance with section 7.9 of the Purchase Agreement, such

Debtor or Seller Successor shall (i) within five (5) business days of the receipt of such notice,

notify in writing the lead plaintiffs (“Lead Plaintiff”) in the class-action securities litigation in the

United States District Court for the Eastern District of Virginia styled In re NII Holdings, Inc.

Securities Litigation, No. 14-CV-227 (the “Securities Litigation”) of such request and (ii) request

delivery of such materials from the Purchaser or, if such materials are in the possession of the

Debtors or any Seller Successor, set aside such materials subject to the terms of section 7.9 of the

Purchase Agreement, for preservation and/or production in accordance with applicable protocols

in the Securities Litigation.




NYI-524646567v3                                    33
14-12611-scc       Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52           Main Document
                                            Pg 34 of 139


         54.      In connection with the Closing, and as a closing deliverable to Purchaser from

Seller under the Purchase Agreement, the Debtors shall provide to Purchaser evidence that the

DIP Facility (as defined in the Order, Pursuant to 11 U.S.C. §§ 105, 362, 363 and 364,

Rules 4001 and 9014 of the Federal Rules of Bankruptcy Procedure and Rule 4001-2 of the

Local Bankruptcy Rules for the Southern District of New York: (a) Authorizing Debtors to

Obtain Postpetition Financing and (b) Granting Related Relief (the “DIP Order”)) has been

indefeasibly repaid in full in accordance with Paragraph 17A(b) of the DIP Order.


Dated:     March 23, 2015
           New York, New York


                                        /S/ Shelley C. Chapman
                                        HONORABLE SHELLEY C. CHAPMAN
                                        UNITED STATES BANKRUPTCY JUDGE




NYI-524646567v3                                   34
14-12611-scc      Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52   Main Document
                                         Pg 35 of 139


                                        Exhibit 1

                                   Purchase Agreement




NYI-524646567v3
14-12611-scc     Doc 575    Filed 03/23/15 Entered 03/23/15 14:42:52 Main Document
                                         Pg 36 of 139
                                                            EXECUTION VERSION




                           PURCHASE AND SALE AGREEMENT

                                        AMONG

                      NEW CINGULAR WIRELESS SERVICES, INC.,

                      NEXTEL INTERNATIONAL (URUGUAY) LLC,

                             NIHD TELECOM HOLDINGS B.V.,

                                  NIU HOLDINGS LLC,

                                         AND

                 COMUNICACIONES NEXTEL DE MÉXICO S.A. DE C.V.,

                           NII INTERNATIONAL TELECOM S.C.A.

                       NII INTERNATIONAL HOLDINGS S.Á R.L.

                              NII GLOBAL HOLDINGS, INC.

                                  NII CAPITAL CORP.,

                                         AND

                                  NII HOLDINGS, INC.,



                                 Dated January 26, 2015




   NYI-524627067v14
   SC1:3765114.10
14-12611-scc       Doc 575         Filed 03/23/15 Entered 03/23/15 14:42:52                             Main Document
                                                Pg 37 of 139

                                            TABLE OF CONTENTS

   1. DEFINITIONS .................................................................................................. 2
            1.1.      Definitions ....................................................................................... 2
            1.2.      Construction Rules and Interpretative Matters ............................. 22
   2. PURCHASE AND SALE ................................................................................ 23
            2.1.      Implementation Transactions ....................................................... 23
            2.2.      Purchase and Sale of Company Parent Interests and
                      Company Shares .......................................................................... 23
   3. CONSIDERATION ......................................................................................... 23
            3.1.      Consideration ............................................................................... 23
            3.2.      Purchase Price Deposit ................................................................ 23
            3.3.      Payment of Consideration at Closing ........................................... 24
            3.4.      Closing Date Purchase Price Adjustment ..................................... 24
            3.5.      Intercompany Obligations ............................................................. 26
   4. CLOSING AND TERMINATION..................................................................... 27
            4.1.      Closing Date ................................................................................. 27
            4.2.      Closing Deliveries by Seller .......................................................... 27
            4.3.      Closing Deliveries by Purchaser ................................................... 29
            4.4.      Termination of Agreement ............................................................ 29
            4.5.      Procedure for Termination ............................................................ 31
            4.6.      Effect of Termination .................................................................... 31
   5. REPRESENTATIONS AND WARRANTIES OF SELLER .............................. 33
            5.1.      Organization of Seller ................................................................... 33
            5.2.      Authorization of Agreement .......................................................... 34
            5.3.      Conflicts; Consents of Third Parties ............................................. 34
            5.4.      Organization of the Entities .......................................................... 35
            5.5.      Capitalization of the Entities ......................................................... 35
            5.6.      Subsidiaries .................................................................................. 36
            5.7.      Title to Shares .............................................................................. 36
            5.8.      Financial Statements .................................................................... 36
            5.9.      Undisclosed Liabilities .................................................................. 37
            5.10. Taxes............................................................................................ 37
            5.11. Real Property ............................................................................... 39


   NYI-524627067v14
   SC1:3765114.10
14-12611-scc       Doc 575         Filed 03/23/15 Entered 03/23/15 14:42:52                             Main Document
                                                Pg 38 of 139

                                            TABLE OF CONTENTS
                                                (continued)

            5.12. Intellectual Property ...................................................................... 40
            5.13. Material Contracts ........................................................................ 41
            5.14. Labor ............................................................................................ 43
            5.15. Litigation ....................................................................................... 44
            5.16. Compliance with Laws; Permits .................................................... 45
            5.17. Environmental Matters.................................................................. 47
            5.18. Broker’s or Finder’s Fee ............................................................... 48
            5.19. Insurance ...................................................................................... 48
            5.20. Sufficiency of Assets .................................................................... 48
            5.21. Subscribers; Transmission Towers; Network Assets .................... 48
            5.22. Certain Conduct; Sanctions .......................................................... 49
            5.23. Absence of Certain Changes ........................................................ 50
            5.24. Related Party Contracts ............................................................... 50
            5.25. Employee Benefits........................................................................ 50
            5.26. Company Parent........................................................................... 52
            5.27. No Other Representations or Warranties ..................................... 52
   6. REPRESENTATIONS AND WARRANTIES OF PURCHASER ..................... 53
            6.1.      Organization ................................................................................. 53
            6.2.      Authorization of Agreement .......................................................... 53
            6.3.      Conflicts; Consents of Third Parties ............................................. 53
            6.4.      Litigation ....................................................................................... 54
            6.5.      Broker’s or Finder’s Fee ............................................................... 54
            6.6.      Financial Capability ...................................................................... 54
            6.7.      Investigation ................................................................................. 54
            6.8.      No Other Representations or Warranties ..................................... 54
   7. COVENANTS................................................................................................. 55
            7.1.      Access to Information ................................................................... 55
            7.2.      Conduct of the Business Pending the Closing .............................. 56
            7.3.      Third Party Consents .................................................................... 60
            7.4.      Governmental Approvals .............................................................. 60




   NYI-524627067v14
   SC1:3765114.10
14-12611-scc       Doc 575         Filed 03/23/15 Entered 03/23/15 14:42:52                             Main Document
                                                Pg 39 of 139

                                            TABLE OF CONTENTS
                                                (continued)

            7.5.      Regulatory Compliance ................................................................ 62
            7.6.      Further Assurances ...................................................................... 62
            7.7.      Publicity ........................................................................................ 63
            7.8.      Certain Agreements...................................................................... 63
            7.9.      Preservation of Records ............................................................... 64
            7.10. Confidentiality ............................................................................... 64
            7.11. Trademark License Agreement .................................................... 65
            7.12. Certain Employees ....................................................................... 65
            7.13. Financing Cooperation ................................................................. 66
            7.14. Seller Disclosure Schedule ........................................................... 66
            7.15. Extension Financing ..................................................................... 66
            7.16. Transition Services ....................................................................... 67
   8. CONDITIONS TO CLOSING ......................................................................... 67
            8.1.      Conditions Precedent to Obligations of Purchaser ....................... 67
            8.2.      Conditions Precedent to Obligations of Seller .............................. 70
            8.3.      Conditions Precedent to Obligations of Purchaser and Seller ...... 71
            8.4.      Frustration of Closing Conditions ................................................. 71
   9. INDEMNIFICATION ....................................................................................... 71
            9.1.      Survival......................................................................................... 71
            9.2.      Indemnification by Seller .............................................................. 72
            9.3.      Indemnification by Purchaser ....................................................... 73
            9.4.      Indemnification Procedures .......................................................... 73
            9.5.      Limitations on Indemnification ...................................................... 75
            9.6.      Indemnity Payments ..................................................................... 76
            9.7.      Exclusivity of Indemnity ................................................................ 78
            9.8.      Tax Indemnification ...................................................................... 78
            9.9.      Successors ................................................................................... 78
   10. BANKRUPTCY COURT MATTERS............................................................. 78
            10.1. Competing Transaction ................................................................ 78
            10.2. Break-Up Fee and Expense Reimbursement ............................... 79




   NYI-524627067v14
   SC1:3765114.10
14-12611-scc       Doc 575        Filed 03/23/15 Entered 03/23/15 14:42:52                          Main Document
                                               Pg 40 of 139

                                           TABLE OF CONTENTS
                                               (continued)

            10.3. Bankruptcy Court Filings .............................................................. 79
   11. TAX MATTERS ............................................................................................ 81
            11.1. Tax Return Preparation ................................................................ 81
            11.2. Assistance and Cooperation ......................................................... 82
            11.3. Certain Tax Agreements............................................................... 83
            11.4. Tax Indemnification ...................................................................... 83
            11.5. Indemnification Procedures and Contest Provisions .................... 84
            11.6. Allocation of Straddle Period Taxes.............................................. 85
            11.7. Other Tax Matters......................................................................... 86
            11.8. Tax Refunds ................................................................................. 86
            11.9. Amendment of Tax Returns .......................................................... 86
            11.10. Certain Tax Elections ................................................................... 86
            11.11. Transfer Taxes ............................................................................. 87
            11.12. Company Parent........................................................................... 87
   12. MISCELLANEOUS ...................................................................................... 87
            12.1. Expenses ...................................................................................... 87
            12.2. Injunctive Relief ............................................................................ 87
            12.3. Submission to Jurisdiction ............................................................ 87
            12.4. Waiver of Jury Trial....................................................................... 88
            12.5. Entire Agreement; Amendments and Waivers .............................. 88
            12.6. Governing Law ............................................................................. 89
            12.7. Notices ......................................................................................... 89
            12.8. Severability ................................................................................... 90
            12.9. Binding Effect; Assignment ........................................................... 90
            12.10. Non-Recourse .............................................................................. 91
            12.11. Legal Representation ................................................................... 91
            12.12. Counterparts ................................................................................. 92
            12.13. Seller Guarantors ......................................................................... 92




   NYI-524627067v14
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52   Main Document
                                        Pg 41 of 139

                                TABLE OF CONTENTS
                                    (continued)


   Exhibits

   Exhibit A: Form of Bidding Procedures
   Exhibit B: Form of Bidding Procedures Order
   Exhibit C: Form of Sale Order
   Exhibit D: Form of Transition Services Agreement
   Exhibit E: Form of Amendment to Trademark Sublicense Agreement
   Exhibit F: Form of Instrument of Assignment
   Exhibit G: Special Power of Attorney


   Schedules

   Schedule 1.1(a): 2015 Budget
   Schedule 1.1(b): Certain Letters of Credit
   Schedule 1.1(c): License Payment Amounts
   Schedule 1.1(d): List of Persons of Purchaser
   Schedule 1.1(e): List of Persons of Seller
   Schedule 1.1(f): Third Party Consents
   Schedule 1.1(g): Excluded Acquirers
   Schedule 7.2(b)(F): Related Party Contracts
   Schedule 7.8: Certain Contracts Terminated or Amended
   Schedule 7.12(b): Terminated Plan
   Schedule 8.1(k): Required Consents




   NYI-524627067v14
   SC1:3765114.10
14-12611-scc     Doc 575    Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                         Pg 42 of 139



                           PURCHASE AND SALE AGREEMENT

                 This PURCHASE AND SALE AGREEMENT (this “Agreement”),
   dated January 26, 2015, is among New Cingular Wireless Services, Inc., a
   corporation existing under the Laws of Delaware (“Purchaser”), NIHD TELECOM
   HOLDINGS B.V., a private company with limited liability existing under the Laws
   of the Netherlands (“Seller Parent”), NIU HOLDINGS LLC, a limited liability
   company existing under the Laws of Delaware (“Seller”), Nextel International
   (Uruguay) LLC, a limited liability company existing under the Laws of Delaware
   ( “Company Parent”) and the Seller Guarantors identified as such on the
   signature page (the “Seller Guarantors”).

                              PRELIMINARY STATEMENTS

           A.     Seller Parent is the legal and beneficial owner of all of the issued
   and outstanding limited liability company membership interests of Seller, an
   entity formed on January 22, 2015 for the purpose of consummating the
   transactions contemplated hereby and Seller Parent transferred 100% of the
   outstanding membership interests of Company Parent (the “Company Parent
   Interests”) to Seller on January 24, 2015 (the “Company Parent Transfer”).

           B.    Company Parent is a debtor and debtor-in-possession under title
   11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”),
   and filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code in
   the United States Bankruptcy Court for the Southern District of New York (the
   “Bankruptcy Court”) (collectively with the Seller Proceeding (as defined below)
   and the cases of Company Parent’s other affiliated debtors and debtors-in-
   possession, the “Bankruptcy Cases”).

         C.      Company Parent owns 7,575,738,489 shares (acciones) (the
   “Company Shares”) of the capital stock of Comunicaciones Nextel de México,
   S.A. de C.V. (the “Company”).

          D.     The remaining 3,595 shares (acciones) of the capital stock of the
   Company (the “Minority Company Shares” and together with the Company
   Shares, the “Shares”) of the Company are owned by Servicios NII, S. de R.L. de
   C.V., a wholly owned Subsidiary of the Company (the “Minority Shareholder”).

         E.      Concurrently with the Parties’ entry into this Agreement, the Parties
   and the Escrow Agent are entering into the Escrow Agreement pursuant to which
   the Escrow Agent will hold the Deposit Amount and, upon consummation of the
   transactions contemplated by this Agreement, the Escrow Amount.

         F.     Purchaser desires to purchase, and Seller desires to sell, the
   Company Parent Interests free and clear of all 363 Interests in accordance with
   Sections 105 and 363 of the Bankruptcy Code on the terms set forth in this


   NYI-524627067v14
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52      Main Document
                                            Pg 43 of 139


   Agreement, and Company Parent will be, and will own the Company Shares, free
   and clear of all 363 Interests.

          G.    Upon consummation of the transactions contemplated by this
   Agreement, Purchaser will be vested with Seller’s entire right, title and interest in
   and to the Company Parent Interests and, indirectly, all of the Shares, in each
   case, free and clear of all 363 Interests.

                                          AGREEMENT

           The Parties agree as follows:

                                        1. DEFINITIONS

         1.1. Definitions. For purposes of this Agreement, the following terms
   and variations on them have the meanings specified below:

                   “363 Interests” means interests, as such term is used in Section
   363(f) of the Bankruptcy Code, and which includes all Encumbrances and
   Liabilities, whether direct or indirect, absolute, contingent, choate or inchoate,
   filed or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or
   unrecorded, perfected or unperfected, material or non-material, disputed or
   undisputed, known or unknown, matured or unmatured, liquidated or
   unliquidated, arising or imposed by agreement, understanding, law, equity,
   statute or otherwise, and whether arising prior to, on or after the commencement
   of the Bankruptcy Cases.

                  “2015 Budget” means the Dollar-denominated budget approved by
   Seller or its Affiliates for the year 2015 set forth on Schedule 1.1(a).

                  “2015 Budget Month” means (i) any calendar month (other than
   January) during the calendar year 2015 ending prior to the Closing Date and (ii)
   the part of a calendar month in which the Closing Date occurs that is prior to the
   Closing Date.

                 “2015 Budget Period” means (i) the calendar quarters during the
   calendar year 2015 ending prior to the Closing Date plus (ii) if applicable, the part
   of the calendar quarter in which the Closing Date occurs that is prior to the
   Closing Date.

                “Adjustment Time” means 11:59 p.m. (local time in Mexico City,
   Mexico) on the Closing Date.

                      “Adverse Regulatory Condition” is defined in Section 7.4(b).

                  “Affiliate” means, with respect to any Person, any other Person that,
   directly or indirectly through one or more intermediaries, controls or is controlled
   by, or is under common control with, such Person, and the term “control”

   NYI-524627067v14                             2
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                            Pg 44 of 139


   (including the terms “controlled by” and “under common control with”) means the
   possession, directly or indirectly, of the power to direct or cause the direction of
   the management and policies of such Person, whether through ownership of
   voting securities, by contract or otherwise, provided that, solely for purposes of
   clause (a) of the definition of Excluded Acquirer, the term “control” (including the
   terms “controlled by” and “under common control with”) means the possession,
   directly or indirectly, of (a) (x) ownership, control or power to vote 50 percent or
   more of the outstanding shares or other equity securities of such Person or (y)
   beneficial ownership of 50 percent or more of the outstanding economic interests
   of such Person (b) control, in any manner (including by Contract together with
   other Persons), over the election of a majority of the directors, trustees or general
   partners (or individuals exercising similar functions) of such Person.

                 “Aggregate Expenditure Adjustment Amount” means the Dollar
   equivalent, as of the Adjustment Time, of the sum of (i) the amount, if any, by
   which (x) the amount the Entities are projected to spend in the aggregate during
   the 2015 Budget Period in the 2015 Budget on Qualifying Capital Expenditures
   exceeds (y) the cash amount the Entities actually spend on Qualifying Capital
   Expenditures during the 2015 Budget Period and (ii) the amount, if any, by which
   (x) the amount the Entities are projected to spend in the aggregate during the
   2015 Budget Period in the 2015 Budget on Qualifying Sales and Marketing
   Expenditures exceeds (y) the cash amount the Entities actually spend on
   Qualifying Sales and Marketing Expenditures during the 2015 Budget Period.
   For purposes of determining the Aggregate Expenditure Adjustment Amount,
   amounts budgeted in the 2015 Budget to be spent in a calendar quarter that
   straddles the Closing Date will be prorated based on the number of days in that
   quarter preceding the Closing Date relative to the total number of days in that
   quarter.

                “Agreement” means this Agreement, as it may be amended,
   modified or supplemented from time to time in accordance with the terms hereof.

              “Amendment to Trademark Sublicense Agreement” means an
   Amendment to Trademark Sublicense Agreement in the form attached as Exhibit
   E.

                      “Ancillary Agreements” is defined in Section 5.2.

                      “Auction” is defined in the Bidding Procedures.

                      “Audited Financial Statements” is defined in Section 5.8(a).

                  “Back-Up Plan” means confirmation of a chapter 11 plan resulting
   in (x) the reorganized debtors or their successors retaining the Business and
   their business in Brazil, in each case, substantially as existing as of the date
   hereof and (y) no Excluded Acquirer (A) becoming the “beneficial owners” (as
   defined in Rules 13(d)-3 and 13(d)-5 of the Exchange Act) of more than 25% of


   NYI-524627067v14                             3
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52     Main Document
                                            Pg 45 of 139


   (1) the capital stock or other economic interests of any Entity or reorganized
   debtor (other than any entity whose sole assets are the Debtors’ businesses in
   Argentina substantially as existing as of the date hereof) or (2) all or substantially
   all of the Company's consolidated assets or (B) having the right, directly or
   indirectly, to acquire more than a 25% economic interest in any Entity or
   reorganized debtor (other than any entity whose sole assets are the Debtors’
   businesses in Argentina substantially as existing as of the date hereof) within 12
   months of confirmation of such chapter 11 plan, in each case of (A) or (B) prior to
   or in connection with the consummation of any such chapter 11 plan.

                      “Balance Sheet Date” is defined in Section 5.8(a).

                      “Bankruptcy Cases” is defined in Preliminary Statement B.

                      “Bankruptcy Code” is defined in Preliminary Statement B.

                      “Bankruptcy Court” is defined in Preliminary Statement B.

                      “Bankruptcy Rules” means the Federal Rules of Bankruptcy
   Procedure.

                      “Basket Amount” is defined in Section 9.5(a).

                 “Bidding Procedures” means the bidding procedures in the form of
   Exhibit A, subject only to such modifications that in Purchaser’s reasonable good
   faith judgment are immaterial or ministerial in nature, but in no event (i) adverse
   to Purchaser without Purchaser’s prior consent or (ii) inconsistent with the
   Bidding Procedures Order, the Sale Order or this Agreement.

               “Bidding Procedures Motion” means a motion, in form and
   substance reasonably satisfactory to Purchaser, seeking approval of the Bidding
   Procedures Order and the Sale Order.

                   “Bidding Procedures Order” means an Order of the Bankruptcy
   Court in the form of Exhibit B, subject only to such modifications that in
   Purchaser’s reasonable good faith judgment are immaterial or ministerial in
   nature, but in no event (i) adverse to Purchaser without Purchaser’s prior consent
   or (ii) inconsistent with this Agreement.

                      “Break-Up Fee” means an amount of cash in Dollars equal to $32
   million.

                 “Business” means the business of marketing, selling and providing
   wireless telecommunication services (including voice and data services), and all
   services ancillary thereto, in Mexico, in each case as currently conducted by the
   Entities.




   NYI-524627067v14                             4
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52      Main Document
                                            Pg 46 of 139


                 “Business Day” means any day of the year that is not a Saturday, a
   Sunday or any other day on which commercial banks are authorized or required
   by law to be closed in New York City or Mexico City.

                      “Cap” is defined in Section 9.5(b).

                      “CDB” means the China Development Bank Corporation.

                “CDB Credit Facilities” means the two $187,500,000 credit
   agreements, each dated as of July 12, 2011, as amended from time to time,
   among the Company, the guarantors thereunder and CDB as administrative
   agent and lender.

                      “Cell Site Standards” is defined in Section 5.16(e).

                “CFC” means the Mexican Federal Antitrust Commission
   (Comisión Federal de Competencia Económica).

                      “Closing” is defined in Section 4.1.

                      “Closing Date” means the date on which the Closing occurs.

                      “Closing Statement” is defined in Section 3.4(b).

                      “Closing Statement Dispute Notice” is defined in Section 3.4(c).

                      “Code” means the Internal Revenue Code of 1986, as amended.

              “COFETEL” means the former Mexican Federal
   Telecommunications Commission (Comisión Federal de Telecomunicaciones).

                      “Company” is defined in Preliminary Statement C.

                 “Company Approvals” means the Regulatory Approval and the
   notice to the National Foreign Investment Commission (Comisión Nacional de
   Inversiones Extranjeras) pursuant to article 9 of the Mexican Foreign Investment
   Law (Ley de Inversión Extranjera).

                      “Company Parent” is defined in the Preamble.

                      “Company Parent Interests” is defined in Preliminary Statement A.

                      “Company Parent Transfer” is defined in Preliminary Statement A.

                      “Company Shares” is defined in Preliminary Statement C.

                “Company Telecommunication Licenses” is defined in
   Section 5.16(c).


   NYI-524627067v14                              5
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52     Main Document
                                            Pg 47 of 139


                   “Competing Transaction” means (i) a sale, joint venture or any
   other direct or indirect transfer of any Debtor, Seller Parent, Seller or the
   Company which contemplates, or would result in, any direct or indirect transfer of
   the Company Parent Interests or any of the Shares, or any transaction with such
   effect, (ii) any acquisition or purchase of all or any material portion of the
   Business or all or any portion of the capital stock of any Entity, or (iii) any plan of
   reorganization or liquidation that does not contemplate, or that would be
   reasonably expected to impede or delay the implementation or consummation of,
   the transactions provided for in this Agreement; provided, however, if this
   Agreement is validly terminated for any reason, except as expressly set forth
   herein, the following shall not constitute a Competing Transaction (x)
   consummation of a Back-Up Plan or (y) following consummation of a Back-Up
   Plan, the acquisition by any Person of the reorganized debtors’ public equity
   securities in one or more public market securities transactions to which the
   reorganized debtors are not a party that do not result in any Excluded Acquirer
   becoming the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 of the
   Exchange Act) of more than 49% of any class of public equity securities of such
   reorganized debtors.

                 “Contract” means any legally binding contract, indenture, note,
   bond, lease, commitment or other agreement or arrangement.

                 “Controlled Group Liability” means any and all liabilities (i) under
   Title IV of ERISA, (ii) under Section 302 of ERISA, (iii) under Sections 412 and
   4971 of the Code, and (iv) as a result of a failure to comply with the continuation
   coverage requirements of Section 601 et seq. of ERISA and Section 4980B of
   the Code.

                   “Corporate Records” means the original corporate books of each of
   the Entities and Company Parent, including the shareholders’ (or equivalent)
   meetings minutes book (libro de actas de asambleas), stock (or equivalent)
   registry book (libro de registro de acciones/partes sociales), capital variations
   registry book (libro de registro de variaciones de capital) and the board of
   directors’ (or equivalent) meetings minutes book (libro de actas de sesiones del
   consejo de administración/gerentes).

                      “Damages” is defined in Section 9.2.

                      “De Minimis Claim” is defined in Section 9.5(a).

                “Debtors” means Seller, Company Parent, and each Seller
   Guarantor (other than the Company).

                      “Deposit Amount” is defined in Section 3.2.

                      “Direct Claim” is defined in Section 9.4(f).

                      “Direct Claim Notice” is defined in Section 9.4(f).

   NYI-524627067v14                               6
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52     Main Document
                                            Pg 48 of 139


                      “Disputed Item” is defined in Section 3.4(c).

                “Employee” means an employee of the Entities (whether retained
   as such or deemed as such under applicable Law).

                 “Employee Plan” means any employment arrangement, consulting
   or deferred compensation Contract, executive compensation, bonus, employee
   pension, profit-sharing, savings, retirement, stock option, stock purchase,
   severance pay, life, health, disability or accident insurance plan or other
   compensation or benefit plan, program, policy or commitment, that is sponsored
   or maintained by, or required to be contributed to by an Entity or with respect to
   which an Entity has any Liability.

                  “Encumbrances” means any charge, lien, encumbrance, security
   interest, claim (as defined in Section 101(5) of the Bankruptcy Code), mortgage,
   lease, sublease, hypothecation, deed of trust, pledge, option, right of use or
   possession, right of first offer or first refusal, contractual restriction, easement,
   right of way, servitude, restrictive covenant, encroachment, transfer restriction,
   conditional sale or installment Contract, finance lease involving substantially the
   same effect or any other encumbrance, limitation or restriction on the use,
   transfer or ownership of any property of any type (including real property,
   tangible property and intangible property).

                      “End Date” is defined in Section 9.1.

                      “Entities” means the Company and its Subsidiaries.

                 "Environmental Law" means any Law or Order relating to the
   protection of health, safety, the environment or any Hazardous Substance.

                      “ERISA” is defined in Section 5.25(a).

                “ERISA Affiliate” means all employers (whether or not incorporated)
   that would be treated together with the Company or any of its Subsidiaries as a
   “single employer” within the meaning of Section 414 of the Code.

                      “Escrow Agent” means Citibank, N.A.

                “Escrow Agreement” means the escrow agreement entered into on
   the date hereof among the Parties and the Escrow Agent.

                 “Escrow Account” means the deposit account of the Escrow Agent
   that is governed by the Escrow Agreement and into which the Escrow Amount or
   the Deposit Amount, as applicable, is deposited.

                      “Escrow Amount” means an amount in Dollars equal to $187.5
   million.



   NYI-524627067v14                              7
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                            Pg 49 of 139


                “Estimated Expenditure Adjustment Amount” is defined in
   Section 3.4(a).

                      “Estimated Closing Statement” is defined in Section 3.4(a).

                      “Estimated Net Indebtedness Amount” is defined in Section 3.4(a).

                   “Estimated Purchase Price” means an amount in Dollars equal to
   (i) $1.875 billion minus (ii) the Estimated Net Indebtedness Amount minus (iii) the
   Estimated Expenditure Adjustment Amount.

                      “Exchange Act” means the Securities Exchange Act of 1934.

                   “Excluded Acquirer” means any “Person or Group” (as such terms
   are defined in the Exchange Act) that includes one or more Persons that (a) is
   principally engaged, or has an Affiliate that is principally engaged, in the cable,
   satellite or wireless telecommunications business or (b) is, is an Affiliate of, or is
   acting in concert with (x) any Person listed in Schedule 1.1(g) or any Affiliate
   thereof or (y) any other Person controlled by any officer or director of any Person
   listed on Schedule 1.1(g) or in which any officer or director of any Person listed
   on Schedule 1.1(g) or any Affiliate thereof holds, directly or indirectly, an equity
   interest (other than an equity interest of less than 1%).

                “Existing Plan” means the Joint Plan of Reorganization Proposed
   by Debtors and Debtors in Possession and Official Committee of Unsecured
   Creditors [Docket No. 322].

                “Existing Plan Documents” means, collectively, the Plan Support
   Agreement filed as an exhibit to Docket No. 320, the Existing Plan and the
   Disclosure Statement for Joint Plan of Reorganization Proposed by Debtors and
   Debtors in Possession and Official Committee of Unsecured Creditors [Docket
   No. 323].

                 “Expense Reimbursement” means an amount of cash in Dollars
   equal to the reasonable and documented out-of-pocket third-party costs, fees
   and expenses incurred by Purchaser and its Affiliates (including reasonable fees
   and expenses of legal, accounting and financial advisors) in connection with this
   Agreement and the transactions contemplated hereby in an amount not to
   exceed $10,000,000.

                      “Extended Termination Date” is defined in Section 4.4(a).

                      “FCPA” means the Foreign Corrupt Practices Act of 1977.

                      “File”, “Filed” or “Filing” means filed with the Bankruptcy Court.

                 “Final Closing Statement” means the Closing Statement, as
   (i) mutually agreed in writing by Purchaser and Seller (whether during the

   NYI-524627067v14                               8
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                        Pg 50 of 139


   Resolution Period or otherwise), (ii) made final, binding and conclusive due to the
   failure of Seller to timely deliver a Closing Statement Dispute Notice pursuant to
   Section 3.4(c), or (iii) made final by the Independent Accountant pursuant to
   Section 3.4(e).

                  “Final Company Cash Balance” means the Dollar equivalent, as of
   the Adjustment Time, of the aggregate amount of all cash and cash equivalents
   that are required to be reflected as such on a consolidated balance sheet of the
   Company in accordance with Mexican NIF as of the Adjustment Time, other than
   any such cash or cash equivalents the use of which by the Entities is restricted
   for a particular use or event by Law or Contract (other than pursuant to the CDB
   Credit Facilities or posted as collateral to secure obligations under the letters of
   credit set forth on Schedule 1.1(b)), in any such case as set forth in the Final
   Closing Statement.

               “Final Company Debt Balance” means the Dollar equivalent, as of
   the Adjustment Time, of the aggregate amount of all Indebtedness of the Entities
   determined on a consolidated basis in accordance with Mexican NIF as of the
   Adjustment Time, as set forth in the Final Closing Statement.

               “Final Expenditure Adjustment Amount” means the sum of (i) the
   Aggregate Expenditure Adjustment Amount and (ii) the Incremental Expenditure
   Adjustment Amount.

                  “Final License Value Adjustment Amount” means (i) if the Closing
   Date occurs before payment in full by the Entities of each of the annual fees that
   are due for use in 2015 of the Telecommunication Licenses set forth on Schedule
   1.1(c) (the “2015 License Fees”) to each applicable Governmental Authority, the
   Dollar equivalent, as of the Adjustment Time, of an amount equal to the negative
   value of the aggregate Peso amount of all 2015 License Fees multiplied by a
   fraction, the numerator of which is the number of days from and including
   January 1, 2015 to and excluding the Closing Date and the denominator of which
   is 365 and (ii) if the Closing Date occurs after payment in full by the Entities of
   each of the 2015 License Fees to each applicable Governmental Authority, the
   Dollar equivalent, as of the Adjustment Time, of an amount equal to the
   aggregate Peso amount of all the 2015 License Fees paid in full multiplied by a
   fraction, the numerator of which is the number of days in 2015 from and including
   the Closing Date to and including December 31, 2015 and the denominator of
   which is 365.

                  “Final Net Indebtedness Amount” means an amount of Dollars
   equal to (i) the Final Company Debt Balance minus (ii) the Final Company Cash
   Balance minus (iii) the Final License Value Adjustment Amount.

                “Final Order” means an Order which has not been stayed and as to
   which the time to file an appeal, a motion for rehearing or reconsideration
   (excluding any motion under Section 60(b) of the Federal Rules of Civil


   NYI-524627067v14                         9
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                            Pg 51 of 139


   Procedure) or a petition for writ of certiorari has expired and no appeal, motion,
   stay or petition is pending, or in the event that such an appeal or petition thereof
   has been sought, such Order shall have been affirmed by the highest court to
   which such Order was appealed or certiorari shall have been denied, and the
   time to take any further appeal or petition for certiorari shall have expired.

                  “Final Purchase Price” means an amount equal to (i) $1.875 billion
   minus (ii) the Final Net Indebtedness Amount minus (iii) the Final Expenditure
   Adjustment Amount, if any.

                      “Financial Statements” is defined in Section 5.8(a).

                  “First Day Order” means an Order of the Bankruptcy Court
   substantially in the form of, mutatis mutandis, the Order Making Certain Orders
   Entered in Chapter 11 Cases of Affiliated Debtors Applicable to Recently Filed
   Cases [Docket No. 140], approving, among other things, the joint administration
   of the Seller Proceeding as part of the Bankruptcy Cases.

                 “Funded Debt” means (i) the 10% senior unsecured notes issued
   by NII Capital Corp., due in 2016, (ii) 8.875% senior unsecured notes issued by
   NII Capital Corp. due in 2019, (iii) 7.625% senior unsecured notes issued by NII
   Capital Corp. due in 2021, (iv) 11.375% senior unsecured notes issued by NII
   International Telecom S.C.A., due in 2019, and (v) 7.875% senior unsecured
   notes issued by NII International Telecom S.C.A., due in 2019.

                 “General Enforceability Exceptions” means any bankruptcy,
   insolvency, fraudulent transfer, reorganization, moratorium or similar Law of
   general applicability relating to or affecting creditors’ rights or general equity
   principles.

                 “Governmental Approvals” means the Company Approvals and any
   other consent, approval (or deemed approval after the expiry of all appropriate
   waiting periods), authorization, notice, permission or waiver of, or notice to or
   report or other filing with, a Governmental Authority required in connection with
   the execution and delivery of this Agreement or the consummation of the
   transactions contemplated hereunder, excluding any of the foregoing required
   under the Bankruptcy Code.

                “Governmental Authority” means any U.S., Mexican or other
   government or governmental political subdivision or regulatory body thereof,
   whether federal, state or local, or any agency, instrumentality or other
   governmental authority.

                      “Guarantor Successor” is defined in Section 12.13(c).

                  "Hazardous Substance" means any substance that is listed,
   classified or regulated pursuant to any Environmental Law.


   NYI-524627067v14                             10
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                        Pg 52 of 139


                 “IFETEL” means the Mexican Telecommunications Institute
   (Instituto Federal de Telecomunicaciones).

               “IMSS” means the Mexican Institute of Social Security (Instituto
   Mexicano del Seguro Social).

                 “Incremental Expenditure Adjustment Amount” means the Dollar
   equivalent, as of the Adjustment Time, of the sum of (i) the sum of all amounts, if
   any, by which (x) 65% of the amount the Entities are projected to spend during
   any 2015 Budget Month in the 2015 Budget on Qualifying Capital Expenditures
   exceeds (y) the cash amount the Entities actually spend on Qualifying Capital
   Expenditures during such 2015 Budget Month and (ii) the sum of all amounts, if
   any, by which (x) 80% of the amount the Entities are projected to spend during
   any 2015 Budget Month in the 2015 Budget on Qualifying Sales and Marketing
   Expenditures exceeds (y) the cash amount the Entities actually spend on
   Qualifying Sales and Marketing Expenditures during such 2015 Budget Month.
   For purposes of determining the Incremental Expenditure Adjustment Amount,
   amounts budgeted in the 2015 Budget to be spent in a 2015 Budget Month that
   straddles the Closing Date will be prorated based on the number of days in that
   2015 Budget Month preceding the Closing Date relative to the total number of
   days in that 2015 Budget Month.

                   “Indebtedness” means as of any time with respect to any Person,
   without duplication, (i) all liabilities for borrowed money, whether current or
   funded, secured or unsecured, all obligations evidenced by bonds, debentures,
   notes or similar instruments, including the Pay-Off Amount, and all liabilities in
   respect of mandatorily redeemable or purchasable capital stock or securities
   convertible into capital stock; (ii) all liabilities for the deferred purchase price of
   property; (iii) all liabilities in respect of any lease of (or other arrangement
   conveying the right to use) real or personal property, or a combination thereof, to
   the extent that such liabilities are required to be classified and accounted for
   under Mexican NIF as capital leases; (iv) all liabilities for the reimbursement of
   any obligor on any letter of credit, banker’s acceptance or similar credit
   transaction securing obligations of a type described in clauses (i), (ii) or (iii)
   above to the extent of the obligation secured, and all liabilities as obligor,
   guarantor, or otherwise, to the extent securing an obligation of a type described
   in clauses (i), (ii) or (iii) above to the extent of the obligation secured; (v) any
   transactions accounted for under Mexican NIF as debt; (vi) any supplier account
   payables above 90 days past due (other than accounts payable being disputed in
   good faith); (vii) all liabilities in respect of any unfunded or underfunded pension
   obligations (calculated on a projected net benefit obligation basis) (other than in
   respect of the Terminated Plan); (viii) to the extent negative, the net position of
   such Person under all Contracts to which it is a party documenting derivative
   and/or hedging transactions, and (ix) all guarantees of obligations of any other
   Person with respect to any of the foregoing, provided, however, that there will be
   no duplication of the amount of any liabilities, net positions or guarantees and no
   liabilities or obligations under clause (iv), (vii) or (viii) hereof will constitute

   NYI-524627067v14                          11
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52          Main Document
                                            Pg 53 of 139


   Indebtedness to the extent it secures any other liabilities or obligations that
   constitute Indebtedness. For the avoidance of doubt, Intercompany Obligations
   settled hereunder and the obligations set forth on Schedule 1.1(c), to the extent
   they are taken into account in the calculation of the Final License Value
   Adjustment Amount, will not constitute Indebtedness.

                      “Indemnified Parties” is defined in Section 9.3.

                      “Indemnifying Party” is defined in Section 9.4(a).

                  “Independent Accountant” means Deloitte LLP or such other
   certified public accountant reasonably satisfactory to Purchaser and Seller.

                “INFONAVIT” means the Mexican Institute for Workers’ Housing
   National Fund (Instituto del Fondo Nacional de la Vivienda para los
   Trabajadores).

                      “Initial Termination Date” is defined in Section 4.4(a).

                  “Instrument of Assignment” means an instrument of assignment
   effecting the transfer and assignment of the Company Parent Interests to
   Purchaser at the Closing in substantially the form attached hereto as Exhibit F.

                      “Insurance Policies” is defined in Section 5.19.

                   “Intellectual Property” means all intellectual property rights
   anywhere in the world arising from or in respect of the following (i) patents and
   patent applications, including continuations, divisionals, revisions, renewals,
   continuations-in-part, or reissues of patent applications and patents issuing
   thereon, (ii) trademarks, service marks, trade names, service names, brand
   names, trade dress rights, logos, internet domain names and corporate names,
   together with the goodwill associated with any of the foregoing, and all
   applications, registrations and renewals of the foregoing (collectively,
   “Trademarks”), (iii) works of authorship and copyrights, and all applications,
   registrations and renewals of the foregoing, (iv) Software, and (v) trade secrets
   and proprietary know-how or other proprietary information.

                  “Intercompany Obligations” means, as of any specified time, any
   Liabilities owed by any Entity or Company Parent to Seller or any of its Affiliates
   (other than the Entities and Company Parent) or by Seller or any of its Affiliates
   (other than the Entities and Company Parent) to any Entity or Company Parent,
   in each case at such specified time.

                      “Interested Party” has the meaning ascribed thereto in the Bidding
   Procedures.

                “Knowledge of Purchaser” means the actual knowledge of the
   Persons listed on Schedule 1.1(d), or such knowledge as the foregoing

   NYI-524627067v14                              12
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52     Main Document
                                            Pg 54 of 139


   individuals would reasonably be expected to have after inquiry they believe in
   good faith to be reasonable in respect of the applicable matter.

                “Knowledge of Seller” means the actual knowledge of the Persons
   listed on Schedule 1.1(e), or such knowledge as the foregoing individuals would
   reasonably be expected to have after inquiry they believe in good faith to be
   reasonable in respect of the applicable matter.

                      “Labor Agreements” is defined in Section 5.14(a).

                 “Law” means any U.S. or non-U.S., federal, state or local law,
   statute, code, ordinance, common law or any constitutional mandate, treaty, rule,
   executive order, regulation (including any Mexican Official Norms (Norma Oficial
   Mexicana), agency or official requirement, license or permit of any Governmental
   Authority.

              “Leased Property” means all real property leased or subleased by
   the Company and its Subsidiaries, other than Transmission Towers.

                  “Legal Proceeding” means any judicial, administrative or arbitral
   action, suit, demand, claim, hearing or proceeding by or before a Governmental
   Authority or arbitrator.

                 “Liabilities” means any and all debts, liabilities, commitments and
   obligations of any kind, whether fixed, contingent or absolute, matured or
   unmatured, liquidated or unliquidated, accrued or not accrued, asserted or not
   asserted, whether or not required to be reflected as such in a balance sheet of a
   Person prepared in accordance with Mexican NIF, known or unknown,
   determined or determinable, whenever or however arising.

                      “Licenses” is defined in Section 5.12(a).

               “Local Rules” means the Local Rules for the United States
   Bankruptcy Court for the Southern District of New York.

                      “Material Contracts” is defined in Section 5.13(a).

                “Mexican Income Tax Law” means the Mexican Income Tax Law
   (Ley del Impuesto Sobre la Renta).

                 “Mexican NIF” means the Mexican Financial Information Norms
   (Normas de Información Financiera), as in effect from time to time, issued by the
   Mexican Board of Financial Information (Consejo Mexicano de Normas de
   Información Financiera, A.C.) and the Accounting Principles Commission of the
   Instituto Mexicano de Contadores Públicos, A.C.

                      “Mexico” means the United Mexican States.



   NYI-524627067v14                             13
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52          Main Document
                                            Pg 55 of 139


                      “Mifel Trust” is defined in Section 4.2(n).

                      “Minority Company Shares” is defined in Preliminary Statement D.

                      “Minority Shareholder” is defined in Preliminary Statement D.

                      “NII Holdings” means NII Holdings, Inc.

                “Non-Disclosure Agreement” means the non-disclosure agreement,
   dated as of October 15, 2014, executed between AT&T Services, Inc. and NII
   Holdings.

                      “Notice of Dismissal” is defined in Section 8.1(d).

                “OFAC” means the United States Department of Treasury’s Office
   of Foreign Assets Control.

                  “OFAC Lists” means the List of Specially Designated Nationals and
   Blocked Persons, the Foreign Sanctions Evaders List and the Sectoral Sanctions
   Identifications List, each administered by OFAC and as amended from time to
   time.

                  “Order” means any temporary, preliminary or permanent order,
   injunction, judgment, decree, ruling, writ, assessment or award of a
   Governmental Authority or arbitrator.

                 “Ordinary Course of Business” means the ordinary course of
   business of the applicable Entity, consistent in all material respects with past
   practice.

                “Owned Property” means all real property owned by the Entities,
   other than Transmission Towers.

                      “Participation Materials” is defined in Section 10.1(a).

               “Parties” means Seller Parent, Seller, Company Parent, each Seller
   Guarantor and Purchaser.

                 “Pay-Off Amount” means the aggregate amount specified in the
   Pay-Off Letters as required to pay in full all principal and interest outstanding and
   all other amounts owing under the CDB Credit Facilities (including any penalties,
   fees or other amounts due upon a prepayment at the Closing of all principal and
   interest outstanding), calculated as of the Adjustment Time.

                      “Pay-Off Letters” is defined in Section 4.2(h).




   NYI-524627067v14                              14
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52      Main Document
                                            Pg 56 of 139


                 “Permits” means any approvals, authorizations, consents, licenses,
   permits or certificates issued by a Governmental Authority, excluding
   Telecommunication Licenses.

                   “Permitted Encumbrances” means (i) all defects, exceptions,
   restrictions, easements, rights of way and encumbrances disclosed in policies of
   title insurance which have been made available to Purchaser, (ii) statutory liens
   for any Taxes, assessments or other governmental charges not yet due and
   payable or the amount or validity of which is being contested in good faith by
   appropriate proceedings and for which adequate reserves have been
   established, (iii) mechanics’, carriers’, workers’, repairmen’s and similar
   Encumbrances arising or incurred in the Ordinary Course of Business and not
   material in amount or effect on the Business, (iv) zoning, entitlement and other
   land use and environmental Laws, (v) liens securing debt as disclosed in the
   Financial Statements, (vi) title of a lessor under a capital or operating lease, (vii)
   such other imperfections in title, charges, easements, restrictions and
   encumbrances that are not material in amount or effect on the Business, and
   (viii) Encumbrances that will be released by the Sale Order or at Closing as a
   consequence of the consummation of the transactions contemplated hereunder.

                 “Person” means any individual, corporation, partnership, limited
   liability company, firm, joint venture, association, joint-stock company, trust,
   unincorporated organization, Governmental Authority or other entity.

              “Plan Support Agreement” means the Plan Support Agreement
   dated November 24, 2014 attached as Exhibit A to Docket No. 249.

                  “Post-Closing Period” means a Taxable period (or portion thereof)
   that, to the extent it relates to any of the Entities, begins the day after the Closing
   Date.

                  “Postpay Subscribers” means the aggregate number of Subscribers
   that are in active service and are without unpaid charges attributable to such
   number over 90 days past due, excluding Prepaid Subscribers.

                      “Pre-Closing NOLs” is defined in Section 11.4(d).

                  “Pre-Closing Period” means a Taxable period (or portion thereof)
   that, to the extent such period relates to any of the Entities, ends on or before the
   Closing Date.

                      “Pre-Closing VAT Favorable Balances” is defined in Section
   11.4(d).

                  “Prepaid Subscribers” means the aggregate number of Subscribers
   that are in active service with telephone numbers assigned pursuant to prepaid
   Contracts.


   NYI-524627067v14                            15
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52     Main Document
                                            Pg 57 of 139


                      “Privileged Communications” is defined in Section 12.11(a).

                      “Process Agent” is defined in Section 12.3.

                “PROFECO” means the Mexican Consumer Protection Agency
   (Procuraduría Federal de Protección al Consumidor).

                      “Purchaser” is defined in the Preamble.

                      “Purchaser Indemnitees” is defined in Section 9.2.

                “Purchaser Material Adverse Effect” means an effect that would
   prevent, materially delay or materially impair the ability of Purchaser to
   consummate the transactions contemplated by this Agreement on a timely basis.

                      “Purchaser Returns” is defined in Section 11.1(b).

                  “Purchaser Tax Act” means (i) a change in method of accounting,
   (ii) not keeping, maintaining or making available to any applicable Taxing
   authority the information, documents and accounting records that the Entities are
   obligated to keep, maintain and make available to such Taxing authorities as
   required by applicable Mexican Tax Law relating to a Pre-Closing Period;
   provided such information, documents and records need not be kept, maintained
   or made available only to the extent that such information, documents or records
   were not originally kept and maintained by the Entities, or (iii) an amendment to a
   Tax Return for a Pre-Closing Period by Purchaser or any of its Affiliates
   (including, after the Closing, the Entities), in each case that, following the Closing
   (including the portion of the Closing Date after the Closing), results in any gain or
   income to Seller or any of its non-Entity Affiliates for any taxable period or the
   Entities for a Pre-Closing Period (including the pre-Closing portion of any
   Straddle Period) in an amount that individually or in the aggregate equals or
   exceeds $35,000,000, other than an action (x) taken in the Ordinary Course of
   Business, (y) that is required in order to comply with applicable Laws, or (z)
   expressly permitted by this Agreement.

                 “Qualifying Capital Expenditures” means the capital expenditures
   by the Entities contemplated by the 2015 Budget for the 2015 Budget Period or
   the applicable 2015 Budget Month, as applicable, determined as of the
   Adjustment Time consistent with past practice.

                  “Qualifying Sales and Marketing Expenditures” means the
   expenditures by the Entities captured by the “Sales and Marketing Expenditures”
   line items set forth in the 2015 Budget and contemplated by the 2015 Budget for
   the 2015 Budget Period or the applicable 2015 Budget Month, as applicable,
   determined as of the Adjustment Time, consistent with past practice.

                “Regulatory Approval” means the authorization pursuant to the
   Regulatory Statutes issued by the IFETEL or the CFC, as applicable, or any

   NYI-524627067v14                             16
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                            Pg 58 of 139


   Governmental Authority that may replace them in the future, in connection with
   the transactions contemplated by this Agreement.

               “Regulatory Statutes” means, as applicable, the Mexican Antitrust
   Law (Ley Federal de Competencia Económica) and the Mexican
   Telecommunications and Broadcasting Law (Ley Federal de
   Telecomunicaciones y Radiodifusión).

                      “Related Party” is defined in Section 5.24.

                      “Related Party Contract” is defined in Section 5.24.

                      “Release Date” is defined in Section 9.1.

                      “Resigning Individuals” is defined in Section 4.2(e).

                      “Resolution Period” is defined in Section 3.4(d).

                “Sale Hearing” means the hearing conducted by the Bankruptcy
   Court to consider entry of the Sale Order.

                 “Sale Order” means an Order of the Bankruptcy Court in the form
   included in Exhibit C, subject only to such modifications that in Purchaser’s
   reasonable good faith judgment are immaterial or ministerial in nature, but in no
   event (i) adverse to Purchaser without Purchaser’s prior consent or (ii)
   inconsistent with the Bidding Procedures Order or this Agreement.

                      “Sanctioned Countries” is defined in Section 5.22(c).

                  “Sanctions Laws” means (i) the economic sanctions Laws of the
   United States, including the International Emergency Economic Powers Act,
   50 U.S.C. §§1701, et seq., the Trading with the Enemy Act, 50 App. U.S.C. §§1,
   et seq., the Iran Sanctions Act of 1996 (50 U.S.C. §1701 note), the
   Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (PL
   111-195), the National Defense Authorization Act for Fiscal Year 2012 (PL-112-
   81), the National Defense Authorization Act for Fiscal Year 2013 (including the
   Iran Freedom and Counter-Proliferation Act of 2012 (PL 112-239)), the Iran
   Threat Reduction and Syria Human Rights Act of 2012 (PL 112-158), the Cuban
   Liberty and Democratic Solidarity Act (Libertad Act), 22 U.S.C. §§6021, et seq.,
   and all Laws administered by OFAC, codified at 31 C.F.R. Part 500, et seq., and
   (ii) any applicable economic sanctions Laws of any jurisdiction other than the
   United States, such as the United Nations Security Council, or other relevant
   sanctions authority applicable to Seller or any Entity.

                  “Sanctions Lists” mean (i) the OFAC Lists and (ii) any other
   sanctions lists of any jurisdiction (including the United States), such as the United
   Nations Security Council, or other relevant sanctions authority applicable to
   Seller or any Entity.

   NYI-524627067v14                             17
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                            Pg 59 of 139


                “SAR” means the Mexican Law of Systems of Savings for
   Retirement (Ley de los Sistemas de Ahorro para el Retiro).

                 “SCT” means the Mexican Ministry of Communication and
   Transportation (Secretaría de Comunicaciones y Transportes).

                      “Section 7.8 Instruments” is defined in Section 7.8.

                      “Section 7.8 Terminations” is defined in Section 7.8.

                      “Seller” is defined in the Preamble.

                      “Seller Disclosure Schedule” is defined in Article 5.

                      “Seller Indemnitees” is defined in Section 9.3.

                 “Seller Fundamental Representations” means the representations
   and warranties contained in Section 5.1 (Organization of Seller and Seller
   Parent), Section 5.2 (Authorization of Agreement), Section 5.4 (Organization of
   Entities), Section 5.5 (Capitalization of the Entities), Section 5.7 (Title to Shares),
   Section 5.16(d) (Telecommunication Licenses) and Section 5.26 (Company
   Parent).

                      “Seller Guarantor” is defined in the Preamble.

                   “Seller Material Adverse Effect” means (i) a material adverse effect
   on the business, financial condition, assets used in the business or results of
   operations of the Entities taken as a whole or (ii) an effect that would prevent,
   materially delay or materially impair the ability of Seller or Seller Parent to
   consummate the transactions contemplated by this Agreement, provided,
   however, that for purposes of clause (i) only, any adverse effect will not be taken
   into account in determining whether there has been, or would reasonably be
   expected to be, a Seller Material Adverse Effect to the extent resulting from: (a)
   general conditions in the industry in which the Entities operate, (b) compliance by
   Seller with its covenants in this Agreement (other than Section 7.2, excluding,
   however, actions prohibited by Section 7.2(b)(F) in respect of which Seller sought
   consent that Purchaser unreasonably withheld), (c) changes in Mexican NIF (or
   official interpretations thereof) or changes in the regulatory or accounting
   requirements applicable to the industry in which the Entities operate, (d) any
   failure by the Entities to meet any projections of revenues, earnings or other
   operational or financial measures for any period ending on or after the date of
   this Agreement and before the Closing, provided, however, that the exception in
   this subsection (d) will not prevent or otherwise affect a determination that any
   change or occurrence underlying such failure has resulted in, or contributed to, a
   Seller Material Adverse Effect, (e) changes in the financial or securities markets
   (including the cost or availability of debt or equity financing) or general economic,
   regulatory or political conditions, in each case, globally, in Mexico or in any other
   jurisdiction, (f) changes (including changes in applicable Law or official

   NYI-524627067v14                              18
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                            Pg 60 of 139


   interpretations thereof) or conditions generally affecting the industry, the country
   or the regions in which the Entities operate, including any foreign exchange
   controls, (g) acts of war (whether or not declared), armed hostilities, acts of
   terrorism or any natural disasters, (h) adverse changes in the relationships of the
   Entities with their Employees, customers or suppliers (including any Employee
   departures and any actions taken by customers or suppliers of the Entities to
   discontinue or not renew their Contracts with the Entities or to terminate them in
   accordance with their terms), in each case proximately caused by the
   announcement of entry into this Agreement, (i) any action taken (or omitted to be
   taken) at the written request of Purchaser after the date hereof, and (j) solely for
   purposes of Section 8.1(h), any decline in the number of Subscribers to the
   Entities’ iDEN network that occurs subsequent to December 31, 2014 and prior
   to the Closing Date that does not arise out of any breach by the Seller or Seller
   Parent of its covenants under this Agreement (or any actions or inactions
   occurring prior to the date hereof that would have been a breach of Seller or
   Seller Parent’s covenants under this Agreement had this Agreement been in
   effect as of January 1, 2015) or applicable Law, provided, however, that the
   exception in this subsection (j) will not prevent or otherwise affect a determination
   that any change or occurrence underlying such decline has resulted in, or
   contributed to, a Seller Material Adverse Effect; provided, further, that with
   respect to subsections (a), (c), (e), (f) or (g), such matters will be considered to
   the extent that they disproportionately affect the Entities as compared to similarly
   situated businesses operating in the telecommunications industry in Mexico.

                      “Seller Parent” is defined in the Preamble.

                      “Seller Petition Date” is defined in Section 2.1.

                 “Seller Proceeding” means the bankruptcy case of Seller under
   chapter 11 of the Bankruptcy Code in the Bankruptcy Court, which, following
   entry of the First Day Order, is jointly administered with the Bankruptcy Cases.

                      “Seller Returns” is defined in Section 11.1(a).

                      “Shares” is defined in Preliminary Statement D.

                   “Software” means any and all (i) computer programs, including any
   and all software implementations of algorithms, models and methodologies,
   whether in source code or object code, (ii) databases and compilations, including
   any and all data and collections of data, whether machine readable or otherwise,
   (iii) descriptions, flow-charts and other work product used to design, plan,
   organize and develop any of the foregoing, (iv) screens, user interfaces, report
   formats, firmware, development tools, templates, menus, buttons and icons, and
   (v) all documentation including user manuals and other training documentation
   related to any of the foregoing.

                      “Special Power of Attorney” is defined in Section 12.3.


   NYI-524627067v14                              19
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52      Main Document
                                            Pg 61 of 139


                 “Straddle Period” means a taxable period that, to the extent it
   relates to any of the Entities, includes, but does not end on, the Closing Date.

                “Specified Representations” means the representations and
   warranties contained in Section 5.14 (Labor), Section 5.17 (Environmental
   Matters) and Section 5.25 (Employee Benefits).

                 “Subscriber” means a mobile telephone number maintained by any
   Entity and assigned to an end user of the Entities’ mobile wireless voice or data
   services that is paying any Entity for such service (regardless of whether such
   end user is current or delinquent in the payment at any given date of calculation).

                      “Subsidiary” is defined in Section 5.6.

                      “Seller Successor” is defined in Section 9.9.

                      “Successor” is defined in Section 4.6(b).

                      “Successful Bidder” is defined in the Bidding Procedures.

                      “Tax Claim” is defined in Section 11.5(a).

                  “Tax Return” means all returns, declarations, reports, estimates,
   claims for refunds, information returns, elections and statements required to be
   filed with any Governmental Authority in respect of any Taxes, including any
   amendments thereto and requests for the extension of time in which to file any
   such return, declaration, report, estimate, information return, election or
   statement.

                  “Taxes” (including, with correlative meaning, the term “Taxable” or
   “Taxing”) means (a) all federal, state or local taxes imposed by any
   Governmental Authority, including all such taxes based on gross or net income,
   gross receipts, flat tax, capital, sales, use, ad valorem, transfer, franchise, profits,
   inventory, environmental, capital stock, license, withholding, payroll, employment,
   disability, social security, unemployment, excise, production, value added,
   severance, stamp, occupation, duties (derechos and aprovechamientos) and
   other taxes (including any other contributions (contribuciones) and employee
   payments for profit sharing (participación de los trabajadores en las utilidades)),
   property and estimated taxes, including any payments due under any social
   security Laws and those related to IMSS, INFONAVIT and SAR, and (b) all
   interest, penalties, fines, inflationary adjustments, additions to tax or additional
   amounts imposed by any Taxing authority in connection with any item described
   in subsection (a).

                 “Telecommunication Licenses” means any concession, permit,
   authorization or registration granted by the IFETEL, SCT or COFETEL for the
   operation of any kind of telecommunications services, including the use of
   spectrum, network or band-width.

   NYI-524627067v14                              20
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52          Main Document
                                            Pg 62 of 139


                      “Terminated Plan” is defined in Section 7.12(b).

                “Termination Date” means the Initial Termination Date or, if such
   date has been extended pursuant to Section 4.4(a), the later Extended
   Termination Date to which such date has been so extended.

                      “Third Party Claim” is defined in Section 9.4(a).

                      “Third Party Claim Notice” is defined in Section 9.4(a).

                  “Third Party Consents” means the approvals, consents or waivers
   that are set forth in Schedule 1.1(f).

               “Trademark License Agreement” means the Fourth Amended and
   Restated Trademark License Agreement, dated July 27, 2011, between the
   Trademark Licensor and NII Holdings, as amended on July 9, 2013.

                      “Trademark Licensor” means Nextel Communications, Inc.

               “Trademark Sublicense Agreement” means the Trademark
   Sublicense Agreement, dated January 1, 2012, between NII Holdings and the
   Company.

                      “Trademarks” is defined within the definition of Intellectual Property.

               “Transaction Agreements” means this Agreement, the Escrow
   Agreement and the Transition Services Agreement.

                “Transition Services Agreement” means a transition services
   agreement in the form attached as Exhibit D.

                  “Transfer Taxes” means any and all transfer Taxes (excluding
   Taxes measured in whole or in part by net income) and similar Taxes, fees,
   duties, levies, customs, tariffs, imposts, assessments, obligations and charges
   payable to a Governmental Authority by reason of the purchase and sale of the
   Company Parent Interests.

                      “Transmission Tower Standards” is defined in Section 5.16(f).

                      “Transmission Towers” is defined in Section 5.21(b).

                      “Unaudited Balance Sheet” is defined in Section 5.8(a).

                      “Unaudited Financial Statements” is defined in Section 5.8(a).

                      “Unresolved Items” is defined in Section 3.4(e).

                      “Uruguay Divestiture” is defined in Section 7.2(c).


   NYI-524627067v14                              21
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52    Main Document
                                            Pg 63 of 139


                      “Uruguay Subsidiary” means Nextel Uruguay S.A.

                      “U.S.” means the United States of America.

                “U.S. Trustee” means the Office of the United States Trustee for the
   Southern District of New York.

                      “VAT” is defined in Section 11.4(a).

               “Willful Breach” means a deliberate, volitional, non-coerced and
   non-accidental act or omission by a party in breach of its obligations hereunder.

          1.2. Construction Rules and Interpretative Matters. The following rules
   of construction and interpretation will apply:

                 (a)    when calculating the period of time in which any act is to be
   performed pursuant to this Agreement, the date that is the reference date in
   calculating the beginning of such period will be excluded. If the last day of such
   period is a non-Business Day, the period in question will end on the next
   succeeding Business Day;

                 (b)    any reference in this Agreement to “$” or “Dollars” will mean
   U.S. Dollars and to “Pesos” or “MXN$” means Mexican Pesos;

                 (c)    when sums of money expressed in Dollars or Pesos need to
   be converted into or expressed as the equivalent amounts in Pesos or Dollars, as
   the case may be, for purposes of this Agreement, such sums will be converted
   based on the exchange rate (Tipo de cambio para solventar obligaciones
   denominadas en moneda extranjera pagaderas en la República Mexicana)
   published by the Mexican Central Bank (Banco de México) on the Federal
   Official Gazette (Diario Oficial de la Federación) on the Business Day
   immediately preceding the date as of which such conversion is to be made or as
   of which such equivalent amount is to be expressed;

                 (d)    the Exhibits and Schedules (including the Seller Disclosure
   Schedule) to this Agreement are hereby incorporated and made a part hereof
   and are an integral part of this Agreement;

                (e)   any reference in this Agreement to gender will include all
   genders, and words imparting the singular number only will include the plural and
   vice versa;

                 (f)     the division of this Agreement into Articles, Sections and
   other subdivisions and the insertion of headings are for convenience of reference
   only and will not affect or be utilized in construing or interpreting this Agreement;

               (g)    all references in this Agreement to any “Section” are to the
   corresponding Section of this Agreement unless otherwise specified;

   NYI-524627067v14                             22
   SC1:3765114.10
14-12611-scc     Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52      Main Document
                                           Pg 64 of 139


                (h)     words such as “herein”, “hereinafter”, “hereof” and
   “hereunder” refer to this Agreement as a whole and not merely to a subdivision in
   which such words appear unless the context otherwise requires;

                  (i)     the word “including” or any variation thereof means
   “including, without limitation” and will not be construed to limit any general
   statement that it follows to the specific or similar items or matters immediately
   following it;

                      (j)   any reference to the “date hereof” means the date of this
   Agreement;

                (k)    references to Laws mean a reference to (i) such Laws as the
   same may be amended, modified or supplemented from time to time and (ii) all
   rules and regulations promulgated thereunder, unless the context requires
   otherwise; and

                  (l)    the Parties have participated jointly in the negotiation and
   drafting of this Agreement and, in the event an ambiguity or question of intent or
   interpretation arises, this Agreement will be construed as jointly drafted by the
   Parties and no presumption or burden of proof will arise favoring or disfavoring
   any Party by virtue of the authorship of any provision of this Agreement.

                                  2. PURCHASE AND SALE

          2.1. Implementation Transactions. On the Business Day immediately
   following the date hereof, each of the Debtors will File a motion seeking entry of
   the First Day Order and File the Bidding Procedures Motion and seek entry of the
   Bidding Procedures Order.

           2.2. Purchase and Sale of Company Parent Interests and Company
   Shares. Subject to the terms and conditions contained herein, at the Closing,
   Seller will sell and transfer to Purchaser, and Purchaser will purchase and accept
   transfer from Seller of, all of Seller’s right, title and interest in and to the
   Company Parent Interests, free and clear of all 363 Interests, and Company
   Parent (a) will be, and will own the Company Shares, free and clear of all 363
   Interests and (b) will indirectly own the Minority Company Shares free and clear
   of all 363 Interests.

                                     3. CONSIDERATION

         3.1. Consideration. The aggregate consideration for the Company
   Parent Interests will be the Final Purchase Price.

          3.2. Purchase Price Deposit. Within two Business Days following entry
   of the Bidding Procedures Order, Purchaser will deposit with the Escrow Agent
   $32 million in immediately available funds (together with all accrued investment


   NYI-524627067v14                            23
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                        Pg 65 of 139


   income thereon, the “Deposit Amount”). The Deposit Amount will be released by
   the Escrow Agent and delivered to either Purchaser or Seller as follows:

                (a)     if the Closing occurs, the Deposit Amount will be delivered to
   Seller and applied towards the amount payable by Purchaser under Section 3.3;

                  (b)    if this Agreement is terminated by Seller pursuant to
   Section 4.4(f), the Deposit Amount will, upon receipt by the Escrow Agent of a
   joint notice of release executed by Purchaser and Seller or a final and non-
   appealable order or judgment of a court of competent jurisdiction, be delivered to
   and retained by Seller; and

                   (c)    if this Agreement is terminated for any reason other than by
   Seller pursuant to Section 4.4(f) (as set forth in Section 3.2(b)), Purchaser and
   Seller will deliver a joint notice of release to the Escrow Agent within two
   Business Days after such termination providing for the release of the Deposit
   Amount to Purchaser as promptly as practicable after the date of such joint
   notice.

          3.3. Payment of Consideration at Closing. On the Closing Date, (a)
   Purchaser will pay to Seller an amount in Dollars equal to (i) the Estimated
   Purchase Price, minus (ii) the Deposit Amount, and minus (iii) the Escrow
   Amount, by wire transfer of immediately available funds to an account or
   accounts designated by Seller, (b) Purchaser will pay on behalf of the Entities the
   Pay-Off Amount to the recipients specified in the Pay-Off Letters by wire transfer
   of immediately available funds to the accounts specified in such Pay-Off Letters,
   (c) Purchaser and Seller will cause the Deposit Amount to be delivered to Seller
   in accordance with Section 3.2(a), and (d) Purchaser will pay the Escrow Amount
   by wire transfer of immediately available funds to be held in the Escrow Account
   in accordance with the Escrow Agreement.

           3.4. Closing Date Purchase Price Adjustment. (a) At least five
   Business Days prior to the Closing Date, Seller will prepare and deliver to
   Purchaser a certificate executed by an executive officer of Seller (the “Estimated
   Closing Statement”) consisting of Seller’s estimates of the Final Net
   Indebtedness Amount (such estimate, the “Estimated Net Indebtedness
   Amount”) and the Final Expenditure Adjustment Amount (such estimate, the
   “Estimated Expenditure Adjustment Amount”). The Estimated Closing Statement
   will be prepared in good faith and in accordance with Mexican NIF. Purchaser
   will have the right to object to the amounts contained in the Estimated Closing
   Statement no later than the second Business Day immediately prior to the
   Closing Date if it in good faith determines that any such amount is materially
   inaccurate. Seller will in good faith consider the objections, if any, of Purchaser
   to the Estimated Closing Statement and, if Purchaser has made any objections,
   will reissue an Estimated Closing Statement no later than 5:00 p.m. local time in
   Mexico City, Mexico on the last Business Day immediately prior to the Closing



   NYI-524627067v14                         24
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                        Pg 66 of 139


   Date with such revisions, if any, that Seller has determined in good faith are
   appropriate.

                  (b)    As promptly as practicable following the Closing Date (but in
   any event within 60 days thereafter), Purchaser will prepare, or cause to be
   prepared, and deliver to Seller a certificate executed by a duly authorized
   representative of Purchaser (the “Closing Statement”) consisting of Purchaser’s
   calculation of the Final Net Indebtedness Amount and the Final Expenditure
   Adjustment Amount. The Closing Statement will be prepared in good faith and in
   accordance with Mexican NIF.

                  (c)   The Closing Statement will become final, binding and
   conclusive upon Seller and Purchaser on the 45th day following Purchaser’s
   delivery of the Closing Statement unless prior to such 45th day Seller delivers to
   Purchaser a written notice (a “Closing Statement Dispute Notice”) stating that
   Seller disputes one or more items contained in the Closing Statement (a
   “Disputed Item”) and describing in reasonable detail each Disputed Item based
   on information then available to Seller.

                (d)    If Seller delivers a Closing Statement Dispute Notice, then
   Purchaser and Seller will seek in good faith to resolve the Disputed Items during
   the 30-day period beginning on the date Purchaser receives the Closing
   Statement Dispute Notice (the “Resolution Period”). If Purchaser and Seller
   reach agreement with respect to any Disputed Items, Purchaser will revise the
   Closing Statement to reflect such agreement.

                  (e)   If Purchaser and Seller are unable to resolve all Disputed
   Items during the Resolution Period, then, at the request of either Party,
   Purchaser and Seller will jointly engage and submit the unresolved Disputed
   Items (the “Unresolved Items”) to the Independent Accountant; provided that if
   Purchaser and Seller do not appoint an Independent Accountant within ten days
   after either Purchaser or Seller gives notice to the other of such request, either of
   them may request the American Arbitration Association to appoint as the
   Independent Accountant a partner in the Mexico City office of an internationally
   recognized independent registered public Independent Accountant based on its
   determination that the partner has had no material relationships with the Parties
   or their respective Affiliates within the preceding two years and taking into
   account such firm’s material relationships during the preceding two years with the
   Parties and their respective Affiliates, and such appointment will be final, binding
   and conclusive on Purchaser and Seller. Purchaser and Seller will use their
   respective reasonable best efforts to cause the Independent Accountant to issue
   its written determination regarding the Unresolved Items within 30 days after
   such items are submitted for review. The scope of the disputes to be resolved by
   the Independent Accountant will be to make a determination with respect to the
   Unresolved Items in accordance with Mexican NIF and this Section 3.4(e) and
   the Independent Accountant is not to make any other determination. The
   Independent Accountant’s decision will be based solely on written submissions

   NYI-524627067v14                         25
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52      Main Document
                                        Pg 67 of 139


   by Purchaser and Seller. Each written submission to the Independent
   Accountant will also be provided to the other Party. The Independent Accountant
   may not assign a value greater than the greatest value for such item claimed by
   either Party or smaller than the smallest value for such item claimed by either
   Party. Each Party will be afforded the opportunity to present to the Independent
   Accountant any material such Party deems relevant to the Independent
   Accountant’s determination. Each Party will use its commercially reasonable
   efforts to furnish to the Independent Accountant such work papers and other
   documents and information pertaining to the Unresolved Items as the
   Independent Accountant may request. The determination of the Independent
   Accountant will be final, binding and conclusive on Purchaser and Seller absent
   manifest error. The fees, expenses and costs of the American Arbitration
   Association and the Independent Accountant will be borne in the same proportion
   as the aggregate amount of the Unresolved Items that is unsuccessfully disputed
   by each (as finally determined by the Independent Accountant) bears to the total
   amount of the Unresolved Items submitted to the Independent Accountant.

                  (f)    Prior to Closing, Seller will provide Purchaser and its
   representatives such access to Employees, books and records of the Entities as
   Purchaser reasonably requests in connection with Purchaser’s review of the
   Estimated Closing Statement. From and after Closing, Purchaser will provide
   Seller and its representatives such access to Employees, books and records of
   the Entities as Seller reasonably requests in connection with Seller’s review of
   the Closing Statement.

                  (g)   Following the determination of the Final Closing Statement, if
   (i) the Final Purchase Price exceeds the Estimated Purchase Price, then
   Purchaser will pay Seller the amount of such excess and (ii) the Estimated
   Purchase Price exceeds the Final Purchase Price, then Seller will pay Purchaser
   the amount of such excess. The party that is required to make a payment
   pursuant to this Section 3.4(g) will make such payment within two Business Days
   after the determination of the Final Closing Statement. Any payment under this
   Section 3.4(g) will be made in cash in accordance with Section 3.4(h).

                 (h)      Any amount paid pursuant to Section 3.4(g) will be (i)
   increased by interest on such amount, compounded daily, at an annual interest
   rate equal to 3%, from the Closing Date to and including the date of payment
   based on a 360-day year, and increased such that after all applicable withholding
   taxes, the payee receives a net after-tax amount equal to the full amount of
   accrued interest, (ii) made by wire transfer of immediately available cash funds in
   Dollars to an account designated by the receiving party, and (iii) treated as an
   adjustment to the Final Purchase Price for Tax reporting purposes.

          3.5. Intercompany Obligations. If the Closing occurs, upon the Closing
   and effective without further action, as between Seller and its Affiliates (other
   than the Entities and Company Parent) and the Entities and Company Parent, all
   Intercompany Obligations will be netted against each other and the balance (if

   NYI-524627067v14                        26
   SC1:3765114.10
14-12611-scc     Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52      Main Document
                                           Pg 68 of 139


   any) will be, as applicable, contributed to the capital of the Company (if the net
   balance is an amount payable to Seller or its Affiliates) or deemed to have been
   distributed to Seller (if the net balance is an amount payable to the Entities or
   Company Parent), in each case, without any cash payment being made, and,
   except for the Transition Services Agreement, all Contracts between Seller and
   any of its Affiliates (excluding the Entities and Company Parent), on the one
   hand, and any Entity or Company Parent, on the other hand, will be terminated
   without any surviving Liabilities or other obligations of any of the parties thereto.
   If requested by Purchaser, Seller will cause the parties to such Contracts being
   so terminated to execute and deliver at Closing customary mutual releases with
   respect thereto in form and substance reasonably acceptable to Purchaser.

                              4. CLOSING AND TERMINATION

           4.1. Closing Date. Subject to the satisfaction of the conditions set forth
   in Section 8.1, Section 8.2, and Section 8.3, or the waiver thereof by the Party
   entitled to waive that condition, the closing of the purchase and sale of the
   Company Parent Interests (the “Closing”) will take place at the offices of Jones
   Day located at 222 East 41st Street, New York, New York, or at such other place
   as the Parties may agree in writing, at 10:00 a.m. New York City time, on the
   date that is three Business Days following the satisfaction or waiver of the
   conditions set forth in Article 8, other than conditions that by their nature are to
   be satisfied at the Closing, but subject to the satisfaction or waiver of such
   conditions, unless another time or date, or both, are agreed to in writing by the
   Parties.

         4.2. Closing Deliveries by Seller. At the Closing, Seller will deliver, or
   cause to be delivered, to Purchaser the following:

                (a)    the officer’s certificate required to be delivered pursuant
   Section 8.1(a) and Section 8.1(b);

                      (b)   the Instrument of Assignment, duly executed by Seller;

                 (c)    original executed counterparts of the unanimous shareholder
   or other applicable equity holder resolutions of each Entity (which will at the
   Closing also be executed by the Purchaser), approving:

                        (i)    the resignations, effective as of the Closing Date, of
   the directors (or equivalent) of each Entity, expressly releasing, effective as of
   the Closing Date, the respective Entity, the Seller and the Purchaser from any
   and all claims and actions arising out of their services as a director (other than
   claims for indemnity or insurance), and themselves obtaining a full release from
   the Entities and the Purchaser from any and all claims and actions (except for
   those resulting from fraud, bad faith and/or willful misconduct) resulting from the
   due performance of their respective duties as directors;



   NYI-524627067v14                           27
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                        Pg 69 of 139


                        (ii)  the appointment of new directors (or equivalent) of the
   respective Entity as determined by Purchaser; and

                        (iii)  the revocation of all powers of attorney in existence
   as of the Closing (except for those identified by Purchaser in writing no later than
   five Business Days prior to the Closing Date) and the granting of powers of
   attorney to the Persons determined by Purchaser.

                  (d)     executed resignations of the directors (or equivalent) and
   officers, solely in their capacity as directors (or equivalent) or officers, as
   applicable, of each Entity other than those directors (or equivalent) and officers
   specified by Purchaser to Seller no later than the second Business Day prior to
   the Closing as exempt from this requirement (the “Resigning Individuals”);

              (e)    the Transition Services Agreement, duly executed by the
   Company and the other parties thereto;

               (f)    the Amendment to Trademark Sublicense Agreement, duly
   executed by NII Holdings and the Company;

                (g)     the amendments and releases, duly executed by each
   applicable party, referred to in Section 3.5 or Section 7.8;

                  (h)    customary pay-off letters duly executed by CDB and
   reasonably satisfactory to Purchaser (the “Pay-Off Letters”) confirming that, upon
   receipt by the party or parties identified therein of the Pay-Off Amount, the CDB
   Credit Facilities shall have been paid in full and all Encumbrances provided
   thereunder shall have been released;

                 (i)   originals of the Corporate Records (which may be delivered
   at the Company’s principal executive offices) together with a certificate issued by
   each Entity’s and Company Parent’s secretary certifying that the Corporate
   Records of the applicable Entity or Company Parent comply in all material
   respects with applicable Laws;

                  (j)    the original share certificates or evidence of other equity
   interests, as applicable (where required by applicable Law) of each applicable
   Entity reflecting the capital structure set forth in Section 5.5(a) of the Seller
   Disclosure Schedule;

               (k)   a certified copy of the Sale Order, as entered by the
   Bankruptcy Court;

                   (l)  an executed agreement between Company Parent and
   Seller, in form and substance reasonably satisfactory to Purchaser, effecting the
   Seller Liability Assumption and Company Parent Novation (as defined in the Sale
   Order);


   NYI-524627067v14                         28
   SC1:3765114.10
14-12611-scc     Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52     Main Document
                                           Pg 70 of 139


                (m)    evidence reasonably satisfactory to Purchaser that (i) the
   Uruguay Divestiture has been consummated and (ii) the requirements of Section
   8.1(d) and Section 8.1(e) have been satisfied;

                  (n)    an executed original termination letter of trust agreement
   number F115/2000 (the “Mifel Trust”) duly executed by Banca Mifel, S.A., in its
   capacity as trustee thereunder and by all the settlors/beneficiaries thereunder
   certifying that the Mifel Trust has been duly terminated releasing all parties
   thereunder from any and all liability in connection therewith;

                 (o)     any releases reasonably requested by Purchaser pursuant
   to, and copies of customary corporate documents effecting the netting,
   contribution or distribution contemplated by, Section 3.5; and

                (p)    each of the Section 7.8 Terminations and, to the extent
   obtained as of the Closing Date, each of the Section 7.8 Instruments and Third
   Party Consents, in each case, executed and delivered by each party thereto.

          4.3. Closing Deliveries by Purchaser. At the Closing, Purchaser will
   deliver, or cause to be delivered, to Seller (or, where applicable in the case of the
   Closing deliveries set forth in Section 4.3(c), the other Persons specified in
   Section 3.3) the following:

                (a)    the officer’s certificate required to be delivered pursuant
   Section 8.2(a) and Section 8.2(b);

                      (b)   the Instrument of Assignment, duly executed by Purchaser;
   and

               (c)    the consideration specified in Section 3.3 delivered in
   accordance therewith.

          4.4. Termination of Agreement. This Agreement may be terminated
   before the Closing as follows:

                   (a)    by Purchaser or Seller, if the Closing has not occurred by
   5:00 p.m. local time in Mexico City, Mexico on June 30, 2015 (the “Initial
   Termination Date”), provided, however, that if (i) the Closing has not occurred
   because any of the conditions to Closing set forth in Section 8.1(i) or
   Section 8.3(b) remains unsatisfied and not waived and (ii) all other conditions to
   the respective obligations of the Parties to close hereunder that are capable of
   being fulfilled by the Initial Termination Date have been so fulfilled or waived
   (except for any closing conditions which by their terms are to be fulfilled at
   Closing, which closing conditions remain capable of being fulfilled), then such
   date shall be extended to September 30, 2015 (the “Extended Termination
   Date”);

                      (b)   by mutual written consent of Seller and Purchaser;

   NYI-524627067v14                           29
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                        Pg 71 of 139


                  (c)    by Purchaser, if any condition to the obligations of Purchaser
   set forth in Section 8.1 or Section 8.3 has become incapable of fulfillment other
   than as a result of a material breach by Purchaser of any covenant contained in
   this Agreement, and such condition is not waived by Purchaser;

                 (d)    by Seller, if any condition to the obligations of Seller set forth
   in Section 8.2 or Section 8.3 (other than Section 8.2(c) or Section 8.3(a)) has
   become incapable of fulfillment other than as a result of a material breach by
   Seller of any covenant contained in this Agreement, and such condition is not
   waived by Seller;

                 (e)     by Purchaser, if Seller or Seller Parent breaches any
   representation or warranty or any covenant contained in this Agreement or any
   representation or warranty of Seller is inaccurate, such breach or inaccuracy
   would result in a failure of a condition set forth in Section 8.1 or Section 8.3 and
   such breach or inaccuracy has not been cured by the earlier of (i) ten Business
   Days after the giving of notice by Purchaser to Seller of such breach or
   inaccuracy and (ii) the Termination Date;

                  (f)    by Seller, if Purchaser breaches any representation or
   warranty or any covenant contained in this Agreement or any representation or
   warranty of Purchaser is inaccurate, such breach or inaccuracy would result in a
   failure of a condition set forth in Section 8.2 or Section 8.3 and such breach or
   inaccuracy has not been cured by the earlier of (i) ten Business Days after the
   giving of notice by Seller to Purchaser of such breach or inaccuracy and (ii) the
   Termination Date;

                (g)    by Seller or Purchaser if there is in effect a Law or final non-
   appealable Order of a Governmental Authority of competent jurisdiction (other
   than the Bankruptcy Court) restraining, enjoining or otherwise prohibiting the
   consummation of the transactions contemplated hereby;

                 (h)   by Purchaser if (i) within one Business Day of the date
   hereof, the Debtors do not File a motion seeking the entry of the First Day Order
   or the Bidding Procedures Motion in the Bankruptcy Cases or (ii) the Bidding
   Procedures Order has not been entered by the Bankruptcy Court on or before
   February 17, 2015.

                  (i)    by Purchaser if the Bidding Procedures Order is entered by
   the Bankruptcy Court and (i) the Auction is not held on or before March 20, 2015,
   unless an Auction is not required to be held pursuant to the terms of the Bidding
   Procedures, (ii) the Sale Hearing is not held on or before March 23, 2015, or
   (iii) the Sale Order has not become a Final Order or is not capable of becoming
   a Final Order on or before April 6, 2015;

                 (j)    by Purchaser if either (i) following entry by the Bankruptcy
   Court of the Bidding Procedures Order, the Bidding Procedures Order is (A)


   NYI-524627067v14                          30
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                        Pg 72 of 139


   amended, modified or supplemented in any way without the Purchaser’s prior
   written consent or (B) voided, reversed or vacated or is subject to a stay or (ii)
   following entry by the Bankruptcy Court of the Bidding Procedures Order and the
   Sale Order, the Sale Order is (A) amended, modified or supplemented in any
   way without the Purchaser’s prior written consent or (B) voided, reversed or
   vacated or is subject to a stay;

                 (k)    following entry of the Bidding Procedures Order by the
   Bankruptcy Court and prior to the date that the Sale Order is entered by the
   Bankruptcy Court, by Seller at the conclusion of the Auction, if Seller enters into
   a Contract with respect to a Competing Transaction (without regard to the
   proviso in such definition related to a Back-Up Plan) pursuant to the Bidding
   Procedures; or

                   (l)   by Purchaser, if (i) Purchaser is not selected as the
   Successful Bidder at the conclusion of the Auction or (ii) any Debtor or any
   Affiliate of the Debtors seeks, or does not use its reasonable best efforts to
   oppose any other Person in seeking, an order of the Bankruptcy Court dismissing
   the Bankruptcy Cases or converting the Bankruptcy Cases to a case under
   chapter 7 of the Bankruptcy Code, or the Bankruptcy Court enters such an order
   for any reason, provided that the foregoing will not apply to the dismissal of
   Company Parent’s bankruptcy case as contemplated by this Agreement or (iii)
   any Debtor or any controlled Affiliate of the Debtors seeks, or does not use its
   reasonable best efforts to oppose any other Person in seeking, the Bankruptcy
   Court to enter an order appointing a trustee in the Bankruptcy Cases or
   appointing a responsible officer or an examiner with enlarged powers relating to
   the operation of the Debtors’ businesses under Bankruptcy Code
   Section 1106(b), or such an order is entered for any reason.

                 For the avoidance of doubt, notwithstanding the foregoing, from
   and after the date hereof until the earlier of the Closing Date and the termination
   of this Agreement, all the restrictions set forth in Section 10.1 will apply.

           4.5. Procedure for Termination. If either Purchaser or Seller desires to
   terminate this Agreement pursuant to Section 4.4, it will provide notice to that
   effect to the other Party and this Agreement will terminate without further action
   by Purchaser or Seller upon delivery of such notice by such Party to the other
   Party.

          4.6. Effect of Termination. (a) If termination pursuant to Section 4.4
   occurs, (i) except as set forth in this Section 4.6, each of the Parties will be
   relieved of its duties and obligations arising under this Agreement after the date
   of such termination, (ii) the Deposit Amount will be returned to Purchaser in
   accordance with Section 3.2(c) unless Section 3.2(b) applies, (iii) if termination
   occurs (A) by Purchaser pursuant to Section 4.4(i), (j), (l)(ii) or (l)(iii), Seller
   Parent, Seller, Company Parent and the Company will pay to Purchaser (x) the
   Expense Reimbursement within two Business Days thereof, plus (y) a Break-Up

   NYI-524627067v14                         31
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                        Pg 73 of 139


   Fee on the date a Competing Transaction is consummated, if such transaction is
   consummated within 365 days of the date of such termination, or (B) by Seller
   pursuant to Section 4.4(k) or Purchaser pursuant to Section 4.4(l)(i), Seller
   Parent, Seller, Company Parent and Company will pay to Purchaser (x) the
   Expense Reimbursement within five Business Days thereof plus (y) a Break-Up
   Fee within the earlier of (1) (a) a sale order becoming a Final Order or (b) a
   confirmation order becoming a Final Order, as applicable, approving a
   Competing Transaction (without regard to the proviso in such definition related to
   a Back-Up Plan) or (2) thirty days after a termination of this Agreement by Seller
   pursuant to Section 4.4(k) or Purchaser pursuant to Section 4.4(l)(i), and (iv)
   except as set forth in this Section 4.6, such termination will be without liability to
   Purchaser or Seller, provided, however, that the provisions of Section 3.2,
   Section 4.5, this Section 4.6, Section 10.2 and Article 12 (other than
   Section 12.2) and, to the extent necessary to effectuate the foregoing
   enumerated provisions, Section 1.1, will survive any such termination and will be
   enforceable hereunder, provided, further, that, other than pursuant to Section
   4.6(c), nothing in this Section 4.6 will be deemed to release any Party from
   liability for any Willful Breach of its obligations under this Agreement that
   occurred prior to such termination. The obligations of Seller Parent, Seller,
   Company Parent and the Company to pay the Expense Reimbursement and
   Break-Up Fee as set forth above will be joint and several.

                   (b)    The obligations to return the Deposit Amount and pay the
   Break-Up Fee and Expense Reimbursement subject to and in accordance with
   Section 3.2, Section 4.5, this Section 4.6 and Section 10.2, will (i) be binding
   upon and enforceable against each Debtor immediately upon the Bankruptcy
   Court’s entering the Bidding Procedures Order, (ii) not be terminable or
   dischargeable thereafter for any reason, (iii) survive any subsequent conversion,
   dismissal or consolidation of the Bankruptcy Cases, any plan of reorganization or
   liquidation in the Bankruptcy Cases, and (iv) survive the subsequent termination
   of this Agreement by any means. The obligations to return the Deposit Amount
   and pay Purchaser the Break-Up Fee and Expense Reimbursement, as and
   when required under this Agreement, are intended to be, and upon entry of the
   Bidding Procedures Order specifically provide that they are, binding upon (i) each
   of Seller’s and Company Parent’s affiliated debtors and debtors-in-possession,
   (ii) any successors or assigns of the Debtors, (iii) any trustee, examiner or other
   representative of a Debtor’s estate, (iv) the reorganized Debtors, and (v) any
   other entity vested or revested with any right, title or interest in or to the
   Company Parent Interests or any Shares, or any other Person claiming any
   rights in or control (direct or indirect) over any of the Company Parent Interests or
   any Shares (each of (i) through (v), a “Successor”) as if such Successor were a
   Seller hereunder. The obligations of Seller to return the Deposit Amount and the
   obligations to pay Purchaser the Break-Up Fee and Expense Reimbursement, as
   and when required under this Agreement may not be discharged under Sections
   1141 or 727 of the Bankruptcy Code or otherwise and may not be abandoned
   under Section 554 of the Bankruptcy Code or otherwise.


   NYI-524627067v14                         32
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                        Pg 74 of 139


                  (c)    Notwithstanding anything to the contrary in this Agreement,
   in the event this Agreement is terminated by Seller pursuant to Section 4.4(f),
   and Purchaser offers to agree to the release of the Deposit Amount to Seller and
   Seller does not, promptly (and in any event within three Business Days) after
   such offer, reject such release and forego its entitlement thereto, the Deposit
   Amount will be the sole and exclusive remedy of Seller and its Affiliates against
   Purchaser and its Affiliates for any loss suffered as a result of any breach of any
   covenant or agreement in this Agreement (including termination of this
   Agreement), or in respect of any representation made or alleged to have been
   made in connection with this Agreement, and upon release and acceptance of
   such Deposit Amount, Purchaser and its Affiliates will have no further liability or
   obligation relating to or arising out of this Agreement (including termination
   thereof) or in respect of representations made or alleged to be made in
   connection herewith, whether in equity or at law, in contract, in tort or otherwise.

                5. REPRESENTATIONS AND WARRANTIES OF SELLER

                  Except as set forth in (a) the disclosure schedule delivered by
   Seller to Purchaser together with this Agreement (the “Seller Disclosure
   Schedule”) or (b) reports filed by NII Holdings with the Securities and Exchange
   Commission after January 1, 2013 and prior to the date of this Agreement ((x)
   only to the extent of disclosure in such reports the relevance of which to the
   applicable representation or warranty is reasonably apparent on its face and (y)
   excluding, in each case, any disclosures set forth in any risk factor section or in
   any other section to the extent they are forward-looking statements or cautionary,
   predictive or forward-looking in nature), Seller hereby represents and warrants to
   Purchaser that:

           5.1. Organization of Seller and Seller Parent. Each of Seller and Seller
   Parent and each Seller Guarantor is an entity duly organized, validly existing and
   in good standing under the laws of the jurisdiction of its organization, has the
   requisite power and authority to own, lease and operate its properties and to
   carry on its business as now conducted subject to the limitations on such power
   and authority that are imposed on Seller Parent and each Seller Guarantor and
   will be imposed on Seller as a result of having filed a petition for relief under the
   Bankruptcy Code, and is in good standing (to the extent such concept is
   recognized under applicable Law) in each jurisdiction where the ownership, lease
   or operation of its properties or the conduct of its business so requires, except
   where the failure to be in good standing would not, individually or in the
   aggregate, materially and adversely affect the ability of Seller or Seller Parent or
   any Seller Guarantor to carry out its obligations under this Agreement or to
   consummate the transactions contemplated hereby. Seller has been formed for
   the sole purpose of consummating the transactions contemplated hereby, has
   not engaged previously, and does not engage, in any business activities except
   for holding the Company Parent Interests, and as of the Closing does not have
   any assets of any kind other than the Company Parent Interests and does not


   NYI-524627067v14                         33
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52          Main Document
                                        Pg 75 of 139


   have any Liabilities of any kind or nature other than those incurred pursuant to
   this Agreement.

           5.2. Authorization of Agreement. Subject to entry of the Bidding
   Procedures Order and the Sale Order, each of Seller and Seller Parent and each
   Seller Guarantor has the requisite power and authority to execute and deliver this
   Agreement and each other agreement, document or instrument contemplated
   hereby or thereby to which it is a party (the “Ancillary Agreements”) and to
   perform its obligations hereunder and thereunder. The execution and delivery of
   this Agreement and each Ancillary Agreement and the consummation of the
   transactions contemplated hereby and thereby has been duly authorized by all
   requisite corporate action on the part of Seller and Seller Parent and each Seller
   Guarantor. This Agreement and each Ancillary Agreement has been duly and
   validly executed and delivered by Seller and Seller Parent and each Seller
   Guarantor and (assuming the due authorization, execution and delivery by the
   other Parties hereto, and the entry of the Bidding Procedures Order and the Sale
   Order) this Agreement and each Ancillary Agreement constitute legal, valid and
   binding obligations of Seller and Seller Parent and each Seller Guarantor,
   enforceable against Seller and Seller Parent and each Seller Guarantor in
   accordance with its respective terms, subject to General Enforceability
   Exceptions.

           5.3. Conflicts; Consents of Third Parties. (a) The execution and
   delivery by Seller and Seller Parent and each Seller Guarantor of this Agreement
   and each Ancillary Agreement, the consummation of the transactions
   contemplated hereby and thereby and compliance by Seller and Seller Parent
   and each Seller Guarantor with any of the provisions hereof or thereof do not
   conflict with, or result in any violation of or default (with or without notice or lapse
   of time, or both) under, or give rise to a right of termination or cancellation, the
   creation or acceleration of any obligation or change of any rights or the
   incurrence of any Encumbrance, under any provision of (i) the certificate of
   incorporation and by-laws or comparable organizational documents of Seller,
   Seller Parent, Company Parent, any Seller Guarantor or any Entity, or (ii) subject
   to entry of the Bidding Procedures Order and the Sale Order, (A) other than in
   respect of the Third Party Consents, any Contract, Permit or
   Telecommunications License to which Seller, Seller Parent, Company Parent,
   any Seller Guarantor or any Entity is a party or by which any of the properties or
   assets of Seller, Seller Parent, Company Parent, any Seller Guarantor or any
   Entity are bound, (B) any Order of any Governmental Authority applicable to
   Seller, Seller Parent, Company Parent, any Seller Guarantor or any Entity or any
   of the properties or assets of Seller, Seller Parent, Company Parent, any Seller
   Guarantor or any Entity, or (C) any applicable Law, other than, in the case of
   subsection (ii), such conflicts, violations, defaults, terminations, cancellations or
   other changes that would not reasonably be expected to result, individually or in
   the aggregate, in a Seller Material Adverse Effect. The approval of an
   independent manager for NII International Telecom S.C.A. has been obtained to


   NYI-524627067v14                          34
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                        Pg 76 of 139


   the extent required to be obtained in connection with execution and delivery of
   this Agreement or the transactions contemplated hereby.

                  (b)    No consent, waiver, approval, Order, Permit or authorization
   of, or declaration or filing with, or notification to, any Governmental Authority is
   required on the part of Seller, Seller Parent, Company Parent, any Seller
   Guarantor or any Entity in connection with the execution and delivery of this
   Agreement or any Ancillary Agreement, the compliance by Seller or Seller Parent
   or any Seller Guarantor with any of the provisions hereof or thereof, the
   consummation of the transactions contemplated hereby or thereby or the taking
   by Seller, Seller Parent, Company Parent, any Seller Guarantor or any Entity of
   any other action contemplated hereby or thereby, except for (i) the Company
   Approvals, (ii) the entry of the Bidding Procedures Order and the Sale Order, and
   (iii) such other consents, waivers, approvals, Orders, Permits, authorizations,
   declarations, filings and notifications the failure of which to obtain or make would
   not reasonably be expected to result, individually or in the aggregate, in a Seller
   Material Adverse Effect.

           5.4. Organization of the Entities. Each Entity is duly organized, validly
   existing and in good standing (to the extent such concept is recognized under
   applicable Law) under the Laws of the jurisdiction of its organization, duly
   qualified or authorized to do business under the Laws of its jurisdiction and has
   the requisite corporate power and authority to own, lease and operate its assets
   and to carry on its business as now conducted and is in good standing (to the
   extent such concept is recognized under applicable Law) in each jurisdiction
   where the ownership, lease or operation of its properties or the conduct of its
   business so requires, except where the failure to be so qualified, authorized or in
   good standing would not reasonably be expected to result, individually or in the
   aggregate, in a Seller Material Adverse Effect.

           5.5. Capitalization of the Entities. (a) The Shares and the shares of the
   Subsidiaries of the Company are duly authorized and are validly issued, fully
   subscribed and paid, non-assessable and qualify as acciones liberadas. The
   Shares comprise all the outstanding capital stock of the Company. The number
   and type of issued and outstanding capital stock of each Entity, the record
   owners thereof and the jurisdiction of organization or formation of each Entity are
   listed in Section 5.5(a) of the Seller Disclosure Schedule. All of the equity
   interests of each Subsidiary of the Company are owned by the Company or
   another Subsidiary free and clear of all 363 Interests. There are no bonds,
   debentures, notes or other Indebtedness of any Entity that entitle holders thereof
   to vote (or to a veto or any similar type of negative control) on any matters on
   which holders of the Shares (or equity interests of the Subsidiaries) may vote.

                 (b)     There are no preemptive or, other than pursuant to this
   Agreement, other outstanding rights, options, warrants, conversion rights, stock
   appreciation rights, redemption rights or repurchase rights of any character to
   which Seller, Seller Parent, Company Parent or any Entity is a party requiring,

   NYI-524627067v14                        35
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                        Pg 77 of 139


   and there are no securities of any Entity outstanding which upon conversion or
   exchange would require, the issuance, sale or disposition of any shares or other
   securities or obligations convertible into, exchangeable for or evidencing the right
   to subscribe for or purchase shares of any Entity.

                (c)    NII Mexico, LLC (i) has not engaged previously, and does
   not engage, in any business or operations and (ii) as of the Closing does not
   have any assets of any kind and does not have any Liabilities of any kind.

          5.6. Subsidiaries. The Company does not own any equity interest in
   any other Person except for the subsidiaries identified in Section 5.6 of the Seller
   Disclosure Schedule (the “Subsidiaries”).

          5.7. Title to Shares. Company Parent has legal title to the Company
   Shares and the Minority Shareholder has legal title to the Minority Company
   Shares, in each case free and clear of all 363 Interests other than this
   Agreement. Subject to the entry of the Sale Order and the conditions set forth
   herein, at the Closing, Purchaser will be vested with indirect legal ownership of
   the Shares free and clear of all 363 Interests. Except for this Agreement, none of
   Seller or any of its Affiliates is a party to any stockholder agreement, voting trust,
   proxy or other similar Contract with respect to the voting, purchase, repurchase
   or transfer of the Shares or any other equity interests of any of the other
   Subsidiaries.

          5.8. Financial Statements. (a) Prior to the date of this Agreement,
   Seller has delivered to Purchaser complete and correct copies of (i) the audited
   consolidated balance sheets of the Company as at December 31, 2012 and
   December 31, 2013 and the related consolidated statements of income and of
   cash flows of the Company for the years then ended, together with the notes
   thereto (the “Audited Financial Statements”) and (ii) the unaudited consolidated
   balance sheet (the “Unaudited Balance Sheet”) of the Company as at September
   30, 2014 (the “Balance Sheet Date”) and the related consolidated unaudited
   statements of income and of cash flows of the Company for the period ending on
   the Balance Sheet Date (the “Unaudited Financial Statements” and, together with
   the Audited Financial Statements, the “Financial Statements”). Each of the
   Financial Statements has been derived from the books of account and other
   financial records of the Entities and has been prepared in accordance with
   Mexican NIF and presents fairly, in all material respects, the consolidated
   financial position, results of operations and cash flows of the Company, as at the
   dates and for the periods indicated therein, except that the Unaudited Financial
   Statements described in subsection (ii) are subject to normal year-end
   adjustments (which will not be material in nature or amount).

                 (b)    The books and records of the Entities have been maintained
   in conformity with applicable Law and Mexican NIF. Except as set forth in
   Section 5.8(b) of the Seller Disclosure Schedule, the corporate books of the
   Entities contain records of all meetings, and actions taken by written consent of,

   NYI-524627067v14                         36
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                        Pg 78 of 139


   the shareholders (or equivalent), the board of directors (or equivalent) and any
   committees of the board of directors (or equivalent) of the Entities that are
   complete and accurate in all material respects, and no material meeting, or
   material action taken by written consent has been held for which minutes have
   not been prepared and are not contained in such corporate books.

          5.9. Undisclosed Liabilities. The Entities do not have any Liabilities
   except for (a) Liabilities reflected or reserved against on the balance sheet
   included in the Audited Financial Statements or the Unaudited Balance Sheet
   and not heretofore paid or discharged, (b) Liabilities incurred since the date of
   the Audited Financial Statements in the Ordinary Course of Business, or
   (c) Liabilities that would not reasonably be expected to result, individually or in
   the aggregate, in a Seller Material Adverse Effect.

           5.10. Taxes. (a) (i) All income and other material Tax Returns required
   to be filed by or on behalf of or with respect to each Entity have been timely filed
   (taking into account any applicable extension periods) with the appropriate
   Governmental Authority and all such Tax Returns are true, correct and complete
   in all material respects, (ii) the Company has, or has caused each of its
   Subsidiaries to have, duly and timely paid all amounts of Taxes and other
   charges shown to be due on such Tax Returns, except for those which are being
   contested in good faith by appropriate proceedings and for which adequate
   reserves have been established and which are set forth on Section 5.10(a) of the
   Seller Disclosure Schedule, and (iii) none of the Entities has waived any statute
   of limitations in respect of a material amount of Taxes, which waiver is currently
   in effect.

                (b)    Each of the Entities has timely collected or withheld all
   material amounts of Taxes required to be collected or withheld with respect to its
   Employees, independent contractors, creditors, stockholders or other third
   parties and have paid over to the appropriate Governmental Authority all
   amounts required to be so collected or withheld.

                 (c)     All written deficiencies or assessments made as a result of
   any audit, examination or investigation by any Governmental Authority of the Tax
   Returns of any of the Entities have been fully paid, and none of the Entities has
   received any notice in writing of any other audits, examinations or investigations
   in progress by any Governmental Authority relating to any Tax Returns of any of
   the Entities. Except as set forth on Section 5.10(c) of the Seller Disclosure
   Schedule, none of the Entities has received any written notice from any
   Governmental Authority of the commencement of any audit, examination or
   investigation not yet in progress.

                 (d)   None of the Entities is a party to any Tax indemnification,
   Tax allocation or Tax sharing agreements pursuant to which such Entity will have
   any obligation to make any payments after the Closing Date, except for any
   agreement the primary purpose of which is not Tax. None of the Entities is or

   NYI-524627067v14                          37
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52          Main Document
                                        Pg 79 of 139


   was subject to the Mexican tax consolidation regime which was in effect until
   December 31, 2013.

                  (e)    There are no Tax rulings, requests for rulings or closing
   agreements relating to or with respect to the income and/or assets of any of the
   Entities that could affect the liability for Taxes of any of the Entities for any period
   (or portion thereof) ending on or after the Closing Date.

                  (f)    None of the Entities is or will be required to include a
   material item of income, or exclude a material item of deduction, for any period
   (or portion thereof) ending on or after the Closing Date, as a result of, on or
   before the Closing Date, any (i) transaction treated as an installment sale or open
   transaction for any Tax purpose, (ii) receipt of a prepaid amount or deposit, (iii)
   change in method of accounting or similar adjustment that any of the Entities has
   agreed to, requested, or was required to make or (iv) agreement entered into
   with any Governmental Authority.

                (g)      There are no Encumbrances for Taxes upon any assets of
   any of the Entities other than Permitted Encumbrances.

                 (h)     No written claim has ever been made by a Governmental
   Authority in any jurisdiction where any of the Entities does not file Tax Returns
   that such Entity is or may be subject to taxation by such jurisdiction.

                 (i)   None of the Entities has granted any extension or
   comparable consent regarding the application of the statute of limitations with
   respect to any material Taxes or Tax Return that is outstanding, nor has any
   request for any such extension or consent been made.

                 (j)     None of the Entities will be required to include any material
   item of income in, or exclude any material item of deduction from, taxable income
   for any taxable period (or portion thereof) ending on or after the Closing Date as
   a result of any intercompany transactions in accordance with the Mexican
   Income Tax Law.

                  (k)   There are no restrictions or limitations on the deductibility of
   interest payable by any of the Entities for Mexican income tax purposes, in
   accordance with the provisions set forth in Article 27, Section VII and Article 28,
   Section XXVII of the Mexican Income Tax Law in force as of January 1, 2015,
   and the applicable Articles and Sections of the Mexican Income Tax Law in effect
   in prior years.

                 (l)    All transactions between the Company or one of its Affiliates,
   on the one hand, and the Company or another one of its Affiliates, on the other
   hand, have been entered on the same terms as would have been entered by
   unrelated parties acting at arm’s-length, including compliance in all material
   respects with the provisions set forth in Articles 179 and 180 of the Mexican


   NYI-524627067v14                          38
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                        Pg 80 of 139


   Income Tax Law and Article 76, Sections IX and XII, as well as the
   corresponding articles of the Mexican Income Tax Law in force prior to 2015.

                 (m) None of the Entities has made any entity classification
   election for U.S. federal income tax purposes or any other U.S. federal income
   tax election.

               (n)    For U.S. federal income tax purposes, Company Parent has
   always been disregarded as separate from its owner.

                  (o)    Except as set forth on Section 5.10(o) of the Seller
   Disclosure Schedule, none of the Entities has executed or entered into any
   transaction that is required to be reported in format 76 in accordance with Article
   31-A of the Mexican Federal Tax Code (Código Fiscal de la Federación) with
   respect to fiscal years 2014 and 2015.

                  (p)    Less than 50% of the value of the Entities derives directly or
   indirectly from real estate located in Mexico.

                (q)  Company Parent is not a tax resident of Mexico and does
   not have a permanent establishment in Mexico.

               (r)   For purposes of this Section 5.10, “Entities” or “Entity”
   includes Company Parent.

          5.11. Real Property. (a) Section 5.11(a) of the Seller Disclosure
   Schedule lists the street address (or equivalent identifying information) of each
   Owned Property and the current owner of each Owned Property. The Entities
   have legal title to all Owned Property, free and clear of Encumbrances except for
   (a) Encumbrances set forth in Section 5.11(a) of the Seller Disclosure Schedule
   and (b) Permitted Encumbrances. Seller has made available to Purchaser true
   and complete copies of (i) each deed for each Owned Property and all title
   insurance policies and surveys, if any, relating to the Owned Property and (ii) all
   documents evidencing all Encumbrances upon the Owned Property, in each
   case to the extent in Seller’s or its Affiliates’ possession.

                 (b)     Section 5.11(b) of the Seller Disclosure Schedule lists the
   street address (or equivalent identifying information) of each Leased Property
   and the identity of the lessor, lessee and current occupant (if different from
   lessee) of each such Leased Property. Seller has made available to Purchaser
   true and complete copies of all leases in effect at the date hereof relating to the
   Leased Property; and, to the Knowledge of Seller, there has not been any
   sublease or assignment entered into by the Company or any of its Subsidiaries in
   respect of the Leased Property.

                 (c)    As of the date of this Agreement, except for such of the
   following as would not reasonably be expected to result, individually or in the
   aggregate, in a Seller Material Adverse Effect, to the Knowledge of Seller, (i)

   NYI-524627067v14                         39
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                        Pg 81 of 139


   there are no special assessments or any planned public improvements that may
   result in a special assessment with respect to any Owned Property and (ii) there
   is no special proceeding pending or threatened in writing in which any
   Governmental Authority having jurisdiction over any of the Owned Property is
   seeking to increase the assessed value thereof. To the Knowledge of Seller,
   there is no pending or threatened in writing condemnation proceeding with
   respect to any of the Owned Property or Leased Property that would reasonably
   be expected to result, individually or in the aggregate, in a Seller Material
   Adverse Effect.

                  (d)    Except for such of the following as would not reasonably be
   expected to result, individually or in the aggregate, in a Seller Material Adverse
   Effect, the use, operation and maintenance of the Owned Property and Leased
   Property (including all structures and improvements thereon) is in material
   compliance with all applicable Laws (including those relating to zoning and
   permitting), does not violate any restrictive covenant or any provision of any such
   applicable Laws and is not subject to “permitted non-conforming” use
   classifications or conditional use permits or zoning variances.

           5.12. Intellectual Property. (a) Section 5.12 of the Seller Disclosure
   Schedule describes all Intellectual Property owned by the Entities as of the date
   of this Agreement for which a patent, trademark, copyright or registration exists
   or has been applied for by or on behalf of the Entities and all material licenses or
   other covenants or rights under Intellectual Property which the Entities have been
   granted from any Person or which the Entities have granted to any Person
   (“Licenses”).

                  (b)    The Entities solely and exclusively own all material
   Intellectual Property owned or purported to be owned by the Entities, and all such
   material Intellectual Property is subsisting and, to the Knowledge of Seller, valid
   and enforceable.

                  (c)    The Intellectual Property owned by the Entities, together with
   the right to use the Intellectual Property licensed to the Entities, constitutes all
   material Intellectual Property used in the business of the Entities as presently
   conducted.

                  (d)    Seller or its Affiliates (other than the Entities) do not own any
   material Intellectual Property that is used in the business of the Entities.

                 (e)    To the Knowledge of Seller, (i) as of the date of this
   Agreement, the material Intellectual Property owned by the Entities is not the
   subject of any challenge received by the Entities in writing and (ii) the Entities
   have not received, since six years prior to the date of this Agreement, any written
   notice of any default or breach under any material License to which the Entities
   are a party or by which they are bound.



   NYI-524627067v14                          40
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                        Pg 82 of 139


                 (f)     The conduct of the business of the Entities does not and has
   not materially infringed or otherwise violated any Intellectual Property of any
   Person.

                  (g)    (i) The Entities are in compliance with all privacy policies of
   the Entities and with all applicable Laws regarding privacy and personal
   information, except where the failure to comply would not reasonably be
   expected to result, individually or in the aggregate, in a Seller Material Adverse
   Effect, and (ii) the Entities have used commercially reasonable measures to
   ensure the confidentiality, privacy and security of customer, Employee and other
   confidential and trade secret information, and, to the Knowledge of Seller, as of
   the date of this Agreement, no Person has gained unauthorized access to, or
   misused, any such information, except where the access or misuse would not
   reasonably be expected to result, individually or in the aggregate, in a Seller
   Material Adverse Effect.

                  (h)    To the Knowledge of Seller, no material Software owned or
   distributed by the Entities is subject to any “open source” license or any other
   agreement that requires making available source code, prohibits or limits the
   ability to charge fees or other consideration, grants any right to any Person to
   decompile or otherwise reverse-engineer such Software, or requires the licensing
   of any Software for the purpose of making derivative works.

                   (i)     (i) The Entities own or have rights to use all material
   information technology systems sufficient to operate their businesses as it is
   currently conducted, except where the failure to do so would not reasonably be
   expected to result, individually or in the aggregate, in a Seller Material Adverse
   Effect, (ii) the Entities have a disaster recovery plan, procedures and facilities in
   place and have taken all reasonable steps to safeguard the information
   technology systems utilized in the operation of their businesses as it is currently
   conducted, and (iii) as of the date of this Agreement, to the Knowledge of Seller,
   there have been no unauthorized material intrusions or breaches of the security
   of the information technology systems.

          5.13. Material Contracts. (a) Section 5.13(a) of the Seller Disclosure
   Schedule sets forth a list of the following Contracts (other than any statement of
   work, purchase, project, change or similar orders issued pursuant to any such
   Contracts to the extent consistent with the terms and conditions, and not
   constituting an amendment, of the applicable Contract) to which, as of the date
   hereof, the Entities are party and under which the Entities have any remaining
   rights or obligations, or to which the Entities’ Affiliates are a party and under
   which the Entities receive any material benefit, as of the date of this Agreement
   (collectively, the “Material Contracts”):

                     (i)   any Contract evidencing Indebtedness for borrowed
   money having an aggregate principal amount outstanding in excess of
   MXN$40,000,000, including the CDB Credit Facilities;

   NYI-524627067v14                         41
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                        Pg 83 of 139


                       (ii)    any Contract that forms or purports to form a
   corporate partnership, joint venture or similar entity or any profit sharing,
   management services, strategic alliance, stockholder or similar Contract;

                        (iii)   each Contract for distribution, supply, inventory,
   purchase, franchise, license, agency, dealership, resale, advertising or similar
   contract that is reasonably expected to involve the payment or receipt by the
   Entities of consideration of more than MXN$15,000,000 in any 12-month period
   or MXN$40,000,000 in the aggregate over the term of such Contract;

                        (iv)   any stock purchase agreement, asset purchase
   agreement or other Contract relating to the acquisition, lease or disposition by
   any Entities of material assets and properties or any equity interest of any Entity
   or under which any Entity has any material indemnification obligations surviving
   on the date hereof;

                      (v)     any Contract that is reasonably expected to involve
   the payment or receipt by the Entities of more than MXN$40,000,000 in any 12-
   month period or MXN$75,000,000 in the aggregate over the term of such
   Contract;

                       (vi)   any Contract involving the payment of royalties or
   other amounts calculated based upon the revenues or income of the Entities and
   that are reasonably expected to involve the payment or receipt by the Entities of
   more than MXN$7,500,000 in any 12-month period or MXN$15,000,000 in the
   aggregate over the term of such Contract;

                        (vii) any Contract that is an interconnection, bundling or
   similar Contract (excluding roaming Contracts) in connection with which the
   equipment, networks and services of any Entity are connected to those of
   another service provider in order to allow their respective customers access to
   each other’s services and networks;

                        (viii) any Contract (excluding roaming Contracts) that
   contains any commitment to (A) provide wireless services coverage in a
   particular geographic area, (B) build out tower sites in a particular geographic
   area, (C) pay for a specified number of minutes of voice service, or (D) acquire
   video content to be placed on or accessed over a mobile wireless device or
   otherwise;

                         (ix)  any roaming Contract that cannot be terminated on 30
   days’ prior notice or less;

                       (x)    any Contract relating to the settlement of any Legal
   Proceeding within the past three years with (A) any Governmental Authority or
   (B) any Person (other than a Governmental Authority) for an aggregate amount
   of more than MXN$15,000,000;


   NYI-524627067v14                         42
   SC1:3765114.10
14-12611-scc     Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52      Main Document
                                           Pg 84 of 139


                          (xi)   any Contract that (A) purports to limit either the type
   of business in which any Entity may engage or the manner or locations in which
   any of them may so engage in any business or purport to create any exclusive
   relationship restricting the business or operations of any Entity (including by
   covenant not to compete), (B) could require the disposition of any material assets
   or line of business of any Entity, or (C) grants “most favored nation” status; and

                           (xii)   any material Licenses.

                  (b)     Prior to the date of this Agreement, Seller has made
   available to Purchaser true and correct copies of each of the Material Contracts
   and all amendments, exhibits, annexes and schedules thereto, and, other than
   Material Contracts that have terminated at their scheduled termination date in
   accordance with their terms, each of the Material Contracts, as amended, is in
   full force and effect and is a legal, valid and binding obligation of the Entity party
   thereto, enforceable against such Entity in accordance with its terms, subject to
   General Enforceability Exceptions. None of the Entities is in breach or violation
   of, or default under, any Material Contract in any material respect. To the
   Knowledge of Seller, as of the date of this Agreement, no event has occurred
   that is reasonably likely to result in a breach or default by any Person under,
   require any consent or other action by any Person under, or give rise to any
   penalty or right of termination, cancellation, acceleration or other change of any
   right or obligation of any Entity or a loss of any benefit that any Entity is entitled
   under (in each case, with or without notice or lapse of time, or both) any Material
   Contract, except as would not reasonably be expected to result, individually or in
   the aggregate, in a Seller Material Adverse Effect. As of the date of this
   Agreement, the Entities have not received any notice of any default or breach by
   such Entities under any Material Contract, except for defaults or breaches that
   would not reasonably be expected to result, individually or in the aggregate, in a
   Seller Material Adverse Effect.

          5.14. Labor. (a) Section 5.14(a) of the Seller Disclosure Schedule lists
   each labor or collective bargaining agreement to which any Entity is a party or
   otherwise bound as of the date of this Agreement (collectively, the “Labor
   Agreements”). To the Knowledge of Seller, as of the date of this Agreement, no
   campaigns are being conducted with respect to any Entity to authorize
   representation by any labor union or labor organization.

                 (b)    Seller has made available to Purchaser accurate and
   complete copies of each material Labor Agreement. The Company and its
   Subsidiaries are in compliance in all material respects with the Labor
   Agreements. The consummation of the transactions contemplated by this
   Agreement will not require the consent of, or advance notification to, any works
   councils, unions or similar labor organizations with respect to any Employees or
   other service providers.




   NYI-524627067v14                            43
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                        Pg 85 of 139


                 (c)     To the Knowledge of Seller, except as would not, individually
   or in the aggregate, be material: (i) no Entity, as of the date of this Agreement, is
   the subject of any proceeding asserting that it has committed an unfair labor
   practice or seeking to compel it to bargain with any labor union or labor
   organization; and (ii) there is no pending or, to the Knowledge of Seller,
   threatened grievance, charge, complaint, audit or investigation by or, as of the
   date of this Agreement, before any Governmental Authority with respect to any
   current or former Employees or service providers.

                (d)    There is no pending and has been no organized labor strike,
   slowdown, picketing or work stoppage, except in each case as would not
   reasonably be expected to result, individually or in the aggregate, in a Seller
   Material Adverse Effect.

                 (e)     No Entity is liable for any material payment to any trust or
   other fund or to any Governmental Authority, with respect to unemployment
   compensation benefits, social security or other benefits or obligations for current
   or former Employees (other than routine payments to be made in the Ordinary
   Course of Business consistent with past practice), agents, distributors,
   independent contractors and other service providers. No Entity has any direct or
   indirect material Liability with respect to any misclassification of any Person as an
   independent contractor or temporary employee rather than as an Employee, or
   with respect to any employee leased from another employer that would
   reasonably be expected to result, individually or in the aggregate, in a Seller
   Material Adverse Effect.

                  (f)      Section 5.14(f) of the Seller Disclosure Schedule sets forth
   as of the date of this Agreement a complete and accurate list of all Employees
   and employees of Finatrade Servicios, S.A. de C.V. who render their services to
   the Entities by employer, name, title, date of hire and seniority or service credit if
   different, status (i.e., whether active or on leave of absence), and if on leave, the
   type of leave, such as disability, family, medical or military leave.

                   (g)    Section 5.14(g) of the Seller Disclosure Schedule sets forth
   a list of all Legal Proceedings pending with respect to current or former
   Employees or other service providers that, to the Knowledge of Seller, is
   complete and accurate in all material respects.

          5.15. Litigation. There are no Legal Proceedings pending or, to the
   Knowledge of Seller, threatened or, to the Knowledge of Seller, investigations
   pending or threatened against any Entity other than those that, if adversely
   determined, would not reasonably be expected to result, individually or in the
   aggregate, in a Seller Material Adverse Effect and those that arise in the
   Ordinary Course of Business after the date hereof. No Entity or any of their
   respective directors or officers in their capacities as such is a party to or subject
   to any order, decree, injunction or award with any Governmental Authority that



   NYI-524627067v14                          44
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                        Pg 86 of 139


   would reasonably be expected to result, individually or in the aggregate, in a
   Seller Material Adverse Effect.

           5.16. Compliance with Laws; Permits. (a) Since January 1, 2010, each
   Entity is and has been in compliance with all Laws applicable to its business or
   operations, except where the failure to be in compliance would not reasonably be
   expected to result, individually or in the aggregate, in a Seller Material Adverse
   Effect. No regulatory review out of the ordinary course or investigation by any
   Governmental Authority with respect to any Entity is, to the Knowledge of Seller,
   pending or threatened in writing, nor has any Governmental Authority indicated in
   writing an intention to conduct the same, except for such regulatory reviews out
   of the ordinary course or investigations that would not reasonably be expected to
   result, individually or in the aggregate, in a Seller Material Adverse Effect. No
   Entity has received any written notice of any noncompliance with any such Laws
   that has not been cured, in each case, except as would not reasonably be
   expected to result, individually or in the aggregate, in a Seller Material Adverse
   Effect.

                 (b)     Each Entity currently has all Permits and
   Telecommunications Licenses that are required for it to own, lease or operate its
   properties and assets and to conduct the Business, except where the failure to
   have such Permits or Telecommunications Licenses would not reasonably be
   expected to result, individually or in the aggregate, in a Seller Material Adverse
   Effect. Since January 1, 2010, no Entity is or has been in default or violation
   (and no event has occurred which, with notice or the lapse of time or both, would
   constitute a default or violation) of any term, condition or provision of any Permit
   or Telecommunications License to which it is a party, except where such default
   or violation would not reasonably be expected to result, individually or in the
   aggregate, in a Seller Material Adverse Effect.

                   (c)   Section 5.16(c) of the Seller Disclosure Schedule sets forth a
   true and complete list, of (i) all Telecommunication Licenses held by the Entities
   (the “Company Telecommunication Licenses”), (ii) all pending applications for
   Telecommunication Licenses that would be Company Telecommunication
   Licenses if issued or granted, and (iii) all pending applications by the Entities for
   modification, extension or renewal of any Company Telecommunication License.
   The Company is not in default or violation (and no event has occurred which,
   with notice or the lapse of time or both, would constitute a material default or
   violation), in any material respects, of any term, condition or provision of any
   Company Telecommunication License granted to any Entity. There is not
   pending or, to the Knowledge of Seller, threatened before IFETEL, SCT or any
   other Governmental Authority any proceeding, notice of violation, order of
   forfeiture or complaint or investigation, requisition, confiscation, revocation,
   nullification, rescue and/or seizure against any Entity relating to any of the
   Permits or Company Telecommunication Licenses, that would, individually or in
   the aggregate, reasonably be expected to result in the suspension, revocation,
   cancellation, termination, forfeiture, or adverse modification of any material

   NYI-524627067v14                         45
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                        Pg 87 of 139


   Company Telecommunication License or any material Permit. The
   Governmental Authority’s actions granting all Company Telecommunication
   Licenses, together with all underlying construction permits, have not been
   reversed, stayed, enjoined, annulled or suspended, and, as of the date hereof,
   there is not pending or, the Knowledge of Seller, threatened any application,
   petition, objection or other pleading with IFETEL, COFETEL or any other
   Governmental Authority that challenges or questions the validity of or any rights
   of the holder under any such Company Telecommunication License or Permit, in
   each case, except as would not, individually or in the aggregate, reasonably be
   expected to materially impair the ability of the Entities to conduct the Business as
   presently conducted.

                    (d)     The Entities have valid, binding and enforceable rights to the
   Company Telecommunication Licenses. The Company Telecommunication
   Licenses have not been sold, transferred, alienated, leased or encumbered or in
   any other manner has the right to use and enjoy ownership or possession of the
   Company Telecommunication Licenses been restricted, transferred or
   surrendered since the initial award thereof, and the Entities’ title to all the
   Company Telecommunication Licenses is free and clear of any Encumbrances.
   The Entities have complied with all applicable Law in connection with obtaining
   each Company Telecommunication License and each Company
   Telecommunication License (i) has been legally and duly granted by the
   appropriate granting authority, (ii) is fully and unconditionally vested in an Entity,
   and (iii) is in full force and effect and paid for in full. None of the Entities owes
   any material fees or duties in connection with, or arising from, any Company
   Telecommunication Licenses, in each case, that are due and payable. The
   Entities do not own or use any license of the Federal Communications
   Commission of the U.S. No Entity holds any Telecommunications Licenses
   through a partnership, joint venture or other Person that is not an Entity.

                  (e)   All of the currently operating cell sites and microwave paths
   owned by the Entities in respect of which a filing with a Governmental Authority
   was required have been constructed and are currently operated as represented
   to such Governmental Authority in currently effective filings, and modifications to
   such cell sites and microwave paths have been preceded by the submission to
   such Governmental Authority of all required filings (the “Cell Site Standards”), in
   each case, except as would not, individually or in the aggregate, be reasonably
   expected to materially impair the ability of the Entities to conduct the Business as
   presently conducted.

                  (f)   All transmission towers owned by the Entities are
   obstruction-marked and lighted by an Entity to the extent required by, and in
   accordance with, the rules and regulations of any applicable Governmental
   Authority, in each case, except as would not, individually or in the aggregate, be
   reasonably expected to materially impair the ability of the Entities to conduct the
   Business as presently conducted. Appropriate notification to the applicable
   Governmental Authority has been made for each transmission tower owned or

   NYI-524627067v14                          46
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                        Pg 88 of 139


   leased by the Entities to the extent required to be made by an Entity by, and in
   accordance with, the rules and regulations of such Governmental Authority (the
   “Transmission Tower Standards”), in each case, except as would not, individually
   or in the aggregate, be reasonably expected to materially impair the ability of the
   Entities to conduct the Business as presently conducted.

                 (g)    All of the currently operating cell sites and microwave paths
   and transmission towers leased by the Entities (i) are subject to contractual
   arrangements with the lessor requiring compliance by such lessor with all
   aspects of the Cell Site Standards and the Transmission Tower Standards, (ii) if
   operated or maintained by the Entities, are so operated or maintained, as the
   case may be, in compliance with the Cell Site Standards and the Transmission
   Tower Standards, and (iii) to the Knowledge of Seller, each such lessor is in
   compliance with the Cell Site Standards and the Transmission Tower Standards,
   in each case, except as would not, individually or in the aggregate, reasonably be
   expected to materially impair the ability of the Entities to conduct the Business as
   presently conducted.

                  (h)    The Company does not hold any Permit or
   Telecommunications License to offer, and does not offer, any services or
   features other than wireless voice and data services and features, and any
   ancillary services or features thereto. The Entities do not conduct any business
   other than the Business.

           5.17. Environmental Matters. (a) Except as would not reasonably be
   expected to result, individually or in the aggregate, in a Seller Material Adverse
   Effect, (i) each Entity has complied at all times with all applicable Environmental
   Laws, (ii) no property currently or formerly owned or operated by any Entity has
   been contaminated with any Hazardous Substance that could reasonably be
   expected to require remediation pursuant to any Environmental Law, (iii) no
   Entity is subject to any liability for Hazardous Substance disposal or
   contamination on any third party property, (iv) as of the date of this Agreement,
   no Entity has received any notice, demand, letter, claim or request for information
   indicating that it may be in violation of or subject to liability under any
   Environmental Law, and (v) no Entity is subject to any order, decree, injunction or
   agreement with any Governmental Authority or any indemnity with any third party
   relating to liability under any Environmental Law.

                 (b)    Seller has made available to Purchaser copies of all
   environmental reports, studies and assessments prepared since January 1, 2012
   in its possession relating to the Entities or the Business.

                  (c)   The representations and warranties in this Section 5.17 are
   Seller’s only representations and warranties with respect to environmental
   matters and no other representations or warranties will be deemed breached or
   inaccurate by reason of any environmental matter.



   NYI-524627067v14                        47
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                        Pg 89 of 139


          5.18. Broker’s or Finder’s Fee. None of Seller, Seller Parent, Company
   Parent or any of the Entities has any liability or obligation to pay any fees or
   commissions to any broker, finder or other agent with respect to the transactions
   contemplated by this Agreement for which Purchaser or any of its Affiliates
   (including, after Closing, the Entities) could become liable or obligated.

           5.19. Insurance. To the Knowledge of Seller, the properties and assets
   of the Entities are adequately insured against accident, damage, injury, third
   party loss (including product liability claims), loss of profits and any other risk
   normally insured against by a prudent person operating the types of business
   operated by the Entities and effect such insurances as required by Law and any
   Contracts that are binding upon the Entities. Section 5.19 of the Seller
   Disclosure Schedule sets forth all insurance policies owned or held as of the date
   hereof by any Entity on the date of this Agreement and that currently cover the
   corresponding Entity, its business, assets, properties or personnel with respect to
   risks arising in connection with the operation or conduct of its business
   (collectively, the “Insurance Policies”). As of the date of this Agreement, none of
   the Entities has received any notice in writing, nor, to the Knowledge of Seller,
   orally, from any insurer or agent of any intent to cancel or not to renew any
   Insurance Policy, and there are no pending or, to the Knowledge of Seller,
   threatened, material claims related to the business, assets, properties or
   personnel of the Entities against any Insurance Policy as to which the insurer has
   denied coverage or asserted a reservation of rights. None of the Entities is in
   default, in any material respect, under any Insurance Policy.

           5.20. Sufficiency of Assets. The Owned Property and other assets
   owned by the Entities together with their respective rights under Contracts that
   survive the Closing (including pursuant to the Transition Services Agreement),
   constitute all the assets, properties and rights (a) necessary to conduct the
   Business in all material respects as presently conducted by the Entities and (b)
   used to generate the results of the Entities set forth in the Financial Statements.
   All of the wireless telecommunication services business of Seller and its Affiliates
   in Mexico is operated by the Entities and is included in the Business.

            5.21. Subscribers; Transmission Towers; Network Assets. (a) Section
   5.21(a) of the Seller Disclosure Schedule sets forth as of December 31, 2014 (i)
   the total number of Subscribers, (ii) the total number of Postpay Subscribers, and
   (iii) the total number of Prepaid Subscribers, in each of clauses (i), (ii) and (iii),
   such number of Subscribers to be broken down by plan and type of device.

                  (b)   Section 5.21(b) of the Seller Disclosure Schedule lists, as of
   the date of this Agreement, each transmission tower and tower structure on
   which transmitters used in the network of the Business are located
   (“Transmission Towers”), whether owned or leased by the Entities and its
   location by street address and global positioning service coordinates.




   NYI-524627067v14                         48
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                        Pg 90 of 139


           5.22. Certain Conduct; Sanctions. (a) None of the Entities or any of their
   Affiliates, nor any director, officer or employee of the Entities or any of their
   Affiliates, nor any agent, representative or other Person acting or purporting to
   act for the benefit of or on behalf of the Entities or any of their Affiliates, to the
   Knowledge of Seller, (i) has violated any provision of the FCPA, the Mexican
   Federal Anticorruption Law (Ley Federal Anticorrupción en Contrataciones
   Públicas), the Mexican Federal Criminal Code (Código Penal Federal), the
   Criminal Codes of the several states of Mexico or any other applicable Law that
   prohibits corruption, bribery or any of the foregoing actions, (ii) has been
   investigated by a Governmental Authority, or been the subject of any allegation,
   with respect to conduct within the scope of clause (i) above, (iii) will use all or any
   portion of the amounts paid by Purchaser hereunder in a manner that may violate
   any provision of the FCPA, the Mexican Federal Anticorruption Law (Ley Federal
   Anticorrupción en Contrataciones Públicas), the Mexican Federal Criminal Code
   (Código Penal Federal), the Criminal Codes of the several states of Mexico or
   any other applicable Law that prohibits corruption, bribery or any of the foregoing
   actions or (iv) is a “foreign official” within the meaning of the FCPA.

                  (b)    The accounting books and records of the Entities and their
   Affiliates accurately and fairly reflect in all material respects the transactions and
   the dispositions of assets of each of those entities in reasonable detail and the
   Entities and their Affiliates maintain systems of internal accounting controls
   sufficient to provide reasonable assurance that (i) transactions are executed in
   accordance with management’s general or specific authorization, (ii) transactions
   are recorded as necessary to maintain accountability for assets, (iii) access to
   assets is permitted only in accordance with management’s general or specific
   authorization, (iv) the recorded accountability for assets is compared with the
   actual levels at reasonable intervals and appropriate action is taken with respect
   to any differences, and (v) the Entities comply with the Laws referenced in
   Section 5.22(a). The Entities and their Affiliates have instituted and maintain
   policies and procedures in relation to business conduct and ethics that are, to the
   Knowledge of Seller, reasonably designed to prevent or detect any conduct of
   business of the Entities involving the actions described in clause (i) of Section
   5.22(a).

                   (c)     None of Seller, Seller Parent, Company Parent or the
   Entities is, nor to the Knowledge of Seller are any of their respective officers,
   directors or employees, an individual or entity that is a Person that is, or is acting
   under the direction of, on behalf of or for the benefit of a Person that is, or is
   owned or controlled by a Person that is, (i) the target of any Sanctions Laws or
   identified on any Sanctions Lists or (ii) located, organized or resident in a country
   or territory that is, or whose government is, the target of comprehensive trade
   sanctions under Sanctions Laws, including, as of the date of this Agreement,
   Cuba, Iran, North Korea, Sudan and Syria (collectively, the “Sanctioned
   Countries”).



   NYI-524627067v14                          49
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52          Main Document
                                        Pg 91 of 139


                 (d)    None of Seller, Seller Parent, Company Parent or the
   Company (or any of its Subsidiaries or Affiliates) does business with or, to the
   Knowledge of Seller, sponsors or provides assistance or support to, the
   government of, or, to the Knowledge of Seller, any other Person located in, any
   country, or with any other Person, targeted by any of the Sanctions Laws,
   including the Sanctioned Countries.

                 (e)     For purposes of this Section 5.22 only, “Affiliates” means
   only those Affiliates that act (and only to the extent they so act) in connection
   with the properties, assets or business of the Entities.

          5.23. Absence of Certain Changes. Between December 31, 2013 and
   the date of this Agreement, the Entities have conducted their respective
   businesses only in, and have not engaged in any material transaction other than
   in accordance with, the Ordinary Course of Business and there has not been
   any:

                 (a)     circumstance, occurrence or development (including any
   adverse change with respect to any circumstance, occurrence or development
   existing on or prior to December 31, 2013) that constitutes or would reasonably
   be expected to result, individually or in the aggregate, in a Seller Material
   Adverse Effect; or

                 (b)     action taken by any Entity that would require Purchaser’s
   consent pursuant to Section 7.2(b)(D), (F)(1), (G), (H), (K)(1), (M), (O) or, solely
   with respect to the foregoing, Section 7.2(b)(U), if such action had been taken
   after the date hereof.

            5.24. Related Party Contracts. Section 5.24 of the Seller Disclosure
   Schedule contains a list of loans, leases and other Contracts between Seller and
   its Affiliates (other than the Entities), or the directors, Employees or officers of the
   Entities (each of the foregoing, a “Related Party”), on the one hand, and any
   Entity, on the other hand (each of the foregoing, a “Related Party Contract”),
   except for Employee Plans. As of the Adjustment Time, none of the Entities will
   have any Intercompany Obligations outstanding other than those remaining in
   place in accordance with Section 3.5 or Section 7.8.

          5.25. Employee Benefits. (a) Section 5.25(a) of the Seller Disclosure
   Schedule sets forth an accurate and complete list of each Employee Plan. With
   respect to each material Employee Plan, Seller has made available to Purchaser,
   to the extent applicable, accurate and complete copies of (i) the Employee Plan
   document, including any amendments thereto, and all related trust documents,
   insurance contracts or other funding vehicles, (ii) a written description of such
   Employee Plan if such plan is not set forth in a written document, and (iii) the
   most recently prepared actuarial report, if any. To the Knowledge of Seller, no
   United States residents or taxpayers are employed by any Entity or participate in
   any Employee Plan. No Employee Plans are, or in the past six years have been,


   NYI-524627067v14                          50
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52      Main Document
                                        Pg 92 of 139


   subject to the Employee Retirement Income Security Act of 1974 (“ERISA”) or
   other United States Law.

                   (b)    No Controlled Group Liability has been incurred by the
   Company or its ERISA Affiliates that has not been satisfied in full, and no
   condition exists that presents a risk to the Company or its ERISA Affiliates of
   incurring any such liability, except as would not reasonably be expected to result,
   individually or in the aggregate, in a Seller Material Adverse Effect. No purpose
   of the transactions contemplated by this Agreement is for any of Seller or its
   Affiliates to avoid Liability arising out of Title IV of ERISA.

                    (c)    Except as would not reasonably be expected to result,
   individually or in the aggregate, in a Seller Material Adverse Effect, each
   Employee Plan (including any related trusts) has been established, operated and
   administered in compliance with its terms, all applicable Laws and all applicable
   funding requirements. All material contributions required to be made under the
   terms of any Employee Plan (including all employer contributions and employee
   salary reduction contributions) and all material obligations as of the date hereof
   have been timely made or are reflected in the Financial Statements. Any
   Employee Plan that is required to be funded is fully funded as of the date hereof
   as required by applicable Law or, if not required to be fully funded, the book
   reserves (determined in accordance with Mexican NIF) are sufficient to provide
   for the payment of the relevant benefits. Except as required by applicable Law,
   no Employee Plan provides material retiree or post-employment medical,
   disability, life insurance or other welfare benefits to any current or former
   Employee, and no Entity has any obligation to provide such benefits.

                  (d)     Excluding routine or ordinary course claims for benefits,
   there is no Legal Proceeding pending or, to the Knowledge of Seller, threatened,
   or, to the Knowledge of Seller, investigation by any Governmental Authority
   pending or threatened against or involving any Employee Plan that would,
   individually or in the aggregate, reasonably be likely to subject any Entity to a
   material Liability.

                 (e)     Neither the execution of this Agreement, nor the
   consummation of the transactions contemplated by this Agreement, (whether
   alone or in connection with another event) (i) entitles any current or former
   Employee, director, officer, independent contractor or other service provider of
   any Entity to severance pay (or other compensation or benefits) or any increase
   in severance pay (or other compensation or benefits), (ii) accelerates the time of
   payment or vesting or result in any payment or funding (through a grantor trust or
   otherwise) of any compensation or benefits under, or increase the amount
   payable or result in any other material obligation pursuant to, any of the
   Employee Plans, (iii) limits or restricts the right of the Company or any of its
   Subsidiaries or their successors to merge, amend or terminate any of the
   Employee Plans, or (iv) entitles the recipient of any payment or benefit to receive


   NYI-524627067v14                        51
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                        Pg 93 of 139


   a “gross up” payment or indemnity for any income or other taxes that might be
   owed with respect to such payment or benefit.

          5.26. Company Parent. (a) Company Parent is a limited liability company
   duly organized, validly existing and in good standing under the laws of the State
   of Delaware and has the requisite corporate power and authority to own, lease
   and operate its assets and to carry on its business as now conducted and is in
   good standing (to the extent such concept is recognized under applicable Law) in
   each jurisdiction where the ownership, lease or operation of its properties or the
   conduct of its business so requires, except where the failure to be so qualified,
   authorized or in good standing would not reasonably be expected to result,
   individually or in the aggregate, in a Seller Material Adverse Effect.

                 (b)    Company Parent (i) has not engaged previously, and does
   not engage, in any business or operations except for holding the Company
   Shares and (ii) as of the Closing does not have any employees or assets of any
   kind other than the Company Shares and does not have any Liabilities of any
   kind.

                (c)    The Company Parent Interests (i) constitute all of the
   authorized and issued limited liability interests of Company Parent and there are
   no options, warrants, convertible securities or other rights, agreements,
   arrangements or commitments relating to the Company Parent Interests and (ii)
   are owned by Seller free and clear of all 363 Interests.

                 (d)     Seller has made available to Purchaser true and complete
   copies of each of the constituent documents and operating agreements of Seller,
   Seller Parent and Company Parent and none of Seller, Seller Parent or Company
   Parent is in default or in violation in any material respect of any provision set forth
   therein.

                 (e)  On January 23, 2015, Seller and Seller Parent
   consummated the Company Parent Transfer in accordance with their respective
   constituent documents and applicable Law pursuant to the transfer
   documentation provided to Purchaser prior to the date hereof.

          5.27. No Other Representations or Warranties. Except for the
   representations and warranties contained in this Article 5, Seller makes no other
   express or implied representation or warranty with respect to the Business, the
   Entities, the Company Parent Interests or the transactions contemplated by this
   Agreement, and Seller disclaims any other representations or warranties,
   whether made by Seller, any Affiliate of Seller or any of Seller or its Affiliates’
   respective officers, directors, employees, agents or representatives. Seller
   makes no representations or warranties to Purchaser regarding the probable
   success or profitability of the Entities. The disclosure of any matter or item in any
   schedule hereto will not be deemed to constitute an acknowledgment that any
   such matter is required to be disclosed or is material or that such matter would


   NYI-524627067v14                          52
   SC1:3765114.10
14-12611-scc     Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                           Pg 94 of 139


   reasonably be expected to result, individually or in the aggregate, in a Seller
   Material Adverse Effect.

             6. REPRESENTATIONS AND WARRANTIES OF PURCHASER

                      Purchaser hereby represents and warrants to Seller that:

          6.1. Organization. Purchaser is an entity duly organized, validly existing
   and in good standing under the laws of the state of its incorporation, has the
   requisite corporate power and authority to own, lease and operate its properties
   and to carry on its business as now conducted and is in good standing (to the
   extent such concept is recognized under applicable Law), in each jurisdiction
   where the ownership, lease or operation of its properties or the conduct of its
   business so requires, except where the failure to be in good standing would not,
   individually or in the aggregate, reasonably be expected to result in a Purchaser
   Material Adverse Effect.

          6.2. Authorization of Agreement. Purchaser has the requisite corporate
   power and authority to execute and deliver this Agreement and each Ancillary
   Agreement and to perform its obligations hereunder and thereunder. The
   execution and delivery of this Agreement and each Ancillary Agreement and the
   consummation of the transactions contemplated hereby and thereby have been
   duly authorized by all requisite corporate action on the part of Purchaser. This
   Agreement and each Ancillary Agreement has been duly and validly executed
   and delivered by Purchaser and (assuming the due authorization, execution and
   delivery by the other Parties hereto) this Agreement and each Ancillary
   Agreement constitute legal, valid and binding obligations of Purchaser
   enforceable against Purchaser in accordance with its respective terms, subject to
   General Enforceability Exceptions.

           6.3. Conflicts; Consents of Third Parties. (a) The execution and
   delivery by Purchaser of this Agreement and each Ancillary Agreement, the
   consummation of the transactions contemplated hereby and thereby, or
   compliance by Purchaser with any of the provisions hereof or thereof do not
   conflict with, or result in any violation of or default (with or without notice or lapse
   of time, or both) under, or give rise to a right of termination or cancellation, the
   creation or acceleration of any obligation or change of any rights or the
   incurrence of any Encumbrances, under any provision of (i) the certificate of
   incorporation and by-laws or comparable organizational documents of Purchaser,
   (ii) any Contract or Permit to which Purchaser is a party or by which any of the
   properties or assets of Purchaser are bound, (iii) any Order of any Governmental
   Authority applicable to Purchaser or any of the properties or assets of Purchaser,
   or (iv) any applicable Law, other than, in the case of subsections (ii), (iii) and (iv),
   such conflicts, violations, defaults, terminations or cancellations that would not
   reasonably be expected to result, individually or in the aggregate, in a Purchaser
   Material Adverse Effect.



   NYI-524627067v14                            53
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                        Pg 95 of 139


                  (b)    No consent, waiver, approval, Order, Permit or authorization
   of, or declaration or filing with, or notification to, any Person or Governmental
   Authority is required on the part of Purchaser in connection with the execution
   and delivery of this Agreement and any Ancillary Agreement, the compliance by
   Purchaser with any of the provisions hereof or thereof, the consummation of the
   transactions contemplated hereby or thereby or the taking by Purchaser of any
   other action contemplated hereby or thereby, except for (i) the Company
   Approvals and (ii) such other consents, waivers, approvals, Orders, Permits,
   authorizations, declarations, filings and notifications, the failure of which to obtain
   or make would not reasonably be expected to result, individually or in the
   aggregate, in a Purchaser Material Adverse Effect.

          6.4. Litigation. There are no Legal Proceedings pending or, to the
   Knowledge of Purchaser, threatened against Purchaser, or to which Purchaser is
   otherwise a party before any Governmental Authority, which, if adversely
   determined, would reasonably be expected to result, individually or in the
   aggregate, in a Purchaser Material Adverse Effect. Purchaser is not subject to
   any Order of any Governmental Authority except to the extent the same would
   not reasonably be expected to result, individually or in the aggregate, in a
   Purchaser Material Adverse Effect.

            6.5. Broker’s or Finder’s Fee. Purchaser has no liability or obligation to
   pay any fees or commissions to any broker, finder or other agent with respect to
   the transactions contemplated by this Agreement for which Seller or any of its
   Affiliates could become liable or obligated.

           6.6. Financial Capability. Purchaser has and will have at the Closing
   sufficient funds available to pay the Estimated Purchase Price and any expenses
   incurred by Purchaser in connection with the transactions contemplated by this
   Agreement. Purchaser’s obligations to complete the transactions contemplated
   hereby are not dependent upon or conditioned on receipt of financing.

           6.7. Investigation. Purchaser acknowledges and agrees that it has
   made its own inquiry and investigation into the Entities, the Company Parent
   Interests, the business and the assets and liabilities of the Entities, the
   transactions contemplated by this Agreement and any other rights or obligations
   to be transferred, directly or indirectly, pursuant to this Agreement. Purchaser
   further acknowledges and agrees that the only representations and warranties
   made by Seller or any of its Affiliates are the representations and warranties
   expressly set forth in Article 5. Purchaser acknowledges that, except for the
   representations and warranties expressly set forth in Article 5, the assets and
   businesses of the Entities, as a result of the purchase and sale of the Company
   Parent Interests, are being transferred on a “where is” and, as to condition, “as
   is” basis.

         6.8. No Other Representations or Warranties. Except for the
   representations and warranties contained in this Article 6, Purchaser makes no

   NYI-524627067v14                          54
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52          Main Document
                                        Pg 96 of 139


   other express or implied representation or warranty in connection with this
   Agreement or any Ancillary Agreement or the transactions contemplated by this
   Agreement, and Purchaser disclaims any other representations or warranties,
   whether made by Purchaser, any Affiliate of Purchaser, or any of Purchaser or its
   Affiliates’ respective officers, directors, employees, agents or representatives.

                                      7. COVENANTS

            7.1. Access to Information. Before the Closing Date, Purchaser will be
   entitled, through its officers, employees and representatives (including its legal
   advisors and accountants), to make such investigation of, and have access to,
   the employees, properties, businesses and operations of the Entities and their
   Affiliates and such examination of the books and records of the Entities and their
   Affiliates as it reasonably requests and to make extracts and copies of such
   books and records. Any such investigation, access or examination, and all
   communications with any Entity or Affiliate of an Entity and their respective
   representatives, will be coordinated through representatives designated by
   Seller. Any such investigation, access and examination will be conducted upon
   reasonable notice and under reasonable circumstances during regular business
   hours and will be subject to restrictions under applicable Law. Seller will cause
   the officers, Employees, consultants, agents, accountants, attorneys and other
   representatives of the Entities and their Affiliates to cooperate with the
   reasonable requests of Purchaser and its representatives in connection with such
   investigation, access and examination, and Purchaser and its representatives will
   cooperate with the Entities and their Affiliates and their respective
   representatives and will use its reasonable efforts to minimize any disruption to
   the Entities’ and their Affiliates’ business. No such investigation, access or
   examination will be permitted to the extent that it would require any Entity or
   Affiliate of an Entity to (a) disclose information subject to attorney-client privilege,
   (b) violate any confidentiality obligations to which any Entity or Affiliate of an
   Entity is bound if Seller or the applicable Entity or Affiliate of such Entity, as
   applicable, will have used commercially reasonable efforts to obtain the consent
   of such third party to such investigation, access or examinations, or (c) in the
   event there is an Auction, disclose information regarding any bids, the identity of
   any bidder, confidentiality or non-disclosure agreements, letters of intent,
   expressions of interest or other proposals received in connection with
   transactions comparable to those contemplated by this Agreement or any
   information or analysis relating to any such communications. No later than 15
   days following the date of this Agreement, Seller will deliver to Purchaser a
   schedule listing all Leased Property and setting forth the amount of rent due and
   payable under each Leased Property. Before the Closing Date, without the prior
   written consent of Seller (not to be unreasonably withheld, conditioned or
   delayed), Purchaser will not contact any suppliers to, or customers of, any Entity
   regarding the transactions contemplated by this Agreement. Nothing contained
   herein is intended to modify or terminate the Non-Disclosure Agreement, which,
   until the Closing, will remain in full force and effect and applicable to Protected
   Information (as defined in the Non-Disclosure Agreement) provided to Purchaser

   NYI-524627067v14                          55
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52          Main Document
                                        Pg 97 of 139


   and its representatives hereunder or in connection herewith. Notwithstanding
   anything in this Section 7.1 to the contrary, with respect to Purchaser’s rights to
   access and information from Affiliates of the Entities (other than Company Parent
   and the Entities) pursuant to this Section 7.1, Purchaser will have such rights
   only to the extent its request for access or information is related to the
   Employees, properties, businesses or operations of the Entities. For the
   avoidance of doubt, the term “Affiliates,” as used in this Section 7.1, does not
   include the shareholders of NII Holdings, Inc. or any creditors of the Debtors.

           7.2. Conduct of the Business Pending the Closing. (a) From the date
   of this Agreement until the Closing Date or, if earlier, the termination of this
   Agreement, except (i) as set forth on Section 7.2(a) of the Seller Disclosure
   Schedule, (ii) as required by applicable Law (in which case, Seller will promptly
   notify Purchaser of any such condition), (iii) as otherwise expressly provided by
   this Agreement, or (iv) with the prior written consent of Purchaser (which may not
   be unreasonably withheld, conditioned or delayed), Seller will cause each Entity
   to:

                      (A)    conduct its business in the Ordinary Course of
   Business (as conducted since January 1, 2014); and

                         (B)   use its commercially reasonable efforts to preserve its
   present business operations, organization and goodwill and maintain existing
   relations with Governmental Authorities, customers, suppliers and other persons
   with whom they have material commercial relationships and keep available the
   services of their present Employees and agents, in each case, in all material
   respects.

                   (b)   From the date of this Agreement until the Closing Date or, if
   earlier, the termination of this Agreement, except (i) as set forth on Section 7.2(b)
   of the Seller Disclosure Schedule, (ii) as required by applicable Law (in which
   case, Seller will promptly notify Purchaser of any such condition), (iii) as
   otherwise expressly provided by this Agreement, or (iv) with the prior written
   consent of Purchaser (which may not be unreasonably withheld, conditioned or
   delayed with respect to the matters in clauses (F), (I), (Q), (R) or, to the extent
   related thereto, (U) of this Section 7.2(b)), Seller will not permit any of the Entities
   (which will include for purposes of clause (S) of this Section 7.2(b) Company
   Parent) to:

                         (A)    declare, set aside, make or pay any dividend or other
   distribution payable in cash, stock or property (or any combination thereof) in
   respect of its shares or other securities (including repayment of future capital
   contribution rights (aportaciones para futuros aumentos de capital)) or
   repurchase, redeem or otherwise acquire any outstanding shares or other
   securities of, or other ownership interests in, any Entity;




   NYI-524627067v14                          56
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52          Main Document
                                        Pg 98 of 139


                          (B)    (1) split, combine, subdivide or reclassify its shares or
   other securities, (2) transfer, issue, sell, pledge, grant, encumber or dispose of
   any shares or other securities of any Entity or grant options, warrants, calls or
   other rights to purchase or otherwise acquire shares or other securities of any
   Entity, or (3) enter into any agreement with respect to the voting of its shares or
   other securities;

                          (C)    effect any recapitalization, reclassification or like
   change in its capitalization or voluntarily adopt a plan of complete or partial
   liquidation, dissolution, restructuring, recapitalization or other reorganization of
   any Entity;

                        (D)  amend its certificate of incorporation or by-laws or
   other organizational documents;

                         (E)    enter into a Contract imposing non-competition,
   “most-favored nation” status, exclusivity or similar restrictions on the Business or
   requiring any Entity to effect material changes on the Business or, other than in
   the Ordinary Course of Business (as conducted since January 1, 2014), or enter
   into, terminate or modify (1) any Contract with Seller or any of its Affiliates or
   (2) any Contract that would have been a Material Contract if entered into prior to
   the date hereof;

                         (F)    (1) increase the compensation or benefits of any
   directors or Employees, other than promotions, changes in positions, annual
   increases in salary or wages for non-officer Employees by no more than two
   percent in the aggregate in the Ordinary Course of Business (as conducted since
   January 1, 2014), (2) grant or pay any bonus, severance or new benefit or other
   compensation to any of its directors or Employees, provided that the Company
   and its Subsidiaries may pay annual cash bonuses with respect to the year 2014
   or 2015 in the Ordinary Course of Business (as conducted since January 1,
   2014) based on actual performance, (3) materially increase the coverage or
   benefits available under any (or create any new) Employee Plan or otherwise
   modify or amend or terminate any Employee Plan (or communicate in writing any
   intention to take such action), except, in each case, as required by applicable
   Law from time to time in effect or by the terms of any Employee Plan as of the
   date hereof, (4) take any action to accelerate the vesting or payment, or fund or
   secure the payment, of any amounts under any Employee Plan, (5) transfer the
   employment or service location of any individual to, or hire any individual to work
   at, a location in the United States, or (6) incur any charge, expense or other
   obligation under the Related Party Contract set forth on Schedule 7.2(b)(F);

                         (G)    subject any of its properties or assets (whether
   tangible or intangible and including any of the Shares) to an Encumbrance,
   except for the incurrence of Permitted Encumbrances in the Ordinary Course of
   Business (as conducted since January 1, 2014);



   NYI-524627067v14                          57
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52      Main Document
                                        Pg 99 of 139


                         (H)   make any loans, advances, guarantees or capital
   contributions to or investments in any Person (other than (1) to the Entities or
   (2) advances to Employees, agents, consultants, accountants, service providers
   or representatives of any Entity in the Ordinary Course of Business (as
   conducted since January 1, 2014) and not in excess of MXN$75,000 for each
   advance and MXN$100,000 in the aggregate to any single such Person;

                       (I)    incur any Indebtedness for borrowed money other
   than (1) Indebtedness in an aggregate amount less than MXN$150,000,000,
   (2) Indebtedness associated with the conversion into debt of above 90 days past
   due supplier account payables, or (3) Indebtedness that is refinancing existing
   Indebtedness with Indebtedness maturing between the date of this Agreement
   and the Closing Date, in the case of clauses (1) and (3), only to the extent of
   Indebtedness (x) repayable at the option of the borrower without penalty or
   premium, (y) on terms reasonably acceptable to Purchaser and (z) in respect of
   which Seller has provided Purchaser with prior notice specifying the intended use
   of proceeds;

                       (J)    make or authorize any accrual or commitment for
   capital expenditures (excluding accruals or commitments that are fully used or
   spent before the Closing Date), in each case, in excess of 120% of the budgeted
   quarterly amounts under the 2015 Budget;

                         (K)     (1) purchase, lease or otherwise acquire any material
   properties, rights, spectrum or other assets, in each case, other than in the
   Ordinary Course of Business (as conducted since January 1, 2014), or (2) sell,
   assign, license, transfer, lease, mortgage, pledge, surrender, encumber, divest,
   cancel, abandon or fail to exercise any available rights to avoid the lapse or
   expiration of, or otherwise dispose of any of its material operations, properties,
   rights (including any rights in respect of transmission towers owned or leased by
   the Entities), product lines, spectrum, businesses, Intellectual Property, Company
   Telecommunication Licenses or assets (except sales of inventory to customers in
   the Ordinary Course of Business (as conducted since January 1, 2014) or sales
   of obsolete or worthless assets or inventory);

                        (L)   other than in the Ordinary Course of Business (as
   conducted since January 1, 2014), cancel or compromise any material debt or
   claim or waive or release any material right of any Entity;

                       (M)    enter into or agree to enter into any merger or
   consolidation with any corporation or other entity;

                        (N)    other than short-term financial investments made in
   the Ordinary Course of Business (as conducted since January 1, 2014), acquire
   the securities of any other Person;




   NYI-524627067v14                        58
   SC1:3765114.10
14-12611-scc     Doc 575     Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                         Pg 100 of 139


                      (O)     change the accounting methods, practices or
   procedures applicable to the Entities, except as required by Mexican NIF or
   applicable Law;

                        (P)    (1) enter into any line of business in any geographic
   area other than the current lines of business of the Entities and products and
   services reasonably ancillary thereto, (2) except as currently conducted, engage
   in the conduct of any business in any state that would require the receipt of a
   new or transfer of an existing Company Telecommunication License (other than
   renewals or replacements of any existing Company Telecommunication License),
   or (3) conduct any business operations outside of Mexico (excluding pursuant to
   customary roaming arrangements);

                      (Q)      assign, transfer, sell, lease, voluntarily forfeit, cancel,
   surrender, abandon or fail to undertake reasonable best efforts to defend any
   Permit or Telecommunications License;

                       (R)  settle any action before or threatened to be brought
   before a Governmental Authority for an amount in excess of MXN$15,000,000
   individually and MXN$75,000,000 in the aggregate;

                        (S)  make or change any material Tax election, change
   any method of Tax accounting, settle or otherwise finally resolve any dispute with
   respect to a material amount of Tax or file a claim for any refund of Tax outside
   the Ordinary Course of Business for claiming such refunds;

                       (T)    use infrastructure network technologies or billing
   systems other than their existing network technologies and billing systems or
   other network technologies and billing systems disclosed to Purchaser prior to
   the date hereof; or

                           (U)   commit or agree to do anything prohibited by this
   Section 7.2.

                  (c)    From the date of this Agreement until the Closing Date or, if
   earlier, the termination of this Agreement, except as expressly contemplated by
   this Agreement, Seller Parent and Seller will (i) not transfer, sell, pledge, grant,
   encumber or dispose of, and cause Company Parent and the Uruguay
   Subsidiary not to issue, any Company Parent Interests or other equity interests in
   Company Parent or the Uruguay Subsidiary or grant options, warrants, calls or
   other rights to purchase or otherwise acquire any such Company Parent Interests
   or other equity interests or enter into any agreement with respect thereto and (ii)
   cause Company Parent and the Uruguay Subsidiary not to (A) split, combine or
   subdivide its Company Parent Interests or other equity interests, (B) effect any
   recapitalization, reclassification or like change in its capitalization or voluntarily
   adopt a plan of complete or partial liquidation, dissolution, restructuring,
   recapitalization or other reorganization, (C) amend its organizational documents


   NYI-524627067v14                          59
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                       Pg 101 of 139


   or operating agreement, (D) engage in any business or operations other than, in
   the case of Company Parent, holding the Company Shares, or (E) acquire any
   assets, hire employees or incur any Liabilities. Seller will cause Company Parent
   to transfer all equity interests in the Uruguay Subsidiary to Seller (the “Uruguay
   Divestiture”) prior to Closing.

                  (d)    From the date of this Agreement until the Closing Date or, if
   earlier, the termination of this Agreement, (i) Seller and Seller Parent will
   contribute cash to the Entities in amounts sufficient for the Entities to conduct
   their business in the Ordinary Course of Business and in accordance with this
   Agreement and (ii) no later than the tenth Business Day after the end of each
   2015 Budget Month and each calendar quarter that ends during the 2015 Budget
   Period, Seller will deliver a certificate signed on behalf of Seller by an authorized
   officer of Seller to Purchaser setting forth the amounts of Qualifying Capital
   Expenditures and Qualifying Sales and Marketing Expenditures made by the
   Entities and the amount of cash contributions made by Seller and Seller Parent
   to the Entities, in each case during such 2015 Budget Month or calendar quarter,
   as applicable, and, at the request of Purchaser, furnish or provide Purchaser
   access to, supporting documentation sufficient to support Purchaser’s review of
   such certificate.

           7.3. Third Party Consents. Seller will use (and Seller will cause each of
   the Entities to use) reasonable best efforts, and Purchaser will use commercially
   reasonable efforts to cooperate with Seller and each of the Entities, to obtain at
   the earliest practicable date all Third Party Consents and any other approvals,
   consents, acknowledgments or waivers required or advisable to be obtained from
   any third party that is not a Governmental Authority in order to consummate the
   transactions contemplated hereby; provided, however, that, subject to Section
   7.8, in no event will Seller grant, or permit any of its Affiliates to grant, any
   concession by any Entity in connection with obtaining any such consents,
   acknowledgments or waivers.

          7.4. Governmental Approvals. (a) On the terms and subject to the
   conditions set forth in this Agreement (including Section 7.4(b)), each of
   Purchaser and Seller will (and Seller will cause each of the Entities to) cooperate
   with each other and use its reasonable best efforts to take such action as may be
   required to obtain the Company Approvals and any other Governmental
   Approvals as promptly as practicable after the execution of this Agreement and
   to avoid the entry of any Law or Order that would otherwise have the effect of
   preventing or materially delaying the consummation of the transactions
   contemplated by this Agreement (it being understood that nothing contained in
   this Agreement will require Purchaser or any of its Subsidiaries to reach any
   agreements or understandings in connection with obtaining any Governmental
   Approval prior to the Termination Date). In furtherance of the foregoing, following
   the date hereof, on the terms and subject to the conditions set forth in this
   Agreement (including Section 7.4(b)), each of the Parties will (and Seller will
   cause each of the Entities to) use its reasonable best efforts to (i) make or cause

   NYI-524627067v14                         60
   SC1:3765114.10
14-12611-scc     Doc 575    Filed 03/23/15 Entered 03/23/15 14:42:52           Main Document
                                        Pg 102 of 139


   to be made all filings or applications required of each of them or their respective
   Affiliates to obtain the Company Approvals as promptly as practicable, and in any
   event within 20 calendar days after the date hereof, (ii) comply at the earliest
   practicable date with any request under any Regulatory Statutes for additional
   information, documents or other materials received by either of them or any of
   their respective subsidiaries from the IFETEL, the CFC or any other
   Governmental Authority in respect of such filings or applications, and (iii)
   cooperate with each other in connection with any such filings or applications
   (including, to the extent permitted by applicable Law, providing copies of all such
   documents to the non-filing or non-applying Parties before filing or submitting an
   application and considering all reasonable additions, deletions or changes
   suggested in connection therewith) and in connection with resolving any
   investigation or other inquiry of any relevant Governmental Authority with respect
   to any such filing or application. Each Party will promptly inform the other Party
   of any material oral communication with, and provide copies of material written
   communications with, any Governmental Authority regarding any such filings or
   applications. Neither Party will participate, or permit any of its Affiliates or
   advisors to participate, in any formal meeting with any Governmental Authority in
   respect of any filings, applications, investigation (including any proposed
   investigation), litigation or other inquiry related to the transactions contemplated
   by this Agreement (other than any such meetings (or the portions thereof) not
   exclusively related to the transactions contemplated by this Agreement), unless it
   consults with the other Party in advance and, to the extent permitted by such
   Governmental Authority, gives such other Party the opportunity to attend and
   participate in such meeting. Seller and Purchaser may, as each deems
   advisable and necessary, reasonably designate any competitively sensitive
   material provided to the other under this Section 7.4 as “outside counsel only.”
   Such materials and the information contained therein will be given only to the
   outside legal counsel of the recipient and will not be disclosed by such outside
   counsel to employees, officers or directors of the recipient, unless express
   written permission is obtained in advance from the source of the materials.
   Subject to applicable Laws, Purchaser will have the right to direct all matters with
   any Governmental Authority consistent with its obligations hereunder.

                  (b)     Nothing in this Agreement will require, or be construed to
   require, Purchaser or any of its Affiliates to take or refrain from taking any action
   (including any divestiture, holding separate any business or assets or other
   similar action) or to agree to any restriction or condition relating to any assets,
   operations, business or the conduct of business of (i) Purchaser or any of its
   current or future Affiliates or (ii) any Entity, except, in the case of clause (ii) only,
   for any such restriction or condition that would not, individually or in the
   aggregate, reasonably be expected to result in a Seller Material Adverse Effect
   (disregarding the provisos set forth in the definition thereof) (the occurrence of
   any matter specified in clause (i) or clause (ii) above will constitute an “Adverse
   Regulatory Condition”).



   NYI-524627067v14                           61
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                       Pg 103 of 139


                    (c)      Nothing in this Agreement will require, or be construed to
   require, Purchaser or any of its Affiliates to alter, abandon or not pursue any
   business initiatives or transactions with any other Person, including any
   acquisition of other Telecommunication Licenses or spectrum rights (or
   businesses or Persons that own such Telecommunication Licenses or rights) and
   participation in any auction of additional spectrum and Seller will not, and will
   cause each of its Affiliates not to, (i) take any actions in respect of any approvals
   of which Seller or any of its Affiliates has Knowledge that Purchaser or any of its
   Affiliates may have pending during the pendency of this Agreement with Mexican
   Governmental Authorities with respect to any such business initiatives or
   transactions that would reasonably be expected to delay or impair Purchaser’s or
   its Affiliates’ ability to obtain such approvals or result in the imposition of any
   adverse term, condition, restriction or consequence in respect thereof or (ii) file
   petitions, pleadings or claims, or take any positions with respect to any
   investigation, proceeding, bid or auction or similar process before any
   Governmental Authority (including, without limitation, with respect to any
   Telecommunication Licenses or spectrum rights) that would be inconsistent with
   the terms of this Agreement and the transactions contemplated by this
   Agreement or with the positions taken by Purchaser and its Affiliates before
   Governmental Authorities of which Seller or any of its Affiliates has Knowledge.

          7.5. Regulatory Compliance. (a) During the period from the date of this
   Agreement to the Closing, Seller will, and will cause each of the Entities to,
   undertake reasonable best efforts to (i) take all actions reasonably necessary to
   maintain and preserve the Company Telecommunication Licenses and (ii) refrain
   from taking any action that would reasonably be expected to give any
   Governmental Authority with jurisdiction over Seller or any of the Entities
   reasonable grounds to suspend, revoke or modify any Company
   Telecommunication License in any adverse manner (other than in any de minimis
   respect).

                  (b)     Prior to the Closing, Seller will, and will cause each of the
   Entities to, use reasonable best efforts to renew material Permits and the
   Company Telecommunications Licenses, including preparing and filing with the
   applicable Governmental Authority all necessary applications in connection
   therewith as soon as reasonably practicable after the commencement of the
   period during which such applications may be made; provided that none of the
   Entities will apply for any Permit or Telecommunications License (other than
   renewals or replacements of the Company Telecommunication Licenses) the
   receipt of which would, individually or in the aggregate, reasonably be expected
   to prevent, materially impair or materially delay consummation of the transactions
   contemplated in this Agreement.

         7.6. Further Assurances. Subject to the other provisions of this
   Agreement (including Sections 7.3 and 7.4(b)), each Party will, and Seller will
   cause each Entity to, use its reasonable best efforts to (a) take all actions
   necessary or appropriate to consummate the transactions contemplated by this

   NYI-524627067v14                         62
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                       Pg 104 of 139


   Agreement and (b) cause the fulfillment at the earliest practicable date of all of
   the conditions to its respective obligations to consummate the transactions
   contemplated by this Agreement.

          7.7. Publicity. (a) The initial press releases concerning this Agreement
   and the transactions contemplated hereby will be in substantially the forms
   previously agreed by the Parties. Neither of the Parties will issue any press
   release or otherwise make any similar public announcement concerning this
   Agreement or the transactions contemplated hereby that in any material respect
   is inconsistent with or contains disclosures concerning this Agreement or the
   transactions contemplated hereby in addition to its initial press release without
   obtaining the prior written approval of the other Party, which approval will not be
   unreasonably withheld, conditioned or delayed, unless disclosure is otherwise
   required by applicable Law, stock exchange rules or by the Bankruptcy Court,
   provided, however, that the Party intending to make such release or
   announcement uses its reasonable best efforts consistent with such applicable
   Law, stock exchange rules or Bankruptcy Court requirement to consult in
   advance with the other Party with respect to the text thereof and to give the other
   Party a reasonable opportunity to comment thereon.

                 (b)    Seller and Purchaser will cooperate in developing language
   for a program of communications or notices relating to the transfer of ownership
   to be sent to customers of the Entities and Employees on or after the date of this
   Agreement and prior to the Closing. Neither Purchaser nor Seller will, and will
   cause its respective Affiliates to not, send any communications or notices (other
   than bills and materials reasonably ancillary thereto, advertisements or other
   promotional materials, administrative notices or other correspondence in the
   Ordinary Course of Business and not making reference to the transactions
   contemplated by this Agreement, Purchaser, or its Affiliates) to customers of the
   Entities or Employees on or after the date of this Agreement and prior to the
   Closing without the prior approval of the other party (not to be unreasonably
   withheld, conditioned or delayed).

           7.8. Certain Agreements. Prior to Closing, Seller will obtain each of the
   amendments or terminations set forth on Schedule 7.8(iii) (the “Section 7.8
   Terminations”). From and after the date hereof, Seller will use (and until the
   Closing Seller will cause each of the Entities to use) reasonable best efforts, and,
   to the extent reasonably requested by Seller, Purchaser will use commercially
   reasonable efforts to cooperate with Seller and each of the Entities, to obtain at
   the earliest practicable date each of the assignments, terminations or consents
   set forth on Schedule 7.8(i) and (ii) (the “Section 7.8 Instruments”). If any Section
   7.8 Instrument set forth on Schedule 7.8(i) or (ii) is not executed and delivered to
   Purchaser at or prior to Closing, then, from and after the Closing until such time
   as such Section 7.8 Instrument is executed by each party thereto and delivered
   to Purchaser, (a) Seller will provide and will cause its Affiliates to provide the
   Entities with the services and other benefits under each Contract to which such
   Section 7.8 Instrument relates, to the extent the applicable Entities received such

   NYI-524627067v14                         63
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52          Main Document
                                       Pg 105 of 139


   benefits in the ordinary course prior the date hereof, without any additional costs
   or expenses to the Entities, except for any such costs or expenses the Entities
   would have incurred pursuant to such Contract if such Section 7.8 Instrument
   had been obtained prior to Closing, and (b) the Entities receiving such services
   and other benefits will comply with and otherwise perform under such Contracts
   in the same manner as they did in the ordinary course prior the date hereof. Until
   such time that the applicable Section 7.8 Instrument or Section 7.8 Termination
   related to any Contract set forth on Schedule 7.8 is obtained, Seller will not, and
   will cause its Affiliates not to, terminate or modify any of such Contracts.

            7.9. Preservation of Records. Seller and Purchaser agree that each of
   them will preserve and keep the records held by it or their Affiliates relating to the
   Entities and their business for a period of at least seven years from the Closing
   Date (except as provided below) and will make, upon reasonable notice and
   during regular business hours, such records and personnel available to the other
   to the extent reasonably required by such party in connection with any insurance
   claims by, Legal Proceedings or tax audits against or governmental or internal
   investigations of Seller or Purchaser or any of their Affiliates, provided, however,
   that (i) the access to such records will not unreasonably interfere with the
   business or operations of Purchaser or Seller, as applicable, or any of their
   Affiliates, (ii) the access to such records will not be permitted to the extent that it
   would require Purchaser or Seller, as applicable, or any of their Affiliates, to (A)
   disclose information subject to attorney-client privilege or (B) violate any
   confidentiality obligations to which Purchaser or Seller, as applicable, or any of
   their Affiliates, is bound if the applicable Person shall have used commercially
   reasonable efforts to obtain the consent of the applicable third party to grant
   access to such records, and (iii) Seller or Purchaser, as applicable, will reimburse
   the other Party and its Affiliates for any reasonable and documented out-of-
   pocket expenses incurred in connection with such access. If Seller or Purchaser
   wishes to destroy such records before the end of such seven-year period, such
   Party will first give 60 days prior notice to the other and such other Party will have
   the right at its option and expense, upon prior notice given to such Party within
   such 60-day period, to take possession of the records within 90 days after the
   date of such notice.

           7.10. Confidentiality. (a) For a period of two years from and after the
   later of (i) the Closing Date and (ii) the provision of information, knowledge or
   data by Purchaser or its Affiliates to Seller or its Affiliates pursuant to Section 7.9,
   Seller and each of its Affiliates will treat as confidential and will safeguard any
   and all information, knowledge and data about the Entities and the Business by
   using the same degree of care, but no less than a reasonable standard of care,
   to prevent the unauthorized use, dissemination or disclosure of such information,
   knowledge and data as Seller or its Affiliates used with respect thereto prior to
   the execution of this Agreement. Effective upon the Closing, the confidentiality
   obligations under the Non-Disclosure Agreement will terminate.



   NYI-524627067v14                          64
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                       Pg 106 of 139


                  (b)     For a period of two years from and after the date hereof,
   each of Seller and Purchaser will, and will cause (or, with respect to third-party
   representatives, use commercially reasonable efforts to cause) each of its
   Affiliates and representatives to, treat as confidential and safeguard each
   Transaction Agreements and the terms and conditions thereof using the same
   degree of care, but no less than a reasonable standard of care, to prevent the
   unauthorized dissemination or disclosure of such confidential information.
   Notwithstanding the foregoing, either party hereto or its Affiliates or
   representatives may disseminate or disclose such confidential information and
   will not be liable with respect to such dissemination or disclosure (i) to such
   party’s officers directors, employees, agents, Affiliates, attorneys or advisors or
   other representatives; (ii) to the extent such dissemination or disclosure is
   requested or required by Law, by legal process (including pursuant to the
   assertion of such party’s or any of its Affiliates’ legal rights under any Transaction
   Agreements), or by regulatory process or request; or (iii) to the extent such
   dissemination or disclosure is reasonably necessary for purposes of compliance
   by such party or any of its Affiliates with Tax or regulatory reporting requirements;
   provided, however, that in the case of any disclosure to the Persons in clause (i)
   above, the parties hereto or their Affiliates or representatives (as applicable) will
   exercise their commercially reasonable efforts to preserve the confidentiality of
   such information disclosed.

                 (c)    Notwithstanding clauses (a) and (b) of this Section 7.10,
   nothing contained in the Transaction Agreements will be deemed to prohibit
   Purchaser or Seller, or any of their respective Affiliates, from disclosing any
   information as may be required, based on the advice of legal counsel, under the
   Bankruptcy Code or the Bankruptcy Rules or any legal process before, or any
   order of, any Governmental Authority.

          7.11. Trademark License Agreement. During the term of the Trademark
   Sublicense Agreement and any period provided pursuant to Section 2.4 thereof
   (in each case, as amended by the Amendment to the Trademark Sublicense
   Agreement), Seller will, and will cause NII Holdings, Inc. to, (i) maintain the
   Trademark License Agreement in full force and effect and (ii) not amend, modify
   or otherwise waive any provision of the Trademark License Agreement in any
   manner that would adversely affect the rights of the Company or any of its
   Subsidiaries under the Trademark Sublicense Agreement. Except as prohibited
   by applicable Law, from and after the date hereof until the Closing Date, to the
   extent reasonably requested by Purchaser, Seller will cause the Entities to
   cooperate with Purchaser in connection with winding down use of the
   Trademarks that are sublicensed to the Company pursuant to the Trademark
   Sublicense Agreement; provided that, for the avoidance of doubt, this Section will
   not obligate Seller or the Entities to take any steps to begin winding down such
   Trademarks.

          7.12. Certain Employees and Plans. (a) With respect to any Employee
   who is employed by any Entity but whose job is not primarily related to the

   NYI-524627067v14                         65
   SC1:3765114.10
14-12611-scc     Doc 575    Filed 03/23/15 Entered 03/23/15 14:42:52          Main Document
                                        Pg 107 of 139


   Business, prior to the Closing, Seller will, or will cause its Affiliates to, take all
   necessary actions to transfer such Employee’s employment to Seller or one of its
   Affiliates other than any Entity or Company Parent (or terminate their
   employment). Seller will be responsible for any severance obligations that arise
   as a result of such transfer (or termination).

                    (b)    At least 30 days prior to the Closing, Seller will, or will cause
   its Affiliates to, take all actions necessary to terminate the Employee Plan set
   forth on Schedule 7.12(b) (the “Terminated Plan”) and provide notice of such
   termination to the Employees and appropriate Governmental Authorities to the
   extent required by Law.

                  (c)   For the avoidance of doubt, the provisions of this Agreement
   are intended to be for the sole benefit of, and will be enforceable by, the Parties
   hereto, and nothing in this Section 7.12 or elsewhere in this Agreement, whether
   express or implied, will create any third-party beneficiary or other rights in any
   other Person, including any current or former employee or any dependent or
   beneficiary thereof. Nothing contained herein, express or implied (i) will be
   construed to establish, amend or modify any benefit plan, program, agreement or
   arrangement of Purchaser or any of its Subsidiaries or (ii) will alter or limit the
   ability of Purchaser or any of its Subsidiaries to amend, modify or terminate any
   Employee Plan, or other benefit plan, program, agreement or arrangement at any
   time assumed, established, sponsored or maintained by Purchaser or any of its
   Subsidiaries. The Parties acknowledge and agree that the terms set forth in this
   Section 7.12 will not create any right for any employee to any continued
   employment or engagement with Seller or any of its Subsidiaries or with
   Purchaser or any of its Subsidiaries.

           7.13. Financing Cooperation. If requested by Purchaser in writing, Seller
   will, and will cause each of the Entities to, use its respective commercially
   reasonable efforts to take any actions and provide any cooperation reasonably
   requested by Purchaser in connection with the payment of the Pay-Off Amount or
   obtaining the Pay-Off Letters.

           7.14. Seller Disclosure Schedule. Seller may, at its option, include in the
   Seller Disclosure Schedule items that are not required to be included in order to
   avoid any misunderstanding, and such inclusion, or any references to Dollar
   amounts, will not be deemed to be an acknowledgement or representation that
   such items are material, to establish any standard of materiality or to define
   further the meaning of such terms for purposes of this Agreement. Information
   provided in one Section of the Seller Disclosure Schedule will suffice, without
   repetition or cross reference, as a disclosure of such information in any other
   Section of the Seller Disclosure Schedule to which its relevance is reasonably
   apparent on its face.

         7.15. Extension Financing. If, as of August 31, 2015, the Closing has not
   occurred and this Agreement has not been terminated, Seller and Purchaser will

   NYI-524627067v14                           66
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                       Pg 108 of 139


   discuss in good faith Seller’s financing needs with respect to the Entities, if any,
   and consider possible financing alternatives, provided, however, that neither
   Seller nor Purchaser will have any obligations to provide or accept any financing
   to or from the other, provided that this Section 7.15 will not obligate Seller or its
   Affiliates to enter into any financing arrangement with Purchaser or any other
   third party.

           7.16. Transition Services. The Parties agree that the applicable
   schedules to the Transition Services Agreement will include at least all services
   that were provided by Seller or any of its Affiliates (other than the Entities and
   Company Parent) or its or their third party service providers to the Entities or
   Company Parent, or by the Entities or Company Parent or their third party
   service providers to Seller or any of its Affiliates (other than the Entities and
   Company Parent), in each case, during the three-month period prior to the date
   hereof and that are reasonably required for the operation of the respective
   businesses of the applicable service recipients under the Transition Services
   Agreement after the Closing, provided, however, that, to the extent a third party
   service provider is obligated at the time of the Closing to provide the services
   contemplated by this Section directly to the applicable service recipients (whether
   as a result of an assignment of an agreement to the applicable service recipient
   or pursuant to an agreement entered into between such third party service
   provider and the applicable service recipient after the date hereof and before the
   Closing), such services will be provided pursuant to such agreement and not
   pursuant to the Transition Services Agreement. From and after the date hereof
   and prior to the Closing Date, each of Purchaser and Seller will (i) diligently and
   in good faith negotiate to identify all such services and develop and agree to full
   service descriptions for such services, and, once agreed, such descriptions will
   be set forth on the schedules to the Transition Services Agreement and (ii) begin
   the process of negotiating in good faith the service fees for such services in
   accordance with the Agreed Methodology (as such term is defined in Exhibit D).
   If for any reason, the Transition Services Agreement is not executed and
   delivered by the Closing, Seller, its Affiliates (other than the Entities and
   Company Parent) and Seller Successors and its and their third party service
   providers, to the extent permitted by applicable third party contracts (and to the
   extent not so permitted, pursuant to Section 2.2 of Exhibit D), and the Entities
   and their third party service providers, to the extent permitted by applicable third
   party contracts (and to the extent not so permitted, pursuant to Section 2.2 of
   Exhibit D), will provide such services to the applicable service recipient on the
   terms set forth in Exhibit D until such time as the Transition Services Agreement
   has been executed and delivered, and Purchaser and Seller will continue to use
   their respective commercially reasonable efforts to negotiate and finalize the
   Transition Services Agreement until it is executed and delivered.

                             8. CONDITIONS TO CLOSING

          8.1. Conditions Precedent to Obligations of Purchaser. The obligation
   of Purchaser to consummate the transactions contemplated by this Agreement is

   NYI-524627067v14                         67
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                       Pg 109 of 139


   subject to the fulfillment, on or before to the Closing Date, of each of the following
   conditions (any or all of which may be waived by Purchaser in whole or in part to
   the extent permitted by applicable Law):

                  (a)    (i) the representations and warranties of Seller set forth in
   Section 5.23 (Absence of Certain Changes) shall be true and correct in all
   respects on the date of this Agreement, (ii) the representations and warranties of
   Seller set forth in Section 5.7 (Title to Shares) and Section 5.26(b)(ii) and (c)
   (Company Parent) shall be true and correct in all respects (A) on the date of this
   Agreement and (B) as of the Closing Date as if given as of such date (except to
   the extent that such representation and warranty speaks only as of a particular
   date, in which case such representation and warranty shall be true and correct in
   all respects as of such date), (iii) the Seller Fundamental Representations (other
   than the representations and warranties set forth in Section 5.7 (Title to Shares)
   and Section 5.26(b)(ii) and (c) (Company Parent)) and the representations and
   warranties of Seller set forth in Section 5.22 (Certain Conduct; Sanctions) (read
   for purposes of this Section 8.1(a) without any materiality or Seller Material
   Adverse Effect qualification or any similar qualification) shall be true and correct
   in all material respects (A) on the date of this Agreement and (B) at the Closing
   as if given as of such date (except to the extent that such representation and
   warranty speaks only as of a particular date, in which case such representation
   and warranty shall be true and correct in all respects as of such date), (iv) all
   other representations and warranties of Seller set forth in this Agreement shall be
   true and correct (A) on the date of this Agreement and (B) at the Closing as if
   given as of such date (except to the extent that any such representation and
   warranty speaks only as of a particular date, in which case such representation
   and warranty shall be true and correct as of such date), provided, however, that
   notwithstanding anything herein to the contrary, the condition set forth in this
   Section 8.1(a)(iv) shall be deemed to have been satisfied even if any
   representations and warranties of Seller are not so true and correct unless the
   failure of such representations and warranties of Seller to be so true and correct
   (read, for purposes of this Section 8.1(a)(iv) without any materiality or Seller
   Material Adverse Effect qualification or any similar qualification), individually or in
   the aggregate, has had or would reasonably be expected to result in a Seller
   Material Adverse Effect, and (v) Purchaser shall have received a certificate
   signed by an authorized officer of Seller, dated as of the Closing Date, to the
   foregoing effect;

                  (b)    Seller and Seller Parent shall have performed and complied
   in all material respects with all obligations and agreements required by this
   Agreement to be performed or complied with by Seller or Seller Parent on or
   before the Closing Date, and Purchaser shall have received a certificate signed
   by an authorized officer of Seller, dated as of the Closing Date, to the foregoing
   effect;

                (c)   the Bankruptcy Court shall have entered the Sale Order and
   the Bidding Procedures Order, and once entered, neither order shall have been

   NYI-524627067v14                          68
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                       Pg 110 of 139


   (i) amended, modified or supplemented in any way without the Purchaser’s prior
   written consent or (ii) voided, reversed or vacated or subject to a stay, and each
   of the Bidding Procedures Order and the Sale Order shall be a Final Order;

                 (d)    Company Parent shall have Filed a notice of dismissal of its
   chapter 11 case in form and substance reasonably satisfactory to Purchaser (a
   “Notice of Dismissal”);

                  (e)    with respect to the chapter 11 case of Company Parent, (i)
   all fees of the U.S. Trustee shall have been paid in full and no amounts shall be
   due and owing to the U.S. Trustee following the Closing and (ii) all required
   reports shall have been Filed with the Bankruptcy Court;

               (f)    the closing deliveries set forth in Section 4.2(a) – (o) shall
   have been delivered to Purchaser;

                  (g)     (i) all Governmental Approvals, the failure of which to
   obtain, individually or in the aggregate, would have or be reasonably expected to
   result in a Seller Material Adverse Effect, shall have been obtained and (ii) at
   Closing, no such Governmental Approvals or any Company Approvals (A) are
   subject to a written request for a stay or any similar written request that is
   pending, (B) are subject to a stay that is in effect or have been vacated,
   reversed, set aside, annulled or suspended, (C) are subject to any written petition
   for rehearing or reconsideration or written application for review that is pending,
   (D) are being reconsidered following applicable procedures by any Governmental
   Authority of competent jurisdiction that has undertaken in writing to reconsider
   the action on its own motion, or (E) are subject to any appeal that is pending
   (including other administrative or judicial review) or in effect, unless, in the case
   of the circumstances described in clause (A), (C) or (E), such circumstance
   would not reasonably be expected to result in (1) vacating, reversing, setting
   aside, annulling or suspending such Governmental Approval or (2) modifying
   such Governmental Approval in any manner that would impose any term,
   condition or consequence that would, individually or in the aggregate, reasonably
   be likely to have or result in an Adverse Regulatory Condition. All Governmental
   Approvals that have been obtained shall have been obtained without the
   imposition of any term, condition, restriction or consequence that would,
   individually or in the aggregate with all other terms, conditions, restrictions or
   consequences imposed in connection with obtaining other Governmental
   Approvals, have, or reasonably be expected to result in, an Adverse Regulatory
   Condition;

                (h)    since the date of this Agreement, there shall not have
   occurred any change, event, circumstance or development that, individually or in
   the aggregate, has had, or is reasonably expected to result in, a Seller Material
   Adverse Effect;




   NYI-524627067v14                         69
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52          Main Document
                                       Pg 111 of 139


                    (i)     there shall not be instituted or pending any suit, action or
   proceeding commenced by a Governmental Authority of competent jurisdiction
   which is seeking to (i) prohibit, limit, restrain or impair Purchaser’s ability to own
   operations, rights, product lines, businesses or interest therein of any Entity from
   and after the Closing or any of the assets, licenses, operations, rights, product
   lines, businesses or interest therein of any Entity (including by requiring any sale,
   divestiture, transfer, license, lease, disposition of or encumbrance or hold
   separate arrangement with respect to any such assets, licenses, operations,
   rights, product lines, businesses or interest therein), in each case, in a manner
   that would reasonably be expected to result in an Adverse Regulatory Condition,
   or (ii) prohibit or limit in any material respect Purchaser’s ability to vote, transfer,
   receive dividends or distributions or otherwise exercise full ownership rights with
   respect to the Company Parent Interests or any Shares;

                 (j)     the Corporate Records of the Company and its Subsidiaries
   delivered under Section 4.2(j) shall be complete in all material respects and
   updated as of the Closing Date to accurately reflect the capital structure set forth
   in Section 5.5(a) of the Seller Disclosure Schedule; and

                (k)    each of the Third Party Consents, Section 7.8 Terminations
   and Section 7.8 Instruments listed on Schedule 8.1(k) shall have been executed
   by each party thereto and delivered to Purchaser and shall be in full force and
   effect.

           8.2. Conditions Precedent to Obligations of Seller. The obligations of
   Seller to consummate the transactions contemplated by this Agreement are
   subject to the fulfillment, on or before the Closing Date, of each of the following
   conditions (any or all of which may be waived by Seller in whole or in part to the
   extent permitted by applicable Law):

                  (a)     the representations and warranties of Purchaser contained
   in Article 6 shall be true and correct (i) on the date of this Agreement and (ii) at
   the Closing as if given as of such date (except to the extent that any such
   representation and warranty expressly speaks as of a particular date, in which
   case such representation and warranty shall be true and correct as of such date);
   provided, however, that notwithstanding anything herein to the contrary, the
   condition set forth in this Section 8.2(a) shall be deemed to have been satisfied
   even if any representations and warranties of Purchaser are not so true and
   correct unless the failure of such representations and warranties of Purchaser to
   be so true and correct (read for purposes of this Section 8.2(a) without any
   materiality or Purchaser Material Adverse Effect qualification or any similar
   qualification), individually or in the aggregate, has had or would reasonably be
   expected to result in a Purchaser Material Adverse Effect and Seller shall have
   received a certificate signed by an authorized officer of Purchaser, dated as of
   the Closing Date, to the foregoing effect;




   NYI-524627067v14                          70
   SC1:3765114.10
14-12611-scc     Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52      Main Document
                                          Pg 112 of 139


                 (b)     Purchaser shall have performed and complied in all material
   respects with all obligations and agreements required by this Agreement to be
   performed or complied with by Purchaser on or before the Closing Date, and
   Seller shall have received a certificate signed by an authorized officer of
   Purchaser, dated as of the Closing Date, to the foregoing effect;

                 (c)    the Bankruptcy Court shall have entered the Sale Order, and
   the Sale Order shall not have been voided, reversed or vacated or made subject
   to a stay; and

                  (d)    the Closing deliveries set forth in Section 4.3 shall have
   been delivered to Seller or, where applicable in the case of the Closing deliveries
   set forth in Section 4.3(c), the other Persons specified therein.

          8.3. Conditions Precedent to Obligations of Purchaser and Seller. The
   respective obligations of Purchaser and Seller to consummate the transactions
   contemplated by this Agreement are subject to the fulfillment, on or before the
   Closing Date, of each of the following conditions (any or all of which may be
   waived by Purchaser and Seller in whole or in part to the extent permitted by
   applicable Law):

                (a)     there shall not be in effect any Law or Order by a
   Governmental Authority of competent jurisdiction restraining, enjoining or
   otherwise prohibiting the consummation of the transactions contemplated hereby;
   and

                      (b)   the Company Approvals shall have been obtained.

          8.4. Frustration of Closing Conditions. Neither Purchaser nor Seller
   may rely on the failure of any condition set forth in Section 8.1 or Section 8.2 if
   such failure was the direct result of such Party’s material breach of this
   Agreement.

                                    9. INDEMNIFICATION

          9.1. Survival. The representations and warranties contained in this
   Agreement will survive the Closing and will remain in full force and effect until
   5:00 p.m. local time in Mexico City, Mexico on the date that is the 12-month
   anniversary of the Closing Date (the “Release Date”), at which time they will
   terminate, except that (a) the Seller Fundamental Representations will survive
   the Closing and will remain in full force and effect indefinitely and (b) the
   Specified Representations will survive the Closing and will remain in full force
   and effect until 5:00 p.m. local time in Mexico City, Mexico, on the 24-month
   anniversary of the Closing Date. The covenants and agreements contained in
   this Agreement that are to be performed in full prior to the Closing will survive the
   execution and delivery of this Agreement and the Closing and will thereafter
   terminate at 5:00 p.m. local time in Mexico City, Mexico, on the Release Date.
   The covenants and agreements that are to be performed after the Closing will

   NYI-524627067v14                          71
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                       Pg 113 of 139


   survive the Closing until performed in accordance with their terms. The last day
   on which a representation and warranty or covenant or agreement survives
   pursuant to this Section 9.1 is referred to herein as the “End Date” with respect to
   such representation and warranty or covenant or agreement, provided that, the
   indemnification in Section 9.2(e) will survive until 60 days after the expiration of
   the relevant statute of limitations. No claim for indemnification pursuant to this
   Article 9 may be brought following the applicable End Date. Notwithstanding the
   foregoing, if on or prior to the applicable End Date, a Third Party Claim Notice or
   a Direct Claim Notice has been given to an Indemnifying Party, the applicable
   claim as set forth in such notice will survive until satisfaction or other resolution
   thereof and may be amended to allow for adjusted Damages based on
   substantially the same facts and circumstances giving rise to such claim.

           9.2. Indemnification by Seller. From and after the Closing, Seller will
   indemnify and save and hold harmless Purchaser and its Affiliates and their
   respective officers and directors (collectively, the “Purchaser Indemnitees”) from
   and against any and all demands, claims, actions or causes of action,
   assessments, losses, damages (including diminution of value to the extent
   recoverable under the laws of the State of New York applicable to Contracts and
   consequential damages, to the extent reasonably foreseeable), liabilities, costs
   and expenses, including interest, penalties and reasonable and documented
   attorneys’ fees and expenses (“Damages”) resulting from, arising out of or
   incurred in connection with: (a) any failure of any representation or warranty
   made by Seller to be true and correct as of the date of this Agreement or as of
   the Closing Date as if given as of such date (except to the extent that such
   representation and warranty speaks only as of a particular date, in which case,
   as of such date), (b) any nonfulfillment, violation or breach of any covenant or
   agreement made by Seller or Seller Parent in this Agreement, (c) Purchaser’s
   acquisition of the Company Parent Interests to the extent such Damages would
   not have resulted, arisen or been incurred had Purchaser acquired the Company
   Shares directly (instead of through the acquisition of the Company Parent
   Interests), (d) the Uruguay Subsidiary or the Uruguay Divestiture, and (e) the
   Terminated Plan (including the termination of the Terminated Plan in accordance
   with Section 7.12(b) and regardless of whether Damages arose prior to, at or
   after the Closing). For the purposes of Section 9.2(a), with respect to any
   representation or warranty that is limited or qualified by any materiality or Seller
   Material Adverse Effect qualification or any similar qualification, the occurrence of
   any failure of such representation or warranty to be true and correct, and the
   amount of Damages subject to indemnification hereunder, will be determined as
   if any such qualifications were not contained therein; provided, however, that this
   sentence will not apply to (i) any such qualifications contained in the definition of
   any defined term used herein, (ii) the representations and warranties set forth in
   any of Section 5.8 (Financial Statements), Section 5.9 (Undisclosed Liabilities) or
   Section 5.13 (Material Contracts) and (iii) any such qualifications used for the
   purposes of defining the scope of items or matters required to be set forth on a
   list.


   NYI-524627067v14                         72
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                       Pg 114 of 139


           9.3. Indemnification by Purchaser. From and after the Closing,
   Purchaser will indemnify and save and hold harmless Seller and its Affiliates and
   their respective officers and directors (collectively, the “Seller Indemnitees” and,
   together with the Purchaser Indemnitees, the “Indemnified Parties”) from and
   against any Damages resulting from, arising out of or incurred in connection with:
   (a) any failure of any representation or warranty made by Purchaser to be true
   and correct as of the date of this Agreement or as of the Closing Date as if given
   as of such date (except to the extent that such representation and warranty
   speaks only as of a particular date, in which case, as of such date), and (b) any
   nonfulfillment, violation or breach of any covenant or agreement made by
   Purchaser in this Agreement.

           9.4. Indemnification Procedures. (a) If an Indemnified Party desires to
   assert any claim for indemnification provided for under this Article 9 in respect of,
   arising out of or involving a claim or demand made by any Person (other than a
   Party or Affiliate thereof) against the Indemnified Party (a “Third Party Claim”),
   such Indemnified Party will notify Purchaser or Seller, as the case may be (the
   “Indemnifying Party”), in writing of such Third Party Claim, including the amount
   or the estimated amount of Damages sought thereunder to the extent then
   ascertainable (which estimate will not be conclusive of the final amount of such
   Third Party Claim), any relevant time constraints relating thereto and, to the
   extent practicable, any other material details pertaining thereto (a “Third Party
   Claim Notice”) promptly after receipt by such Indemnified Party of written notice
   of the Third Party Claim; provided, however, that the failure to timely give such
   notice will not reduce the Damages for which the Indemnifying Party is obligated
   to indemnify the Indemnified Party under this Article 9 except to the extent of any
   Damages resulting from the Indemnifying Party being prejudiced by such failure.
   The Indemnified Party will deliver to the Indemnifying Party, promptly after the
   Indemnified Party’s receipt thereof, copies of all notices and documents
   (including court papers) received by the Indemnified Party relating to the Third
   Party Claim; provided, however, that failure to provide any such copies will not
   affect the indemnification obligations provided hereunder except to the extent of
   any Damages resulting from the prejudice of any claim or defense available to
   the Indemnifying Party as a result of such failure.

                 (b)    If a Third Party Claim is made against an Indemnified Party,
   the Indemnifying Party will be entitled to participate in the defense thereof and,
   within 30 days of receiving a Third Party Claim Notice with respect to such Third
   Party Claim, may assume the defense thereof and select counsel to act in such
   defense (which counsel will be reasonably satisfactory to the Indemnified Party).
   Should the Indemnifying Party so elect to assume the defense of a Third Party
   Claim, the Indemnifying Party will not be liable to the Indemnified Party for legal
   expenses subsequently incurred by the Indemnified Party in connection with the
   defense thereof, unless, in the reasonable opinion of counsel (including in-house
   counsel) to the Indemnified Party, counsel for the Indemnifying Party could not
   adequately represent the interests of the Indemnified Party because the interests
   of the Indemnifying Party are in conflict with those of the Indemnified Party. If the

   NYI-524627067v14                         73
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                       Pg 115 of 139


   Indemnifying Party assumes such defense, the Indemnified Party will have the
   right to participate in the defense thereof and to employ counsel, at its own
   expense (except as provided in the immediately preceding sentence), separate
   from the counsel employed by the Indemnifying Party. The Indemnifying Party
   will be liable for reasonable fees and expenses of counsel employed by the
   Indemnified Party for any period during which the Indemnifying Party has not
   assumed the defense thereof and as otherwise contemplated by the two
   immediately preceding sentences. If the Indemnifying Party chooses to defend
   any Third Party Claim, the Indemnified Party will cooperate in the defense or
   prosecution thereof.

                  (c)    If the Indemnifying Party, within 30 days after written notice
   of any such Third Party Claim (or sooner if the nature of the Third Party Claim so
   requires) (i) does not assume control of the defense or (ii) after assuming control
   of the defense, fails or ceases to diligently defend such Third Party Claim, which
   failure or cessation is not cured within 15 days after written notice thereof from
   the Indemnified Party, then the Indemnified Party will have the right to undertake
   the defense of such Third Party Claim, and (iii) the reasonable and documented
   fees and expenses of counsel to the Indemnified Party in connection therewith
   will be considered “Damages” for purposes of this Agreement; provided,
   however, that in no event will the fees and expenses of more than one counsel
   (in addition to one local counsel in each jurisdiction that is reasonably necessary)
   for the Indemnified Party with respect to a single Third Party Claim or a series of
   related Third Party Claims be considered “Damages” for purposes of this
   Agreement.

                  (d)    The Indemnified Party will not settle, compromise or
   discharge a Third Party Claim without the Indemnifying Party’s prior written
   consent, which consent will not be unreasonably withheld, conditioned or
   delayed. The Indemnifying Party may pay, settle or compromise a Third Party
   Claim without the Indemnified Party’s prior written consent, so long as such
   payment, settlement or compromise (i) includes an unconditional release of the
   Indemnified Party from all Liability in respect of such Third Party Claim, (ii) does
   not subject the Indemnified Party to any injunctive relief or other equitable
   remedy, (iii) does not include a statement or admission of fault, culpability or
   failure to act by or on behalf of any Indemnified Party, and (iv) simultaneously
   with the effectiveness of such settlement, payment or compromise, the
   Indemnifying Party pays in full any obligation imposed on the Indemnified Party
   by such settlement, compromise or consent or such obligation is paid in full from
   the Escrow Account.

                  (e)    The Parties will act in good faith in responding to, defending
   against, settling or otherwise dealing with any Third Party Claims, and cooperate
   in any such defense and give each other reasonable access during normal
   business hours and upon reasonable advance notice to all information relevant
   thereto. Without limiting the generality of this Section 9.4(e), the Party controlling
   the defense of any Third Party Claim will deliver, or cause to be delivered, to the

   NYI-524627067v14                         74
   SC1:3765114.10
14-12611-scc      Doc 575      Filed 03/23/15 Entered 03/23/15 14:42:52     Main Document
                                           Pg 116 of 139


   other party copies of all correspondence, pleadings, motions, briefs, appeals or
   other written statements relating to or submitted in connection with the defense of
   the Third Party Claim, and timely notices of, and the right to participate in any
   hearing or other court proceeding, meeting or negotiation relating to the Third
   Party Claim.

                  (f)     If an Indemnified Party desires to assert any claim for
   indemnification provided for under this Article 9 other than a claim in respect of,
   arising out of or involving a Third Party Claim (a “Direct Claim”), such Indemnified
   Party will notify the Indemnifying Party in writing of such Direct Claim, including
   the amount or the estimated amount of Damages sought thereunder to the extent
   then ascertainable (which estimate will not be conclusive of the final amount of
   such Direct Claim), and, to the extent practicable, any other material details
   pertaining thereto (a “Direct Claim Notice”); provided, however, that the failure to
   timely give such notice will not reduce the Damages for which the Indemnifying
   Party is obligated to indemnify the Indemnified Party under this Article 9 except to
   the extent of such Damages resulting from the Indemnifying Party being
   prejudiced by such failure.

           9.5.       Limitations on Indemnification.

                   (a)     Seller will have no liability for any claim for indemnification
   pursuant to Section 9.2(a) if (i) in case of a claim (other than a Third Party Claim)
   arising out of an action Purchaser, the Entities or their respective Affiliates take
   after the Closing Date to obtain any Permit required for, or to comply with
   Transmission Tower Standards applicable to, an individual Transmission Tower
   in relation to facts or circumstances that would constitute a breach of the
   representations made in respect of Permits or Transmission Tower Standards in
   Section 5.16(a), Section 5.16(d) or Section 5.16(f), the Damages for which it
   would be responsible for such claim on a per-Transmission Tower basis are less
   than $5,000 and (ii) in the case of all other claims, the Damages for which it
   would be responsible for such claim and all related claims arising from
   substantially the same facts or circumstances are less than $50,000 (each such
   claim and, in the case of clause (ii), related claims, a “De Minimis Claim”). Seller
   will have no liability for indemnification pursuant to Section 9.2(a) unless and until
   the aggregate amount of Damages (excluding De Minimis Claims) for which it
   would be responsible for claims hereunder exceeds an amount equal to
   $10,000,000 (the “Basket Amount”), in which case Seller will, subject to the other
   limitations hereunder, be liable for all such Damages (excluding Damages
   associated with De Minimis Claims) in excess of the Basket Amount. The
   limitations set forth in this Section 9.5(a) will not apply to any claim for
   indemnification in respect of a breach or inaccuracy of the Seller Fundamental
   Representations.

               (b)      The maximum aggregate amount of indemnifiable Damages
   payable by Seller in respect of claims pursuant to Section 9.2(a) (other than in


   NYI-524627067v14                             75
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                       Pg 117 of 139


   respect of a breach or inaccuracy of the Seller Fundamental Representations)
   will not exceed the Escrow Amount (the “Cap”).

                 (c)     Purchaser will have no liability for any claim for
   indemnification pursuant to Section 9.3(a) that is a De Minimis Claim or until the
   aggregate amount of Damages (excluding all Damages associated with De
   Minimis Claims) for which it would be responsible for claims hereunder exceeds
   the Basket Amount, in which case Purchaser will, subject to the other limitations
   hereunder, be liable for all such Damages (excluding De Minimis Claims) in
   excess of the Basket Amount. The maximum aggregate amount of indemnifiable
   Damages payable by Purchaser in respect of claims pursuant to Section 9.3(a),
   taken together, will not in any event exceed the Cap.

                 (d)    No party hereto will be obligated to indemnify any other
   Person with respect to any Damages with respect to any matter that was
   included in the calculation of the adjustments reflected in the Final Purchase
   Price pursuant to Section 3.4 (to the extent so included).

                  (e)    Notwithstanding anything to the contrary in this Agreement,
   the Parties agree and acknowledge that, for any amounts finally determined to be
   payable by Seller (i) in respect of claims pursuant to Section 9.2(a) (other than in
   respect of a breach or inaccuracy of any of the Seller Fundamental
   Representations), such amounts will solely be paid from funds then available in
   the Escrow Account and Seller will not be obligated to pay any such amounts
   remaining unpaid after the funds in the Escrow Account have been exhausted,
   provided that, subject to the Cap, Seller will be obligated to pay in full any such
   amounts remaining unpaid after the funds in the Escrow Account have been
   exhausted up to the amount of funds from the Escrow Account that were
   released to a Purchaser Indemnitee in respect of claims pursuant to (A)
   Section 9.2(a) in respect of a breach or inaccuracy of any of the Seller
   Fundamental Representations, (B) Section 9.2(b), Section 9.2(c), Section 9.2(d)
   or Section 9.2(e), or (C) Article 11 and (ii) in respect of claims pursuant to (A)
   Section 9.2(a) in respect of a breach or inaccuracy of any of the Seller
   Fundamental Representations or (B) Section 9.2(b), Section 9.2(c), Section
   9.2(d) or Section 9.2(e), such amounts will be paid from funds then available in
   the Escrow Account only to the extent Purchaser elects at any time, by written
   notice to Seller, to have such amounts paid from the Escrow Account and Seller
   will be obligated to pay any such amounts not so paid from the Escrow Account.

                (f)      Notwithstanding anything to the contrary in this Agreement,
   in no event will an Indemnifying Party have liability to any Indemnified Party for
   any exemplary or punitive damages, except to the extent paid to a third party in
   connection with a Third Party Claim.

            9.6. Indemnity Payments. (a) In calculating the amount of any
   Damages, (i) the proceeds actually received by the Indemnified Party or any of
   its Affiliates under any insurance policy or pursuant to any claim, recovery,

   NYI-524627067v14                        76
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                       Pg 118 of 139


   settlement or payment by or against any other Person, in each case, net of any
   actual costs, expenses or premiums incurred in connection with securing or
   obtaining such proceeds will be deducted, except to the extent that the
   adjustment itself would excuse, exclude or limit the coverage of all or part of such
   Damages, (ii) all such Damages will be reduced by the net present value of any
   net Tax benefits attributable to such Damages reasonably expected by the
   Indemnified Party in its good faith discretion, after consultation with the
   Indemnifying Party, to be actually utilized by the Indemnified Party or its Affiliates
   within the taxable year in which such damages are incurred and the following two
   taxable years, and (iii) any payment made pursuant to this Article 9 will be
   treated as an adjustment to the price for which the Company Parent Interests are
   purchased by the Purchaser for all Tax purposes unless otherwise required by
   applicable Law. In determining the taxable year in which, and the extent to
   which, any such tax benefit is reasonably expected to be utilized, such tax benefit
   shall be deemed to have been utilized only after all other available tax attributes
   and benefits, including net operating losses and any other deductions, are
   utilized.

                   (b)    If an Indemnified Party recovers an amount from a third party
   in respect of Damages that is the subject of indemnification hereunder after all or
   a portion of such Damages has been paid by an Indemnifying Party pursuant to
   this Article 9, the Indemnified Party will promptly remit to the Indemnifying Party
   the excess (if any) of (i) the amount paid by the Indemnifying Party in respect of
   such Damages, plus the amount received from the third party in respect thereof,
   less (ii) the full amount of Damages; provided that if the Indemnified Party is
   Purchaser and the amount paid by the Indemnifying Party was paid from the
   Escrow Account and the Escrow Agreement will not yet have been terminated,
   Purchaser will promptly remit such recovered amount to the Escrow Account
   instead of the Indemnifying Party.

                   (c)    Subject to Section 9.5(e), (i) The Indemnifying Party will pay
   all amounts payable pursuant to this Article 9, by wire transfer of immediately
   available cash funds in Dollars, promptly following receipt from an Indemnified
   Party of a bill for Damages that are the subject of indemnification hereunder,
   unless the Indemnifying Party in good faith reasonably disputes the Damages, in
   which event it will promptly notify the Indemnified Party, and (ii) in any event, the
   Indemnifying Party will pay to the Indemnified Party, by wire transfer in
   immediately available cash funds in Dollars, the amount of any Damages for
   which it is liable hereunder no later than three days following any determination
   of such Damages and the Indemnifying Party’s liability therefor. A
   “determination” will exist when (A) the parties to the dispute have entered into a
   legally binding agreement with respect to the dispute, (B) a court of competent
   jurisdiction will have entered a final and non-appealable order or judgment, or (C)
   an arbitration or like panel will have rendered a final and non-appealable
   determination with respect to disputes the parties have agreed to submit thereto.



   NYI-524627067v14                         77
   SC1:3765114.10
14-12611-scc     Doc 575    Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                        Pg 119 of 139


          9.7. Exclusivity of Indemnity. Except in the case of actual fraud (as to
   which none of the limitations set forth in this Article 9 will apply), from and after
   the Closing, the rights of any Indemnified Party under this Article 9 will be the
   sole and exclusive remedy of such Indemnified Party for monetary damages with
   respect to claims for breach or inaccuracy of any of the representations, or
   warranties, or breach of any of the covenants and agreements, in each case, that
   are indemnifiable under this Article 9.

           9.8. Tax Indemnification. The foregoing provisions of this Article 9 will
   not apply with respect to indemnification for Taxes (including for any breach of
   any representation or warranty contained in Section 5.10 or any covenant
   contained in Section 7.2(b)(S) or Article 11), which will be governed solely by
   Article 11.

          9.9. Successors. The obligations of Seller under this Article 9 are
   intended to be, and the Sale Order will specifically provide that they will be,
   binding upon (a) any successors or assigns of Seller, (b) any trustee, examiner,
   or other representative of Seller’s estate, (c) any reorganized Seller, and (d) any
   other entity vested or revested with any right, title or interest in or to a material
   portion of Seller’s assets or any other Person claiming any rights in or control
   over a material portion of Seller’s assets (each of (a) through (d), a “Seller
   Successor”) as if such Seller Successor were Seller hereunder.

                           10. BANKRUPTCY COURT MATTERS

            10.1. Competing Transaction. (a) Each Debtor and each of Seller
   Parent and Seller agrees that (i) between the date hereof and the date the
   Bidding Procedures Order is entered by the Bankruptcy Court and (ii) from and
   after the date that the Auction is declared closed by Seller, Seller will not, and will
   not permit its Affiliates or its or their respective officers, directors, agents or
   representatives to, directly or indirectly, (A) initiate contact with, or solicit or
   encourage submission of any inquiries, proposals or offers by, any Person with
   respect to a Competing Transaction (including a Back-Up Plan) or otherwise
   facilitate any effort or attempt to make a proposal or offer with respect to a
   Competing Transaction (including a Back-Up Plan), (B) engage in, continue or
   otherwise participate in any discussions or negotiations regarding, or provide any
   non-public information or data to any Person relating to, any Competing
   Transaction (including a Back-Up Plan), (C) enter into or seek to enter into any
   agreement with respect to, make any Filings in furtherance of, or negotiate in any
   respect, a Competing Transaction (including a Back-Up Plan), and (D) request to
   amend or waive this Section 10.1(a); provided that Seller and its Affiliates or its
   or their respective officers, directors, representatives and agents may provide
   materials and information (“Participation Materials”) to, and enter into discussions
   and negotiations with, Interested Parties or Potential Bidders (as defined in the
   Bidding Procedures) to the extent expressly permitted by and in accordance with
   the Bidding Procedures. Until the entry of the Bidding Procedures Order, Seller
   agrees that it will promptly (and, in any event, within 24 hours) notify Purchaser if

   NYI-524627067v14                          78
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52           Main Document
                                       Pg 120 of 139


   any inquiries, proposals or offers with respect to a Competing Transaction are
   received by, any such information is requested from, or any such discussions or
   negotiation are sought to be initiated or continued with, it or any of its Affiliates or
   its or their respective officers, directors, agents or representatives indicating, in
   connection with such notice, the name of such Person and the material terms
   and conditions of any proposals or offers (including, if applicable, copies of any
   written requests, proposals or offers, including proposed agreements) and
   thereafter shall keep Purchaser informed, on a current basis, of the status and
   terms of any such proposals or offers (including any amendments thereto) and
   the status of any such discussions or negotiations, if any, including any change in
   the Debtors’ or Seller Parent’s intentions as previously notified.

                  (b)     Other than to the extent expressly permitted by and in
   accordance with the Bidding Procedures, each Debtor and each of Seller Parent
   and Seller agrees that from and after the date the Bidding Procedures Order is
   entered by the Bankruptcy Court until the date that the Auction is declared closed
   by Seller, Seller will not, and will not permit its Affiliates or its or their respective
   officers, directors, agents or representatives to, directly or indirectly, (i) initiate
   contact with, or solicit or encourage submission of any inquiries, proposals or
   offers by, any Person with respect to a Competing Transaction (including a Back-
   Up Plan) or (ii) enter into or seek to enter into any agreement with respect to,
   make any Filings in furtherance of, or negotiate in any respect, a Competing
   Transaction. For the avoidance of doubt, the Debtors will not pursue or agree to
   any Competing Transaction or Back-Up Plan other than as expressly permitted
   by and in accordance with the Bidding Procedures.

           10.2. Break-Up Fee and Expense Reimbursement.

                  (a)    The obligations to pay (i) the Break-Up Fee and the Expense
   Reimbursement as provided herein and (ii) any amounts payable pursuant to
   Article 9, in each case, will be entitled to superpriority administrative expense
   status pursuant to Sections 503(b) and 507(a)(2) of the Bankruptcy Code, senior
   to all other administrative expense claims in the Bankruptcy Cases.

                  (b)    Each Party agrees and acknowledges that Purchaser’s due
   diligence, efforts, negotiation and execution of this Agreement have involved
   substantial investment of management time and have required significant
   commitment of financial, legal and other resources by Purchaser and its
   Affiliates, and that such due diligence, efforts, negotiation and execution have
   provided value to the Debtors and their respective Affiliates. The provision of the
   Break-Up Fee and Expense Reimbursement is an integral part of this
   Agreement, without which Purchaser would not have entered into this
   Agreement.

          10.3. Bankruptcy Court Filings. (a) Within one Business Day of the date
   hereof, the Debtors will File a motion seeking the entry of the First Day Order and
   the Bidding Procedures Motion in the Bankruptcy Cases. In addition to the

   NYI-524627067v14                           79
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52          Main Document
                                       Pg 121 of 139


   foregoing, the Debtors will File prior to 6:45 a.m. local time in New York City,
   New York on the date hereof, a copy of the Support Stipulation executed by the
   Debtors, the Purchaser, the official committee of unsecured creditors, Aurelius
   Capital Management, LP and Capital Research and Management Company.

                  (b)   Each of the Debtors and Seller Parent will use its best efforts
   to seek to obtain entry of (i) the First Day Order within 15 days of the date hereof,
   (ii) Bidding Procedures Order within 22 days of the date hereof, and (iii) the Sale
   Order within 56 days of the date hereof, and to cause such order to become a
   Final Order not later than 70 days from the date hereof.

                  (c)    Purchaser agrees that it will use commercially reasonable
   efforts to take such actions as are reasonably requested by the Debtors to assist
   in obtaining entry of the Sale Order, including furnishing affidavits or other
   documents or information for Filing for the purposes, among others, of
   demonstrating that Purchaser is a “good faith” purchaser under Section 363(m)
   of the Bankruptcy Code. In the event the entry of the Sale Order or the Bidding
   Procedures Order is appealed, Purchaser will use its reasonable best efforts to
   defend such appeal.

                   (d)   The Debtors will give timely notice of all motions, orders,
   hearings and other proceedings relating to this Agreement and the transactions
   contemplated hereby (i) as ordered by the Bankruptcy Court, (ii) to all Persons
   entitled to such notice, including all Persons that have asserted or, to the
   Knowledge of Seller, may hold Encumbrances or Liabilities in Company Parent,
   the Company Parent Interests or the Shares and all Governmental Authorities in
   jurisdictions applicable to Seller, in each case as required by the Bankruptcy
   Rules, or (iii) as Purchaser may reasonably request.

                 (e)      After entry of the Sale Order, to the extent Purchaser is the
   Successful Bidder at the Auction or if, in accordance with the Bidding Procedures
   Order, no Auction is held, none of the Debtors or Company Parent will take, and
   each will ensure that none of their respective Affiliates take, any action which is
   intended to, or fail to take any action the intent of which failure to act is to, result
   in the reversal, voiding, vacation, modification in any manner or staying of the
   Sale Order.

                   (f)     The Debtors and their affiliated debtors and debtors-in-
   possession will be responsible for making all appropriate Filings relating to the
   transactions contemplated hereby, which Filings will be submitted to Purchaser
   prior to their Filing for Purchaser’s prior review and comment, which comments
   will be considered in good faith by the Debtors to the extent consistent with the
   transactions contemplated hereby.

                 (g)      The Debtors will and will cause their affiliated debtors and
   debtors-in-possession to timely consult in good faith with Purchaser regarding
   pleadings it or its Affiliates intend to File in connection with, or which might


   NYI-524627067v14                          80
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                       Pg 122 of 139


   reasonably affect (i) the consummation of the transactions contemplated hereby,
   including the timing of consummation or (ii) the Bankruptcy Court’s approval of
   the Bidding Procedures Order and the Sale Order.

                 (h)   After the entry of the Sale Order and in connection with the
   Closing, the Debtors will cause Company Parent to pay in full all fees of the U.S.
   Trustee and File the Notice of Dismissal and all required reports with the
   Bankruptcy Court in order to effectuate the consummation of the transactions
   contemplated hereby.

                 (i)  The Debtors will not pursue approval of the Existing Plan
   Documents in the form currently on file with the Bankruptcy Court, and will
   announce to the Bankruptcy Court no later than the hearing on approval of the
   Bidding Procedures Order whether the Debtors intend to promptly withdraw, or to
   amend, replace or supersede the Existing Plan Documents to account for the
   transactions contemplated by this Agreement.


                                   11. TAX MATTERS

           11.1. Tax Return Preparation. (a) Pre-Closing Tax Returns. Seller will
   prepare and file, or cause to be prepared and filed, all Tax Returns in respect of
   any of the Entities relating to Pre-Closing Periods that are due after the Closing
   Date (including Tax Returns required to be filed by or with respect to any of the
   Entities on a combined or unitary basis with Seller or any Affiliate thereof) (“Seller
   Returns”). Seller will furnish Purchaser any Seller Return due after the Closing
   for Purchaser’s review and comment at least 30 Business Days prior to the due
   date any such Seller Return is filed (or such shorter period as the circumstances
   require, but only in the case of a non-income Tax Return or a monthly Tax
   Return), and Purchaser will provide Seller with Purchaser’s written comments no
   later than 15 Business Days (or such shorter period as the circumstances
   require, but only in the case of a non-income Tax Return or a monthly Tax
   Return) before the due date of any such Seller Return. Seller will consider in
   good faith any revisions to the Seller Returns that are timely and reasonably
   requested by Purchaser in respect of any such Tax Return. Seller and
   Purchaser agree to consult and promptly resolve in good faith any issue arising
   as a result of Purchaser’s review of such Seller Returns. Seller will pay or cause
   to be paid to the relevant Governmental Authority all amounts required to be paid
   in respect of such Tax Returns as determined pursuant to this Section 11.1(a), to
   the extent not already taken into account in determining the Final Purchase Price
   or attributable to a Purchaser Tax Act.

                  (b)     All Other Tax Returns. Purchaser will prepare and file, or
   cause to be prepared and filed, all Tax Returns other than those described in
   Section 11.1(a) above required to be filed by or on behalf of or in respect of any
   of the Entities, including Tax Returns for a Straddle Period (“Purchaser Returns”).
   Purchaser will furnish Seller any Purchaser Return for which Seller could be

   NYI-524627067v14                         81
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                       Pg 123 of 139


   liable under this Article 11 for Seller’s review and comment at least 30 Business
   Days prior to the due date of any such Purchaser Return (or such shorter period
   as the circumstances require, but only in the case of a non-income Tax Return or
   a monthly Tax Return), and Seller will provide Purchaser with Seller’s written
   comments no later than 15 Business Days (or such shorter period as the
   circumstances require, but only in the case of a non-income Tax Return or a
   monthly Tax Return) before the due date of any such Purchaser Return.
   Purchaser will consider in good faith any revisions to the Purchaser Returns that
   are timely and reasonably requested by Seller. Seller and Purchaser agree to
   consult and resolve promptly in good faith any issue arising as a result of Seller’s
   review of such Purchaser Returns. Purchaser will pay or cause to be paid to the
   relevant Governmental Authority all amounts required to be paid in respect of
   such Purchaser Returns, as determined pursuant to this Section 11.1(b). Within
   10 Business Days after determining the amount of Tax for which Seller is
   responsible pursuant to this Agreement in respect of any Pre-Closing Period
   (including the pre-Closing portion of any Straddle Period), Seller will pay such
   amount to Purchaser (or, at the direction of Purchaser, the Company or another
   Affiliate of Purchaser), to the extent not already taken into account in determining
   the Final Purchase Price or attributable to a Purchaser Tax Act.

         11.2. Assistance and Cooperation. After the Closing, each of Purchaser
   and Seller will (and cause their respective Affiliates to):

                  (a) assist the other party in preparing and filing any Tax Returns
   which such other party is responsible for preparing and filing in accordance with
   this Article 11;

                 (b)     reasonably cooperate with the other party in preparing for
   any audits of, or disputes with Governmental Authorities regarding, any Tax
   Returns which such other party is responsible for preparing and filing in
   accordance with this Article 11;

                 (c)     make available to the other party and to any Governmental
   Authority as reasonably requested all information, records and documents
   relating to Taxes of the Entities;

                (d)     provide timely notice to the other Party in writing of any
   pending or threatened Tax audits or assessments of the Entities for taxable
   periods for which the other Party may have a Liability under this Article 11;

                 (e)    furnish the other Party with copies of all correspondence
   received from any Governmental Authority in connection with any Tax audit or
   information request with respect to any taxable period for which the other Party
   may have a Liability under this Article 11; and

                (f)   timely sign and deliver such certificates or forms as may be
   necessary or appropriate to establish an exemption from (or otherwise reduce),


   NYI-524627067v14                         82
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                       Pg 124 of 139


   or file Tax Returns or other reports with respect to, Taxes resulting from the
   transactions contemplated by this Agreement, and timely provide the other party
   with powers of attorney or similar authorizations necessary to carry out the
   purposes of this Article 11.

          11.3. Certain Tax Agreements. Effective as of the Closing, all Tax
   indemnification, Tax allocation and Tax sharing agreements to which any of the
   Entities is a party will be terminated and, after the Closing, none of the Entities
   will have any further obligations under any such Tax indemnification, Tax
   allocation or Tax sharing agreement, other than any such Agreement solely
   between or among the Entities.

           11.4. Tax Indemnification.

                   (a) Except to the extent attributable to a Purchaser Tax Act, Seller
   will be responsible for, and will indemnify and hold harmless Purchaser and its
   Affiliates for, without duplication, all Taxes and Damages relating to (i) any Taxes
   imposed on the Entities that are attributable to any Pre-Closing Period and, with
   respect to any Straddle Period, the portion of such Straddle Period deemed to
   end on and include the Closing Date; (ii) any breach of any representation or
   warranty contained in Section 5.10, or of any covenant contained in
   Section 7.2(b)(S) or this Article 11; (iii) Seller’s share of any Transfer Taxes
   pursuant to Section 11.11; (iv) Taxes of Purchaser and its Affiliates that would
   not have arisen had Purchaser acquired the Company Shares directly (instead of
   through the acquisition of the Company Parent Interests);(v) the Uruguay
   Subsidiary or the Uruguay Divestiture; and (vi) any impuesto al valor agregado
   (“VAT”) liability that arises as a result of the netting of Intercompany Obligations
   under Section 3.5 and is not offset or credited against VAT favorable balances
   attributable to such netting.

                 (b)    Notwithstanding anything to the contrary in this Agreement,
   the Parties agree and acknowledge that, for any amounts finally determined to be
   payable by Seller under this Article 11, such amounts will be paid solely from
   funds then available in the Escrow Account only to the extent Purchaser elects at
   any time, by written notice to Seller, to have such amounts paid from the Escrow
   Account and Seller will be obligated to pay any such amounts not so paid from
   the Escrow Account.

                 (c)   Any payment made pursuant to this Section 11.4 will be
   treated as an adjustment to the price for which the Company Parent Interests are
   purchased by the Purchaser for all Tax purposes unless otherwise required by
   applicable Law.

                  (d)     Seller will not have any liability to indemnify Purchaser in
   respect of any Tax under this Article 11 to the extent that (i) such Tax is reduced
   or eliminated through the utilization of net operating losses of one or more of the
   Entities attributable to a Pre-Closing Period (including the pre-Closing portion of


   NYI-524627067v14                         83
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                       Pg 125 of 139


   a Straddle Period) (such net operating losses, the “Pre-Closing NOLs”); (ii) such
   Tax is offset or credited against VAT favorable balances of one or more of the
   Entities attributable to a Pre-Closing Period (including the pre-Closing portion of
   a Straddle Period) (such balances, the “Pre-Closing VAT Favorable Balances”);
   provided, however, that any reduction in Seller’s indemnification obligation
   pursuant to this clause (ii) will not exceed the net Pre-Closing VAT Favorable
   Balances of the Entities, taken as a whole. After the Closing Date, Purchaser will
   use and will cause its Affiliates to use commercially reasonable efforts to utilize
   first any Pre-Closing NOLs or Pre-Closing VAT Favorable Balances to reduce
   Taxes otherwise indemnifiable under this Article 11 before utilizing any other
   available tax attributes and benefits, including other net operating losses and any
   other deductions; provided, however, for the avoidance of doubt, a restructuring
   of the Entities, Purchaser or its Mexican Affiliates will not be commercially
   reasonable for this purpose.

            11.5. Indemnification Procedures and Contest Provisions. (a) If a written
   notice of deficiency, proposed adjustment, adjustment, assessment, audit,
   examination or other administrative or court proceeding, suit, dispute or other
   claim (a “Tax Claim”) is delivered or sent to or commenced or initiated against
   any of the Entities by any Governmental Authority with respect to Taxes or Tax
   Returns of any of the Entities for which Purchaser or its Affiliates may reasonably
   be entitled to indemnification pursuant to Section 11.4 above, Purchaser or its
   Affiliates will promptly notify Seller in writing of the Tax Claim; provided, however,
   that the failure to timely give such notice will not limit and reduce Purchaser’s
   right to indemnification hereunder except to the extent that the Indemnifying
   Party is prejudiced thereby.

                  (b)    With respect to Tax Claims of or relating solely to Taxes of
   the Entities for any Pre-Closing Period for which Seller may be liable under
   Section 11.4, Seller may, upon written notice to Purchaser, assume and control
   the defense of such Tax Claim at its own cost and expense and with its own
   counsel. Purchaser may retain separate co-counsel at its sole cost and expense
   and participate in the defense of the Tax Claim (including participation in any
   relevant meetings and conference calls). Seller will not enter into any settlement
   with respect to any such Tax Claim without Purchaser’s prior written consent,
   which will not be unreasonably delayed, conditioned or withheld, and Seller will
   keep Purchaser informed of all developments and events relating to all Tax
   Claims the defense of which is controlled by Seller (including promptly forwarding
   copies to Purchaser of any related correspondence).

                  (c)   With respect to Tax Claims of or relating to Taxes of the
   Entities for any Straddle Period, Purchaser will control the contest of any such
   claims at its own cost and expense. To the extent any such contest relates to
   Taxes for which Seller might be liable under this Article 11, Seller may retain
   separate co-counsel at its sole cost and expense and participate in the defense
   of the Tax Claim (including participation in any relevant meetings and conference
   calls). Purchaser will not enter into any settlement with respect to any such Tax

   NYI-524627067v14                         84
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                       Pg 126 of 139


   Claim without Seller’s prior written consent, which will not be unreasonably
   delayed, conditioned or withheld, and Purchaser will keep Seller informed of all
   developments and events relating to such Tax Claim (including promptly
   forwarding copies to Purchaser of any related correspondence).

                  (d)    With respect to Tax Claims of or relating solely to Taxes of
   the Entities for any Post-Closing Period, Purchaser will control the defense of
   such Tax Claim at its own cost and expense and with its own counsel.

                  (e)    Any payment required to be made pursuant to this
   Section 11.5 will be made by wire transfer of immediately available cash funds in
   Pesos within 30 Business Days after the indemnified party makes written
   demand upon the indemnifying party, but in no case earlier than ten Business
   Days prior to the date on which the relevant Taxes are required to be paid to the
   relevant Governmental Authority. Any payment not timely made will accrue
   interest at the rate of 6.0% per annum, compounded quarterly. Such interest will
   be increased such that after all applicable withholding taxes, Purchaser receives
   a net after-tax amount equal to the full amount of accrued interest.

           11.6. Allocation of Straddle Period Taxes. For purposes of this
   Article 11, in order to apportion appropriately any Taxes relating to a Straddle
   Period, the parties will, to the extent permitted or required under any applicable
   Law, treat the Closing Date as the last day of the taxable year or period of the
   Company or relevant Subsidiary for all Tax purposes. In any case where the
   applicable Law does not permit the Company or relevant Subsidiary to treat the
   Closing Date as the last day of the taxable year or period, the portion of any
   Taxes that are allocable to the portion of the Straddle Period ending on the
   Closing Date will be:

                 (a)   in the case of Taxes that are imposed on a periodic basis,
   deemed to be the amount of such Taxes for the entire period multiplied by a
   fraction the numerator of which is the number of calendar days in the Straddle
   Period ending on and including the Closing Date and the denominator of which is
   the number of calendar days in the entire relevant Straddle Period;

                (b)    in the case of Taxes not described in clause (a) (such as
   Taxes that are either (i) based upon or related to income or receipts or (ii)
   imposed in connection with any sale or other transfer or assignment of property),
   deemed equal to the amount that would be payable if the taxable year or period
   ended on the Closing Date; and

                  (c)    for purposes of this Section 11.6, any exemption, deduction,
   credit or other item that is calculated on an annual basis shall be allocated to the
   portion of the Straddle Period in the same manner as that set forth in
   Section 11.6(a).




   NYI-524627067v14                         85
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                       Pg 127 of 139


           11.7. Other Tax Matters. (a) The indemnification provided for in this
   Article 11 will be the sole remedy for any claim in respect of Taxes for which an
   indemnity is provided under this Agreement (including the representations with
   respect to Taxes set forth in Section 5.10), and the provisions of Article 9 will not
   apply to such claims.

                 (b)     The covenants and indemnity in this Article 11 will survive
   until 60 days after the expiration of the relevant statute of limitations.

           11.8. Tax Refunds. Purchaser will pay to Seller any refunds of Taxes (or
   reductions in Tax liability), including interest paid therewith, of the Entities that
   result from the receipt of such refund that relate to any Pre-Closing Period
   (including the pre-Closing portion of any Straddle Period), other than any refunds
   that are attributable to any carryback of net operating losses, capital losses or
   other similar Tax items relating solely to a Post-Closing Period. For purposes of
   this Section 11.8, the term “refunds of Taxes” means the Entity’s actual receipt of
   any refund, reimbursement or similar Tax item from any Person after the Closing
   to the extent such refund, reimbursement or similar Tax item is attributable to any
   Pre-Closing Period (including the pre-Closing portion of any Straddle Period),
   other than any refund taken into account in determining the Final Purchase Price
   and excludes any net tax profit account (cuenta de utilidad fiscal neta or
   “CUFIN”), capital contribution account (cuenta de capital de aportación or
   “CUCA”), recoverable asset tax and foreign tax credit and income tax credit from
   dividends distributed in excess of CUFIN. Purchaser will make payment of any
   such refund described in this Section 11.8, net of any reasonable costs incurred
   by or on behalf of Purchaser in obtaining such refund, to Seller within ten
   Business Days of the actual receipt of such refund. Any refunds of Taxes paid to
   Seller pursuant to this Section 11.8 will be treated as an adjustment to the Final
   Purchase Price.

          11.9. Amendment of Tax Returns. Except as required in order to comply
   with applicable Law or pursuant to the resolution of a Tax-related Legal
   Proceeding, neither Purchaser nor any of its Affiliates may amend, file, refile,
   revoke or otherwise modify any Tax Return or Tax election of any Entity with
   respect to a Pre-Closing Period (including the pre-Closing portion of any Straddle
   Period), without the prior written consent of Seller, which consent will not be
   unreasonably withheld, conditioned or delayed.

          11.10. Certain Tax Elections. In connection with the transactions
   contemplated by this Agreement, Purchaser may timely make or cause to be
   timely made elections pursuant to Section 338(g) of the Code with respect to
   each Entity that, as of the Closing Date, is treated as a corporation for U.S.
   federal income tax purposes; provided, however, that Purchaser will provide to
   Seller written notice of Purchaser’s decision to make or not make such
   elections no later than the earlier of (i) 30 calendar days prior to Purchaser's
   making such election or elections, as the case may be, and (ii) 30 calendar days


   NYI-524627067v14                         86
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52       Main Document
                                       Pg 128 of 139


   prior to the last date upon which such election or elections, as the case may be,
   may be timely made.

            11.11. Transfer Taxes. Any Transfer Taxes imposed as a result of the
   transactions contemplated by this Agreement will be borne 50% by Purchaser
   and 50% by Seller. The Party so required by applicable Law will file all
   necessary Tax Returns and other documentation with respect to all Transfer
   Taxes, and, if required by the applicable Law, the other Party will, and will cause
   its Affiliates to join in the execution of any such Tax Returns and other
   documentation. If a Party is required under Section 11.4 to indemnify the other
   Party in respect of any Transfer Taxes, the amount of the indemnification will be
   an amount equal to the amount by which the other Party has paid or is obligated
   to pay exceeds 50% of the total amount of such Transfer Taxes.

          11.12. Company Parent. For purposes of this Article 11, “Entities” or
   “Entity” includes Company Parent.

                                 12. MISCELLANEOUS

           12.1. Expenses. Except as otherwise provided in this Agreement,
   whether or not the transactions contemplated hereby are consummated, all costs
   and expenses (including any finder’s or investment banker’s fees and attorneys’
   and accountants’ fees) incurred in connection with the negotiation and execution
   of this Agreement and each other agreement, document and instrument
   contemplated hereby and the consummation of the transactions contemplated
   hereby and thereby will be paid by the Party incurring the expense. All such
   costs and expenses payable by any Entity will be paid and satisfied in full by
   Seller prior to the Closing.

           12.2. Injunctive Relief. Damages at law may be an inadequate remedy
   for the breach of any of the covenants, promises and agreements contained in
   this Agreement, and, accordingly, either Party will be entitled to injunctive relief
   with respect to any such breach, including specific performance of such
   covenants or an order enjoining a Party from any threatened, or from the
   continuation of any actual, breach of the covenants contained in this Agreement.
   Subject to Section 4.6(c), the rights set forth in this Section 12.2 will be in
   addition to any other rights that a Party may have at law or in equity.

           12.3. Submission to Jurisdiction. Without limiting a Party’s right to appeal
   any order of the Bankruptcy Court, (a) the Bankruptcy Court will retain exclusive
   jurisdiction to enforce the terms of this Agreement and to decide any claims or
   disputes which may arise or result from, or be connected with, this Agreement,
   any breach or default hereunder, or the transactions contemplated hereby, and
   (b) any and all proceedings related to the foregoing will be filed and maintained
   only in the Bankruptcy Court, and the Parties hereby consent to and submit to
   the jurisdiction and venue of the Bankruptcy Court and will receive notices at
   such locations as indicated in Section 12.7 hereof, provided, however, that


   NYI-524627067v14                         87
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                       Pg 129 of 139


   following entry of a final decree pursuant to Section 350 of the Bankruptcy Code,
   if the Bankruptcy Court is unwilling to hear such proceedings, the Parties agree
   to unconditionally and irrevocably submit to the exclusive jurisdiction of the
   United States District Court for the Southern District of New York sitting in New
   York County or the Commercial Division, Civil Branch of the Supreme Court of
   the State of New York sitting in New York County and any appellate court
   thereof, for the resolution of any such claim or dispute and each Party hereby
   waives any objection that it may now or hereafter have to the venue of any such
   action or proceeding in any such court or that such action or proceeding was
   brought in an inconvenient court and agrees not to plead or claim the same or
   any other jurisdiction that could apply by virtue of their present or future domiciles
   or for any other reason. Each Party irrevocably designates CT Corporation as its
   agent and attorney-in-fact for the acceptance of service of process and making
   an appearance on its behalf in any such claim or proceeding and for the taking of
   all such acts as may be necessary or appropriate in order to confer jurisdiction
   over it before the courts specified in this Section 12.3 and each Party stipulates
   that such consent and appointment is irrevocable and coupled with an interest.
   The Parties irrevocably waive, to the fullest extent permitted by applicable law,
   any objection which they may now or hereafter have to the laying of venue of any
   such dispute brought in such court or any defense of inconvenient forum for the
   maintenance of such dispute. Each of the Parties agrees that a judgment in any
   such dispute may be enforced in other jurisdictions by suit on the judgment or in
   any other manner provided by Law. On the date hereof, Seller will cause the
   Company to deliver to Purchaser an irrevocable special power of attorney in
   favor of the Process Agent in the form of Exhibit G for lawsuits and collections
   duly executed and delivered by the Company in the presence of a Mexican
   Notary Public (the “Special Power of Attorney”).

         12.4. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
   APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY WAIVES, AND
   COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
   DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY
   FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE
   OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED
   ON OR IN CONNECTION WITH THIS AGREEMENT OR THE SUBJECT
   MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER ARISING
   AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE.
   ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
   SECTION 12.4 WITH ANY COURT AS WRITTEN EVIDENCE OF THE
   CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
   TRIAL BY JURY.

          12.5. Entire Agreement; Amendments and Waivers. (a) This Agreement
   (including the Schedules and Exhibits to this Agreement), the Escrow
   Agreement, the Non-Disclosure Agreement and the Transition Services
   Agreement represent the entire understanding and agreement between the
   Parties with respect to the subject matter of this Agreement.

   NYI-524627067v14                         88
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52          Main Document
                                           Pg 130 of 139


                (b)   This Agreement may be amended, supplemented or
   changed, and any provision of this Agreement may be waived, only by written
   instrument making specific reference to this Agreement signed by the Party
   against whom enforcement of any such amendment, supplement, modification or
   waiver is sought.

                  (c)    No action taken pursuant to this Agreement, including any
   investigation by or on behalf of a Party, will be deemed to constitute a waiver by
   the Party taking such action of compliance with any representation, warranty,
   covenant or agreement contained herein. The waiver by any Party of a breach of
   any provision of this Agreement will not operate or be construed as a further or
   continuing waiver of such breach or as a waiver of any other or subsequent
   breach. No failure on the part of any Party to exercise, and no delay in
   exercising, any right, power or remedy hereunder will operate as a waiver
   thereof, nor will any single or partial exercise of such right, power or remedy by
   such Party preclude any other or further exercise thereof or the exercise of any
   other right, power or remedy.

          12.6. Governing Law. This Agreement will be governed by and
   construed in accordance with the Laws of the State of New York.

          12.7. Notices. All notices and other communications under this
   Agreement will be in writing and will be deemed given or delivered (a) when
   delivered personally by hand (with written confirmation of receipt), (b) when sent
   by facsimile (with written confirmation of transmission) or email, or (c) one
   Business Day following the day sent by overnight courier (with written
   confirmation of receipt), in each case at the following addresses and facsimile
   numbers (or to such other address or facsimile number as a Party may have
   specified by notice given to the other Party pursuant to this provision):

                      If to Seller, Seller Parent or any Seller Guarantor, to:

                      NIU Holdings LLC
                      c/o NII Holdings, Inc.
                      1875 Explorer Street,
                      Reston, VA 20191
                      Attention: Gary D. Begeman, General Counsel
                      Fax:       703-390-5191
                      Email:     Gary.Begeman@nii.com




   NYI-524627067v14                              89
   SC1:3765114.10
14-12611-scc     Doc 575       Filed 03/23/15 Entered 03/23/15 14:42:52    Main Document
                                           Pg 131 of 139


                      With a copy (which will not constitute notice) to:

                      Jones Day
                      222 East 41st Street
                      New York, New York 10017
                      Attention: Robert A. Profusek
                      Fax:       212-755-7306
                      Email:     raprofusek@jonesday.com


                      If to Purchaser, to:

                      AT&T Inc.
                      One AT&T Plaza
                      208 South Akard Street, Suite 3702
                      Dallas, Texas 75202
                      Attention: D. Wayne Watts
                      Fax.:      (214) 746-2103
                      Email:     wayne.watts@att.com


                      With a copy (which will not constitute notice) to:

                      Sullivan & Cromwell LLP
                      125 Broad Street
                      New York, New York 10004
                      Attention: Sergio J. Galvis
                                 Werner F. Ahlers
                      Fax.:      (212) 558-3588
                      Email:     galviss@sullcrom.com
                                 ahlersw@sullcrom.com

           12.8. Severability. If any term or other provision of this Agreement is
   invalid, illegal or incapable of being enforced by any Law or public policy, all
   other terms or provisions of this Agreement will nevertheless remain in full force
   and effect. Upon such determination that any term or other provision is invalid,
   illegal or incapable of being enforced, the Parties will negotiate in good faith to
   modify this Agreement so as to effect the original intent of the Parties as closely
   as possible in an acceptable manner in order that the transactions contemplated
   hereby are consummated as originally contemplated to the greatest extent
   possible.

          12.9. Binding Effect; Assignment. This Agreement will be binding upon
   and inure to the benefit of the Parties and their respective successors and
   permitted assigns. Nothing in this Agreement will create or be deemed to create
   any third party beneficiary rights in any person or entity not a party to this
   Agreement. No assignment of this Agreement or of any rights or obligations


   NYI-524627067v14                              90
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52        Main Document
                                       Pg 132 of 139


   hereunder may be made by any Party, directly or indirectly (by operation of Law
   or otherwise), without the prior written consent of the other Party and any
   attempted assignment without the required consents will be void, provided,
   however, that (a) the Debtors may assign some or all of their rights or delegate
   some or all of their obligations hereunder to successor entities (including one or
   more reorganized Debtors) pursuant to a plan of reorganization confirmed by the
   Bankruptcy Court, provided that any such entity must provide to Purchaser
   evidence of adequate assurance of future performance as if this Agreement was
   being assumed and assigned to such entity or entities pursuant to section 365 of
   the Bankruptcy Code and (b) Purchaser may assign some or all of its rights or
   delegate some or all of its obligations hereunder to one or more of its Affiliates.
   No assignment will relieve the assigning Party of any obligation. Upon any
   permitted assignment, the references in this Agreement to the assigning Party
   will also apply to any such assignee unless the context otherwise requires. In
   addition to the foregoing, any entity that constitutes a Debtor Successor (as
   defined in clause (x) of paragraph 49 of the Sale Order attached hereto), must (x)
   assume all of the Debtors’ obligations hereunder (and the other Transaction
   Documents) and (y) prior to the consummation of such transactions and
   assumption, provide to Purchaser evidence of adequate assurance of future
   performance as if this Agreement was being assumed and assigned to such
   entity or entities pursuant to section 365 of the Bankruptcy Code. Any such
   assumption will not relieve the Debtors of their respective obligations under this
   Agreement or the other Transaction Documents.

             12.10. Non-Recourse. Except pursuant to an assignment contemplated
   by Section 12.9 or pursuant to Section 12.13, no past, present or future director,
   officer, employee, incorporator, member, partner, stockholder, Affiliate, agent,
   attorney or representative of a Party will have any liability for any obligations or
   liabilities of such Party under this Agreement or for any claim based on, in
   respect of, or by reason of, the transactions contemplated hereby.

            12.11. Legal Representation. (a) Purchaser agrees that, as to all
   communications prior to the Closing between Jones Day, on the one hand, and
   Seller, NII Holdings, the Entities or any of their respective Affiliates, on the other
   hand, to the extent that they are in respect of to the transactions contemplated by
   this Agreement (collectively, the “Privileged Communications”), the attorney-
   client privilege and the expectation of client confidence with respect to the
   Privileged Communications belongs to Seller and/or NII Holdings and may be
   controlled by Seller and/or NII Holdings and will not pass to or be claimed by
   Purchaser or any of its Affiliates (including, after the Closing, the Entities). The
   Privileged Communications are the property of Seller and/or NII Holdings, and,
   from and after the Closing, none of Purchaser or its Affiliates (including the
   Entities), or any Person purporting to act on behalf of or through Purchaser or its
   Affiliates (including the Entities) will have the right to obtain such
   communications, whether by waiver of the attorney-client privilege or through
   other means. The Privileged Communications may be used by Seller, NII
   Holdings or any of their respective Affiliates in connection with any dispute that

   NYI-524627067v14                         91
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52         Main Document
                                       Pg 133 of 139


   relates to the transactions contemplated by this Agreement, including in any
   claim brought by Purchaser. Notwithstanding the foregoing, in the event that a
   dispute arises after the Closing between Purchaser or its Affiliates (including the
   Entities) and a third party (other than a Party to this Agreement or any of their
   respective Affiliates), Purchaser or its Affiliates (including the Entities) may assert
   the attorney-client privilege to prevent disclosure of confidential communications
   by counsel to such third party, provided, however, that none of Purchaser or its
   Affiliates (including the Entities) may waive such privilege without the prior written
   consent of Seller (not to be unreasonably withheld, conditioned or delayed).

                   (b)     The Parties agree that Purchaser will not, and will cause any
   Affiliates (including, after Closing, the Entities) not to, seek to have Jones Day
   disqualified from representing Seller or its Affiliates in connection with any
   dispute that may arise between Seller or its Affiliates and any of Purchaser or
   any of its Affiliates (including, after Closing, the Entities) in connection with this
   Agreement or the transactions contemplated by this Agreement.

         12.12. Counterparts. This Agreement may be executed in one or more
   counterparts, each of which will be deemed to be an original copy of this
   Agreement and all of which, when taken together, will be deemed to constitute
   one and the same agreement.

           12.13. Seller Guarantors. (a) The Seller Guarantors hereby absolutely,
   unconditionally and irrevocably guarantee, jointly and severally, on behalf of
   themselves and on behalf of all of their Affiliates that are direct or indirect legal,
   record or beneficial owners of any equity interests in Seller, to Purchaser the full,
   complete and timely payment and performance, subject to the terms and
   conditions hereof, by Seller and Seller Parent of each and every payment and
   performance obligation of Seller or Seller Parent in this Agreement, without any
   set off, restriction, condition or deduction for or on account of any counterclaim.
   If Seller or Seller Parent defaults for any reason whatsoever on any such
   payment obligation or fails to perform such performance obligation when and to
   the extent that any of the same will become due and payable, then the Seller
   Guarantors will unconditionally pay or cause to be paid such payment obligation
   or perform or cause to be performed such performance obligation immediately
   upon notice from Purchaser specifying the default so that the same benefits will
   be conferred on Purchaser as would have been received if such payment or
   performance obligations had been duly performed and satisfied by Seller or
   Seller Parent. Purchaser will not be required to demand payment or
   performance from, or initiate Legal Proceedings against, Seller, Seller Parent or
   any other Person prior to or contemporaneously with proceeding against the
   Seller Guarantors or demand payment therefrom or performance thereby more
   than once. Subject to the terms and conditions hereof, the Seller Guarantors
   waive (i) any and all legal and equitable defenses available to a guarantor (other
   than payment in full by Seller or Seller Parent) and (ii) promptness, diligence,
   presentment, protest, order and any notices hereunder, including any notice of
   any amendment of this Agreement or waiver or other similar action granted

   NYI-524627067v14                          92
   SC1:3765114.10
14-12611-scc     Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52          Main Document
                                       Pg 134 of 139


   pursuant to this Agreement and any notice of acceptance. The guarantee set
   forth in this Section 12.13(a) will be deemed a continuing guarantee and will
   remain in full force and effect until the satisfaction in full of all payment and
   performance obligations of Seller and Seller Parent under this Agreement,
   notwithstanding the winding-up, liquidation, dissolution, merger or other
   incapacity or other restructuring of Seller or Seller Parent or any change in the
   status, control or ownership of Seller or Seller Parent. The guarantee set forth in
   this Section 12.13(a) is a primary guarantee of payment and not just of collection.

                  (b)      Each Seller Guarantor agrees, on behalf of itself and on
   behalf of all of its Affiliates that are direct or indirect legal, record or beneficial
   owners of any equity interests in Seller, that any performance or payment
   obligations expressed to be undertaken by Seller or Seller Parent that may not
   be enforceable against or recoverable from Seller or Seller Parent by reason of
   any legal disability or incapacity on or of Seller or Seller Parent or any fact or
   circumstance (other than any limitation imposed hereunder) will nevertheless be
   enforceable against and recoverable from such Seller Guarantor as though the
   same had been incurred by such Seller Guarantor and such Seller Guarantor
   were the sole or principal obligor in respect thereof and will be performed or paid
   or caused to be performed or paid by such Seller Guarantor on demand.

                  (c)    The obligations of the Seller Guarantors under this
   Section 12.13 are intended to be, and the Sale Order will specifically provide that
   they will be, binding upon (i) any successors or assigns of a Seller Guarantor, (ii)
   any trustee, examiner, or other representative of a Seller Guarantor’s estate, (iii)
   any reorganized Seller Guarantor, and (iv) any entity that constitutes a Debtor
   Successor (as defined in clause (x) of paragraph 49 of the Sale Order attached
   hereto) (each of (i) through (iv), a “Guarantor Successor”) as if such Guarantor
   Successor were a Seller Guarantor hereunder.

                  (d)    The obligations of the Seller Guarantors under this Section
   12.13, will be entitled to superpriority administrative expense status pursuant to
   Sections 503(b) and 507(a)(2) of the Bankruptcy Code, senior to all other
   administrative expense claims, in the Bankruptcy Cases, including any
   superpriority administrative expense claims that may be sought in the Bankruptcy
   Cases.

                       [Remainder of page intentionally left blank]




   NYI-524627067v14                          93
   SC1:3765114.10
14-12611-scc   Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52   Main Document
                                     Pg 135 of 139
14-12611-scc   Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52   Main Document
                                     Pg 136 of 139
14-12611-scc   Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52   Main Document
                                     Pg 137 of 139
14-12611-scc   Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52   Main Document
                                     Pg 138 of 139
14-12611-scc   Doc 575   Filed 03/23/15 Entered 03/23/15 14:42:52   Main Document
                                     Pg 139 of 139
EXHIBIT 2
                                                     EXECUTION VERSION




                      PURCHASE AND SALE AGREEMENT

                                   AMONG

                   NEW CINGULAR WIRELESS SERVICES, INC.,

                   NEXTEL INTERNATIONAL (URUGUAY) LLC,

                        NIHD TELECOM HOLDINGS B.V.,

                             NIU HOLDINGS LLC,

                                    AND

              COMUNICACIONES NEXTEL DE MÉXICO S.A. DE C.V.,

                     NII INTERNATIONAL TELECOM S.C.A.

                    NII INTERNATIONAL HOLDINGS S.Á R.L.

                         NII GLOBAL HOLDINGS, INC.

                             NII CAPITAL CORP.,

                                    AND

                             NII HOLDINGS, INC.,



                            Dated January 26, 2015




NYI-524627067v14
SC1:3765114.10
                                         TABLE OF CONTENTS

1. DEFINITIONS .................................................................................................. 2
         1.1.      Definitions ....................................................................................... 2
         1.2.      Construction Rules and Interpretative Matters ............................. 22
2. PURCHASE AND SALE ................................................................................ 23
         2.1.      Implementation Transactions ....................................................... 23
         2.2.      Purchase and Sale of Company Parent Interests and
                   Company Shares .......................................................................... 23
3. CONSIDERATION ......................................................................................... 23
         3.1.      Consideration ............................................................................... 23
         3.2.      Purchase Price Deposit ................................................................ 23
         3.3.      Payment of Consideration at Closing ........................................... 24
         3.4.      Closing Date Purchase Price Adjustment ..................................... 24
         3.5.      Intercompany Obligations ............................................................. 26
4. CLOSING AND TERMINATION..................................................................... 27
         4.1.      Closing Date ................................................................................. 27
         4.2.      Closing Deliveries by Seller .......................................................... 27
         4.3.      Closing Deliveries by Purchaser ................................................... 29
         4.4.      Termination of Agreement ............................................................ 29
         4.5.      Procedure for Termination ............................................................ 31
         4.6.      Effect of Termination .................................................................... 31
5. REPRESENTATIONS AND WARRANTIES OF SELLER .............................. 33
         5.1.      Organization of Seller ................................................................... 33
         5.2.      Authorization of Agreement .......................................................... 34
         5.3.      Conflicts; Consents of Third Parties ............................................. 34
         5.4.      Organization of the Entities .......................................................... 35
         5.5.      Capitalization of the Entities ......................................................... 35
         5.6.      Subsidiaries .................................................................................. 36
         5.7.      Title to Shares .............................................................................. 36
         5.8.      Financial Statements .................................................................... 36
         5.9.      Undisclosed Liabilities .................................................................. 37
         5.10. Taxes............................................................................................ 37
         5.11. Real Property ............................................................................... 39


NYI-524627067v14
SC1:3765114.10
                                         TABLE OF CONTENTS
                                             (continued)

         5.12. Intellectual Property ...................................................................... 40
         5.13. Material Contracts ........................................................................ 41
         5.14. Labor ............................................................................................ 43
         5.15. Litigation ....................................................................................... 44
         5.16. Compliance with Laws; Permits .................................................... 45
         5.17. Environmental Matters.................................................................. 47
         5.18. Broker’s or Finder’s Fee ............................................................... 48
         5.19. Insurance ...................................................................................... 48
         5.20. Sufficiency of Assets .................................................................... 48
         5.21. Subscribers; Transmission Towers; Network Assets .................... 48
         5.22. Certain Conduct; Sanctions .......................................................... 49
         5.23. Absence of Certain Changes ........................................................ 50
         5.24. Related Party Contracts ............................................................... 50
         5.25. Employee Benefits........................................................................ 50
         5.26. Company Parent........................................................................... 52
         5.27. No Other Representations or Warranties ..................................... 52
6. REPRESENTATIONS AND WARRANTIES OF PURCHASER ..................... 53
         6.1.      Organization ................................................................................. 53
         6.2.      Authorization of Agreement .......................................................... 53
         6.3.      Conflicts; Consents of Third Parties ............................................. 53
         6.4.      Litigation ....................................................................................... 54
         6.5.      Broker’s or Finder’s Fee ............................................................... 54
         6.6.      Financial Capability ...................................................................... 54
         6.7.      Investigation ................................................................................. 54
         6.8.      No Other Representations or Warranties ..................................... 54
7. COVENANTS................................................................................................. 55
         7.1.      Access to Information ................................................................... 55
         7.2.      Conduct of the Business Pending the Closing .............................. 56
         7.3.      Third Party Consents .................................................................... 60
         7.4.      Governmental Approvals .............................................................. 60




NYI-524627067v14
SC1:3765114.10
                                         TABLE OF CONTENTS
                                             (continued)

         7.5.      Regulatory Compliance ................................................................ 62
         7.6.      Further Assurances ...................................................................... 62
         7.7.      Publicity ........................................................................................ 63
         7.8.      Certain Agreements...................................................................... 63
         7.9.      Preservation of Records ............................................................... 64
         7.10. Confidentiality ............................................................................... 64
         7.11. Trademark License Agreement .................................................... 65
         7.12. Certain Employees ....................................................................... 65
         7.13. Financing Cooperation ................................................................. 66
         7.14. Seller Disclosure Schedule ........................................................... 66
         7.15. Extension Financing ..................................................................... 66
         7.16. Transition Services ....................................................................... 67
8. CONDITIONS TO CLOSING ......................................................................... 67
         8.1.      Conditions Precedent to Obligations of Purchaser ....................... 67
         8.2.      Conditions Precedent to Obligations of Seller .............................. 70
         8.3.      Conditions Precedent to Obligations of Purchaser and Seller ...... 71
         8.4.      Frustration of Closing Conditions ................................................. 71
9. INDEMNIFICATION ....................................................................................... 71
         9.1.      Survival......................................................................................... 71
         9.2.      Indemnification by Seller .............................................................. 72
         9.3.      Indemnification by Purchaser ....................................................... 73
         9.4.      Indemnification Procedures .......................................................... 73
         9.5.      Limitations on Indemnification ...................................................... 75
         9.6.      Indemnity Payments ..................................................................... 76
         9.7.      Exclusivity of Indemnity ................................................................ 78
         9.8.      Tax Indemnification ...................................................................... 78
         9.9.      Successors ................................................................................... 78
10. BANKRUPTCY COURT MATTERS............................................................. 78
         10.1. Competing Transaction ................................................................ 78
         10.2. Break-Up Fee and Expense Reimbursement ............................... 79




NYI-524627067v14
SC1:3765114.10
                                        TABLE OF CONTENTS
                                            (continued)

         10.3. Bankruptcy Court Filings .............................................................. 79
11. TAX MATTERS ............................................................................................ 81
         11.1. Tax Return Preparation ................................................................ 81
         11.2. Assistance and Cooperation ......................................................... 82
         11.3. Certain Tax Agreements............................................................... 83
         11.4. Tax Indemnification ...................................................................... 83
         11.5. Indemnification Procedures and Contest Provisions .................... 84
         11.6. Allocation of Straddle Period Taxes.............................................. 85
         11.7. Other Tax Matters......................................................................... 86
         11.8. Tax Refunds ................................................................................. 86
         11.9. Amendment of Tax Returns .......................................................... 86
         11.10. Certain Tax Elections ................................................................... 86
         11.11. Transfer Taxes ............................................................................. 87
         11.12. Company Parent........................................................................... 87
12. MISCELLANEOUS ...................................................................................... 87
         12.1. Expenses ...................................................................................... 87
         12.2. Injunctive Relief ............................................................................ 87
         12.3. Submission to Jurisdiction ............................................................ 87
         12.4. Waiver of Jury Trial....................................................................... 88
         12.5. Entire Agreement; Amendments and Waivers .............................. 88
         12.6. Governing Law ............................................................................. 89
         12.7. Notices ......................................................................................... 89
         12.8. Severability ................................................................................... 90
         12.9. Binding Effect; Assignment ........................................................... 90
         12.10. Non-Recourse .............................................................................. 91
         12.11. Legal Representation ................................................................... 91
         12.12. Counterparts ................................................................................. 92
         12.13. Seller Guarantors ......................................................................... 92




NYI-524627067v14
SC1:3765114.10
                          TABLE OF CONTENTS
                              (continued)


Exhibits

Exhibit A: Form of Bidding Procedures
Exhibit B: Form of Bidding Procedures Order
Exhibit C: Form of Sale Order
Exhibit D: Form of Transition Services Agreement
Exhibit E: Form of Amendment to Trademark Sublicense Agreement
Exhibit F: Form of Instrument of Assignment
Exhibit G: Special Power of Attorney


Schedules

Schedule 1.1(a): 2015 Budget
Schedule 1.1(b): Certain Letters of Credit
Schedule 1.1(c): License Payment Amounts
Schedule 1.1(d): List of Persons of Purchaser
Schedule 1.1(e): List of Persons of Seller
Schedule 1.1(f): Third Party Consents
Schedule 1.1(g): Excluded Acquirers
Schedule 7.2(b)(F): Related Party Contracts
Schedule 7.8: Certain Contracts Terminated or Amended
Schedule 7.12(b): Terminated Plan
Schedule 8.1(k): Required Consents




NYI-524627067v14
SC1:3765114.10
                     PURCHASE AND SALE AGREEMENT

              This PURCHASE AND SALE AGREEMENT (this “Agreement”),
dated January 26, 2015, is among New Cingular Wireless Services, Inc., a
corporation existing under the Laws of Delaware (“Purchaser”), NIHD TELECOM
HOLDINGS B.V., a private company with limited liability existing under the Laws
of the Netherlands (“Seller Parent”), NIU HOLDINGS LLC, a limited liability
company existing under the Laws of Delaware (“Seller”), Nextel International
(Uruguay) LLC, a limited liability company existing under the Laws of Delaware
( “Company Parent”) and the Seller Guarantors identified as such on the
signature page (the “Seller Guarantors”).

                          PRELIMINARY STATEMENTS

        A.     Seller Parent is the legal and beneficial owner of all of the issued
and outstanding limited liability company membership interests of Seller, an
entity formed on January 22, 2015 for the purpose of consummating the
transactions contemplated hereby and Seller Parent transferred 100% of the
outstanding membership interests of Company Parent (the “Company Parent
Interests”) to Seller on January 24, 2015 (the “Company Parent Transfer”).

        B.    Company Parent is a debtor and debtor-in-possession under title
11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”),
and filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code in
the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) (collectively with the Seller Proceeding (as defined below)
and the cases of Company Parent’s other affiliated debtors and debtors-in-
possession, the “Bankruptcy Cases”).

      C.      Company Parent owns 7,575,738,489 shares (acciones) (the
“Company Shares”) of the capital stock of Comunicaciones Nextel de México,
S.A. de C.V. (the “Company”).

       D.     The remaining 3,595 shares (acciones) of the capital stock of the
Company (the “Minority Company Shares” and together with the Company
Shares, the “Shares”) of the Company are owned by Servicios NII, S. de R.L. de
C.V., a wholly owned Subsidiary of the Company (the “Minority Shareholder”).

      E.      Concurrently with the Parties’ entry into this Agreement, the Parties
and the Escrow Agent are entering into the Escrow Agreement pursuant to which
the Escrow Agent will hold the Deposit Amount and, upon consummation of the
transactions contemplated by this Agreement, the Escrow Amount.

      F.     Purchaser desires to purchase, and Seller desires to sell, the
Company Parent Interests free and clear of all 363 Interests in accordance with
Sections 105 and 363 of the Bankruptcy Code on the terms set forth in this


NYI-524627067v14
SC1:3765114.10
Agreement, and Company Parent will be, and will own the Company Shares, free
and clear of all 363 Interests.

       G.    Upon consummation of the transactions contemplated by this
Agreement, Purchaser will be vested with Seller’s entire right, title and interest in
and to the Company Parent Interests and, indirectly, all of the Shares, in each
case, free and clear of all 363 Interests.

                                       AGREEMENT

        The Parties agree as follows:

                                     1. DEFINITIONS

      1.1. Definitions. For purposes of this Agreement, the following terms
and variations on them have the meanings specified below:

                “363 Interests” means interests, as such term is used in Section
363(f) of the Bankruptcy Code, and which includes all Encumbrances and
Liabilities, whether direct or indirect, absolute, contingent, choate or inchoate,
filed or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or
unrecorded, perfected or unperfected, material or non-material, disputed or
undisputed, known or unknown, matured or unmatured, liquidated or
unliquidated, arising or imposed by agreement, understanding, law, equity,
statute or otherwise, and whether arising prior to, on or after the commencement
of the Bankruptcy Cases.

               “2015 Budget” means the Dollar-denominated budget approved by
Seller or its Affiliates for the year 2015 set forth on Schedule 1.1(a).

               “2015 Budget Month” means (i) any calendar month (other than
January) during the calendar year 2015 ending prior to the Closing Date and (ii)
the part of a calendar month in which the Closing Date occurs that is prior to the
Closing Date.

              “2015 Budget Period” means (i) the calendar quarters during the
calendar year 2015 ending prior to the Closing Date plus (ii) if applicable, the part
of the calendar quarter in which the Closing Date occurs that is prior to the
Closing Date.

             “Adjustment Time” means 11:59 p.m. (local time in Mexico City,
Mexico) on the Closing Date.

                   “Adverse Regulatory Condition” is defined in Section 7.4(b).

               “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls or is controlled
by, or is under common control with, such Person, and the term “control”

NYI-524627067v14                             2
SC1:3765114.10
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the direction of
the management and policies of such Person, whether through ownership of
voting securities, by contract or otherwise, provided that, solely for purposes of
clause (a) of the definition of Excluded Acquirer, the term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of (a) (x) ownership, control or power to vote 50 percent or
more of the outstanding shares or other equity securities of such Person or (y)
beneficial ownership of 50 percent or more of the outstanding economic interests
of such Person (b) control, in any manner (including by Contract together with
other Persons), over the election of a majority of the directors, trustees or general
partners (or individuals exercising similar functions) of such Person.

              “Aggregate Expenditure Adjustment Amount” means the Dollar
equivalent, as of the Adjustment Time, of the sum of (i) the amount, if any, by
which (x) the amount the Entities are projected to spend in the aggregate during
the 2015 Budget Period in the 2015 Budget on Qualifying Capital Expenditures
exceeds (y) the cash amount the Entities actually spend on Qualifying Capital
Expenditures during the 2015 Budget Period and (ii) the amount, if any, by which
(x) the amount the Entities are projected to spend in the aggregate during the
2015 Budget Period in the 2015 Budget on Qualifying Sales and Marketing
Expenditures exceeds (y) the cash amount the Entities actually spend on
Qualifying Sales and Marketing Expenditures during the 2015 Budget Period.
For purposes of determining the Aggregate Expenditure Adjustment Amount,
amounts budgeted in the 2015 Budget to be spent in a calendar quarter that
straddles the Closing Date will be prorated based on the number of days in that
quarter preceding the Closing Date relative to the total number of days in that
quarter.

             “Agreement” means this Agreement, as it may be amended,
modified or supplemented from time to time in accordance with the terms hereof.

           “Amendment to Trademark Sublicense Agreement” means an
Amendment to Trademark Sublicense Agreement in the form attached as Exhibit
E.

                   “Ancillary Agreements” is defined in Section 5.2.

                   “Auction” is defined in the Bidding Procedures.

                   “Audited Financial Statements” is defined in Section 5.8(a).

               “Back-Up Plan” means confirmation of a chapter 11 plan resulting
in (x) the reorganized debtors or their successors retaining the Business and
their business in Brazil, in each case, substantially as existing as of the date
hereof and (y) no Excluded Acquirer (A) becoming the “beneficial owners” (as
defined in Rules 13(d)-3 and 13(d)-5 of the Exchange Act) of more than 25% of


NYI-524627067v14                             3
SC1:3765114.10
(1) the capital stock or other economic interests of any Entity or reorganized
debtor (other than any entity whose sole assets are the Debtors’ businesses in
Argentina substantially as existing as of the date hereof) or (2) all or substantially
all of the Company's consolidated assets or (B) having the right, directly or
indirectly, to acquire more than a 25% economic interest in any Entity or
reorganized debtor (other than any entity whose sole assets are the Debtors’
businesses in Argentina substantially as existing as of the date hereof) within 12
months of confirmation of such chapter 11 plan, in each case of (A) or (B) prior to
or in connection with the consummation of any such chapter 11 plan.

                   “Balance Sheet Date” is defined in Section 5.8(a).

                   “Bankruptcy Cases” is defined in Preliminary Statement B.

                   “Bankruptcy Code” is defined in Preliminary Statement B.

                   “Bankruptcy Court” is defined in Preliminary Statement B.

                   “Bankruptcy Rules” means the Federal Rules of Bankruptcy
Procedure.

                   “Basket Amount” is defined in Section 9.5(a).

              “Bidding Procedures” means the bidding procedures in the form of
Exhibit A, subject only to such modifications that in Purchaser’s reasonable good
faith judgment are immaterial or ministerial in nature, but in no event (i) adverse
to Purchaser without Purchaser’s prior consent or (ii) inconsistent with the
Bidding Procedures Order, the Sale Order or this Agreement.

            “Bidding Procedures Motion” means a motion, in form and
substance reasonably satisfactory to Purchaser, seeking approval of the Bidding
Procedures Order and the Sale Order.

                “Bidding Procedures Order” means an Order of the Bankruptcy
Court in the form of Exhibit B, subject only to such modifications that in
Purchaser’s reasonable good faith judgment are immaterial or ministerial in
nature, but in no event (i) adverse to Purchaser without Purchaser’s prior consent
or (ii) inconsistent with this Agreement.

                   “Break-Up Fee” means an amount of cash in Dollars equal to $32
million.

              “Business” means the business of marketing, selling and providing
wireless telecommunication services (including voice and data services), and all
services ancillary thereto, in Mexico, in each case as currently conducted by the
Entities.




NYI-524627067v14                             4
SC1:3765114.10
              “Business Day” means any day of the year that is not a Saturday, a
Sunday or any other day on which commercial banks are authorized or required
by law to be closed in New York City or Mexico City.

                   “Cap” is defined in Section 9.5(b).

                   “CDB” means the China Development Bank Corporation.

             “CDB Credit Facilities” means the two $187,500,000 credit
agreements, each dated as of July 12, 2011, as amended from time to time,
among the Company, the guarantors thereunder and CDB as administrative
agent and lender.

                   “Cell Site Standards” is defined in Section 5.16(e).

             “CFC” means the Mexican Federal Antitrust Commission
(Comisión Federal de Competencia Económica).

                   “Closing” is defined in Section 4.1.

                   “Closing Date” means the date on which the Closing occurs.

                   “Closing Statement” is defined in Section 3.4(b).

                   “Closing Statement Dispute Notice” is defined in Section 3.4(c).

                   “Code” means the Internal Revenue Code of 1986, as amended.

           “COFETEL” means the former Mexican Federal
Telecommunications Commission (Comisión Federal de Telecomunicaciones).

                   “Company” is defined in Preliminary Statement C.

              “Company Approvals” means the Regulatory Approval and the
notice to the National Foreign Investment Commission (Comisión Nacional de
Inversiones Extranjeras) pursuant to article 9 of the Mexican Foreign Investment
Law (Ley de Inversión Extranjera).

                   “Company Parent” is defined in the Preamble.

                   “Company Parent Interests” is defined in Preliminary Statement A.

                   “Company Parent Transfer” is defined in Preliminary Statement A.

                   “Company Shares” is defined in Preliminary Statement C.

             “Company Telecommunication Licenses” is defined in
Section 5.16(c).


NYI-524627067v14                              5
SC1:3765114.10
                “Competing Transaction” means (i) a sale, joint venture or any
other direct or indirect transfer of any Debtor, Seller Parent, Seller or the
Company which contemplates, or would result in, any direct or indirect transfer of
the Company Parent Interests or any of the Shares, or any transaction with such
effect, (ii) any acquisition or purchase of all or any material portion of the
Business or all or any portion of the capital stock of any Entity, or (iii) any plan of
reorganization or liquidation that does not contemplate, or that would be
reasonably expected to impede or delay the implementation or consummation of,
the transactions provided for in this Agreement; provided, however, if this
Agreement is validly terminated for any reason, except as expressly set forth
herein, the following shall not constitute a Competing Transaction (x)
consummation of a Back-Up Plan or (y) following consummation of a Back-Up
Plan, the acquisition by any Person of the reorganized debtors’ public equity
securities in one or more public market securities transactions to which the
reorganized debtors are not a party that do not result in any Excluded Acquirer
becoming the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 of the
Exchange Act) of more than 49% of any class of public equity securities of such
reorganized debtors.

              “Contract” means any legally binding contract, indenture, note,
bond, lease, commitment or other agreement or arrangement.

              “Controlled Group Liability” means any and all liabilities (i) under
Title IV of ERISA, (ii) under Section 302 of ERISA, (iii) under Sections 412 and
4971 of the Code, and (iv) as a result of a failure to comply with the continuation
coverage requirements of Section 601 et seq. of ERISA and Section 4980B of
the Code.

                “Corporate Records” means the original corporate books of each of
the Entities and Company Parent, including the shareholders’ (or equivalent)
meetings minutes book (libro de actas de asambleas), stock (or equivalent)
registry book (libro de registro de acciones/partes sociales), capital variations
registry book (libro de registro de variaciones de capital) and the board of
directors’ (or equivalent) meetings minutes book (libro de actas de sesiones del
consejo de administración/gerentes).

                   “Damages” is defined in Section 9.2.

                   “De Minimis Claim” is defined in Section 9.5(a).

             “Debtors” means Seller, Company Parent, and each Seller
Guarantor (other than the Company).

                   “Deposit Amount” is defined in Section 3.2.

                   “Direct Claim” is defined in Section 9.4(f).

                   “Direct Claim Notice” is defined in Section 9.4(f).

NYI-524627067v14                               6
SC1:3765114.10
                   “Disputed Item” is defined in Section 3.4(c).

             “Employee” means an employee of the Entities (whether retained
as such or deemed as such under applicable Law).

              “Employee Plan” means any employment arrangement, consulting
or deferred compensation Contract, executive compensation, bonus, employee
pension, profit-sharing, savings, retirement, stock option, stock purchase,
severance pay, life, health, disability or accident insurance plan or other
compensation or benefit plan, program, policy or commitment, that is sponsored
or maintained by, or required to be contributed to by an Entity or with respect to
which an Entity has any Liability.

               “Encumbrances” means any charge, lien, encumbrance, security
interest, claim (as defined in Section 101(5) of the Bankruptcy Code), mortgage,
lease, sublease, hypothecation, deed of trust, pledge, option, right of use or
possession, right of first offer or first refusal, contractual restriction, easement,
right of way, servitude, restrictive covenant, encroachment, transfer restriction,
conditional sale or installment Contract, finance lease involving substantially the
same effect or any other encumbrance, limitation or restriction on the use,
transfer or ownership of any property of any type (including real property,
tangible property and intangible property).

                   “End Date” is defined in Section 9.1.

                   “Entities” means the Company and its Subsidiaries.

              "Environmental Law" means any Law or Order relating to the
protection of health, safety, the environment or any Hazardous Substance.

                   “ERISA” is defined in Section 5.25(a).

             “ERISA Affiliate” means all employers (whether or not incorporated)
that would be treated together with the Company or any of its Subsidiaries as a
“single employer” within the meaning of Section 414 of the Code.

                   “Escrow Agent” means Citibank, N.A.

             “Escrow Agreement” means the escrow agreement entered into on
the date hereof among the Parties and the Escrow Agent.

              “Escrow Account” means the deposit account of the Escrow Agent
that is governed by the Escrow Agreement and into which the Escrow Amount or
the Deposit Amount, as applicable, is deposited.

                   “Escrow Amount” means an amount in Dollars equal to $187.5
million.



NYI-524627067v14                              7
SC1:3765114.10
             “Estimated Expenditure Adjustment Amount” is defined in
Section 3.4(a).

                   “Estimated Closing Statement” is defined in Section 3.4(a).

                   “Estimated Net Indebtedness Amount” is defined in Section 3.4(a).

                “Estimated Purchase Price” means an amount in Dollars equal to
(i) $1.875 billion minus (ii) the Estimated Net Indebtedness Amount minus (iii) the
Estimated Expenditure Adjustment Amount.

                   “Exchange Act” means the Securities Exchange Act of 1934.

                “Excluded Acquirer” means any “Person or Group” (as such terms
are defined in the Exchange Act) that includes one or more Persons that (a) is
principally engaged, or has an Affiliate that is principally engaged, in the cable,
satellite or wireless telecommunications business or (b) is, is an Affiliate of, or is
acting in concert with (x) any Person listed in Schedule 1.1(g) or any Affiliate
thereof or (y) any other Person controlled by any officer or director of any Person
listed on Schedule 1.1(g) or in which any officer or director of any Person listed
on Schedule 1.1(g) or any Affiliate thereof holds, directly or indirectly, an equity
interest (other than an equity interest of less than 1%).

             “Existing Plan” means the Joint Plan of Reorganization Proposed
by Debtors and Debtors in Possession and Official Committee of Unsecured
Creditors [Docket No. 322].

             “Existing Plan Documents” means, collectively, the Plan Support
Agreement filed as an exhibit to Docket No. 320, the Existing Plan and the
Disclosure Statement for Joint Plan of Reorganization Proposed by Debtors and
Debtors in Possession and Official Committee of Unsecured Creditors [Docket
No. 323].

              “Expense Reimbursement” means an amount of cash in Dollars
equal to the reasonable and documented out-of-pocket third-party costs, fees
and expenses incurred by Purchaser and its Affiliates (including reasonable fees
and expenses of legal, accounting and financial advisors) in connection with this
Agreement and the transactions contemplated hereby in an amount not to
exceed $10,000,000.

                   “Extended Termination Date” is defined in Section 4.4(a).

                   “FCPA” means the Foreign Corrupt Practices Act of 1977.

                   “File”, “Filed” or “Filing” means filed with the Bankruptcy Court.

              “Final Closing Statement” means the Closing Statement, as
(i) mutually agreed in writing by Purchaser and Seller (whether during the

NYI-524627067v14                               8
SC1:3765114.10
Resolution Period or otherwise), (ii) made final, binding and conclusive due to the
failure of Seller to timely deliver a Closing Statement Dispute Notice pursuant to
Section 3.4(c), or (iii) made final by the Independent Accountant pursuant to
Section 3.4(e).

               “Final Company Cash Balance” means the Dollar equivalent, as of
the Adjustment Time, of the aggregate amount of all cash and cash equivalents
that are required to be reflected as such on a consolidated balance sheet of the
Company in accordance with Mexican NIF as of the Adjustment Time, other than
any such cash or cash equivalents the use of which by the Entities is restricted
for a particular use or event by Law or Contract (other than pursuant to the CDB
Credit Facilities or posted as collateral to secure obligations under the letters of
credit set forth on Schedule 1.1(b)), in any such case as set forth in the Final
Closing Statement.

            “Final Company Debt Balance” means the Dollar equivalent, as of
the Adjustment Time, of the aggregate amount of all Indebtedness of the Entities
determined on a consolidated basis in accordance with Mexican NIF as of the
Adjustment Time, as set forth in the Final Closing Statement.

            “Final Expenditure Adjustment Amount” means the sum of (i) the
Aggregate Expenditure Adjustment Amount and (ii) the Incremental Expenditure
Adjustment Amount.

               “Final License Value Adjustment Amount” means (i) if the Closing
Date occurs before payment in full by the Entities of each of the annual fees that
are due for use in 2015 of the Telecommunication Licenses set forth on Schedule
1.1(c) (the “2015 License Fees”) to each applicable Governmental Authority, the
Dollar equivalent, as of the Adjustment Time, of an amount equal to the negative
value of the aggregate Peso amount of all 2015 License Fees multiplied by a
fraction, the numerator of which is the number of days from and including
January 1, 2015 to and excluding the Closing Date and the denominator of which
is 365 and (ii) if the Closing Date occurs after payment in full by the Entities of
each of the 2015 License Fees to each applicable Governmental Authority, the
Dollar equivalent, as of the Adjustment Time, of an amount equal to the
aggregate Peso amount of all the 2015 License Fees paid in full multiplied by a
fraction, the numerator of which is the number of days in 2015 from and including
the Closing Date to and including December 31, 2015 and the denominator of
which is 365.

               “Final Net Indebtedness Amount” means an amount of Dollars
equal to (i) the Final Company Debt Balance minus (ii) the Final Company Cash
Balance minus (iii) the Final License Value Adjustment Amount.

             “Final Order” means an Order which has not been stayed and as to
which the time to file an appeal, a motion for rehearing or reconsideration
(excluding any motion under Section 60(b) of the Federal Rules of Civil


NYI-524627067v14                         9
SC1:3765114.10
Procedure) or a petition for writ of certiorari has expired and no appeal, motion,
stay or petition is pending, or in the event that such an appeal or petition thereof
has been sought, such Order shall have been affirmed by the highest court to
which such Order was appealed or certiorari shall have been denied, and the
time to take any further appeal or petition for certiorari shall have expired.

               “Final Purchase Price” means an amount equal to (i) $1.875 billion
minus (ii) the Final Net Indebtedness Amount minus (iii) the Final Expenditure
Adjustment Amount, if any.

                   “Financial Statements” is defined in Section 5.8(a).

               “First Day Order” means an Order of the Bankruptcy Court
substantially in the form of, mutatis mutandis, the Order Making Certain Orders
Entered in Chapter 11 Cases of Affiliated Debtors Applicable to Recently Filed
Cases [Docket No. 140], approving, among other things, the joint administration
of the Seller Proceeding as part of the Bankruptcy Cases.

              “Funded Debt” means (i) the 10% senior unsecured notes issued
by NII Capital Corp., due in 2016, (ii) 8.875% senior unsecured notes issued by
NII Capital Corp. due in 2019, (iii) 7.625% senior unsecured notes issued by NII
Capital Corp. due in 2021, (iv) 11.375% senior unsecured notes issued by NII
International Telecom S.C.A., due in 2019, and (v) 7.875% senior unsecured
notes issued by NII International Telecom S.C.A., due in 2019.

              “General Enforceability Exceptions” means any bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Law of
general applicability relating to or affecting creditors’ rights or general equity
principles.

              “Governmental Approvals” means the Company Approvals and any
other consent, approval (or deemed approval after the expiry of all appropriate
waiting periods), authorization, notice, permission or waiver of, or notice to or
report or other filing with, a Governmental Authority required in connection with
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereunder, excluding any of the foregoing required
under the Bankruptcy Code.

             “Governmental Authority” means any U.S., Mexican or other
government or governmental political subdivision or regulatory body thereof,
whether federal, state or local, or any agency, instrumentality or other
governmental authority.

                   “Guarantor Successor” is defined in Section 12.13(c).

               "Hazardous Substance" means any substance that is listed,
classified or regulated pursuant to any Environmental Law.


NYI-524627067v14                             10
SC1:3765114.10
              “IFETEL” means the Mexican Telecommunications Institute
(Instituto Federal de Telecomunicaciones).

            “IMSS” means the Mexican Institute of Social Security (Instituto
Mexicano del Seguro Social).

              “Incremental Expenditure Adjustment Amount” means the Dollar
equivalent, as of the Adjustment Time, of the sum of (i) the sum of all amounts, if
any, by which (x) 65% of the amount the Entities are projected to spend during
any 2015 Budget Month in the 2015 Budget on Qualifying Capital Expenditures
exceeds (y) the cash amount the Entities actually spend on Qualifying Capital
Expenditures during such 2015 Budget Month and (ii) the sum of all amounts, if
any, by which (x) 80% of the amount the Entities are projected to spend during
any 2015 Budget Month in the 2015 Budget on Qualifying Sales and Marketing
Expenditures exceeds (y) the cash amount the Entities actually spend on
Qualifying Sales and Marketing Expenditures during such 2015 Budget Month.
For purposes of determining the Incremental Expenditure Adjustment Amount,
amounts budgeted in the 2015 Budget to be spent in a 2015 Budget Month that
straddles the Closing Date will be prorated based on the number of days in that
2015 Budget Month preceding the Closing Date relative to the total number of
days in that 2015 Budget Month.

                “Indebtedness” means as of any time with respect to any Person,
without duplication, (i) all liabilities for borrowed money, whether current or
funded, secured or unsecured, all obligations evidenced by bonds, debentures,
notes or similar instruments, including the Pay-Off Amount, and all liabilities in
respect of mandatorily redeemable or purchasable capital stock or securities
convertible into capital stock; (ii) all liabilities for the deferred purchase price of
property; (iii) all liabilities in respect of any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof, to
the extent that such liabilities are required to be classified and accounted for
under Mexican NIF as capital leases; (iv) all liabilities for the reimbursement of
any obligor on any letter of credit, banker’s acceptance or similar credit
transaction securing obligations of a type described in clauses (i), (ii) or (iii)
above to the extent of the obligation secured, and all liabilities as obligor,
guarantor, or otherwise, to the extent securing an obligation of a type described
in clauses (i), (ii) or (iii) above to the extent of the obligation secured; (v) any
transactions accounted for under Mexican NIF as debt; (vi) any supplier account
payables above 90 days past due (other than accounts payable being disputed in
good faith); (vii) all liabilities in respect of any unfunded or underfunded pension
obligations (calculated on a projected net benefit obligation basis) (other than in
respect of the Terminated Plan); (viii) to the extent negative, the net position of
such Person under all Contracts to which it is a party documenting derivative
and/or hedging transactions, and (ix) all guarantees of obligations of any other
Person with respect to any of the foregoing, provided, however, that there will be
no duplication of the amount of any liabilities, net positions or guarantees and no
liabilities or obligations under clause (iv), (vii) or (viii) hereof will constitute

NYI-524627067v14                          11
SC1:3765114.10
Indebtedness to the extent it secures any other liabilities or obligations that
constitute Indebtedness. For the avoidance of doubt, Intercompany Obligations
settled hereunder and the obligations set forth on Schedule 1.1(c), to the extent
they are taken into account in the calculation of the Final License Value
Adjustment Amount, will not constitute Indebtedness.

                   “Indemnified Parties” is defined in Section 9.3.

                   “Indemnifying Party” is defined in Section 9.4(a).

               “Independent Accountant” means Deloitte LLP or such other
certified public accountant reasonably satisfactory to Purchaser and Seller.

             “INFONAVIT” means the Mexican Institute for Workers’ Housing
National Fund (Instituto del Fondo Nacional de la Vivienda para los
Trabajadores).

                   “Initial Termination Date” is defined in Section 4.4(a).

               “Instrument of Assignment” means an instrument of assignment
effecting the transfer and assignment of the Company Parent Interests to
Purchaser at the Closing in substantially the form attached hereto as Exhibit F.

                   “Insurance Policies” is defined in Section 5.19.

                “Intellectual Property” means all intellectual property rights
anywhere in the world arising from or in respect of the following (i) patents and
patent applications, including continuations, divisionals, revisions, renewals,
continuations-in-part, or reissues of patent applications and patents issuing
thereon, (ii) trademarks, service marks, trade names, service names, brand
names, trade dress rights, logos, internet domain names and corporate names,
together with the goodwill associated with any of the foregoing, and all
applications, registrations and renewals of the foregoing (collectively,
“Trademarks”), (iii) works of authorship and copyrights, and all applications,
registrations and renewals of the foregoing, (iv) Software, and (v) trade secrets
and proprietary know-how or other proprietary information.

               “Intercompany Obligations” means, as of any specified time, any
Liabilities owed by any Entity or Company Parent to Seller or any of its Affiliates
(other than the Entities and Company Parent) or by Seller or any of its Affiliates
(other than the Entities and Company Parent) to any Entity or Company Parent,
in each case at such specified time.

                   “Interested Party” has the meaning ascribed thereto in the Bidding
Procedures.

             “Knowledge of Purchaser” means the actual knowledge of the
Persons listed on Schedule 1.1(d), or such knowledge as the foregoing

NYI-524627067v14                              12
SC1:3765114.10
individuals would reasonably be expected to have after inquiry they believe in
good faith to be reasonable in respect of the applicable matter.

             “Knowledge of Seller” means the actual knowledge of the Persons
listed on Schedule 1.1(e), or such knowledge as the foregoing individuals would
reasonably be expected to have after inquiry they believe in good faith to be
reasonable in respect of the applicable matter.

                   “Labor Agreements” is defined in Section 5.14(a).

              “Law” means any U.S. or non-U.S., federal, state or local law,
statute, code, ordinance, common law or any constitutional mandate, treaty, rule,
executive order, regulation (including any Mexican Official Norms (Norma Oficial
Mexicana), agency or official requirement, license or permit of any Governmental
Authority.

           “Leased Property” means all real property leased or subleased by
the Company and its Subsidiaries, other than Transmission Towers.

               “Legal Proceeding” means any judicial, administrative or arbitral
action, suit, demand, claim, hearing or proceeding by or before a Governmental
Authority or arbitrator.

              “Liabilities” means any and all debts, liabilities, commitments and
obligations of any kind, whether fixed, contingent or absolute, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, asserted or not
asserted, whether or not required to be reflected as such in a balance sheet of a
Person prepared in accordance with Mexican NIF, known or unknown,
determined or determinable, whenever or however arising.

                   “Licenses” is defined in Section 5.12(a).

            “Local Rules” means the Local Rules for the United States
Bankruptcy Court for the Southern District of New York.

                   “Material Contracts” is defined in Section 5.13(a).

             “Mexican Income Tax Law” means the Mexican Income Tax Law
(Ley del Impuesto Sobre la Renta).

              “Mexican NIF” means the Mexican Financial Information Norms
(Normas de Información Financiera), as in effect from time to time, issued by the
Mexican Board of Financial Information (Consejo Mexicano de Normas de
Información Financiera, A.C.) and the Accounting Principles Commission of the
Instituto Mexicano de Contadores Públicos, A.C.

                   “Mexico” means the United Mexican States.



NYI-524627067v14                             13
SC1:3765114.10
                   “Mifel Trust” is defined in Section 4.2(n).

                   “Minority Company Shares” is defined in Preliminary Statement D.

                   “Minority Shareholder” is defined in Preliminary Statement D.

                   “NII Holdings” means NII Holdings, Inc.

             “Non-Disclosure Agreement” means the non-disclosure agreement,
dated as of October 15, 2014, executed between AT&T Services, Inc. and NII
Holdings.

                   “Notice of Dismissal” is defined in Section 8.1(d).

             “OFAC” means the United States Department of Treasury’s Office
of Foreign Assets Control.

               “OFAC Lists” means the List of Specially Designated Nationals and
Blocked Persons, the Foreign Sanctions Evaders List and the Sectoral Sanctions
Identifications List, each administered by OFAC and as amended from time to
time.

               “Order” means any temporary, preliminary or permanent order,
injunction, judgment, decree, ruling, writ, assessment or award of a
Governmental Authority or arbitrator.

              “Ordinary Course of Business” means the ordinary course of
business of the applicable Entity, consistent in all material respects with past
practice.

             “Owned Property” means all real property owned by the Entities,
other than Transmission Towers.

                   “Participation Materials” is defined in Section 10.1(a).

            “Parties” means Seller Parent, Seller, Company Parent, each Seller
Guarantor and Purchaser.

              “Pay-Off Amount” means the aggregate amount specified in the
Pay-Off Letters as required to pay in full all principal and interest outstanding and
all other amounts owing under the CDB Credit Facilities (including any penalties,
fees or other amounts due upon a prepayment at the Closing of all principal and
interest outstanding), calculated as of the Adjustment Time.

                   “Pay-Off Letters” is defined in Section 4.2(h).




NYI-524627067v14                              14
SC1:3765114.10
              “Permits” means any approvals, authorizations, consents, licenses,
permits or certificates issued by a Governmental Authority, excluding
Telecommunication Licenses.

                “Permitted Encumbrances” means (i) all defects, exceptions,
restrictions, easements, rights of way and encumbrances disclosed in policies of
title insurance which have been made available to Purchaser, (ii) statutory liens
for any Taxes, assessments or other governmental charges not yet due and
payable or the amount or validity of which is being contested in good faith by
appropriate proceedings and for which adequate reserves have been
established, (iii) mechanics’, carriers’, workers’, repairmen’s and similar
Encumbrances arising or incurred in the Ordinary Course of Business and not
material in amount or effect on the Business, (iv) zoning, entitlement and other
land use and environmental Laws, (v) liens securing debt as disclosed in the
Financial Statements, (vi) title of a lessor under a capital or operating lease, (vii)
such other imperfections in title, charges, easements, restrictions and
encumbrances that are not material in amount or effect on the Business, and
(viii) Encumbrances that will be released by the Sale Order or at Closing as a
consequence of the consummation of the transactions contemplated hereunder.

              “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other entity.

           “Plan Support Agreement” means the Plan Support Agreement
dated November 24, 2014 attached as Exhibit A to Docket No. 249.

               “Post-Closing Period” means a Taxable period (or portion thereof)
that, to the extent it relates to any of the Entities, begins the day after the Closing
Date.

               “Postpay Subscribers” means the aggregate number of Subscribers
that are in active service and are without unpaid charges attributable to such
number over 90 days past due, excluding Prepaid Subscribers.

                   “Pre-Closing NOLs” is defined in Section 11.4(d).

               “Pre-Closing Period” means a Taxable period (or portion thereof)
that, to the extent such period relates to any of the Entities, ends on or before the
Closing Date.

                   “Pre-Closing VAT Favorable Balances” is defined in Section
11.4(d).

               “Prepaid Subscribers” means the aggregate number of Subscribers
that are in active service with telephone numbers assigned pursuant to prepaid
Contracts.


NYI-524627067v14                            15
SC1:3765114.10
                   “Privileged Communications” is defined in Section 12.11(a).

                   “Process Agent” is defined in Section 12.3.

             “PROFECO” means the Mexican Consumer Protection Agency
(Procuraduría Federal de Protección al Consumidor).

                   “Purchaser” is defined in the Preamble.

                   “Purchaser Indemnitees” is defined in Section 9.2.

             “Purchaser Material Adverse Effect” means an effect that would
prevent, materially delay or materially impair the ability of Purchaser to
consummate the transactions contemplated by this Agreement on a timely basis.

                   “Purchaser Returns” is defined in Section 11.1(b).

               “Purchaser Tax Act” means (i) a change in method of accounting,
(ii) not keeping, maintaining or making available to any applicable Taxing
authority the information, documents and accounting records that the Entities are
obligated to keep, maintain and make available to such Taxing authorities as
required by applicable Mexican Tax Law relating to a Pre-Closing Period;
provided such information, documents and records need not be kept, maintained
or made available only to the extent that such information, documents or records
were not originally kept and maintained by the Entities, or (iii) an amendment to a
Tax Return for a Pre-Closing Period by Purchaser or any of its Affiliates
(including, after the Closing, the Entities), in each case that, following the Closing
(including the portion of the Closing Date after the Closing), results in any gain or
income to Seller or any of its non-Entity Affiliates for any taxable period or the
Entities for a Pre-Closing Period (including the pre-Closing portion of any
Straddle Period) in an amount that individually or in the aggregate equals or
exceeds $35,000,000, other than an action (x) taken in the Ordinary Course of
Business, (y) that is required in order to comply with applicable Laws, or (z)
expressly permitted by this Agreement.

              “Qualifying Capital Expenditures” means the capital expenditures
by the Entities contemplated by the 2015 Budget for the 2015 Budget Period or
the applicable 2015 Budget Month, as applicable, determined as of the
Adjustment Time consistent with past practice.

               “Qualifying Sales and Marketing Expenditures” means the
expenditures by the Entities captured by the “Sales and Marketing Expenditures”
line items set forth in the 2015 Budget and contemplated by the 2015 Budget for
the 2015 Budget Period or the applicable 2015 Budget Month, as applicable,
determined as of the Adjustment Time, consistent with past practice.

             “Regulatory Approval” means the authorization pursuant to the
Regulatory Statutes issued by the IFETEL or the CFC, as applicable, or any

NYI-524627067v14                             16
SC1:3765114.10
Governmental Authority that may replace them in the future, in connection with
the transactions contemplated by this Agreement.

            “Regulatory Statutes” means, as applicable, the Mexican Antitrust
Law (Ley Federal de Competencia Económica) and the Mexican
Telecommunications and Broadcasting Law (Ley Federal de
Telecomunicaciones y Radiodifusión).

                   “Related Party” is defined in Section 5.24.

                   “Related Party Contract” is defined in Section 5.24.

                   “Release Date” is defined in Section 9.1.

                   “Resigning Individuals” is defined in Section 4.2(e).

                   “Resolution Period” is defined in Section 3.4(d).

             “Sale Hearing” means the hearing conducted by the Bankruptcy
Court to consider entry of the Sale Order.

              “Sale Order” means an Order of the Bankruptcy Court in the form
included in Exhibit C, subject only to such modifications that in Purchaser’s
reasonable good faith judgment are immaterial or ministerial in nature, but in no
event (i) adverse to Purchaser without Purchaser’s prior consent or (ii)
inconsistent with the Bidding Procedures Order or this Agreement.

                   “Sanctioned Countries” is defined in Section 5.22(c).

               “Sanctions Laws” means (i) the economic sanctions Laws of the
United States, including the International Emergency Economic Powers Act,
50 U.S.C. §§1701, et seq., the Trading with the Enemy Act, 50 App. U.S.C. §§1,
et seq., the Iran Sanctions Act of 1996 (50 U.S.C. §1701 note), the
Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (PL
111-195), the National Defense Authorization Act for Fiscal Year 2012 (PL-112-
81), the National Defense Authorization Act for Fiscal Year 2013 (including the
Iran Freedom and Counter-Proliferation Act of 2012 (PL 112-239)), the Iran
Threat Reduction and Syria Human Rights Act of 2012 (PL 112-158), the Cuban
Liberty and Democratic Solidarity Act (Libertad Act), 22 U.S.C. §§6021, et seq.,
and all Laws administered by OFAC, codified at 31 C.F.R. Part 500, et seq., and
(ii) any applicable economic sanctions Laws of any jurisdiction other than the
United States, such as the United Nations Security Council, or other relevant
sanctions authority applicable to Seller or any Entity.

               “Sanctions Lists” mean (i) the OFAC Lists and (ii) any other
sanctions lists of any jurisdiction (including the United States), such as the United
Nations Security Council, or other relevant sanctions authority applicable to
Seller or any Entity.

NYI-524627067v14                             17
SC1:3765114.10
             “SAR” means the Mexican Law of Systems of Savings for
Retirement (Ley de los Sistemas de Ahorro para el Retiro).

              “SCT” means the Mexican Ministry of Communication and
Transportation (Secretaría de Comunicaciones y Transportes).

                   “Section 7.8 Instruments” is defined in Section 7.8.

                   “Section 7.8 Terminations” is defined in Section 7.8.

                   “Seller” is defined in the Preamble.

                   “Seller Disclosure Schedule” is defined in Article 5.

                   “Seller Indemnitees” is defined in Section 9.3.

              “Seller Fundamental Representations” means the representations
and warranties contained in Section 5.1 (Organization of Seller and Seller
Parent), Section 5.2 (Authorization of Agreement), Section 5.4 (Organization of
Entities), Section 5.5 (Capitalization of the Entities), Section 5.7 (Title to Shares),
Section 5.16(d) (Telecommunication Licenses) and Section 5.26 (Company
Parent).

                   “Seller Guarantor” is defined in the Preamble.

                “Seller Material Adverse Effect” means (i) a material adverse effect
on the business, financial condition, assets used in the business or results of
operations of the Entities taken as a whole or (ii) an effect that would prevent,
materially delay or materially impair the ability of Seller or Seller Parent to
consummate the transactions contemplated by this Agreement, provided,
however, that for purposes of clause (i) only, any adverse effect will not be taken
into account in determining whether there has been, or would reasonably be
expected to be, a Seller Material Adverse Effect to the extent resulting from: (a)
general conditions in the industry in which the Entities operate, (b) compliance by
Seller with its covenants in this Agreement (other than Section 7.2, excluding,
however, actions prohibited by Section 7.2(b)(F) in respect of which Seller sought
consent that Purchaser unreasonably withheld), (c) changes in Mexican NIF (or
official interpretations thereof) or changes in the regulatory or accounting
requirements applicable to the industry in which the Entities operate, (d) any
failure by the Entities to meet any projections of revenues, earnings or other
operational or financial measures for any period ending on or after the date of
this Agreement and before the Closing, provided, however, that the exception in
this subsection (d) will not prevent or otherwise affect a determination that any
change or occurrence underlying such failure has resulted in, or contributed to, a
Seller Material Adverse Effect, (e) changes in the financial or securities markets
(including the cost or availability of debt or equity financing) or general economic,
regulatory or political conditions, in each case, globally, in Mexico or in any other
jurisdiction, (f) changes (including changes in applicable Law or official

NYI-524627067v14                              18
SC1:3765114.10
interpretations thereof) or conditions generally affecting the industry, the country
or the regions in which the Entities operate, including any foreign exchange
controls, (g) acts of war (whether or not declared), armed hostilities, acts of
terrorism or any natural disasters, (h) adverse changes in the relationships of the
Entities with their Employees, customers or suppliers (including any Employee
departures and any actions taken by customers or suppliers of the Entities to
discontinue or not renew their Contracts with the Entities or to terminate them in
accordance with their terms), in each case proximately caused by the
announcement of entry into this Agreement, (i) any action taken (or omitted to be
taken) at the written request of Purchaser after the date hereof, and (j) solely for
purposes of Section 8.1(h), any decline in the number of Subscribers to the
Entities’ iDEN network that occurs subsequent to December 31, 2014 and prior
to the Closing Date that does not arise out of any breach by the Seller or Seller
Parent of its covenants under this Agreement (or any actions or inactions
occurring prior to the date hereof that would have been a breach of Seller or
Seller Parent’s covenants under this Agreement had this Agreement been in
effect as of January 1, 2015) or applicable Law, provided, however, that the
exception in this subsection (j) will not prevent or otherwise affect a determination
that any change or occurrence underlying such decline has resulted in, or
contributed to, a Seller Material Adverse Effect; provided, further, that with
respect to subsections (a), (c), (e), (f) or (g), such matters will be considered to
the extent that they disproportionately affect the Entities as compared to similarly
situated businesses operating in the telecommunications industry in Mexico.

                   “Seller Parent” is defined in the Preamble.

                   “Seller Petition Date” is defined in Section 2.1.

              “Seller Proceeding” means the bankruptcy case of Seller under
chapter 11 of the Bankruptcy Code in the Bankruptcy Court, which, following
entry of the First Day Order, is jointly administered with the Bankruptcy Cases.

                   “Seller Returns” is defined in Section 11.1(a).

                   “Shares” is defined in Preliminary Statement D.

                “Software” means any and all (i) computer programs, including any
and all software implementations of algorithms, models and methodologies,
whether in source code or object code, (ii) databases and compilations, including
any and all data and collections of data, whether machine readable or otherwise,
(iii) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, (iv) screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons, and
(v) all documentation including user manuals and other training documentation
related to any of the foregoing.

                   “Special Power of Attorney” is defined in Section 12.3.


NYI-524627067v14                              19
SC1:3765114.10
              “Straddle Period” means a taxable period that, to the extent it
relates to any of the Entities, includes, but does not end on, the Closing Date.

             “Specified Representations” means the representations and
warranties contained in Section 5.14 (Labor), Section 5.17 (Environmental
Matters) and Section 5.25 (Employee Benefits).

              “Subscriber” means a mobile telephone number maintained by any
Entity and assigned to an end user of the Entities’ mobile wireless voice or data
services that is paying any Entity for such service (regardless of whether such
end user is current or delinquent in the payment at any given date of calculation).

                   “Subsidiary” is defined in Section 5.6.

                   “Seller Successor” is defined in Section 9.9.

                   “Successor” is defined in Section 4.6(b).

                   “Successful Bidder” is defined in the Bidding Procedures.

                   “Tax Claim” is defined in Section 11.5(a).

               “Tax Return” means all returns, declarations, reports, estimates,
claims for refunds, information returns, elections and statements required to be
filed with any Governmental Authority in respect of any Taxes, including any
amendments thereto and requests for the extension of time in which to file any
such return, declaration, report, estimate, information return, election or
statement.

               “Taxes” (including, with correlative meaning, the term “Taxable” or
“Taxing”) means (a) all federal, state or local taxes imposed by any
Governmental Authority, including all such taxes based on gross or net income,
gross receipts, flat tax, capital, sales, use, ad valorem, transfer, franchise, profits,
inventory, environmental, capital stock, license, withholding, payroll, employment,
disability, social security, unemployment, excise, production, value added,
severance, stamp, occupation, duties (derechos and aprovechamientos) and
other taxes (including any other contributions (contribuciones) and employee
payments for profit sharing (participación de los trabajadores en las utilidades)),
property and estimated taxes, including any payments due under any social
security Laws and those related to IMSS, INFONAVIT and SAR, and (b) all
interest, penalties, fines, inflationary adjustments, additions to tax or additional
amounts imposed by any Taxing authority in connection with any item described
in subsection (a).

              “Telecommunication Licenses” means any concession, permit,
authorization or registration granted by the IFETEL, SCT or COFETEL for the
operation of any kind of telecommunications services, including the use of
spectrum, network or band-width.

NYI-524627067v14                              20
SC1:3765114.10
                   “Terminated Plan” is defined in Section 7.12(b).

             “Termination Date” means the Initial Termination Date or, if such
date has been extended pursuant to Section 4.4(a), the later Extended
Termination Date to which such date has been so extended.

                   “Third Party Claim” is defined in Section 9.4(a).

                   “Third Party Claim Notice” is defined in Section 9.4(a).

               “Third Party Consents” means the approvals, consents or waivers
that are set forth in Schedule 1.1(f).

            “Trademark License Agreement” means the Fourth Amended and
Restated Trademark License Agreement, dated July 27, 2011, between the
Trademark Licensor and NII Holdings, as amended on July 9, 2013.

                   “Trademark Licensor” means Nextel Communications, Inc.

            “Trademark Sublicense Agreement” means the Trademark
Sublicense Agreement, dated January 1, 2012, between NII Holdings and the
Company.

                   “Trademarks” is defined within the definition of Intellectual Property.

            “Transaction Agreements” means this Agreement, the Escrow
Agreement and the Transition Services Agreement.

             “Transition Services Agreement” means a transition services
agreement in the form attached as Exhibit D.

               “Transfer Taxes” means any and all transfer Taxes (excluding
Taxes measured in whole or in part by net income) and similar Taxes, fees,
duties, levies, customs, tariffs, imposts, assessments, obligations and charges
payable to a Governmental Authority by reason of the purchase and sale of the
Company Parent Interests.

                   “Transmission Tower Standards” is defined in Section 5.16(f).

                   “Transmission Towers” is defined in Section 5.21(b).

                   “Unaudited Balance Sheet” is defined in Section 5.8(a).

                   “Unaudited Financial Statements” is defined in Section 5.8(a).

                   “Unresolved Items” is defined in Section 3.4(e).

                   “Uruguay Divestiture” is defined in Section 7.2(c).


NYI-524627067v14                              21
SC1:3765114.10
                   “Uruguay Subsidiary” means Nextel Uruguay S.A.

                   “U.S.” means the United States of America.

             “U.S. Trustee” means the Office of the United States Trustee for the
Southern District of New York.

                   “VAT” is defined in Section 11.4(a).

            “Willful Breach” means a deliberate, volitional, non-coerced and
non-accidental act or omission by a party in breach of its obligations hereunder.

       1.2. Construction Rules and Interpretative Matters. The following rules
of construction and interpretation will apply:

              (a)    when calculating the period of time in which any act is to be
performed pursuant to this Agreement, the date that is the reference date in
calculating the beginning of such period will be excluded. If the last day of such
period is a non-Business Day, the period in question will end on the next
succeeding Business Day;

              (b)    any reference in this Agreement to “$” or “Dollars” will mean
U.S. Dollars and to “Pesos” or “MXN$” means Mexican Pesos;

              (c)    when sums of money expressed in Dollars or Pesos need to
be converted into or expressed as the equivalent amounts in Pesos or Dollars, as
the case may be, for purposes of this Agreement, such sums will be converted
based on the exchange rate (Tipo de cambio para solventar obligaciones
denominadas en moneda extranjera pagaderas en la República Mexicana)
published by the Mexican Central Bank (Banco de México) on the Federal
Official Gazette (Diario Oficial de la Federación) on the Business Day
immediately preceding the date as of which such conversion is to be made or as
of which such equivalent amount is to be expressed;

              (d)    the Exhibits and Schedules (including the Seller Disclosure
Schedule) to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement;

             (e)   any reference in this Agreement to gender will include all
genders, and words imparting the singular number only will include the plural and
vice versa;

              (f)     the division of this Agreement into Articles, Sections and
other subdivisions and the insertion of headings are for convenience of reference
only and will not affect or be utilized in construing or interpreting this Agreement;

            (g)    all references in this Agreement to any “Section” are to the
corresponding Section of this Agreement unless otherwise specified;

NYI-524627067v14                             22
SC1:3765114.10
             (h)     words such as “herein”, “hereinafter”, “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision in
which such words appear unless the context otherwise requires;

               (i)     the word “including” or any variation thereof means
“including, without limitation” and will not be construed to limit any general
statement that it follows to the specific or similar items or matters immediately
following it;

                   (j)   any reference to the “date hereof” means the date of this
Agreement;

             (k)    references to Laws mean a reference to (i) such Laws as the
same may be amended, modified or supplemented from time to time and (ii) all
rules and regulations promulgated thereunder, unless the context requires
otherwise; and

               (l)    the Parties have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as jointly drafted by the
Parties and no presumption or burden of proof will arise favoring or disfavoring
any Party by virtue of the authorship of any provision of this Agreement.

                               2. PURCHASE AND SALE

       2.1. Implementation Transactions. On the Business Day immediately
following the date hereof, each of the Debtors will File a motion seeking entry of
the First Day Order and File the Bidding Procedures Motion and seek entry of the
Bidding Procedures Order.

        2.2. Purchase and Sale of Company Parent Interests and Company
Shares. Subject to the terms and conditions contained herein, at the Closing,
Seller will sell and transfer to Purchaser, and Purchaser will purchase and accept
transfer from Seller of, all of Seller’s right, title and interest in and to the
Company Parent Interests, free and clear of all 363 Interests, and Company
Parent (a) will be, and will own the Company Shares, free and clear of all 363
Interests and (b) will indirectly own the Minority Company Shares free and clear
of all 363 Interests.

                                  3. CONSIDERATION

      3.1. Consideration. The aggregate consideration for the Company
Parent Interests will be the Final Purchase Price.

       3.2. Purchase Price Deposit. Within two Business Days following entry
of the Bidding Procedures Order, Purchaser will deposit with the Escrow Agent
$32 million in immediately available funds (together with all accrued investment


NYI-524627067v14                            23
SC1:3765114.10
income thereon, the “Deposit Amount”). The Deposit Amount will be released by
the Escrow Agent and delivered to either Purchaser or Seller as follows:

             (a)     if the Closing occurs, the Deposit Amount will be delivered to
Seller and applied towards the amount payable by Purchaser under Section 3.3;

               (b)    if this Agreement is terminated by Seller pursuant to
Section 4.4(f), the Deposit Amount will, upon receipt by the Escrow Agent of a
joint notice of release executed by Purchaser and Seller or a final and non-
appealable order or judgment of a court of competent jurisdiction, be delivered to
and retained by Seller; and

                (c)    if this Agreement is terminated for any reason other than by
Seller pursuant to Section 4.4(f) (as set forth in Section 3.2(b)), Purchaser and
Seller will deliver a joint notice of release to the Escrow Agent within two
Business Days after such termination providing for the release of the Deposit
Amount to Purchaser as promptly as practicable after the date of such joint
notice.

       3.3. Payment of Consideration at Closing. On the Closing Date, (a)
Purchaser will pay to Seller an amount in Dollars equal to (i) the Estimated
Purchase Price, minus (ii) the Deposit Amount, and minus (iii) the Escrow
Amount, by wire transfer of immediately available funds to an account or
accounts designated by Seller, (b) Purchaser will pay on behalf of the Entities the
Pay-Off Amount to the recipients specified in the Pay-Off Letters by wire transfer
of immediately available funds to the accounts specified in such Pay-Off Letters,
(c) Purchaser and Seller will cause the Deposit Amount to be delivered to Seller
in accordance with Section 3.2(a), and (d) Purchaser will pay the Escrow Amount
by wire transfer of immediately available funds to be held in the Escrow Account
in accordance with the Escrow Agreement.

        3.4. Closing Date Purchase Price Adjustment. (a) At least five
Business Days prior to the Closing Date, Seller will prepare and deliver to
Purchaser a certificate executed by an executive officer of Seller (the “Estimated
Closing Statement”) consisting of Seller’s estimates of the Final Net
Indebtedness Amount (such estimate, the “Estimated Net Indebtedness
Amount”) and the Final Expenditure Adjustment Amount (such estimate, the
“Estimated Expenditure Adjustment Amount”). The Estimated Closing Statement
will be prepared in good faith and in accordance with Mexican NIF. Purchaser
will have the right to object to the amounts contained in the Estimated Closing
Statement no later than the second Business Day immediately prior to the
Closing Date if it in good faith determines that any such amount is materially
inaccurate. Seller will in good faith consider the objections, if any, of Purchaser
to the Estimated Closing Statement and, if Purchaser has made any objections,
will reissue an Estimated Closing Statement no later than 5:00 p.m. local time in
Mexico City, Mexico on the last Business Day immediately prior to the Closing



NYI-524627067v14                         24
SC1:3765114.10
Date with such revisions, if any, that Seller has determined in good faith are
appropriate.

               (b)    As promptly as practicable following the Closing Date (but in
any event within 60 days thereafter), Purchaser will prepare, or cause to be
prepared, and deliver to Seller a certificate executed by a duly authorized
representative of Purchaser (the “Closing Statement”) consisting of Purchaser’s
calculation of the Final Net Indebtedness Amount and the Final Expenditure
Adjustment Amount. The Closing Statement will be prepared in good faith and in
accordance with Mexican NIF.

               (c)   The Closing Statement will become final, binding and
conclusive upon Seller and Purchaser on the 45th day following Purchaser’s
delivery of the Closing Statement unless prior to such 45th day Seller delivers to
Purchaser a written notice (a “Closing Statement Dispute Notice”) stating that
Seller disputes one or more items contained in the Closing Statement (a
“Disputed Item”) and describing in reasonable detail each Disputed Item based
on information then available to Seller.

             (d)    If Seller delivers a Closing Statement Dispute Notice, then
Purchaser and Seller will seek in good faith to resolve the Disputed Items during
the 30-day period beginning on the date Purchaser receives the Closing
Statement Dispute Notice (the “Resolution Period”). If Purchaser and Seller
reach agreement with respect to any Disputed Items, Purchaser will revise the
Closing Statement to reflect such agreement.

               (e)   If Purchaser and Seller are unable to resolve all Disputed
Items during the Resolution Period, then, at the request of either Party,
Purchaser and Seller will jointly engage and submit the unresolved Disputed
Items (the “Unresolved Items”) to the Independent Accountant; provided that if
Purchaser and Seller do not appoint an Independent Accountant within ten days
after either Purchaser or Seller gives notice to the other of such request, either of
them may request the American Arbitration Association to appoint as the
Independent Accountant a partner in the Mexico City office of an internationally
recognized independent registered public Independent Accountant based on its
determination that the partner has had no material relationships with the Parties
or their respective Affiliates within the preceding two years and taking into
account such firm’s material relationships during the preceding two years with the
Parties and their respective Affiliates, and such appointment will be final, binding
and conclusive on Purchaser and Seller. Purchaser and Seller will use their
respective reasonable best efforts to cause the Independent Accountant to issue
its written determination regarding the Unresolved Items within 30 days after
such items are submitted for review. The scope of the disputes to be resolved by
the Independent Accountant will be to make a determination with respect to the
Unresolved Items in accordance with Mexican NIF and this Section 3.4(e) and
the Independent Accountant is not to make any other determination. The
Independent Accountant’s decision will be based solely on written submissions

NYI-524627067v14                         25
SC1:3765114.10
by Purchaser and Seller. Each written submission to the Independent
Accountant will also be provided to the other Party. The Independent Accountant
may not assign a value greater than the greatest value for such item claimed by
either Party or smaller than the smallest value for such item claimed by either
Party. Each Party will be afforded the opportunity to present to the Independent
Accountant any material such Party deems relevant to the Independent
Accountant’s determination. Each Party will use its commercially reasonable
efforts to furnish to the Independent Accountant such work papers and other
documents and information pertaining to the Unresolved Items as the
Independent Accountant may request. The determination of the Independent
Accountant will be final, binding and conclusive on Purchaser and Seller absent
manifest error. The fees, expenses and costs of the American Arbitration
Association and the Independent Accountant will be borne in the same proportion
as the aggregate amount of the Unresolved Items that is unsuccessfully disputed
by each (as finally determined by the Independent Accountant) bears to the total
amount of the Unresolved Items submitted to the Independent Accountant.

               (f)    Prior to Closing, Seller will provide Purchaser and its
representatives such access to Employees, books and records of the Entities as
Purchaser reasonably requests in connection with Purchaser’s review of the
Estimated Closing Statement. From and after Closing, Purchaser will provide
Seller and its representatives such access to Employees, books and records of
the Entities as Seller reasonably requests in connection with Seller’s review of
the Closing Statement.

               (g)   Following the determination of the Final Closing Statement, if
(i) the Final Purchase Price exceeds the Estimated Purchase Price, then
Purchaser will pay Seller the amount of such excess and (ii) the Estimated
Purchase Price exceeds the Final Purchase Price, then Seller will pay Purchaser
the amount of such excess. The party that is required to make a payment
pursuant to this Section 3.4(g) will make such payment within two Business Days
after the determination of the Final Closing Statement. Any payment under this
Section 3.4(g) will be made in cash in accordance with Section 3.4(h).

              (h)      Any amount paid pursuant to Section 3.4(g) will be (i)
increased by interest on such amount, compounded daily, at an annual interest
rate equal to 3%, from the Closing Date to and including the date of payment
based on a 360-day year, and increased such that after all applicable withholding
taxes, the payee receives a net after-tax amount equal to the full amount of
accrued interest, (ii) made by wire transfer of immediately available cash funds in
Dollars to an account designated by the receiving party, and (iii) treated as an
adjustment to the Final Purchase Price for Tax reporting purposes.

       3.5. Intercompany Obligations. If the Closing occurs, upon the Closing
and effective without further action, as between Seller and its Affiliates (other
than the Entities and Company Parent) and the Entities and Company Parent, all
Intercompany Obligations will be netted against each other and the balance (if

NYI-524627067v14                        26
SC1:3765114.10
any) will be, as applicable, contributed to the capital of the Company (if the net
balance is an amount payable to Seller or its Affiliates) or deemed to have been
distributed to Seller (if the net balance is an amount payable to the Entities or
Company Parent), in each case, without any cash payment being made, and,
except for the Transition Services Agreement, all Contracts between Seller and
any of its Affiliates (excluding the Entities and Company Parent), on the one
hand, and any Entity or Company Parent, on the other hand, will be terminated
without any surviving Liabilities or other obligations of any of the parties thereto.
If requested by Purchaser, Seller will cause the parties to such Contracts being
so terminated to execute and deliver at Closing customary mutual releases with
respect thereto in form and substance reasonably acceptable to Purchaser.

                           4. CLOSING AND TERMINATION

        4.1. Closing Date. Subject to the satisfaction of the conditions set forth
in Section 8.1, Section 8.2, and Section 8.3, or the waiver thereof by the Party
entitled to waive that condition, the closing of the purchase and sale of the
Company Parent Interests (the “Closing”) will take place at the offices of Jones
Day located at 222 East 41st Street, New York, New York, or at such other place
as the Parties may agree in writing, at 10:00 a.m. New York City time, on the
date that is three Business Days following the satisfaction or waiver of the
conditions set forth in Article 8, other than conditions that by their nature are to
be satisfied at the Closing, but subject to the satisfaction or waiver of such
conditions, unless another time or date, or both, are agreed to in writing by the
Parties.

      4.2. Closing Deliveries by Seller. At the Closing, Seller will deliver, or
cause to be delivered, to Purchaser the following:

             (a)    the officer’s certificate required to be delivered pursuant
Section 8.1(a) and Section 8.1(b);

                   (b)   the Instrument of Assignment, duly executed by Seller;

              (c)    original executed counterparts of the unanimous shareholder
or other applicable equity holder resolutions of each Entity (which will at the
Closing also be executed by the Purchaser), approving:

                     (i)    the resignations, effective as of the Closing Date, of
the directors (or equivalent) of each Entity, expressly releasing, effective as of
the Closing Date, the respective Entity, the Seller and the Purchaser from any
and all claims and actions arising out of their services as a director (other than
claims for indemnity or insurance), and themselves obtaining a full release from
the Entities and the Purchaser from any and all claims and actions (except for
those resulting from fraud, bad faith and/or willful misconduct) resulting from the
due performance of their respective duties as directors;



NYI-524627067v14                           27
SC1:3765114.10
                     (ii)  the appointment of new directors (or equivalent) of the
respective Entity as determined by Purchaser; and

                     (iii)  the revocation of all powers of attorney in existence
as of the Closing (except for those identified by Purchaser in writing no later than
five Business Days prior to the Closing Date) and the granting of powers of
attorney to the Persons determined by Purchaser.

               (d)     executed resignations of the directors (or equivalent) and
officers, solely in their capacity as directors (or equivalent) or officers, as
applicable, of each Entity other than those directors (or equivalent) and officers
specified by Purchaser to Seller no later than the second Business Day prior to
the Closing as exempt from this requirement (the “Resigning Individuals”);

           (e)    the Transition Services Agreement, duly executed by the
Company and the other parties thereto;

            (f)    the Amendment to Trademark Sublicense Agreement, duly
executed by NII Holdings and the Company;

             (g)     the amendments and releases, duly executed by each
applicable party, referred to in Section 3.5 or Section 7.8;

               (h)    customary pay-off letters duly executed by CDB and
reasonably satisfactory to Purchaser (the “Pay-Off Letters”) confirming that, upon
receipt by the party or parties identified therein of the Pay-Off Amount, the CDB
Credit Facilities shall have been paid in full and all Encumbrances provided
thereunder shall have been released;

              (i)   originals of the Corporate Records (which may be delivered
at the Company’s principal executive offices) together with a certificate issued by
each Entity’s and Company Parent’s secretary certifying that the Corporate
Records of the applicable Entity or Company Parent comply in all material
respects with applicable Laws;

               (j)    the original share certificates or evidence of other equity
interests, as applicable (where required by applicable Law) of each applicable
Entity reflecting the capital structure set forth in Section 5.5(a) of the Seller
Disclosure Schedule;

            (k)   a certified copy of the Sale Order, as entered by the
Bankruptcy Court;

                (l)  an executed agreement between Company Parent and
Seller, in form and substance reasonably satisfactory to Purchaser, effecting the
Seller Liability Assumption and Company Parent Novation (as defined in the Sale
Order);


NYI-524627067v14                         28
SC1:3765114.10
             (m)    evidence reasonably satisfactory to Purchaser that (i) the
Uruguay Divestiture has been consummated and (ii) the requirements of Section
8.1(d) and Section 8.1(e) have been satisfied;

               (n)    an executed original termination letter of trust agreement
number F115/2000 (the “Mifel Trust”) duly executed by Banca Mifel, S.A., in its
capacity as trustee thereunder and by all the settlors/beneficiaries thereunder
certifying that the Mifel Trust has been duly terminated releasing all parties
thereunder from any and all liability in connection therewith;

              (o)     any releases reasonably requested by Purchaser pursuant
to, and copies of customary corporate documents effecting the netting,
contribution or distribution contemplated by, Section 3.5; and

             (p)    each of the Section 7.8 Terminations and, to the extent
obtained as of the Closing Date, each of the Section 7.8 Instruments and Third
Party Consents, in each case, executed and delivered by each party thereto.

       4.3. Closing Deliveries by Purchaser. At the Closing, Purchaser will
deliver, or cause to be delivered, to Seller (or, where applicable in the case of the
Closing deliveries set forth in Section 4.3(c), the other Persons specified in
Section 3.3) the following:

             (a)    the officer’s certificate required to be delivered pursuant
Section 8.2(a) and Section 8.2(b);

                   (b)   the Instrument of Assignment, duly executed by Purchaser;
and

            (c)    the consideration specified in Section 3.3 delivered in
accordance therewith.

       4.4. Termination of Agreement. This Agreement may be terminated
before the Closing as follows:

                (a)    by Purchaser or Seller, if the Closing has not occurred by
5:00 p.m. local time in Mexico City, Mexico on June 30, 2015 (the “Initial
Termination Date”), provided, however, that if (i) the Closing has not occurred
because any of the conditions to Closing set forth in Section 8.1(i) or
Section 8.3(b) remains unsatisfied and not waived and (ii) all other conditions to
the respective obligations of the Parties to close hereunder that are capable of
being fulfilled by the Initial Termination Date have been so fulfilled or waived
(except for any closing conditions which by their terms are to be fulfilled at
Closing, which closing conditions remain capable of being fulfilled), then such
date shall be extended to September 30, 2015 (the “Extended Termination
Date”);

                   (b)   by mutual written consent of Seller and Purchaser;

NYI-524627067v14                           29
SC1:3765114.10
               (c)    by Purchaser, if any condition to the obligations of Purchaser
set forth in Section 8.1 or Section 8.3 has become incapable of fulfillment other
than as a result of a material breach by Purchaser of any covenant contained in
this Agreement, and such condition is not waived by Purchaser;

              (d)    by Seller, if any condition to the obligations of Seller set forth
in Section 8.2 or Section 8.3 (other than Section 8.2(c) or Section 8.3(a)) has
become incapable of fulfillment other than as a result of a material breach by
Seller of any covenant contained in this Agreement, and such condition is not
waived by Seller;

              (e)     by Purchaser, if Seller or Seller Parent breaches any
representation or warranty or any covenant contained in this Agreement or any
representation or warranty of Seller is inaccurate, such breach or inaccuracy
would result in a failure of a condition set forth in Section 8.1 or Section 8.3 and
such breach or inaccuracy has not been cured by the earlier of (i) ten Business
Days after the giving of notice by Purchaser to Seller of such breach or
inaccuracy and (ii) the Termination Date;

               (f)    by Seller, if Purchaser breaches any representation or
warranty or any covenant contained in this Agreement or any representation or
warranty of Purchaser is inaccurate, such breach or inaccuracy would result in a
failure of a condition set forth in Section 8.2 or Section 8.3 and such breach or
inaccuracy has not been cured by the earlier of (i) ten Business Days after the
giving of notice by Seller to Purchaser of such breach or inaccuracy and (ii) the
Termination Date;

             (g)    by Seller or Purchaser if there is in effect a Law or final non-
appealable Order of a Governmental Authority of competent jurisdiction (other
than the Bankruptcy Court) restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;

              (h)   by Purchaser if (i) within one Business Day of the date
hereof, the Debtors do not File a motion seeking the entry of the First Day Order
or the Bidding Procedures Motion in the Bankruptcy Cases or (ii) the Bidding
Procedures Order has not been entered by the Bankruptcy Court on or before
February 17, 2015.

               (i)    by Purchaser if the Bidding Procedures Order is entered by
the Bankruptcy Court and (i) the Auction is not held on or before March 20, 2015,
unless an Auction is not required to be held pursuant to the terms of the Bidding
Procedures, (ii) the Sale Hearing is not held on or before March 23, 2015, or
(iii) the Sale Order has not become a Final Order or is not capable of becoming
a Final Order on or before April 6, 2015;

              (j)    by Purchaser if either (i) following entry by the Bankruptcy
Court of the Bidding Procedures Order, the Bidding Procedures Order is (A)


NYI-524627067v14                          30
SC1:3765114.10
amended, modified or supplemented in any way without the Purchaser’s prior
written consent or (B) voided, reversed or vacated or is subject to a stay or (ii)
following entry by the Bankruptcy Court of the Bidding Procedures Order and the
Sale Order, the Sale Order is (A) amended, modified or supplemented in any
way without the Purchaser’s prior written consent or (B) voided, reversed or
vacated or is subject to a stay;

              (k)    following entry of the Bidding Procedures Order by the
Bankruptcy Court and prior to the date that the Sale Order is entered by the
Bankruptcy Court, by Seller at the conclusion of the Auction, if Seller enters into
a Contract with respect to a Competing Transaction (without regard to the
proviso in such definition related to a Back-Up Plan) pursuant to the Bidding
Procedures; or

                (l)   by Purchaser, if (i) Purchaser is not selected as the
Successful Bidder at the conclusion of the Auction or (ii) any Debtor or any
Affiliate of the Debtors seeks, or does not use its reasonable best efforts to
oppose any other Person in seeking, an order of the Bankruptcy Court dismissing
the Bankruptcy Cases or converting the Bankruptcy Cases to a case under
chapter 7 of the Bankruptcy Code, or the Bankruptcy Court enters such an order
for any reason, provided that the foregoing will not apply to the dismissal of
Company Parent’s bankruptcy case as contemplated by this Agreement or (iii)
any Debtor or any controlled Affiliate of the Debtors seeks, or does not use its
reasonable best efforts to oppose any other Person in seeking, the Bankruptcy
Court to enter an order appointing a trustee in the Bankruptcy Cases or
appointing a responsible officer or an examiner with enlarged powers relating to
the operation of the Debtors’ businesses under Bankruptcy Code
Section 1106(b), or such an order is entered for any reason.

              For the avoidance of doubt, notwithstanding the foregoing, from
and after the date hereof until the earlier of the Closing Date and the termination
of this Agreement, all the restrictions set forth in Section 10.1 will apply.

        4.5. Procedure for Termination. If either Purchaser or Seller desires to
terminate this Agreement pursuant to Section 4.4, it will provide notice to that
effect to the other Party and this Agreement will terminate without further action
by Purchaser or Seller upon delivery of such notice by such Party to the other
Party.

       4.6. Effect of Termination. (a) If termination pursuant to Section 4.4
occurs, (i) except as set forth in this Section 4.6, each of the Parties will be
relieved of its duties and obligations arising under this Agreement after the date
of such termination, (ii) the Deposit Amount will be returned to Purchaser in
accordance with Section 3.2(c) unless Section 3.2(b) applies, (iii) if termination
occurs (A) by Purchaser pursuant to Section 4.4(i), (j), (l)(ii) or (l)(iii), Seller
Parent, Seller, Company Parent and the Company will pay to Purchaser (x) the
Expense Reimbursement within two Business Days thereof, plus (y) a Break-Up

NYI-524627067v14                         31
SC1:3765114.10
Fee on the date a Competing Transaction is consummated, if such transaction is
consummated within 365 days of the date of such termination, or (B) by Seller
pursuant to Section 4.4(k) or Purchaser pursuant to Section 4.4(l)(i), Seller
Parent, Seller, Company Parent and Company will pay to Purchaser (x) the
Expense Reimbursement within five Business Days thereof plus (y) a Break-Up
Fee within the earlier of (1) (a) a sale order becoming a Final Order or (b) a
confirmation order becoming a Final Order, as applicable, approving a
Competing Transaction (without regard to the proviso in such definition related to
a Back-Up Plan) or (2) thirty days after a termination of this Agreement by Seller
pursuant to Section 4.4(k) or Purchaser pursuant to Section 4.4(l)(i), and (iv)
except as set forth in this Section 4.6, such termination will be without liability to
Purchaser or Seller, provided, however, that the provisions of Section 3.2,
Section 4.5, this Section 4.6, Section 10.2 and Article 12 (other than
Section 12.2) and, to the extent necessary to effectuate the foregoing
enumerated provisions, Section 1.1, will survive any such termination and will be
enforceable hereunder, provided, further, that, other than pursuant to Section
4.6(c), nothing in this Section 4.6 will be deemed to release any Party from
liability for any Willful Breach of its obligations under this Agreement that
occurred prior to such termination. The obligations of Seller Parent, Seller,
Company Parent and the Company to pay the Expense Reimbursement and
Break-Up Fee as set forth above will be joint and several.

                (b)    The obligations to return the Deposit Amount and pay the
Break-Up Fee and Expense Reimbursement subject to and in accordance with
Section 3.2, Section 4.5, this Section 4.6 and Section 10.2, will (i) be binding
upon and enforceable against each Debtor immediately upon the Bankruptcy
Court’s entering the Bidding Procedures Order, (ii) not be terminable or
dischargeable thereafter for any reason, (iii) survive any subsequent conversion,
dismissal or consolidation of the Bankruptcy Cases, any plan of reorganization or
liquidation in the Bankruptcy Cases, and (iv) survive the subsequent termination
of this Agreement by any means. The obligations to return the Deposit Amount
and pay Purchaser the Break-Up Fee and Expense Reimbursement, as and
when required under this Agreement, are intended to be, and upon entry of the
Bidding Procedures Order specifically provide that they are, binding upon (i) each
of Seller’s and Company Parent’s affiliated debtors and debtors-in-possession,
(ii) any successors or assigns of the Debtors, (iii) any trustee, examiner or other
representative of a Debtor’s estate, (iv) the reorganized Debtors, and (v) any
other entity vested or revested with any right, title or interest in or to the
Company Parent Interests or any Shares, or any other Person claiming any
rights in or control (direct or indirect) over any of the Company Parent Interests or
any Shares (each of (i) through (v), a “Successor”) as if such Successor were a
Seller hereunder. The obligations of Seller to return the Deposit Amount and the
obligations to pay Purchaser the Break-Up Fee and Expense Reimbursement, as
and when required under this Agreement may not be discharged under Sections
1141 or 727 of the Bankruptcy Code or otherwise and may not be abandoned
under Section 554 of the Bankruptcy Code or otherwise.


NYI-524627067v14                         32
SC1:3765114.10
               (c)    Notwithstanding anything to the contrary in this Agreement,
in the event this Agreement is terminated by Seller pursuant to Section 4.4(f),
and Purchaser offers to agree to the release of the Deposit Amount to Seller and
Seller does not, promptly (and in any event within three Business Days) after
such offer, reject such release and forego its entitlement thereto, the Deposit
Amount will be the sole and exclusive remedy of Seller and its Affiliates against
Purchaser and its Affiliates for any loss suffered as a result of any breach of any
covenant or agreement in this Agreement (including termination of this
Agreement), or in respect of any representation made or alleged to have been
made in connection with this Agreement, and upon release and acceptance of
such Deposit Amount, Purchaser and its Affiliates will have no further liability or
obligation relating to or arising out of this Agreement (including termination
thereof) or in respect of representations made or alleged to be made in
connection herewith, whether in equity or at law, in contract, in tort or otherwise.

             5. REPRESENTATIONS AND WARRANTIES OF SELLER

               Except as set forth in (a) the disclosure schedule delivered by
Seller to Purchaser together with this Agreement (the “Seller Disclosure
Schedule”) or (b) reports filed by NII Holdings with the Securities and Exchange
Commission after January 1, 2013 and prior to the date of this Agreement ((x)
only to the extent of disclosure in such reports the relevance of which to the
applicable representation or warranty is reasonably apparent on its face and (y)
excluding, in each case, any disclosures set forth in any risk factor section or in
any other section to the extent they are forward-looking statements or cautionary,
predictive or forward-looking in nature), Seller hereby represents and warrants to
Purchaser that:

        5.1. Organization of Seller and Seller Parent. Each of Seller and Seller
Parent and each Seller Guarantor is an entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has the
requisite power and authority to own, lease and operate its properties and to
carry on its business as now conducted subject to the limitations on such power
and authority that are imposed on Seller Parent and each Seller Guarantor and
will be imposed on Seller as a result of having filed a petition for relief under the
Bankruptcy Code, and is in good standing (to the extent such concept is
recognized under applicable Law) in each jurisdiction where the ownership, lease
or operation of its properties or the conduct of its business so requires, except
where the failure to be in good standing would not, individually or in the
aggregate, materially and adversely affect the ability of Seller or Seller Parent or
any Seller Guarantor to carry out its obligations under this Agreement or to
consummate the transactions contemplated hereby. Seller has been formed for
the sole purpose of consummating the transactions contemplated hereby, has
not engaged previously, and does not engage, in any business activities except
for holding the Company Parent Interests, and as of the Closing does not have
any assets of any kind other than the Company Parent Interests and does not


NYI-524627067v14                         33
SC1:3765114.10
have any Liabilities of any kind or nature other than those incurred pursuant to
this Agreement.

        5.2. Authorization of Agreement. Subject to entry of the Bidding
Procedures Order and the Sale Order, each of Seller and Seller Parent and each
Seller Guarantor has the requisite power and authority to execute and deliver this
Agreement and each other agreement, document or instrument contemplated
hereby or thereby to which it is a party (the “Ancillary Agreements”) and to
perform its obligations hereunder and thereunder. The execution and delivery of
this Agreement and each Ancillary Agreement and the consummation of the
transactions contemplated hereby and thereby has been duly authorized by all
requisite corporate action on the part of Seller and Seller Parent and each Seller
Guarantor. This Agreement and each Ancillary Agreement has been duly and
validly executed and delivered by Seller and Seller Parent and each Seller
Guarantor and (assuming the due authorization, execution and delivery by the
other Parties hereto, and the entry of the Bidding Procedures Order and the Sale
Order) this Agreement and each Ancillary Agreement constitute legal, valid and
binding obligations of Seller and Seller Parent and each Seller Guarantor,
enforceable against Seller and Seller Parent and each Seller Guarantor in
accordance with its respective terms, subject to General Enforceability
Exceptions.

        5.3. Conflicts; Consents of Third Parties. (a) The execution and
delivery by Seller and Seller Parent and each Seller Guarantor of this Agreement
and each Ancillary Agreement, the consummation of the transactions
contemplated hereby and thereby and compliance by Seller and Seller Parent
and each Seller Guarantor with any of the provisions hereof or thereof do not
conflict with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination or cancellation, the
creation or acceleration of any obligation or change of any rights or the
incurrence of any Encumbrance, under any provision of (i) the certificate of
incorporation and by-laws or comparable organizational documents of Seller,
Seller Parent, Company Parent, any Seller Guarantor or any Entity, or (ii) subject
to entry of the Bidding Procedures Order and the Sale Order, (A) other than in
respect of the Third Party Consents, any Contract, Permit or
Telecommunications License to which Seller, Seller Parent, Company Parent,
any Seller Guarantor or any Entity is a party or by which any of the properties or
assets of Seller, Seller Parent, Company Parent, any Seller Guarantor or any
Entity are bound, (B) any Order of any Governmental Authority applicable to
Seller, Seller Parent, Company Parent, any Seller Guarantor or any Entity or any
of the properties or assets of Seller, Seller Parent, Company Parent, any Seller
Guarantor or any Entity, or (C) any applicable Law, other than, in the case of
subsection (ii), such conflicts, violations, defaults, terminations, cancellations or
other changes that would not reasonably be expected to result, individually or in
the aggregate, in a Seller Material Adverse Effect. The approval of an
independent manager for NII International Telecom S.C.A. has been obtained to


NYI-524627067v14                          34
SC1:3765114.10
the extent required to be obtained in connection with execution and delivery of
this Agreement or the transactions contemplated hereby.

               (b)    No consent, waiver, approval, Order, Permit or authorization
of, or declaration or filing with, or notification to, any Governmental Authority is
required on the part of Seller, Seller Parent, Company Parent, any Seller
Guarantor or any Entity in connection with the execution and delivery of this
Agreement or any Ancillary Agreement, the compliance by Seller or Seller Parent
or any Seller Guarantor with any of the provisions hereof or thereof, the
consummation of the transactions contemplated hereby or thereby or the taking
by Seller, Seller Parent, Company Parent, any Seller Guarantor or any Entity of
any other action contemplated hereby or thereby, except for (i) the Company
Approvals, (ii) the entry of the Bidding Procedures Order and the Sale Order, and
(iii) such other consents, waivers, approvals, Orders, Permits, authorizations,
declarations, filings and notifications the failure of which to obtain or make would
not reasonably be expected to result, individually or in the aggregate, in a Seller
Material Adverse Effect.

        5.4. Organization of the Entities. Each Entity is duly organized, validly
existing and in good standing (to the extent such concept is recognized under
applicable Law) under the Laws of the jurisdiction of its organization, duly
qualified or authorized to do business under the Laws of its jurisdiction and has
the requisite corporate power and authority to own, lease and operate its assets
and to carry on its business as now conducted and is in good standing (to the
extent such concept is recognized under applicable Law) in each jurisdiction
where the ownership, lease or operation of its properties or the conduct of its
business so requires, except where the failure to be so qualified, authorized or in
good standing would not reasonably be expected to result, individually or in the
aggregate, in a Seller Material Adverse Effect.

        5.5. Capitalization of the Entities. (a) The Shares and the shares of the
Subsidiaries of the Company are duly authorized and are validly issued, fully
subscribed and paid, non-assessable and qualify as acciones liberadas. The
Shares comprise all the outstanding capital stock of the Company. The number
and type of issued and outstanding capital stock of each Entity, the record
owners thereof and the jurisdiction of organization or formation of each Entity are
listed in Section 5.5(a) of the Seller Disclosure Schedule. All of the equity
interests of each Subsidiary of the Company are owned by the Company or
another Subsidiary free and clear of all 363 Interests. There are no bonds,
debentures, notes or other Indebtedness of any Entity that entitle holders thereof
to vote (or to a veto or any similar type of negative control) on any matters on
which holders of the Shares (or equity interests of the Subsidiaries) may vote.

              (b)     There are no preemptive or, other than pursuant to this
Agreement, other outstanding rights, options, warrants, conversion rights, stock
appreciation rights, redemption rights or repurchase rights of any character to
which Seller, Seller Parent, Company Parent or any Entity is a party requiring,

NYI-524627067v14                        35
SC1:3765114.10
and there are no securities of any Entity outstanding which upon conversion or
exchange would require, the issuance, sale or disposition of any shares or other
securities or obligations convertible into, exchangeable for or evidencing the right
to subscribe for or purchase shares of any Entity.

             (c)    NII Mexico, LLC (i) has not engaged previously, and does
not engage, in any business or operations and (ii) as of the Closing does not
have any assets of any kind and does not have any Liabilities of any kind.

       5.6. Subsidiaries. The Company does not own any equity interest in
any other Person except for the subsidiaries identified in Section 5.6 of the Seller
Disclosure Schedule (the “Subsidiaries”).

       5.7. Title to Shares. Company Parent has legal title to the Company
Shares and the Minority Shareholder has legal title to the Minority Company
Shares, in each case free and clear of all 363 Interests other than this
Agreement. Subject to the entry of the Sale Order and the conditions set forth
herein, at the Closing, Purchaser will be vested with indirect legal ownership of
the Shares free and clear of all 363 Interests. Except for this Agreement, none of
Seller or any of its Affiliates is a party to any stockholder agreement, voting trust,
proxy or other similar Contract with respect to the voting, purchase, repurchase
or transfer of the Shares or any other equity interests of any of the other
Subsidiaries.

       5.8. Financial Statements. (a) Prior to the date of this Agreement,
Seller has delivered to Purchaser complete and correct copies of (i) the audited
consolidated balance sheets of the Company as at December 31, 2012 and
December 31, 2013 and the related consolidated statements of income and of
cash flows of the Company for the years then ended, together with the notes
thereto (the “Audited Financial Statements”) and (ii) the unaudited consolidated
balance sheet (the “Unaudited Balance Sheet”) of the Company as at September
30, 2014 (the “Balance Sheet Date”) and the related consolidated unaudited
statements of income and of cash flows of the Company for the period ending on
the Balance Sheet Date (the “Unaudited Financial Statements” and, together with
the Audited Financial Statements, the “Financial Statements”). Each of the
Financial Statements has been derived from the books of account and other
financial records of the Entities and has been prepared in accordance with
Mexican NIF and presents fairly, in all material respects, the consolidated
financial position, results of operations and cash flows of the Company, as at the
dates and for the periods indicated therein, except that the Unaudited Financial
Statements described in subsection (ii) are subject to normal year-end
adjustments (which will not be material in nature or amount).

              (b)    The books and records of the Entities have been maintained
in conformity with applicable Law and Mexican NIF. Except as set forth in
Section 5.8(b) of the Seller Disclosure Schedule, the corporate books of the
Entities contain records of all meetings, and actions taken by written consent of,

NYI-524627067v14                         36
SC1:3765114.10
the shareholders (or equivalent), the board of directors (or equivalent) and any
committees of the board of directors (or equivalent) of the Entities that are
complete and accurate in all material respects, and no material meeting, or
material action taken by written consent has been held for which minutes have
not been prepared and are not contained in such corporate books.

       5.9. Undisclosed Liabilities. The Entities do not have any Liabilities
except for (a) Liabilities reflected or reserved against on the balance sheet
included in the Audited Financial Statements or the Unaudited Balance Sheet
and not heretofore paid or discharged, (b) Liabilities incurred since the date of
the Audited Financial Statements in the Ordinary Course of Business, or
(c) Liabilities that would not reasonably be expected to result, individually or in
the aggregate, in a Seller Material Adverse Effect.

        5.10. Taxes. (a) (i) All income and other material Tax Returns required
to be filed by or on behalf of or with respect to each Entity have been timely filed
(taking into account any applicable extension periods) with the appropriate
Governmental Authority and all such Tax Returns are true, correct and complete
in all material respects, (ii) the Company has, or has caused each of its
Subsidiaries to have, duly and timely paid all amounts of Taxes and other
charges shown to be due on such Tax Returns, except for those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established and which are set forth on Section 5.10(a) of the
Seller Disclosure Schedule, and (iii) none of the Entities has waived any statute
of limitations in respect of a material amount of Taxes, which waiver is currently
in effect.

             (b)    Each of the Entities has timely collected or withheld all
material amounts of Taxes required to be collected or withheld with respect to its
Employees, independent contractors, creditors, stockholders or other third
parties and have paid over to the appropriate Governmental Authority all
amounts required to be so collected or withheld.

              (c)     All written deficiencies or assessments made as a result of
any audit, examination or investigation by any Governmental Authority of the Tax
Returns of any of the Entities have been fully paid, and none of the Entities has
received any notice in writing of any other audits, examinations or investigations
in progress by any Governmental Authority relating to any Tax Returns of any of
the Entities. Except as set forth on Section 5.10(c) of the Seller Disclosure
Schedule, none of the Entities has received any written notice from any
Governmental Authority of the commencement of any audit, examination or
investigation not yet in progress.

              (d)   None of the Entities is a party to any Tax indemnification,
Tax allocation or Tax sharing agreements pursuant to which such Entity will have
any obligation to make any payments after the Closing Date, except for any
agreement the primary purpose of which is not Tax. None of the Entities is or

NYI-524627067v14                          37
SC1:3765114.10
was subject to the Mexican tax consolidation regime which was in effect until
December 31, 2013.

               (e)    There are no Tax rulings, requests for rulings or closing
agreements relating to or with respect to the income and/or assets of any of the
Entities that could affect the liability for Taxes of any of the Entities for any period
(or portion thereof) ending on or after the Closing Date.

               (f)    None of the Entities is or will be required to include a
material item of income, or exclude a material item of deduction, for any period
(or portion thereof) ending on or after the Closing Date, as a result of, on or
before the Closing Date, any (i) transaction treated as an installment sale or open
transaction for any Tax purpose, (ii) receipt of a prepaid amount or deposit, (iii)
change in method of accounting or similar adjustment that any of the Entities has
agreed to, requested, or was required to make or (iv) agreement entered into
with any Governmental Authority.

             (g)      There are no Encumbrances for Taxes upon any assets of
any of the Entities other than Permitted Encumbrances.

              (h)     No written claim has ever been made by a Governmental
Authority in any jurisdiction where any of the Entities does not file Tax Returns
that such Entity is or may be subject to taxation by such jurisdiction.

              (i)   None of the Entities has granted any extension or
comparable consent regarding the application of the statute of limitations with
respect to any material Taxes or Tax Return that is outstanding, nor has any
request for any such extension or consent been made.

              (j)     None of the Entities will be required to include any material
item of income in, or exclude any material item of deduction from, taxable income
for any taxable period (or portion thereof) ending on or after the Closing Date as
a result of any intercompany transactions in accordance with the Mexican
Income Tax Law.

               (k)   There are no restrictions or limitations on the deductibility of
interest payable by any of the Entities for Mexican income tax purposes, in
accordance with the provisions set forth in Article 27, Section VII and Article 28,
Section XXVII of the Mexican Income Tax Law in force as of January 1, 2015,
and the applicable Articles and Sections of the Mexican Income Tax Law in effect
in prior years.

              (l)    All transactions between the Company or one of its Affiliates,
on the one hand, and the Company or another one of its Affiliates, on the other
hand, have been entered on the same terms as would have been entered by
unrelated parties acting at arm’s-length, including compliance in all material
respects with the provisions set forth in Articles 179 and 180 of the Mexican


NYI-524627067v14                          38
SC1:3765114.10
Income Tax Law and Article 76, Sections IX and XII, as well as the
corresponding articles of the Mexican Income Tax Law in force prior to 2015.

              (m) None of the Entities has made any entity classification
election for U.S. federal income tax purposes or any other U.S. federal income
tax election.

            (n)    For U.S. federal income tax purposes, Company Parent has
always been disregarded as separate from its owner.

               (o)    Except as set forth on Section 5.10(o) of the Seller
Disclosure Schedule, none of the Entities has executed or entered into any
transaction that is required to be reported in format 76 in accordance with Article
31-A of the Mexican Federal Tax Code (Código Fiscal de la Federación) with
respect to fiscal years 2014 and 2015.

               (p)    Less than 50% of the value of the Entities derives directly or
indirectly from real estate located in Mexico.

             (q)  Company Parent is not a tax resident of Mexico and does
not have a permanent establishment in Mexico.

            (r)   For purposes of this Section 5.10, “Entities” or “Entity”
includes Company Parent.

       5.11. Real Property. (a) Section 5.11(a) of the Seller Disclosure
Schedule lists the street address (or equivalent identifying information) of each
Owned Property and the current owner of each Owned Property. The Entities
have legal title to all Owned Property, free and clear of Encumbrances except for
(a) Encumbrances set forth in Section 5.11(a) of the Seller Disclosure Schedule
and (b) Permitted Encumbrances. Seller has made available to Purchaser true
and complete copies of (i) each deed for each Owned Property and all title
insurance policies and surveys, if any, relating to the Owned Property and (ii) all
documents evidencing all Encumbrances upon the Owned Property, in each
case to the extent in Seller’s or its Affiliates’ possession.

              (b)     Section 5.11(b) of the Seller Disclosure Schedule lists the
street address (or equivalent identifying information) of each Leased Property
and the identity of the lessor, lessee and current occupant (if different from
lessee) of each such Leased Property. Seller has made available to Purchaser
true and complete copies of all leases in effect at the date hereof relating to the
Leased Property; and, to the Knowledge of Seller, there has not been any
sublease or assignment entered into by the Company or any of its Subsidiaries in
respect of the Leased Property.

              (c)    As of the date of this Agreement, except for such of the
following as would not reasonably be expected to result, individually or in the
aggregate, in a Seller Material Adverse Effect, to the Knowledge of Seller, (i)

NYI-524627067v14                         39
SC1:3765114.10
there are no special assessments or any planned public improvements that may
result in a special assessment with respect to any Owned Property and (ii) there
is no special proceeding pending or threatened in writing in which any
Governmental Authority having jurisdiction over any of the Owned Property is
seeking to increase the assessed value thereof. To the Knowledge of Seller,
there is no pending or threatened in writing condemnation proceeding with
respect to any of the Owned Property or Leased Property that would reasonably
be expected to result, individually or in the aggregate, in a Seller Material
Adverse Effect.

               (d)    Except for such of the following as would not reasonably be
expected to result, individually or in the aggregate, in a Seller Material Adverse
Effect, the use, operation and maintenance of the Owned Property and Leased
Property (including all structures and improvements thereon) is in material
compliance with all applicable Laws (including those relating to zoning and
permitting), does not violate any restrictive covenant or any provision of any such
applicable Laws and is not subject to “permitted non-conforming” use
classifications or conditional use permits or zoning variances.

        5.12. Intellectual Property. (a) Section 5.12 of the Seller Disclosure
Schedule describes all Intellectual Property owned by the Entities as of the date
of this Agreement for which a patent, trademark, copyright or registration exists
or has been applied for by or on behalf of the Entities and all material licenses or
other covenants or rights under Intellectual Property which the Entities have been
granted from any Person or which the Entities have granted to any Person
(“Licenses”).

               (b)    The Entities solely and exclusively own all material
Intellectual Property owned or purported to be owned by the Entities, and all such
material Intellectual Property is subsisting and, to the Knowledge of Seller, valid
and enforceable.

               (c)    The Intellectual Property owned by the Entities, together with
the right to use the Intellectual Property licensed to the Entities, constitutes all
material Intellectual Property used in the business of the Entities as presently
conducted.

               (d)    Seller or its Affiliates (other than the Entities) do not own any
material Intellectual Property that is used in the business of the Entities.

              (e)    To the Knowledge of Seller, (i) as of the date of this
Agreement, the material Intellectual Property owned by the Entities is not the
subject of any challenge received by the Entities in writing and (ii) the Entities
have not received, since six years prior to the date of this Agreement, any written
notice of any default or breach under any material License to which the Entities
are a party or by which they are bound.



NYI-524627067v14                          40
SC1:3765114.10
              (f)     The conduct of the business of the Entities does not and has
not materially infringed or otherwise violated any Intellectual Property of any
Person.

               (g)    (i) The Entities are in compliance with all privacy policies of
the Entities and with all applicable Laws regarding privacy and personal
information, except where the failure to comply would not reasonably be
expected to result, individually or in the aggregate, in a Seller Material Adverse
Effect, and (ii) the Entities have used commercially reasonable measures to
ensure the confidentiality, privacy and security of customer, Employee and other
confidential and trade secret information, and, to the Knowledge of Seller, as of
the date of this Agreement, no Person has gained unauthorized access to, or
misused, any such information, except where the access or misuse would not
reasonably be expected to result, individually or in the aggregate, in a Seller
Material Adverse Effect.

               (h)    To the Knowledge of Seller, no material Software owned or
distributed by the Entities is subject to any “open source” license or any other
agreement that requires making available source code, prohibits or limits the
ability to charge fees or other consideration, grants any right to any Person to
decompile or otherwise reverse-engineer such Software, or requires the licensing
of any Software for the purpose of making derivative works.

                (i)     (i) The Entities own or have rights to use all material
information technology systems sufficient to operate their businesses as it is
currently conducted, except where the failure to do so would not reasonably be
expected to result, individually or in the aggregate, in a Seller Material Adverse
Effect, (ii) the Entities have a disaster recovery plan, procedures and facilities in
place and have taken all reasonable steps to safeguard the information
technology systems utilized in the operation of their businesses as it is currently
conducted, and (iii) as of the date of this Agreement, to the Knowledge of Seller,
there have been no unauthorized material intrusions or breaches of the security
of the information technology systems.

       5.13. Material Contracts. (a) Section 5.13(a) of the Seller Disclosure
Schedule sets forth a list of the following Contracts (other than any statement of
work, purchase, project, change or similar orders issued pursuant to any such
Contracts to the extent consistent with the terms and conditions, and not
constituting an amendment, of the applicable Contract) to which, as of the date
hereof, the Entities are party and under which the Entities have any remaining
rights or obligations, or to which the Entities’ Affiliates are a party and under
which the Entities receive any material benefit, as of the date of this Agreement
(collectively, the “Material Contracts”):

                  (i)   any Contract evidencing Indebtedness for borrowed
money having an aggregate principal amount outstanding in excess of
MXN$40,000,000, including the CDB Credit Facilities;

NYI-524627067v14                         41
SC1:3765114.10
                    (ii)    any Contract that forms or purports to form a
corporate partnership, joint venture or similar entity or any profit sharing,
management services, strategic alliance, stockholder or similar Contract;

                     (iii)   each Contract for distribution, supply, inventory,
purchase, franchise, license, agency, dealership, resale, advertising or similar
contract that is reasonably expected to involve the payment or receipt by the
Entities of consideration of more than MXN$15,000,000 in any 12-month period
or MXN$40,000,000 in the aggregate over the term of such Contract;

                     (iv)   any stock purchase agreement, asset purchase
agreement or other Contract relating to the acquisition, lease or disposition by
any Entities of material assets and properties or any equity interest of any Entity
or under which any Entity has any material indemnification obligations surviving
on the date hereof;

                   (v)     any Contract that is reasonably expected to involve
the payment or receipt by the Entities of more than MXN$40,000,000 in any 12-
month period or MXN$75,000,000 in the aggregate over the term of such
Contract;

                    (vi)   any Contract involving the payment of royalties or
other amounts calculated based upon the revenues or income of the Entities and
that are reasonably expected to involve the payment or receipt by the Entities of
more than MXN$7,500,000 in any 12-month period or MXN$15,000,000 in the
aggregate over the term of such Contract;

                     (vii) any Contract that is an interconnection, bundling or
similar Contract (excluding roaming Contracts) in connection with which the
equipment, networks and services of any Entity are connected to those of
another service provider in order to allow their respective customers access to
each other’s services and networks;

                     (viii) any Contract (excluding roaming Contracts) that
contains any commitment to (A) provide wireless services coverage in a
particular geographic area, (B) build out tower sites in a particular geographic
area, (C) pay for a specified number of minutes of voice service, or (D) acquire
video content to be placed on or accessed over a mobile wireless device or
otherwise;

                      (ix)  any roaming Contract that cannot be terminated on 30
days’ prior notice or less;

                    (x)    any Contract relating to the settlement of any Legal
Proceeding within the past three years with (A) any Governmental Authority or
(B) any Person (other than a Governmental Authority) for an aggregate amount
of more than MXN$15,000,000;


NYI-524627067v14                         42
SC1:3765114.10
                       (xi)   any Contract that (A) purports to limit either the type
of business in which any Entity may engage or the manner or locations in which
any of them may so engage in any business or purport to create any exclusive
relationship restricting the business or operations of any Entity (including by
covenant not to compete), (B) could require the disposition of any material assets
or line of business of any Entity, or (C) grants “most favored nation” status; and

                     (xii)   any material Licenses.

               (b)     Prior to the date of this Agreement, Seller has made
available to Purchaser true and correct copies of each of the Material Contracts
and all amendments, exhibits, annexes and schedules thereto, and, other than
Material Contracts that have terminated at their scheduled termination date in
accordance with their terms, each of the Material Contracts, as amended, is in
full force and effect and is a legal, valid and binding obligation of the Entity party
thereto, enforceable against such Entity in accordance with its terms, subject to
General Enforceability Exceptions. None of the Entities is in breach or violation
of, or default under, any Material Contract in any material respect. To the
Knowledge of Seller, as of the date of this Agreement, no event has occurred
that is reasonably likely to result in a breach or default by any Person under,
require any consent or other action by any Person under, or give rise to any
penalty or right of termination, cancellation, acceleration or other change of any
right or obligation of any Entity or a loss of any benefit that any Entity is entitled
under (in each case, with or without notice or lapse of time, or both) any Material
Contract, except as would not reasonably be expected to result, individually or in
the aggregate, in a Seller Material Adverse Effect. As of the date of this
Agreement, the Entities have not received any notice of any default or breach by
such Entities under any Material Contract, except for defaults or breaches that
would not reasonably be expected to result, individually or in the aggregate, in a
Seller Material Adverse Effect.

       5.14. Labor. (a) Section 5.14(a) of the Seller Disclosure Schedule lists
each labor or collective bargaining agreement to which any Entity is a party or
otherwise bound as of the date of this Agreement (collectively, the “Labor
Agreements”). To the Knowledge of Seller, as of the date of this Agreement, no
campaigns are being conducted with respect to any Entity to authorize
representation by any labor union or labor organization.

              (b)    Seller has made available to Purchaser accurate and
complete copies of each material Labor Agreement. The Company and its
Subsidiaries are in compliance in all material respects with the Labor
Agreements. The consummation of the transactions contemplated by this
Agreement will not require the consent of, or advance notification to, any works
councils, unions or similar labor organizations with respect to any Employees or
other service providers.




NYI-524627067v14                          43
SC1:3765114.10
              (c)     To the Knowledge of Seller, except as would not, individually
or in the aggregate, be material: (i) no Entity, as of the date of this Agreement, is
the subject of any proceeding asserting that it has committed an unfair labor
practice or seeking to compel it to bargain with any labor union or labor
organization; and (ii) there is no pending or, to the Knowledge of Seller,
threatened grievance, charge, complaint, audit or investigation by or, as of the
date of this Agreement, before any Governmental Authority with respect to any
current or former Employees or service providers.

             (d)    There is no pending and has been no organized labor strike,
slowdown, picketing or work stoppage, except in each case as would not
reasonably be expected to result, individually or in the aggregate, in a Seller
Material Adverse Effect.

              (e)     No Entity is liable for any material payment to any trust or
other fund or to any Governmental Authority, with respect to unemployment
compensation benefits, social security or other benefits or obligations for current
or former Employees (other than routine payments to be made in the Ordinary
Course of Business consistent with past practice), agents, distributors,
independent contractors and other service providers. No Entity has any direct or
indirect material Liability with respect to any misclassification of any Person as an
independent contractor or temporary employee rather than as an Employee, or
with respect to any employee leased from another employer that would
reasonably be expected to result, individually or in the aggregate, in a Seller
Material Adverse Effect.

               (f)      Section 5.14(f) of the Seller Disclosure Schedule sets forth
as of the date of this Agreement a complete and accurate list of all Employees
and employees of Finatrade Servicios, S.A. de C.V. who render their services to
the Entities by employer, name, title, date of hire and seniority or service credit if
different, status (i.e., whether active or on leave of absence), and if on leave, the
type of leave, such as disability, family, medical or military leave.

                (g)    Section 5.14(g) of the Seller Disclosure Schedule sets forth
a list of all Legal Proceedings pending with respect to current or former
Employees or other service providers that, to the Knowledge of Seller, is
complete and accurate in all material respects.

       5.15. Litigation. There are no Legal Proceedings pending or, to the
Knowledge of Seller, threatened or, to the Knowledge of Seller, investigations
pending or threatened against any Entity other than those that, if adversely
determined, would not reasonably be expected to result, individually or in the
aggregate, in a Seller Material Adverse Effect and those that arise in the
Ordinary Course of Business after the date hereof. No Entity or any of their
respective directors or officers in their capacities as such is a party to or subject
to any order, decree, injunction or award with any Governmental Authority that



NYI-524627067v14                          44
SC1:3765114.10
would reasonably be expected to result, individually or in the aggregate, in a
Seller Material Adverse Effect.

        5.16. Compliance with Laws; Permits. (a) Since January 1, 2010, each
Entity is and has been in compliance with all Laws applicable to its business or
operations, except where the failure to be in compliance would not reasonably be
expected to result, individually or in the aggregate, in a Seller Material Adverse
Effect. No regulatory review out of the ordinary course or investigation by any
Governmental Authority with respect to any Entity is, to the Knowledge of Seller,
pending or threatened in writing, nor has any Governmental Authority indicated in
writing an intention to conduct the same, except for such regulatory reviews out
of the ordinary course or investigations that would not reasonably be expected to
result, individually or in the aggregate, in a Seller Material Adverse Effect. No
Entity has received any written notice of any noncompliance with any such Laws
that has not been cured, in each case, except as would not reasonably be
expected to result, individually or in the aggregate, in a Seller Material Adverse
Effect.

              (b)     Each Entity currently has all Permits and
Telecommunications Licenses that are required for it to own, lease or operate its
properties and assets and to conduct the Business, except where the failure to
have such Permits or Telecommunications Licenses would not reasonably be
expected to result, individually or in the aggregate, in a Seller Material Adverse
Effect. Since January 1, 2010, no Entity is or has been in default or violation
(and no event has occurred which, with notice or the lapse of time or both, would
constitute a default or violation) of any term, condition or provision of any Permit
or Telecommunications License to which it is a party, except where such default
or violation would not reasonably be expected to result, individually or in the
aggregate, in a Seller Material Adverse Effect.

                (c)   Section 5.16(c) of the Seller Disclosure Schedule sets forth a
true and complete list, of (i) all Telecommunication Licenses held by the Entities
(the “Company Telecommunication Licenses”), (ii) all pending applications for
Telecommunication Licenses that would be Company Telecommunication
Licenses if issued or granted, and (iii) all pending applications by the Entities for
modification, extension or renewal of any Company Telecommunication License.
The Company is not in default or violation (and no event has occurred which,
with notice or the lapse of time or both, would constitute a material default or
violation), in any material respects, of any term, condition or provision of any
Company Telecommunication License granted to any Entity. There is not
pending or, to the Knowledge of Seller, threatened before IFETEL, SCT or any
other Governmental Authority any proceeding, notice of violation, order of
forfeiture or complaint or investigation, requisition, confiscation, revocation,
nullification, rescue and/or seizure against any Entity relating to any of the
Permits or Company Telecommunication Licenses, that would, individually or in
the aggregate, reasonably be expected to result in the suspension, revocation,
cancellation, termination, forfeiture, or adverse modification of any material

NYI-524627067v14                         45
SC1:3765114.10
Company Telecommunication License or any material Permit. The
Governmental Authority’s actions granting all Company Telecommunication
Licenses, together with all underlying construction permits, have not been
reversed, stayed, enjoined, annulled or suspended, and, as of the date hereof,
there is not pending or, the Knowledge of Seller, threatened any application,
petition, objection or other pleading with IFETEL, COFETEL or any other
Governmental Authority that challenges or questions the validity of or any rights
of the holder under any such Company Telecommunication License or Permit, in
each case, except as would not, individually or in the aggregate, reasonably be
expected to materially impair the ability of the Entities to conduct the Business as
presently conducted.

                 (d)     The Entities have valid, binding and enforceable rights to the
Company Telecommunication Licenses. The Company Telecommunication
Licenses have not been sold, transferred, alienated, leased or encumbered or in
any other manner has the right to use and enjoy ownership or possession of the
Company Telecommunication Licenses been restricted, transferred or
surrendered since the initial award thereof, and the Entities’ title to all the
Company Telecommunication Licenses is free and clear of any Encumbrances.
The Entities have complied with all applicable Law in connection with obtaining
each Company Telecommunication License and each Company
Telecommunication License (i) has been legally and duly granted by the
appropriate granting authority, (ii) is fully and unconditionally vested in an Entity,
and (iii) is in full force and effect and paid for in full. None of the Entities owes
any material fees or duties in connection with, or arising from, any Company
Telecommunication Licenses, in each case, that are due and payable. The
Entities do not own or use any license of the Federal Communications
Commission of the U.S. No Entity holds any Telecommunications Licenses
through a partnership, joint venture or other Person that is not an Entity.

               (e)   All of the currently operating cell sites and microwave paths
owned by the Entities in respect of which a filing with a Governmental Authority
was required have been constructed and are currently operated as represented
to such Governmental Authority in currently effective filings, and modifications to
such cell sites and microwave paths have been preceded by the submission to
such Governmental Authority of all required filings (the “Cell Site Standards”), in
each case, except as would not, individually or in the aggregate, be reasonably
expected to materially impair the ability of the Entities to conduct the Business as
presently conducted.

               (f)   All transmission towers owned by the Entities are
obstruction-marked and lighted by an Entity to the extent required by, and in
accordance with, the rules and regulations of any applicable Governmental
Authority, in each case, except as would not, individually or in the aggregate, be
reasonably expected to materially impair the ability of the Entities to conduct the
Business as presently conducted. Appropriate notification to the applicable
Governmental Authority has been made for each transmission tower owned or

NYI-524627067v14                          46
SC1:3765114.10
leased by the Entities to the extent required to be made by an Entity by, and in
accordance with, the rules and regulations of such Governmental Authority (the
“Transmission Tower Standards”), in each case, except as would not, individually
or in the aggregate, be reasonably expected to materially impair the ability of the
Entities to conduct the Business as presently conducted.

              (g)    All of the currently operating cell sites and microwave paths
and transmission towers leased by the Entities (i) are subject to contractual
arrangements with the lessor requiring compliance by such lessor with all
aspects of the Cell Site Standards and the Transmission Tower Standards, (ii) if
operated or maintained by the Entities, are so operated or maintained, as the
case may be, in compliance with the Cell Site Standards and the Transmission
Tower Standards, and (iii) to the Knowledge of Seller, each such lessor is in
compliance with the Cell Site Standards and the Transmission Tower Standards,
in each case, except as would not, individually or in the aggregate, reasonably be
expected to materially impair the ability of the Entities to conduct the Business as
presently conducted.

               (h)    The Company does not hold any Permit or
Telecommunications License to offer, and does not offer, any services or
features other than wireless voice and data services and features, and any
ancillary services or features thereto. The Entities do not conduct any business
other than the Business.

        5.17. Environmental Matters. (a) Except as would not reasonably be
expected to result, individually or in the aggregate, in a Seller Material Adverse
Effect, (i) each Entity has complied at all times with all applicable Environmental
Laws, (ii) no property currently or formerly owned or operated by any Entity has
been contaminated with any Hazardous Substance that could reasonably be
expected to require remediation pursuant to any Environmental Law, (iii) no
Entity is subject to any liability for Hazardous Substance disposal or
contamination on any third party property, (iv) as of the date of this Agreement,
no Entity has received any notice, demand, letter, claim or request for information
indicating that it may be in violation of or subject to liability under any
Environmental Law, and (v) no Entity is subject to any order, decree, injunction or
agreement with any Governmental Authority or any indemnity with any third party
relating to liability under any Environmental Law.

              (b)    Seller has made available to Purchaser copies of all
environmental reports, studies and assessments prepared since January 1, 2012
in its possession relating to the Entities or the Business.

               (c)   The representations and warranties in this Section 5.17 are
Seller’s only representations and warranties with respect to environmental
matters and no other representations or warranties will be deemed breached or
inaccurate by reason of any environmental matter.



NYI-524627067v14                        47
SC1:3765114.10
       5.18. Broker’s or Finder’s Fee. None of Seller, Seller Parent, Company
Parent or any of the Entities has any liability or obligation to pay any fees or
commissions to any broker, finder or other agent with respect to the transactions
contemplated by this Agreement for which Purchaser or any of its Affiliates
(including, after Closing, the Entities) could become liable or obligated.

        5.19. Insurance. To the Knowledge of Seller, the properties and assets
of the Entities are adequately insured against accident, damage, injury, third
party loss (including product liability claims), loss of profits and any other risk
normally insured against by a prudent person operating the types of business
operated by the Entities and effect such insurances as required by Law and any
Contracts that are binding upon the Entities. Section 5.19 of the Seller
Disclosure Schedule sets forth all insurance policies owned or held as of the date
hereof by any Entity on the date of this Agreement and that currently cover the
corresponding Entity, its business, assets, properties or personnel with respect to
risks arising in connection with the operation or conduct of its business
(collectively, the “Insurance Policies”). As of the date of this Agreement, none of
the Entities has received any notice in writing, nor, to the Knowledge of Seller,
orally, from any insurer or agent of any intent to cancel or not to renew any
Insurance Policy, and there are no pending or, to the Knowledge of Seller,
threatened, material claims related to the business, assets, properties or
personnel of the Entities against any Insurance Policy as to which the insurer has
denied coverage or asserted a reservation of rights. None of the Entities is in
default, in any material respect, under any Insurance Policy.

        5.20. Sufficiency of Assets. The Owned Property and other assets
owned by the Entities together with their respective rights under Contracts that
survive the Closing (including pursuant to the Transition Services Agreement),
constitute all the assets, properties and rights (a) necessary to conduct the
Business in all material respects as presently conducted by the Entities and (b)
used to generate the results of the Entities set forth in the Financial Statements.
All of the wireless telecommunication services business of Seller and its Affiliates
in Mexico is operated by the Entities and is included in the Business.

         5.21. Subscribers; Transmission Towers; Network Assets. (a) Section
5.21(a) of the Seller Disclosure Schedule sets forth as of December 31, 2014 (i)
the total number of Subscribers, (ii) the total number of Postpay Subscribers, and
(iii) the total number of Prepaid Subscribers, in each of clauses (i), (ii) and (iii),
such number of Subscribers to be broken down by plan and type of device.

               (b)   Section 5.21(b) of the Seller Disclosure Schedule lists, as of
the date of this Agreement, each transmission tower and tower structure on
which transmitters used in the network of the Business are located
(“Transmission Towers”), whether owned or leased by the Entities and its
location by street address and global positioning service coordinates.




NYI-524627067v14                         48
SC1:3765114.10
        5.22. Certain Conduct; Sanctions. (a) None of the Entities or any of their
Affiliates, nor any director, officer or employee of the Entities or any of their
Affiliates, nor any agent, representative or other Person acting or purporting to
act for the benefit of or on behalf of the Entities or any of their Affiliates, to the
Knowledge of Seller, (i) has violated any provision of the FCPA, the Mexican
Federal Anticorruption Law (Ley Federal Anticorrupción en Contrataciones
Públicas), the Mexican Federal Criminal Code (Código Penal Federal), the
Criminal Codes of the several states of Mexico or any other applicable Law that
prohibits corruption, bribery or any of the foregoing actions, (ii) has been
investigated by a Governmental Authority, or been the subject of any allegation,
with respect to conduct within the scope of clause (i) above, (iii) will use all or any
portion of the amounts paid by Purchaser hereunder in a manner that may violate
any provision of the FCPA, the Mexican Federal Anticorruption Law (Ley Federal
Anticorrupción en Contrataciones Públicas), the Mexican Federal Criminal Code
(Código Penal Federal), the Criminal Codes of the several states of Mexico or
any other applicable Law that prohibits corruption, bribery or any of the foregoing
actions or (iv) is a “foreign official” within the meaning of the FCPA.

               (b)    The accounting books and records of the Entities and their
Affiliates accurately and fairly reflect in all material respects the transactions and
the dispositions of assets of each of those entities in reasonable detail and the
Entities and their Affiliates maintain systems of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization, (ii) transactions
are recorded as necessary to maintain accountability for assets, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, (iv) the recorded accountability for assets is compared with the
actual levels at reasonable intervals and appropriate action is taken with respect
to any differences, and (v) the Entities comply with the Laws referenced in
Section 5.22(a). The Entities and their Affiliates have instituted and maintain
policies and procedures in relation to business conduct and ethics that are, to the
Knowledge of Seller, reasonably designed to prevent or detect any conduct of
business of the Entities involving the actions described in clause (i) of Section
5.22(a).

                (c)     None of Seller, Seller Parent, Company Parent or the
Entities is, nor to the Knowledge of Seller are any of their respective officers,
directors or employees, an individual or entity that is a Person that is, or is acting
under the direction of, on behalf of or for the benefit of a Person that is, or is
owned or controlled by a Person that is, (i) the target of any Sanctions Laws or
identified on any Sanctions Lists or (ii) located, organized or resident in a country
or territory that is, or whose government is, the target of comprehensive trade
sanctions under Sanctions Laws, including, as of the date of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria (collectively, the “Sanctioned
Countries”).



NYI-524627067v14                          49
SC1:3765114.10
              (d)    None of Seller, Seller Parent, Company Parent or the
Company (or any of its Subsidiaries or Affiliates) does business with or, to the
Knowledge of Seller, sponsors or provides assistance or support to, the
government of, or, to the Knowledge of Seller, any other Person located in, any
country, or with any other Person, targeted by any of the Sanctions Laws,
including the Sanctioned Countries.

              (e)     For purposes of this Section 5.22 only, “Affiliates” means
only those Affiliates that act (and only to the extent they so act) in connection
with the properties, assets or business of the Entities.

       5.23. Absence of Certain Changes. Between December 31, 2013 and
the date of this Agreement, the Entities have conducted their respective
businesses only in, and have not engaged in any material transaction other than
in accordance with, the Ordinary Course of Business and there has not been
any:

              (a)     circumstance, occurrence or development (including any
adverse change with respect to any circumstance, occurrence or development
existing on or prior to December 31, 2013) that constitutes or would reasonably
be expected to result, individually or in the aggregate, in a Seller Material
Adverse Effect; or

              (b)     action taken by any Entity that would require Purchaser’s
consent pursuant to Section 7.2(b)(D), (F)(1), (G), (H), (K)(1), (M), (O) or, solely
with respect to the foregoing, Section 7.2(b)(U), if such action had been taken
after the date hereof.

         5.24. Related Party Contracts. Section 5.24 of the Seller Disclosure
Schedule contains a list of loans, leases and other Contracts between Seller and
its Affiliates (other than the Entities), or the directors, Employees or officers of the
Entities (each of the foregoing, a “Related Party”), on the one hand, and any
Entity, on the other hand (each of the foregoing, a “Related Party Contract”),
except for Employee Plans. As of the Adjustment Time, none of the Entities will
have any Intercompany Obligations outstanding other than those remaining in
place in accordance with Section 3.5 or Section 7.8.

       5.25. Employee Benefits. (a) Section 5.25(a) of the Seller Disclosure
Schedule sets forth an accurate and complete list of each Employee Plan. With
respect to each material Employee Plan, Seller has made available to Purchaser,
to the extent applicable, accurate and complete copies of (i) the Employee Plan
document, including any amendments thereto, and all related trust documents,
insurance contracts or other funding vehicles, (ii) a written description of such
Employee Plan if such plan is not set forth in a written document, and (iii) the
most recently prepared actuarial report, if any. To the Knowledge of Seller, no
United States residents or taxpayers are employed by any Entity or participate in
any Employee Plan. No Employee Plans are, or in the past six years have been,


NYI-524627067v14                          50
SC1:3765114.10
subject to the Employee Retirement Income Security Act of 1974 (“ERISA”) or
other United States Law.

                (b)    No Controlled Group Liability has been incurred by the
Company or its ERISA Affiliates that has not been satisfied in full, and no
condition exists that presents a risk to the Company or its ERISA Affiliates of
incurring any such liability, except as would not reasonably be expected to result,
individually or in the aggregate, in a Seller Material Adverse Effect. No purpose
of the transactions contemplated by this Agreement is for any of Seller or its
Affiliates to avoid Liability arising out of Title IV of ERISA.

                 (c)    Except as would not reasonably be expected to result,
individually or in the aggregate, in a Seller Material Adverse Effect, each
Employee Plan (including any related trusts) has been established, operated and
administered in compliance with its terms, all applicable Laws and all applicable
funding requirements. All material contributions required to be made under the
terms of any Employee Plan (including all employer contributions and employee
salary reduction contributions) and all material obligations as of the date hereof
have been timely made or are reflected in the Financial Statements. Any
Employee Plan that is required to be funded is fully funded as of the date hereof
as required by applicable Law or, if not required to be fully funded, the book
reserves (determined in accordance with Mexican NIF) are sufficient to provide
for the payment of the relevant benefits. Except as required by applicable Law,
no Employee Plan provides material retiree or post-employment medical,
disability, life insurance or other welfare benefits to any current or former
Employee, and no Entity has any obligation to provide such benefits.

               (d)     Excluding routine or ordinary course claims for benefits,
there is no Legal Proceeding pending or, to the Knowledge of Seller, threatened,
or, to the Knowledge of Seller, investigation by any Governmental Authority
pending or threatened against or involving any Employee Plan that would,
individually or in the aggregate, reasonably be likely to subject any Entity to a
material Liability.

              (e)     Neither the execution of this Agreement, nor the
consummation of the transactions contemplated by this Agreement, (whether
alone or in connection with another event) (i) entitles any current or former
Employee, director, officer, independent contractor or other service provider of
any Entity to severance pay (or other compensation or benefits) or any increase
in severance pay (or other compensation or benefits), (ii) accelerates the time of
payment or vesting or result in any payment or funding (through a grantor trust or
otherwise) of any compensation or benefits under, or increase the amount
payable or result in any other material obligation pursuant to, any of the
Employee Plans, (iii) limits or restricts the right of the Company or any of its
Subsidiaries or their successors to merge, amend or terminate any of the
Employee Plans, or (iv) entitles the recipient of any payment or benefit to receive


NYI-524627067v14                        51
SC1:3765114.10
a “gross up” payment or indemnity for any income or other taxes that might be
owed with respect to such payment or benefit.

       5.26. Company Parent. (a) Company Parent is a limited liability company
duly organized, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power and authority to own, lease
and operate its assets and to carry on its business as now conducted and is in
good standing (to the extent such concept is recognized under applicable Law) in
each jurisdiction where the ownership, lease or operation of its properties or the
conduct of its business so requires, except where the failure to be so qualified,
authorized or in good standing would not reasonably be expected to result,
individually or in the aggregate, in a Seller Material Adverse Effect.

              (b)    Company Parent (i) has not engaged previously, and does
not engage, in any business or operations except for holding the Company
Shares and (ii) as of the Closing does not have any employees or assets of any
kind other than the Company Shares and does not have any Liabilities of any
kind.

             (c)    The Company Parent Interests (i) constitute all of the
authorized and issued limited liability interests of Company Parent and there are
no options, warrants, convertible securities or other rights, agreements,
arrangements or commitments relating to the Company Parent Interests and (ii)
are owned by Seller free and clear of all 363 Interests.

              (d)     Seller has made available to Purchaser true and complete
copies of each of the constituent documents and operating agreements of Seller,
Seller Parent and Company Parent and none of Seller, Seller Parent or Company
Parent is in default or in violation in any material respect of any provision set forth
therein.

              (e)  On January 23, 2015, Seller and Seller Parent
consummated the Company Parent Transfer in accordance with their respective
constituent documents and applicable Law pursuant to the transfer
documentation provided to Purchaser prior to the date hereof.

       5.27. No Other Representations or Warranties. Except for the
representations and warranties contained in this Article 5, Seller makes no other
express or implied representation or warranty with respect to the Business, the
Entities, the Company Parent Interests or the transactions contemplated by this
Agreement, and Seller disclaims any other representations or warranties,
whether made by Seller, any Affiliate of Seller or any of Seller or its Affiliates’
respective officers, directors, employees, agents or representatives. Seller
makes no representations or warranties to Purchaser regarding the probable
success or profitability of the Entities. The disclosure of any matter or item in any
schedule hereto will not be deemed to constitute an acknowledgment that any
such matter is required to be disclosed or is material or that such matter would


NYI-524627067v14                          52
SC1:3765114.10
reasonably be expected to result, individually or in the aggregate, in a Seller
Material Adverse Effect.

          6. REPRESENTATIONS AND WARRANTIES OF PURCHASER

                   Purchaser hereby represents and warrants to Seller that:

       6.1. Organization. Purchaser is an entity duly organized, validly existing
and in good standing under the laws of the state of its incorporation, has the
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now conducted and is in good standing (to the
extent such concept is recognized under applicable Law), in each jurisdiction
where the ownership, lease or operation of its properties or the conduct of its
business so requires, except where the failure to be in good standing would not,
individually or in the aggregate, reasonably be expected to result in a Purchaser
Material Adverse Effect.

       6.2. Authorization of Agreement. Purchaser has the requisite corporate
power and authority to execute and deliver this Agreement and each Ancillary
Agreement and to perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement and each Ancillary Agreement and the
consummation of the transactions contemplated hereby and thereby have been
duly authorized by all requisite corporate action on the part of Purchaser. This
Agreement and each Ancillary Agreement has been duly and validly executed
and delivered by Purchaser and (assuming the due authorization, execution and
delivery by the other Parties hereto) this Agreement and each Ancillary
Agreement constitute legal, valid and binding obligations of Purchaser
enforceable against Purchaser in accordance with its respective terms, subject to
General Enforceability Exceptions.

        6.3. Conflicts; Consents of Third Parties. (a) The execution and
delivery by Purchaser of this Agreement and each Ancillary Agreement, the
consummation of the transactions contemplated hereby and thereby, or
compliance by Purchaser with any of the provisions hereof or thereof do not
conflict with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination or cancellation, the
creation or acceleration of any obligation or change of any rights or the
incurrence of any Encumbrances, under any provision of (i) the certificate of
incorporation and by-laws or comparable organizational documents of Purchaser,
(ii) any Contract or Permit to which Purchaser is a party or by which any of the
properties or assets of Purchaser are bound, (iii) any Order of any Governmental
Authority applicable to Purchaser or any of the properties or assets of Purchaser,
or (iv) any applicable Law, other than, in the case of subsections (ii), (iii) and (iv),
such conflicts, violations, defaults, terminations or cancellations that would not
reasonably be expected to result, individually or in the aggregate, in a Purchaser
Material Adverse Effect.



NYI-524627067v14                            53
SC1:3765114.10
               (b)    No consent, waiver, approval, Order, Permit or authorization
of, or declaration or filing with, or notification to, any Person or Governmental
Authority is required on the part of Purchaser in connection with the execution
and delivery of this Agreement and any Ancillary Agreement, the compliance by
Purchaser with any of the provisions hereof or thereof, the consummation of the
transactions contemplated hereby or thereby or the taking by Purchaser of any
other action contemplated hereby or thereby, except for (i) the Company
Approvals and (ii) such other consents, waivers, approvals, Orders, Permits,
authorizations, declarations, filings and notifications, the failure of which to obtain
or make would not reasonably be expected to result, individually or in the
aggregate, in a Purchaser Material Adverse Effect.

       6.4. Litigation. There are no Legal Proceedings pending or, to the
Knowledge of Purchaser, threatened against Purchaser, or to which Purchaser is
otherwise a party before any Governmental Authority, which, if adversely
determined, would reasonably be expected to result, individually or in the
aggregate, in a Purchaser Material Adverse Effect. Purchaser is not subject to
any Order of any Governmental Authority except to the extent the same would
not reasonably be expected to result, individually or in the aggregate, in a
Purchaser Material Adverse Effect.

         6.5. Broker’s or Finder’s Fee. Purchaser has no liability or obligation to
pay any fees or commissions to any broker, finder or other agent with respect to
the transactions contemplated by this Agreement for which Seller or any of its
Affiliates could become liable or obligated.

        6.6. Financial Capability. Purchaser has and will have at the Closing
sufficient funds available to pay the Estimated Purchase Price and any expenses
incurred by Purchaser in connection with the transactions contemplated by this
Agreement. Purchaser’s obligations to complete the transactions contemplated
hereby are not dependent upon or conditioned on receipt of financing.

        6.7. Investigation. Purchaser acknowledges and agrees that it has
made its own inquiry and investigation into the Entities, the Company Parent
Interests, the business and the assets and liabilities of the Entities, the
transactions contemplated by this Agreement and any other rights or obligations
to be transferred, directly or indirectly, pursuant to this Agreement. Purchaser
further acknowledges and agrees that the only representations and warranties
made by Seller or any of its Affiliates are the representations and warranties
expressly set forth in Article 5. Purchaser acknowledges that, except for the
representations and warranties expressly set forth in Article 5, the assets and
businesses of the Entities, as a result of the purchase and sale of the Company
Parent Interests, are being transferred on a “where is” and, as to condition, “as
is” basis.

      6.8. No Other Representations or Warranties. Except for the
representations and warranties contained in this Article 6, Purchaser makes no

NYI-524627067v14                          54
SC1:3765114.10
other express or implied representation or warranty in connection with this
Agreement or any Ancillary Agreement or the transactions contemplated by this
Agreement, and Purchaser disclaims any other representations or warranties,
whether made by Purchaser, any Affiliate of Purchaser, or any of Purchaser or its
Affiliates’ respective officers, directors, employees, agents or representatives.

                                   7. COVENANTS

         7.1. Access to Information. Before the Closing Date, Purchaser will be
entitled, through its officers, employees and representatives (including its legal
advisors and accountants), to make such investigation of, and have access to,
the employees, properties, businesses and operations of the Entities and their
Affiliates and such examination of the books and records of the Entities and their
Affiliates as it reasonably requests and to make extracts and copies of such
books and records. Any such investigation, access or examination, and all
communications with any Entity or Affiliate of an Entity and their respective
representatives, will be coordinated through representatives designated by
Seller. Any such investigation, access and examination will be conducted upon
reasonable notice and under reasonable circumstances during regular business
hours and will be subject to restrictions under applicable Law. Seller will cause
the officers, Employees, consultants, agents, accountants, attorneys and other
representatives of the Entities and their Affiliates to cooperate with the
reasonable requests of Purchaser and its representatives in connection with such
investigation, access and examination, and Purchaser and its representatives will
cooperate with the Entities and their Affiliates and their respective
representatives and will use its reasonable efforts to minimize any disruption to
the Entities’ and their Affiliates’ business. No such investigation, access or
examination will be permitted to the extent that it would require any Entity or
Affiliate of an Entity to (a) disclose information subject to attorney-client privilege,
(b) violate any confidentiality obligations to which any Entity or Affiliate of an
Entity is bound if Seller or the applicable Entity or Affiliate of such Entity, as
applicable, will have used commercially reasonable efforts to obtain the consent
of such third party to such investigation, access or examinations, or (c) in the
event there is an Auction, disclose information regarding any bids, the identity of
any bidder, confidentiality or non-disclosure agreements, letters of intent,
expressions of interest or other proposals received in connection with
transactions comparable to those contemplated by this Agreement or any
information or analysis relating to any such communications. No later than 15
days following the date of this Agreement, Seller will deliver to Purchaser a
schedule listing all Leased Property and setting forth the amount of rent due and
payable under each Leased Property. Before the Closing Date, without the prior
written consent of Seller (not to be unreasonably withheld, conditioned or
delayed), Purchaser will not contact any suppliers to, or customers of, any Entity
regarding the transactions contemplated by this Agreement. Nothing contained
herein is intended to modify or terminate the Non-Disclosure Agreement, which,
until the Closing, will remain in full force and effect and applicable to Protected
Information (as defined in the Non-Disclosure Agreement) provided to Purchaser

NYI-524627067v14                          55
SC1:3765114.10
and its representatives hereunder or in connection herewith. Notwithstanding
anything in this Section 7.1 to the contrary, with respect to Purchaser’s rights to
access and information from Affiliates of the Entities (other than Company Parent
and the Entities) pursuant to this Section 7.1, Purchaser will have such rights
only to the extent its request for access or information is related to the
Employees, properties, businesses or operations of the Entities. For the
avoidance of doubt, the term “Affiliates,” as used in this Section 7.1, does not
include the shareholders of NII Holdings, Inc. or any creditors of the Debtors.

        7.2. Conduct of the Business Pending the Closing. (a) From the date
of this Agreement until the Closing Date or, if earlier, the termination of this
Agreement, except (i) as set forth on Section 7.2(a) of the Seller Disclosure
Schedule, (ii) as required by applicable Law (in which case, Seller will promptly
notify Purchaser of any such condition), (iii) as otherwise expressly provided by
this Agreement, or (iv) with the prior written consent of Purchaser (which may not
be unreasonably withheld, conditioned or delayed), Seller will cause each Entity
to:

                   (A)    conduct its business in the Ordinary Course of
Business (as conducted since January 1, 2014); and

                      (B)   use its commercially reasonable efforts to preserve its
present business operations, organization and goodwill and maintain existing
relations with Governmental Authorities, customers, suppliers and other persons
with whom they have material commercial relationships and keep available the
services of their present Employees and agents, in each case, in all material
respects.

                (b)   From the date of this Agreement until the Closing Date or, if
earlier, the termination of this Agreement, except (i) as set forth on Section 7.2(b)
of the Seller Disclosure Schedule, (ii) as required by applicable Law (in which
case, Seller will promptly notify Purchaser of any such condition), (iii) as
otherwise expressly provided by this Agreement, or (iv) with the prior written
consent of Purchaser (which may not be unreasonably withheld, conditioned or
delayed with respect to the matters in clauses (F), (I), (Q), (R) or, to the extent
related thereto, (U) of this Section 7.2(b)), Seller will not permit any of the Entities
(which will include for purposes of clause (S) of this Section 7.2(b) Company
Parent) to:

                      (A)    declare, set aside, make or pay any dividend or other
distribution payable in cash, stock or property (or any combination thereof) in
respect of its shares or other securities (including repayment of future capital
contribution rights (aportaciones para futuros aumentos de capital)) or
repurchase, redeem or otherwise acquire any outstanding shares or other
securities of, or other ownership interests in, any Entity;




NYI-524627067v14                          56
SC1:3765114.10
                       (B)    (1) split, combine, subdivide or reclassify its shares or
other securities, (2) transfer, issue, sell, pledge, grant, encumber or dispose of
any shares or other securities of any Entity or grant options, warrants, calls or
other rights to purchase or otherwise acquire shares or other securities of any
Entity, or (3) enter into any agreement with respect to the voting of its shares or
other securities;

                       (C)    effect any recapitalization, reclassification or like
change in its capitalization or voluntarily adopt a plan of complete or partial
liquidation, dissolution, restructuring, recapitalization or other reorganization of
any Entity;

                     (D)  amend its certificate of incorporation or by-laws or
other organizational documents;

                      (E)    enter into a Contract imposing non-competition,
“most-favored nation” status, exclusivity or similar restrictions on the Business or
requiring any Entity to effect material changes on the Business or, other than in
the Ordinary Course of Business (as conducted since January 1, 2014), or enter
into, terminate or modify (1) any Contract with Seller or any of its Affiliates or
(2) any Contract that would have been a Material Contract if entered into prior to
the date hereof;

                      (F)    (1) increase the compensation or benefits of any
directors or Employees, other than promotions, changes in positions, annual
increases in salary or wages for non-officer Employees by no more than two
percent in the aggregate in the Ordinary Course of Business (as conducted since
January 1, 2014), (2) grant or pay any bonus, severance or new benefit or other
compensation to any of its directors or Employees, provided that the Company
and its Subsidiaries may pay annual cash bonuses with respect to the year 2014
or 2015 in the Ordinary Course of Business (as conducted since January 1,
2014) based on actual performance, (3) materially increase the coverage or
benefits available under any (or create any new) Employee Plan or otherwise
modify or amend or terminate any Employee Plan (or communicate in writing any
intention to take such action), except, in each case, as required by applicable
Law from time to time in effect or by the terms of any Employee Plan as of the
date hereof, (4) take any action to accelerate the vesting or payment, or fund or
secure the payment, of any amounts under any Employee Plan, (5) transfer the
employment or service location of any individual to, or hire any individual to work
at, a location in the United States, or (6) incur any charge, expense or other
obligation under the Related Party Contract set forth on Schedule 7.2(b)(F);

                      (G)    subject any of its properties or assets (whether
tangible or intangible and including any of the Shares) to an Encumbrance,
except for the incurrence of Permitted Encumbrances in the Ordinary Course of
Business (as conducted since January 1, 2014);



NYI-524627067v14                          57
SC1:3765114.10
                      (H)   make any loans, advances, guarantees or capital
contributions to or investments in any Person (other than (1) to the Entities or
(2) advances to Employees, agents, consultants, accountants, service providers
or representatives of any Entity in the Ordinary Course of Business (as
conducted since January 1, 2014) and not in excess of MXN$75,000 for each
advance and MXN$100,000 in the aggregate to any single such Person;

                    (I)    incur any Indebtedness for borrowed money other
than (1) Indebtedness in an aggregate amount less than MXN$150,000,000,
(2) Indebtedness associated with the conversion into debt of above 90 days past
due supplier account payables, or (3) Indebtedness that is refinancing existing
Indebtedness with Indebtedness maturing between the date of this Agreement
and the Closing Date, in the case of clauses (1) and (3), only to the extent of
Indebtedness (x) repayable at the option of the borrower without penalty or
premium, (y) on terms reasonably acceptable to Purchaser and (z) in respect of
which Seller has provided Purchaser with prior notice specifying the intended use
of proceeds;

                    (J)    make or authorize any accrual or commitment for
capital expenditures (excluding accruals or commitments that are fully used or
spent before the Closing Date), in each case, in excess of 120% of the budgeted
quarterly amounts under the 2015 Budget;

                      (K)     (1) purchase, lease or otherwise acquire any material
properties, rights, spectrum or other assets, in each case, other than in the
Ordinary Course of Business (as conducted since January 1, 2014), or (2) sell,
assign, license, transfer, lease, mortgage, pledge, surrender, encumber, divest,
cancel, abandon or fail to exercise any available rights to avoid the lapse or
expiration of, or otherwise dispose of any of its material operations, properties,
rights (including any rights in respect of transmission towers owned or leased by
the Entities), product lines, spectrum, businesses, Intellectual Property, Company
Telecommunication Licenses or assets (except sales of inventory to customers in
the Ordinary Course of Business (as conducted since January 1, 2014) or sales
of obsolete or worthless assets or inventory);

                     (L)   other than in the Ordinary Course of Business (as
conducted since January 1, 2014), cancel or compromise any material debt or
claim or waive or release any material right of any Entity;

                    (M)    enter into or agree to enter into any merger or
consolidation with any corporation or other entity;

                     (N)    other than short-term financial investments made in
the Ordinary Course of Business (as conducted since January 1, 2014), acquire
the securities of any other Person;




NYI-524627067v14                        58
SC1:3765114.10
                   (O)     change the accounting methods, practices or
procedures applicable to the Entities, except as required by Mexican NIF or
applicable Law;

                     (P)    (1) enter into any line of business in any geographic
area other than the current lines of business of the Entities and products and
services reasonably ancillary thereto, (2) except as currently conducted, engage
in the conduct of any business in any state that would require the receipt of a
new or transfer of an existing Company Telecommunication License (other than
renewals or replacements of any existing Company Telecommunication License),
or (3) conduct any business operations outside of Mexico (excluding pursuant to
customary roaming arrangements);

                   (Q)      assign, transfer, sell, lease, voluntarily forfeit, cancel,
surrender, abandon or fail to undertake reasonable best efforts to defend any
Permit or Telecommunications License;

                    (R)  settle any action before or threatened to be brought
before a Governmental Authority for an amount in excess of MXN$15,000,000
individually and MXN$75,000,000 in the aggregate;

                     (S)  make or change any material Tax election, change
any method of Tax accounting, settle or otherwise finally resolve any dispute with
respect to a material amount of Tax or file a claim for any refund of Tax outside
the Ordinary Course of Business for claiming such refunds;

                    (T)    use infrastructure network technologies or billing
systems other than their existing network technologies and billing systems or
other network technologies and billing systems disclosed to Purchaser prior to
the date hereof; or

                      (U)    commit or agree to do anything prohibited by this
Section 7.2.

               (c)    From the date of this Agreement until the Closing Date or, if
earlier, the termination of this Agreement, except as expressly contemplated by
this Agreement, Seller Parent and Seller will (i) not transfer, sell, pledge, grant,
encumber or dispose of, and cause Company Parent and the Uruguay
Subsidiary not to issue, any Company Parent Interests or other equity interests in
Company Parent or the Uruguay Subsidiary or grant options, warrants, calls or
other rights to purchase or otherwise acquire any such Company Parent Interests
or other equity interests or enter into any agreement with respect thereto and (ii)
cause Company Parent and the Uruguay Subsidiary not to (A) split, combine or
subdivide its Company Parent Interests or other equity interests, (B) effect any
recapitalization, reclassification or like change in its capitalization or voluntarily
adopt a plan of complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization, (C) amend its organizational documents


NYI-524627067v14                          59
SC1:3765114.10
or operating agreement, (D) engage in any business or operations other than, in
the case of Company Parent, holding the Company Shares, or (E) acquire any
assets, hire employees or incur any Liabilities. Seller will cause Company Parent
to transfer all equity interests in the Uruguay Subsidiary to Seller (the “Uruguay
Divestiture”) prior to Closing.

               (d)    From the date of this Agreement until the Closing Date or, if
earlier, the termination of this Agreement, (i) Seller and Seller Parent will
contribute cash to the Entities in amounts sufficient for the Entities to conduct
their business in the Ordinary Course of Business and in accordance with this
Agreement and (ii) no later than the tenth Business Day after the end of each
2015 Budget Month and each calendar quarter that ends during the 2015 Budget
Period, Seller will deliver a certificate signed on behalf of Seller by an authorized
officer of Seller to Purchaser setting forth the amounts of Qualifying Capital
Expenditures and Qualifying Sales and Marketing Expenditures made by the
Entities and the amount of cash contributions made by Seller and Seller Parent
to the Entities, in each case during such 2015 Budget Month or calendar quarter,
as applicable, and, at the request of Purchaser, furnish or provide Purchaser
access to, supporting documentation sufficient to support Purchaser’s review of
such certificate.

        7.3. Third Party Consents. Seller will use (and Seller will cause each of
the Entities to use) reasonable best efforts, and Purchaser will use commercially
reasonable efforts to cooperate with Seller and each of the Entities, to obtain at
the earliest practicable date all Third Party Consents and any other approvals,
consents, acknowledgments or waivers required or advisable to be obtained from
any third party that is not a Governmental Authority in order to consummate the
transactions contemplated hereby; provided, however, that, subject to Section
7.8, in no event will Seller grant, or permit any of its Affiliates to grant, any
concession by any Entity in connection with obtaining any such consents,
acknowledgments or waivers.

       7.4. Governmental Approvals. (a) On the terms and subject to the
conditions set forth in this Agreement (including Section 7.4(b)), each of
Purchaser and Seller will (and Seller will cause each of the Entities to) cooperate
with each other and use its reasonable best efforts to take such action as may be
required to obtain the Company Approvals and any other Governmental
Approvals as promptly as practicable after the execution of this Agreement and
to avoid the entry of any Law or Order that would otherwise have the effect of
preventing or materially delaying the consummation of the transactions
contemplated by this Agreement (it being understood that nothing contained in
this Agreement will require Purchaser or any of its Subsidiaries to reach any
agreements or understandings in connection with obtaining any Governmental
Approval prior to the Termination Date). In furtherance of the foregoing, following
the date hereof, on the terms and subject to the conditions set forth in this
Agreement (including Section 7.4(b)), each of the Parties will (and Seller will
cause each of the Entities to) use its reasonable best efforts to (i) make or cause

NYI-524627067v14                         60
SC1:3765114.10
to be made all filings or applications required of each of them or their respective
Affiliates to obtain the Company Approvals as promptly as practicable, and in any
event within 20 calendar days after the date hereof, (ii) comply at the earliest
practicable date with any request under any Regulatory Statutes for additional
information, documents or other materials received by either of them or any of
their respective subsidiaries from the IFETEL, the CFC or any other
Governmental Authority in respect of such filings or applications, and (iii)
cooperate with each other in connection with any such filings or applications
(including, to the extent permitted by applicable Law, providing copies of all such
documents to the non-filing or non-applying Parties before filing or submitting an
application and considering all reasonable additions, deletions or changes
suggested in connection therewith) and in connection with resolving any
investigation or other inquiry of any relevant Governmental Authority with respect
to any such filing or application. Each Party will promptly inform the other Party
of any material oral communication with, and provide copies of material written
communications with, any Governmental Authority regarding any such filings or
applications. Neither Party will participate, or permit any of its Affiliates or
advisors to participate, in any formal meeting with any Governmental Authority in
respect of any filings, applications, investigation (including any proposed
investigation), litigation or other inquiry related to the transactions contemplated
by this Agreement (other than any such meetings (or the portions thereof) not
exclusively related to the transactions contemplated by this Agreement), unless it
consults with the other Party in advance and, to the extent permitted by such
Governmental Authority, gives such other Party the opportunity to attend and
participate in such meeting. Seller and Purchaser may, as each deems
advisable and necessary, reasonably designate any competitively sensitive
material provided to the other under this Section 7.4 as “outside counsel only.”
Such materials and the information contained therein will be given only to the
outside legal counsel of the recipient and will not be disclosed by such outside
counsel to employees, officers or directors of the recipient, unless express
written permission is obtained in advance from the source of the materials.
Subject to applicable Laws, Purchaser will have the right to direct all matters with
any Governmental Authority consistent with its obligations hereunder.

               (b)     Nothing in this Agreement will require, or be construed to
require, Purchaser or any of its Affiliates to take or refrain from taking any action
(including any divestiture, holding separate any business or assets or other
similar action) or to agree to any restriction or condition relating to any assets,
operations, business or the conduct of business of (i) Purchaser or any of its
current or future Affiliates or (ii) any Entity, except, in the case of clause (ii) only,
for any such restriction or condition that would not, individually or in the
aggregate, reasonably be expected to result in a Seller Material Adverse Effect
(disregarding the provisos set forth in the definition thereof) (the occurrence of
any matter specified in clause (i) or clause (ii) above will constitute an “Adverse
Regulatory Condition”).



NYI-524627067v14                           61
SC1:3765114.10
                 (c)      Nothing in this Agreement will require, or be construed to
require, Purchaser or any of its Affiliates to alter, abandon or not pursue any
business initiatives or transactions with any other Person, including any
acquisition of other Telecommunication Licenses or spectrum rights (or
businesses or Persons that own such Telecommunication Licenses or rights) and
participation in any auction of additional spectrum and Seller will not, and will
cause each of its Affiliates not to, (i) take any actions in respect of any approvals
of which Seller or any of its Affiliates has Knowledge that Purchaser or any of its
Affiliates may have pending during the pendency of this Agreement with Mexican
Governmental Authorities with respect to any such business initiatives or
transactions that would reasonably be expected to delay or impair Purchaser’s or
its Affiliates’ ability to obtain such approvals or result in the imposition of any
adverse term, condition, restriction or consequence in respect thereof or (ii) file
petitions, pleadings or claims, or take any positions with respect to any
investigation, proceeding, bid or auction or similar process before any
Governmental Authority (including, without limitation, with respect to any
Telecommunication Licenses or spectrum rights) that would be inconsistent with
the terms of this Agreement and the transactions contemplated by this
Agreement or with the positions taken by Purchaser and its Affiliates before
Governmental Authorities of which Seller or any of its Affiliates has Knowledge.

       7.5. Regulatory Compliance. (a) During the period from the date of this
Agreement to the Closing, Seller will, and will cause each of the Entities to,
undertake reasonable best efforts to (i) take all actions reasonably necessary to
maintain and preserve the Company Telecommunication Licenses and (ii) refrain
from taking any action that would reasonably be expected to give any
Governmental Authority with jurisdiction over Seller or any of the Entities
reasonable grounds to suspend, revoke or modify any Company
Telecommunication License in any adverse manner (other than in any de minimis
respect).

               (b)     Prior to the Closing, Seller will, and will cause each of the
Entities to, use reasonable best efforts to renew material Permits and the
Company Telecommunications Licenses, including preparing and filing with the
applicable Governmental Authority all necessary applications in connection
therewith as soon as reasonably practicable after the commencement of the
period during which such applications may be made; provided that none of the
Entities will apply for any Permit or Telecommunications License (other than
renewals or replacements of the Company Telecommunication Licenses) the
receipt of which would, individually or in the aggregate, reasonably be expected
to prevent, materially impair or materially delay consummation of the transactions
contemplated in this Agreement.

      7.6. Further Assurances. Subject to the other provisions of this
Agreement (including Sections 7.3 and 7.4(b)), each Party will, and Seller will
cause each Entity to, use its reasonable best efforts to (a) take all actions
necessary or appropriate to consummate the transactions contemplated by this

NYI-524627067v14                         62
SC1:3765114.10
Agreement and (b) cause the fulfillment at the earliest practicable date of all of
the conditions to its respective obligations to consummate the transactions
contemplated by this Agreement.

       7.7. Publicity. (a) The initial press releases concerning this Agreement
and the transactions contemplated hereby will be in substantially the forms
previously agreed by the Parties. Neither of the Parties will issue any press
release or otherwise make any similar public announcement concerning this
Agreement or the transactions contemplated hereby that in any material respect
is inconsistent with or contains disclosures concerning this Agreement or the
transactions contemplated hereby in addition to its initial press release without
obtaining the prior written approval of the other Party, which approval will not be
unreasonably withheld, conditioned or delayed, unless disclosure is otherwise
required by applicable Law, stock exchange rules or by the Bankruptcy Court,
provided, however, that the Party intending to make such release or
announcement uses its reasonable best efforts consistent with such applicable
Law, stock exchange rules or Bankruptcy Court requirement to consult in
advance with the other Party with respect to the text thereof and to give the other
Party a reasonable opportunity to comment thereon.

              (b)    Seller and Purchaser will cooperate in developing language
for a program of communications or notices relating to the transfer of ownership
to be sent to customers of the Entities and Employees on or after the date of this
Agreement and prior to the Closing. Neither Purchaser nor Seller will, and will
cause its respective Affiliates to not, send any communications or notices (other
than bills and materials reasonably ancillary thereto, advertisements or other
promotional materials, administrative notices or other correspondence in the
Ordinary Course of Business and not making reference to the transactions
contemplated by this Agreement, Purchaser, or its Affiliates) to customers of the
Entities or Employees on or after the date of this Agreement and prior to the
Closing without the prior approval of the other party (not to be unreasonably
withheld, conditioned or delayed).

        7.8. Certain Agreements. Prior to Closing, Seller will obtain each of the
amendments or terminations set forth on Schedule 7.8(iii) (the “Section 7.8
Terminations”). From and after the date hereof, Seller will use (and until the
Closing Seller will cause each of the Entities to use) reasonable best efforts, and,
to the extent reasonably requested by Seller, Purchaser will use commercially
reasonable efforts to cooperate with Seller and each of the Entities, to obtain at
the earliest practicable date each of the assignments, terminations or consents
set forth on Schedule 7.8(i) and (ii) (the “Section 7.8 Instruments”). If any Section
7.8 Instrument set forth on Schedule 7.8(i) or (ii) is not executed and delivered to
Purchaser at or prior to Closing, then, from and after the Closing until such time
as such Section 7.8 Instrument is executed by each party thereto and delivered
to Purchaser, (a) Seller will provide and will cause its Affiliates to provide the
Entities with the services and other benefits under each Contract to which such
Section 7.8 Instrument relates, to the extent the applicable Entities received such

NYI-524627067v14                         63
SC1:3765114.10
benefits in the ordinary course prior the date hereof, without any additional costs
or expenses to the Entities, except for any such costs or expenses the Entities
would have incurred pursuant to such Contract if such Section 7.8 Instrument
had been obtained prior to Closing, and (b) the Entities receiving such services
and other benefits will comply with and otherwise perform under such Contracts
in the same manner as they did in the ordinary course prior the date hereof. Until
such time that the applicable Section 7.8 Instrument or Section 7.8 Termination
related to any Contract set forth on Schedule 7.8 is obtained, Seller will not, and
will cause its Affiliates not to, terminate or modify any of such Contracts.

         7.9. Preservation of Records. Seller and Purchaser agree that each of
them will preserve and keep the records held by it or their Affiliates relating to the
Entities and their business for a period of at least seven years from the Closing
Date (except as provided below) and will make, upon reasonable notice and
during regular business hours, such records and personnel available to the other
to the extent reasonably required by such party in connection with any insurance
claims by, Legal Proceedings or tax audits against or governmental or internal
investigations of Seller or Purchaser or any of their Affiliates, provided, however,
that (i) the access to such records will not unreasonably interfere with the
business or operations of Purchaser or Seller, as applicable, or any of their
Affiliates, (ii) the access to such records will not be permitted to the extent that it
would require Purchaser or Seller, as applicable, or any of their Affiliates, to (A)
disclose information subject to attorney-client privilege or (B) violate any
confidentiality obligations to which Purchaser or Seller, as applicable, or any of
their Affiliates, is bound if the applicable Person shall have used commercially
reasonable efforts to obtain the consent of the applicable third party to grant
access to such records, and (iii) Seller or Purchaser, as applicable, will reimburse
the other Party and its Affiliates for any reasonable and documented out-of-
pocket expenses incurred in connection with such access. If Seller or Purchaser
wishes to destroy such records before the end of such seven-year period, such
Party will first give 60 days prior notice to the other and such other Party will have
the right at its option and expense, upon prior notice given to such Party within
such 60-day period, to take possession of the records within 90 days after the
date of such notice.

        7.10. Confidentiality. (a) For a period of two years from and after the
later of (i) the Closing Date and (ii) the provision of information, knowledge or
data by Purchaser or its Affiliates to Seller or its Affiliates pursuant to Section 7.9,
Seller and each of its Affiliates will treat as confidential and will safeguard any
and all information, knowledge and data about the Entities and the Business by
using the same degree of care, but no less than a reasonable standard of care,
to prevent the unauthorized use, dissemination or disclosure of such information,
knowledge and data as Seller or its Affiliates used with respect thereto prior to
the execution of this Agreement. Effective upon the Closing, the confidentiality
obligations under the Non-Disclosure Agreement will terminate.



NYI-524627067v14                          64
SC1:3765114.10
               (b)     For a period of two years from and after the date hereof,
each of Seller and Purchaser will, and will cause (or, with respect to third-party
representatives, use commercially reasonable efforts to cause) each of its
Affiliates and representatives to, treat as confidential and safeguard each
Transaction Agreements and the terms and conditions thereof using the same
degree of care, but no less than a reasonable standard of care, to prevent the
unauthorized dissemination or disclosure of such confidential information.
Notwithstanding the foregoing, either party hereto or its Affiliates or
representatives may disseminate or disclose such confidential information and
will not be liable with respect to such dissemination or disclosure (i) to such
party’s officers directors, employees, agents, Affiliates, attorneys or advisors or
other representatives; (ii) to the extent such dissemination or disclosure is
requested or required by Law, by legal process (including pursuant to the
assertion of such party’s or any of its Affiliates’ legal rights under any Transaction
Agreements), or by regulatory process or request; or (iii) to the extent such
dissemination or disclosure is reasonably necessary for purposes of compliance
by such party or any of its Affiliates with Tax or regulatory reporting requirements;
provided, however, that in the case of any disclosure to the Persons in clause (i)
above, the parties hereto or their Affiliates or representatives (as applicable) will
exercise their commercially reasonable efforts to preserve the confidentiality of
such information disclosed.

              (c)    Notwithstanding clauses (a) and (b) of this Section 7.10,
nothing contained in the Transaction Agreements will be deemed to prohibit
Purchaser or Seller, or any of their respective Affiliates, from disclosing any
information as may be required, based on the advice of legal counsel, under the
Bankruptcy Code or the Bankruptcy Rules or any legal process before, or any
order of, any Governmental Authority.

       7.11. Trademark License Agreement. During the term of the Trademark
Sublicense Agreement and any period provided pursuant to Section 2.4 thereof
(in each case, as amended by the Amendment to the Trademark Sublicense
Agreement), Seller will, and will cause NII Holdings, Inc. to, (i) maintain the
Trademark License Agreement in full force and effect and (ii) not amend, modify
or otherwise waive any provision of the Trademark License Agreement in any
manner that would adversely affect the rights of the Company or any of its
Subsidiaries under the Trademark Sublicense Agreement. Except as prohibited
by applicable Law, from and after the date hereof until the Closing Date, to the
extent reasonably requested by Purchaser, Seller will cause the Entities to
cooperate with Purchaser in connection with winding down use of the
Trademarks that are sublicensed to the Company pursuant to the Trademark
Sublicense Agreement; provided that, for the avoidance of doubt, this Section will
not obligate Seller or the Entities to take any steps to begin winding down such
Trademarks.

       7.12. Certain Employees and Plans. (a) With respect to any Employee
who is employed by any Entity but whose job is not primarily related to the

NYI-524627067v14                         65
SC1:3765114.10
Business, prior to the Closing, Seller will, or will cause its Affiliates to, take all
necessary actions to transfer such Employee’s employment to Seller or one of its
Affiliates other than any Entity or Company Parent (or terminate their
employment). Seller will be responsible for any severance obligations that arise
as a result of such transfer (or termination).

                 (b)    At least 30 days prior to the Closing, Seller will, or will cause
its Affiliates to, take all actions necessary to terminate the Employee Plan set
forth on Schedule 7.12(b) (the “Terminated Plan”) and provide notice of such
termination to the Employees and appropriate Governmental Authorities to the
extent required by Law.

               (c)   For the avoidance of doubt, the provisions of this Agreement
are intended to be for the sole benefit of, and will be enforceable by, the Parties
hereto, and nothing in this Section 7.12 or elsewhere in this Agreement, whether
express or implied, will create any third-party beneficiary or other rights in any
other Person, including any current or former employee or any dependent or
beneficiary thereof. Nothing contained herein, express or implied (i) will be
construed to establish, amend or modify any benefit plan, program, agreement or
arrangement of Purchaser or any of its Subsidiaries or (ii) will alter or limit the
ability of Purchaser or any of its Subsidiaries to amend, modify or terminate any
Employee Plan, or other benefit plan, program, agreement or arrangement at any
time assumed, established, sponsored or maintained by Purchaser or any of its
Subsidiaries. The Parties acknowledge and agree that the terms set forth in this
Section 7.12 will not create any right for any employee to any continued
employment or engagement with Seller or any of its Subsidiaries or with
Purchaser or any of its Subsidiaries.

        7.13. Financing Cooperation. If requested by Purchaser in writing, Seller
will, and will cause each of the Entities to, use its respective commercially
reasonable efforts to take any actions and provide any cooperation reasonably
requested by Purchaser in connection with the payment of the Pay-Off Amount or
obtaining the Pay-Off Letters.

        7.14. Seller Disclosure Schedule. Seller may, at its option, include in the
Seller Disclosure Schedule items that are not required to be included in order to
avoid any misunderstanding, and such inclusion, or any references to Dollar
amounts, will not be deemed to be an acknowledgement or representation that
such items are material, to establish any standard of materiality or to define
further the meaning of such terms for purposes of this Agreement. Information
provided in one Section of the Seller Disclosure Schedule will suffice, without
repetition or cross reference, as a disclosure of such information in any other
Section of the Seller Disclosure Schedule to which its relevance is reasonably
apparent on its face.

      7.15. Extension Financing. If, as of August 31, 2015, the Closing has not
occurred and this Agreement has not been terminated, Seller and Purchaser will

NYI-524627067v14                           66
SC1:3765114.10
discuss in good faith Seller’s financing needs with respect to the Entities, if any,
and consider possible financing alternatives, provided, however, that neither
Seller nor Purchaser will have any obligations to provide or accept any financing
to or from the other, provided that this Section 7.15 will not obligate Seller or its
Affiliates to enter into any financing arrangement with Purchaser or any other
third party.

        7.16. Transition Services. The Parties agree that the applicable
schedules to the Transition Services Agreement will include at least all services
that were provided by Seller or any of its Affiliates (other than the Entities and
Company Parent) or its or their third party service providers to the Entities or
Company Parent, or by the Entities or Company Parent or their third party
service providers to Seller or any of its Affiliates (other than the Entities and
Company Parent), in each case, during the three-month period prior to the date
hereof and that are reasonably required for the operation of the respective
businesses of the applicable service recipients under the Transition Services
Agreement after the Closing, provided, however, that, to the extent a third party
service provider is obligated at the time of the Closing to provide the services
contemplated by this Section directly to the applicable service recipients (whether
as a result of an assignment of an agreement to the applicable service recipient
or pursuant to an agreement entered into between such third party service
provider and the applicable service recipient after the date hereof and before the
Closing), such services will be provided pursuant to such agreement and not
pursuant to the Transition Services Agreement. From and after the date hereof
and prior to the Closing Date, each of Purchaser and Seller will (i) diligently and
in good faith negotiate to identify all such services and develop and agree to full
service descriptions for such services, and, once agreed, such descriptions will
be set forth on the schedules to the Transition Services Agreement and (ii) begin
the process of negotiating in good faith the service fees for such services in
accordance with the Agreed Methodology (as such term is defined in Exhibit D).
If for any reason, the Transition Services Agreement is not executed and
delivered by the Closing, Seller, its Affiliates (other than the Entities and
Company Parent) and Seller Successors and its and their third party service
providers, to the extent permitted by applicable third party contracts (and to the
extent not so permitted, pursuant to Section 2.2 of Exhibit D), and the Entities
and their third party service providers, to the extent permitted by applicable third
party contracts (and to the extent not so permitted, pursuant to Section 2.2 of
Exhibit D), will provide such services to the applicable service recipient on the
terms set forth in Exhibit D until such time as the Transition Services Agreement
has been executed and delivered, and Purchaser and Seller will continue to use
their respective commercially reasonable efforts to negotiate and finalize the
Transition Services Agreement until it is executed and delivered.

                          8. CONDITIONS TO CLOSING

       8.1. Conditions Precedent to Obligations of Purchaser. The obligation
of Purchaser to consummate the transactions contemplated by this Agreement is

NYI-524627067v14                         67
SC1:3765114.10
subject to the fulfillment, on or before to the Closing Date, of each of the following
conditions (any or all of which may be waived by Purchaser in whole or in part to
the extent permitted by applicable Law):

               (a)    (i) the representations and warranties of Seller set forth in
Section 5.23 (Absence of Certain Changes) shall be true and correct in all
respects on the date of this Agreement, (ii) the representations and warranties of
Seller set forth in Section 5.7 (Title to Shares) and Section 5.26(b)(ii) and (c)
(Company Parent) shall be true and correct in all respects (A) on the date of this
Agreement and (B) as of the Closing Date as if given as of such date (except to
the extent that such representation and warranty speaks only as of a particular
date, in which case such representation and warranty shall be true and correct in
all respects as of such date), (iii) the Seller Fundamental Representations (other
than the representations and warranties set forth in Section 5.7 (Title to Shares)
and Section 5.26(b)(ii) and (c) (Company Parent)) and the representations and
warranties of Seller set forth in Section 5.22 (Certain Conduct; Sanctions) (read
for purposes of this Section 8.1(a) without any materiality or Seller Material
Adverse Effect qualification or any similar qualification) shall be true and correct
in all material respects (A) on the date of this Agreement and (B) at the Closing
as if given as of such date (except to the extent that such representation and
warranty speaks only as of a particular date, in which case such representation
and warranty shall be true and correct in all respects as of such date), (iv) all
other representations and warranties of Seller set forth in this Agreement shall be
true and correct (A) on the date of this Agreement and (B) at the Closing as if
given as of such date (except to the extent that any such representation and
warranty speaks only as of a particular date, in which case such representation
and warranty shall be true and correct as of such date), provided, however, that
notwithstanding anything herein to the contrary, the condition set forth in this
Section 8.1(a)(iv) shall be deemed to have been satisfied even if any
representations and warranties of Seller are not so true and correct unless the
failure of such representations and warranties of Seller to be so true and correct
(read, for purposes of this Section 8.1(a)(iv) without any materiality or Seller
Material Adverse Effect qualification or any similar qualification), individually or in
the aggregate, has had or would reasonably be expected to result in a Seller
Material Adverse Effect, and (v) Purchaser shall have received a certificate
signed by an authorized officer of Seller, dated as of the Closing Date, to the
foregoing effect;

               (b)    Seller and Seller Parent shall have performed and complied
in all material respects with all obligations and agreements required by this
Agreement to be performed or complied with by Seller or Seller Parent on or
before the Closing Date, and Purchaser shall have received a certificate signed
by an authorized officer of Seller, dated as of the Closing Date, to the foregoing
effect;

             (c)   the Bankruptcy Court shall have entered the Sale Order and
the Bidding Procedures Order, and once entered, neither order shall have been

NYI-524627067v14                          68
SC1:3765114.10
(i) amended, modified or supplemented in any way without the Purchaser’s prior
written consent or (ii) voided, reversed or vacated or subject to a stay, and each
of the Bidding Procedures Order and the Sale Order shall be a Final Order;

              (d)    Company Parent shall have Filed a notice of dismissal of its
chapter 11 case in form and substance reasonably satisfactory to Purchaser (a
“Notice of Dismissal”);

               (e)    with respect to the chapter 11 case of Company Parent, (i)
all fees of the U.S. Trustee shall have been paid in full and no amounts shall be
due and owing to the U.S. Trustee following the Closing and (ii) all required
reports shall have been Filed with the Bankruptcy Court;

            (f)    the closing deliveries set forth in Section 4.2(a) – (o) shall
have been delivered to Purchaser;

               (g)     (i) all Governmental Approvals, the failure of which to
obtain, individually or in the aggregate, would have or be reasonably expected to
result in a Seller Material Adverse Effect, shall have been obtained and (ii) at
Closing, no such Governmental Approvals or any Company Approvals (A) are
subject to a written request for a stay or any similar written request that is
pending, (B) are subject to a stay that is in effect or have been vacated,
reversed, set aside, annulled or suspended, (C) are subject to any written petition
for rehearing or reconsideration or written application for review that is pending,
(D) are being reconsidered following applicable procedures by any Governmental
Authority of competent jurisdiction that has undertaken in writing to reconsider
the action on its own motion, or (E) are subject to any appeal that is pending
(including other administrative or judicial review) or in effect, unless, in the case
of the circumstances described in clause (A), (C) or (E), such circumstance
would not reasonably be expected to result in (1) vacating, reversing, setting
aside, annulling or suspending such Governmental Approval or (2) modifying
such Governmental Approval in any manner that would impose any term,
condition or consequence that would, individually or in the aggregate, reasonably
be likely to have or result in an Adverse Regulatory Condition. All Governmental
Approvals that have been obtained shall have been obtained without the
imposition of any term, condition, restriction or consequence that would,
individually or in the aggregate with all other terms, conditions, restrictions or
consequences imposed in connection with obtaining other Governmental
Approvals, have, or reasonably be expected to result in, an Adverse Regulatory
Condition;

             (h)    since the date of this Agreement, there shall not have
occurred any change, event, circumstance or development that, individually or in
the aggregate, has had, or is reasonably expected to result in, a Seller Material
Adverse Effect;




NYI-524627067v14                         69
SC1:3765114.10
                 (i)     there shall not be instituted or pending any suit, action or
proceeding commenced by a Governmental Authority of competent jurisdiction
which is seeking to (i) prohibit, limit, restrain or impair Purchaser’s ability to own
operations, rights, product lines, businesses or interest therein of any Entity from
and after the Closing or any of the assets, licenses, operations, rights, product
lines, businesses or interest therein of any Entity (including by requiring any sale,
divestiture, transfer, license, lease, disposition of or encumbrance or hold
separate arrangement with respect to any such assets, licenses, operations,
rights, product lines, businesses or interest therein), in each case, in a manner
that would reasonably be expected to result in an Adverse Regulatory Condition,
or (ii) prohibit or limit in any material respect Purchaser’s ability to vote, transfer,
receive dividends or distributions or otherwise exercise full ownership rights with
respect to the Company Parent Interests or any Shares;

              (j)     the Corporate Records of the Company and its Subsidiaries
delivered under Section 4.2(j) shall be complete in all material respects and
updated as of the Closing Date to accurately reflect the capital structure set forth
in Section 5.5(a) of the Seller Disclosure Schedule; and

             (k)    each of the Third Party Consents, Section 7.8 Terminations
and Section 7.8 Instruments listed on Schedule 8.1(k) shall have been executed
by each party thereto and delivered to Purchaser and shall be in full force and
effect.

        8.2. Conditions Precedent to Obligations of Seller. The obligations of
Seller to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, on or before the Closing Date, of each of the following
conditions (any or all of which may be waived by Seller in whole or in part to the
extent permitted by applicable Law):

               (a)     the representations and warranties of Purchaser contained
in Article 6 shall be true and correct (i) on the date of this Agreement and (ii) at
the Closing as if given as of such date (except to the extent that any such
representation and warranty expressly speaks as of a particular date, in which
case such representation and warranty shall be true and correct as of such date);
provided, however, that notwithstanding anything herein to the contrary, the
condition set forth in this Section 8.2(a) shall be deemed to have been satisfied
even if any representations and warranties of Purchaser are not so true and
correct unless the failure of such representations and warranties of Purchaser to
be so true and correct (read for purposes of this Section 8.2(a) without any
materiality or Purchaser Material Adverse Effect qualification or any similar
qualification), individually or in the aggregate, has had or would reasonably be
expected to result in a Purchaser Material Adverse Effect and Seller shall have
received a certificate signed by an authorized officer of Purchaser, dated as of
the Closing Date, to the foregoing effect;




NYI-524627067v14                          70
SC1:3765114.10
              (b)     Purchaser shall have performed and complied in all material
respects with all obligations and agreements required by this Agreement to be
performed or complied with by Purchaser on or before the Closing Date, and
Seller shall have received a certificate signed by an authorized officer of
Purchaser, dated as of the Closing Date, to the foregoing effect;

              (c)    the Bankruptcy Court shall have entered the Sale Order, and
the Sale Order shall not have been voided, reversed or vacated or made subject
to a stay; and

               (d)    the Closing deliveries set forth in Section 4.3 shall have
been delivered to Seller or, where applicable in the case of the Closing deliveries
set forth in Section 4.3(c), the other Persons specified therein.

       8.3. Conditions Precedent to Obligations of Purchaser and Seller. The
respective obligations of Purchaser and Seller to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, on or before the
Closing Date, of each of the following conditions (any or all of which may be
waived by Purchaser and Seller in whole or in part to the extent permitted by
applicable Law):

             (a)     there shall not be in effect any Law or Order by a
Governmental Authority of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
and

                   (b)   the Company Approvals shall have been obtained.

       8.4. Frustration of Closing Conditions. Neither Purchaser nor Seller
may rely on the failure of any condition set forth in Section 8.1 or Section 8.2 if
such failure was the direct result of such Party’s material breach of this
Agreement.

                                 9. INDEMNIFICATION

       9.1. Survival. The representations and warranties contained in this
Agreement will survive the Closing and will remain in full force and effect until
5:00 p.m. local time in Mexico City, Mexico on the date that is the 12-month
anniversary of the Closing Date (the “Release Date”), at which time they will
terminate, except that (a) the Seller Fundamental Representations will survive
the Closing and will remain in full force and effect indefinitely and (b) the
Specified Representations will survive the Closing and will remain in full force
and effect until 5:00 p.m. local time in Mexico City, Mexico, on the 24-month
anniversary of the Closing Date. The covenants and agreements contained in
this Agreement that are to be performed in full prior to the Closing will survive the
execution and delivery of this Agreement and the Closing and will thereafter
terminate at 5:00 p.m. local time in Mexico City, Mexico, on the Release Date.
The covenants and agreements that are to be performed after the Closing will

NYI-524627067v14                          71
SC1:3765114.10
survive the Closing until performed in accordance with their terms. The last day
on which a representation and warranty or covenant or agreement survives
pursuant to this Section 9.1 is referred to herein as the “End Date” with respect to
such representation and warranty or covenant or agreement, provided that, the
indemnification in Section 9.2(e) will survive until 60 days after the expiration of
the relevant statute of limitations. No claim for indemnification pursuant to this
Article 9 may be brought following the applicable End Date. Notwithstanding the
foregoing, if on or prior to the applicable End Date, a Third Party Claim Notice or
a Direct Claim Notice has been given to an Indemnifying Party, the applicable
claim as set forth in such notice will survive until satisfaction or other resolution
thereof and may be amended to allow for adjusted Damages based on
substantially the same facts and circumstances giving rise to such claim.

        9.2. Indemnification by Seller. From and after the Closing, Seller will
indemnify and save and hold harmless Purchaser and its Affiliates and their
respective officers and directors (collectively, the “Purchaser Indemnitees”) from
and against any and all demands, claims, actions or causes of action,
assessments, losses, damages (including diminution of value to the extent
recoverable under the laws of the State of New York applicable to Contracts and
consequential damages, to the extent reasonably foreseeable), liabilities, costs
and expenses, including interest, penalties and reasonable and documented
attorneys’ fees and expenses (“Damages”) resulting from, arising out of or
incurred in connection with: (a) any failure of any representation or warranty
made by Seller to be true and correct as of the date of this Agreement or as of
the Closing Date as if given as of such date (except to the extent that such
representation and warranty speaks only as of a particular date, in which case,
as of such date), (b) any nonfulfillment, violation or breach of any covenant or
agreement made by Seller or Seller Parent in this Agreement, (c) Purchaser’s
acquisition of the Company Parent Interests to the extent such Damages would
not have resulted, arisen or been incurred had Purchaser acquired the Company
Shares directly (instead of through the acquisition of the Company Parent
Interests), (d) the Uruguay Subsidiary or the Uruguay Divestiture, and (e) the
Terminated Plan (including the termination of the Terminated Plan in accordance
with Section 7.12(b) and regardless of whether Damages arose prior to, at or
after the Closing). For the purposes of Section 9.2(a), with respect to any
representation or warranty that is limited or qualified by any materiality or Seller
Material Adverse Effect qualification or any similar qualification, the occurrence of
any failure of such representation or warranty to be true and correct, and the
amount of Damages subject to indemnification hereunder, will be determined as
if any such qualifications were not contained therein; provided, however, that this
sentence will not apply to (i) any such qualifications contained in the definition of
any defined term used herein, (ii) the representations and warranties set forth in
any of Section 5.8 (Financial Statements), Section 5.9 (Undisclosed Liabilities) or
Section 5.13 (Material Contracts) and (iii) any such qualifications used for the
purposes of defining the scope of items or matters required to be set forth on a
list.


NYI-524627067v14                         72
SC1:3765114.10
        9.3. Indemnification by Purchaser. From and after the Closing,
Purchaser will indemnify and save and hold harmless Seller and its Affiliates and
their respective officers and directors (collectively, the “Seller Indemnitees” and,
together with the Purchaser Indemnitees, the “Indemnified Parties”) from and
against any Damages resulting from, arising out of or incurred in connection with:
(a) any failure of any representation or warranty made by Purchaser to be true
and correct as of the date of this Agreement or as of the Closing Date as if given
as of such date (except to the extent that such representation and warranty
speaks only as of a particular date, in which case, as of such date), and (b) any
nonfulfillment, violation or breach of any covenant or agreement made by
Purchaser in this Agreement.

        9.4. Indemnification Procedures. (a) If an Indemnified Party desires to
assert any claim for indemnification provided for under this Article 9 in respect of,
arising out of or involving a claim or demand made by any Person (other than a
Party or Affiliate thereof) against the Indemnified Party (a “Third Party Claim”),
such Indemnified Party will notify Purchaser or Seller, as the case may be (the
“Indemnifying Party”), in writing of such Third Party Claim, including the amount
or the estimated amount of Damages sought thereunder to the extent then
ascertainable (which estimate will not be conclusive of the final amount of such
Third Party Claim), any relevant time constraints relating thereto and, to the
extent practicable, any other material details pertaining thereto (a “Third Party
Claim Notice”) promptly after receipt by such Indemnified Party of written notice
of the Third Party Claim; provided, however, that the failure to timely give such
notice will not reduce the Damages for which the Indemnifying Party is obligated
to indemnify the Indemnified Party under this Article 9 except to the extent of any
Damages resulting from the Indemnifying Party being prejudiced by such failure.
The Indemnified Party will deliver to the Indemnifying Party, promptly after the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the Third
Party Claim; provided, however, that failure to provide any such copies will not
affect the indemnification obligations provided hereunder except to the extent of
any Damages resulting from the prejudice of any claim or defense available to
the Indemnifying Party as a result of such failure.

              (b)    If a Third Party Claim is made against an Indemnified Party,
the Indemnifying Party will be entitled to participate in the defense thereof and,
within 30 days of receiving a Third Party Claim Notice with respect to such Third
Party Claim, may assume the defense thereof and select counsel to act in such
defense (which counsel will be reasonably satisfactory to the Indemnified Party).
Should the Indemnifying Party so elect to assume the defense of a Third Party
Claim, the Indemnifying Party will not be liable to the Indemnified Party for legal
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereof, unless, in the reasonable opinion of counsel (including in-house
counsel) to the Indemnified Party, counsel for the Indemnifying Party could not
adequately represent the interests of the Indemnified Party because the interests
of the Indemnifying Party are in conflict with those of the Indemnified Party. If the

NYI-524627067v14                         73
SC1:3765114.10
Indemnifying Party assumes such defense, the Indemnified Party will have the
right to participate in the defense thereof and to employ counsel, at its own
expense (except as provided in the immediately preceding sentence), separate
from the counsel employed by the Indemnifying Party. The Indemnifying Party
will be liable for reasonable fees and expenses of counsel employed by the
Indemnified Party for any period during which the Indemnifying Party has not
assumed the defense thereof and as otherwise contemplated by the two
immediately preceding sentences. If the Indemnifying Party chooses to defend
any Third Party Claim, the Indemnified Party will cooperate in the defense or
prosecution thereof.

               (c)    If the Indemnifying Party, within 30 days after written notice
of any such Third Party Claim (or sooner if the nature of the Third Party Claim so
requires) (i) does not assume control of the defense or (ii) after assuming control
of the defense, fails or ceases to diligently defend such Third Party Claim, which
failure or cessation is not cured within 15 days after written notice thereof from
the Indemnified Party, then the Indemnified Party will have the right to undertake
the defense of such Third Party Claim, and (iii) the reasonable and documented
fees and expenses of counsel to the Indemnified Party in connection therewith
will be considered “Damages” for purposes of this Agreement; provided,
however, that in no event will the fees and expenses of more than one counsel
(in addition to one local counsel in each jurisdiction that is reasonably necessary)
for the Indemnified Party with respect to a single Third Party Claim or a series of
related Third Party Claims be considered “Damages” for purposes of this
Agreement.

               (d)    The Indemnified Party will not settle, compromise or
discharge a Third Party Claim without the Indemnifying Party’s prior written
consent, which consent will not be unreasonably withheld, conditioned or
delayed. The Indemnifying Party may pay, settle or compromise a Third Party
Claim without the Indemnified Party’s prior written consent, so long as such
payment, settlement or compromise (i) includes an unconditional release of the
Indemnified Party from all Liability in respect of such Third Party Claim, (ii) does
not subject the Indemnified Party to any injunctive relief or other equitable
remedy, (iii) does not include a statement or admission of fault, culpability or
failure to act by or on behalf of any Indemnified Party, and (iv) simultaneously
with the effectiveness of such settlement, payment or compromise, the
Indemnifying Party pays in full any obligation imposed on the Indemnified Party
by such settlement, compromise or consent or such obligation is paid in full from
the Escrow Account.

               (e)    The Parties will act in good faith in responding to, defending
against, settling or otherwise dealing with any Third Party Claims, and cooperate
in any such defense and give each other reasonable access during normal
business hours and upon reasonable advance notice to all information relevant
thereto. Without limiting the generality of this Section 9.4(e), the Party controlling
the defense of any Third Party Claim will deliver, or cause to be delivered, to the

NYI-524627067v14                         74
SC1:3765114.10
other party copies of all correspondence, pleadings, motions, briefs, appeals or
other written statements relating to or submitted in connection with the defense of
the Third Party Claim, and timely notices of, and the right to participate in any
hearing or other court proceeding, meeting or negotiation relating to the Third
Party Claim.

               (f)     If an Indemnified Party desires to assert any claim for
indemnification provided for under this Article 9 other than a claim in respect of,
arising out of or involving a Third Party Claim (a “Direct Claim”), such Indemnified
Party will notify the Indemnifying Party in writing of such Direct Claim, including
the amount or the estimated amount of Damages sought thereunder to the extent
then ascertainable (which estimate will not be conclusive of the final amount of
such Direct Claim), and, to the extent practicable, any other material details
pertaining thereto (a “Direct Claim Notice”); provided, however, that the failure to
timely give such notice will not reduce the Damages for which the Indemnifying
Party is obligated to indemnify the Indemnified Party under this Article 9 except to
the extent of such Damages resulting from the Indemnifying Party being
prejudiced by such failure.

        9.5.       Limitations on Indemnification.

                (a)     Seller will have no liability for any claim for indemnification
pursuant to Section 9.2(a) if (i) in case of a claim (other than a Third Party Claim)
arising out of an action Purchaser, the Entities or their respective Affiliates take
after the Closing Date to obtain any Permit required for, or to comply with
Transmission Tower Standards applicable to, an individual Transmission Tower
in relation to facts or circumstances that would constitute a breach of the
representations made in respect of Permits or Transmission Tower Standards in
Section 5.16(a), Section 5.16(d) or Section 5.16(f), the Damages for which it
would be responsible for such claim on a per-Transmission Tower basis are less
than $5,000 and (ii) in the case of all other claims, the Damages for which it
would be responsible for such claim and all related claims arising from
substantially the same facts or circumstances are less than $50,000 (each such
claim and, in the case of clause (ii), related claims, a “De Minimis Claim”). Seller
will have no liability for indemnification pursuant to Section 9.2(a) unless and until
the aggregate amount of Damages (excluding De Minimis Claims) for which it
would be responsible for claims hereunder exceeds an amount equal to
$10,000,000 (the “Basket Amount”), in which case Seller will, subject to the other
limitations hereunder, be liable for all such Damages (excluding Damages
associated with De Minimis Claims) in excess of the Basket Amount. The
limitations set forth in this Section 9.5(a) will not apply to any claim for
indemnification in respect of a breach or inaccuracy of the Seller Fundamental
Representations.

            (b)      The maximum aggregate amount of indemnifiable Damages
payable by Seller in respect of claims pursuant to Section 9.2(a) (other than in


NYI-524627067v14                             75
SC1:3765114.10
respect of a breach or inaccuracy of the Seller Fundamental Representations)
will not exceed the Escrow Amount (the “Cap”).

              (c)     Purchaser will have no liability for any claim for
indemnification pursuant to Section 9.3(a) that is a De Minimis Claim or until the
aggregate amount of Damages (excluding all Damages associated with De
Minimis Claims) for which it would be responsible for claims hereunder exceeds
the Basket Amount, in which case Purchaser will, subject to the other limitations
hereunder, be liable for all such Damages (excluding De Minimis Claims) in
excess of the Basket Amount. The maximum aggregate amount of indemnifiable
Damages payable by Purchaser in respect of claims pursuant to Section 9.3(a),
taken together, will not in any event exceed the Cap.

              (d)    No party hereto will be obligated to indemnify any other
Person with respect to any Damages with respect to any matter that was
included in the calculation of the adjustments reflected in the Final Purchase
Price pursuant to Section 3.4 (to the extent so included).

               (e)    Notwithstanding anything to the contrary in this Agreement,
the Parties agree and acknowledge that, for any amounts finally determined to be
payable by Seller (i) in respect of claims pursuant to Section 9.2(a) (other than in
respect of a breach or inaccuracy of any of the Seller Fundamental
Representations), such amounts will solely be paid from funds then available in
the Escrow Account and Seller will not be obligated to pay any such amounts
remaining unpaid after the funds in the Escrow Account have been exhausted,
provided that, subject to the Cap, Seller will be obligated to pay in full any such
amounts remaining unpaid after the funds in the Escrow Account have been
exhausted up to the amount of funds from the Escrow Account that were
released to a Purchaser Indemnitee in respect of claims pursuant to (A)
Section 9.2(a) in respect of a breach or inaccuracy of any of the Seller
Fundamental Representations, (B) Section 9.2(b), Section 9.2(c), Section 9.2(d)
or Section 9.2(e), or (C) Article 11 and (ii) in respect of claims pursuant to (A)
Section 9.2(a) in respect of a breach or inaccuracy of any of the Seller
Fundamental Representations or (B) Section 9.2(b), Section 9.2(c), Section
9.2(d) or Section 9.2(e), such amounts will be paid from funds then available in
the Escrow Account only to the extent Purchaser elects at any time, by written
notice to Seller, to have such amounts paid from the Escrow Account and Seller
will be obligated to pay any such amounts not so paid from the Escrow Account.

             (f)      Notwithstanding anything to the contrary in this Agreement,
in no event will an Indemnifying Party have liability to any Indemnified Party for
any exemplary or punitive damages, except to the extent paid to a third party in
connection with a Third Party Claim.

         9.6. Indemnity Payments. (a) In calculating the amount of any
Damages, (i) the proceeds actually received by the Indemnified Party or any of
its Affiliates under any insurance policy or pursuant to any claim, recovery,

NYI-524627067v14                        76
SC1:3765114.10
settlement or payment by or against any other Person, in each case, net of any
actual costs, expenses or premiums incurred in connection with securing or
obtaining such proceeds will be deducted, except to the extent that the
adjustment itself would excuse, exclude or limit the coverage of all or part of such
Damages, (ii) all such Damages will be reduced by the net present value of any
net Tax benefits attributable to such Damages reasonably expected by the
Indemnified Party in its good faith discretion, after consultation with the
Indemnifying Party, to be actually utilized by the Indemnified Party or its Affiliates
within the taxable year in which such damages are incurred and the following two
taxable years, and (iii) any payment made pursuant to this Article 9 will be
treated as an adjustment to the price for which the Company Parent Interests are
purchased by the Purchaser for all Tax purposes unless otherwise required by
applicable Law. In determining the taxable year in which, and the extent to
which, any such tax benefit is reasonably expected to be utilized, such tax benefit
shall be deemed to have been utilized only after all other available tax attributes
and benefits, including net operating losses and any other deductions, are
utilized.

                (b)    If an Indemnified Party recovers an amount from a third party
in respect of Damages that is the subject of indemnification hereunder after all or
a portion of such Damages has been paid by an Indemnifying Party pursuant to
this Article 9, the Indemnified Party will promptly remit to the Indemnifying Party
the excess (if any) of (i) the amount paid by the Indemnifying Party in respect of
such Damages, plus the amount received from the third party in respect thereof,
less (ii) the full amount of Damages; provided that if the Indemnified Party is
Purchaser and the amount paid by the Indemnifying Party was paid from the
Escrow Account and the Escrow Agreement will not yet have been terminated,
Purchaser will promptly remit such recovered amount to the Escrow Account
instead of the Indemnifying Party.

                (c)    Subject to Section 9.5(e), (i) The Indemnifying Party will pay
all amounts payable pursuant to this Article 9, by wire transfer of immediately
available cash funds in Dollars, promptly following receipt from an Indemnified
Party of a bill for Damages that are the subject of indemnification hereunder,
unless the Indemnifying Party in good faith reasonably disputes the Damages, in
which event it will promptly notify the Indemnified Party, and (ii) in any event, the
Indemnifying Party will pay to the Indemnified Party, by wire transfer in
immediately available cash funds in Dollars, the amount of any Damages for
which it is liable hereunder no later than three days following any determination
of such Damages and the Indemnifying Party’s liability therefor. A
“determination” will exist when (A) the parties to the dispute have entered into a
legally binding agreement with respect to the dispute, (B) a court of competent
jurisdiction will have entered a final and non-appealable order or judgment, or (C)
an arbitration or like panel will have rendered a final and non-appealable
determination with respect to disputes the parties have agreed to submit thereto.



NYI-524627067v14                         77
SC1:3765114.10
       9.7. Exclusivity of Indemnity. Except in the case of actual fraud (as to
which none of the limitations set forth in this Article 9 will apply), from and after
the Closing, the rights of any Indemnified Party under this Article 9 will be the
sole and exclusive remedy of such Indemnified Party for monetary damages with
respect to claims for breach or inaccuracy of any of the representations, or
warranties, or breach of any of the covenants and agreements, in each case, that
are indemnifiable under this Article 9.

        9.8. Tax Indemnification. The foregoing provisions of this Article 9 will
not apply with respect to indemnification for Taxes (including for any breach of
any representation or warranty contained in Section 5.10 or any covenant
contained in Section 7.2(b)(S) or Article 11), which will be governed solely by
Article 11.

       9.9. Successors. The obligations of Seller under this Article 9 are
intended to be, and the Sale Order will specifically provide that they will be,
binding upon (a) any successors or assigns of Seller, (b) any trustee, examiner,
or other representative of Seller’s estate, (c) any reorganized Seller, and (d) any
other entity vested or revested with any right, title or interest in or to a material
portion of Seller’s assets or any other Person claiming any rights in or control
over a material portion of Seller’s assets (each of (a) through (d), a “Seller
Successor”) as if such Seller Successor were Seller hereunder.

                      10. BANKRUPTCY COURT MATTERS

         10.1. Competing Transaction. (a) Each Debtor and each of Seller
Parent and Seller agrees that (i) between the date hereof and the date the
Bidding Procedures Order is entered by the Bankruptcy Court and (ii) from and
after the date that the Auction is declared closed by Seller, Seller will not, and will
not permit its Affiliates or its or their respective officers, directors, agents or
representatives to, directly or indirectly, (A) initiate contact with, or solicit or
encourage submission of any inquiries, proposals or offers by, any Person with
respect to a Competing Transaction (including a Back-Up Plan) or otherwise
facilitate any effort or attempt to make a proposal or offer with respect to a
Competing Transaction (including a Back-Up Plan), (B) engage in, continue or
otherwise participate in any discussions or negotiations regarding, or provide any
non-public information or data to any Person relating to, any Competing
Transaction (including a Back-Up Plan), (C) enter into or seek to enter into any
agreement with respect to, make any Filings in furtherance of, or negotiate in any
respect, a Competing Transaction (including a Back-Up Plan), and (D) request to
amend or waive this Section 10.1(a); provided that Seller and its Affiliates or its
or their respective officers, directors, representatives and agents may provide
materials and information (“Participation Materials”) to, and enter into discussions
and negotiations with, Interested Parties or Potential Bidders (as defined in the
Bidding Procedures) to the extent expressly permitted by and in accordance with
the Bidding Procedures. Until the entry of the Bidding Procedures Order, Seller
agrees that it will promptly (and, in any event, within 24 hours) notify Purchaser if

NYI-524627067v14                          78
SC1:3765114.10
any inquiries, proposals or offers with respect to a Competing Transaction are
received by, any such information is requested from, or any such discussions or
negotiation are sought to be initiated or continued with, it or any of its Affiliates or
its or their respective officers, directors, agents or representatives indicating, in
connection with such notice, the name of such Person and the material terms
and conditions of any proposals or offers (including, if applicable, copies of any
written requests, proposals or offers, including proposed agreements) and
thereafter shall keep Purchaser informed, on a current basis, of the status and
terms of any such proposals or offers (including any amendments thereto) and
the status of any such discussions or negotiations, if any, including any change in
the Debtors’ or Seller Parent’s intentions as previously notified.

               (b)     Other than to the extent expressly permitted by and in
accordance with the Bidding Procedures, each Debtor and each of Seller Parent
and Seller agrees that from and after the date the Bidding Procedures Order is
entered by the Bankruptcy Court until the date that the Auction is declared closed
by Seller, Seller will not, and will not permit its Affiliates or its or their respective
officers, directors, agents or representatives to, directly or indirectly, (i) initiate
contact with, or solicit or encourage submission of any inquiries, proposals or
offers by, any Person with respect to a Competing Transaction (including a Back-
Up Plan) or (ii) enter into or seek to enter into any agreement with respect to,
make any Filings in furtherance of, or negotiate in any respect, a Competing
Transaction. For the avoidance of doubt, the Debtors will not pursue or agree to
any Competing Transaction or Back-Up Plan other than as expressly permitted
by and in accordance with the Bidding Procedures.

        10.2. Break-Up Fee and Expense Reimbursement.

               (a)    The obligations to pay (i) the Break-Up Fee and the Expense
Reimbursement as provided herein and (ii) any amounts payable pursuant to
Article 9, in each case, will be entitled to superpriority administrative expense
status pursuant to Sections 503(b) and 507(a)(2) of the Bankruptcy Code, senior
to all other administrative expense claims in the Bankruptcy Cases.

               (b)    Each Party agrees and acknowledges that Purchaser’s due
diligence, efforts, negotiation and execution of this Agreement have involved
substantial investment of management time and have required significant
commitment of financial, legal and other resources by Purchaser and its
Affiliates, and that such due diligence, efforts, negotiation and execution have
provided value to the Debtors and their respective Affiliates. The provision of the
Break-Up Fee and Expense Reimbursement is an integral part of this
Agreement, without which Purchaser would not have entered into this
Agreement.

       10.3. Bankruptcy Court Filings. (a) Within one Business Day of the date
hereof, the Debtors will File a motion seeking the entry of the First Day Order and
the Bidding Procedures Motion in the Bankruptcy Cases. In addition to the

NYI-524627067v14                           79
SC1:3765114.10
foregoing, the Debtors will File prior to 6:45 a.m. local time in New York City,
New York on the date hereof, a copy of the Support Stipulation executed by the
Debtors, the Purchaser, the official committee of unsecured creditors, Aurelius
Capital Management, LP and Capital Research and Management Company.

               (b)   Each of the Debtors and Seller Parent will use its best efforts
to seek to obtain entry of (i) the First Day Order within 15 days of the date hereof,
(ii) Bidding Procedures Order within 22 days of the date hereof, and (iii) the Sale
Order within 56 days of the date hereof, and to cause such order to become a
Final Order not later than 70 days from the date hereof.

               (c)    Purchaser agrees that it will use commercially reasonable
efforts to take such actions as are reasonably requested by the Debtors to assist
in obtaining entry of the Sale Order, including furnishing affidavits or other
documents or information for Filing for the purposes, among others, of
demonstrating that Purchaser is a “good faith” purchaser under Section 363(m)
of the Bankruptcy Code. In the event the entry of the Sale Order or the Bidding
Procedures Order is appealed, Purchaser will use its reasonable best efforts to
defend such appeal.

                (d)   The Debtors will give timely notice of all motions, orders,
hearings and other proceedings relating to this Agreement and the transactions
contemplated hereby (i) as ordered by the Bankruptcy Court, (ii) to all Persons
entitled to such notice, including all Persons that have asserted or, to the
Knowledge of Seller, may hold Encumbrances or Liabilities in Company Parent,
the Company Parent Interests or the Shares and all Governmental Authorities in
jurisdictions applicable to Seller, in each case as required by the Bankruptcy
Rules, or (iii) as Purchaser may reasonably request.

              (e)      After entry of the Sale Order, to the extent Purchaser is the
Successful Bidder at the Auction or if, in accordance with the Bidding Procedures
Order, no Auction is held, none of the Debtors or Company Parent will take, and
each will ensure that none of their respective Affiliates take, any action which is
intended to, or fail to take any action the intent of which failure to act is to, result
in the reversal, voiding, vacation, modification in any manner or staying of the
Sale Order.

                (f)     The Debtors and their affiliated debtors and debtors-in-
possession will be responsible for making all appropriate Filings relating to the
transactions contemplated hereby, which Filings will be submitted to Purchaser
prior to their Filing for Purchaser’s prior review and comment, which comments
will be considered in good faith by the Debtors to the extent consistent with the
transactions contemplated hereby.

              (g)      The Debtors will and will cause their affiliated debtors and
debtors-in-possession to timely consult in good faith with Purchaser regarding
pleadings it or its Affiliates intend to File in connection with, or which might


NYI-524627067v14                          80
SC1:3765114.10
reasonably affect (i) the consummation of the transactions contemplated hereby,
including the timing of consummation or (ii) the Bankruptcy Court’s approval of
the Bidding Procedures Order and the Sale Order.

              (h)   After the entry of the Sale Order and in connection with the
Closing, the Debtors will cause Company Parent to pay in full all fees of the U.S.
Trustee and File the Notice of Dismissal and all required reports with the
Bankruptcy Court in order to effectuate the consummation of the transactions
contemplated hereby.

              (i)  The Debtors will not pursue approval of the Existing Plan
Documents in the form currently on file with the Bankruptcy Court, and will
announce to the Bankruptcy Court no later than the hearing on approval of the
Bidding Procedures Order whether the Debtors intend to promptly withdraw, or to
amend, replace or supersede the Existing Plan Documents to account for the
transactions contemplated by this Agreement.


                                11. TAX MATTERS

        11.1. Tax Return Preparation. (a) Pre-Closing Tax Returns. Seller will
prepare and file, or cause to be prepared and filed, all Tax Returns in respect of
any of the Entities relating to Pre-Closing Periods that are due after the Closing
Date (including Tax Returns required to be filed by or with respect to any of the
Entities on a combined or unitary basis with Seller or any Affiliate thereof) (“Seller
Returns”). Seller will furnish Purchaser any Seller Return due after the Closing
for Purchaser’s review and comment at least 30 Business Days prior to the due
date any such Seller Return is filed (or such shorter period as the circumstances
require, but only in the case of a non-income Tax Return or a monthly Tax
Return), and Purchaser will provide Seller with Purchaser’s written comments no
later than 15 Business Days (or such shorter period as the circumstances
require, but only in the case of a non-income Tax Return or a monthly Tax
Return) before the due date of any such Seller Return. Seller will consider in
good faith any revisions to the Seller Returns that are timely and reasonably
requested by Purchaser in respect of any such Tax Return. Seller and
Purchaser agree to consult and promptly resolve in good faith any issue arising
as a result of Purchaser’s review of such Seller Returns. Seller will pay or cause
to be paid to the relevant Governmental Authority all amounts required to be paid
in respect of such Tax Returns as determined pursuant to this Section 11.1(a), to
the extent not already taken into account in determining the Final Purchase Price
or attributable to a Purchaser Tax Act.

               (b)     All Other Tax Returns. Purchaser will prepare and file, or
cause to be prepared and filed, all Tax Returns other than those described in
Section 11.1(a) above required to be filed by or on behalf of or in respect of any
of the Entities, including Tax Returns for a Straddle Period (“Purchaser Returns”).
Purchaser will furnish Seller any Purchaser Return for which Seller could be

NYI-524627067v14                         81
SC1:3765114.10
liable under this Article 11 for Seller’s review and comment at least 30 Business
Days prior to the due date of any such Purchaser Return (or such shorter period
as the circumstances require, but only in the case of a non-income Tax Return or
a monthly Tax Return), and Seller will provide Purchaser with Seller’s written
comments no later than 15 Business Days (or such shorter period as the
circumstances require, but only in the case of a non-income Tax Return or a
monthly Tax Return) before the due date of any such Purchaser Return.
Purchaser will consider in good faith any revisions to the Purchaser Returns that
are timely and reasonably requested by Seller. Seller and Purchaser agree to
consult and resolve promptly in good faith any issue arising as a result of Seller’s
review of such Purchaser Returns. Purchaser will pay or cause to be paid to the
relevant Governmental Authority all amounts required to be paid in respect of
such Purchaser Returns, as determined pursuant to this Section 11.1(b). Within
10 Business Days after determining the amount of Tax for which Seller is
responsible pursuant to this Agreement in respect of any Pre-Closing Period
(including the pre-Closing portion of any Straddle Period), Seller will pay such
amount to Purchaser (or, at the direction of Purchaser, the Company or another
Affiliate of Purchaser), to the extent not already taken into account in determining
the Final Purchase Price or attributable to a Purchaser Tax Act.

      11.2. Assistance and Cooperation. After the Closing, each of Purchaser
and Seller will (and cause their respective Affiliates to):

               (a) assist the other party in preparing and filing any Tax Returns
which such other party is responsible for preparing and filing in accordance with
this Article 11;

              (b)     reasonably cooperate with the other party in preparing for
any audits of, or disputes with Governmental Authorities regarding, any Tax
Returns which such other party is responsible for preparing and filing in
accordance with this Article 11;

              (c)     make available to the other party and to any Governmental
Authority as reasonably requested all information, records and documents
relating to Taxes of the Entities;

             (d)     provide timely notice to the other Party in writing of any
pending or threatened Tax audits or assessments of the Entities for taxable
periods for which the other Party may have a Liability under this Article 11;

              (e)    furnish the other Party with copies of all correspondence
received from any Governmental Authority in connection with any Tax audit or
information request with respect to any taxable period for which the other Party
may have a Liability under this Article 11; and

             (f)   timely sign and deliver such certificates or forms as may be
necessary or appropriate to establish an exemption from (or otherwise reduce),


NYI-524627067v14                         82
SC1:3765114.10
or file Tax Returns or other reports with respect to, Taxes resulting from the
transactions contemplated by this Agreement, and timely provide the other party
with powers of attorney or similar authorizations necessary to carry out the
purposes of this Article 11.

       11.3. Certain Tax Agreements. Effective as of the Closing, all Tax
indemnification, Tax allocation and Tax sharing agreements to which any of the
Entities is a party will be terminated and, after the Closing, none of the Entities
will have any further obligations under any such Tax indemnification, Tax
allocation or Tax sharing agreement, other than any such Agreement solely
between or among the Entities.

        11.4. Tax Indemnification.

                (a) Except to the extent attributable to a Purchaser Tax Act, Seller
will be responsible for, and will indemnify and hold harmless Purchaser and its
Affiliates for, without duplication, all Taxes and Damages relating to (i) any Taxes
imposed on the Entities that are attributable to any Pre-Closing Period and, with
respect to any Straddle Period, the portion of such Straddle Period deemed to
end on and include the Closing Date; (ii) any breach of any representation or
warranty contained in Section 5.10, or of any covenant contained in
Section 7.2(b)(S) or this Article 11; (iii) Seller’s share of any Transfer Taxes
pursuant to Section 11.11; (iv) Taxes of Purchaser and its Affiliates that would
not have arisen had Purchaser acquired the Company Shares directly (instead of
through the acquisition of the Company Parent Interests);(v) the Uruguay
Subsidiary or the Uruguay Divestiture; and (vi) any impuesto al valor agregado
(“VAT”) liability that arises as a result of the netting of Intercompany Obligations
under Section 3.5 and is not offset or credited against VAT favorable balances
attributable to such netting.

              (b)    Notwithstanding anything to the contrary in this Agreement,
the Parties agree and acknowledge that, for any amounts finally determined to be
payable by Seller under this Article 11, such amounts will be paid solely from
funds then available in the Escrow Account only to the extent Purchaser elects at
any time, by written notice to Seller, to have such amounts paid from the Escrow
Account and Seller will be obligated to pay any such amounts not so paid from
the Escrow Account.

              (c)   Any payment made pursuant to this Section 11.4 will be
treated as an adjustment to the price for which the Company Parent Interests are
purchased by the Purchaser for all Tax purposes unless otherwise required by
applicable Law.

               (d)     Seller will not have any liability to indemnify Purchaser in
respect of any Tax under this Article 11 to the extent that (i) such Tax is reduced
or eliminated through the utilization of net operating losses of one or more of the
Entities attributable to a Pre-Closing Period (including the pre-Closing portion of


NYI-524627067v14                         83
SC1:3765114.10
a Straddle Period) (such net operating losses, the “Pre-Closing NOLs”); (ii) such
Tax is offset or credited against VAT favorable balances of one or more of the
Entities attributable to a Pre-Closing Period (including the pre-Closing portion of
a Straddle Period) (such balances, the “Pre-Closing VAT Favorable Balances”);
provided, however, that any reduction in Seller’s indemnification obligation
pursuant to this clause (ii) will not exceed the net Pre-Closing VAT Favorable
Balances of the Entities, taken as a whole. After the Closing Date, Purchaser will
use and will cause its Affiliates to use commercially reasonable efforts to utilize
first any Pre-Closing NOLs or Pre-Closing VAT Favorable Balances to reduce
Taxes otherwise indemnifiable under this Article 11 before utilizing any other
available tax attributes and benefits, including other net operating losses and any
other deductions; provided, however, for the avoidance of doubt, a restructuring
of the Entities, Purchaser or its Mexican Affiliates will not be commercially
reasonable for this purpose.

         11.5. Indemnification Procedures and Contest Provisions. (a) If a written
notice of deficiency, proposed adjustment, adjustment, assessment, audit,
examination or other administrative or court proceeding, suit, dispute or other
claim (a “Tax Claim”) is delivered or sent to or commenced or initiated against
any of the Entities by any Governmental Authority with respect to Taxes or Tax
Returns of any of the Entities for which Purchaser or its Affiliates may reasonably
be entitled to indemnification pursuant to Section 11.4 above, Purchaser or its
Affiliates will promptly notify Seller in writing of the Tax Claim; provided, however,
that the failure to timely give such notice will not limit and reduce Purchaser’s
right to indemnification hereunder except to the extent that the Indemnifying
Party is prejudiced thereby.

               (b)    With respect to Tax Claims of or relating solely to Taxes of
the Entities for any Pre-Closing Period for which Seller may be liable under
Section 11.4, Seller may, upon written notice to Purchaser, assume and control
the defense of such Tax Claim at its own cost and expense and with its own
counsel. Purchaser may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Tax Claim (including participation in any
relevant meetings and conference calls). Seller will not enter into any settlement
with respect to any such Tax Claim without Purchaser’s prior written consent,
which will not be unreasonably delayed, conditioned or withheld, and Seller will
keep Purchaser informed of all developments and events relating to all Tax
Claims the defense of which is controlled by Seller (including promptly forwarding
copies to Purchaser of any related correspondence).

               (c)   With respect to Tax Claims of or relating to Taxes of the
Entities for any Straddle Period, Purchaser will control the contest of any such
claims at its own cost and expense. To the extent any such contest relates to
Taxes for which Seller might be liable under this Article 11, Seller may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Tax Claim (including participation in any relevant meetings and conference
calls). Purchaser will not enter into any settlement with respect to any such Tax

NYI-524627067v14                         84
SC1:3765114.10
Claim without Seller’s prior written consent, which will not be unreasonably
delayed, conditioned or withheld, and Purchaser will keep Seller informed of all
developments and events relating to such Tax Claim (including promptly
forwarding copies to Purchaser of any related correspondence).

               (d)    With respect to Tax Claims of or relating solely to Taxes of
the Entities for any Post-Closing Period, Purchaser will control the defense of
such Tax Claim at its own cost and expense and with its own counsel.

               (e)    Any payment required to be made pursuant to this
Section 11.5 will be made by wire transfer of immediately available cash funds in
Pesos within 30 Business Days after the indemnified party makes written
demand upon the indemnifying party, but in no case earlier than ten Business
Days prior to the date on which the relevant Taxes are required to be paid to the
relevant Governmental Authority. Any payment not timely made will accrue
interest at the rate of 6.0% per annum, compounded quarterly. Such interest will
be increased such that after all applicable withholding taxes, Purchaser receives
a net after-tax amount equal to the full amount of accrued interest.

        11.6. Allocation of Straddle Period Taxes. For purposes of this
Article 11, in order to apportion appropriately any Taxes relating to a Straddle
Period, the parties will, to the extent permitted or required under any applicable
Law, treat the Closing Date as the last day of the taxable year or period of the
Company or relevant Subsidiary for all Tax purposes. In any case where the
applicable Law does not permit the Company or relevant Subsidiary to treat the
Closing Date as the last day of the taxable year or period, the portion of any
Taxes that are allocable to the portion of the Straddle Period ending on the
Closing Date will be:

              (a)   in the case of Taxes that are imposed on a periodic basis,
deemed to be the amount of such Taxes for the entire period multiplied by a
fraction the numerator of which is the number of calendar days in the Straddle
Period ending on and including the Closing Date and the denominator of which is
the number of calendar days in the entire relevant Straddle Period;

             (b)    in the case of Taxes not described in clause (a) (such as
Taxes that are either (i) based upon or related to income or receipts or (ii)
imposed in connection with any sale or other transfer or assignment of property),
deemed equal to the amount that would be payable if the taxable year or period
ended on the Closing Date; and

               (c)    for purposes of this Section 11.6, any exemption, deduction,
credit or other item that is calculated on an annual basis shall be allocated to the
portion of the Straddle Period in the same manner as that set forth in
Section 11.6(a).




NYI-524627067v14                         85
SC1:3765114.10
        11.7. Other Tax Matters. (a) The indemnification provided for in this
Article 11 will be the sole remedy for any claim in respect of Taxes for which an
indemnity is provided under this Agreement (including the representations with
respect to Taxes set forth in Section 5.10), and the provisions of Article 9 will not
apply to such claims.

              (b)     The covenants and indemnity in this Article 11 will survive
until 60 days after the expiration of the relevant statute of limitations.

        11.8. Tax Refunds. Purchaser will pay to Seller any refunds of Taxes (or
reductions in Tax liability), including interest paid therewith, of the Entities that
result from the receipt of such refund that relate to any Pre-Closing Period
(including the pre-Closing portion of any Straddle Period), other than any refunds
that are attributable to any carryback of net operating losses, capital losses or
other similar Tax items relating solely to a Post-Closing Period. For purposes of
this Section 11.8, the term “refunds of Taxes” means the Entity’s actual receipt of
any refund, reimbursement or similar Tax item from any Person after the Closing
to the extent such refund, reimbursement or similar Tax item is attributable to any
Pre-Closing Period (including the pre-Closing portion of any Straddle Period),
other than any refund taken into account in determining the Final Purchase Price
and excludes any net tax profit account (cuenta de utilidad fiscal neta or
“CUFIN”), capital contribution account (cuenta de capital de aportación or
“CUCA”), recoverable asset tax and foreign tax credit and income tax credit from
dividends distributed in excess of CUFIN. Purchaser will make payment of any
such refund described in this Section 11.8, net of any reasonable costs incurred
by or on behalf of Purchaser in obtaining such refund, to Seller within ten
Business Days of the actual receipt of such refund. Any refunds of Taxes paid to
Seller pursuant to this Section 11.8 will be treated as an adjustment to the Final
Purchase Price.

       11.9. Amendment of Tax Returns. Except as required in order to comply
with applicable Law or pursuant to the resolution of a Tax-related Legal
Proceeding, neither Purchaser nor any of its Affiliates may amend, file, refile,
revoke or otherwise modify any Tax Return or Tax election of any Entity with
respect to a Pre-Closing Period (including the pre-Closing portion of any Straddle
Period), without the prior written consent of Seller, which consent will not be
unreasonably withheld, conditioned or delayed.

       11.10. Certain Tax Elections. In connection with the transactions
contemplated by this Agreement, Purchaser may timely make or cause to be
timely made elections pursuant to Section 338(g) of the Code with respect to
each Entity that, as of the Closing Date, is treated as a corporation for U.S.
federal income tax purposes; provided, however, that Purchaser will provide to
Seller written notice of Purchaser’s decision to make or not make such
elections no later than the earlier of (i) 30 calendar days prior to Purchaser's
making such election or elections, as the case may be, and (ii) 30 calendar days


NYI-524627067v14                         86
SC1:3765114.10
prior to the last date upon which such election or elections, as the case may be,
may be timely made.

         11.11. Transfer Taxes. Any Transfer Taxes imposed as a result of the
transactions contemplated by this Agreement will be borne 50% by Purchaser
and 50% by Seller. The Party so required by applicable Law will file all
necessary Tax Returns and other documentation with respect to all Transfer
Taxes, and, if required by the applicable Law, the other Party will, and will cause
its Affiliates to join in the execution of any such Tax Returns and other
documentation. If a Party is required under Section 11.4 to indemnify the other
Party in respect of any Transfer Taxes, the amount of the indemnification will be
an amount equal to the amount by which the other Party has paid or is obligated
to pay exceeds 50% of the total amount of such Transfer Taxes.

       11.12. Company Parent. For purposes of this Article 11, “Entities” or
“Entity” includes Company Parent.

                              12. MISCELLANEOUS

        12.1. Expenses. Except as otherwise provided in this Agreement,
whether or not the transactions contemplated hereby are consummated, all costs
and expenses (including any finder’s or investment banker’s fees and attorneys’
and accountants’ fees) incurred in connection with the negotiation and execution
of this Agreement and each other agreement, document and instrument
contemplated hereby and the consummation of the transactions contemplated
hereby and thereby will be paid by the Party incurring the expense. All such
costs and expenses payable by any Entity will be paid and satisfied in full by
Seller prior to the Closing.

        12.2. Injunctive Relief. Damages at law may be an inadequate remedy
for the breach of any of the covenants, promises and agreements contained in
this Agreement, and, accordingly, either Party will be entitled to injunctive relief
with respect to any such breach, including specific performance of such
covenants or an order enjoining a Party from any threatened, or from the
continuation of any actual, breach of the covenants contained in this Agreement.
Subject to Section 4.6(c), the rights set forth in this Section 12.2 will be in
addition to any other rights that a Party may have at law or in equity.

        12.3. Submission to Jurisdiction. Without limiting a Party’s right to appeal
any order of the Bankruptcy Court, (a) the Bankruptcy Court will retain exclusive
jurisdiction to enforce the terms of this Agreement and to decide any claims or
disputes which may arise or result from, or be connected with, this Agreement,
any breach or default hereunder, or the transactions contemplated hereby, and
(b) any and all proceedings related to the foregoing will be filed and maintained
only in the Bankruptcy Court, and the Parties hereby consent to and submit to
the jurisdiction and venue of the Bankruptcy Court and will receive notices at
such locations as indicated in Section 12.7 hereof, provided, however, that


NYI-524627067v14                         87
SC1:3765114.10
following entry of a final decree pursuant to Section 350 of the Bankruptcy Code,
if the Bankruptcy Court is unwilling to hear such proceedings, the Parties agree
to unconditionally and irrevocably submit to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in New
York County or the Commercial Division, Civil Branch of the Supreme Court of
the State of New York sitting in New York County and any appellate court
thereof, for the resolution of any such claim or dispute and each Party hereby
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same or
any other jurisdiction that could apply by virtue of their present or future domiciles
or for any other reason. Each Party irrevocably designates CT Corporation as its
agent and attorney-in-fact for the acceptance of service of process and making
an appearance on its behalf in any such claim or proceeding and for the taking of
all such acts as may be necessary or appropriate in order to confer jurisdiction
over it before the courts specified in this Section 12.3 and each Party stipulates
that such consent and appointment is irrevocable and coupled with an interest.
The Parties irrevocably waive, to the fullest extent permitted by applicable law,
any objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the Parties agrees that a judgment in any
such dispute may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by Law. On the date hereof, Seller will cause the
Company to deliver to Purchaser an irrevocable special power of attorney in
favor of the Process Agent in the form of Exhibit G for lawsuits and collections
duly executed and delivered by the Company in the presence of a Mexican
Notary Public (the “Special Power of Attorney”).

      12.4. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY WAIVES, AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY
FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED
ON OR IN CONNECTION WITH THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER ARISING
AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE.
ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 12.4 WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

       12.5. Entire Agreement; Amendments and Waivers. (a) This Agreement
(including the Schedules and Exhibits to this Agreement), the Escrow
Agreement, the Non-Disclosure Agreement and the Transition Services
Agreement represent the entire understanding and agreement between the
Parties with respect to the subject matter of this Agreement.

NYI-524627067v14                         88
SC1:3765114.10
             (b)   This Agreement may be amended, supplemented or
changed, and any provision of this Agreement may be waived, only by written
instrument making specific reference to this Agreement signed by the Party
against whom enforcement of any such amendment, supplement, modification or
waiver is sought.

               (c)    No action taken pursuant to this Agreement, including any
investigation by or on behalf of a Party, will be deemed to constitute a waiver by
the Party taking such action of compliance with any representation, warranty,
covenant or agreement contained herein. The waiver by any Party of a breach of
any provision of this Agreement will not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder will operate as a waiver
thereof, nor will any single or partial exercise of such right, power or remedy by
such Party preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.

       12.6. Governing Law. This Agreement will be governed by and
construed in accordance with the Laws of the State of New York.

       12.7. Notices. All notices and other communications under this
Agreement will be in writing and will be deemed given or delivered (a) when
delivered personally by hand (with written confirmation of receipt), (b) when sent
by facsimile (with written confirmation of transmission) or email, or (c) one
Business Day following the day sent by overnight courier (with written
confirmation of receipt), in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number as a Party may have
specified by notice given to the other Party pursuant to this provision):

                   If to Seller, Seller Parent or any Seller Guarantor, to:

                   NIU Holdings LLC
                   c/o NII Holdings, Inc.
                   1875 Explorer Street,
                   Reston, VA 20191
                   Attention: Gary D. Begeman, General Counsel
                   Fax:       703-390-5191
                   Email:     Gary.Begeman@nii.com




NYI-524627067v14                              89
SC1:3765114.10
                   With a copy (which will not constitute notice) to:

                   Jones Day
                   222 East 41st Street
                   New York, New York 10017
                   Attention: Robert A. Profusek
                   Fax:       212-755-7306
                   Email:     raprofusek@jonesday.com


                   If to Purchaser, to:

                   AT&T Inc.
                   One AT&T Plaza
                   208 South Akard Street, Suite 3702
                   Dallas, Texas 75202
                   Attention: D. Wayne Watts
                   Fax.:      (214) 746-2103
                   Email:     wayne.watts@att.com


                   With a copy (which will not constitute notice) to:

                   Sullivan & Cromwell LLP
                   125 Broad Street
                   New York, New York 10004
                   Attention: Sergio J. Galvis
                              Werner F. Ahlers
                   Fax.:      (212) 558-3588
                   Email:     galviss@sullcrom.com
                              ahlersw@sullcrom.com

        12.8. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms or provisions of this Agreement will nevertheless remain in full force
and effect. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties will negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as closely
as possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

       12.9. Binding Effect; Assignment. This Agreement will be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns. Nothing in this Agreement will create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement. No assignment of this Agreement or of any rights or obligations


NYI-524627067v14                              90
SC1:3765114.10
hereunder may be made by any Party, directly or indirectly (by operation of Law
or otherwise), without the prior written consent of the other Party and any
attempted assignment without the required consents will be void, provided,
however, that (a) the Debtors may assign some or all of their rights or delegate
some or all of their obligations hereunder to successor entities (including one or
more reorganized Debtors) pursuant to a plan of reorganization confirmed by the
Bankruptcy Court, provided that any such entity must provide to Purchaser
evidence of adequate assurance of future performance as if this Agreement was
being assumed and assigned to such entity or entities pursuant to section 365 of
the Bankruptcy Code and (b) Purchaser may assign some or all of its rights or
delegate some or all of its obligations hereunder to one or more of its Affiliates.
No assignment will relieve the assigning Party of any obligation. Upon any
permitted assignment, the references in this Agreement to the assigning Party
will also apply to any such assignee unless the context otherwise requires. In
addition to the foregoing, any entity that constitutes a Debtor Successor (as
defined in clause (x) of paragraph 49 of the Sale Order attached hereto), must (x)
assume all of the Debtors’ obligations hereunder (and the other Transaction
Documents) and (y) prior to the consummation of such transactions and
assumption, provide to Purchaser evidence of adequate assurance of future
performance as if this Agreement was being assumed and assigned to such
entity or entities pursuant to section 365 of the Bankruptcy Code. Any such
assumption will not relieve the Debtors of their respective obligations under this
Agreement or the other Transaction Documents.

          12.10. Non-Recourse. Except pursuant to an assignment contemplated
by Section 12.9 or pursuant to Section 12.13, no past, present or future director,
officer, employee, incorporator, member, partner, stockholder, Affiliate, agent,
attorney or representative of a Party will have any liability for any obligations or
liabilities of such Party under this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.

         12.11. Legal Representation. (a) Purchaser agrees that, as to all
communications prior to the Closing between Jones Day, on the one hand, and
Seller, NII Holdings, the Entities or any of their respective Affiliates, on the other
hand, to the extent that they are in respect of to the transactions contemplated by
this Agreement (collectively, the “Privileged Communications”), the attorney-
client privilege and the expectation of client confidence with respect to the
Privileged Communications belongs to Seller and/or NII Holdings and may be
controlled by Seller and/or NII Holdings and will not pass to or be claimed by
Purchaser or any of its Affiliates (including, after the Closing, the Entities). The
Privileged Communications are the property of Seller and/or NII Holdings, and,
from and after the Closing, none of Purchaser or its Affiliates (including the
Entities), or any Person purporting to act on behalf of or through Purchaser or its
Affiliates (including the Entities) will have the right to obtain such
communications, whether by waiver of the attorney-client privilege or through
other means. The Privileged Communications may be used by Seller, NII
Holdings or any of their respective Affiliates in connection with any dispute that

NYI-524627067v14                         91
SC1:3765114.10
relates to the transactions contemplated by this Agreement, including in any
claim brought by Purchaser. Notwithstanding the foregoing, in the event that a
dispute arises after the Closing between Purchaser or its Affiliates (including the
Entities) and a third party (other than a Party to this Agreement or any of their
respective Affiliates), Purchaser or its Affiliates (including the Entities) may assert
the attorney-client privilege to prevent disclosure of confidential communications
by counsel to such third party, provided, however, that none of Purchaser or its
Affiliates (including the Entities) may waive such privilege without the prior written
consent of Seller (not to be unreasonably withheld, conditioned or delayed).

                (b)     The Parties agree that Purchaser will not, and will cause any
Affiliates (including, after Closing, the Entities) not to, seek to have Jones Day
disqualified from representing Seller or its Affiliates in connection with any
dispute that may arise between Seller or its Affiliates and any of Purchaser or
any of its Affiliates (including, after Closing, the Entities) in connection with this
Agreement or the transactions contemplated by this Agreement.

      12.12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

        12.13. Seller Guarantors. (a) The Seller Guarantors hereby absolutely,
unconditionally and irrevocably guarantee, jointly and severally, on behalf of
themselves and on behalf of all of their Affiliates that are direct or indirect legal,
record or beneficial owners of any equity interests in Seller, to Purchaser the full,
complete and timely payment and performance, subject to the terms and
conditions hereof, by Seller and Seller Parent of each and every payment and
performance obligation of Seller or Seller Parent in this Agreement, without any
set off, restriction, condition or deduction for or on account of any counterclaim.
If Seller or Seller Parent defaults for any reason whatsoever on any such
payment obligation or fails to perform such performance obligation when and to
the extent that any of the same will become due and payable, then the Seller
Guarantors will unconditionally pay or cause to be paid such payment obligation
or perform or cause to be performed such performance obligation immediately
upon notice from Purchaser specifying the default so that the same benefits will
be conferred on Purchaser as would have been received if such payment or
performance obligations had been duly performed and satisfied by Seller or
Seller Parent. Purchaser will not be required to demand payment or
performance from, or initiate Legal Proceedings against, Seller, Seller Parent or
any other Person prior to or contemporaneously with proceeding against the
Seller Guarantors or demand payment therefrom or performance thereby more
than once. Subject to the terms and conditions hereof, the Seller Guarantors
waive (i) any and all legal and equitable defenses available to a guarantor (other
than payment in full by Seller or Seller Parent) and (ii) promptness, diligence,
presentment, protest, order and any notices hereunder, including any notice of
any amendment of this Agreement or waiver or other similar action granted

NYI-524627067v14                          92
SC1:3765114.10
pursuant to this Agreement and any notice of acceptance. The guarantee set
forth in this Section 12.13(a) will be deemed a continuing guarantee and will
remain in full force and effect until the satisfaction in full of all payment and
performance obligations of Seller and Seller Parent under this Agreement,
notwithstanding the winding-up, liquidation, dissolution, merger or other
incapacity or other restructuring of Seller or Seller Parent or any change in the
status, control or ownership of Seller or Seller Parent. The guarantee set forth in
this Section 12.13(a) is a primary guarantee of payment and not just of collection.

               (b)      Each Seller Guarantor agrees, on behalf of itself and on
behalf of all of its Affiliates that are direct or indirect legal, record or beneficial
owners of any equity interests in Seller, that any performance or payment
obligations expressed to be undertaken by Seller or Seller Parent that may not
be enforceable against or recoverable from Seller or Seller Parent by reason of
any legal disability or incapacity on or of Seller or Seller Parent or any fact or
circumstance (other than any limitation imposed hereunder) will nevertheless be
enforceable against and recoverable from such Seller Guarantor as though the
same had been incurred by such Seller Guarantor and such Seller Guarantor
were the sole or principal obligor in respect thereof and will be performed or paid
or caused to be performed or paid by such Seller Guarantor on demand.

               (c)    The obligations of the Seller Guarantors under this
Section 12.13 are intended to be, and the Sale Order will specifically provide that
they will be, binding upon (i) any successors or assigns of a Seller Guarantor, (ii)
any trustee, examiner, or other representative of a Seller Guarantor’s estate, (iii)
any reorganized Seller Guarantor, and (iv) any entity that constitutes a Debtor
Successor (as defined in clause (x) of paragraph 49 of the Sale Order attached
hereto) (each of (i) through (iv), a “Guarantor Successor”) as if such Guarantor
Successor were a Seller Guarantor hereunder.

               (d)    The obligations of the Seller Guarantors under this Section
12.13, will be entitled to superpriority administrative expense status pursuant to
Sections 503(b) and 507(a)(2) of the Bankruptcy Code, senior to all other
administrative expense claims, in the Bankruptcy Cases, including any
superpriority administrative expense claims that may be sought in the Bankruptcy
Cases.

                    [Remainder of page intentionally left blank]




NYI-524627067v14                          93
SC1:3765114.10
                           Exhibit A


                   Form of Bidding Procedures


                         [see attached]




SC1:
SC1:3747352.9
NYI-524627067v14
                                                                                          EXHIBIT A


                                    BIDDING PROCEDURES1

        By motion (the "Motion"), dated January [__], 2015, NII Holdings, Inc. ("NII
Holdings") and its affiliated debtors, including NIU Holdings LLC (the “Seller”), each as a
debtor and debtor-in-possession (collectively, with NII Holdings and the Seller,
the "Debtors"), sought, among other things, approval of the process and procedures
solely for the sale of 100% of the outstanding membership interests (the “Company
Parent Interests”) of Nextel International (Uruguay), LLC (“Company Parent”) to
effectuate an indirect sale of Comunicaciones Nextel de México, S.A. de C.V. (the
“Company”) outside the ordinary course of business.

       A purchase and sale agreement (including all exhibits, schedules and ancillary
agreements related thereto, the "Purchase and Sale Agreement"), dated as of January
[__], 2015, has been entered into, subject to the Bidding Procedures described below
(the “Bidding Procedures”), among the Seller, Company Parent, Seller Parent, Seller
Guarantors and New Cingular Wireless Services, Inc. (the “Stalking Horse Purchaser"),
which Purchase and Sale Agreement contemplates a transaction for the sale of the
Company Parent Interests to Purchaser (the "Sale Transaction").

       On February [17], 2015, the Bankruptcy Court entered the Bidding Procedures
Order that, among other things, authorized the Debtors to establish separate escrow
accounts to hold the Good Faith Deposit of the Stalking Horse Purchaser and pursue
the Sale Transaction through the Bidding Procedures, subject to the approval of Sale
Transaction by the Bankruptcy Court following a hearing before the Bankruptcy Court
scheduled for March 23, 2015, at 2:00 p.m. (ET) (the "Sale Hearing").

1.      Important Dates and Contact Information

        Following entry of the Bidding Procedures Order, the Debtors will:

        (a)       solicit and assist Potential Bidders (as defined below) in conducting their
                  respective due diligence investigations and accept Qualified Bids (as
                  defined below) until the deadline for receipt of Qualified Bids, which is 9:00
                  a.m. (prevailing Eastern time) on March 17, 2015;

        (b)       negotiate with Qualified Bidders (as defined below) in preparation for an
                  auction (the "Auction") to begin at 10:00 a.m. (prevailing Eastern time) on
                  March 20, 2015; and



1
     Capitalized terms not otherwise defined herein have the meanings given to them in the Bidding
     Procedures Order or the Motion, as applicable.




                                                  -1-
NYI-524634633v7
SC1:3790811.1
        (c)       after consultation with the official committee of unsecured creditors
                  appointed in the Debtors’ chapter 11 cases (the “Creditors’ Committee”)
                  select the Successful Bidder (as defined below) at the conclusion of the
                  Auction and seek authority to sell the Company Parent Interests to such
                  Successful Bidder at the Sale Hearing to be held by the Bankruptcy Court
                  at 2:00 p.m. (prevailing Eastern time) on March 23, 2015.

         Information that must be provided under these Bidding Procedures must be
provided to the following parties (the "Notice Parties"): (i) NII Holdings, Inc., 1875
Explorer Street, Reston, Virginia 20190 (Attn: Gary D. Begeman, Esq.) and at
gary.begeman@nii.com; (ii) Rothschild Inc. (“Rothschild”), 1251 Avenue of the
Americas #51, New York, New York 10020 (Attn: J. Nicholas Melton and Homer
Parkhill) and at nick.melton@rothschild.com and homer.parkhill@rothschild.com;
(iii) Jones Day, 222 East 41st Street, New York, New York 10017 (Attn: Robert A.
Profusek, Esq., and Scott J. Greenberg, Esq.) and at rprofusek@jonesday.com,
sgreenberg@jonesday.com; (iv) Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of
the Americas, New York, New York 10036 (Attn: Kenneth Eckstein, Esq.. Adam C.
Rogoff, Esq. and Stephen D. Zide, Esq.) and at keckstein@kramerlevin.com,
arogoff@kramerlevin.com, szide@kramerlevin.com; and (v) FTI Consulting, Inc., Three
Times Square, New York, New York 10036 (Attn: Steven Simms and Andrew Scruton)
and at steven.simms@fticonsulting.com, Andrew.scruton@fticonsulting.com; (v) Akin
Gump Strauss Hauer & Feld LLP, as counsel to Aurelius Capital Management, LP
(“Aurelius”), One Bryant Park, New York, New York 10036 (Attn: Daniel Golden, Esq.
and David Botter, Esq.) and at dgolden@akingump.com, dbotter@akingump.com; (vi)
Paul, Weiss, Rifkind, Wharton & Garrison LLP, as counsel to Capital Research and
Management (“Capital Group”), 1285 Avenue of the Americas, New York, New York
10019 (Attn: Andrew N. Rosenberg, Esq. and Elizabeth R. McColm, Esq.) and at
arosenberg@paulweiss.com, emccolm@paulweiss.com.

       All dates and times set forth in these Bidding Procedures may be adjusted by the
Debtors after consultation with the Creditors’ Committee and with the consent of the
Stalking Horse Purchaser.

2.      The Sale Hearing.

       At the Sale Hearing, the Debtors will seek the entry of an order in substantially
the form of the order attached as Exhibit [__] to the Motion, inter alia, authorizing and
approving the Sale Transaction (the "Sale Order") (a) if no other Qualified Bid with
respect to the Company Parent Interests is received by the Debtors, to the Stalking
Horse Purchaser pursuant to the terms and conditions set forth in the Purchase and
Sale Agreement or (b) if another Qualified Bid is received by the Debtors with respect to
the Company Parent Interests, to the Stalking Horse Purchaser and/or such other
Qualified Bidder(s) as the Debtors, in the exercise of their good faith business judgment,
after consultation with the Creditors’ Committee, determine to have made the highest or
otherwise best offer to purchase the Company Parent Interests, consistent with the
Bidding Procedures. After consultation with the Creditors’ Committee, the Sale Hearing
may be adjourned or rescheduled without notice or with limited and shortened notice to


                                              -2-
NYI-524634633v7
SC1:3790811.1
parties, including by (i) an announcement of such adjournment at the Sale Hearing or at
the Auction or (ii) the filing of a notice of adjournment with the Bankruptcy Court prior to
the commencement of the Sale Hearing.

3.      Determination by the Debtors

       The Bidding Procedures as described herein are calculated to obtain the highest
or otherwise best offer solely for the Company Parent Interests. The Debtors will
(a) determine, with the assistance of their financial advisor, Rothschild, and after
consultation with the Creditors’ Committee, whether any person or entity is a Qualified
Bidder, (b) receive bids from Qualified Bidders, (c) negotiate any bids, and (d) conduct
the Auction (clauses (a) through (d) and Section 1 above, collectively, the "Bidding
Process"). Any person or entity who wishes to make a bid to purchase the Company
Parent Interests in the Bidding Process must be a Qualified Bidder. Neither the Debtors
nor any of their representatives will be obligated to furnish any information of any kind
whatsoever relating to the Company Parent Interests, Company Parent or the Company
to any person or entity who is not a Potential Bidder and who does not comply with the
requirements set forth herein.

4.      Participation Requirements

       Unless otherwise ordered by the Bankruptcy Court, to participate in the Bidding
Process, each interested person or entity (each an "Interested Party") must deliver the
following (unless previously delivered) to the Notice Parties so as to be received no later
than 5:00 p.m. (prevailing Eastern time) on March 11, 2015:

        (a)       an executed confidentiality agreement in form and substance satisfactory
                  to the Debtors;

        (b)       a statement and other factual support demonstrating to the Debtors'
                  satisfaction in the exercise of their reasonable business judgment that the
                  Interested Party has a bona fide interest in purchasing the Company
                  Parent Interests; and

        (c)       sufficient information, as determined by the Debtors, to allow the Debtors
                  in the exercise of their reasonable business judgment to determine that
                  the Interested Party has the financial wherewithal and any required
                  internal corporate, legal or other authorizations to complete the Sale
                  Transaction, including financial statements of the Interested Party (or such
                  other form of financial disclosure acceptable to the Debtors in their
                  discretion).

       If the Debtors determine that an Interested Party has a bona fide interest in
acquiring the Company Parent Interests, no later than two Business Days after the
Debtors make that determination and have received all of the materials required above,
such Interested Party will be deemed a "Potential Bidder" and the Debtors will deliver to
such Potential Bidder: (a) an information package containing information and financial
data with respect to the Company Parent Interests, Company Parent and the Company

                                               -3-
NYI-524634633v7
SC1:3790811.1
(the "Information Package"), (b) an electronic copy of the Purchase and Sale
Agreement, and (c) access to the Debtors' confidential electronic data room concerning
the Company Parent Interests, Company Parent and the Company (the "Data Room").
The Debtors reserve the right to determine whether an Interested Party has satisfied the
above participation requirements such that it is eligible to be a Potential Bidder. Once
an Interested Party is deemed a Potential Bidder, its identity will be disclosed to (a) the
Stalking Horse Purchaser and any other Potential Bidders, and (b) the Notice Parties.

5.      Due Diligence

       Following the determination by the Debtors that any Interested Party is a
Potential Bidder until the Bid Deadline (as defined below), in addition to access to the
Data Room, the Debtors will provide such Potential Bidder such due diligence access or
additional information as may be reasonably requested by the Potential Bidder that the
Debtors determine to be reasonable in the circumstances. All additional due diligence
requests must be directed to Nick Melton of Rothschild at nick.melton@rothschild.com.
The Debtors, with the assistance of Rothschild, will coordinate all reasonable requests
for additional information and due diligence access from Potential Bidders. In the event
that any such due diligence material is in written form and has not previously been
provided to any other Potential Bidder, the Debtors will simultaneously provide such
materials to all Potential Bidders, as well as to the Stalking Horse Purchaser and the
professionals (the "Creditors' Committee Professionals") retained by the Creditors'
Committee.

       Unless otherwise determined by the Debtors, the availability of additional due
diligence to a Potential Bidder will cease if: (a) the Potential Bidder does not become a
Qualified Bidder during the period commencing on the Bid Deadline and concluding on
the Auction Date or (b) the Bidding Process is terminated. Except as provided above
with respect to the Information Package, the Purchase and Sale Agreement and access
to the Data Room, or as to the Stalking Horse Purchaser only as provided in the
Purchase and Sale Agreement, neither the Debtors nor their representatives will be
obligated to furnish any information of any kind whatsoever relating to the Company
Parent Interests, Company Parent or the Company to any party.

6.      Bid Deadline

       A Potential Bidder that desires to make a bid must deliver written and electronic
copies of its bid in both Portable Document Format (.pdf) and Microsoft Word
(.doc/.docx) format to the Notice Parties so as to be received no later than 9:00 a.m.
(prevailing Eastern time) on March 17, 2015 (the "Bid Deadline").

7.      Form and Content of a Qualified Bid

        A bid is a written proposal from a Potential Bidder that provides, at a minimum,
that:

        (a)       the Potential Bidder offers to purchase solely the Company Parent
                  Interests at the purchase price and upon the terms and conditions set forth

                                               -4-
NYI-524634633v7
SC1:3790811.1
                  in a copy of the Purchase and Sale Agreement enclosed therewith,
                  marked to show any proposed amendments and modifications
                  (the "Marked Agreement");

        (b)       states that all necessary filings under applicable regulatory, antitrust and
                  other Laws will be made (pursuant to the terms and conditions in the
                  Marked Agreement) and that payment of the fees associated with such
                  filings will be made by the Potential Bidder;

        (c)       is formal, binding and unconditional (except for those conditions expressly
                  set forth in the applicable Marked Agreement) and is not subject to any
                  due diligence or contingency and is irrevocable until the selection of the
                  Successful Bid, as set forth herein;

        (d)       does not entitle a bidder (other than the Stalking Horse Purchaser) to any
                  breakup fee, termination fee, expense reimbursement or similar type of
                  payment or reimbursement and includes a waiver of any substantial
                  contribution administrative expense claim under section 503(b) of the
                  Bankruptcy Code related to bidding for the Company Parent Interests;

        (e)       is determined by the Debtors, after consultation with the Creditors’
                  Committee, to be higher or better than the terms of the Purchase and Sale
                  Agreement, taking into account the Break-Up Fee, Expense
                  Reimbursement (which shall be deemed to be $10 million) and the
                  Minimum Overbid;

        (f)       is accompanied by the Good Faith Deposit;

        (g)       includes cash consideration sufficient to pay the Break-Up Fee and the
                  Expense Reimbursement; and

        (h)       is received by the Bid Deadline.

       The Debtors will not qualify any bid to participate in the auction contemplated by
the Bidding Procedures Order that is not accompanied by the Good Faith Deposit and
does not include at a minimum an additional amount of cash consideration sufficient to
repay the Break-Up Fee and the Expense Reimbursement.

       The Debtors, after consultation with the Creditors’ Committee, will have the right
to determine that a bid is not a Qualified Bid if the Debtors determine in good faith that
the terms of the bid are substantially more burdensome or conditional than the terms of
the Purchase and Sale Agreement and are not offset by a material increase in purchase
price or other terms, which determination may take into consideration:

        (a)       indemnification and other provisions;




                                                -5-
NYI-524634633v7
SC1:3790811.1
        (b)       whether the bid provides sufficient cash consideration to pay transfer taxes
                  or other cash costs of the transaction (including professionals' fees, the
                  Break-Up Fee and the Expense Reimbursement);

        (c)       whether the bid includes a non-cash instrument or similar consideration
                  that is not freely marketable; and

        (d)       any other factors the Debtors may deem relevant.

         A Potential Bidder must accompany its bid with: (a) written evidence of available
cash, a binding commitment for financing (not subject to any conditions other than those
expressly set forth in the applicable Marked Agreement) or such other evidence of
ability to consummate the transaction contemplated by the applicable Marked
Agreement as the Debtors may reasonably request, (b) a copy of a board resolution or
similar document demonstrating the authority of the Potential Bidder to make a binding
and irrevocable bid on the terms proposed, (c) a covenant to cooperate with the Debtors
to provide pertinent factual information regarding the Potential Bidder's operations
reasonably required to analyze issues arising with respect to any applicable antitrust
laws and other applicable regulatory requirements, (d) if the purchase price includes
non-cash consideration or fewer contingencies than are in the Purchase and Sale
Agreement, an analysis in reasonable detail of the value of the non-cash consideration
and sufficient back-up documentation that demonstrates that the bid is a higher and
better offer than the transaction contemplated by the Purchase and Sale Agreement,
and (e) if the Qualified Bid includes a Marked Agreement that is not executed, a signed
statement that such bid is irrevocable until the selection of the Successful Bid.

       A Potential Bidder must deposit with an escrow agent selected by the Debtors
(the "Escrow Agent") a deposit equal to $32 million (any such deposit, a "Good Faith
Deposit"). The Good Faith Deposit must be made by wire transfer and will be held by
the Escrow Agent in accordance with the terms of the escrow agreement.

      If a bid is received and, in the Debtors' judgment, it is not clear whether the bid is
a Qualified Bid, the Debtors may consult with the Potential Bidder and seek additional
information in an effort to establish whether or not a bid is a Qualified Bid.

        A bid received from a Potential Bidder that is determined by the Debtors, after
consultation with the Creditors’ Committee, to meet the above requirements will be
considered a "Qualified Bid," and each Potential Bidder that submits a Qualified Bid will
be considered a "Qualified Bidder." For purposes hereof, the Stalking Horse Purchaser
is a Qualified Bidder and the Purchase and Sale Agreement executed by the Purchaser
is a Qualified Bid. A Qualified Bid and bids at the Auction may be valued by the
Debtors, after consultation with the Creditors’ Committee, based upon factors as they
determine in good faith to be relevant, including: (a) the purported amount of the
Qualified Bid, including non-cash consideration if applicable, (b) the value to be
provided to the Debtors under the Qualified Bid, including the net economic effect upon
the Debtors' estates after payment of the Break-Up Fee and Expense Reimbursement,
if applicable, (c) contingencies with respect to the Sale Transaction and the ability to


                                               -6-
NYI-524634633v7
SC1:3790811.1
close the proposed Sale Transaction on a basis acceptable to the Debtors, and any
incremental costs to the Debtors in closing delays, (d) the ability to obtain any and all
necessary antitrust or other applicable regulatory approvals for the proposed
transaction, and (e) any other factors the Debtors may deem relevant.

      A party may only participate in the Bidding Process by submitting a bid to
purchase 100% of the Company Parent Interests.

       The Debtors, after consultation with the Creditors’ Committee, reserve the right to
impose additional terms and conditions with respect to Qualified Bidders. With respect
to the Stalking Horse Purchaser, the terms of the Purchase and Sale Agreement (as
may be consensually modified at any Auction) and not the terms of this paragraph will
control in connection with the matters described in the immediately preceding sentence.

8.      Baseline Bid

        Qualified Bidders that have submitted Qualified Bids are eligible to participate in
the Auction. The Debtors, after consultation with the Creditors’ Committee, will select
what they determine to be the highest or best Qualified Bid (or collection of Qualified
Bids) for the Company Parent Interests (the "Baseline Bid") to serve as the starting
point at the Auction taking into account all relevant considerations, including payment of
the Break-Up Fee and Expense Reimbursement, financial condition of the applicable
bidder and certainty of closing. As soon as reasonably practicable and not later than
two days prior to the Auction, the Debtors will identify the Baseline Bid and provide to all
Qualified Bidders and the Creditors' Committee Professionals copies of all Qualified
Bids (with such distribution permissible by electronic means, including posting to the
Data Room). For the avoidance of doubt, any Baseline Bid must provide for at least of
$10 million of incremental value to the Debtors after taking into account the payment of
the Break-Up Fee and Expense Reimbursement (which shall be deemed to be $10
million) to the Stalking Horse Purchaser.

9.      "As Is, Where Is"

       Any Sale Transaction will be on an "as is, where is" basis and without
representations or warranties of any kind by the Debtors, their agents or the Debtors'
chapter 11 estates, except and solely to the extent expressly set forth in the final
purchase agreement approved by the Bankruptcy Court. Each Qualified Bidder will be
required to acknowledge and represent that it has had an opportunity to conduct any
and all due diligence regarding the Company Parent Interests that are the subject of the
Auction prior to making its bid and that it has relied solely upon its own independent
review and investigation in making its bid. Except as otherwise provided in the final
purchase agreement approved by the Bankruptcy Court, all of the Debtors' right, title
and interest in the Company Parent Interests will be sold free and clear of liens, claims,
interests and encumbrances as proposed in the form of sale order attached to the
Motion (collectively, "Liens"), with any Liens to attach to the proceeds of the Sale
Transaction as provided in the proposed form of sale order.



                                            -7-
NYI-524634633v7
SC1:3790811.1
10.     Auction

        If more than one Qualified Bid is received by the Bid Deadline, the Debtors will
conduct the Auction. The Auction will take place at 10:00 a.m. (prevailing Eastern time)
on March 20, 2015 (the "Auction Date"), at the offices of Jones Day, located at 222 East
41st Street, New York, New York, or such other time as the Debtors may notify
Qualified Bidders who have submitted Qualified Bids. Only a Qualified Bidder that has
submitted a Qualified Bid will be eligible to participate at the Auction, subject to such
limitations as the Debtors may impose in good faith. A reasonable number of
representatives of the professional advisors and members of the Creditors' Committee
will be permitted to attend and observe the Auction.

        At the Auction, participants (including the Stalking Horse Purchaser) will be
permitted to increase their bids. Bidding on the Company Parent Interests will start at
the purchase price and terms proposed in the Baseline Bid, and will proceed thereafter
in increments of $10 million (the "Minimum Overbid"). If the Stalking Horse Purchaser
bids at the Auction, the Stalking Horse Purchaser will be entitled to a "credit" in the
amount of the Expense Reimbursement (which shall be deemed to be $10 million) and
the Break-Up Fee to be counted towards its bid such that the cash and other
consideration proposed by the Stalking Horse Purchaser plus the Expense
Reimbursement and Break-Up Fee “credit” must exceed the most recent bid by at least
the Minimum Overbid amount.

      The Debtors may adopt rules for the Auction at any time that the Debtors, after
consultation with the Creditors’ Committee, determine in any material respect to be
appropriate to promote the goals of the Bidding Process and do not conflict with these
Bidding Procedures; provided that any Auction rules adopted by the Debtors will not
modify or conflict with the immediately prior paragraph or any of the terms of the
Purchase and Sale Agreement (as may be consensually modified at any Auction)
without the consent of the Stalking Horse Purchaser.

        The Debtors reserve the right to and may, after consultation with the Creditors’
Committee, reject at any time before entry of the relevant Sale Order any bid (other than
the Purchase and Sale Agreement) that, in the Debtors' judgment, is: (a) inadequate or
insufficient, (b) not in conformity with the requirements of the Bankruptcy Code, these
Bidding Procedures or the terms and conditions of the Sale Transaction, or (c) contrary
to the best interests of the Debtors and their estates.

       Prior to the conclusion of the Auction, the Debtors, in consultation with the
Creditors’ Committee, will: (a) review and evaluate each bid made at the Auction on the
basis of financial and contractual terms and other factors relevant to the sale process,
including those factors affecting the speed and certainty of consummating the Sale
Transaction, (b) identify the highest or otherwise best offer or collection of offers
(the "Successful Bid") solely for the Company Parent Interests, (c) inform and consult
with the professional advisors to the Creditors' Committee regarding the foregoing, and
(d) notify all Qualified Bidders participating in the Auction, prior to its adjournment, of the
successful bidder (the "Successful Bidder"), the amount and other material terms of the


                                              -8-
NYI-524634633v7
SC1:3790811.1
Successful Bid. Absent irregularities in the conduct of the Auction or reasonable and
material confusion during the bidding, each as determined by the Bankruptcy Court, the
Debtors will not consider bids made after the Auction has been closed. In the event the
Stalking Horse Purchaser's bid is the only Qualified Bid received by the Debtors by the
Bid Deadline, no Auction will be conducted, and Purchaser will be the Successful
Bidder. At the Sale Hearing, the Debtors will present the Successful Bid to the
Bankruptcy Court for approval. Following the entry of the Sale Order, the Debtors will
proceed to close the Sale Transaction upon the satisfaction or waiver of all applicable
conditions precedent to closing.

11.     Acceptance of Qualified Bids

      The Debtors presently intend to seek approval of, and thereafter consummate
the Sale Transaction with the Successful Bidder, subject to the entry of the Sale Order.

       If a failure to consummate the purchase is the result of a breach by the
Successful Bidder, the Debtors may retain the Good Faith Deposit of such Successful
Bidder and reserve the right to seek, in addition to the Good Faith Deposit, any and all
available damages from such Successful Bidder, including, but not limited to, with
respect to any Good Faith Deposit. With respect to the Stalking Horse Purchaser and
the Purchase and Sale Agreement, the terms of the Purchase and Sale Agreement (as
may be consensually modified at any Auction) and not the terms of this paragraph will
control in connection with the matters described in this paragraph.

12.     Modification of Bidding Procedures

       The Debtors, with the consent of the Creditors’ Committee, may amend these
Bidding Procedures or the Bidding Process at any time and from time to time in any
manner that they determine in good faith will best promote the goals of the Bidding
Process, including extending or modifying any of the dates described herein; provided
that, with respect to the Stalking Horse Purchaser and the Stalking Horse Purchase
Agreement, the terms of the Stalking Horse Purchase Agreement (as may be
consensually modified at any Auction) and not the terms of this paragraph shall control.

13.     Return of Good Faith Deposit

        The Good Faith Deposits of all Qualified Bidders, including Purchaser, will be
held in escrow by the Escrow Agent and while held in escrow will not become property
of the Debtors' bankruptcy estates unless released from escrow pursuant to terms of the
applicable escrow agreement or pursuant to further order of the Bankruptcy Court. The
Escrow Agent will retain the Good Faith Deposits of the Successful Bidder until the
closing of the Sale Transaction unless otherwise ordered by the Bankruptcy Court. The
Good Faith Deposits (other than the Successful Bidder) of the other Qualified Bidders
will be returned within two Business Days of the entry of the Sale Order. At the closing
of the Sale Transaction contemplated by the Successful Bid, the Successful Bidder will
be entitled to a credit for the amount of its Good Faith Deposit. Upon the return of the
Good Faith Deposits, their respective owners will receive any and all interest that has


                                           -9-
NYI-524634633v7
SC1:3790811.1
accrued thereon. With respect to the Stalking Horse Purchaser and the Purchase and
Sale Agreement, the terms of the Purchase and Sale Agreement and the Escrow
Agreement (each as may be consensually modified at any auction) and not the terms of
this paragraph will control the Purchaser's rights with respect to the Good Faith Deposit.

14.     Consultation Matters

       In the event that any member of the Creditors' Committee or an affiliate thereof
submits a Qualified Bid, the Creditors' Committee’s professional advisor must exclude
such member from any discussions or deliberations between the Creditors' Committee’s
professional advisors and the Committee regarding the sale of the Company Parent
Interests and must not provide any information regarding the sale of the Company
Parent Interests to such member, and any obligation of the Debtors hereunder or
otherwise to consult with the affected party will be without further action waived,
discharged and released.




                                           -10-
NYI-524634633v7
SC1:3790811.1
                              Exhibit B


                   Form of Bidding Procedures Order


                            [see attached]




SC1:
SC1:3747352.9
NYI-524627067v14
                                                                                                         Exhibit B


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :   Chapter 11
In re:                                                         :
                                                               :   Case No. 14-12611 (SCC)
NII Holdings, Inc., et al.,1                                   :
                                                               :   (Jointly Administered)
                                  Debtors.                     :
                                                               :   Related Docket No. [___]
---------------------------------------------------------------x

              ORDER (A) AUTHORIZING AND APPROVING THE BIDDING
           PROCEDURES, BREAK-UP FEE AND EXPENSE REIMBURSEMENT,
        (B) AUTHORIZING AND APPROVING THE DEBTORS' ENTRY INTO THE
             STALKING HORSE PURCHASE AGREEMENT, (C) APPROVING
         THE NOTICE PROCEDURES, AND (D) SCHEDULING A SALE HEARING

                   Upon consideration of the motion [Docket No. [●]] (as amended, the “Motion”)2

of the above-captioned debtors and debtors in possession (collectively, the “Debtors”), for (i) an

order (a) authorizing and approving (x) the bidding procedures (as attached hereto as Exhibit 1,

the “Bidding Procedures”) and the Break-Up Fee and Expense Reimbursement granted pursuant

to the Purchase and Sale Agreement by and among NIHD Telecom Holdings B.V. (“Seller

Parent”), NIU Holdings LLC (“Seller”), Nextel International (Uruguay) LLC (“Company

Parent”), Comunicaciones Nextel de México, S.A. de C.V., NII International Telecom S.C.A.,


    1
          The Debtors in these chapter 11 cases (the “Chapter 11 Cases”) are comprised of the following thirteen
entities (the last four digits of their respective U.S. taxpayer identification numbers follow in parentheses): NII
Holdings, Inc. (1412); Nextel International (Services), Ltd. (6566); NII Capital Corp. (6843); NII Aviation, Inc.
(6551); NII Funding Corp. (6265); NII Global Holdings, Inc. (1283); NII International Telecom S.C.A. (7498); NII
International Holdings S.à r.l. (N/A); NII International Services S.à r.l. (6081); Airfone Holdings, LLC (1746);
Nextel International (Uruguay), LLC (5939); McCaw International (Brazil), LLC (1850); and NII Mercosur, LLC
(4079).
   On January [__], 2015, the following additional Debtor filed a chapter 11 bankruptcy petition: NIU Holdings
LLC (N/A).
    The location of the Debtors' corporate headquarters and the Debtors' service address is: 1875 Explorer Street,
Suite 800, Reston, VA 20190.
    2
         Unless otherwise stated, all capitalized terms not defined herein shall have the same meanings ascribed to
such terms in the Bidding Procedures or the Stalking Horse Purchase Agreement, as applicable.



NYI-524634634v10
SC1:3790810.1
NII International Holdings S.à.r.l., NII Global Holdings, Inc., NII Capital Corp. and NII

Holdings, Inc. (collectively, “Seller Guarantor”) and New Cingular Wireless Services, Inc.

(“Stalking Horse Purchaser”) dated as of January [●], 2015 (as appended to the Motion as

Exhibit B and, together with all Schedules and Exhibits thereto, as such agreement, schedules

and exhibits may be amended, modified or supplemented from time to time in accordance with

the terms thereof, the “Stalking Horse Purchase Agreement”) and (y) the Debtors' entry into the

Stalking Horse Purchase Agreement, (b) granting superpriority administrative expense status

with respect to payment of the Break-Up Fee and Expense Reimbursement under or in

connection with the Stalking Horse Purchase Agreement, (c) approving the form and manner of

notice of the Sale and the Sale Order (the “Notice Procedures”) and (d) setting the time, date and

place for a hearing (the “Sale Hearing”) to consider, among other things, the sale by Seller to

Purchaser of the Company Parent Membership Interests, free and clear of all 363 Interests (the

“Sale”) (collectively, the “Bidding Procedures Relief”) and (ii) an order (a) authorizing all of the

transactions contemplated by the Stalking Horse Purchase Agreement, (b) authorizing and

approving the Sale, (c) authorizing and directing the assumption by the Debtors of the Contracts

set forth in the Contract and Cure Schedule (as defined below), (d) approving the assumption by

Seller and novation by Company Parent of certain interests in Company Parent and enjoining the

enforcement of such interests against Company Parent, (e) authorizing and directing the

dismissal of the Chapter 11 Case of Company Parent and (f) granting certain related relief; and

it appearing that this Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

and 1334; and it appearing that venue of these chapter 11 cases and the Motion in this district is

proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this matter is a core

proceeding pursuant to 28 U.S.C. § 157(b); and the Court having considered the
                                              -2-


NYI-524634634v10
SC1:3790810.1
[DECLARATION], dated January [●], 2015 [Docket No. [●] and the [DECLARATION], dated

January [●], 2015 [Docket No. [●]]; and this Court having determined that the relief requested in

the Motion is in the best interests of the Debtors, their estates, their creditors and other parties in

interest; and it appearing that proper and adequate notice of the Motion has been given and that,

except as otherwise ordered herein, no other or further notice is necessary; and after due

deliberation thereon; and good and sufficient cause appearing therefor, it is hereby

         FOUND AND DETERMINED THAT:3

         A.        The statutory and legal predicates for the relief requested in this Order are

sections 105, 363 and 365 of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101

et seq. (the “Bankruptcy Code”), Rules 2002, 6004 and 6006 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rules 6004-1 and 6006-1 of the Local Rules for the

United States Bankruptcy Court for the Southern District of New York (the “Local Rules”).

         B.        Good and sufficient notice of the relief granted by this Order has been given and

no further notice is required. A reasonable opportunity to object or be heard regarding the relief

granted by this Order has been afforded to those parties entitled to notice pursuant to Bankruptcy

Rule 6004(a).

         C.        The Debtors’ proposed notice of the Sale and the other matters to be considered at

the Sale Hearing, substantially in the form attached to the Motion as Exhibit [●] (the “Sale

Notice”), and proposed publication notice, substantially in the form attached to the Motion as

Exhibit [●] (the “Publication Notice”), are appropriate and reasonably calculated to provide all


3
         The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the
extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
extent any of the following conclusions of law constitute findings of fact, they are adopted as such.
                                                         -3-


NYI-524634634v10
SC1:3790810.1
interested parties with timely and proper notice of the Bidding Procedures, Auction, Sale Motion,

Sale Hearing, Sale, Injunction, Seller Liability Assumption and Company Parent Novation and

Company Parent Dismissal.

        D.         No further or other notice beyond that described in the foregoing paragraphs is

required in connection with the foregoing.

        E.         The Bidding Procedures attached hereto as Exhibit 1 are fair, reasonable,

appropriate and are designed to maximize recovery to the Debtors’ estates and creditors.

        F.         The Debtors have demonstrated compelling and sound business justifications for

entering into the Stalking Horse Purchase Agreement and incurring the obligations arising

thereunder or in connection therewith, including the provisions related to the payment of the

Break-Up Fee and Expense Reimbursement under the circumstances, timing, and procedures set

forth therein.

        G.         The Seller’s and Seller Guarantor’s incurrence of the obligations arising under or

in connection with the Stalking Horse Purchase Agreement, including the provisions related to

payment of the Break-Up Fee and Expense Reimbursement and the Seller Guarantor’s guarantee

thereof are (a) actual and necessary costs of preserving the Debtors’ estates, within the meaning

of section 503(b) of the Bankruptcy Code, (b) of substantial benefit to the Debtors’ estates and

creditors and all parties in interest herein, because, among other things, they induced the Stalking

Horse Purchaser to submit a bid that will serve as a minimum or floor bid for the Sale on which

the Debtors, their creditors and other bidders can rely, (c) reasonable and appropriate in light of

the size and nature of the proposed Sale and the efforts that have been and will be expended by

the Stalking Horse Purchaser, and (d) necessary to induce the Stalking Horse Purchaser to enter

into the Stalking Horse Purchase Agreement and to continue to pursue the Sale.
                                             -4-


NYI-524634634v10
SC1:3790810.1
        H.         The Company Parent Transfer is in the best interests of the Debtors’ estates,

creditors and all other parties in interest and represent a reasonable exercise of the Debtors’

sound business judgment.

        I.         The Company Parent Membership Interests comprise 100% of the equity interests

of Company Parent, and no other equity interests are outstanding or issuable by Company Parent.

Neither Seller nor Company Parent is obligated, contractually or otherwise, to issue, directly or

indirectly, any other equity interests or rights to acquire equity interests in Company Parent.

Following the Company Parent Transfer, the Company Parent Membership Interests are the

property of Seller’s estate and legal and beneficial title thereto is vested in the Debtors’ estates

within the meaning of section 541(a) of the Bankruptcy Code. Seller’s estate has no assets or

liabilities other than the Company Parent Membership Interests.

        J.         The Shares comprise 100% of the equity interests of the Company, and no other

equity interests are outstanding or issuable by the Company. The Company is not obligated,

contractually or otherwise, to issue, directly or indirectly, any other equity interests or rights to

acquire equity interests in the Company. The Company Shares are the property of Company

Parent’s estate and legal and beneficial title thereto is vested in the Company Parent's estate

within the meaning of section 541(a) of the Bankruptcy Code. Company Parent’s estate has no

other assets other than the Company Shares and the Uruguay Interests.

        K.         The Bidding Procedures comply with the requirements of Local Rule 6004-1 and

the Sale Guidelines.

        L.         There is no cause to dismiss the bankruptcy case of Seller under section 1112(b)

of the Bankruptcy Code. Specifically, none of the events set forth in section 1112(b)(4) of the


                                                   -5-


NYI-524634634v10
SC1:3790810.1
Bankruptcy Code have occurred with respect to Seller, and Seller’s bankruptcy petition was filed

in good faith.

          M.       The entry of this Order is in the best interests of the Debtors and their estates,

creditors, and interest holders and all other parties in interest herein; and therefore

                   IT IS HEREBY ORDERED THAT:

                   1.     The Bidding Procedures Relief is GRANTED to the extent set forth

herein.

                   2.     To the extent approval for the Company Parent Transfer is required, the

Company Parent Transfer is hereby approved.

               Approval of Debtors' Entry Into Stalking Horse Purchase Agreement

                   3.     The Debtors are authorized and directed to perform all of their respective

 pre-closing obligations under the Stalking Horse Purchase Agreement; provided that, for the

 avoidance of doubt, consummation of the transactions contemplated by the Stalking Horse

 Purchase Agreement shall be subject to entry of the Sale Order and the satisfaction or waiver of

 the other conditions to closing on the terms set forth in the Stalking Horse Purchase Agreement.

                                        The Bidding Procedures

                   4.     The Bidding Procedures attached hereto as Exhibit 1 are hereby approved

in all respects.

                   5.     The Debtors shall conduct a sale of the Company Parent Membership

Interests and, indirectly, the Company, pursuant to the Bidding Procedures and the terms of this

Order.




                                                     -6-


NYI-524634634v10
SC1:3790810.1
                   6.    The Stalking Horse Purchaser is a Qualified Bidder and the Stalking Horse

Purchase Agreement is a Qualified Bid, in each case, pursuant to the Bidding Procedures for all

purposes.

                   7.    Any party seeking to acquire any Company Parent Membership Interests

or Shares, or a material portion of assets of the Company, in each case directly or indirectly, shall

do so in compliance with the Bidding Procedures.

                         The Break-Up Fee and Expense Reimbursement

                   8.    The Break-Up Fee and Expense Reimbursement as set forth in the

Stalking Horse Purchase Agreement, and the provisions of the Stalking Horse Purchase

Agreement relating thereto, are hereby approved. The Debtors shall pay the Break-Up Fee and

Expense Reimbursement to the Stalking Horse Purchaser to the extent due and payable under the

Stalking Horse Purchase Agreement.

                   9.    All of Seller’s, Company Parent’s and Seller Guarantor’s obligations

arising under or in connection with the Stalking Horse Agreement with respect to the Break-Up

Fee and the Expense Reimbursement shall (a) survive termination of the Stalking Horse

Purchase Agreement, (b) constitute an administrative expense claim under section 503(b) and

507(a)(2) of the Bankruptcy Code and shall be senior to all other administrative expense claims

that may be approved in the Bankruptcy Case, and (c) be payable under the terms and conditions

of the Stalking Horse Purchase Agreement and this Order without any further order of this Court.

                   10.   Seller’s, Company Parent’s and Seller Guarantor’s obligations relating to

the Break-Up Fee and the Expense Reimbursement arising under or in connection with the

Stalking Horse Purchaser Agreement shall be binding and enforceable against each such party

and their respective estates, and, as applicable, (i) any of their respective successors or assigns,
                                                 -7-


NYI-524634634v10
SC1:3790810.1
(ii) any trustee, examiner, or other representative of the Debtors’ estate, (iii) the reorganized

Debtors, and (iv) any other entity vested or revested with any right, title or interest in or to a

material portion of the assets directly or indirectly owned by Seller, Company Parent or Seller

Guarantor, or any other person claiming any rights in or control over a material portion of such

assets (collectively, the “Debtor Successors”) as if such Debtor Successors were the Debtors.

                                           Notice Procedures

                   11.    The Sale Notice and the Publication Notice are sufficient to provide

effective notice to all interested parties of the Bidding Procedures, Auction, Sale Motion, Sale

Hearing, Sale, Injunction, Seller Liability Assumption, Company Parent Novation and Company

Parent Dismissal pursuant to Bankruptcy Rules 2002 and 6004 and Local Rules 4001-1 and

6004-1, and each is hereby approved.

                   12.    As soon as reasonably practicable, but in no event later than the third (3rd)

business day after entry of this Order, the Debtors (or their agent) shall serve the Sale Notice by

first-class mail, postage prepaid, and/or via overnight mail, facsimile, hand delivery or electronic

transmission upon:

        (a)        the Office of the United States Trustee for the Southern District of New York (the

“U.S. Trustee”);

        (b)        Kramer Levin Naftalis & Frankel, LLP, counsel to the Creditors' Committee;

        (c)        Paul, Weiss, Rifkind, Wharton & Garrison, on behalf of certain noteholders;

        (d)        Akin, Gump, Strauss, Hauer & Feld LLP, on behalf of certain noteholders;

        (e)        Kirkland & Ellis LLP, on behalf of certain noteholders;

        (f)        U.S. Bank National Association, solely in its capacity as the trustee under the

indenture governing those certain 8.875% senior unsecured notes due in 2019;
                                                   -8-


NYI-524634634v10
SC1:3790810.1
        (g)        Wilmington Savings Fund Society, FSB, solely in its capacity as the trustee under

the indenture governing those certain 10% senior unsecured notes due in 2016;

        (h)        Wilmington Trust, National Association, solely in its capacities as the trustee

under the indentures governing those certain 11.375% senior unsecured notes due in 2019 and

those certain 7.875% senior unsecured notes due in 2019

        (i)        all other parties known to hold, or have asserted, any Company Parent 363

Interest;

        (j)        all other parties known to hold, or have asserted, any 363 Interest in the Company

Parent Membership Interests;

        (k)        all non-Debtor parties to the Assumed Contracts (as defined below);

        (l)        all entities reasonably known to have expressed, since January 1, 2014, an interest

in the acquisition, directly or indirectly, of Company Parent, the Shares, the Company or a

material portion of the Company’s assets;

        (m)        federal, state, and local regulatory or taxing authorities or recording offices or any

other governmental authorities that (i) as a result of the Sale, may have claims, contingent or

otherwise, in connection with the Seller’s ownership of the Company Parent Membership

Interests or (ii) may have any claim against Company Parent or other reasonably known interest

in the relief requested by the Sale Motion; and

        (l)        all parties who have requested notice pursuant to Bankruptcy Rule 2002 as of the

date hereof.

                   13.    As soon as reasonably practicable, but in no event later than the third (3rd)

business day after entry of this Order, the Debtors shall publish the Publication Notice (a) one


                                                    -9-


NYI-524634634v10
SC1:3790810.1
time in the global edition of the Wall Street Journal, (b) one time in Reforma and (b) on the

Debtors’ website hosted by Prime Clerk at https://cases.primeclerk.com/nii.

                   14.   Concurrently with the filing of the Sale Notice, the Debtors shall file with

the Court a schedule (a “Contract and Cure Schedule”) of cure obligations for the Contracts that

may be assumed or assumed and assigned by the Debtors at Closing (the “Assumed Contracts”

and each, an “Assumed Contract”), which may be amended from time to time. The Contract and

Cure Schedule shall include a description of each Assumed Contract and the Cure Costs, if any,

necessary to cure such Assumed Contracts pursuant to section 365 of the Bankruptcy Code. A

copy of the Contract and Cure Schedule, together with the Sale Notice and a copy of this Order,

will be served by first-class mail on each of the non-debtor parties listed on the Contract and

Cure Schedule, and such notice is appropriate and reasonably calculated to provide such parties

with timely and proper notice of the assumption of the Assumed Contracts.

                                        Objection Procedures

                   15.   The deadline for objecting, for any reason, to approval of the Sale

(including the sale of the Company Parent Membership Interests free and clear of 363 Interests),

the Injunction, the Seller Liability Assumption and Company Parent Novation or the Company

Parent Dismissal shall be 4:00 p.m. (ET) on March 16, 2015 (the “Sale Objection Deadline”).

Any and all written objections as contemplated by this Order must be: (a) in writing; (b) state

with specificity the basis of the objection, (c) signed by counsel or attested to by the objecting

party; (d) in conformity with the Bankruptcy Rules, the Local Rules and the case management

procedures in these chapter 11 cases; (e) filed with the Bankruptcy Court; and (f) served on

(i) the U.S. Trustee, 201 Varick Street, Suite 1006, New York, NY 10014 (Attn: Susan D.

Golden, Esq. and Brian Masumoto, Esq.); (ii) the Debtors, c/o NII Holdings, Inc. 1875 Explorer
                                                 -10-


NYI-524634634v10
SC1:3790810.1
Street, Suite 800, Reston, VA 20190 (Attn: General Counsel); (iii) Jones Day, 222 East 41st

Street, New York, New York 10017 (Attn: Scott J. Greenberg, Esq. and Lisa Laukitis, Esq.);

(iv) Kramer Levin Naftalis & Frankel, 1177 Avenue of the Americas, New York, New York

10036 (Attn: Kenneth Eckstein, Esq., Adam Rogoff, Esq., and Stephen Zide, Esq.); and

(v) Sullivan & Cromwell LLP, 125 Broad Street, New York, New York 10004 (Attn: Michael H.

Torkin, Esq. and David R. Zylberberg, Esq.) so as to be received on or before the Sale Objection

Deadline.

                   16.   Failure to object to the relief requested in the Motion by the Sale

Objection Deadline shall be deemed to be “consent” for purposes of section 363(f) of the

Bankruptcy Code.

                   17.   Any objections to any proposed Cure Costs (any such objection, a “Cure

Objection”) must be in writing and filed with the Court and served on the Notice Parties so as to

be received by the later of (a) 4:00 p.m. (ET) on March 16, 2015 and (b) 4:00 p.m. (ET) on the

date that is 14-days following the Debtors' delivery of notice to an affected counterparty. If no

timely Cure Objection is filed and served with respect to an Assumed Contract, the Cure Costs

identified in the Contract and Cure Schedule with respect to such Assumed Contract will be the

only amounts necessary under section 365(b) of the Bankruptcy Code to cure all monetary

defaults under such Assumed Contract. Any party failing to timely file a Cure Objection shall be

forever barred from objecting to the Cure Costs and from asserting any additional cure or other

amounts against the Debtors, their estates or the Successful Bidder.

                   18.   Any objections to the provision of adequate assurance of future

performance under any Assumed Contract (any such objection, an “Adequate Assurance

Objection”), must be filed with the Court and served on the Notice Parties so as to be received by
                                               -11-


NYI-524634634v10
SC1:3790810.1
the later of (a) 4:00 p.m. (ET) on March 16, 2015, (b) 4:00 p.m. (ET) on the date that is 14-days

following the Debtors' delivery of notice to the affected counterparty and (c) if the Successful

Bidder is not the Stalking Horse Purchaser, prior to the commencment of the Sale Hearing. If no

timely Adequate Assurance Objection is filed and served with respect to an Assumed Contract,

the applicable Debtor will be deemed to have provided adequate assurance of future performance

under the applicable Assumed Contract in accordance with section 365(f)(2)(B) of the

Bankruptcy Code if such Debtor ultimately assumes such Assumed Contract at Closing of the

Sale.

                   19.   If a timely Cure Objection or Adequate Assurance Objection is received

and any such objection cannot otherwise be resolved by the parties, such objection shall be

resolved at the Sale Hearing or at a subsequent hearing set by the Court.

                   20.   All objections to the Motion or the relief requested therein (and all

reservations of rights included therein), as it pertains to the entry of this Order, are overruled to

the extent they have not been withdrawn, waived or otherwise resolved.

                                        Other Relief Granted

                   21.   The Auction is scheduled for 10:00 a.m. (ET) on March 20, 2015 at the

offices of Jones Day, 222 East 41st Street, New York, New York 10017.

                   22.   The Sale Hearing shall be held in this Court at 2:00 p.m. (ET) on

March 23, 2015. The Sale Hearing may be adjourned or rescheduled without further notice by

an announcement of the adjourned date at the Sale Hearing or by the filing of a hearing agenda.

                   23.   The Good Faith Deposits of the Stalking Horse Purchaser and any other

bidder, and any other amounts deposited into escrow pursuant to the applicable purchase

agreement (which, in the case of the Stalking Horse Purchaser, shall be the Stalking Horse
                                                  -12-


NYI-524634634v10
SC1:3790810.1
Purchase Agreement), shall be held in escrow by the Deposit Agent and shall not become

property of the Seller’s bankruptcy estates unless the Deposit or other escrow amount is

otherwise due and payable to Seller in accordance with the applicable purchase agreement

(which, in the case of the Stalking Horse Purchaser, shall be the Stalking Horse Purchase

Agreement). The Escrow Agreement shall be binding and enforceable against Seller and its

estate in all respects and Seller is authorized and directed to perform its obligations thereunder.

Seller is authorized to enter into an escrow agreement substantially in the form of the Escrow

Agreement with each other bidder (if any), and when executed by Seller, such escrow

agreements (if any) shall be binding and enforceable against Seller and its estate in all respects.

                   24.    Notwithstanding anything to the contrary in this Order, any other order of

this Court or any plan of reorganization or liquidation of any Debtor, Purchaser shall not be

required to file or serve a proof of claim with respect to claims arising under or in connection

with the Stalking Horse Purchase Agreement with respect to payment of the Breakup Fee and

Expense Reimbursement, and no bar date shall be imposed with respect to such claims.

                   25.    The Debtors will not pursue approval of the Existing Plan Documents in

the form currently on file with the Court,4 and will announce to the Court no later than the

hearing on approval of the Bidding Procedures Order whether the Debtors intend to promptly

withdraw, or to amend, replace or supersede the Existing Plan Documents to account for the

transactions contemplated by the Stalking Horse Purchase Agreement. For the avoidance of




4
         “Existing Plan Documents” means, collectively, the Plan Support Agreement filed as an exhibit to Docket
No. 320, the Joint Plan of Reorganization Proposed by Debtors and Debtors in Possession and Official Committee
of Unsecured Creditors [Docket No. 322] and the Disclosure Statement for Joint Plan of Reorganization Proposed
by Debtors and Debtors in Possession and Official Committee of Unsecured Creditors [Docket No. 323].
                                                      -13-


NYI-524634634v10
SC1:3790810.1
doubt, the Debtors shall be permitted to consummate the Existing Plan Documents if the Stalking

Horse Purchase Agreement is validly terminated according to its terms.

                   26.   In the event there is a conflict between this Order and the Motion or the

Stalking Horse Purchase Agreement, this Order shall control and govern.

                   27.   This Order shall be binding in all respects upon any trustees, examiners,

“responsible persons” or other fiduciaries appointed in the Debtors’ bankruptcy cases or upon a

conversion to chapter 7 under the Bankruptcy Code.

                   28.   The Stalking Horse Purchaser has standing to seek to enforce the terms of

this Order.

                   29.   Notwithstanding any provision in the Federal Rules of Bankruptcy

Procedure to the contrary, (i) the terms of this Order shall be immediately effective and

enforceable upon its entry, notwithstanding the possible applicability of Bankruptcy Rule

6004(h) or otherwise, (ii) the Debtors are not subject to any stay in the implementation,

enforcement or realization of the relief granted in this Order, and (iii) the Debtors may, in their

reasonable business judgment and without further delay, take any action and perform any act

authorized under this Order. For the avoidance of doubt, the Break-Up Fee and Expense

Reimbursement approved by this Order shall be immediately appealable and failure to appeal in

accordance with the Bankruptcy Rules or other applicable law shall constitute a waiver of such

rights.

                   30.   The requirements set forth in Local Rule 9013-1(b) are satisfied.

                   31.   The requirements set forth in Bankruptcy Rule 6003(b) are satisfied.

                   32.   The requirements set forth in Bankruptcy Rule 6004(a) are satisfied.


                                                 -14-


NYI-524634634v10
SC1:3790810.1
                   33.   This Court retains jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

Dated: February __, 2015
       New York, New York                            HONORABLE SHELLEY C. CHAPMAN
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                  -15-


NYI-524634634v10
SC1:3790810.1
                       Exhibit C


                   Form of Sale Order


                     [see attached]




SC1:
SC1:3747352.9
NYI-524627067v14
                                                                                                         Exhibit C


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
NII Holdings, Inc., et al.,1                                   :   Case No. 14-12611 (SCC)
                                                               :
                                  Debtors.
                                                               :   (Jointly Administered)
                                                               :
---------------------------------------------------------------x


        ORDER: (I) APPROVING PURCHASE AND SALE AGREEMENT; (II)
   AUTHORIZING THE SALE OF ALL OF THE MEMBERSHIP INTERESTS OF
NEXTEL INTERNATIONAL (URUGUAY) LLC FREE AND CLEAR OF INTERESTS;
(III) AUTHORIZING AND DIRECTING THE ASSUMPTION BY THE DEBTORS OF
 CERTAIN EXECUTORY CONTRACTS; (IV) APPROVING THE TRANSFER AND
  NOVATION OF THE LIABILITIES OF NEXTEL INTERNATIONAL (URUGUAY)
LLC, ENJOINING THE ENFORCEMENT OF SUCH LIABILITIES AND DISMISSING
    ITS CHAPTER 11 CASE AND (V) GRANTING CERTAIN RELATED RELIEF

        Upon consideration of the motion [Docket No. [●]] (the “Sale Motion”)2 of the above-

captioned debtors and debtors in possession (collectively, the “Debtors”), pursuant to sections

105, 363, and 365 of title 11 of the United States Code (the “Bankruptcy Code”), rules 2002,

6004, 6006 and 9007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

and rules 6004-1 and 6006-1 of the Local Rules for the United States Bankruptcy Court for the



1
    The Debtors in these chapter 11 cases (the “Chapter 11 Cases”) are comprised of the following thirteen entities
    (the last four digits of their respective U.S. taxpayer identification numbers follow in parentheses): NII
    Holdings, Inc. (1412); Nextel International (Services), Ltd. (6566); NII Capital Corp. (6843); NII Aviation, Inc.
    (6551); NII Funding Corp. (6265); NII Global Holdings, Inc. (1283); NII International Telecom S.C.A. (7498);
    NII International Holdings S.à r.l. (N/A); NII International Services S.à r.l. (6081); Airfone Holdings, LLC
    (1746); Nextel International (Uruguay), LLC (5939); McCaw International (Brazil), LLC (1850); and NII
    Mercosur, LLC (4079).
    On January 25, 2015, the following additional Debtor filed a chapter 11 bankruptcy petition: NIU Holdings
    LLC (N/A).
    The location of the Debtors' corporate headquarters and the Debtors' service address is: 1875 Explorer Street,
    Suite 800, Reston, VA 20190.
2
    Unless otherwise stated, all capitalized terms not defined herein shall have the same meanings ascribed to such
    terms in the Sale Motion or the Purchase Agreement, as applicable.


NYI-524634636v6
SC1:3790817.1
Southern District of New York (the “Local Rules”), seeking the entry of an order (the “Sale

Order”) (i) approving that certain Purchase and Sale Agreement (collectively with all exhibits

and schedules thereto and all ancillary documents and agreements (including the Transition

Services Agreement and Escrow Agreement), and as any may be further amended, modified or

supplemented in accordance with the terms hereof and thereof, the “Purchase Agreement”),

dated as of January [●], 2015, by and among NIHD Telecom Holdings B.V. (“Seller Parent”),

NIU Holdings LLC (“Seller”), Nextel International (Uruguay) LLC (“Company Parent”),

Comunicaciones Nextel de México, S.A. de C.V., NII International Telecom S.C.A., NII

International Holdings S.à.r.l., NII Global Holdings, Inc., NII Capital Corp. and NII Holdings,

Inc. (collectively, “Seller Guarantor”) and New Cingular Wireless Services, Inc. (“Purchaser”), a

copy of which is attached hereto as Exhibit 1; (ii) authorizing all of the transactions

contemplated by the Purchase Agreement, including the sale by Seller of the membership

interests in Company Parent (the “Company Parent Membership Interests”) free and clear of all

363 Interests3 (the “Sale”) pursuant to and in accordance with the Purchase Agreement;

(iii) authorizing and directing the assumption by the Debtors of the Contracts set forth on the

Contract and Cure Schedule attached hereto as Exhibit 2 (the “Assumed Contracts”); (iv)

approving the assumption by Seller and novation by Company Parent of all Company Parent 363




3
    The term “363 Interests” means interests, as such term is used in section 363(f) of the Bankruptcy Code, and
    which includes all Encumbrances and Liabilities (each as defined in the Purchase Agreement), whether direct or
    indirect, absolute, contingent, choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or
    unnoticed, recorded or unrecorded, perfected or unperfected, material or non-material, disputed or undisputed,
    known or unknown, matured or unmatured, liquidated or unliquidated, arising or imposed by agreement,
    understanding, law, equity, statute, or otherwise, and whether arising prior to, on or after the commencement of
    any Chapter 11 Cases, which 363 Interests include, without limitations, any claims arising from or in
    connection with the Funded Debt.
                                                         2
NYI-524634636v6
SC1:3790817.1
Interests4 and enjoining the enforcement of Company Parent 363 Interests against Company

Parent; (v) subject to the occurrence of the Closing, authorizing and directing the dismissal of the

Chapter 11 Case of Company Parent pursuant to section 1112(b) of the Bankruptcy Code; and

(vi) granting certain related relief; and the Court having entered the Order (a) Authorizing and

Approving the Bidding Procedures, Break-Up Fee and Expense Reimbursement, (b) Authorizing

and Approving the Debtors Entry Into the Stalking Horse Purchase Agreement, (c) Approving

the Notice Procedures, and (d) Scheduling a Sale Hearing on February [●], 2015 [Docket No.

[●]] (the “Bid Procedures Order”); and [no Qualified Bids having been received and,

accordingly, pursuant to the Bid Procedures, the Debtors having canceled the Auction][the

Debtors having conducted the Auction on March [●], 2015], and having determined, after an

extensive marketing process and upon consultation with the Official Committee of Unsecured

Creditors (the “Committee”), that Purchaser submitted the highest or otherwise best offer for the

Company Parent Membership Interests; and upon adequate and sufficient notice of the Auction,

Sale Motion, the hearing before the Court on March [●], 2015 (the “Sale Hearing”), and all

related transactions having been given in the manner directed by the Court pursuant to the Bid

Procedures Order; and the Court having reviewed and considered (x) the Sale Motion and all

relief related thereto, (y) the objections thereto, if any, and (z) the statements of counsel and

evidence presented in support of the relief requested by the Debtors at the Sale Hearing; and the

Court having considered the [DECLARATION] [Docket No.[●]] and the [DECLARATION]

[Docket No.[●]]; and it appearing that the Court has jurisdiction over this matter; and it further

appearing that the legal and factual bases set forth in the Sale Motion and at the Sale Hearing



4
    The term “Company Parent 363 Interests” means all 363 Interests that have been or at any time could be
    asserted against Company Parent or its assets, including the Company Shares.
                                                       3
NYI-524634636v6
SC1:3790817.1
establish just cause for the relief granted herein; and it appearing that the relief requested in the

Sale Motion is in the best interests of the Debtors, their estates, creditors, and other parties in

interest; and upon the record of the Sale Hearing and all other pleadings and proceedings in these

Chapter 11 Cases, including the Sale Motion; and after due deliberation thereon and good and

sufficient cause appearing therefor, it is hereby

         FOUND AND DETERMINED THAT:5

                                            Jurisdiction and Venue

         A.       This Court has jurisdiction to hear and determine the Sale Motion pursuant to 28

U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is

proper in this District and this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                 Statutory Bases

         B.       The statutory and other bases for the relief requested in the Sale Motion and entry

of this Sale Order are sections 105, 305, 350, 363, 365, and 1112 of the Bankruptcy Code,

Bankruptcy Rules 2002, 4001, 6004 , 6006 and 9007 and Local Rules 4001-1, 6004-1 and 6006-

1.

                                                   Final Order

         C.       This Sale Order constitutes a final order within the meaning of 28 U.S.C. §

158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent necessary

under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure, as made

applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just reason for


5
     The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
     pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. All
     findings of fact and conclusions of law announced by the Court at the Sale Hearing in relation to the Sale
     Motion and the Sale are hereby incorporated herein to the extent not inconsistent herewith. To the extent that
     any of the following findings of fact constitute conclusions of law, they are adopted as such. To the extent any
     of the following conclusions of law constitute findings of fact, they are adopted as such.
                                                           4
NYI-524634636v6
SC1:3790817.1
delay in the implementation of this Sale Order, and expressly directs entry of judgment as set

forth herein.

                              Compliance with Bid Procedures Order

        D.        As demonstrated by (i) the testimony and other evidence proffered or introduced

at the Sale Hearing and (ii) the representations of counsel on the record at the Sale Hearing, the

Debtors have thoroughly and fairly marketed the Company and conducted the related sale

process in good faith and in compliance in all respects with the Bid Procedures Order.

        E.        The Bid Procedures set forth in the Bid Procedures Order were non-collusive and

substantively and procedurally fair to all parties. Moreover, the Bid Procedures enabled the

Debtors to obtain the highest or otherwise best offer for the Company Parent Membership

Interests and, indirectly, the Company. All interested persons and entities have been afforded a

full, fair and reasonable opportunity to (i) conduct due diligence investigations, (ii) prior to the

entry of the Bid Procedures Order, submit higher or otherwise better bids to purchase the

Company, (iii) following the entry of the Bid Procedures Order, submit higher or otherwise

better bids to purchase the Company Parent Membership Interests, and (iv) object and be heard

in connection with the Sale Motion and the relief granted by this Sale Order.

        F.        Purchaser is the Successful Bidder (as defined in the Bid Procedures) for the

Company Parent Membership Interests. The consideration provided by Purchaser under the

Purchase Agreement constitutes the highest or otherwise best offer for the Company Parent

Membership Interests and, indirectly, the Company, and provides fair and reasonable

consideration to the Debtors for the sale of the Company Parent Membership Interests and,

indirectly, the Company. Purchaser has complied in all respects with the Bid Procedures Order

and any other applicable order of this Court in negotiating and entering into the Purchase

                                                   5
NYI-524634636v6
SC1:3790817.1
Agreement. The Sale and Purchase Agreement likewise comply with the Bid Procedures Order

and all other applicable orders of this Court.

                                                 Notices

        G.        As evidenced by the affidavits of service and publication previously filed with the

Court [Docket Nos. [●]], proper, timely, adequate and sufficient notice of the Auction, Sale

Motion, Sale Hearing, Sale, Injunction, Seller Liability Assumption and Company Parent

Novation (as defined below), Company Parent Dismissal and the assumption of the Assumed

Contracts was provided in accordance with the Bid Procedures Order, sections 363 and 365 of

the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004, 6006 and 9007 and Local Rules

4001-1, 6004-1, 6006-1 and 9006-1(b). Such notice was good, sufficient and appropriate under

the circumstances, and no other or further notice of any of the foregoing is or shall be required.

        H.        Actual written notice of the Auction, Sale Motion, Sale Hearing, Sale, Injunction,

Seller Liability Assumption and Company Parent Novation, Company Parent Dismissal and

assumption of the Assumed Contracts, and a fair and reasonable opportunity to object or

otherwise be heard with respect thereto, has been afforded to all known interested individuals

and entities, including the following parties:

        (a)       the Office of the United States Trustee for the Southern District of New York (the

“U.S. Trustee”);

        (b)       Kramer Levin Naftalis & Frankel, LLP, as counsel to the Committee;

        (c)       Paul, Weiss, Rifkind, Wharton & Garrison, on behalf of certain noteholders;

        (d)       Akin, Gump, Strauss, Hauer & Feld LLP, on behalf of certain noteholders;

        (e)       Kirkland & Ellis LLP, on behalf of certain noteholders;




                                                   6
NYI-524634636v6
SC1:3790817.1
        (f)       U.S. Bank National Association, solely in its capacity as the trustee under the

indenture governing those certain 8.875% senior unsecured notes due in 2019;

        (g)       Wilmington Savings Fund Society, FSB, solely in its capacity as the trustee under

the indenture governing those certain 10% senior unsecured notes due in 2016;

        (h)       Wilmington Trust, National Association, solely in its capacities as the trustee

under the indentures governing those certain 11.375% senior unsecured notes due in 2019 and

those certain 7.875% senior unsecured notes due in 2019

        (i)       all other parties known to hold, or have asserted, any Company Parent 363

Interest;

        (j)       all other parties known to hold, or have asserted, any 363 Interest in Company

Parent Members Interests;

        (k)       all non-Debtor parties to Assumed Contracts;

        (l)       all entities reasonably known to have expressed, since January 1, 2014, an interest

in the acquisition, directly or indirectly, of Company Parent, the Shares, the Company or a

material portion of the Company’s assets;

        (m)       federal, state, and local regulatory or taxing authorities or recording offices or any

other governmental authorities that (i) as a result of the Sale, may have claims, contingent or

otherwise, in connection with the Seller’s ownership of the Company Parent Membership

Interests or (ii) may have any claim against Company Parent or other reasonably known interest

in the relief requested by the Sale Motion; and

        (n)       all parties who have requested notice pursuant to Bankruptcy Rule 2002 as of the

date hereof.




                                                    7
NYI-524634636v6
SC1:3790817.1
           I.     The Debtors also published a notice of the Auction, the deadline to submit bids

for the Company Parent Membership Interests, the time and place of the Auction, the time and

place of the Sale Hearing and the time for filing an objection to the relief requested in the Sale

Motion (x) in the global edition of The Wall Street Journal on February [●], 2015 [Docket No.

[●]], (y) in Reforma on February [●], 2015 [Docket No. [●]] and (z) on the Debtors’ website

hosted by Prime Clerk at https://cases.primeclerk.com/nii [Docket No. [●]]. Such publication

notice was good, sufficient and proper notice to any interested parties whose identities are

unknown to the Debtors, and reasonably calculated under the circumstances to reach such

parties.

           J.     In accordance with the provisions of the Bid Procedures Order, the Debtors have

served notice upon the counterparties to the Assumed Contracts (i) that the Debtors may seek to

assume the Assumed Contracts on the Closing Date, (ii) of the relevant Cure Costs, and (iii) of

the deadline by which any counterparty to the Assumed Contracts must object to the assumption

of the Assumed Contracts. The service of such notice was due, proper, timely, good, sufficient

and appropriate under the circumstances, and no other or further notice of the assumption of the

Assumed Contracts is required. Each counterparty to the Assumed Contracts has had an

opportunity to object to the assumption of the Assumed Contracts and to the Cure Costs set forth

in the notice.

           K.     On March [●], 2015, the Debtors caused the Notice of Successful Bidder [Docket

No. [●]] to be filed with the Court identifying Purchaser as the Successful Bidder in accordance

with the Bid Procedures.




                                                   8
NYI-524634636v6
SC1:3790817.1
                                  Highest or Otherwise Best Offer

        L.        The Debtors conducted a sale process in accordance with, and have otherwise

complied in all respects with, the Bid Procedures Order. [The Auction was held in a non-

collusive and fair manner and afforded a full, fair and reasonable opportunity for any person or

entity to make a higher or otherwise better offer to purchase the Company Parent Membership

Interests.]

        M.        The Debtors have concluded, upon consultation with the Committee, that the offer

of Purchaser, upon the terms and conditions set forth in the Purchase Agreement, constitutes the

highest or otherwise best offer for the Company Parent Membership Interests and, indirectly, the

Company, and provides a greater certainty of recovery than would be provided by any other

available alternative. The Debtors’ determination that (i) the Purchase Agreement constitutes the

highest or otherwise best offer for the Company Parent Membership Interests and, indirectly, the

Company and (ii) the structure of the Sale, including the terms of the Injunction (defined below),

Company Parent Dismissal and Bidding Procedures, maximizes the total consideration to be

realized by the Debtors in connection with a direct or indirect sale of the Company, in each case,

constitutes a reasonable exercise of the Debtors’ sound business judgment.

        N.        The Purchase Agreement represents a fair and reasonable offer to purchase the

Company Parent Membership Interests under the circumstances of these Chapter 11 Cases. Prior

to the entry of the Bid Procedures Order, no other entity or group of entities has offered to

directly or indirectly purchase the Company for greater overall value to the Debtors’ estates than

Purchaser, and following the entry of the Bid Procedures Order, no other entity or group of

entities has offered to purchase the Company Parent Membership Interests for greater overall

value to the Debtors’ estates than Purchaser.

                                                  9
NYI-524634636v6
SC1:3790817.1
        O.        Approval of the Sale, Sale Motion, Injunction, Company Parent Dismissal, Seller

Liability Assumption and Company Parent Novation and the Purchase Agreement and the

consummation of the transactions contemplated thereby is in the best interests of the Debtors’

estates, creditors and other parties in interest.

                                          Arm’s Length Sale

        P.        The Purchase Agreement was negotiated, proposed by the Debtors and Purchaser

and entered into by the Seller, Seller Parent, Seller Guarantor, Company Parent and Purchaser

without collusion, in good faith and from arm’s length bargaining positions. Neither the Debtors

nor Purchaser has engaged in any conduct that would cause or permit the Purchase Agreement to

be avoided under section 363(n) of the Bankruptcy Code. Specifically, Purchaser has not acted

in a collusive manner with any person and the Final Purchase Price was not controlled by any

agreement among the bidders. In addition, Purchaser is not an “insider” of any of the Debtors, as

that term is defined in section 101(31) of the Bankruptcy Code.

        Q.        The disclosures made by the Debtors concerning the Purchase Agreement,

Auction, Sale, Sale Hearing, Injunction, Seller Liability Assumption and Company Parent

Novation, Company Parent Dismissal and assumption of the Assumed Contracts were good,

complete and adequate, and no further disclosures are warranted or required.

                                       Good Faith of Purchaser

        R.        Purchaser is a good faith purchaser for value and, as such, is entitled to all of the

protections afforded by section 363(m) of the Bankruptcy Code and any other applicable or

similar bankruptcy and non-bankruptcy law. Purchaser has at all times proceeded in good faith

in all respects in connection with the Debtors’ Chapter 11 Cases in that, among other things:

(i) Purchaser recognized that the Debtors were free to deal with any other party interested in

                                                    10
NYI-524634636v6
SC1:3790817.1
acquiring, directly or indirectly, the Company, including by acquiring the Company Parent

Membership Interests subject to the requirements of the Bid Procedures; (ii) Purchaser in no way

induced or caused the chapter 11 filings by the Debtors; and (iii) all payments to be made by

Purchaser in connection with the Sale have been disclosed. Purchaser will continue to act in

good faith within the meaning of section 363(m) of the Bankruptcy Code in closing the Sale as

contemplated by the Purchase Agreement.

                                No Fraudulent Transfer or Merger

        S.        The consideration provided by Purchaser pursuant to the Purchase Agreement

(i) is fair and reasonable, (ii) is the highest and otherwise best offer for the Company Parent

Membership Interests, (iii) will provide a greater recovery for the Debtors’ estates and creditors

than would be provided by any other practical available alternatives, and (iv) constitutes

reasonably equivalent value, fair consideration and fair value (as those terms are defined in each

of the Uniform Voidable Transactions Act, Uniform Fraudulent Transfer Act, Uniform

Fraudulent Conveyance Act and section 548 of the Bankruptcy Code) under the laws of the

United States, any state, territory, possession or the District of Columbia. No other person, entity

or group of entities has offered to purchase the Company, directly or indirectly, for greater

overall value to the Debtors’ estates than Purchaser.

        T.        The Purchase Agreement was not entered into for the purpose of hindering,

delaying, preferring or defrauding creditors under the Bankruptcy Code or under the laws of the

United States, any state, territory, possession and the District of Columbia. Neither the Seller,

Seller Parent, Seller Guarantor nor Purchaser entered into the transactions contemplated by the

Purchase Agreement fraudulently, thereby negating the possibility of any liability of Purchaser

for any statutory or common law fraudulent conveyance or fraudulent transfer claims.

                                                 11
NYI-524634636v6
SC1:3790817.1
                                         Validity of Transfer

        U.        The consummation of the Purchase Agreement and the Sale is legal, valid and

properly authorized under all applicable provisions of the Bankruptcy Code, and all of the

applicable requirements of such sections have been complied with in respect of the transactions

contemplated under the Purchase Agreement.

        V.        Each Party to the Purchase Agreement has (i) full corporate power and authority

to execute and deliver the Purchase Agreement and all other documents contemplated thereby,

(ii) all corporate authority necessary to consummate the transactions contemplated by the

Purchase Agreement, and (iii) taken all corporate action necessary to authorize and approve the

Purchase Agreement and the consummation of the transactions contemplated thereby. Each

other Debtor has, to the extent necessary and applicable, (i) all corporate authority necessary to

consummate the transactions contemplated by the Purchase Agreement, and (ii) taken all

corporate action necessary to authorize and approve the consummation of the transactions

contemplated by the Purchase Agreement.

        W.        The Service Provider has (i) full corporate power and authority to execute and

deliver the Transition Services Agreement and all other documents contemplated thereby, (ii) all

corporate authority necessary to consummate the transactions contemplated by the Transition

Services Agreement, and (iii) taken all corporate action necessary to authorize and approve the

Transition Services Agreement and the consummation of the transactions contemplated thereby.

No consents or approvals, other than those expressly provided for in the Purchase Agreement,

are required for the Debtors to consummate the Sale, the Purchase Agreement and the other

transactions contemplated thereby.




                                                  12
NYI-524634636v6
SC1:3790817.1
        X.        The transfer of the Company Parent Membership Interests to Purchaser under the

Purchase Agreement will (a) vest Purchaser with good and marketable title in and to the

Company Parent Membership Interests and (b) be a legal, valid and effective transfer of all of the

legal, equitable and beneficial right, title and interest in and to the Company Parent Membership

Interests, in each case, free and clear of all 363 Interests.

        Y.        The appointment of a consumer privacy ombudsman pursuant to section 363(b)(1)

or section 332 of the Bankruptcy Code is not required with respect to the Sale.

                    Seller Liability Assumption and Company Parent Novation

        Z.        The Shares comprise 100% of the equity interests of the Company, and no other

equity interests are outstanding or issuable by the Company. The Company is not obligated,

contractually or otherwise, to issue, directly or indirectly, any other equity interests or rights to

acquire equity interests in the Company. The Company Shares are the property of Company

Parent’s estate and legal and beneficial title thereto is vested in Company Parent’s estate within

the meaning of section 541(a) of the Bankruptcy Code. Following the Seller Liability

Assumption and Company Parent Novation, (a) Company Parent’s estate will have no other

assets other than the Company Shares and will be free and clear of all 363 Interests other than in

respect of its obligations under the Purchase Agreement and (b) the Company Shares will be free

and clear of all 363 Interests.

        AA.       The Seller Liability Assumption and Company Parent Novation will not result in

any undue burden or prejudice to any holders of any Company Parent 363 Interests because all

such Company Parent 363 Interests shall attach to the net proceeds of the Sale when received by

the Seller, in the order of their priority, with the same validity, force and effect which they now

have against Company Parent and subject to any claims and defenses the Debtors, their estates or

                                                   13
NYI-524634636v6
SC1:3790817.1
other parties may possess with respect to such Company Parent 363 Interests; provided that the

Company Parent 363 Interests shall rank senior in right of payment to the Seller 363 Interests (as

defined below).

        BB.       All holders of Company Parent 363 Interests who did not object or who withdrew

their objections to the Sale, the Seller Liability Assumption and Company Parent Novation or the

Sale Motion are deemed to have consented to the Sale, the Seller Liability Assumption and

Company Parent Novation and the other relief requested in the Sale Motion. All other holders of

Company Parent 363 Interests, including those who maintained and did not withdraw objections

to the Sale, Seller Liability Assumption and Company Parent Novation or Sale Motion, if any,

are adequately protected by having their Company Parent 363 Interests, if any, attach to the net

proceeds of the Sale, in the same order of priority, with the same validity, force and effect that

such holders had prior to the Sale, subject to any claims and defenses the Debtors, their estates or

other parties may possess with respect to such Company Parent 363 Interests; provided that the

Company Parent 363 Interests shall rank senior in right of payment to any Seller 363 Interests.

        CC.       Purchaser would not have entered into the Purchase Agreement and will not

consummate the transactions contemplated thereby, thus adversely affecting the Debtors, their

estates, creditors and other parties in interest, if (a) the Seller Liability Assumption and Company

Parent Novation were not approved in all respects or (b) Company Parent and the Company

Parent Shares were not free and clear of all 363 Interests.

        DD.       Without the Seller Liability Assumption and Company Parent Novation, it would

be impossible for the Debtors to maximize the value of their estates given the unique

circumstances of these Chapter 11 Cases.




                                                 14
NYI-524634636v6
SC1:3790817.1
        EE.       The Seller Liability Assumption and Company Parent Novation are essential to

the successful reorganization of the Debtors and necessary to permit the Sale of the Company for

fair and reasonable consideration.

        FF.       The Seller Liability Assumption and Company Parent Novation are necessary and

appropriate to carry out the provisions of the Bankruptcy Code and preserve the value of the

Debtors’ estates and the rights of the Debtors and their creditors and other parties in interest, and

such relief does not conflict with the provisions of the Bankruptcy Code.

                         Transfer of Company Parent Membership Interests

        GG.       The Company Parent Membership Interests comprise 100% of the equity interests

of Company Parent, and no other equity interests are outstanding or issuable by Company Parent.

Neither Seller nor Company Parent is obligated, contractually or otherwise, to issue, directly or

indirectly, any other equity interests or rights to acquire equity interests in Company Parent. The

Company Parent Membership Interests are the property of Seller’s estate and legal and beneficial

title thereto is vested in the Seller's estate within the meaning of section 541(a) of the Bankruptcy

Code. Subject to (a) the receipt of the consideration for the Sale and (b) the transfer of the

Uruguay Interests, Seller’s estate has no assets other than the Company Parent Membership

Interests.

        HH.       The transfer of the Company Parent Membership Interests to Purchaser free and

clear of all 363 Interests will not result in any undue burden or prejudice to any holders of any

Seller 363 Interests, if any, because all Seller 363 Interests,6 if any, shall attach to the net

proceeds of the Sale when received by the Seller, in the order of their priority, with the same



6
    The term “Seller 363 Interests” means all 363 Interests that have been or at any time could be asserted against
    Seller or its assets, including the Company Parent Membership Interests.
                                                         15
NYI-524634636v6
SC1:3790817.1
validity, force and effect which they now have against the Company Parent Membership

Interests and subject to any claims and defenses the Debtors, their estates or other parties may

possess with respect to such Seller 363 Interests; provided that the Seller 363 Interests, if any,

shall be subject to and rank junior in right of payment to the Company Parent 363 Interests.

        II.       All holders of Seller 363 Interests who did not object or who withdrew their

objections to the Sale or the Sale Motion are deemed to have consented to the Sale and the relief

requested in the Sale Motion. All other holders of Seller 363 Interests, including those who

maintained and did not withdraw objections to the Sale or the Sale Motion, if any, are adequately

protected by having their Seller 363 Interests, if any, attach to the net proceeds of the Sale, in the

same order of priority, with the same validity, force and effect that such holders had prior to the

Sale, subject to any claims and defenses the Debtors, their estates or other parties may possess

with respect to such Seller 363 Interests; provided that the Seller 363 Interests shall be subject to

and rank junior in right of payment to the Company Parent 363 Interests.

        JJ.       Purchaser would not have entered into the Purchase Agreement and will not

consummate the transactions contemplated thereby, thus adversely affecting the Debtors, their

estates, creditors and other parties in interest, if the Company Parent Membership Interests were

not free and clear of all 363 Interests.

        KK.       Not selling the Company Parent Membership Interests free and clear of all 363

Interests would make it impossible for the Debtors to maximize the value of their estates, and the

sale of the Company Parent Membership Interests other than required by the Purchase

Agreement would be of substantially less benefit to the Debtors’ estates.




                                                  16
NYI-524634636v6
SC1:3790817.1
                                              Injunction

        LL.       The Injunction will not result in any undue burden or prejudice to any holders of

any Company Parent 363 Interest or Seller 363 Interest (collectively, a “Specified 363 Interest”)

as all holders of such Specified 363 Interests are adequately protected by having their Specified

363 Interests attach to the net proceeds of the Sale when received by the Seller, in the order of

their priority, with the same validity, force and effect which they now have against the Company

Parent or the Company Parent Membership Interests, as applicable, and subject to any claims and

defenses the Debtors, their estates or other parties may possess with respect to such Interests;

provided that the Seller 363 Interests shall be subject to and rank junior in right of payment to the

Company Parent 363 Interests.

        MM. Purchaser would not have entered into the Purchase Agreement and will not

consummate the transactions contemplated thereby, thus adversely affecting the Debtors, their

estates, their creditors and other parties in interest, if the Injunction was not approved in all

respects or if Purchaser, its affiliates, or their respective officers, directors, managers, members

or shareholders would, or in the future could, be liable for any Specified 363 Interests, or would

have any liability whatsoever with respect to, or be required to satisfy in any manner, whether at

law or equity, or by payment, setoff or otherwise, directly or indirectly, any Specified 363

Interests.

        NN.       Without the Injunction, it would be impossible for the Debtors to maximize the

value of their estates given the unique circumstances of these Chapter 11 Cases.

        OO.       The Injunction is essential to the successful reorganization of the Debtors and

necessary to permit the Sale of the Company for fair and reasonable consideration.




                                                   17
NYI-524634636v6
SC1:3790817.1
        PP.       The Injunction is necessary and appropriate to carry out the provisions of the

Bankruptcy Code and preserve the value of the Debtors’ estates and the rights of the Debtors and

their creditors and other parties in interest, and such relief does not conflict with the provisions

of the Bankruptcy Code.

                               Assumption of the Assumed Contracts

        QQ.       The assumption of the Assumed Contracts is in the best interests of the Debtors,

their estates, creditors and all other parties in interest, and represents a reasonable exercise of the

Debtors’ sound business judgment.

        RR.       On or before the Closing Date, the Debtors shall have: (a) cured, or provided

adequate assurance of cure of, any monetary default existing as of and including the Closing

Date under any of the Assumed Contracts within the meaning of section 365(b)(1)(A) of the

Bankruptcy Code; (b) provided compensation, or adequate assurance of compensation, to any

party for actual pecuniary loss to such party resulting from a monetary default existing as of and

including the Closing Date under any of the Assumed Contracts, within the meaning of section

365(b)(1)(B) of the Bankruptcy Code; and (c) provided adequate assurance of future

performance under any of the Assumed Contracts in accordance with section 365(f)(2)(B) of the

Bankruptcy Code.

                                     Compelling Circumstances

        SS.       The Debtors have demonstrated both (a) good, sufficient and sound business

purposes and justifications and (b) compelling circumstances for (i) the Sale other than in the

ordinary course of business, before, and outside of a plan of reorganization, (ii) the Injunction,

(iii) the Seller Liability Assumption and Company Parent Novation and (iv) the Company Parent

Dismissal in that, among other things, the immediate implementation of this Sale Order, the

                                                  18
NYI-524634636v6
SC1:3790817.1
consummation of the Sale and the Seller Liability Assumption and Company Parent Novation,

the implementation of the Injunction and the Company Parent Dismissal are each necessary both

to preserve and maximize the value of the Debtors’ assets for the benefit of the Debtors, their

estates, their creditors and all other parties in interest, and to provide the means for the Debtors

to maximize creditor recoveries.

        TT.       The transactions contemplated by the Purchase Agreement and this Sale Order

neither impermissibly restructure the rights of any Debtor’s creditors or equity holders nor

impermissibly dictate the terms of a chapter 11 plan for any Debtor, and therefore, do not

constitute a sub rosa chapter 11 plan.

        UU.       To maximize the value of the Company Parent Membership Interests, preserve the

viability of the Company and avoid deterioration, erosion of value and uncertainty with respect

to the future operations of the Company, it is essential that the Sale occur within the time

constraints set forth in the Purchase Agreement.

        VV.       Nothing in the Purchase Agreement creates any third party beneficiary rights in

any person or entity not a party to the Purchase Agreement.

                         Dismissal of Company Parent’s Bankruptcy Case

        WW. Cause exists under section 1112(b) of the Bankruptcy Code to dismiss the Chapter

11 Case of Company Parent.

        XX.       Purchaser would not have entered into the Purchase Agreement and will not

consummate the transactions contemplated thereby, thus adversely affecting the Debtors, their

estates, creditors and other parties in interest, if the Chapter 11 Case of Company Parent were not

dismissed.




                                                  19
NYI-524634636v6
SC1:3790817.1
        NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                                          General Provisions

        1.        The relief requested in the Sale Motion with respect to this Sale Order is

GRANTED to the extent set forth herein.

        2.        The Sale is authorized as set forth herein and in the Purchase Agreement.

        3.        All objections and responses, if any, to the Sale, Injunction, Seller Liability

Assumption and Company Parent Novation, Company Parent Dismissal or Sale Motion that have

not been withdrawn, waived or settled by announcement to the Court during the Sale Hearing or

by stipulation filed with the Court, including any and all reservations of rights included in such

objections or otherwise, are overruled on the merits and denied with prejudice. All persons and

entities given notice of the Sale Motion that failed to timely object thereto are deemed to have

consented to the relief sought therein. All parties given notice of proposed Cure Costs that failed

to timely object thereto or to object to the provision of adequate assurance of future performance

are deemed to have consented to the Cure Costs and to the assumption of the applicable

Assumed Contract.

        4.        The Court’s findings of fact and conclusions of law set forth in the Bid

Procedures Order are incorporated herein by reference.

        5.        All of the provisions of this Sale Order are non-severable and mutually

dependent.

                                Approval of the Purchase Agreement

        6.        The Purchase Agreement and all of the terms and conditions thereof are hereby

authorized and approved in all respects. The Debtors are authorized and directed to perform all




                                                    20
NYI-524634636v6
SC1:3790817.1
of their respective obligations under the Purchase Agreement, and such obligations shall be

enforceable by Purchaser in accordance with the terms hereof and thereof.

        7.        The Debtors are authorized and directed (i) to take any and all actions necessary

or appropriate to execute and deliver, perform under, consummate, implement and effectuate the

Purchase Agreement (including, for the avoidance of doubt, the Transition Services Agreement

and Escrow Agreement), together with any and all instruments and documents that may be

reasonably necessary or desirable to implement and effectuate the terms of the Purchase

Agreement, this Sale Order, the Sale, the Seller Liability Assumption and Company Parent

Novation, the Company Parent Dismissal and the Injunction, and to take all further actions as

may be reasonably requested by Purchaser for the purposes of assigning, transferring, granting,

conveying and conferring to Purchaser, or reducing to possession, the Company Parent

Membership Interests, free and clear of all 363 Interests; (ii) to pay to Purchaser, from time to

time, amounts (if any) owing to Purchaser pursuant to the Purchase Agreement; and (iii) to take

any and all actions as may be necessary or appropriate to the performance of the Debtors’

obligations as contemplated by the Purchase Agreement and this Sale Order, without any further

corporate action or order of this Court. The Debtors and their officers, employees and agents are

hereby authorized to execute and deliver the Purchase Agreement and any and all documents

necessary, required or contemplated by the Purchase Agreement. The Debtors’ obligations to

pay to Purchaser, from time to time, amounts (if any) owing to Purchaser pursuant to the

Purchase Agreement (including, for the avoidance of doubt, the Break-Up Fee and Expense

Reimbursement) constitute administrative expense claims under sections 503(b) and 507(a)(2) of

the Bankruptcy Code, and the Break-Up Fee and Expense Reimbursement shall be senior to all

other administrative expense claims that may be approved in the Chapter 11 Cases.

                                                  21
NYI-524634636v6
SC1:3790817.1
          8.      The Purchase Agreement and any related agreements, documents or other

instruments may be modified, amended or supplemented by the parties thereto strictly in

accordance with, and subject to all limitations on amendments that are set forth in, the terms of

the Purchase Agreement without further order of the Court, provided that any such modification,

amendment or supplement does not have a material adverse effect on the Debtors’ estates.

          9.      Purchaser has no obligation to proceed with the Closing unless and until all

conditions precedent to its obligations to do so, as set forth in the Purchase Agreement, have

been met, satisfied or waived in accordance with the terms of the Purchase Agreement.

          10.     The failure specifically to include any particular provision of the Purchase

Agreement in this Sale Order shall not diminish or impair the effectiveness of such provision, it

being the intent of the Court that the Purchase Agreement be authorized and approved in its

entirety.

          11.     The Debtors are hereby authorized and directed, after consultation with the

Committee, to (i) instruct the Escrow Agent to hold the Deposit Amount, and, upon the

consummation of the transactions contemplated by the Purchase Agreement, the Indemnification

Escrow Amount and the Tax Withholding Amount, in each case, in accordance with the Escrow

Agreement and (ii) release and deliver the Deposit Amount, the Indemnification Escrow Amount

and the Tax Withholding Amount, in each case, pursuant to the terms of the Purchase Agreement

and Escrow Agreement.

          12.     If the Seller determines to reject the release of the Deposit Amount, in accordance

with section 4.6(c) of the Purchase Agreement, the Seller must obtain the consent (not to be

unreasonably withheld) of the Committee or further order of the Court prior to taking such

action.

                                                   22
NYI-524634636v6
SC1:3790817.1
                    Seller Liability Assumption and Company Parent Novation

        13.       Pursuant to sections 105(a) and 363 of the Bankruptcy Code, upon the

consummation of the transactions set forth in the Purchase Agreement, (x) Seller shall assume

from Company Parent, and Company Parent shall have been deemed to novate, all Company

Parent 363 Interests to Seller, and following such assumption and novation, Company Parent

shall have no liability therefor and (y) all equity interests in Nextel Uruguay S.A (the “Uruguay

Interests”) shall be transferred to Seller by Company Parent ((x) and (y), together, the “Seller

Liability Assumption and Company Parent Novation”).

        14.       The Seller Liability Assumption and Company Parent Novation shall constitute a

legal, valid, binding and effective (a) assumption and novation of all Company Parent 363

Interests and (b) transfer of the Uruguay Interests.

        15.       All Company Parent 363 Interests shall attach to the net proceeds of the Sale

when received by the Seller, in the order of their priority, with the same validity, force and effect

which they now have as against Company Parent and subject to any claims or defenses the

Debtors, their estates or other parties may possess with respect to such Interests; provided that

the Company Parent 363 Interests shall rank senior in right of payment to the Seller 363

Interests.

        16.       Following the Seller Liability Assumption and Company Parent Novation,

Company Parent will be free and clear of all Company Parent 363 Interests and the Company

Shares shall be free and clear of all 363 Interests, other than in respect of Company Parent’s pre-

closing obligations under the Purchase Agreement.




                                                  23
NYI-524634636v6
SC1:3790817.1
                      Transfer of the Company Parent Membership Interests

        17.       Pursuant to sections 105(a) and 363 of the Bankruptcy Code, the Seller is

authorized to transfer the Company Parent Membership Interests to Purchaser on the Closing

Date pursuant to the terms and conditions of the Purchase Agreement, free and clear of all Seller

363 Interests, with all Seller 363 Interests to attach to the net proceeds of the Sale when received

by the Seller, in the order of their priority, with the same validity, force and effect which they

now have as against the Company Parent Membership Interests and subject to any claims or

defenses the Debtors, their estates or other parties may possess with respect to such Interests;

provided that the Seller 363 Interests shall be subject to and rank junior in right of payment to the

Company Parent 363 Interests.

        18.       The transfer of the Company Parent Membership Interests to Purchaser shall

constitute a legal, valid, binding and effective transfer of all such Company Parent Membership

Interests and shall vest Purchaser with all right, title and interest of the Seller in the Company

Parent Membership Interests free and clear of all Seller 363 Interests.

                                              Injunction

        19.       Following the Closing Date, all persons and entities (as defined in section 101(15)

of the Bankruptcy Code) and their respective successors and assigns holding or asserting

Specified 363 Interests (i) arising prior to or on the Closing Date or, directly or indirectly, from

the transfer of the Company Parent Membership Interests to Purchaser or (ii) relating in any way

to the Debtors are hereby forever barred, estopped and permanently enjoined from (x) asserting

such Specified 363 Interests against Purchaser and Purchaser’s Affiliates, its and their successors

and assigns, and its and their property, including the Company Parent Membership Interests and

the Shares and (y) commencing or continuing in any matter any action or other proceeding, in

                                                  24
NYI-524634636v6
SC1:3790817.1
any jurisdiction, whether in law or equity, in any judicial, administrative, arbitral or other

proceeding against Purchaser, Purchaser’s Affiliates, its and their successors and assigns, or its

and their respective assets (including the Company Parent Membership Interests and the Shares)

in connection with such Specified 363 Interests, including the following actions: (i) any action or

other proceeding pending or threatened; (ii) enforcing, attaching, collecting or recovering in any

manner any judgment, award, decree or order; (iii) creating, perfecting or enforcing such

Interests; (iv) asserting any setoff, right of subrogation or recoupment of any kind in respect of

such Interests; (v) commencing or continuing any action, in any manner, place or jurisdiction,

that does not comply with, or is inconsistent with, the provisions of this Sale Order or other

orders of this Court, or the agreements or actions contemplated or taken in respect hereof; or (vi)

revoking, terminating or failing or refusing to renew any license, permit or authorization to

operate any of the assets of the Company ((x) and (y), collectively, the “Enjoined Actions”).

        20.       Following the Closing Date, no holder of any Specified 363 Interest shall interfere

with Purchaser’s title to or use and enjoyment of the Company Parent Membership Interests,

Company Parent, the Shares and/or the Company based on or related to such Specified 363

Interests, or based on any action the Debtors may take in their Chapter 11 Cases.

        21.       All persons and entities are hereby forever prohibited and enjoined from taking

any action that would adversely affect or interfere with the ability of the (i) Seller to sell and

transfer the Company Parent Membership Interests to Purchaser in accordance with the terms of

the Purchase Agreement and this Sale Order and (ii) other Debtors to take any and all actions

necessary or appropriate to execute and deliver, perform under, consummate, implement and

effectuate the Purchase Agreement (including, for the avoidance of doubt, the Transition

Services Agreement and Escrow Agreement) and this Sale Order.

                                                  25
NYI-524634636v6
SC1:3790817.1
        22.       All persons and entities that are in possession of some or all of the Company

Parent Membership Interests on the Closing Date are directed to surrender possession of such

Company Parent Membership Interests to Purchaser on the Closing Date.

        23.       Upon consummation of the transactions contemplated in the Purchase Agreement,

Purchaser shall be authorized to file termination statements or lien terminations in any required

jurisdiction to remove any record, notice filing or financing statement recorded to attach, perfect

or otherwise notice any Specified 363 Interest.

        24.       A certified copy of this Sale Order may be filed with any appropriate clerk and/or

recorded with any appropriate recorder to act to cancel any of the Specified 363 Interests and to

resolve any title issue with respect to the Company Parent Membership Interests, Company

Parent or the Company Shares.

        25.       If any person or entity which has filed statements or other documents or

agreements evidencing Specified 363 Interests shall not have delivered to the Debtors prior to the

Closing Date, in proper form for filing and executed by the appropriate parties, termination

statements, instruments of satisfaction, releases of liens and easements and any other documents

necessary or desirable to Purchaser for the purpose of documenting the release of all Specified

363 Interests that the person or entity has or may assert with respect to all or any portion of the

Company Parent Membership Interests, Company Parent or the Company Shares, the Debtors

and Purchaser are hereby authorized to execute and file such statements, instruments, releases

and other documents on behalf of such person or entity with respect to the Company Parent

Membership Interests or Company Shares, as applicable.

        26.       This Sale Order is and shall be binding upon and govern the acts of all persons

and entities, including all filing agents, filing officers, title agents, title companies, recorders of

                                                   26
NYI-524634636v6
SC1:3790817.1
mortgages, recorders of deeds, registrars of deeds, registrars of patents, trademarks or other

intellectual property, administrative agencies, governmental departments (including departments

of foreign governments), secretaries of state, federal, foreign and local officials, and all other

persons and entities who may be required by operation of law, the duties of their office, or

contract, to accept, file, register or otherwise record or release any documents or instruments, or

who may be required to report or insure any title or state of title in or to any lease, and each of

the foregoing is hereby directed to accept for filing any and all documents and instruments

necessary and appropriate to consummate the transactions contemplated by the Purchase

Agreement.

        27.       No foreign or domestic governmental unit may revoke or suspend any permit or

licenses relating to the operation of the Company on account of the filing or pendency of these

Chapter 11 Cases or the consummation of the Sale. To the extent available under applicable law,

the Company shall be authorized, as of the Closing Date, to operate under any license, permit,

registration and any other foreign or domestic governmental authorization or approval of the

Debtors with respect to the Business, and all such licenses, permits, registrations and

governmental authorizations and approvals are deemed to have been, and hereby are, directed to

be transferred with the Company as of the Closing Date.

        28.       Following the Closing Date, the Company and the Company’s direct and indirect

assets, including the Shares, will be free and clear of all 363 Interests (x) arising from, related to

or incurred in connection with (i) the 10% senior unsecured notes issued by NII Capital, due in

2016, (ii) 8.875% senior unsecured notes issued by NII Capital Corp. due in 2019, (iii) 7.625%

senior unsecured notes issued by NII Capital Corp. due in 2021, (iv) 11.375% senior unsecured

notes issued by NII International Telecom S.C.A., due in 2019, and (v) 7.875% senior unsecured

                                                  27
NYI-524634636v6
SC1:3790817.1
notes issued by NII International Telecom S.C.A., due in 2019 ((i)-(v), collectively, the “Funded

Debt”) and (y) that have been, are or could be asserted by the Debtors or any of their Affiliates.

Except as expressly permitted by the Purchase Agreement or this Sale Order, all persons and

entities (as defined in section 101(15) of the Bankruptcy Code), are hereby forever barred,

estopped and permanently enjoined from the Enjoined Actions with respect to such 363 Interests

(paragraphs 18 through 27, collectively, the “Injunction”).

                                     Assumption of Contracts

        29.       Pursuant to sections 105(a) and 365 of the Bankruptcy Code, and subject to and

conditioned upon the Closing Date, the Debtors are authorized and directed to assume each of

the Assumed Contracts.

        30.       The Cure Amounts set forth on the Cure Cost and Schedule are the sole amounts

necessary to be paid by Purchaser upon assumption of the Assumed Contracts listed thereon

under sections 365(b)(1)(A) and (B) of the Bankruptcy Code, and the payment of the applicable

Cure Amounts shall (x) effect a cure of all defaults existing under the Assumed Contracts as of

and including the Closing Date, and (y) compensate the counterparties to the Assumed Contracts

for any actual pecuniary loss resulting from all defaults existing under the Contracts as of and

including the Closing Date. Upon the payment of the Cure Amounts by the Debtors, the

Assumed Contracts will remain in full force and effect, and no default shall exist under the

Assumed Contracts nor shall there exist any event or condition which, with the passage of time

or giving of notice, would constitute such a default. After the payment of the Cure Amounts, the

Debtors shall not have any further liabilities to the counterparties to the Assumed Contracts other

than the Debtor’s obligations under the Assumed Contracts that accrue and become due and

payable on or after the Closing Date.

                                                 28
NYI-524634636v6
SC1:3790817.1
        31.       Pursuant to sections 105(a) and 365 of the Bankruptcy Code, all counterparties to

the Assumed Contracts are hereby forever barred and permanently enjoined from raising or

asserting against the Debtors, Purchaser or the Company any default, acceleration, breach, claim

or pecuniary loss arising under or related to the Assumed Contracts existing as of and including

the Closing Date or arising by reason of the closing of the Sale, or any purported written or oral

modification to the Assumed Contracts.

        32.       There shall be no rent accelerations, increases or any other fees charged to the

Debtors as a result of the assumption of any Assumed Contract. The failure of the Debtors to

enforce at any time one or more terms or conditions of any Related Contract shall not be a

waiver of such terms or conditions, or of the Debtors’ rights to enforce every term and condition

of the Assumed Contract.

        33.       Notwithstanding anything to the contrary in this Sale Order, no Assumed

Contracts shall be assumed until the Closing.

        34.       The Debtors, their Affiliates and any Debtor Successors (as defined below) are

authorized and directed to provide the benefits (including the past, present and future benefits

available to the Company, directly or indirectly, in connection with the Assumed Contracts

immediately prior to the Closing) of the Assumed Contracts in a manner consistent with past

practice.

                            No Successor, Transferee or Other Liability

        35.       Purchaser shall not assume any liability or other obligation of the Debtors arising

under or related to the Company Parent Membership Interests, Company Parent or the Company

or its subsidiaries. Without limiting the generality of the foregoing, Purchaser shall not be liable

for any 363 Interests against the Debtors or any of their predecessors or affiliates, and Purchaser

                                                   29
NYI-524634636v6
SC1:3790817.1
shall not have any successor, transferee or vicarious liabilities of any kind or character

(“Successor Liability”) in connection with, or in any way relating to, the Company Parent

Membership Interests, Company Parent or the Company or its subsidiaries prior to and including

the Closing Date.

        36.       Purchaser has given substantial consideration under the Purchase Agreement for

the benefit of the holders of any 363 Interest. The consideration given by Purchaser shall

constitute valid and valuable consideration for the releases of any potential claims of Successor

Liability of Purchaser, which releases shall be deemed to have been given in favor of Purchaser

by all holders of any 363 Interests.

        37.       Upon the Closing Date, all persons and entities are hereby forever prohibited and

permanently enjoined from commencing or continuing in any manner any action or other

proceeding, whether in law or equity, in any judicial, administrative, arbitral or other proceeding

against Purchaser, its successors and assigns, or Company Parent, the Company or its

subsidiaries, with respect to any Successor Liability, including the Enjoined Actions.

                                       Good Faith of Purchaser

        38.       The transactions contemplated by the Purchase Agreement are undertaken by the

Debtors and Purchaser without collusion and in good faith, as that term is defined in section

363(m) of the Bankruptcy Code, and, accordingly, the reversal or modification on appeal of the

authorization provided in this Sale Order to consummate the Sale shall not affect the validity of

the Sale (including the assumption of the Assumed Contracts), unless such authorization and

consummation of such Sale are duly stayed pending such appeal.

        39.       Neither the Debtors nor Purchaser has engaged in any action or inaction that

would cause or permit the Sale to be avoided or costs, damages or other remedy to be imposed

                                                  30
NYI-524634636v6
SC1:3790817.1
under section 363(n) of the Bankruptcy Code. The consideration provided by Purchaser for the

Company Parent Membership Interests under the Purchase Agreement is fair and reasonable, and

the Sale may not be avoided under section 363(n) of the Bankruptcy Code.

                       Dismissal of the Chapter 11 Case of Company Parent

        40.       Immediately prior to the Closing, the Debtors are authorized and directed to file a

notice (the “Dismissal Notice”) of dismissal of the Chapter 11 Case of Company Parent (the

“Company Parent Case”) with this Court, in form and substance reasonably acceptable to the

Committee and Purchaser. Upon the filing of the Dismissal Notice, the Company Parent Case

shall be dismissed.

        41.       Upon the dismissal of the Bankruptcy Case, the Clerk of the Court is authorized

and directed to promptly take all actions to close the Company Parent Case.

        42.       Notwithstanding section 349 of the Bankruptcy Code or otherwise, all orders

entered in the Company Parent Case shall survive the dismissal and closing of the Company

Parent Case.

        43.       The dismissal of the Company Parent Case shall have no effect on the other

Chapter 11 Cases with which it is jointly administered.

        44.       In respect of the Company Parent Case, all fees of the U.S. Trustee shall be paid

in full and no amounts shall be due and owing to the U.S. Trustee following the Closing, and all

required reports shall be filed with this Court.

        45.       Professional fee administrative claims related to the Company Parent Case may

continue to be sought through the filing of appropriate applications in the Debtors’ jointly

administered cases; provided such claims shall be asserted only against Seller or its other

affiliated debtors, and not Company Parent.

                                                   31
NYI-524634636v6
SC1:3790817.1
                                     Relief from Automatic Stay

        46.       Purchaser shall not be required to seek or obtain relief from the automatic stay

under section 362 of the Bankruptcy Code to enforce any of its remedies under the Purchase

Agreement or any other Sale-related document or deliver any notice provided for in this Sale

Order or the Purchase Agreement. The automatic stay imposed by section 362 of the Bankruptcy

Code is modified to the extent necessary to implement the preceding sentence or any other

provisions of this Sale Order. The requirements of Local Rule 4001-1 have been satisfied with

respect to this Sale Order.

                                           Other Provisions

        47.       Upon the Closing, all Intercompany Obligations shall be netted against each other

and the balance (if any) will be, as applicable, contributed to the capital of the Company (if the

net balance is an amount payable to Seller or its Affiliates) or deemed to have been distributed to

Seller (if net balance is an amount payable to the Entities), in each case, without any cash

payment being made. Notwithstanding the netting of Intercompany Obligations as set forth

herein and in the Purchase Agreement, which shall be enforceable by the Purchaser, Company

Parent, the Company and their respective Affiliates, the netting of such Intercompany

Obligations shall be disregarded solely for purposes of allocating the net proceeds of the Sale

following the Closing among the Debtors which shall be allocated pursuant to a chapter 11 plan

in the Debtors’ Chapter 11 Cases. For the avoidance of doubt, such allocation shall not have any

impact on the Purchaser, Company Parent, the Company or their respective Affiliates.

        48.       Notwithstanding the possible applicability of Bankruptcy Rules 6004, 6006, 7062,

9014 or otherwise, this Sale Order shall be immediately effective and enforceable upon entry,

and the Debtors and Purchaser are authorized to close the Sale immediately upon entry of this

                                                   32
NYI-524634636v6
SC1:3790817.1
Sale Order. Time is of the essence in closing the Sale, and the Debtors and Purchaser intend to

close the Sale as soon as practicable. This Sale Order constitutes a final and appealable order

within the meaning of 28 U.S.C. § 158(a). Any party objecting to this Sale Order must exercise

due diligence in filing an appeal and pursuing a stay, or risk its appeal being dismissed as moot.

        49.       This Sale Order shall be binding in all respects upon (i) the Debtors and their non-

Debtor Affiliates (including, for the avoidance of doubt, Seller, Seller Parent, Seller Guarantor,

Company Parent and Service Provider) and their estates, (ii) all creditors of, and holders of

equity interests in, any Debtor (including all creditors, whether known or unknown, of Company

Parent), (iii) any holders of 363 Interests (whether known or unknown) in or against or on all or

any portion of the Company Parent Membership Interests, Company Parent or the Company

Shares, (iv) Purchaser and its successors and assigns, (v) all counterparties to the Assumed

Contracts, (vi) other parties in interest, (vii) trustees, examiners and other representatives or

fiduciaries, if any, subsequently appointed in any of the Debtors’ Chapter 11 Cases or upon a

conversion to chapter 7 under the Bankruptcy Code of any of the Debtors’ Chapter 11 Cases or

upon the dismissal of any of the Debtors’ Chapter 11 Cases, (viii) any successors or assigns of

any Debtor, (ix) any reorganized Debtor and (x) any Person succeeding directly or indirectly to

all or substantially all of the Debtors’ business in Brazil (as existing on the date hereof) (the

“Brazil Business”) in connection with (A) any restructuring transaction under or prior to the

consummation of any chapter 11 plan in these Chapter 11 Cases with respect to the Debtors, or

(B) a sale of all or substantially all of the Brazil Business, which sale is consummated under or

prior to the consummation of a chapter 11 plan in these Chapter 11 Cases with respect to the

Debtors ((vii) through (x), collectively, “Debtor Successors”). For the avoidance of doubt, NII

International Mobile S.á.r.l. and its direct or indirect subsidiaries that currently own the Brazil

                                                   33
NYI-524634636v6
SC1:3790817.1
Business shall not be Debtor Successors; provided that the reorganized Debtors continue to

indirectly own (and they or their Affiliates have not executed a definitive agreement to sell) the

Brazil Business upon consummation of any chapter 11 plan in the Chapter 11 Cases (the

“Controlled Brazil Owners”).

        50.       The Purchase Agreement (including, for the avoidance of doubt, the Transition

Services Agreement and Escrow Agreement) and all ancillary documents shall be binding upon

(x) the Debtors and their non-Debtor Affiliates (including, for the avoidance of doubt, Seller,

Seller Parent, Seller Guarantor, Company Parent and Service Provider, but excluding the

Controlled Brazil Owners) and their estates, (y) any Debtor Successor and (z) Purchaser and its

successors and assigns.

        51.       In addition, any Debtor Successor specified in clause (x) of paragraph 49 shall

have to provide to Purchaser adequate assurance of future performance as if the Purchase

Agreement (including, for the avoidance of doubt, the Transition Services Agreement and

Escrow Agreement) and all ancillary documents were being assumed and assigned to such entity

or entities pursuant to section 365 of the Bankruptcy Code. Any such assumption shall not

relieve the Debtors of their respective obligations under the Purchase Agreement (including, for

the avoidance of doubt, the Transition Services Agreement and Escrow Agreement) and all

ancillary documents. This Sale Order and the Purchase Agreement shall inure to the benefit of

the Debtors, their estates, creditors, Purchaser, and the respective successors and assigns of each

of the foregoing.

        52.       Notwithstanding anything to the contrary in this Order, any other order of this

Court or any plan of reorganization or liquidation of any Debtor, Purchaser shall not be required

to file or serve a proof of claim with respect to claims arising under or in connection with the

                                                  34
NYI-524634636v6
SC1:3790817.1
Stalking Horse Purchase Agreement, and no bar date shall be imposed with respect to such

claims.

          53.     Nothing contained in any plan of reorganization or liquidation, or order of any

type or kind in these Chapter 11 Cases, any subsequent chapter 7 cases in which these Chapter

11 Cases may be converted or any related proceedings subsequent to the entry of this Sale Order,

shall alter or affect the terms and conditions of the Sale, the Purchase Agreement (including, for

the avoidance of doubt, the Transition Services Agreement and the Escrow Agreement), the

Assumed Contracts or the terms or implementation of this Sale Order.

          54.     Notwithstanding the dismissal of the Company Parent Case, this Court shall retain

jurisdiction and power to, among other things, interpret, implement and enforce the terms and

provisions of this Sale Order and the Purchase Agreement, all amendments thereto and any

waivers and consents thereunder, and to adjudicate, if necessary, any and all disputes concerning

or relating in any way to the Sale, including retaining jurisdiction to (i) compel delivery of the

Company Parent Membership Interests to Purchaser in accordance with the Purchase Agreement,

(ii) interpret, implement and enforce the provisions of this Sale Order, (iii) protect Purchaser

against any 363 Interests in or against the Debtors, Company Parent, the Company Parent

Membership Interests or the Company Shares of any kind or nature whatsoever, (iv) compel

Debtor Successors, as applicable, to (x) perform under the Purchase Agreement (including, for

the avoidance of the doubt, the Transition Services Agreement and Escrow Agreement) and (y)

provide the benefits of the Assumed Contracts to Purchaser and the Company, (v) enter any

orders under sections 363 or 365 of the Bankruptcy Code with respect to the Company Parent

Membership Interests, the Seller Liability Assumption and Company Parent Novation and the

Assumed Contracts and (vi) notwithstanding the possible applicability of section 530(b) of the

                                                  35
NYI-524634636v6
SC1:3790817.1
Bankruptcy Code or Bankruptcy Rule 5010, reopen the Chapter 11 Case of any Debtor in order

to effect each of subsections (i) – (vi) in this paragraph.

         55.      Purchaser has standing to seek to enforce the terms of this Order.

         56.      The Debtors are authorized to take all actions necessary or appropriate to

effectuate the relief granted pursuant to this Sale Order.

         57.      To the extent this Sale Order is inconsistent with the Purchase Agreement or any

prior order or pleading with respect to the Sale Motion in these Chapter 11 Cases, the terms of

this Sale Order shall govern.


Dated:     March ___, 2015
           New York, New York



                                        HONORABLE SHELLEY C. CHAPMAN
                                        UNITED STATES BANKRUPTCY JUDGE




                                                  36
NYI-524634636v6
SC1:3790817.1
                       Exhibit 1

                  Purchase Agreement




NYI-524634636v6
SC1:3790817.1
                      Exhibit 2

                  Assumed Contracts




NYI-524634636v6
SC1:3790817.1
                                 Exhibit D


                   Form of Transition Services Agreement


                               [see attached]




SC1:
SC1:3747352.9
NYI-524627067v14
                                                                                              EXHIBIT D


                             TRANSITION SERVICES AGREEMENT

        This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated
[________] [__], 2015, is between Comunicaciones Nextel de México, S.A. de C.V., a
variable capital corporation (sociedad anónima de capital variable) existing under the
Laws of Mexico (the “Company”), [________], a [________] existing under the Laws of
[________] (“Holdings”) and [________], a [________] existing under the Laws of
[________] (“[●]”)1 ([●] or Holdings, a “Seller Service Provider”, and collectively, the
“Seller Service Providers”) (each Seller Service Provider or the Company, a “Party” and
collectively, the “Parties”).

                                  PRELIMINARY STATEMENTS

        A.    On January 26, 2015 (“Signing Date”), New Cingular Wireless Services,
Inc., a corporation existing under the Laws of Delaware (“Purchaser”), NIU HOLDINGS
LLC, a limited liability company existing under the Laws of Delaware (“Seller”) and other
parties thereto executed a Stock Purchase Agreement (the “SPA”).

      B.     The Parties desire to enter into this Agreement in order to establish certain
terms and conditions applicable to the provision of certain services to be provided
between the Entities, the Seller Service Providers and the Seller Service Recipients
(each as defined herein).

                                             AGREEMENT

        NOW, THEREFORE, in consideration of the mutual promises contained herein
and in the SPA, and for other good and valuable consideration, the receipt and
sufficiency of which the Parties acknowledge, the Parties agree as follows:

                                           1. DEFINITIONS

      1.1   Definitions. For purposes of this Agreement, the following terms have the
meanings specified below:

        “Additional Services” is defined in Section 2.1(b).

        “Agreed Methodology” is defined in Section 3.1.

        “Agreement” is defined in the Preamble.

        “Company” is defined in the Preamble.

        “Confidential Information” is defined in Section 9.1(a).


        1
          NTD: Any entity that is identified in Schedule 1 as a provider of a service needs to be a
signatory.
       “Early Termination” is defined in Section 2.4(a).

       “Excluded Taxes” means any of the following Taxes imposed on or required to be
withheld or deducted from a payment of Service Fees: (a) Taxes imposed on or
measured by income (however denominated), franchise Taxes, branch profits Taxes,
cross-border withholding Taxes (whether imposed directly or collected by withholding),
(b) Taxes imposed as a result of a present or former connection between any Service
Provider or any Affiliate of any Service Provider and the jurisdiction imposing such
Taxes (other than connections arising solely from any Service Provider having provided
the Transition Services), (c) wage, social security, social contribution and other similar
taxes, and (d) value added tax (impuesto al valor agregado) shifted (trasladado) to any
Service Provider, its Affiliates or third party service providers or as a result of incurring
necessary expenses to provide the Transition Services.

       “Extension Period” is defined in Section 2.4(b).

       “Force Majeure Event” is defined in Section 5.1.

       “Former Affiliate” is defined in Section 2.1(e).

       “Former Transition Services” is defined in Section 2.1(e).

       “Implied Services” is defined in Section 2.1(d).

       “Indemnified Taxes” means all Taxes imposed on or in respect of the provision of
the Transition Services hereunder and the payment of the Service Fee other than
Excluded Taxes. For the avoidance of doubt, value added tax (impuesto al valor
agregado) shifted (trasladado) to any Service Recipient is considered as an Indemnified
Tax.

       “Payment Due Date” is defined in Section 3.3.

       “Permitted Purpose” is defined in Section 9.1(a).

       “Prime Rate” is defined in Section 3.2.

       “Receiving Party” is defined in Section 9.1(a).

       “Scheduled Services” means the services set forth in Schedule 1 hereto.

       “Seller” is defined in in the Preliminary Statement A.

       “Seller Service Provider” is defined in the Premable.

       “Seller Service Recipient” means any entity that is identified in Schedule 2 as the
recipient of a service, in such capacity.

       “Service Fees” is defined in Section 3.1.



                                              2
      “Service Provider” means any Seller Service Provider or the Company providing
any Transition Service pursuant to this Agreement, in such capacity.

      “Service Recipient” means any Seller Service Recipient or any of the Entities to
which any Transition Service is provided pursuant to this Agreement, in such capacity

       “SPA” is defined in Preliminary Statement A.

       “Termination Effective Date” is defined in Section 2.4(a).

       “Third Party Fees” in defined in Section 2.2(a).

       “Transition Period” is defined in Section 2.3.

      “Transition Services” means the services set forth in Schedule 1 or Schedule 2,
the Additional Services and the Implied Services.

       1.2    Construction Rules and Interpretative Matters. The following rules of
construction and interpretation will apply:

             (a)   capitalized terms used but not defined herein will have the
respective meanings set forth in the SPA; and

              (b)   the construction rules and interpretative matters set forth in
Section 1.2 of the SPA will apply.

               2. AGREEMENT TO PROVIDE TRANSITION SERVICES

       2.1    Services.

               (a)    The Seller Service Providers will provide, or cause their third party
service providers to provide, to the Entities, subject to the terms of this Agreement and
in accordance with applicable Laws, the services set forth in Schedule 1 hereto. The
Company will provide, or cause its third party service providers to provide, to Seller
Service Recipients, subject to the terms of this Agreement and in accordance with
applicable Laws, the services set forth in Schedule 2 hereto. Holdings is responsible for
all obligations and liabilities of each Seller Service Provider and Seller Service Recipient
hereunder.

              (b)     With respect to any services that (i) are not encompassed by the
services set forth in Schedule 1 or Schedule 2, as applicable, and (ii) were provided by
or on behalf of any Service Provider or its third party service providers to any Service
Recipient during the three-month period prior to the Signing Date or during the period
between the Signing Date and the Closing Date (the “Additional Services”), such
Service Provider will provide, or cause its third party service providers to provide, such
Additional Services subject to the terms of this Agreement and in accordance with
applicable Laws. Unless otherwise agreed by the parties in writing, the Transition
Period for such Additional Services shall be 18 months from the Closing Date, and the


                                             3
Service Fees for such Additional Services shall be agreed upon in writing by the
applicable Service Provider and Service Recipient through diligent and good faith
cooperation, provided that the Parties agree to use the Agreed Methodology to calculate
the applicable Service Fees. The Parties will amend Schedule 1 or Schedule 2, as
applicable, to add any Additional Services.

               (c)    If any Service Recipient requests in writing that any service that is
not contemplated by either Schedule 1, Schedule 2 or Section 2.1(b) be provided under
this Agreement, the applicable Service Provider will consider and respond in good faith
to any such request. If such Service Provider agrees to provide such service, the
Parties will negotiate in good faith to amend Schedule 1 or Schedule 2, as applicable, to
add any such service, including the time period and Service Fees for such service;
provided that the Parties agree to use the Agreed Methodology to calculate the
applicable Service Fees. Upon execution of such amendment, such service shall be
considered an “Additional Service” for all purposes hereunder (other than Section
2.1(b)).

               (d)    Service Provider agrees to provide any services, functions or
responsibilities that are not specifically described in this Agreement or the Schedules,
but that would be reasonably anticipated to be necessary for the proper performance
and delivery of the services set forth in Schedule 1 or Schedule 2, as applicable, which
services, functions and responsibilities will be deemed to be implied by and included
within the scope of such services to the same extent and in the same manner as if
specifically described in this Agreement or the Schedules (the “Implied Services”).

                (e)   No Service Provider or any of its Affiliates will have any obligation
to: (i) provide or cause to be provided to any Service Recipient any services that were
not provided to such Service Recipient by Service Provider or its Affiliates during the
three-month period prior to the Signing Date or the period between the Signing Date
and the Closing Date; (ii) operate any Service Recipient or its business or any portion
thereof or engage in the exercise of any business judgment or general management of
any Service Recipient or its business (it being acknowledged and agreed by the Parties
that providing the Transition Services will not be deemed to be operating any Service
Recipient or its business or any portion thereof or engaging in the exercise of any
business judgment or general management of any Service Recipient); (iii) engage in
any unlawful activity; (iv) implement systems, processes, technologies, plans or
initiatives developed, acquired or utilized by Service Provider or its Affiliates after the
Closing Date or adapt any of its systems, processes technologies, plans or initiatives to
accommodate those acquired or utilized by any Service Recipient after the Closing
Date, in each case, except to the extent required for Service Provider or its Affiliates to
provide or cause to be provided the Transition Services to any Service Recipient on
terms and conditions set forth herein; (v) perform or cause to be performed any of the
Transition Services for the benefit of any third party, other than the any Service
Recipient’s wholly-owned Subsidiaries; or (vi) expand their facilities, incur capital
expenses or employ additional personnel in order to provide the Transition Services, in
each case except to the extent required for Service Provider or its Affiliates to provide or
cause to be provided the Transition Services to any Service Recipient on terms and


                                             4
conditions set forth herein. Under no circumstances will any Service Provider or any of
its Affiliates be deemed to provide any legal advice or legal services to any Service
Recipient, and any Service Recipient may use its own counsel with respect to any legal
advice that such Service Recipient desires to obtain. In the event any Service Provider
ceases for any reason to be an Affiliate of Holdings (such entity, a “Former Affiliate”),
and it is not reasonably practicable for Holdings or any of its other Affiliates to provide
one or more Transition Services previously provided by such Former Affiliate (such
Transition Services, the “Former Transition Services”), then Holdings shall reasonably
and in good faith cooperate with the applicable Service Recipient to find an adequate
substitute third party service provider for such Former Transition Services. Under no
circumstances will this Agreement or the provision of the Transition Services obligate
any Service Provider or any of its Affiliates to (i) hire any additional employees, (ii)
maintain the employment of any specific employee, (iii) purchase, lease or license any
additional assets (except as set forth in Section 2.3), or (iv) create or supply any
documentation or information not currently existing or readily available, except as
described in Schedule 1.

                (f)    Each Service Recipient agrees to provide to the applicable Service
Provider and its employees, agents and representatives access to, and all necessary
rights to utilize, such Service Recipient’s facilities, personnel, assets, systems and
technologies, in each case, during regular business hours and to the extent reasonably
necessary for such Service Provider to provide the Transition Services, subject to: (i)
such Service Recipient having the right to appoint a representative present at all times
that Service Provider and its employees, agents and representatives are accessing or
utilizing such Service Recipient’s facilities, assets, systems or technologies or
communicating with such Service Recipient’s employees or representatives; (ii) such
Service Recipient imposing any reasonable safety and access restrictions on such
access and use, provided that any such restrictions are substantially similar to those
imposed on such Service Recipient’s own employees or representatives engaged in
similar activities; and (iii) the confidentiality provisions contained in Section 9.1 applying
to such access and use and any information obtained or otherwise discovered in
connection therewith. Each Service Recipient will, and will cause its employees, agents
and representatives to, reasonably cooperate with the applicable Service Provider and
its employees, agents and representatives to facilitate the provision of the Transition
Services to such Service Recipient in accordance with the terms hereof.

              (g)    During the term of this Agreement, each Service Provider will use
commercially reasonable efforts to respond to each Service Recipient’s requests for
information related to the functionality and operation of the Transition Services.

                (h)   Each Service Provider will have the right to hire third party service
providers to provide all or part of any Transition Service hereunder; provided, however,
that (i) such Service Provider may not hire or use any direct or indirect competitor of the
applicable Service Recipient or its Affiliates without such Service Recipient’s prior
written consent, and (ii) if such Service Provider decides to outsource all or substantially
all of any of the Transition Services hereunder to a third party, then such Service
Provider will promptly notify the applicable Service Recipient in writing of such decision


                                              5
and the name of the third party service provider. In the event that any Service Provider
uses any third party to perform any Transition Services, such Service Provider will
remain responsible for the Transition Services, including obligations to meet the service
standard or any applicable service levels, provided by each third party to the same
extent as if such Service Provider had performed the Transition Services itself.

               (i)    Nothing contained in this Agreement gives any Service Recipient
any right, or creates any obligation for any Service Provider, with respect to any
information, service or other action beyond the scope of the business of the Service
Recipients as they exist as of the date of this Agreement or any time during the term of
this Agreement.

       2.2    Licenses and Third Party Fees; Consents.

               (a)    Each Service Recipient will be solely liable for any portions of costs
and expenses of any Software and other licenses and related maintenance fees, and all
other third party fees and expenses, in each case, directly allocable to the Transition
Services and actually paid by any Service Provider to third parties (for clarity, not
including any Affiliate of any Service Provider) that may be reasonably required to be
obtained from time to time by any Service Provider in order for Service Recipient to
receive any Transition Services in accordance with the terms of this Agreement (such
portions of costs and expenses, “Third Party Fees”); provided, however, that such
Service Provider will be required to receive written consent from the Service Recipient
prior to incurring any material costs and expenses under this Section 2.2(a).

               (b)   If the consent of a third party supplier, lessor, vendor or licensor is
required for the provision of a Transition Service, the Service Provider will use
commercially reasonable efforts, cooperating in good faith and in consultation with the
applicable Service Recipient, to obtain such consent. If such consent is refused despite
the use of such commercially reasonable efforts, or if the third party supplier, lessor,
vendor or licensor requires a modification, amendment or alteration of or to the
applicable agreement with Service Provider that would be materially detrimental to
Service Provider or any of its Affiliates, then the Parties will use commercially
reasonable efforts, cooperating in good faith, to mutually agree on a work-around
arrangement, reasonably satisfactory to the Service Recipient, to enable the provision
of the Transition Service.

        2.3    Transition Period. Each Service Provider will provide, or cause to be
provided, to the Service Recipients the Transition Services for the periods set forth in
Schedule 1 or Schedule 2 (as each may be amended to include Additional Services
from time to time, the ”Transition Period”), unless earlier terminated in accordance with
Section 2.4(a) or extended in accordance with Section 2.4(b). If there is no period
specified in Schedule 1 or Schedule 2 for any Transition Service, the Transition Period
for such Transition Service will be 18 months, unless earlier terminated in accordance
with Section 2.4(a) or extended in accordance with Section 2.4(b). No Service Provider
will be obligated to provide or cause to be provided to any Service Recipient any
Transition Service during any period other than the applicable Transition Period unless


                                             6
extended in accordance with Section 2.4(b). The Parties acknowledge the transitional
nature of the Transition Services. Accordingly, as promptly as reasonably practicable
following the execution of this Agreement, each Service Recipient will use commercially
reasonable efforts to transition each Transition Service to such Service Recipient’s own
independent internal organization or to obtain its own alternate third party source to
provide each Transition Service, in each case at such Service Recipient’s sole expense.

       2.4     Termination or Extension of Transition Services. Each Service Recipient
will have the right, in its sole discretion, to direct that any or all of the Transition Services
be:

              (a)    terminated effective at the end of a month designated by such
Service Recipient (an ”Early Termination”) that is before the end of the Transition
Period. Any such Early Termination will be effective no earlier than 10 days after written
notice of the Early Termination is received by the applicable Service Provider
(“Termination Effective Date”), unless such Service Provider consents in writing to a
shorter period. Any such Early Termination will be irrevocable unless otherwise agreed
by such Service Provider in writing. From and after the Termination Effective Date, the
Service Recipient will have no obligation to pay any fees associated with the terminated
Transition Service, including any fees set forth in Schedule 1 or Schedule 2 (in each
case, as may be amended to include Additional Services), as applicable, for such
Transition Service and any fees payable pursuant to Section 2.2 in connection with such
Transition Service; or

              (b)    extended for a period of up to three months after the end of the
applicable Transition Period (an ”Extension Period”) by written notice to the applicable
Service Provider not later than 30 days prior to the end of the Transition Period.

       2.5    Contact Persons. Each Service Provider and Service Recipient shall
appoint a person or persons for the purpose of coordinating the provision and the
migration of the Transition Services, and shall inform each other applicable Service
Provider or Service Recipient of the identity and contact information of such person or
persons within 7 days of the Closing Date. Each Service Provider and Service
Recipient may change such contact person from time to time upon written notice to the
other applicable Parties.

                       3. PAYMENT FOR TRANSITION SERVICES

      3.1     Service Fees. Within the 90 calendar days following the execution of this
Agreement, the Parties shall cooperate diligently and in good faith with a view towards
agreeing upon, in writing, the service fees for the Transition Services (the “Service
Fees”), provided that the Parties agree that the following methodology shall be used to
calculate such Service Fees (the “Agreed Methodology”): the Service Fees shall equal
the primary (i.e., direct) costs that are directly attributable to the implementation and
performance of the applicable Transition Service, excluding (i) secondary (i.e., indirect)
costs (e.g., corporate overhead expenses, branding or other intercompany allocated
expenses), but including any salary, benefits, reasonable travel expenses and


                                               7
temporary services directly attributable to the implementation and performance of a
particular Transition Service (calculated in proportion to the work done by each of the
employees of such Service Provider that is directly attributable to the implementation
and performance of such Transition Service), (ii) other extraordinary expenses (e.g.,
employee severance costs or restructuring expenses) to the extent they are not directly
attributable to the implementation or performance of a particular Transition Service,
and (iii) any margin, premium or profit accruing to the applicable Service Provider, in
each case, for the period during which the applicable Transition Service was provided
by such Service Provider.

       3.2    Payment. Each Service Recipient shall pay the applicable Service Fee to
the corresponding Service Provider. In addition, in the event that any Service Provider
incurs any Third Party Fees, the applicable Service Recipient will reimburse such
Service Provider for such fees in accordance with the invoicing procedures set forth in
Section 3.3. For the avoidance of doubt, the fees for the Implied Services are included
in the Service Fees, and the Service Recipients are not required to pay any additional
fees for the Implied Services. Any portion of the Service Fees that is not paid when
due (as set forth in Section 3.3) will accrue interest at a rate per annum equal to the
Prime Rate plus 2.0%, calculated for the actual number of days elapsed, accrued from
and including the date on which such payment was due up to and including the date of
payment. All amounts payable hereunder to any Party will be in United States dollars.
If any Service Fees are not paid more than 45 days after the Payment Due Date for
any Transition Services provided in this Agreement, the applicable Service Provider will
be entitled to suspend, at its sole discretion, the provision of such Transition Services
until such Service Fees have been paid, provided that any Service Recipient’s failure to
pay amounts disputed in accordance with Section 3.3 will not be grounds for
suspension of any Transition Service. For purposes of this Agreement, the term
“Prime Rate” means the prime lending rate as reported in The Wall Street Journal from
time to time as the base rate on corporate loans.

       3.3     Invoicing of Service Fees. Each Service Provider will invoice in arrears for
Service Fees and Third Party Fees promptly after the end of each calendar month
during the Transition Period. Such invoice must meet all legal and tax requirements
under applicable Law, regulations or administrative rules. In addition, such invoice will
contain reasonable detail of the Transition Services and the related Service Fees and
Third Party Fees and a sufficiently detailed itemization of (a) the price for each of the
categories of Transition Services for such month and (b) the amount of any applicable
Indemnified Taxes in respect of such Transition Services. During the term of this
Agreement and for one year thereafter, each Service Provider will maintain records in
reasonable detail of the Transition Services provided, Service Fees invoiced and
payments made hereunder, and will make such records available to the applicable
Service Recipient, promptly after receipt of written request therefor. Each Service
Recipient will pay the invoices by wire transfer of immediately available funds not later
than 45 days calendar days after receipt of such invoice (“Payment Due Date”). In the
event that any Service Recipient has a good faith dispute with regard to any fees
invoiced, such Party shall provide the other with written notice of such dispute, together
with a reasonably detailed explanation of such dispute, at the time payment would have


                                             8
otherwise been due, and such Party may withhold payment of any disputed amounts
pending resolution of the dispute. For the avoidance of doubt, such Party’s failure to
pay amounts disputed in accordance with this Section will not be grounds for a claim of
breach or suspension of work by the applicable Service Providers, and such amounts
will not accrue interest until the claim has been resolved.

        3.4     Indemnified Taxes. The Service Fees do not include any amounts in
respect of Indemnified Taxes. Any Indemnified Taxes required to be charged by any
Service Provider or any of its Affiliates are in addition to the amounts otherwise to be
paid by the Service Recipients for the Transition Services. Each Service Recipient will
provide the applicable Service Provider with official governmental tax receipts (or
certified copies of such tax receipts) evidencing the timely payment of any Indemnified
Taxes or other evidence of such timely withholding and payment reasonably satisfactory
to such Service Provider. If, as a result of a final determination by an applicable
Governmental Authority or other Taxing authority, any Service Provider or any of its
Affiliates is required to pay any Indemnified Tax required to be paid by any Service
Recipient pursuant to this Section 3.4, such Service Recipient will promptly reimburse
such Service Provider or its applicable Affiliate for any such Indemnified Tax, to the
extent that such tax is not payable as a result of the failure of such Service Provider to
comply with applicable Law or tax requirements or to keep, maintain and provide the
appropriate supporting documentation to the Governmental Authority or Taxing
authority. If any Service Provider or any of its Affiliates is or becomes entitled to claim
an exemption from or reduction of withholding under applicable Law with respect to
payments to such Service Provider or any of its Affiliates under this Agreement, such
Service Provider or its applicable Affiliate will provide the applicable Service Recipient
(to the extent such Service Provider or such Affiliate is entitled to do so under applicable
Law) with all properly completed forms or other evidence as may be required by
applicable Law to substantiate such Service Recipient’s or its Affiliate’s entitlement to
claim such exemption or reduction. If any Service Provider or any its Affiliates receive a
refund of an Indemnified Tax paid by any Service Recipient, such Service Provider will
promptly pay an equal amount to such Service Recipient. Each Party will reasonably
cooperate to minimize the imposition of any Taxes with respect to any Service Fees or
to obtain a refund of such Taxes.

              4. SERVICE STANDARD AND WARRANTY DISCLAIMER

       4.1     Service Standard. All Transition Services (including products, services
and systems) that any Service Provider or its third party service providers provide
pursuant to this Agreement will (a) except as expressly provided in the Schedules, be
substantially the same products, services and systems provided to or used by the
applicable Service Recipient during the three-month period prior to the Signing Date or
during the period between the Signing Date and the Closing Date, as applicable to
products, services and systems that were provided during such time periods, and with
substantially the same degree of care, skill and diligence and (b) with respect to
services that are also provided to controlled Affiliates of any Service Provider, be made
available to the applicable Service Recipient in the manner and on the schedules and at
the same service levels as provided to or used by such controlled Affiliates, provided


                                             9
that specific performance standards for performance of particular Transition Services, if
any, will be set forth on Schedule 1 or Schedule 2, in which event, each Service
Provider will meet such service levels in their performance of the Transition Services.
Each Service Provider will have the sole and exclusive responsibility for selecting and
managing the personnel who provide the Transition Services and will supervise them in
connection with the performance of the Transition Services. Each Service Provider will
ensure, in good faith, that such personnel will be qualified for the tasks to which they are
assigned. Except as expressly provided in the SPA or in this Agreement, each Service
Provider makes no representations or warranty that the products, services and systems
used by such Service Provider in connection with the provision of the Transition
Services will be adequate for any Service Recipient’s operation of its business following
the Closing.

      4.2  Disclaimer of Warranty. EXCEPT AS EXPRESSLY PROVIDED IN THE
SPA OR THIS AGREEMENT, EACH SERVICE PROVIDER EXPRESSLY DISCLAIMS
ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
THE IMPLIED WARRANTIES OF MERCHANTABILITY, SUITABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE, WITH RESPECT TO THE TRANSITION
SERVICES. UNLESS OTHERWISE EXPRESSLY SET FORTH IN THE SPA OR THIS
AGREEMENT, ALL TRANSITION SERVICES ARE PROVIDED ON AN “AS IS,
WHERE IS” BASIS WITHOUT WARRANTY OF ANY KIND; PROVIDED, HOWEVER,
THAT NOTHING CONTAINED HEREIN WILL HAVE THE EFFECT OF LIMITING THE
REPRESENTATIONS AND WARRANTIES MADE UNDER THE SPA.

                        5. FORCE MAJEURE; MAINTENANCE

        5.1     Force Majeure. The Parties to this Agreement will not be liable for any
interruption, delay or failure of performance attributable to acts, events or causes
(including war, riot, rebellion, civil disturbances, terrorism, epidemics, pandemics, power
failures, failures of communications lines and equipment, strikes, lockouts, labor
disputes, flood, storm, fire and earthquake or other acts of God or conditions or events
of nature, or any Law, demand or requirement of any Governmental Authority, or
unfeasible technological requirements) beyond their reasonable control (collectively, a
“Force Majeure Event”), provided, however, that the Party failing to satisfy its obligations
hereunder shall have used commercially reasonable efforts to minimize, to the extent
such Party in its sole discretion deems practicable, the effect of the Force Majeure
Event on its obligations hereunder. The affected provisions and other requirements of
this Agreement will be suspended during the period of such Force Majeure Event and
the Parties will have no liability to any other applicable Party in connection therewith. A
Party wishing to rely on a Force Majeure Event must give the other applicable Parties
written notice as soon as practicable of the occurrence of that Force Majeure Event,
giving reasonable details thereof. Each Party will, if reasonably practicable, use
commercially reasonable efforts to remove such Force Majeure Event as soon as and to
the extent reasonably practicable and each Service Provider will resume performance
hereunder as soon as reasonably practicable after the cessation of such Force Majeure
Event. During the period when any Service Provider is not providing such Transition



                                            10
Services, the other applicable Party will not be obligated to pay such Service Provider
for any Transitions Services that are subject to a Force Majeure Event.

         5.2    Maintenance. Each Service Provider will have the right to shut down
temporarily for routine maintenance purposes the operation of the facilities providing
any Transition Service whenever in its reasonable business judgment such shutdown is
necessary or appropriate, provided such proposed shut down is conducted in the
ordinary course of business, in the minimum time reasonably feasible to conduct such
maintenance, and is scheduled in such a way as to (so far as is reasonably possible in
the circumstances) not materially interfere with the operation of the applicable Service
Recipient and is conducted in accordance with the maintenance program of such
Service Provider. Each Service Provider will provide the applicable Service Recipient
with advance notice of any such shutdown. Each Service Provider will be relieved of its
obligations hereunder to provide Transition Services only for the period of time that its
facilities are so shut down.

                  6. INDEMNIFICATION; LIMITATION OF LIABILITY

         6.1   Indemnification. From and after the date of this Agreement, each Service
Provider will indemnify, defend and hold harmless each Service Recipient, each of its
Affiliates, and each of its and their employees, officers, directors and agents, and their
heirs, successors and permitted assigns, from and against any and all Damages,
whether in respect of third party claims, claims between the Parties hereto, or
otherwise, resulting from, arising out of or incurred in connection with (a) any third party
claim that any Transition Service (or use thereof) provided by such Service Provider
infringes, misappropriates or otherwise violates any Intellectual Property of any third
party, (b) such Service Provider’s or its Affiliates’ failure to comply with applicable Laws
with respect to the subject matter of this Agreement, (c) any third party claim that arises
out of or relates to any grossly negligent act or omission or willful or intentional
misconduct by such Service Provider or its Affiliates (or any of its or their employees,
agents or contractors) in providing Transition Services hereunder, or default by such
Service Provider in the performance of its obligations under this Agreement, or (d) any
breach or violation by such Service Provider of this Agreement.

      6.2   Limitation of Liability. EXCEPT FOR ANY BREACH OF SECTION 9.1 OR
TO THE EXTENT ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL OR
INTENTIONAL MISCONDUCT OF SERVICE PROVIDER OR ANY OF ITS
EMPLOYEES, AGENTS OR CONTRACTORS: (A) NO SERVICE PROVIDER OR ANY
OTHER PERSON INVOLVED AT SUCH SERVICE PROVIDER’S REQUEST IN THE
PROVISION OF THE TRANSITION SERVICES TO ANY SERVICE RECIPIENT WILL
BE LIABLE (WHETHER IN CONTRACT, TORT OR OTHERWISE) FOR ANY
PUNITIVE, INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES,
INCLUDING ANY DAMAGES FOR LOST REVENUE, INCOME OR PROFITS, LOSS
OF BUSINESS REPUTATION OR OPPORTUNITY, OR DIMINUTION IN VALUE OF
CUSTOMER OR OTHER ASSETS OF SUCH SERVICE RECIPIENT OR ANY OF ITS
AFFILIATES, EVEN IF SUCH SERVICE PROVIDER OR SUCH OTHER PERSON HAS
BEEN ADVISED IN ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES, AND (B)


                                             11
THE AGGREGATE DAMAGES FOR ANY CAUSE WHATSOEVER FOR WHICH ANY
SERVICE PROVIDER AND ANY OTHER PERSON INVOLVED AT SERVICE
PROVIDER’S REQUEST IN THE PROVISION OF THE TRANSITION SERVICES TO
ANY SERVICE RECIPIENT WILL BE LIABLE IN CONNECTION WITH OR AS A
RESULT OF THIS AGREEMENT OR THE TRANSITION SERVICES WILL NOT
EXCEED THE AGGREGATE AMOUNT OF SERVICE FEES PREVIOUSLY PAID BY
SUCH SERVICE RECIPIENT TO SUCH SERVICE PROVIDER UNDER THIS
AGREEMENT.

                                7. CERTAIN COVENANTS

       7.1    Use of Services. Each Service Provider will be required to provide the
Transition Services only in connection with the operation of each Service Recipient’s
business as its exists as of the date of this Agreement or any time during the term of
this Agreement. Service Recipients will not resell any Transition Services to any Person
or permit the use of the Transition Services by any Person other than Customer.

       7.2     Appropriate Licenses. Each Service Provider agrees that the software
products that such Service Provider installs on each Service Recipient’s system used by
such Service Provider to perform the Transition Services will be properly licensed and
that access and use by Service Provider in connection with the Transition Services will
not be a breach of the license agreements for such software products. Each Service
Recipient agrees that the software products running on such Service Recipient’s system
used by any Service Provider to perform the Transition Services and that are not
otherwise installed by any Service Provider will be properly licensed and that access
and use by any Service Provider in connection with the Transition Services will not be a
breach of the license agreements for such software products. Each Service Recipient
acknowledges that it will acquire no right, title or interest in any firmware or software of
any Service Provider or its third party service providers in connection with the provision
of the Transition Services hereunder.

        7.3   Continuity. The obligations of each Seller Service Provider under this
Agreement are intended to be, and the Sale Order shall specifically provide that they
shall be, binding upon (a) any successors or assigns of such Seller Service Provider, (b)
any trustee, examiner, or other representative of such Seller Service Provider’s estate,
(c) any reorganized Seller Service Provider, and (d) any other entity vested or revested
with any right, title or interest in or to a material portion of such Seller Service Provider’s
assets or any other Person claiming any rights in or control over a material portion of
such Seller Service Provider’s assets (each of (a) through (d), a “Seller Service Provider
Successor”) as if such Seller Service Provider Successor were a Seller Service Provider
hereunder. In addition, any entity or entities succeeding to all or substantially all of the
assets of each Seller Service Provider in connection with any restructuring transaction
(including under any plan of reorganization or liquidation, or in connection with a sale of
all or substantially all of the assets directly or indirectly owned by Holdings) shall have to
provide to Purchaser adequate assurance of future performance as if this Agreement
were being assumed and assigned to such entity or entities pursuant to section 365 of
the Bankruptcy Code.


                                              12
                                   8. TERMINATION

        8.1   Termination. This Agreement will automatically terminate on the earliest
to occur of (a) the latest date of any Transition Period (as may be extended in
accordance with Section 2.4(b)), (b) the date on which the provision of all Transition
Services has terminated or been canceled in accordance with Section 2.4(a), and
(c) the date on which this Agreement is terminated pursuant to, and to the extent
provided in, Section 8.2.

       8.2     Breach of Agreement. If any Service Provider or Service Recipient
materially breaches this Agreement and fails to cure such breach for a period of 30 days
following receipt of notice thereof, the non-defaulting Party may terminate this
Agreement immediately by providing written notice of termination. The failure of a Party
to exercise its rights hereunder with respect to a breach by any other Party will not be
construed as a waiver of such rights nor prevent such Party from subsequently
asserting such rights with regard to the same or similar breaches.

        8.3    Sums Due. In the event of any termination of this Agreement, whether in
whole or in part (including any Early Termination), pursuant to the terms hereof, each
Service Provider will be entitled to all outstanding amounts due from each Service
Recipient for Transition Services rendered (without proration for any partial months)
prior to the date of such termination.

        8.4     Effect of Termination. Article 3 (as to any unpaid amounts), Article 6,
Article 7, Article 8, and Article 9 will survive (a) any termination, cancellation or
expiration of this Agreement, and (b) any conversion, dismissal or consolidation of the
Bankruptcy Cases or any plan of reorganization or liquidation in the Bankruptcy Cases.
Termination of this Agreement will not relieve either Party of any liability to any other
Party for any breach or non-fulfillment of any covenant or agreement contained in this
Agreement occurring prior to such termination. The obligations of Seller Service
Providers under this Agreement may not be discharged or abandoned under the
Bankruptcy Code or otherwise.

       8.5     Transfer Procedures. Prior to or upon any termination of this Agreement
(in whole or in part, including any Early Termination), each Service Provider will
cooperate with each Service Recipient as reasonably necessary to assist such Service
Recipient in transferring responsibility for the provision of the terminated Transition
Services to such Service Recipient or its third party service providers.

                              9. GENERAL PROVISIONS

      9.1    Confidential Information.

              (a)    During the term of this Agreement and thereafter, each Party will
(and in the case of Service Provider, will cause its Affiliate to), and will cause its
respective representatives to, maintain in confidence and not disclose to any third party
any confidential or proprietary information of any other Party obtained or otherwise
discovered in connection with this Agreement, including such other Party’s financial,


                                           13
technical, sales, marketing, development, personnel and other proprietary or
confidential information, records or data, including customer lists, supplier lists, trade
secrets, designs, product formulations, product specifications, however recorded or
preserved, whether written or oral (any such information, “Confidential Information”).
Each Party will protect the other Parties’ Confidential Information with the same degree
of care, but no less than reasonable care, as it uses to protect its own Confidential
Information of like nature. Unless otherwise authorized in any other agreement
between the Parties, any Party (the “Receiving Party”) receiving any Confidential
Information of any other Party may use such Confidential Information only for the
purposes of fulfilling its obligations under this Agreement (the “Permitted Purpose”).
Any Receiving Party may disclose such Confidential Information only to its
representatives that have a need to know such information for the Permitted Purpose
and who have been advised of the terms of this Section 9.1, and the Receiving Party
will be liable for any breach of these confidentiality provisions by such Persons;
provided, however, that any Receiving Party may disclose such Confidential Information
to the extent such Confidential Information is required to be disclosed by applicable
Laws or Orders, in which case the Receiving Party will promptly notify, to the extent
possible, the disclosing party (the “Disclosing Party”) and will take reasonable steps to
assist in contesting such Laws or Orders in protecting the Disclosing Party’s rights prior
to disclosure, and in which case the Receiving Party will only disclose such Confidential
Information that it is advised by its counsel in writing it is so legally bound to disclose.

               (b)     Notwithstanding the foregoing, “Confidential Information” will not
include any information that the Receiving Party can demonstrate (i) was publicly known
at the time of disclosure to such Receiving Party or has become publicly known through
no act of the Receiving Party or its representatives in breach of this Section 9.1, (ii) was
rightfully received from a third party without a duty of confidentiality, or (iii) was
developed by such Receiving Party independently without any reliance on the
Confidential Information.

               (c)    Upon demand by the Disclosing Party at any time, or upon
expiration or termination of this Agreement with respect to any Transition Service, the
Receiving Party agrees promptly to return or destroy, at the Disclosing Party’s option, all
Confidential Information. If such Confidential Information is destroyed, then an
authorized officer of the Receiving Party will, following the Disclosing Party’s request for
such destruction, certify such destruction in writing.

       9.2    Injunctive Relief. Damages at law may be an inadequate remedy for the
breach of any of the covenants, promises and agreements contained in this Agreement,
and, accordingly, either Party will be entitled to injunctive relief with respect to any such
breach, including specific performance of such covenants or an order enjoining a Party
from any threatened, or from the continuation of any actual, breach of the covenants
contained in this Agreement. The rights set forth in this Section 9.2 will be in addition to
any other rights that a Party may have at law or in equity.

       9.3    Entire Agreement; Amendments and Waivers.



                                             14
            (a)     This Agreement, the Schedules hereto and the SPA (and the
Schedules and Exhibits thereto) represent the entire understanding and agreement
between the Parties with respect to the subject matter of this Agreement.

               (b)    This Agreement may be amended, supplemented or changed, and
any provision of this Agreement may be waived, only by written instrument making
specific reference to this Agreement signed by the Party against whom enforcement of
any such amendment, supplement, modification or waiver is sought.

              (c)    No action taken pursuant to this Agreement, including any
investigation by or on behalf of a Party, will be deemed to constitute a waiver by the
Party taking such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any Party of a breach of any provision of
this Agreement will not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach. No failure on the part of any
Party to exercise, and no delay in exercising, any right, power or remedy hereunder will
operate as a waiver thereof, nor will any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.

        9.4    Submission to Jurisdiction. Without limiting a Party’s right to appeal any
order of the Bankruptcy Court, (a) the Bankruptcy Court will retain exclusive jurisdiction
to enforce the terms of this Agreement and to decide any claims or disputes which may
arise or result from, or be connected with, this Agreement, any breach or default
hereunder, or the transactions contemplated hereby, and (b) any and all proceedings
related to the foregoing will be filed and maintained only in the Bankruptcy Court, and
the Parties hereby consent to and submit to the jurisdiction and venue of the Bankruptcy
Court and will receive notices at such locations as indicated in Section 9.7 hereof,
provided, however, that following entry of a final decree pursuant to Section 350 of the
Bankruptcy Code, if the Bankruptcy Court is unwilling to hear such proceedings, the
Parties agree to unconditionally and irrevocably submit to the exclusive jurisdiction of
the United States District Court for the Southern District of New York sitting in New York
County or the Commercial Division, Civil Branch of the Supreme Court of the State of
New York sitting in New York County and any appellate court thereof, for the resolution
of any such claim or dispute and each Party hereby waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and agrees not
to plead or claim the same or any other jurisdiction that could apply by virtue of their
present or future domiciles or for any other reason. Each Party irrevocably designates
CT Corporation as its agent and attorney-in-fact for the acceptance of service of
process and making an appearance on its behalf in any such claim or proceeding and
for the taking of all such acts as may be necessary or appropriate in order to confer
jurisdiction over it before the courts specified in this Section 9.4 and each Party
stipulates that such consent and appointment is irrevocable and coupled with an
interest. The Parties irrevocably waive, to the fullest extent permitted by applicable law,
any objection which they may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the maintenance


                                            15
of such dispute. Each of the Parties agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner provided
by Law.

      9.5  Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY WAIVES, AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT
OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING IN
WHOLE OR IN PART UNDER, RELATED TO, BASED ON OR IN CONNECTION WITH
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR
CONTRACT OR OTHERWISE. ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 9.5 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER
OF ITS RIGHT TO TRIAL BY JURY.

      9.6   Governing Law. This Agreement will be governed by and construed in
accordance with the Laws of the State of New York.

       9.7     Notices. All notices and other communications under this Agreement will
be in writing and will be deemed given or delivered (a) when delivered personally by
hand (with written confirmation of receipt), (b) when sent by facsimile (with written
confirmation of transmission) or email, or (c) one Business Day following the day sent
by overnight courier (with written confirmation of receipt), in each case at the following
addresses and facsimile numbers (or to such other address or facsimile number as a
Party may have specified by notice given to the other Parties pursuant to this provision):

             If to Holdings, to:

                     [___________]
                     c/o [__] Holdings, Inc.
                     1875 Explorer Street,
                     Reston, VA 20191
                     Attention: Gary D. Begeman, General Counsel
                     Fax no.: 703-390-5191
                     E-mail address: Gary.Begeman@nii.com

             With a copy (which will not constitute notice) to:

                     Jones Day
                     222 East 41st Street
                     New York, New York 10017
                     Attention: Robert A. Profusek
                     Fax no.: 212-755-7306
                     E-mail address: raprofusek@jonesday.com

             If to [●], to:


                                           16
                     [●]
                     [Address]
                     Attention: [●]
                     Fax no.: [●]
                     E-mail address: [●]

              With a copy (which will not constitute notice) to:

                     [●]
                     [Address]
                     Attention: [●]
                     Fax no.: [●]
                     E-mail address: [●]

              If to the Company, to:

                     [●]
                     [Address]
                     Attention: [●]
                     Fax no.: [●]
                     E-mail address: [●]

              With a copy (which will not constitute notice) to:

                     [●]
                     [Address]
                     Attention: [●]
                     Fax no.: [●]
                     E-mail address: [●]

        9.8    Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other terms or
provisions of this Agreement will nevertheless remain in full force and effect. Upon such
determination that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties will negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally contemplated
to the greatest extent possible.

        9.9    Binding Effect; Assignment. This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and permitted
assigns. Nothing in this Agreement will create or be deemed to create any third party
beneficiary rights in any person or entity not a party to this Agreement. No assignment
of this Agreement or of any rights or obligations hereunder may be made by any Party,
directly or indirectly (by operation of Law or otherwise), without the prior written consent
of the other Parties and any attempted assignment without the required consents will be
void, provided, however, that (a) the Debtors may assign some or all of their rights or
delegate some or all of their obligations hereunder to successor entities pursuant to a


                                            17
plan of reorganization confirmed by the Bankruptcy Court, provided that any entity or
entities succeeding to all or substantially all of the assets of the Debtors in connection
with any restructuring transaction (including under any plan of reorganization or
liquidation, or in connection with a sale of all or substantially all of the assets directly or
indirectly owned by the Debtors) shall have to provide to Purchaser adequate
assurance of future performance as if this Agreement was being assumed and assigned
to such entity or entities pursuant to section 365 of the Bankruptcy Code and (b)
Purchaser may assign some or all of its rights or delegate some or all of its obligations
hereunder to one or more of its Affiliates. No assignment will relieve the assigning Party
of any obligation. Upon any permitted assignment, the references in this Agreement to
the assigning Party will also apply to any such assignee unless the context otherwise
requires.

       9.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this Agreement
and all of which, when taken together, will be deemed to constitute one and the same
agreement.

        9.11 Specific Performance. The parties agree that, if any of the provisions of
this Agreement were not performed in accordance with their specific terms or were
otherwise breached, irreparable damage would occur, no adequate remedy at Law
would exist and damages would be difficult to determine, and that the parties will be
entitled to specific performance of the terms hereof, in addition to any other remedy at
Law or in equity.

      9.12 Conflicts. In case of conflict between the terms and conditions of this
Agreement and the SPA, the SPA will control. In the case of a conflict between the
terms and conditions of this Agreement and any Schedule to this Agreement, the terms
and conditions of such Schedule will control and govern as it relates to the Transition
Services to which such terms and conditions apply.

       9.13 No Agency, Authority or Franchise. No Service Provider or Service
Recipient, will act or represent or hold itself or themselves out as having authority to act
as an agent or partner of the other, or in any way bind or commit the other to any
obligations, and each Service Provider will act under this Agreement solely as an
independent contractor acting in its ordinary course of business. Nothing contained in
this Agreement will be construed as creating a partnership, joint venture, agency, trust
or other association of any kind, each party being individually responsible only for its
obligations as set forth in this Agreement, including for the supervision of its own
employees. Furthermore, nothing contained in this Agreement, or any party’s
performance under this Agreement, will be construed as creating a
franchisee/franchisor relationship.

                        [Remainder of page intentionally left blank]




                                              18
      IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be
executed by its officers thereunto duly authorized, as of the date first written above.

                                         Comunicaciones Nextel de México, S.A. de
                                         C.V.


                                         By:
                                               [name], [title]


                                         [HOLDINGS]


                                         By:
                                               [name], [title]


                                         [●]


                                         By:
                                               [name], [title]
                             SCHEDULE 1

   TRANSITION SERVICES FROM THE SELLER SERVICE PROVIDERS TO THE
                             COMPANY

                            [To be provided]

Transition Services   [●]
Entities for which    [●]
Transition Services
Provided
Transition Period
       Term           [●]
       Service Fees   [●]
[Extension Period]
       Term           [●]
       Service Fees   [●]
                             SCHEDULE 2

    TRANSITION SERVICES FROM THE COMPANY TO THE SELLER SERVICE
                            RECIPIENTS

                            [To be provided]

Transition Services   [●]
Entities for which    [●]
Transition Services
Provided
Transition Period
       Term           [●]
       Service Fees   [●]
[Extension Period]
       Term           [●]
       Service Fees   [●]




                                  -3-
                                Exhibit E


           Form of Amendment to Trademark Sublicense Agreement


                              [see attached]




SC1:
SC1:3747352.9
NYI-524627067v14
                                                                                          Exhibit E



      FORM OF AMENDMENT TO TRADEMARK SUBLICENSE AGREEMENT

                This Amendment to the Trademark Sublicense Agreement (the “Amendment”) is
entered into as of [●], 2015 (the “Amendment Effective Date”), by and between NII Holdings,
Inc. (“Holdings”) and Comunicaciones Nextel de México, S.A. de C.V. (the “Company”) (each a
“Party” and collectively the “Parties”).

              WHEREAS, Holdings and the Company are parties to that certain Trademark
Sublicense Agreement, dated January 1, 2012 (the “Trademark Sublicense Agreement”); and

                 WHEREAS, in connection with that certain Stock Purchase Agreement dated
January [●], 2015, among New Cingular Wireless Services, Inc., a corporation existing under the
Laws of Delaware, NIHD TELECOM HOLDINGS B.V., a private company with limited
liability existing under the Laws of the Netherlands, NIU HOLDINGS LLC, a limited liability
company existing under the Laws of Delaware and Nextel International (Uruguay) LLC, a
limited liability company existing under the Laws of Delaware, the Parties wish to amend the
Trademark Sublicense Agreement as set forth herein.

               NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:

1. Amendment to Section 2.2. Section 2.2 of the Trademark Sublicense Agreement is hereby
   amended by replacing the entire section with the following:

           “2.2        Termination. If either party violates or fails to perform any of its material
           obligations hereunder, the other party shall have the right to terminate this agreement
           upon sixty (60) days written notice, and such termination shall become effective at
           the end of the such sixty-day period, unless the defaulting party completely remedies
           the default within such sixty-day period.”

2. Amendment to Section 2.3. Section 2.3 of the Trademark Sublicense Agreement is hereby
   amended by replacing the entire section with the following:

           “2.3        Other Termination. This Agreement shall terminate either (a) immediately
           and automatically upon the effective date of termination of the Master License
           Agreement; or (b) ninety (90) days after written notice from NCI in the event of a
           Change of Control of Sublicensee, whichever occurs first. Sublicensee shall report
           any Change of Control of Sublicensee within ten (10) business days after learning of
           such event. NII shall report any termination of the Master License Agreement or
           notice of termination of the Master License Agreement to Sublicensee.”

3. Amendment to Section 2.4. Section 2.4 of the Trademark Sublicense Agreement is hereby
   amended by replacing the entire section with the following:

           “2.4       Effect of Termination. Termination of this Agreement for any reason shall
           be without prejudice to any other rights or remedies which either party may have at

                                                -1-
          law or in equity against the other. Upon any termination hereof, Sublicensee shall
          have a reasonable time, not exceeding one hundred eighty (180) days, in which to
          distribute, dispose of, or use its inventory of Licensed Activities (including Wireless
          Devices or Wireless Accessories) or promotional or advertising materials for the
          Licensed Activities and/or the Licensed Services (to the extent such inventory of
          Licensed Activities or promotional or advertising materials was on hand or subject to
          a non-cancelable contract as of the effective date of termination of this Agreement).

4. Miscellaneous.

   4.1.   No Other Amendments; Trademark Sublicense Agreement Remains in Effect. Except
          as expressly amended by this Amendment, the Trademark Sublicense Agreement shall
          remain in full force and effect in the form in which it existed immediately prior to the
          execution and delivery of this Amendment.

   4.2.   Entire Agreement; Amendment. This Amendment and the Trademark Sublicense
          Agreement contain a complete statement of all arrangements between the Parties with
          respect to their subject matter, and shall not be changed or terminated orally. Except
          as expressly provided otherwise herein, any amendment to this Amendment or the
          Trademark Sublicense Agreement shall be made by a written instrument executed by a
          duly authorized officer of each Party.

   4.3.   Counterparts. This Amendment may be executed in counterparts, each of which shall
          be deemed an original, but all of which together shall constitute one and the same
          agreement. Any counterpart or other signature delivered in electronic form or by
          facsimile by a Party shall be deemed for all purposes as being a good and valid
          execution and delivery of this Amendment by that Party.

   4.4.   Governing Law. This Amendment shall be governed by and construed in accordance
          with the laws of the Commonwealth of Virginia, United States of America, applicable
          to agreements made and to be performed in the Commonwealth of Virginia, without
          regard to the Virginia conflict of laws principles that would result in application of the
          laws of any other jurisdiction. In any dispute relating to this Amendment, the Parties
          hereto admit venue and submit themselves to the non-exclusive jurisdiction of the
          tribunals of the Unites States District Court for the Eastern District of Virginia,
          expressly waiving any different venue to which they may be entitled by their present
          or future domiciles.

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed and
delivered as of Amendment Effective Date.


NII HOLDINGS, INC.                           COMUNICACIONES NEXTEL DE MÉXICO,
                                             S.A. DE C.V.
By:__________________________   By:__________________________

Name:                           Name:

Title:                          Title:
                              Exhibit F


                   Form of Instrument of Assignment


                             [see attached]




SC1:
SC1:3747352.9
NYI-524627067v14
                                                                                          EXHIBIT F


                         FORM OF INSTRUMENT OF ASSIGNMENT
                                      [●], 2015

        FOR VALUE RECEIVED, [NIU HOLDINGS LLC], a limited liability company

existing under the laws of Delaware (“Seller”), hereby sells, assigns and transfers to [•], a [•]

(“Purchaser”), all of Seller’s rights, title and interest in and to all of the limited liability company

membership interests (the “Company Parent Interests”) of Nextel International (Uruguay) LLC, a

limited liability company existing under the laws of Delaware (“Company Parent”), recorded in

the name of Seller on the books of Company Parent and does hereby irrevocably constitute and

appoint any duly authorized officer of Company Parent as its attorney-in-fact to record and effect

such sale, transfer and assignment of the Company Parent Interests on the books of Company

Parent with full power of substitution in the premises.



                                      [Signature page follows]




SC1:3783131.2
NYI-524635387v2
                                    [NIU HOLDINGS LLC]


                                    By:
                                          Name:
                                          Title:



                                    [PURCHASER]


                                    By:
                                          Name:
                                          Title:




                  [Signature page to Instrument of Assignment]
SC1:3783131.2
NYI-524635387v2
                           Exhibit G


                   Special Power of Attorney


                         [see attached]




SC1:
SC1:3747352.9
NYI-524627067v14
                                                                                 EXHIBIT G




                                Special Power of Attorney

                        PODER GENERAL IRREVOCABLE
 [A ser otorgado ante la presencia de y protocolizado por un Notario Público en
                                    México]



         En la Ciudad de México a los [ ] días del mes de [ ] del año [ ], yo, el licenciado [
], titular de la notaría número [ ] del Distrito Federal, hago constar el PODER GENERAL
IRREVOCABLE, que se consigna al tenor de la siguiente:

        Por medio del presente instrumento, [Comunicaciones Nextel de México, S.A. de
C.V.] (el “Otorgante”), otorga en favor de la sociedad denominada CT Corporation
System (el “Agente de Proceso”), para actuar en nombre y representación del
Otorgante, un poder general irrevocable para pleitos y cobranzas, en los términos de
los artículos 2553 (dos mil quinientos cincuenta y tres) y 2554 (dos mil quinientos
cincuenta y cuatro) del Código Civil Federal y correlativos de las entidades federativas
de los Estados Unidos Mexicanos y del Distrito Federal, limitado en cuanto su objeto
pero tan amplio como sea necesario, para ser ejercido en nombre y representación del
Otorgante, y a efecto de que el Agente de Proceso reciba, en nombre y representación
del Otorgante, toda clase de avisos, notificaciones y emplazamientos de cualquier
naturaleza en relación con cualquier demanda, acción, procedimiento o juicio,
incluyendo sin limitación alguna procedimientos judiciales, administrativos o arbitrales,
derivados de los documentos celebrados o a ser celebrados por el Otorgante, en
relación con (i) el contrato de compraventa de acciones (Purchase and Sale
Agreement), a ser celebrado entre el Otorgante, [Purchaser], NIHD TELECOM
HOLDINGS B.V., [NIU Holdings LLC] y Nextel International (Uruguay) LLC y (ii)
cualquier otro contrato, instrumento o documento relacionado con los anteriormente
señalados. La Otorgante señala como domicilio convencional en Estados Unidos de
América para recibir cualquiera de las notificaciones o emplazamientos antes citados el
ubicado en 111 (ciento once) Eighth Avenue, New York, New York 10011 (diez mil
once), Estados Unidos de América, o cualquier otro domicilio que en el futuro le
notifique por escrito el Agente de Proceso al Otorgante. El poder que se otorga será
irrevocable de conformidad con el artículo 2596 (dos mil quinientos noventa y seis) del
Código Civil Federal y sus artículos correlativos en los Códigos Civiles de las entidades
federativas de los Estados Unidos Mexicanos y del Distrito Federal.

       El Agente de Proceso actuará en el ejercicio del presente poder, en los
siguientes términos:

      El Agente de Proceso no tendrá facultades para otorgar, delegar y revocar
poderes generales y especiales, sin contar con la autorización expresa del Otorgante,
así como para sustituir en favor de terceros los poderes otorgados por el Otorgante.
       En cumplimiento con el artículo dos mil quinientos cincuenta y cuatro del Código
Civil Federal a continuación se transcribe dicho artículo:

      “En todos los poderes generales para pleitos y cobranzas, bastará que se diga
que se otorga con todas las facultades generales y las especiales que requieran
cláusula especial conforme a la ley, para que se entiendan conferidos sin limitación
alguna.

      En los poderes generales para administrar bienes, bastará expresar que se dan
con ese carácter, para que el apoderado tenga toda clase de facultades
administrativas.

        En los poderes generales, para ejercer actos de dominio, bastará que se den
con ese carácter para que el apoderado tenga todas las facultades de dueño, tanto en
lo relativo a los bienes, como para hacer toda clase de gestiones a fin de defenderlos.

       Cuando se quisieren limitar, en los tres casos antes mencionados, las facultades
de los apoderados, se consignarán las limitaciones, o los poderes serán especiales.

      Los notarios insertarán este artículo en los testimonios de los poderes que
otorguen.”

      EN TESTIMONIO DE LO ANTERIOR, este poder ha sido legal y válidamente
otorgado el [ ] de [ ] de dos mil quince.
                                                           Schedule 1.1(a): 2015 Budget
USD (in 000's)

                                   Jan-15      Feb-15      Mar-15      Apr-15      May-15      Jun-15      Jul-15      Aug-15      Sep-15      Oct-15      Nov-15      Dec-15      Total Year

                                   Budget      Budget      Budget      Budget      Budget      Budget      Budget      Budget      Budget      Budget      Budget      Budget        Budget
Sales and Marketing Expenditures    (47,594)    (46,595)    (48,985)    (49,761)    (51,716)    (52,655)    (55,489)    (52,867)    (56,154)    (56,909)    (53,683)    (57,079)     (629,484)
    Marketing & Related              (9,260)     (9,463)     (8,312)     (8,657)     (9,571)     (8,252)     (9,887)     (7,607)    (10,330)     (9,981)     (8,901)    (10,845)     (111,066)
    Equipment Upgrades              (13,657)    (12,182)    (13,658)    (12,975)    (13,012)    (14,366)    (14,807)    (13,707)    (13,727)    (14,230)    (12,304)    (12,607)     (161,232)
    Equipment Sales                 (14,082)    (13,827)    (15,270)    (16,078)    (16,834)    (17,586)    (18,232)    (18,758)    (19,125)    (19,426)    (19,652)    (19,850)     (208,720)
    Direct Commissions               (1,886)     (1,997)     (2,242)     (2,423)     (2,666)     (2,845)     (3,042)     (3,175)     (3,371)     (3,550)     (3,705)     (4,005)      (34,909)
    Other costs                      (8,708)     (9,126)     (9,501)     (9,628)     (9,633)     (9,606)     (9,521)     (9,619)     (9,601)     (9,720)     (9,121)     (9,772)     (113,557)

Capital Expenditures
 Capex                              (24,968)    (15,469)    (20,367)    (13,536)    (13,536)    (13,536)    (13,536)    (13,536)    (13,536)    (13,536)    (13,536)    (13,536)     (182,627)
                    Schedule 1.1(b): Certain Letters of Credit

    Type of    Issuing Bank     Beneficiary       Applicant       Date     Cash
  Document                                                               Amounts
Irrevocable   Banco             Payback       Comunicaciones      June   MXN$20
Standby       Santander         Mexico, S.    Nextel de Mexico,   13,    million
Letter of     (Mexico), S.A.,   de R.L. de    S.A. de C.V.        2014
Credit No.    Institucion de    C.V.
S135749       Banca Multiple,
              Grupo
              Financiero
              Santander
              Mexico
                                                                  Schedule 1.1(c): License Payment Amounts
                                                                                                                                                      PAGA
                                                                                                     Vigencia
      Descripción de las       Nombre de la        Tipo de        Fecha de           Fecha de                     Fecha de                       Derechos anuales    Solicitud de     Estatus Solicitud de   Pago de Derechos 2015
No.                                                                                                (Número de                      Licitación?
        Concesiones            Concesionaria      Concesión     Otorgamiento         Prorroga                    Vencimiento                        por uso de        Prórroga             Prórroga             (APROXIMADO)
                                                                                                      Años)
                                                                                                                                                     espectro

                                                                                                                                     Si / No


          Sistemas de
                             NII TELECOM, S. DE
        Comunicaciones                                         23 de agosto de      24 de agosto                24 de agosto de                                     30 de agosto de
1                             R.L. DE C.V. (800    Bandas                                              15                             No             Sí. 244D                             En trámite              $14,739,967
       Troncales, S.A. de                                           1991              de 2012                        2021                                                2014
                                    MHz)
              C.V.



                             NII TELECOM, S. DE
       Comunicaciones                                         17 de diciembre de 24 de agosto                   18 de diciembre                                     30 de agosto de
2                             R.L. DE C.V. (800    Bandas                                              15                             No             Sí. 244D                             En trámite              $5,010,117
       2000, S.A. de C.V.                                            1991          de 2012                          de 2021                                              2014
                                    MHz)




                             NII TELECOM, S. DE
      Autofón de México,                                       12 de octubre de     24 de agosto                13 de octubre de                                    30 de agosto de
3                             R.L. DE C.V. (800    Bandas                                              15                             No             Sí. 244D                             En trámite              $17,004,708
          S.A. de C.V.                                               1993             de 2012                         2023                                               2014
                                    MHz)




          Equipos de     NII TELECOM, S. DE
                                                                                    24 de agosto                 22 de mayo de                                      30 de agosto de
4     Radiocomunicación,  R.L. DE C.V. (800        Bandas     21 de mayo de 1992                       15                             No             Sí. 244D                             En trámite              $11,324,973
                                                                                      de 2012                        2022                                                2014
          S.A. de C.V.          MHz)




                             NII TELECOM, S. DE
      Juana Leticia Arizpe                                                          24 de agosto                 13 de junio de                                     30 de agosto de
5                             R.L. DE C.V. (800    Bandas     12 de junio de 1992                      15                             No             Sí. 244D                             En trámite               $322,800
           González                                                                   de 2012                        2022                                                2014
                                    MHz)




                             NII TELECOM, S. DE
      Miguel Ángel Reta                                        14 de octubre de     24 de agosto                15 de octubre de                                    30 de agosto de
6                             R.L. DE C.V. (800    Bandas                                              15                             No             Sí. 244D                             En trámite              $2,832,972
          Martínez                                                   1993             de 2012                         2023                                               2014
                                    MHz)




          Nacional de        NII TELECOM, S. DE
                                                                                    24 de agosto                 1 de mayo de                                       30 de agosto de
7     Telecomunicacione       R.L. DE C.V. (800    Bandas     30 de abril de 1992                      15                             No             Sí. 244D                             En trámite              $29,339,315
                                                                                      de 2012                        2022                                                2014
         s, S.A. de C.V.            MHz)
       Promoción de
                              NII TELECOM, S. DE
        Servicios de                                         24 de febrero de     24 de agosto          25 de febrero de                   30 de agosto de
8                              R.L. DE C.V. (800   Bandas                                          15                      No   Sí. 244D                      En trámite   $18,113,808
     Telecomunicación,                                             1992             de 2012                   2022                              2014
                                     MHz)
         S.A. de C.V.



                              NII TELECOM, S. DE
     Telecomunicacione                                                            24 de agosto            6 de junio de                    30 de agosto de
9                              R.L. DE C.V. (800   Bandas    5 de junio de 1992                    15                      No   Sí. 244D                      En trámite   $2,874,263
     s Radial, S.A. de C.V.                                                         de 2012                   2022                              2014
                                     MHz)




          Servicios           NII TELECOM, S. DE
                                                            28 de septiembre de 24 de agosto            24 de septiembre                   12 de septiembre
10   Troncalizados, S.A.       R.L. DE C.V. (800   Bandas                                          10                      No   Sí. 244D                      En trámite   $14,092,410
                                                                    1995          de 2012                   de 2016                            de 2012
      de C.V. (Bandas)               MHz)




          Esaw´s              NII TELECOM, S. DE
                                                            23 de noviembre de 24 de agosto             24 de noviembre                    30 de agosto de
11   Comunicaciones de         R.L. DE C.V. (800   Bandas                                          15                      No   Sí. 244D                      En trámite    $248,700
                                                                   1994          de 2012                    de 2024                             2014
     México, S.A. de C.V.            MHz)



        Servicios de
                              NII TELECOM, S. DE
     Radiocomunicación                                                            24 de agosto           24 de abril de                    30 de agosto de
12                             R.L. DE C.V. (800   Bandas   23 de abril de 1992                    15                      No   Sí. 244D                      En trámite   $4,896,872
      Móvil de México,                                                              de 2012                  2022                               2014
                                     MHz)
         S.A. de C.V.



                              NII TELECOM, S. DE                                    15 de
     Comintermex, S.A.                                      28 de septiembre de                         24 de septiembre                   12 de septiembre
13                             R.L. DE C.V. (800   Bandas                       diciembre de       10                      No   Sí. 244D                      En trámite   $6,370,937
      de C.V. (Bandas)                                              1995                                    de 2016                            de 2012
                                     MHz)                                            2009




     Telecomunicacione        NII TELECOM, S. DE                                      15 de
                                                              23 de agosto de                           24 de agosto de                    30 de agosto de
14    s Elektra, S.A. de       R.L. DE C.V. (800   Bandas                         diciembre de     15                      No   Sí. 244D                      En trámite   $78,679,755
                                                                   1991                                      2021                               2014
        C.V. (Bandas)                MHz)                                              2009




     Telecomunicacione        NII TELECOM, S. DE
                                                                                  30 de abril de        08 de octubre de                   30 de agosto de
15    s Elektra, S.A. de       R.L. DE C.V. (800   Bandas    7 octubre de 1993                     15                      No   Sí. 244D                      En trámite   $4,199,431
                                                                                      2010                    2023                              2014
        C.V. (Bandas)                MHz)



     Telecomunicacione
                              NII TELECOM, S. DE
        s Móviles de                                        15 de noviembre de 30 de abril de           16 de noviembre                    30 de agosto de
16                             R.L. DE C.V. (800   Bandas                                          15                      No   Sí. 244D                      En trámite   $7,570,825
     México, S.A. de C.V.                                          1994            2010                     de 2024                             2014
                                     MHz)
          (Bandas)
        Radiocom del        NII TELECOM, S. DE
                                                          30 de noviembre de 30 de abril de          01 de diciembre                    30 de agosto de
17     Pacífico, S.A. de     R.L. DE C.V. (800   Bandas                                         15                      No   Sí. 244D                     En trámite   $9,345,118
                                                                 1994            2010                    de 2024                             2014
        C.V. (Bandas)              MHz)




                            NII TELECOM, S. DE
     FM 500, S.A. de C.V.                                  14 de octubre de    30 de abril de        15 de octubre de                   30 de agosto de
18                           R.L. DE C.V. (800   Bandas                                         15                      No   Sí. 244D                     En trámite   $3,055,008
          (Bandas)                                               1993              2010                    2023                              2014
                                   MHz)




        Internacional       NII TELECOM, S. DE
                                                           24 de agosto de     30 de abril de        25 de agosto de                    30 de agosto de
19    Lamothe, S.A. de       R.L. DE C.V. (800   Bandas                                         15                      No   Sí. 244D                     En trámite   $4,650,573
                                                                1994               2010                   2024                               2014
        C.V. (Bandas)              MHz)



         Servicios
                            NII TELECOM, S. DE
     Troncalizados de                                     15 de noviembre de 30 de abril de          16 de noviembre                    30 de agosto de
20                           R.L. DE C.V. (800   Bandas                                         15                      No   Sí. 244D                     En trámite   $435,114
     Occidente, S.A. de                                          1994            2010                    de 2024                             2014
                                   MHz)
       C.V. (Bandas)



                            NII TELECOM, S. DE
      Deltacom, S.A. de                                   24de noviembre de 30 de abril de           25 de noviembre                    30 de agosto de
21                           R.L. DE C.V. (800   Bandas                                         15                      No   Sí. 244D                     En trámite   $3,308,346
        C.V. (Bandas)                                           1994            2010                     de 2024                             2014
                                   MHz)




       Portacom de          NII TELECOM, S. DE                                     15 de
                                                                                                      06 de junio de                    30 de agosto de
22   Monterrey, S.A. de      R.L. DE C.V. (800   Bandas   4 de junio de 1992   diciembre de     15                      No   Sí. 244D                     En trámite   $1,162,643
                                                                                                          2022                               2014
       C.V. (Bandas)               MHz)                                             2009



       Javier Enrique
                            NII TELECOM, S. DE                                   15 de
     Soriano Frías (sólo                                  18 de diciembre de                         19 de diciembre                    30 de agosto de
23                           R.L. DE C.V. (800   Bandas                      diciembre de       15                      No   Sí. 244D                     En trámite   $165,903
      Aguascalientes)                                            1991                                    de 2021                             2014
                                   MHz)                                           2009
          (Bandas)


       Investigación y
        Desarrollo en       NII TELECOM, S. DE
                                                           26 de agosto de     30 de abril de        27 de agosto de                    30 de agosto de
24       Sistemas de         R.L. DE C.V. (800   Bandas                                         15                      No   Sí. 244D                     En trámite   $1,406,574
                                                                1994               2010                   2024                               2014
     Comunicación, S.A.            MHz)
      de C.V. (Bandas)


                            NII TELECOM, S. DE
       Rogelio Salcedo                                     14 de octubre de    30 de abril de        15 de octubre de                   30 de agosto de
25                           R.L. DE C.V. (800   Bandas                                         15                      No   Sí. 244D                     En trámite   $2,242,652
        Leos (Bandas)                                            1993              2010                    2023                              2014
                                   MHz)
     Inversiones Nextel
                            NII TELECOM, S. DE
     de México, S.A. de                                                                                17 de marzo de                           30 de agosto de
26                           R.L. DE C.V. (800   Bandas   17 de marzo de 2005      No Aplica      20                      Sí. 2005   Sí. 244D                      En trámite   $127,553,365
      C.V. (Licitación 15                                                                                   2025                                     2014
                                   MHz)
            Bandas)


     Inversiones Nextel
                            NII TELECOM, S. DE
     de México, S.A. de                                                                                17 de marzo de                           30 de agosto de
27                           R.L. DE C.V. (800   Bandas   17 de marzo de 2005      No Aplica      20                      Sí. 2005   Sí. 244D                      En trámite   $62,616,374
      C.V. (Licitación 16                                                                                   2025                                     2014
                                   MHz)
            Bandas)


     Inversiones Nextel
                            NII TELECOM, S. DE
     de México, S.A. de                                                                                17 de marzo de                           30 de agosto de
28                           R.L. DE C.V. (800   Bandas   17 de marzo de 2005      No Aplica      20                      Sí. 2005   Sí. 244D                      En trámite   $125,021,979
      C.V. (Licitación 17                                                                                   2025                                     2014
                                   MHz)
            Bandas)


        Servicios de
     Radiocomunicación      NII TELECOM, S. DE                                    15 de
                                                          28 de septiembre de                          24 de septiembre                         12 de septiembre
29    Móvil de México,       R.L. DE C.V. (800   Bandas                       diciembre de        10                        No       Sí. 244D                      En trámite    $1,090,480
                                                                  1995                                     de 2016                                  de 2012
         S.A. de C.V.              MHz)                                            2009
          (Bandas)


       Javier Enrique       NII TELECOM, S. DE                                   15 de
                                                          18 de diciembre de                           19 de diciembre                          30 de agosto de
30      Soriano Frías        R.L. DE C.V. (800   Bandas                      diciembre de         15                        No       Sí. 244D                      En trámite   $18,212,010
                                                                 1991                                      de 2021                                   2014
          (Bandas)                 MHz)                                           2009




       Javier Enrique       NII TELECOM, S. DE
                                                                                 30 de abril de        04 de febrero de                         30 de agosto de
31      Soriano Frías        R.L. DE C.V. (800   Bandas   3 de febrero de 1994                    15                        No       Sí. 244D                      En trámite    $9,915,644
                                                                                     2010                    2024                                    2014
          (Bandas)                 MHz)



        Empresa de
                            NII TELECOM, S. DE                                    15 de
     Comunicaciones de                                    28 de septiembre de                          29 de septiembre                         30 de agosto de
32                           R.L. DE C.V. (800   Bandas                       diciembre de        15                        No       Sí. 244D                      En trámite     $43,348
      Tabasco, S.A. de                                            1992                                     de 2022                                   2014
                                   MHz)                                            2009
       C.V. (Bandas)


     Telecomunicacione
                            NII TELECOM, S. DE
      s de Innovación,                                      22 de agosto de      30 de abril de        23 de agosto de                          30 de agosto de
33                           R.L. DE C.V. (800   Bandas                                           15                        No       Sí. 244D                      En trámite    $7,116,689
         S.A. de C.V.                                            1994                2010                   2024                                     2014
                                   MHz)
          (Bandas)

         Central de
     Autotransportes y
                            NII TELECOM, S. DE
        Maniobras                                          12 de octubre de      30 de abril de        13 de octubre de                         30 de agosto de
34                           R.L. DE C.V. (800   Bandas                                           15                        No       Sí. 244D                      En trámite    $2,822,619
      Estación, Grupo                                            1993                2010                    2023                                    2014
                                   MHz)
     Número Uno, S.A.
      de C.V. (Bandas)
     NII Digital, S. de R.L.
                             NII DIGITAL, S. DE R.L.                        1 de octubre de                        01 de octubre de                          30 de agosto de
35    de C.V. (Licitación                                  Bandas                             No Aplica    20                         Sí. 2010   Sí. 244B.                       En trámite
                                    DE C.V.                                      2010                                    2030                                     2014
         20 región 4)
                                                                                                                                                                                              $110,794,300


     NII Digital, S. de R.L.
                             NII DIGITAL, S. DE R.L.                        1 de octubre de                        01 de octubre de                          30 de agosto de
36    de C.V. (Licitación                                  Bandas                             No Aplica    20                         Sí. 2010   Sí. 244E                        En trámite
                                    DE C.V.                                      2010                                    2030                                     2014
      21 región 1 a la 9)
                                                                                                                                                                                              $1,202,884,500



                                                                                                                                                                                 TOTAL 2015
                                                                                                                                                                                              1,911,465,091
                                                                                                                                                                               (APROXIMADO)


          Permisos                                                                                        Pago de Derechos 2015
                                                       Descripción de los Permisos
         Microondas                                                                                           (aproximado)


     Nombre del
                                                       Radiophone, S. de R.L. de C.V.
     Permisionario
     Fecha de
                                                           11 de marzo de 1994
     Otorgamiento
     Servicios
                                    1 enlace de privado de microondas locales (Permiso N° 21)
     Amparados
1                                                                                                               $17,502.00


     Vigencia                 Hasta que la permisionaria deje de operar los enlaces que se autorizan


     Cobertura                                            Ciudad de México, D.F.
     Frecuencia                                                   6.5 GHz

     Nombre del
                                                       Radiophone, S. de R.L. de C.V.
     Permisionario
     Fecha de
                                                        13 de noviembre de 1992
     Otorgamiento

     Servicios
                                   5 enlaces de privados de microondas locales (Permiso N° 48)
2    Amparados                                                                                                  $87,510.00


     Vigencia                 Hasta que la permisionaria deje de operar los enlaces que se autorizan


     Cobertura                                     México, D.F, Puebla y Querétaro
     Frecuencia                                                6.5 GHz


     Nombre del
                                                       Radiophone, S. de R.L. de C.V.
     Permisionario
     Fecha de
                                                            5 de enero de 1995
     Otorgamiento
    Servicios
                        24 enlaces de privados de microondas locales (Permiso N° 1)
    Amparados
3                                                                                            $840,096.00


    Vigencia        Hasta que la permisionaria deje de operar los enlaces que se autorizan


    Cobertura                   Puebla, Veracruz, Jalisco, Michoacán y Jalisco

    Frecuencia                                       7 GHz

    Nombre del
                                        NII Telecom, S. de R.L. de C.V.
    Permisionario
    Fecha de
                                              9 de marzo de 1994
    Otorgamiento

    Servicios
                        21 enlaces de privados de microondas locales (Permiso N° 20)
    Amparados
4                                                                                            $735,084.00

    Vigencia                Hasta que la permisionaria deje de operar los enlaces


                       Querétaro, Guanajuato, San Luis Potosí, Nuevo León, Coahuila y
    Cobertura
                                                Tamaulipas

    Frecuencia                                      6.5 GHz



    Nombre del
                                        NII Telecom, S. de R.L. de C.V.
    Permisionario
    Fecha de
                                             10 de enero de 1995
    Otorgamiento

    Servicios
                        44 enlaces de privados de microondas locales (Permiso N° 3)
5   Amparados                                                                                $1,540,176.00


    Vigencia                Hasta que la permisionaria deje de operar los enlaces


    Cobertura                  Jalisco, Nayarit, Sinaloa, Sonora y Baja California

    Frecuencia                                       7 GHz




                                                              TOTAL 2015 (APROXIMADO)        $3,220,368.00
               Schedule 1.1(d): List of Persons of Purchaser

   D. Wayne Watts – Senior Executive Vice President and General Counsel
                  Schedule 1.1(e): List of Persons of Seller

   Steven M. Shindler – Chief Executive Officer of NII Holdings, Inc.
   Juan R. Figuereo – Chief Financial Officer of NII Holdings, Inc.
   Gary Begeman – Executive Vice President and General Counsel of NII Holdings
    Inc.
   Mark Zindler – Sr. Director of Corporate Development of NII Holdings, Inc.
   Tony Franklin – Chief Compliance Officer of NII Holdings, Inc.
   Shana Smith – Deputy General Counsel of NII Holdings, Inc.
   Pedro D’Andrea – Chief Auditor NII Holdings, Inc.
   Alfonso Sanchez Leal – Internal Auditor
   Salvador Álvarez Valdes – President
   Antonio Garza Canovas– Legal VP
   Mauricio Sandoval Gutierrez – Supply Chain Director
   Edgar Aroldo Rodríguez Rudich– Governmental Affairs & Communications
    Director
   Nino Fernando Liaño Egozcue – Financial Planning Director
   Angel Ariel Pozo – Marketing VP
   Armando Alduenda Tirado – Sales VP
   Gabriel Cejudo Funes – Customer Care VP
   Romeo Orozco Roman – Network VP
   Luis Fernando Valdeon Villalba – IT VP
   Rafael Lira Oaxaca – Finance VP
   José Miguel Hartasánchez Garaña – Human Resources VP
   Eli Manuel Ramirez Villaseñor – Attorney
   Alejandro Giordano Carranco – Legal Director
   Iliana Garcia Caballero– Director of Employee Relations
   Antuan Chahin de la Vega– Director of Treasury
   Blanca Lilia Chavez Trueba– Director of Strategic Relations
   Carlos Vega Merino - Tax Director
                                                     Schedule 1.1(f): Third Party Consents

References to each Contract in this Schedule 1.1(f) shall include all amendments, schedules, exhibits, addenda and other
attachments to the Contract.

                                                                                                                                        Requires
No.    Data Room No.              Agreement                                         Parties                                 Date
                                                                                                                                        Consent
                                                             Comunicaciones Nextel de México, S.A. de C.V., as
                                                              Borrower
1.         1.26.1.2            Credit Agreement                                                                         July 12, 2011     Yes
                                                             China Development Bank Corporation, as Lender, as
                                                              Administrative Agent and as Arranger
                                                             Comunicaciones Nextel de México, S.A. de C.V., as
                                                              Borrower
2.         1.26.1.1            Credit Agreement                                                                         July 12, 2011     Yes
                                                             China Development Bank Corporation, as Lender, as
                                                              Administrative Agent and as Arranger
                               Purchase and Sale             MATC Digital, S. de R.L. de C.V.                           August 8,
3.       2.30.2.7.29.6                                                                                                                    Yes
                                   Agreement                 NII Digital, S. de R.L. de C.V.                             2013
                             International Roaming          Intelfon, S.A. de C.V.
4.          2.22.2                                                                                                      June 17, 2010     Yes
                                   Agreement                NII Holdings, Inc.
                             International Roaming          Radiomovil Dipsa, S.A. de C.V.
5.    2.22.3.1 to 2.22.3.4                                                                                              May 10, 2013      Yes
                                   Agreement                NII Holdings, Inc.
        2.30.2.2.2.1 to       Services Agreement             Pegaso PCS, S.A. de C.V.                                  December 23,
6.                                                                                                                                        Yes
         2.30.2.2.2.8              (Roaming)                NII Digital, S. de R.L. de C.V.                               2013
                                                             Tiendas Chedraui, S.A. de C.V.
                                                             Inmobiliaria Kira, S.A. de C.V.
                                                             Corporativo Coapexpan, S.A. de C.V.
                                                             Crucero Chedraui, S.A. de C.V.                            October 1st,
7.         2.23.23.4         Commercial Agreement                                                                                         Yes
                                                             Tiendas Crucero Chedraui, S.A. de C.V.                       2014
                                                             Grandes Superficies de Mexico, S.A. de C.V.
                                                             Confort y Turismo, S.A. de C.V.Comunicaciones Nextel de
                                                              México, S.A. de C.V.
                      Schedule 1.1(g): Excluded Acquirer

   Alestra, S. de R.L. de C.V.
   América Móvil, S.A.B. de C.V.
   Axtel, S.A.B. de C.V.
   Cablevision Systems Corporation
   DISH Network Corporation
   Grupo Salinas, S.A. de C.V.
   Grupo Televisa, S.A.B.
   Sprint Corporation
   T-Mobile US, Inc.
   Telefónica Móviles México S.A. de C.V.
   SoftBank Corp.
   Verizon Communications Inc.
   Virgin Mobile Telecoms Ltd.
                   Schedule 7.2(b)(F): Related Party Contracts

Incentive Compensation Chargeback Agreement between NII Holdings, Inc. and
Servicios de Radiocomunicación Móvil de Mexico, S.A. de C.V., dated as of September
26, 2012.
                  Schedule 7.8: Certain Contracts Terminated or Amended

References to each Contract in this Schedule 7.8 shall include all amendments, schedules,
exhibits, addenda and other attachments to the Contract.

(i) With respect to each Contract set forth below, (A) an assignment, executed and delivered by
each party to such Contract, reasonably satisfactory to Purchaser, of all of the rights and
obligations of the party thereto that is an Affiliate of the Seller (other than obligations accruing
prior to such assignment and any Liabilities related thereto) under such Contract to the
Company to the extent reasonably necessary to permit the Entities to continue enjoying all the
benefits they have received in respect of such Contract prior to the date of the Agreement at no
additional cost or expense to the Entities (in excess of the costs and expenses the Entities prior
to the date of the Agreement) for the full term (including terms pursuant to extension or renewal
rights provided thereby) of such Contract, (B) in respect of each of the Contracts listed as
numbers 16 through 20 below, an extension and renewal (as the case may be), executed and
delivered by each party to such Contract, reasonably satisfactory to Purchaser, that extends the
applicable rights of the applicable Entity under such Contract to which such Contract was
assigned for no less than a period of 18 months following the Closing Date and (C) in respect of
the Contract listed as number 15 below, an amendment or confirmation provided by the vendor
in the consent documentation, executed and delivered by each party to such Contract,
reasonably satisfactory to Purchaser, that removes any termination provisions under such
Contract triggered by the transactions contemplated by the Agreement:

    1. Amended and Restated 3G Master Supply Agreement between NII Holdings, Inc. and
       Ericsson, Inc., dated May 14, 2010
    2. Master Services Agreement between Global Crossing Telecommunications, Inc. and NII
       Holdings, Inc., dated November 3, 2010
    3. Master Outsourcing Agreement between NII Holdings, Inc., Hewlett-Packard Company
       and HP Enterprise Services, LLC, dated February 12, 2010
    4. Subscriber Unit Purchase Agreement between Motorola, Inc. and NII Holdings, Inc.
       dated January 1, 2005
    5. Master Purchase Agreement between Gemalto, Inc. and NII Holdings, Inc., dated April
       10, 2007
    6. Master Supply Agreement between Research in Motion Ltd. and NII Holdings, Inc.,
       dated July 27, 2006
    7. International iDEN Roaming and Dispatch Interconnection Agreement between Intelfon
       S.A. de C.V. and NII Holdings, Inc., dated June 17, 2010
    8. Interoperability Short Services Agreement, between NII Holdings, Inc. and Sybase 365
       LLC (f/k/a InphoMatch, Inc. and Mobile 365, Inc.), dated May 24, 2004
    9. Master Purchase Agreement for Software, Equipment and Related Services among NII
       Holdings, Inc. and Astellia, Inc., dated June 30, 2009
    10. Information and Network Product and Services Agreement, between NII Holdings, Inc.
        and Syniverse Technologies, LLC (f/k/a TSI Telecommunication Network Services, Inc.),
        dated November 25, 2002
    11. Support Services Agreement, between Tellabs International, Inc. and NII Holdings, Inc.
        dated January 1, 2002



SC1:3786227.6
    12. Master Purchase Agreement for Products and Related Services, between NII Holdings,
        Inc. and Superior Communication, Inc. dated December 28, 2012
    13. Master Supply Agreement between NII Holdings, Inc. and Nokia Siemens Networks OY,
        dated November 23, 2010
    14. Master Purchase and Software Licensing Agreement, between NII Telecom, S. de R.L.
        de C.V., NII Holdings, Inc., Alcatel-Lucent de Mexico S.A. de C.V. and Alcatel-Lucent
        France, dated September 1, 2009
    15. Communications Service Provider Agreement between Openwave Systems Inc.,
        Teletransportes Integrales S.A. de C.V., and NII Holdings, Inc., dated December 26,
        2002
    16. Oracle License and Services Agreement, between Oracle America, Inc. and NII
        Holdings, Inc. dated April 21, 2010
    17. Master Services Agreement for Hosted Over-the-Air Services, between NII Holdings,
        Inc. and SmartTrust AB, dated October 22, 2009
    18. QChat Operator License Agreement, between Qualcomm Incorporated and NII
        Holdings, Inc., dated September 10, 2009
    19. ELA Order, between NII Holdings, Inc. and VMware International Limited, dated
        December 30, 2011
    20. Microsoft Mobile Business and Services Framework Agreement, between NII Holdings,
        Inc. and Microsoft Corporation, dated September 30, 2010
    21. International Roaming Agreement, between Radiomovil Dipsa, S.A. de C.V. Telcel and
        NII Holdings, Inc., dated May 23, 2013
    22. Software Development and License Agreement, between Opera Software ASA and NII
        Holdings, Inc., dated January 15, 2010
    23. Wireless Content Supply Agreement, between Wireless Latin Entertainment, Inc. and NII
        Holdings, Inc., dated September 23, 2009
    24. Hosted Software and Services Agreement, between MOMAC, B.V. and NII Holdings,
        Inc., dated September 15, 2011

(ii) With respect to each Contract set forth below, an amendment or termination reasonably
satisfactory to Purchaser, executed and delivered by each party to such Contract, effecting the
removal of NII Holdings Inc. and its Affiliates (other than any Entity party to such Contract) from
such Contract without any other modifications of such Contract:

    1. iDEN Infrastructure Equipment Supply Agreement among Motorola, Inc., Nextel
       International, Inc. (now NII Holdings, Inc.) and Comunicaciones Nextel de Mexico, S.A.
       de C.V., dated June 30, 2000

(iii) With respect to each Contract set forth below, an amendment or termination reasonably
satisfactory to Purchaser, executed and delivered by each party to such Contract, effecting the
removal of any Entity as a party to such Contract as of the Closing Date and the release of such
Entity from all Liabilities arising therefrom or related thereto:




SC1:3786227.6
    1. Master Purchase Agreement between Brightstar Corp. and NII Holdings, Inc. dated June
       10, 2013
    2. iPhone Agreement between NII Holdings, Inc. and Apple Inc., and Contract of
       Adherence between Apple and CNM, each dated October 4, 2013
    3. International Roaming Agreement between T-Mobile USA, Inc., NII Holdings, Inc. and
       Comunicaciones Nextel de Mexico, S.A. de C.V., dated March 15, 2013
    4. Global Subscriber Service Agreement between NII Holdings, Inc. and Nokia Siemens
       Networks, OY, dated April 6, 2010




SC1:3786227.6
                         Schedule 7.12(b): Terminated Plan

Retirement, death and permanent disability pension plan established in favor of
Servicios de Radiocomunicación Móvil de Mexico, S.A. de C.V.’s personnel.
                           Schedule 8.1(k): Required Consents

References to each Contract in this Schedule 8.1(k) shall include all amendments,
schedules, exhibits, addenda and other attachments to the Contract.

Each of the Section 7.8 Instruments with respect to the following Contracts which are
hereby incorporated by reference into this Schedule 8.1(k) (numbers refer to the list on
Schedule 7.8(i)):

    1. Schedule 7.8(i):

         2.     Master Services Agreement between Global Crossing
                Telecommunications, Inc. and NII Holdings, Inc., dated November 3, 2010

         4.     Subscriber Unit Purchase Agreement between Motorola, Inc. and NII
                Holdings, Inc. dated January 1, 2005

         5.     Master Purchase Agreement between Gemalto, Inc. and NII Holdings,
                Inc., dated April 10, 2007

         6.     Master Supply Agreement between Research in Motion Ltd. and NII
                Holdings, Inc., dated July 27, 2006

         8.     Interoperability Short Services Agreement, between NII Holdings, Inc. and
                Sybase 365 LLC (f/k/a InphoMatch, Inc. and Mobile 365, Inc.), dated May
                24, 2004

         10.    Information and Network Product and Services Agreement, between NII
                Holdings, Inc. and Syniverse Technologies, LLC (f/k/a TSI
                Telecommunication Network Services, Inc.), dated November 25, 2002

         15.    Communications Service Provider Agreement between Openwave
                Systems Inc., Teletransportes Integrales S.A. de C.V., and NII Holdings,
                Inc., dated December 26, 2002

         16.    Oracle License and Services Agreement, between Oracle America, Inc.
                and NII Holdings, Inc. dated April 21, 2010

         17.    Master Services Agreement for Hosted Over-the-Air Services, between NII
                Holdings, Inc. and SmartTrust AB, dated October 22, 2009

         19.    ELA Order, between NII Holdings, Inc. and VMware International Limited,
                dated December 30, 2011

         22.    Software Development and License Agreement, between Opera Software
                ASA and NII Holdings, Inc., dated January 15, 2010




SC1:3789997.2
Each of the Section 7.8 Terminations with respect to the following Contracts which are
hereby incorporated by reference into this Schedule 8.1(k) (numbers refer to the list on
Schedule 7.8(iii)):

   2. Schedule 7.8(iii):

      2.     iPhone Agreement between NII Holdings, Inc. and Apple Inc., and
             Contract of Adherence between Apple and CNM, each dated October 4,
             2013
EXHIBIT 3
                                                                         EXECUTION VERSION


                                   ESCROW AGREEMENT

                THIS ESCROW AGREEMENT is entered into as of January 26, 2015 (this
“Agreement”) by and among New Cingular Wireless Services, Inc., a corporation existing under
the Laws of Delaware (“Purchaser”), NIU Holding LLC, a limited liability company organized
and existing in accordance with the Laws of the State of Delaware (“Seller” and together with
Purchaser, sometimes referred to individually as “Party” and collectively as the “Parties”), and
Citibank, N.A. (“Citibank”), a national banking association organized and existing under the
laws of the United States (the “Escrow Agent”). Capitalized terms used but not otherwise
defined in this Agreement have the respective meanings ascribed thereto in the Purchase and
Sale Agreement (as defined below), which is solely for the convenience for the Parties.

                WHEREAS, on January 25, 2015, Seller filed a voluntary petition for relief under
chapter 11 of the Bankruptcy Code in the Bankruptcy Court (the “Bankruptcy Court”) for the
Southern District of New York (the “Seller Bankruptcy”). Seller has sought joint administration
of its chapter 11 case with the chapter 11 cases of its affiliated debtors and debtors-in-possession
(the “Bankruptcy Case”).

                WHEREAS, pursuant to the Purchase and Sale Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms, the “Purchase and Sale Agreement”), by and among Purchaser, Seller
and the other signatories party thereto, the parties thereto have agreed to establish an escrow
arrangement for the purposes set forth therein.

                WHEREAS, as and when required pursuant to Section 3.2 of the Purchase and
Sale Agreement, Purchaser will deposit with the Escrow Agent Purchaser’s Good Faith Deposit
(as defined in the Bidding Procedures) in an aggregate amount in cash equal to $32 million (the
“Deposit Amount”), by wire transfer of immediately available funds, into a segregated non-
interest bearing United States dollar escrow account maintained and established by the Escrow
Agent hereunder (the “Deposit Account”) to be held and distributed in accordance with the terms
and subject to the conditions set forth herein.

                 WHEREAS, pursuant to Section 3.3(d) of the Purchase and Sale Agreement, on
the Closing Date, which date shall be certified in writing by the Purchaser to the Escrow Agent,
Purchaser will deposit with the Escrow Agent an aggregate amount in cash equal to $187.5
million (the “Escrow Amount”) by wire transfer of immediately available funds, into a
segregated non-interest bearing United States dollar escrow account maintained and established
by the Escrow Agent hereunder and separate from the Deposit Account (the “Escrow Account”)
and distributed in accordance with the terms and subject to the conditions set forth herein.

              NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants hereinafter set forth, the parties hereto agree as follows:

              1.      Appointment. The Parties hereby appoint the Escrow Agent as their
escrow agent for the purposes set forth herein, and the Escrow Agent hereby accepts such
appointment under the terms and conditions set forth herein.




NYI-524635381v2
SC1:3765128.9
                  2.   Deposit Account.

                        (a)    Deposit; Escrow Property; Compensation. As and when required
pursuant to Section 3.2 of the Purchase and Sale Agreement, Purchaser shall deposit the Deposit
Amount with the Escrow Agent to be held in the Deposit Account in accordance with the terms
hereof. Any funds in the Deposit Account will be deposited in Citibank's Dollars on Deposit in
Custody Account (“DDCA”). Good Faith Deposits (if any) of other Qualified Bidders (as
defined in the Bidding Procedures) shall be held in separate segregated accounts not held by the
Escrow Agent and shall not be held in the Deposit Account. The Escrow Agent will make the
balances in the Deposit Account available to the Citibank treasury division on a daily basis. The
Deposit Account will earn compensation at a rate that will be determined daily and that is equal
to the compensation rate paid by Citibank treasury division to the trust and custody department
(which rate, as of the date hereof, is 5bps per year). Should the calculation method no longer be
available, the Escrow Agent will notify the Parties no less than thirty (30) days prior.
Compensation will be paid monthly, on the second (2nd) Business Day of the following month,
by a credit to the Deposit Account. Monthly compensation will be reported on an Internal
Revenue Service (“IRS”) Form 1099-INT if applicable.

                        (b)    Investment of the Deposit Account. The Deposit Account shall
remain uninvested and no interest shall accrue thereon (provided that the Deposit Account will
earn compensation in accordance with Section 2(a)). With respect to any specific day, the
Escrow Agent shall have no obligation to deposit funds held in the Deposit Account in the
DDCA if all or a portion of such Deposit Amount deposited in the Deposit Account (collectively,
the “Deposit Fund”) is deposited with the Escrow Agent after 2:00 p.m. New York City time on
such day. Requests or instructions received after 2:00 p.m. New York City time by the Escrow
Agent to release all or any portion of the Deposit Fund will be treated as if received on the
following Business Day in New York. The Escrow Agent shall have the right to liquidate the
DDCA to the extent necessary to provide funds necessary to make required payments under this
Agreement.

                       (c)     Deposit Income. The Parties agree that all compensation, if any,
earned on, or derived from, the Deposit Account (“Deposit Income”) shall accrue to the Deposit
Fund and that Purchaser shall be treated as the owner of the cash portion of the Deposit Fund for
income tax purposes only, and shall report all Deposit Income as the income of Purchaser in the
taxable year in which income is properly includable. An IRS Form W-9 or original IRS Form
W-8, as applicable, for Seller or Purchaser, as applicable, is being provided to the Escrow Agent
upon execution of this Agreement. In the event the payee of any distribution from the Deposit
Fund is not a Party, the Parties shall provide the Escrow Agent with the applicable duly
completed and properly executed IRS form along with any reasonably required supporting
documentation from such payee prior to payment being made. The Parties understand that, in
the event valid U.S. tax forms or other reasonably required supporting documentation are not
provided to the Escrow Agent, the tax law may require withholding of tax on any earnings,
proceeds or distributions from the Deposit Fund and further, such withholdings will be taken
from the Deposit Fund and deposited with the IRS in the manner prescribed for the Escrow
Agent to perform its reporting obligations under the Code, the Foreign Account Tax Compliance
Act (“FATCA”), the Foreign Investment in Real Property Tax Act of 1980 (“FIRPTA”) or any
other applicable law or regulation. Purchaser shall be responsible for paying taxes (including any
                                               -2-

NYI-524635381v2
SC1:3765128.9
penalties and interest thereon) on all income earned on the cash portion of the Deposit Fund and
for filing all necessary tax returns with respect to such Deposit Income; provided, that, within
five (5) Business Days after payment of such taxes by Purchaser pursuant to this Section 2(c),
Purchaser and Seller shall execute and deliver a Joint Release Notice providing for the
disbursement to Purchaser in cash of an amount equal to the amount actually paid in taxes
attributable to the Deposit Income by Purchaser. Except as provided for in this Section 2(c) or
Section 3(c), the Escrow Agent shall not have any obligation to file or prepare any tax returns or
to prepare any other reports for any taxing authorities concerning the matters covered by this
Agreement; provided, that for each tax year in which income or compensation is earned on the
Deposit Fund, the Escrow Agent shall timely prepare and promptly deliver to Purchaser a duly
completed IRS Form 1099 (or IRS Form 1042-S). The Escrow Agent shall be responsible only
for tax reporting to the IRS with respect to income earned on the Deposit Fund. If IRS imputed
interest requirements apply, the Parties are solely responsible to inform the Escrow Agent,
provide the Escrow Agent with all imputed interest calculations, and direct the Escrow Agent to
disburse imputed interest amounts. The Escrow Agent shall rely solely on such provided
calculations and information and shall have no responsibility for the accuracy or completeness of
any such calculations or information or for the failure of the Parties to provide such calculations
or information. Should the Escrow Agent become liable for the payment of taxes, including
withholding taxes relating to any funds, including interest and penalties thereon, held by it
pursuant to this Agreement or any payment made hereunder, the Parties agree, jointly and
severally, to reimburse without duplication the Escrow Agent for such taxes, interest and
penalties upon written demand. Without limiting the foregoing, the Escrow Agent shall be
entitled to deduct such taxes, interest and penalties from the Deposit Fund.

                        (d)     Information. The Deposit Fund shall be registered and held in the
name of the Escrow Agent in its capacity as the escrow agent for Purchaser and Seller. The
Escrow Agent will send account statements to Purchaser and Seller on a monthly basis reflecting
activity with respect to the Deposit Fund for the preceding month. The Parties agree to notify the
Escrow Agent of any errors, delays or other problems within thirty (30) calendar days after
receiving notification that a transaction has been executed. If it is determined that any transaction
was delayed or erroneously executed, then, unless such delay or error was a result of the Escrow
Agent’s fraud, gross negligence or willful misconduct, the Escrow Agent’s sole obligation shall
be to pay or refund such amounts as may be required by applicable law. In no event shall the
Escrow Agent be responsible for any incidental or consequential damages or expenses in
connection with the instruction. Any claim for interest payable will be at the Escrow Agent’s
published savings account rate in effect in New York, New York.

                        (e)      Distribution of the Deposit Account. The Escrow Agent is directed
to distribute and release all or a portion of the Deposit Account, as applicable, only in accordance
with this Section 2(e) during the term of this Agreement or otherwise in accordance with Section
2(f):

                                  (i)    upon the Closing Date (as set forth in Section 3.2(a) of the
                  Purchase and Sale Agreement), Purchaser and Seller shall jointly execute and
                  deliver to the Escrow Agent a notice in substantially the form of Exhibit A
                  attached hereto (a “Joint Release Notice”) executed, on behalf of each of
                  Purchaser and Seller, by any person designated as such Party’s authorized
                                                   -3-

NYI-524635381v2
SC1:3765128.9
                  representative on Schedule 1 attached hereto (any such person, with respect to
                  such Party, an “Authorized Representative”) and the Escrow Agent shall, upon
                  the receipt of, and in accordance with, such Joint Release Notice, disburse the
                  Deposit Amount to the account designated by Seller on such Joint Release Notice
                  or otherwise designated in writing by the Seller to the Escrow Agent, by transfer
                  of immediately available funds;

                                 (ii)   in the event that the Purchase and Sale Agreement is
                  terminated by Seller pursuant to Section 4.4(f) of the Purchase and Sale
                  Agreement (as set forth in Section 3.2(b) of the Purchase and Sale Agreement),
                  the Escrow Agent shall, upon receipt of and in accordance with (x) a Joint
                  Release Notice executed by Purchaser and Seller or (y) a final and non-appealable
                  order or judgment of a court of competent jurisdiction, disburse the entire amount
                  of the Deposit Account to the account designated by Seller in such Joint Release
                  Notice or otherwise designated in writing by the Seller to the Escrow Agent, by
                  transfer of immediately available funds; or

                                  (iii) if the Purchase and Sale Agreement is terminated for any
                  reason other than by Seller pursuant to Section 4.4(f) of the Purchase and Sale
                  Agreement (as set forth in Section 3.2(c) of the Purchase and Sale Agreement),
                  the Escrow Agent shall, within three (3) Business Days after receipt of and in
                  accordance with (x) a Joint Release Notice executed by Purchaser and Seller or
                  (y) a final and non-appealable order or judgment of a court of competent
                  jurisdiction, disburse the Deposit Amount to the account designated by Purchaser
                  in such Joint Release Notice or otherwise designated in writing by the Purchaser
                  to the Escrow Agent, by transfer of immediately available funds.

                       (f)   Distribution of the Deposit Account Upon Termination. If this
Agreement terminates prior to a distribution of all of the Deposit Account pursuant to Section
2(e), then the Deposit Account then held hereunder shall be transferred to a new escrow agent
mutually selected by Purchaser and Seller, or as directed pursuant to a final court order, in each
case in accordance with Section 6 of this Agreement.

                  3.     Escrow Account.

                        (a)   Deposit; Escrow Property; Compensation. On the Closing Date,
Purchaser shall deposit the Escrow Amount with the Escrow Agent to be held in the Escrow
Account in accordance with the terms hereof. Any funds in the Escrow Account will be
deposited in Citibank's Dollars on Deposit in Custody Account (“DDCA”). The Escrow Agent
will make the balances in the Escrow Account available to the Citibank treasury division on a
daily basis. The Escrow Account will earn compensation at a rate that will be determined daily
and that is equal to the compensation rate paid by Citibank treasury division to the trust and
custody department (which rate, as of the date hereof, is 5bps per year). Should the calculation
method no longer be available, the Escrow Agent will notify the Parties no less than thirty (30)
days prior. Compensation will be paid monthly, on the second (2nd) Business Day of the
following month, by a credit to the Escrow Account. Monthly compensation will be reported on
a Form 1099 INT if applicable.

                                                  -4-

NYI-524635381v2
SC1:3765128.9
                        (b)    Investment of the Escrow Account. The Escrow Account shall
remain uninvested and no interest shall accrue thereon (provided that the Escrow Account will
earn compensation in accordance with Section 3(a)). With respect to any specific day, the
Escrow Agent shall have no obligation to deposit funds held in the Escrow Account in the
DDCA if all or a portion of such Escrow Amount deposited in the Escrow Account (collectively,
the “Escrow Fund”) is deposited with the Escrow Agent after 2:00 p.m. New York City time on
such day. Requests or instructions received after 2:00 p.m. New York City time by the Escrow
Agent to release all or any portion of the Escrow Fund will be treated as if received on the
following Business Day in New York. The Escrow Agent shall have the right to liquidate the
DDCA to the extent necessary to provide funds necessary to make required payments under this
Agreement.

                         (c)    Escrow Income. The Parties agree that all compensation, if any,
earned on, or derived from, the Escrow Account (“Escrow Income”) shall accrue to the Escrow
Fund and that Seller shall be treated as the owner of the cash portion of the Escrow Fund for
income tax purposes only, and shall report all Escrow Income as the income of Seller in the
taxable year in which income is properly includable. An IRS Form W-9 or original IRS Form
W-8, as applicable, for Seller or Purchaser, as applicable, is being provided to the Escrow Agent
upon execution of this Agreement. In the event the payee of any distribution from the Escrow
Fund is not a Party, the Parties shall provide the Escrow Agent with the applicable duly
completed and properly executed IRS form along with any reasonably required supporting
documentation from such payee prior to payment being made. The Parties understand that, in
the event valid U.S. tax forms or other reasonably required supporting documentation are not
provided to the Escrow Agent, the tax law may require withholding of tax on any earnings,
proceeds or distributions from the Escrow Fund and further, such withholdings will be taken
from the Escrow Fund and deposited with the IRS in the manner prescribed for the Escrow
Agent to perform its reporting obligations under the Code, FATCA, FIRPTA or any other
applicable law or regulation. Seller shall be responsible for paying taxes (including any penalties
and interest thereon) on all income earned on the cash portion of the Escrow Fund and for filing
all necessary tax returns with respect to such Escrow Income; provided, that, within five (5)
Business Days after payment of such taxes by Seller pursuant to this Section 3(c), Purchaser and
Seller shall execute and deliver a Joint Release Notice providing for the disbursement to Seller in
cash of an amount equal to the amount actually paid in taxes attributable to the Escrow Income
by Seller. Except as provided for in this Section 3(c) or Section 2(c), the Escrow Agent shall not
have any obligation to file or prepare any tax returns or to prepare any other reports for any
taxing authorities concerning the matters covered by this Agreement; provided, that for each tax
year in which income or compensation is earned on the Escrow Fund, the Escrow Agent shall
timely prepare and promptly deliver to Seller a duly completed IRS Form 1099 (or IRS Form
1042-S). The Escrow Agent shall be responsible only for tax reporting to the IRS with respect to
income earned on the Escrow Fund. If IRS imputed interest requirements apply, the Parties are
solely responsible to inform the Escrow Agent, provide the Escrow Agent with all imputed
interest calculations, and direct the Escrow Agent to disburse imputed interest amounts. The
Escrow Agent shall rely solely on such provided calculations and information and shall have no
responsibility for the accuracy or completeness of any such calculations or information or for the
failure of the Parties to provide such calculations or information. Should the Escrow Agent
become liable for the payment of taxes, including withholding taxes relating to any funds,
including interest and penalties thereon, held by it pursuant to this Agreement or any payment
                                                -5-

NYI-524635381v2
SC1:3765128.9
made hereunder, the Parties agree, jointly and severally, to reimburse without duplication the
Escrow Agent for such taxes, interest and penalties upon written demand.

                        (d)     Information. The Escrow Fund shall be registered and held in the
name of the Escrow Agent in its capacity as the escrow agent for Purchaser and Seller. The
Escrow Agent will send account statements to Purchaser and Seller on a monthly basis reflecting
activity with respect to the Escrow Fund for the preceding month. The Parties agree to notify the
Escrow Agent of any errors, delays or other problems within thirty (30) calendar days after
receiving notification that a transaction has been executed. If it is determined that any transaction
was delayed or erroneously executed then, unless such delay or error was a result of the Escrow
Agent’s fraud, gross negligence or willful misconduct, the Escrow Agent’s sole obligation shall
be to pay or refund such amounts as may be required by applicable law. In no event shall the
Escrow Agent be responsible for any incidental or consequential damages or expenses in
connection with the instruction. Any claim for interest payable will be at the Escrow Agent’s
published savings account rate in effect in New York, New York.

                       (e)     Distributions.

                               (i)    Undisputed Distributions of Escrow Amount.

                                      (1)     Purchaser and Seller may at any time jointly
                       execute and deliver to the Escrow Agent a Joint Release Notice instructing
                       the Escrow Agent to distribute all or a portion of the Escrow Fund.
                       Within three (3) Business Days after the date on which the Escrow Agent
                       receives an executed Joint Release Notice, the Escrow Agent shall
                       disburse the portion of the Escrow Fund set forth in the Joint Release
                       Notice to the person(s) or account(s) designated on such Joint Release
                       Notice.

                                       (2)    If Purchaser intends to assert a claim against the
                       Escrow Fund for Damages pursuant to Article 9 or Article 11 of the
                       Purchase and Sale Agreement (each, a “Claim”), then Purchaser shall
                       deliver a written notice to Escrow Agent (with a copy to Seller) (each, a
                       “Claim Notice”) describing such Claim in reasonable detail and stating a
                       reasonable estimate of the amount of the Escrow Fund to be reserved with
                       respect to such Claim prepared in good faith based on information then
                       available (the amount set forth in the applicable Claim Notice, the
                       “Claimed Amount”).

                                       (3)    If, on or prior to the last day of the 30-day period
                       beginning on the date the Escrow Agent receives the Claim Notice (the
                       “Objection Period”), the Escrow Agent does not receive a written notice
                       (the “Objection Notice”) executed and delivered by Seller (with a copy to
                       Purchaser) disputing in reasonable detail Purchaser’s right to
                       indemnification, the amount of indemnification sought in the Claim Notice
                       and/or the sufficiency of the Claim Notice, then Seller shall be deemed to
                       have agreed to such Claimed Amount without dispute, and the Escrow

                                                 -6-

NYI-524635381v2
SC1:3765128.9
                         Agent shall, within five (5) Business Days following the expiration of the
                         Objection Period, release to Purchaser out of the Escrow Fund an amount
                         equal to the lesser of (x) the amount of the available remaining Escrow
                         Fund and (y) the Claimed Amount specified in such Claim Notice. If the
                         Escrow Agent receives an Objection Notice executed and delivered by
                         Seller on or prior to the last day of the Objection Period, the provisions of
                         Section 3(e)(ii) below shall apply.

                                  (ii)    Disputed Distributions of Escrow Amount. If the Escrow
                  Agent receives an Objection Notice executed and delivered by Seller on or prior
                  to the last day of the Objection Period, the Escrow Agent shall (A) if such
                  Objection Notice specifically provides for the release of funds to Purchaser for
                  items that are not in dispute, promptly (but in any event within five (5) Business
                  Days of receipt of such Objection Notice) release to Purchaser out of the
                  remaining Escrow Fund an amount equal to the lesser of (x) the amount of the
                  available remaining Escrow Fund and (y) the amount that is specifically set forth
                  in the Objection Notice as not being disputed by Seller and (B) continue to hold in
                  the Escrow Account the amount in dispute (each such amount, a “Disputed Claim
                  Amount”), which shall be the difference between the Claimed Amount and the
                  amount agreed to be paid pursuant to clause (y) above, as an undivided portion of
                  the Escrow Fund, until the earlier to occur of the Escrow Agent’s receipt of (1) a
                  Joint Release Notice executed and delivered by Purchaser and Seller directing the
                  disposition of all or part of such Disputed Claim Amount in respect of which a
                  dispute between Purchaser and Seller has been resolved or (2) written notice
                  executed and delivered by Purchaser or Seller (with a copy to the other Party)
                  accompanied by a copy of (i) a legally binding agreement entered into by the
                  Parties with respect to the dispute, (ii) a final and nonappealable order or
                  judgment of a court of competent jurisdiction with respect to the dispute, or (iii) a
                  final and nonappealable determination of an arbitration or like panel to which the
                  Parties have agreed to submit with respect to the dispute (each, a “Final
                  Judgment”). The Escrow Agent shall be under no duty to institute or defend any
                  proceedings in the prosecution of any dispute between Purchaser and Seller in
                  respect of a Disputed Claim Amount and none of the costs and expenses of any
                  such proceedings shall be borne by the Escrow Agent. For the avoidance of
                  doubt, only the amount awarded to Purchaser in the applicable Final Judgment
                  shall be distributed to Purchaser, and any applicable Disputed Claim Amount
                  which is not so distributed to Purchaser shall be considered part of the Escrow
                  Amount and held in the Escrow Account. Upon receipt of any such Joint Release
                  Notice or Final Judgment, the Escrow Agent shall promptly (but in any event
                  within five (5) Business Days) comply with its terms and disburse to Purchaser
                  the portion of the Escrow Fund as provided in such Joint Release Notice or Final
                  Judgment, if any. Notwithstanding anything herein to the contrary, any Final
                  Judgment delivered to the Escrow Agent by Purchaser or Seller under this
                  Agreement (including any Final Judgment accompanying any Final Notice
                  provided in accordance with Section 3(e)(iii)(2)) shall be accompanied by an
                  executed certificate of the delivering Party to the effect that such Final Judgment
                  is final and non-appealable and that the copy of such Final Judgment being so
                                                   -7-

NYI-524635381v2
SC1:3765128.9
                  delivered is true and correct, and it shall contain a cover letter signed by an
                  Authorized Representative for such presenting Party which shall contain payment
                  instructions to be utilized by the Escrow Agent.

                                (iii)   Scheduled Distribution of Escrow Fund.

                                         (1)     Within five (5) Business Days after the second
                         anniversary of the Closing Date (such date, the “Final Release Date”),
                         Purchaser and Seller shall execute and deliver a Joint Release Notice to
                         the Escrow Agent instructing it to release from the Escrow Account, to
                         Seller, the excess of the entire balance then remaining in the Escrow
                         Account (if any) less the sum of (A) the aggregate Claimed Amount in
                         respect of all Disputed Claim Amounts still pending or disputed and (B)
                         the aggregate Claimed Amount in respect of all Claims with respect to
                         which the Objection Period has not yet expired, in each case pursuant to
                         Claim Notices executed and delivered by Purchaser and received by the
                         Escrow Agent prior to 6:00 p.m. local time in New York, New York, on
                         the Final Release Date.

                                         (2)     After the Final Release Date and upon resolution of
                         any dispute that was the subject of an Objection Notice giving rise to a
                         Disputed Claim Amount, Seller and Purchaser shall deliver a Joint Release
                         Notice to the Escrow Agent to release from the Escrow Account, (x) to
                         Purchaser, the applicable amount, if any, with respect to such Disputed
                         Claim Amount that is payable pursuant to Section 3(e)(ii) and (y) to
                         Seller, an amount equal to the excess of the entire balance then available
                         in the Escrow Account (if any) over the aggregate Disputed Claim
                         Amounts still pending or disputed pursuant to Claim Notices executed and
                         delivered by Purchaser and received by the Escrow Agent prior to 6:00
                         p.m. local time in New York, New York, on the Final Release Date, in
                         each case, if any. Subsequent to the Final Release Date, after the earlier
                         receipt by the Escrow Agent of (x) a Joint Release Notice setting forth
                         instructions with respect to the disbursement of the last Disputed Claim
                         Amount or (y) written notice executed and delivered by Purchaser or
                         Seller (with a copy to the other) accompanied by a Final Judgment
                         (delivered in accordance with the applicable requirements of Section
                         3(e)(ii)) resolving the last dispute that was the subject of an Objection
                         Notice giving rise to a Disputed Claim Amount (in either case, the “Final
                         Notice”), the Escrow Agent shall promptly (but in any event within five
                         (5) Business Days) release from the Escrow Account, by wire transfer of
                         immediately available funds, (x) to the account or accounts of Purchaser
                         designated in the Final Notice, the amount, if any, set forth in the Final
                         Notice as payable to Purchaser and (y) to the account or accounts of Seller
                         designated in the Final Notice, the remaining portion of the Escrow Fund
                         (if any).



                                                 -8-

NYI-524635381v2
SC1:3765128.9
                                  (iv)   Release Procedures. Any Joint Release Notice executed
                  and delivered by Purchaser and Seller pursuant to Section 3(e)(iii) shall include
                  the amount of the Escrow Fund to be released to Seller or Purchaser, as
                  applicable, and the Escrow Agent shall have no duty or obligation to perform any
                  calculations under this Agreement. Any cash distributed from the Escrow
                  Account to Purchaser and/or Seller hereunder shall be distributed via wire transfer
                  to their respective accounts as set forth in the applicable Joint Release Notice.

                    (f)    Disbursements of Escrow Income. Upon termination of the Escrow
Account, any Escrow Income remaining therein shall be promptly distributed to Seller.

                4.     Termination. This Agreement, the duties of the Escrow Agent, the
Deposit Account and the Escrow Account shall automatically terminate upon (x) if no portion of
the Deposit Amount and Escrow Fund has been deposited with the Escrow Agent, the valid
termination of the Purchase and Sale Agreement in accordance with its terms and notification of
such termination by joint notice in writing by the Purchaser and Seller to the Escrow Agent, (y)
if any portion of the Deposit Amount but not the Escrow Fund has been deposited with the
Escrow Agent, the later to occur of (i) disbursement in full by the Escrow Agent of the Deposit
Fund and (ii) termination of the Purchase and Sale Agreement and notification of such
termination by joint notice in writing by the Purchaser and Seller to the Escrow Agent, or (z) if
any portion of the Deposit Amount and Escrow Fund has been deposited with the Escrow Agent,
disbursement in full by the Escrow Agent of both the Deposit Fund and the Escrow Fund, in each
case as directed herein, subject, however, to the survival of obligations specifically contemplated
in this Agreement.

                 5.      Escrow Agent. The Escrow Agent shall have only those duties as are
specifically and expressly provided herein, which shall be deemed purely ministerial in nature,
and no other duties shall be implied. The Escrow Agent has no knowledge of, nor any
requirement to comply with, the terms and conditions of any other agreement between the
Parties, nor shall the Escrow Agent be required to determine if any Party has complied with any
other agreement. Notwithstanding the terms of any other agreement between the Parties, the
terms and conditions of this Agreement shall control the actions of the Escrow Agent. The
Escrow Agent may conclusively rely upon any instructions, notice, certification, demand,
consent, authorization, receipt, power of attorney or other writing delivered to it by any Party
without being required to determine the authenticity or validity thereof or the correctness of any
fact stated therein, the propriety or validity of the service thereof, or the jurisdiction of the court
issuing any judgment or order delivered in accordance with Section 9 believed by it to be
genuine and to have been signed by an Authorized Representative(s), as applicable, without
inquiry and without requiring substantiating evidence of any kind and the Escrow Agent shall be
under no duty to inquire into or investigate the validity, accuracy or content of any such
document, notice, instruction or request. The Escrow Agent shall not be liable for any action
taken, suffered or omitted to be taken by it in good faith except to the extent that the Escrow
Agent’s fraud, gross negligence or willful misconduct was the cause of any direct loss to either
Party (as determined by a court of competent jurisdiction through a final order). The Escrow
Agent may execute any of its powers and perform any of its duties hereunder directly or through
affiliates or agents. In the event the Escrow Agent receives instructions, claims or demands
from any Party hereto which conflict with the provisions of this Agreement, or if the Escrow
                                                  -9-

NYI-524635381v2
SC1:3765128.9
Agent receives conflicting instructions from Purchaser and Seller, the Escrow Agent shall be
entitled either to (a) refrain from taking any action until it shall (x) be given a joint written notice
executed and delivered by Purchaser and Seller which eliminates such conflict or (y) have
received a final court order which eliminates such conflict (it being understood and agreed that
any court order delivered to the Escrow Agent by Purchaser or Seller pursuant to this clause (y)
shall be accompanied by an executed certificate of the delivering Party to the effect that such
order is final and non-appealable and that the copy of such order being so delivered is true and
correct) or (b) file an action in interpleader. The costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by the Escrow Agent in connection with any interpleader
or related proceeding to resolve such conflicting instructions shall be paid by, and be the joint
and several obligation of, the Parties. The Escrow Agent shall have no duty to solicit any
payments that may be due to it or to the Escrow Fund, including, without limitation, the Escrow
Amount, nor shall the Escrow Agent have any duty or obligation to confirm or verify the
accuracy or correctness of any amounts deposited with it hereunder. ANYTHING IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN NO EVENT SHALL THE
ESCROW AGENT BE LIABLE FOR SPECIAL, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER (INCLUDING
BUT NOT LIMITED TO LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN
ADVISED OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF
THE FORM OF ACTION. The Escrow Agent may consult with legal counsel of its selection in
the event of any dispute or question as to the meaning or construction of any of the provisions
hereof or its duties hereunder, and it shall incur no liability and shall be fully protected to the
extent acting in accordance with the opinion and instructions of such counsel. The Escrow
Agent shall not be responsible for or under, or chargeable with knowledge of, the terms and
conditions of any agreement, instrument or document executed between/among the parties hereto
other than this Agreement. This Agreement sets forth all of the obligations of the Escrow Agent,
and no additional obligations shall be implied from the terms of this Agreement or any other
agreement, instrument or document.

                6.      Resignation and Removal; Succession. The Escrow Agent may resign
and be discharged from its duties or obligations hereunder by giving thirty (30) calendar days
advance notice in writing of such resignation to the Parties. The Parties may remove the Escrow
Agent at any time, with or without cause, by a joint written notice to the Escrow Agent executed
and delivered by Purchaser and Seller thirty (30) calendar days in advance of such removal. The
Escrow Agent’s sole responsibility after such thirty (30) calendar day notice period expires shall
be to hold the Escrow Fund (without any obligation to perform any further obligations hereunder
or to reinvest the same) and to deliver the same to a designated substitute escrow agent, if any,
appointed by joint written notice to the Escrow Agent executed and delivered by Purchaser and
Seller, or such other person designated jointly in writing executed and delivered by Purchaser
and Seller, or in accordance with the directions of a final court order delivered to the Escrow
Agent (it being understood and agreed that any court order so delivered to the Escrow Agent by
Purchaser or Seller shall be accompanied by an executed certificate of the delivering Party to the
effect that such order is final and non-appealable and that the copy of such order being so
delivered is true and correct), at which time of delivery, the Escrow Agent’s obligations
hereunder shall cease and terminate. If, prior to the effective resignation or removal date, the
Parties have failed jointly to appoint a successor escrow agent, or jointly to instruct the Escrow
Agent in writing to deliver the Escrow Fund to another person, in each case as provided above, at
                                                 -10-

NYI-524635381v2
SC1:3765128.9
any time on or after the effective resignation or removal date, the Escrow Agent may apply to a
court of competent jurisdiction for the appointment of a successor escrow agent or for other
appropriate relief. Any joint appointment of a successor escrow agent in accordance with this
Section 6 shall be binding upon the Parties and no appointed successor escrow agent shall be
deemed to be an agent of the Escrow Agent. The Escrow Agent shall deliver the Escrow Fund to
any appointed successor escrow agent, less the Escrow Agent’s fees, costs and expenses pursuant
to Section 7 (it being understood that each of Purchaser and Seller hereby agree between
themselves to each pay fifty percent (50%) of any such fees, costs and expenses), at which time
the Escrow Agent’s obligations under this Agreement shall cease and terminate. Any entity into
which the Escrow Agent may be merged or converted or with which it may be consolidated, or
any entity to which all or substantially all the escrow business may be transferred, shall be the
Escrow Agent under this Agreement without further act.

                7.     Compensation. The Parties jointly and severally agree to pay the Escrow
Agent upon execution and delivery of this Agreement and from time to time thereafter
reasonable compensation for the services to be rendered hereunder, which unless otherwise
agreed in writing, shall be as described in the fee schedule attached as Schedule 2 hereto. Any
reasonable and documented attorney’s fees incurred in connection with the preparation and
negotiation of this Agreement and any Escrow Agent acceptance fees shall be due and payable
upon the execution and delivery of this Agreement. Without altering or limiting the joint and
several obligations of the Parties to the Escrow Agent under this Section 7, each of Purchaser
and Seller hereby agree between themselves to each pay fifty percent (50%) of any such fees and
expenses. Each of the Parties, jointly and severally, agrees to reimburse the Escrow Agent on
demand for such reasonable and documented expenses and in addition, the Escrow Agent shall
have the right to reimburse itself for such reasonable and documented expenses from the Escrow
Fund.

                 8.      Indemnification and Reimbursement. The Parties agree jointly and
severally to indemnify, defend, hold harmless, pay or reimburse the Escrow Agent and its
affiliates and their respective successors, assigns, directors, agents and employees (the
“Indemnitees”) from and against any and all losses, damages, claims, liabilities, penalties,
judgments, settlements, litigation, investigations, costs or expenses (including, without
limitation, the reasonable and documented out of pocket fees and reasonable and documented out
of pocket expenses of outside counsel and all expense of document location, duplication and
shipment) (collectively “Losses”), arising out of or in connection with (a) this Agreement or the
Escrow Agent’s performance of its duties hereunder, except to the extent that such Losses are
determined by a court of competent jurisdiction through a final order to have been caused by the
fraud, gross negligence or willful misconduct of such Indemnitee; and (b) the Escrow Agent’s
following of any instructions or directions, whether joint or singular, executed and delivered by
Purchaser and Seller in accordance with this Agreement; provided that without altering or
limiting the joint and several obligations of the Parties to the Escrow Agent under this Section 8,
each of Purchaser and Seller hereby agrees between themselves to each pay fifty percent (50%)
of any such indemnification claims. The Parties hereby grant the Escrow Agent a lien on, right
of set-off against and security interest in the Escrow Fund for the payment of any claim for
indemnification, fees, expenses and amounts due to the Escrow Agent or an Indemnitee. The
obligations set forth in this Section 8 shall survive the resignation, replacement or removal of the
Escrow Agent or the termination of this Agreement.
                                               -11-

NYI-524635381v2
SC1:3765128.9
                9.      Notices; Wire Instructions. All communications hereunder shall be in
writing or set forth in a PDF attached to an email, and all instructions, notices or other
communications executed and delivered by a Party or the Parties to the Escrow Agent shall be
executed by an Authorized Representative of such Party or Parties (as applicable), and each shall
be deemed to be delivered in accordance with the terms of this Agreement (a) if delivered by
facsimile, immediately upon confirmation of successful transmission, (b) if delivered by PDF
attached to an email, by return e-mail or other notice delivered by the receiving party
acknowledging having received such email (whether by an automatic “read receipt” or similar
notice) or (c) when actually received, if delivered by hand, by certified mail return receipt
requested, or by courier or express delivery service (with receipt showing signature) to the
appropriate fax number, email address, or notice address set forth for each party.

If to Purchaser:

                  AT&T
                  One AT&T Plaza
                  205 South Akard Street, Room 2713
                  Dallas, Texas 75202
                  Attention:     Sherri Bazan, CPA
                  Fax:           (214) 746-2277
                  Email:         sb2038@att.com

                  with copies (which shall not constitute notice) to:

                  AT&T
                  One AT&T Plaza
                  205 South Akard Street, 32nd Floor
                  Dallas, Texas 75202
                  Attention:     John O’Connor, Senior Vice President and
                                 Assistant General Counsel
                                 Bill Caldwell, General Attorney
                  Fax:           (214) 746-2216
                  Email:         JO8009@att.com
                                 Wc2842@att.com

                  with additional copies (which shall not constitute notice) to:

                  Sergio J. Galvis
                  Werner F. Ahlers
                  Sullivan & Cromwell LLP
                  125 Broad Street
                  New York, New York 10004
                  fax: (212) 757-3990
                  Email: Galviss@sullcrom.com, Ahlersw@sullcrom.com




                                                  -12-

NYI-524635381v2
SC1:3765128.9
if to Seller:

                  NIU Holdings LLC

                  c/o NII Holdings, Inc.
                  1875 Explorer Street
                  Attention: Shana Smith
                  Fax: (703) 390-5191
                  Email: shana.smith@nii.com

                  with a copy (which shall not constitute notice) to:

                  Robert A. Profusek
                  Jones Day LLP
                  222 East 41st Street
                  New York, NY 10017
                  Fax: (212) 755-7306
                  Email: raprofusek@jonesday.com

if to the Escrow Agent:

                  Citibank, N.A.
                  Agency & Trust
                  388 Greenwich Street, 14th Floor
                  New York, NY 10013
                  Attn.: Mary Ellen Connolly
                  Phone: (201) 763-1884
                  Facsimile: (973) 461-7191 or (973) 461-7192
                  E-mail: mary.e.connolly@citi.com

                  with a copy to (if sent by personal delivery, overnight courier or registered or
                  certified mail):

                  Citibank, N.A.
                  Agency & Trust
                  480 Washington Blvd. 18th Floor
                  Jersey City, NJ 07310
                  Attn: Mary Ellen Connolly

Any party hereto may provide notice per this Section 9 of any change in address or Authorized
Representative as appropriate. In the event that Purchaser or Seller changes its Authorized
Representatives in accordance with the preceding sentence, Schedule 1 attached hereto shall be
                                                  -13-

NYI-524635381v2
SC1:3765128.9
updated to reflect such changes. If transfer instructions for the Deposit Fund or the Escrow
Fund, as the case may be, are given (other than in writing at the time of execution and delivery of
this Agreement), in writing in accordance with this Agreement, the Escrow Agent is authorized
to seek confirmation of such instructions by telephone call back to the person or persons
designated in Schedule 1 attached hereto, and the Escrow Agent may rely upon the confirmations
of anyone purporting to be the person or persons so designated. To assure accuracy of the
instructions it receives, the Escrow Agent may record such call backs. The persons and
telephone numbers for call backs may be changed only in writing actually received by the
Escrow Agent.

Any funds to be paid to the Escrow Agent hereunder shall be sent by wire transfer pursuant to
the following instructions:
                  CITIBANK, N.A.
                  ABA: 0210-0008-9
                  Account Name: Escrow Concentration Account
                  A/C#.: 36855852
                  Ref: 11400900 New Cingular Deposit Account
                  Ref: 11401100 New Cingular Escrow Account


                10.    Compliance with Court Orders. If any of the Deposit Fund or the
Escrow Fund, as the case may be, shall be attached, garnished, levied upon, or otherwise be
subject to any court order, or the delivery thereof shall be stayed or enjoined by an order of a
court, the Escrow Agent is hereby expressly authorized, in its sole discretion, to obey and
comply with all such orders so entered or issued, which it is advised by legal counsel of its own
choosing is binding upon it, whether with or without jurisdiction, and in the event that the
Escrow Agent obeys or complies with any such order it shall not be liable to either of the Parties
or to any other person by reason of such compliance notwithstanding such order be subsequently
reversed, modified, annulled, set aside or vacated.

                  11.   Miscellaneous.

                       (a)     The provisions of this Agreement may be waived, altered,
amended or supplemented only by a writing executed and delivered by the Escrow Agent,
Purchaser and Seller. Any such waiver shall constitute a waiver only with respect to the specific
matter described in such writing and shall in no way impair the rights of the Parties or the
Escrow Agent in any other respect or at any other time. The waiver by the Parties and the
Escrow Agent of a breach of any of the provisions of this Agreement or failure to exercise any
right or privilege hereunder shall not be construed as a waiver of any other breach of a similar
nature, or as a waiver of any of such provisions, rights or privileges hereunder.

                        (b)     Neither Party may directly or indirectly assign any of its rights or
delegate any of its obligations under this Agreement, by operation of Law or otherwise, without
the prior written consent of the other Party and the Escrow Agent. Any purported direct or
indirect assignment in violation of this Section 11(b) shall be null and void ab initio, provided,
however, that (a) Seller shall assign its rights and delegate its obligations hereunder to any party

                                                -14-

NYI-524635381v2
SC1:3765128.9
to whom Seller has validly assigned its rights and obligations under the Purchase and Sale
Agreement in accordance with the terms thereof and (b) Purchaser may assign some or all of its
rights or delegate some or all of its obligations hereunder to one or more of its affiliates;
provided, further, however, that any such assignment by the Purchaser shall not relieve the
Purchaser of its obligations hereunder (including any obligation to indemnify the Escrow Agent
in accordance with the terms hereof), and shall be subject to the successful completion by the
Escrow Agent of its customary due diligence procedures.

                         (c)     This Agreement shall be governed by and construed under the laws
of the State of New York. Each Party hereto agrees that it shall bring any action or proceeding in
respect of this Agreement or the transactions contained in or contemplated by this Agreement,
(x) if during the administration of the Bankruptcy Case, exclusively in the Bankruptcy Court, or
(y) if following the conclusion of the Bankruptcy Case, the Bankruptcy Court is unwilling to
hear such proceedings, in the United States District Court for the Southern District of New York
sitting in New York County or the Commercial Division, Civil Branch of the Supreme Court of
the State of New York sitting in New York County and any appellate court thereof (collectively,
the “Chosen Courts”), and solely in connection with claims arising under this Agreement or the
transactions that are the subject of this Agreement (A) irrevocably submits to the exclusive
(except with respect to actions to enforce any judgment issued by the Bankruptcy Court or any
Chosen Court in accordance with this Section 11(c)) jurisdiction of the Bankruptcy Court or the
Chosen Courts, as applicable, thereby expressly and unconditionally waiving any other
jurisdiction to which it may be entitled, either by reason of domicile (present or future) or
otherwise, (B) waives any objection to laying venue in any such action or proceeding in the
Bankruptcy Court or the Chosen Courts, (C) waives any objection that the Bankruptcy Court or
the Chosen Courts are an inconvenient forum or do not have jurisdiction over any Party hereto
and (D) agrees that service of process upon such Party in any such action or proceeding shall be
effective if notice is given in accordance with Section 9 of this Agreement. Each Party
irrevocably designates CT Corporation as its agent and attorney-in-fact for the acceptance of
service of process and making an appearance on its behalf in any such claim or proceeding and
for the taking of all such acts as may be necessary or appropriate in order to confer jurisdiction
over it before the courts specified in this Section 11(c) and each Party stipulates that such
consent and appointment is irrevocable and coupled with an interest. EACH PARTY HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

                       (d)     None of Purchaser, Seller or the Escrow Agent shall be liable to
any other party for losses due to, or if it is unable to perform its obligations under the terms of
this Agreement because of, acts of God, fire, war, terrorism, floods, strikes, electrical outages,
equipment or transmission failure, or other causes reasonably beyond its control.

                     (e)    All cash deposited into or released from the Escrow Account shall
be denominated in U.S. Dollars.

                      (f)      This Agreement and any joint instructions executed and delivered
by Purchaser and Seller may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same instrument or

                                                 -15-

NYI-524635381v2
SC1:3765128.9
instruction, as applicable. All signatures of the parties to this Agreement may be transmitted by
facsimile, and such facsimile will, for all purposes, be deemed to be the original signature of
such party whose signature it reproduces, and will be binding upon such party.

                        (g)     The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the validity or enforceability of
the other provisions hereof. If any provision of this Agreement, or the application thereof to any
Person or any circumstance, is invalid or unenforceable, (i) a suitable and equitable provision
shall be substituted therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision; and (ii) the remainder of this
Agreement and the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application thereof, in any other
jurisdiction.

                       (h)     Nothing in this Agreement, whether express or implied, shall be
construed to give to any person or entity other than the Escrow Agent and the Parties any legal or
equitable right, remedy, interest or claim under or in respect of the Deposit Fund, the Escrow
Fund or this Agreement.

                       (i)     No printed or other material in any language, including
prospectuses, notices, reports, and promotional material that mentions “ “Citibank”, “Citigroup”
or “Citi”” by name or the rights, powers, or duties of the Escrow Agent under this Agreement
shall be issued by any Parties, or on such party’s behalf, without the prior written consent of the
Escrow Agent.

                         (j)    Patriot Act Disclosure. Section 326 of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (the “USA PATRIOT Act”) requires the Escrow Agent to implement
reasonable procedures to verify the identity of any person that opens a new account with it.
Accordingly, each of the Parties acknowledge that Section 326 of the USA PATRIOT Act and
the Escrow Agent’s internal policies require the Escrow Agent to follow reasonable procedures
to verify the identity including without limitation name, address and organizational documents
(“identifying information”). The Parties agree to provide the Escrow Agent with and consent to
the Escrow Agent obtaining from third parties any such identifying information required as a
condition of opening an account with or using any service provided by the Escrow Agent.

                (k)     In the event that the Bankruptcy Court fails to approve any provisions of
this Agreement prior to the deposit of the Deposit Amount with the Escrow Agent and such
failure materially and adversely affects the rights, protections, duties and obligations of the
Escrow Agent, then unless the Escrow Agent receives replacement protection reasonably
sufficient to make up for such material adverse effect (including indemnification or other
security reasonably satisfactory to the Escrow Agent, as applicable) from the Purchaser or its
Affiliates, then the Escrow Agent shall be entitled to refuse acceptance of the Deposit Amount
and resign with immediate effect from this Agreement, and shall have no further duties or
obligations hereunder.
                                      [Signature Page Follows]

                                                -16-

NYI-524635381v2
SC1:3765128.9
                           SCHEDULE 2
                  SCHEDULE OF ESCROW AGENT FEES

                           [See attached]




NYI-524635381v2
	  




	  
	  
       Schedule Assumptions:
	  
       ·      Establishment of Escrow Account to hold approximately $187.5MM for around 24 months.
       ·      Escrow Agreement to be governed by New York law and subject to internal approval and
              satisfactory review of the documentation.
       ·      Escrowed balances will be deposited in Citi’s Dollars on Deposit in Custody Account (“DDCA”) for
              which a revenue share of 5 bps will be provided by Citibank, N.A. (the revenue share amount is
              subject to change with 30 days’ prior notice), or funds may be invested in an Institutional Money
              Market fund from a list of providers we will supply/have supplied to you. These fund distributors
              may provide Citibank with Shareholder Servicing fees in addition to the fees being directly billed to
              you by Citibank. These fees are discussed in the fund’s prospectus, which has been or will be
              delivered to you prior to investment.
	  
	  
       The above schedule of fees does not include reasonable charges for out-of-pocket expenses or for any services of
       an extraordinary nature that Citibank or its legal counsel may be called upon from time to time to perform in either
       an agency or fiduciary capacity. Fees are also subject to Citibank’s satisfactory review of the documentation, and
       Citibank reserves the right to modify them should the characteristics of the transaction change. Citibank’s
       participation in this transaction is subject to internal approval of all parties depositing moneys into the accounts
       and able to direct the agent. Should this schedule of fees be accepted and agreed upon and work commenced on
       this transaction but subsequently halted and the transaction described is not consummated by February 25th, 2015,
       Acceptance Fee and legal fees incurred, if any, will still be payable in full. This Fee Schedule is offered for and
       applicable to the transaction described only, and is guaranteed for sixty days from the date on this proposal. After
       sixty days, this offer can be extended in writing only.
	  
       In accordance with US regulations regarding anti-money laundering and terrorist financing, Federal law requires
       Citibank to obtain, verify and record information that identifies each business or entity that opens an account or
       establishes a relationship with Citibank. What this means for you: when you open an account or establish a
       relationship, we will ask for your business name, a street address and a tax identification number, that Federal law
       requires us to obtain. In accordance with the Unlawful Internet Gambling Act (the "Act"), Citibank, N.A. accounts
       or other Citibank, N.A. facilities in the United States may not be used to process "restricted transactions" as such
       term is defined in U.S. 31 CFR Section 132.2(y). We appreciate your cooperation.
	                                                             	  

           Signed:                                             Agreed and Accepted:
           CITIBANK, N.A.                                      NEW CINGULAR WIRELESS, INC.
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
	  
           Wayne R. Stahl                                      (Signature)
                                                               	  
           Director                                            	  
	  
	                                                             	  
                                                               	  
           Agreed and Accepted:
                                                               (Print Name & Title)
           NIU HOLDINGS, LLC
	  
	  
	                                                             (Date)
	  
           (Signature)
	  
	     	  	  Shana	  C.	  Smith,	  Manager	  
           (Print Name & Title)
	  
	     	  	  1-­‐26-­‐15	  
           (Date)

	     AT&T Escrow                                     Page 2 of 2
                                               EXHIBIT A

                              FORM OF JOINT RELEASE NOTICE


To:    Citibank, N.A.
as Escrow Agent
Agency & Trust
388 Greenwich Street, 14th Floor
New York, NY 10013
Attn: Mary Ellen Connolly
Facsimile: (973) 461-7191 or (973) 461-7192

with a copy to (if sent by personal delivery, overnight courier or registered or certified mail):

Citibank, N.A.
Agency & Trust
480 Washington Blvd. 18th Floor
Jersey City, NJ 07310
Attn: Mary Ellen Connolly

              This joint release notice is delivered as of the ___ day of _____, [ ], pursuant to
Section [ ] of that certain Escrow Agreement dated as of [_________ __], [ ] (the “Escrow
Agreement”) by and among [Purchaser] (“Purchaser”), NIU Holdings LLC (“Seller”) and
Citibank, N.A., as Escrow Agent (the “Escrow Agent”). Capitalized terms used in this notice
have the meanings ascribed to them in this Agreement.

               The parties to this release notice [notify the Escrow Agent that the Closing Date
occurred on [insert date]] and jointly instruct the Escrow Agent to [release and] pay to
[Purchaser/ Seller] [the Deposit Amount][an amount equal to $_________ out of the Escrow
Account], by wire transfer to:

                  [Insert wire instructions]

               Each of the undersigned hereby represents and warrants that it has been
authorized to execute this notice. This notice may be signed in counterparts.

PURCHASER:                                          SELLER:

NEW CINGULAR WIRELESS SERVICES,                     NIU HOLDINGS LLC
INC.

By: _________________________                       By: _________________________
Name: _______________________                       Name: _______________________
Title: ________________________                     Title: ________________________
Test Word:                                          Test Word:



SC1:3765128.2
NYI-524635381v5
EXHIBIT 4
                                                             April 27, 2017

By Email and Facsimile

Citibank, N.A.,
     Agency & Trust,
         388 Greenwich Street, 14th Floor,
             New York, NY 10013,
                 Facsimile: (973) 461-7191.

Attention: Mary Ellen Connolly

               Re:    Escrow Claim Notice – Tax Claim

Dear Ms. Connolly:

               Reference is hereby made to (i) the Escrow Agreement, dated January 26,
2015 (as amended, the “Escrow Agreement”), by and among AT&T Mobility Holdings
B.V. (“Purchaser”) (as permitted assign of New Cingular Wireless Services, Inc.), NIU
Holdings LLC (“Seller”) and Citibank, N.A. (“Escrow Agent”); (ii) the Purchase and
Sale Agreement, dated January 26, 2015 (as amended, the “Purchase Agreement”), by
and among Purchaser (as permitted assign of New Cingular Wireless Services, Inc.),
NIHD Telecom Holdings B.V., Seller, Nextel International (Uruguay) LLC and the Seller
Guarantors identified therein; and (iii) the notice of Tax Claim, dated the date hereof,
from Purchaser to Seller (the “Tax Claim Notice”), attached to this letter as Annex A.
Capitalized terms not otherwise defined herein shall have the meaning given to them in
the Escrow Agreement or the Purchase Agreement, as applicable.

        Certain of the Entities are subject to Tax Claims that are expected to result in
Taxes and Damages for which Seller is obligated to indemnify Purchaser pursuant to
Section 11.4(a) of the Purchase Agreement. Purchaser has delivered the Tax Claim
Notice to Seller pursuant to Section 11.5(a) of the Purchase Agreement, notifying Seller
of the Tax Claims described in more detail therein and Purchaser’s intent to seek
indemnification for all Taxes and Damages related to such Tax Claims. Purchaser’s
estimate as of the date hereof, and subject to amendment in the event additional
information becomes available, of the aggregate amount of such Taxes and Damages, as
detailed on Annex A of the Tax Claim Notice, is US$117,900,000.00 (the “Tax Claim
Amount”).

       This letter constitutes a Claim Notice in respect of the Tax Claims detailed in the
Tax Claim Notice and a Claim against the Escrow Fund for Damages in accordance with
Section 3(e)(i)(2) of the Escrow Agreement. Purchaser hereby requests that the Escrow
Agent reserve the Claimed Amount equal to the Tax Claim Amount. Purchaser hereby
expressly reserves all of its rights, claims and arguments with respect to this Claim Notice
and the Taxes and Damages referenced herein and any future claims Purchaser may make.
   Annex A

Tax Claim Notice

 (See attached.)
                                                           April 27, 2017

By Email and Facsimile

NIU Holdings LLC,
   c/o NII Holdings, Inc.,
       1875 Explorer Street,
            Reston, VA 20191,
                Facsimile: (703) 390-5191.

Attention: Shana C. Smith, General Counsel

              Re: Tax Claim Notice

Dear Ms. Smith:

        Reference is hereby made to (i) the Purchase and Sale Agreement, dated January
26, 2015 (as amended, the “Purchase Agreement”), by and among AT&T Mobility
Holdings B.V. (“Purchaser”) (as permitted assign of New Cingular Wireless Services,
Inc.), NIHD Telecom Holdings B.V., NIU Holdings LLC (“Seller”), Nextel International
(Uruguay) LLC and the Seller Guarantors identified therein and (ii) the Escrow
Agreement, dated January 26, 2015 (as amended, the “Escrow Agreement”), by and
among Purchaser (as permitted assign of New Cingular Wireless Services, Inc.), Seller
and Citibank, N.A. (“Escrow Agent”). Capitalized terms not otherwise defined herein
shall have the meanings given to them in the Purchase Agreement.

        Pursuant to Section 11.4(a) of the Purchase Agreement, Seller is required to
indemnify Purchaser from and against, among other things, any and all Taxes and
Damages relating to any Taxes imposed on the Entities that are attributable to any Pre-
Closing Period. As of the date of this letter, certain of the Entities are the subject of
certain Tax Claims concerning Taxes attributable to Pre-Closing Periods, as set forth
more particularly on Annex A hereto. As of the date hereof, and subject to amendment in
the event additional information becomes available, Purchaser estimates that the
aggregate amount of such Taxes and Damages indemnifiable in respect of such Tax
Claims is US$117,900,000.00 (the “Tax Claim Amount”).
                                       Annex A

                                      Tax Claims

                                                             Estimated Taxes and
        Tax Claim                       Entities
                                                                  Damages
Mexican impuesto especial     Inversiones Nextel de        USD $37,300,000
sobre producción y            Mexico, S. de R.L. de C.V.
servicios (“IEPS”) audits
(fiscal years 2011-2014)      NII Telecom S. de R.L. de
and related administrative    C.V.
appeals (fiscal years 2011-
2012) and Mexican income      NII Digital S. de R.L. de
tax/VAT audits (fiscal        C.V.
years 2011-2014)

Mexican income tax, VAT,      Comunicaciones Nextel de     USD $80,600,000
flat tax and IEPS audits      Mexico S.A. de C.V.
(fiscal years 2010-2013)
EXHIBIT 5
From:                                   WELSCH, DAVID C (Legal) <dw4543@att.com>
Sent:                                   Friday, April 28, 2017 5:05 PM
To:                                     Shana Smith; John K Kane
Cc:                                     'Ahlers, Werner F.'; Fidler, Benjamin D.; SUMMERFORD, AUSTIN
Subject:                                RE: [EXT] RE: Escrow Claim Letter
Attachments:                            Tax Claim - Chart of Audits.docx


Shana – attached is additional detail regarding the tax years and entities included in our Escrow Claim letter. My understanding is
that your tax folks are working with us on most if not all of these matters. After you review this information with them, let us know if
you would like to discuss this further.

From: Shana Smith [mailto:shana.smith@nii.com]
Sent: Friday, April 28, 2017 2:42 PM
To: WELSCH, DAVID C (Legal)
Subject: Re: [EXT] RE: Escrow Claim Letter

Ok, but there must be a schedule underlying the letter you put together. Can we start with that?

Shana

On Fri, Apr 28, 2017 at 3:37 PM, WELSCH, DAVID C (Legal) <dw4543@att.com> wrote:

 I have been in touch with Ben and we are working on pulling together the information that you’ve requested. It may be a few days
 before we have it though, since we need to coordinate with the tax team in Mexico.




 From: Shana Smith [mailto:shana.smith@nii.com]
 Sent: Friday, April 28, 2017 2:34 PM
 To: WELSCH, DAVID C (Legal) <dw4543@att.com>
 Subject: Escrow Claim Letter




 David,



 We would like to understand what comprises the claim amount included in the letter yesterday. We have asked Ben at Sullivan to follow up
 on this, but in the interest of time, I thought I would reach out to you as well. As provided, we do not understand the issues or related
 amounts, and I want to reconcile the claims with the information we have on open tax matters. Specifically, we are looking for detail by tax
 year and entity, including a description of the issue and the related amount, and an explanation for how the amount was calculated.




 Can you provide a schedule on the claims today?




 Thank you,
                                                                      1
 Shana




 --

 Shana C. Smith | General Counsel | >< nii

 NII Holdings, Inc.
 1875 Explorer Street | Suite 800 | Reston, Virginia 20190
 desk: 703.390.7286 | mobile: 202.491.7060 | shana.smith@nii.com
  Antes de imprimir, piensa en tu responsabilidad con el MEDIO AMBIENTE | Please consider the environment before printing this message.




--
Shana C. Smith | General Counsel | >< nii

NII Holdings, Inc.
1875 Explorer Street | Suite 800 | Reston, Virginia 20190
desk: 703.390.7286 | mobile: 202.491.7060 | shana.smith@nii.com
 Antes de imprimir, piensa en tu responsabilidad con el MEDIO AMBIENTE | Please consider the environment before printing this message.




                                                                          2
                                                                                          Draft of April 28, 2017
                                                                                               CONFIDENTIAL


                                    AT&T Mexico / NII
      Breakdown of Estimated Taxes and Damages in Dispute under the Audit Proceedings
                    Referenced in Tax Claim Notice Dated April 27, 2017 1

                                                                                      Estimated Taxes and
                 Audit                                  Entity
                                                                                        Damages (USD)
Fiscal Year 2010 – Mexican                Comunicaciones Nextel de                                $38,600,000
income tax, VAT and flat tax              Mexico S.A. de C.V.
audit
Fiscal Year 2011 – Mexican                Comunicaciones Nextel de                                     $37,100,000
income tax, VAT and flat tax              Mexico S.A. de C.V.
audit
Fiscal Year 2011 – Mexican                Inversiones Nextel de Mexico,                                  $9,900,000
impuesto especial sobre                   S de R.L. de C.V.
producción y servicios
(“IEPS”) audit and related
administrative appeal filed
October 26, 2015
Fiscal Year 2012 – Mexican                NII Telecom S. de R.L. de                                      $3,000,000
IEPS audit and related                    C.V.
administrative appeal filed
January 28, 2016
Fiscal Year 2012 – Mexican                Comunicaciones Nextel de                                       $3,800,000
flat tax audit                            Mexico S.A. de C.V.
Fiscal Year 2013 – Mexican                Comunicaciones Nextel de                                       $1,100,000
income tax, VAT, flat tax and             Mexico S.A. de C.V.
IEPS audit
Fiscal Year 2013 – Mexican                Inversiones Nextel de Mexico,                                $12,900,000
income tax, VAT and IEPS                  S de R.L. de C.V.
audit
Fiscal Year 2013 – Mexican                NII Digital, S de R.L. de C.V.                                 $7,700,000
income tax, VAT and IEPS
audit
Fiscal Year 2014 – Mexican                Inversiones Nextel de Mexico,                                  $3,800,000
income tax, Vat and IEPS                  S de R.L. de C.V.
audit



1
    Note: The above represents AT&T’s current estimate of the breakdown of the Tax Claim Amount set forth in the
    above-referenced notice of Tax Claim and is subject to AT&T’s ongoing review and revision based on
    developments in the various audit proceedings. Nothing herein is intended to or shall be deemed to limit or modify
    any statement or claim in the above-referenced notice of Tax Claim referenced above, and AT&T expressly
    reserves all of its rights, claims and arguments with respect to the Tax Claim Notice and the Taxes and Damages
    referenced therein.
EXHIBIT 6
EXHIBIT 7
EXHIBIT 8
                                                           May 18, 2017

By Email and Facsimile

Citibank, N.A.,
     Agency & Trust,
         388 Greenwich Street, 14th Floor,
             New York, NY 10013,
                 Facsimile: (973) 461-7191
                     Email: mary.e.connolly@citi.com; cts.spag@citi.com;
                              catherine.m.hughes@citi.com

Attention: Mary Ellen Connolly

                Re:   Adjustment to Claimed Amount

Dear Ms. Connolly:

               Reference is hereby made to (i) the Escrow Agreement, dated January 26,
2015 (as amended, the “Escrow Agreement”), by and among AT&T Mobility Holdings
B.V. (“Purchaser”) (as permitted assign of New Cingular Wireless Services, Inc.), NIU
Holdings LLC (“Seller”) and Citibank, N.A. (“Escrow Agent”); (ii) the Purchase and
Sale Agreement, dated January 26, 2015 (as amended, the “Purchase Agreement”), by
and among Purchaser (as permitted assign of New Cingular Wireless Services, Inc.),
NIHD Telecom Holdings B.V., Seller, Nextel International (Uruguay) LLC and the Seller
Guarantors identified therein; and (iii) the Claim Notice, dated April 27, 2017, from
Purchaser to the Escrow Agent (including all annexes thereto, the “Tax Claim Notice”).
Capitalized terms not otherwise defined herein shall have the meaning given to them in
the Escrow Agreement or the Purchase Agreement, as applicable.

        As set forth in the Tax Claim Notice, Purchaser’s estimate as of the date thereof
of the aggregate amount of Taxes and Damages indemnifiable in respect of the Tax
Claims referenced in the Tax Claim Notice (the “Specified Tax Claims”) was equal to
US$117,900,000.00 (the “Original Claimed Amount”). Purchaser has revised its estimate
based on calculations of certain interest payments that comprised a portion of the
Original Claimed Amount. As a result of such calculations, Purchaser’s revised estimate,
as of the date hereof and subject to further revision in the event additional information
becomes available, of the aggregate amount of Taxes and Damages indemnifiable in
respect of the Specified Tax Claims is equal to US$113,800,000.00 (the “Revised
Claimed Amount”).



SC1:4405021.2
Citibank, N.A.                                                                     -2-


        Attached hereto as Annex A is a Joint Release Notice directing the release to
Seller of US$4,100,000.00, which represents the excess of the Original Claimed Amount
over the Revised Claimed Amount. Purchaser hereby requests that the Escrow Agent
continue to reserve a Claimed Amount in respect of the Tax Claim Notice equal to the
Revised Claimed Amount. Purchaser hereby expressly reserves all of its rights, claims
and arguments with respect to this letter, the Tax Claim Notice and the Taxes and
Damages referenced herein and therein and any future claims Purchaser may make.

                              [Signature Page Follows]




SC1:4405021.2
                     Annex A

                Joint Release Notice

                   (See attached.)




SC1:4405021.2
                                     JOINT RELEASE NOTICE

To: Citibank, N.A.
as Escrow Agent
Agency & Trust
388 Greenwich Street, 14th Floor
New York, NY 10013
Attn: Mary Ellen Connolly
Facsimile: (973) 461-7191
Email: mary.e.connolly@citi.com; cts.spag@citi.com; catherine.m.hughes@citi.com

                This joint release notice is being executed and delivered as of the 18th day of May,
2017, pursuant to Section 3(e)(i)(1) of that certain Escrow Agreement dated as of January 26, 2015 (the
“Escrow Agreement”) by and among AT&T Mobility Holdings B.V. (“Purchaser”) (as permitted assign
of New Cingular Wireless Services, Inc.), NIU Holdings LLC (“Seller”) and Citibank, N.A., as Escrow
Agent (the “Escrow Agent”). Capitalized terms used and not otherwise defined in this notice have the
meanings ascribed to them in the Escrow Agreement.

                The parties to this Joint Release Notice hereby jointly instruct the Escrow Agent to
release and pay to Seller an amount equal to $4,100,000.00 out of the Escrow Account, by wire transfer
of immediately available funds to:

                Bank:           Signature Bank
                ABA:            026013576
                SWIFT:          SIGNUS33
                Account:        NIU Holdings LLC
                Acct#:          150215-7074
                Ref:            Escrow Release

                                       [Signature Page Follows]




SC1:4405319.1
EXHIBIT 9
                                  JOINT RELEASE NOTICE


To: Citibank, N.A.
as Escrow Agent
Agency & Trust
388 Greenwich Street, 14th Floor
New York, NY 10013
Attn: Mary Ellen Connolly
Facsimile: (973) 461-7191 or (973) 461-7192
Email: mary.e.connolly@citi.com

               This joint release notice is being executed and delivered as of the 18th day of
July, 2017, pursuant to Section 3(e)(i) of that certain Escrow Agreement dated as of January 26,
2015 (the “Escrow Agreement”) by and among AT&T Mobility Holdings B.V. (“Purchaser”) (as
permitted assign of New Cingular Wireless Services, Inc.), NIU Holdings LLC (“Seller”) and
Citibank, N.A., as Escrow Agent (the “Escrow Agent”). Reference is hereby made to (i) the
Claim Notice, dated April 27, 2017, from Purchaser to the Escrow Agent (including all annexes
thereto, the “Tax Claim Notice”) and (ii) the letter from Purchaser to the Escrow Agent, dated
May 18, 2017 (including all annexes thereto, the “Tax Claim Adjustment Letter”). Capitalized
terms used and not otherwise defined in this notice have the meanings ascribed to them in the
Escrow Agreement.

                Following discussions between Purchaser and Seller regarding the Tax Claim
Notice, Purchaser and Seller hereby acknowledge that, as agreed in and subject to the terms of
the letter agreement between them dated as of the date hereof, (i) the Claimed Amount set forth
in the Tax Claim Notice, as adjusted by the Tax Claim Adjustment Letter, shall be reduced by
$3,816,390.00 (the “Release Amount”) and (ii) notwithstanding the foregoing, Purchaser may,
by notice to Seller and the Escrow Agent at any time after the date hereof, adjust the Claimed
Amount set forth in the Tax Claim Notice to include any Taxes and Damages attributable or
otherwise related to the 2012 fiscal year (not to exceed the Release Amount).

               As a result of clause (i) of the foregoing paragraph, pursuant to Section 3(e)(i)(1)
of the Escrow Agreement, Purchaser and Seller hereby jointly instruct the Escrow Agent to
release and pay to Seller an amount equal to $3,816,390.00 out of the Escrow Account by wire
transfer of immediately available funds to:

                Bank: Signature Bank
                ABA: 026013576
                SWIFT: SIGNUS33
                Account: NIU Holdings LLC
                Acct#: 150215-7074
                Ref: Escrow Release

                 Notwithstanding the foregoing release, Purchaser hereby expressly reserves all of
its rights, claims and arguments with respect to this notice, the Tax Claim Notice and the Taxes
and Damages referenced herein and therein and any future claims Purchaser may make.



SC1:4441197.3
                 Each of the undersigned hereby represents and warrants that it has been
authorized to execute this notice. This notice may be signed in counterparts. All signatures of
the parties to this Joint Release Notice may be transmitted by facsimile, and such facsimile will,
for all purposes, be deemed to be an original signature of such party whose signature it
reproduces, and will be binding upon such party.



PURCHASER:                                        SELLER:

AT&T MOBILITY HOLDINGS B.V.                       NIU HOLDINGS LLC



By: _________________________                     By: _________________________
Name: Sherri Bazan                                Name: Shana C. Smith
Title: Director Cash / Treasury                   Title: Manager
Test Word: ATT                                    Test Word: Pizza




                            [Signature Page to Joint Release Notice]
SC1:4441197.3
EXHIBIT 10
                                 AT&T Mobility Holdings B.V.
                                       One AT&T Plaza
                               205 South Akard Street, 32nd Floor
                                       Dallas, TX 75202



                                                                           April 5, 2018

By Email and Facsimile

NIU Holdings LLC,
c/o NII Holdings, Inc.,
1875 Explorer Street,
Reston, VA 20191
Facsimile: (703) 390-5191
Attn: Shana C. Smith, General Counsel

           Re: Tax Claim and Request for Joint Release Notice

Dear Ms. Smith:

         Reference is hereby made to (i) the Purchase and Sale Agreement, dated January 26,
2015 (as amended, the “Purchase Agreement”), by and among Purchaser (as permitted assign of
New Cingular Wireless Services, Inc.), NIHD Telecom Holdings B.V., Seller, Nextel
International (Uruguay) LLC and the Seller Guarantors identified therein, (ii) the Escrow
Agreement, dated January 26, 2015 (as amended, the “Escrow Agreement”), by and among
Purchaser (as permitted assign of New Cingular Wireless Services, Inc.), Seller and Citibank,
N.A. (“Escrow Agent”), (iii) the Claim Notice, dated April 27, 2017, from Purchaser to the
Escrow Agent (including all annexes thereto, the “Tax Claim Notice”), (iv) the letter from
Purchaser to the Escrow Agent, dated May 18, 2017 (including all annexes thereto, the “Tax
Claim Adjustment Letter”), regarding certain adjustments to the Claimed Amount set forth in the
Tax Claim Notice and the resulting release of such funds to Seller, (v) the letters from Seller to
Purchaser and to the Escrow Agent, each dated May 25, 2017 (together, the “Objection Letters”),
regarding Seller’s objections to the Tax Claim Notice and (vi) the letter agreement and joint
release notice to the Escrow Agent, each dated July 18, 2017 (together, the “2012 Tax Letter
Agreement”), by and between Purchaser and Seller, setting forth the parties’ agreement with
respect to the 2012 Tax Claim Amount (as defined therein) and certain other agreements with
respect to Taxes and Damages related to the 2012 fiscal year. Capitalized terms not otherwise
defined herein shall have the meanings given to them in the Purchase Agreement or the Escrow
Agreement, as applicable.

         We write in regard to your request that Purchaser execute a Joint Release Notice in
connection with a potential settlement that may be reached with SAT regarding the amount of
Taxes and Damages imposed on certain of the Entities for fiscal years 2010 and 2011. Purchaser
does not agree to execute such a Joint Release Notice.




SC1:4629404.2
NIU Holdings LLC                                                                                 -2-



          Under the Tax Claim Notice (as revised by the Tax Claim Adjustment Letter),
Purchaser delivered a Claim under the Escrow Agreement and Purchase Agreement for
indemnifiable Taxes and Damages for a single, aggregate Claimed Amount of $113,800,000. As
set forth in the Objection Letters, Seller disputed the entirety of the Claimed Amount, thereby
creating a single Disputed Claimed Amount of $113,800,000. As adjusted by the 2012 Tax
Letter Agreement, the Claimed Amount, and therefore the Disputed Claim Amount in respect
thereof, is now equal to $109,983,610 (the “Disputed Tax Claim Amount”). Pursuant to Section
3(e)(ii) of the Escrow Agreement, other than pursuant to an agreement of the parties to the
Escrow Agreement, the Disputed Tax Claim Amount is only required to be released in the event
of a Final Judgment with respect to the entirety of such Disputed Tax Claim Amount.

          Furthermore, even if the Escrow Agreement were not otherwise clear with respect to the
requirements for release of the Disputed Tax Claim Amount, it would be particularly
inappropriate to agree to a Joint Release Notice regarding all or any portion of the Disputed Tax
Claim Amount at this time because our current estimate of indemnifiable Taxes and Damages in
connection with the Claim set forth in the Tax Claim Notice (the “Tax Claim”) exceeds the
Disputed Tax Claim Amount. As I am sure that you are aware, recent correspondence from
Prodecon (the Procuraduria de la Defensa del Contribuyente) and SAT increased by almost
$70,000,000 the aggregate amount of indemnifiable Taxes and Damages in respect of the Tax
Claim that had previously been estimated by Purchaser based on information available at the
time of its delivery of the Tax Claim Notice. Even taking into account the proposed resolutions
of the 2010 and 2011 tax years, the current estimate of the aggregate amount of indemnifiable
Taxes and Damages in respect of the Tax Claim far exceeds the Disputed Tax Claim Amount.

          Purchaser notes that the foregoing is without prejudice to any other arguments or claims
Purchaser may have under the Purchase Agreement or the Escrow Agreement regarding these
matters and hereby expressly reserves all of its rights, claims and arguments with respect to this
letter and the Tax Claims, Taxes, Damages and other correspondence referenced herein.

         If you have any questions regarding the subject matter of this letter, please contact me at
david.c.welsch@att.com or (214) 757-3393 or Werner Ahlers at ahlersw@sullcrom.com or
(212) 558-1623.

                           [remainder of page left intentionally blank]




SC1:4629404.2
EXHIBIT 11
EXHIBIT 12
AT&T Mobility Holdings B.V.                    NIU Holdings LLC,
One AT&T Plaza                                 c/o NII Holdings, Inc.,
205 South Akard Street, 32nd Floor             12110 Sunset Hills Road
Dallas, TX 75202                               Suite 600
                                               Reston, Virginia 20190




July 9, 2018

            This letter agreement (this “Agreement”) is entered into by and between
AT&T Mobility Holdings B.V. (“Purchaser”) and NIU Holdings LLC (“Seller”).

                 Reference is hereby made to (i) the Purchase and Sale Agreement, dated
January 26, 2015 (as amended, the “Purchase Agreement”), by and among Purchaser (as
permitted assign of New Cingular Wireless Services, Inc.), NIHD Telecom Holdings
B.V., Seller, Nextel International (Uruguay) LLC and the Seller Guarantors identified
therein, (ii) the Escrow Agreement, dated January 26, 2015 (as amended, the “Escrow
Agreement”), by and among Purchaser (as permitted assign of New Cingular Wireless
Services, Inc.), Seller and Citibank, N.A. (“Escrow Agent”), (iii) the Claim Notice, dated
April 27, 2017, from Purchaser to the Escrow Agent (including all annexes thereto, the
“Tax Claim Notice”), (iv) the letter from Purchaser to the Escrow Agent, dated May 18,
2017 (including all annexes thereto, the “Tax Claim Adjustment Letter”), regarding
certain adjustments to the Claimed Amount set forth in the Tax Claim Notice and the
resulting release of such funds to Seller, (v) the letter from Seller to Purchaser, dated May
25, 2017 (the “Objection Letter”), regarding Seller’s objections to the Tax Claim Notice,
(vi) the letter agreement between Purchaser and Seller, dated July 18, 2017 (including all
annexes thereto, the “July 2017 Letter Agreement”; together with the documents set forth
in the foregoing clauses (iii)-(v) and subsequent related correspondence, the “Tax Claim
Documents”), regarding the release of funds from the Escrow Account and certain related
agreements with respect to claims in respect of the 2012 fiscal year. Capitalized terms
not otherwise defined herein shall have the meanings given to them in the Purchase
Agreement or the Escrow Agreement, as applicable.

       This Agreement reflects certain agreements of Purchaser and Seller regarding
Purchaser’s consent, including for purposes of Section 11.5(b) of the Purchase
Agreement, to the terms of the settlement with SAT of the 2011 Comunicaciones Nextel
de Mexico S.A. de C.V. (“Com Nextel”) income tax audit (the “SAT Settlement”),
pursuant to which Com Nextel would make payments in the aggregate amount of
MXN$76,903,557 (the “SAT Settlement Amount”), which SAT Settlement Amount is



SC1:4693699.1
NAI-1503994615v2
indemnifiable by Seller pursuant to Section 11.5(a) of the Purchase Agreement, and the
related release to Purchaser from the Escrow Account of an amount equal to the
aggregate amount of the SAT Settlement Amount. For good and valuable consideration,
and intending to be legally bound hereby, each of Purchaser and Seller hereby agrees as
follows:

              1.     Purchaser here by grants its consent to the SAT Settlement in
accordance with Section 11.5(b) of the Purchase Agreement.

                2.      Simultaneously with the execution and delivery of this Agreement,
Purchaser and Seller shall execute and deliver to the Escrow Agent a Joint Release
Notice, in the form attached hereto as Annex A, to provide for the release of
$3,994,720.20 (the “Release Amount”), which represents the U.S. Dollar equivalent of
the SAT Settlement Amount calculated at the July 5, 2018, exchange rate, from the
Escrow Account to Purchaser in respect of the SAT Settlement Amount, which release
shall satisfy Seller’s obligation to indemnify Purchaser for such SAT Settlement Amount.

               3.      Notwithstanding the delivery of the Joint Release Notice pursuant
to the foregoing paragraph 2 or anything herein or in the Purchase Agreement or the
Escrow Agreement to the contrary, each of Purchaser and Seller hereby acknowledges
and agrees that, except for the satisfaction of Seller’s obligation to indemnify Purchaser
for the SAT Settlement Amount as provided in the foregoing paragraph 2, neither the
execution and delivery of this Agreement nor the execution and delivery of such Joint
Release Notice shall constitute any waiver by Purchaser or Seller of any of its rights,
claims or arguments set forth in the Purchase Agreement, the Escrow Agreement, or any
of the Tax Claim Documents in respect of the Taxes and Damages set forth in the Tax
Claim Notice.

                  This Agreement constitutes the entire agreement and understanding of
Purchaser and Seller and supersedes all prior negotiations and/or agreements, proposed or
otherwise, written or oral, concerning the subject matter hereof. For the avoidance of
doubt, except as expressly set forth in this Agreement, nothing contained in this
Agreement is intended to or shall be deemed to limit, restrict, modify, alter, amend or
otherwise change in any manner the rights and obligations of Purchaser and Seller under
the Purchase Agreement or Escrow Agreement. Except as expressly provided in
paragraphs 1 and 2 above, this Agreement shall in no event be construed or deemed to be
evidence of, or an admission or concession on the part of Purchaser or Seller as to, any
fault, liability, wrongdoing of any kind, breach or damage whatsoever; or the validity or
invalidity of any claim or defense. Neither this Agreement nor any drafts, negotiations, or
proceedings related to this Agreement shall be offered or received against any party for
any purpose in any action or proceeding, except that this Agreement may be offered or
received to enforce the terms of this Agreement.



                                            -2-
SC1:4693699.1
NAI-1503994615v2
                Purchaser and Seller further agree that Sections 1.2, 12.2, 12.3, 12.4,
12.5(b)-(c), 12.6, 12.7, 12.8, 12.9, 12.10 and 12.12 of the Purchase Agreement shall be
incorporated herein by reference and made applicable, mutatis mutandis, to this
Agreement as if set forth in their entirety herein.

                                [signature page follows]




                                           -3-
SC1:4693699.1
NAI-1503994615v2
                            Annex A

                   Form of Joint Release Notice

                            (Attached)




SC1:4693699.1
NAI-1503994615v2
                                  JOINT RELEASE NOTICE


To: Citibank, N.A.
as Escrow Agent
Agency & Trust
388 Greenwich Street, 14th Floor
New York, NY 10013
Attn: Mary Ellen Connolly
Facsimile: (973) 461-7191
Email: mary.e.connolly@citi.com; cts.spag@citi.com; catherine.m.hughes@citi.com

               This joint release notice is being executed and delivered as of the 9th day of July,
2018, pursuant to Section 3(e)(i) of that certain Escrow Agreement dated as of January 26, 2015
(the “Escrow Agreement”) by and among AT&T Mobility Holdings B.V. (“Purchaser”) (as
permitted assign of New Cingular Wireless Services, Inc.), NIU Holdings LLC (“Seller”) and
Citibank, N.A., as Escrow Agent (the “Escrow Agent”). Reference is hereby made to (i) the
Claim Notice, dated April 27, 2017, from Purchaser to the Escrow Agent (including all annexes
thereto, the “Tax Claim Notice”), (ii) the letter from Purchaser to the Escrow Agent, dated May
18, 2017 (including all annexes thereto, the “Tax Claim Adjustment Letter”), and (iii) the Joint
Release Notice dated July 18, 2017 (the “Joint Release Adjustment”). Capitalized terms used and
not otherwise defined in this notice have the meanings ascribed to them in the Escrow
Agreement.

                Pursuant to Section 3(e)(i)(1) of the Escrow Agreement, Purchaser and Seller
hereby jointly instruct the Escrow Agent to release and pay to Purchaser an amount equal to
$3,994,720.20 out of the Escrow Account by wire transfer of immediately available funds to:

                Bank: Citibank
                ABA: 021000089
                SWIFT: CITIUS33
                Account: AT&T Mobility Holdings B.V.
                Acct#: 30981022
                Ref: Escrow Release

               Notwithstanding the foregoing release, each of Seller and Purchaser hereby
expressly reserve all of their respective rights, claims and arguments with respect to this notice,
the Tax Claim Notice and the Taxes and Damages referenced herein and therein and any future
claims Purchaser may make.

                                     [signature page follows]




SC1:4693683.1
EXHIBIT 13
EXHIBIT 14
